AO 121 (Rev. 06/16)   Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 1 of 142
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL
DOCKET NO.                          DATE FILED


PLAINTIFF                                                                             DEFENDANT




       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                             Reset
                   Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 2 of 142


                                                          Exhibit A to Complaint*

No.    Plaintiff    DOI                            ISSN        Journal                         Article                                   Copyright Registration
      1 ACS         10.1021/ar3003464              0001-4842   Accounts of Chemical Research   Bioprobes Based on AIE Fluorogens       TX0007777089
                                                                                               Nanometric Assembly of Functional
                                                                                               Terpyridyl Complexes on Transparent
                                                                                               and Conductive Oxide Substrates:
      2 ACS         10.1021/acs.accounts.7b00166   0001-4842   Accounts of Chemical Research   Structure, Properties, and Applications TX0008574902
                                                                                               Controllable Preparation of Rutile TiO2
                                                                                               Nanorod Array for Enhanced
                                                                                               Photovoltaic Performance of Perovskite
      3 ACS         10.1021/acsaem.8b00106         2574-0962   ACS Applied Energy Materials    Solar Cells                             TX0008591171
                                                                                               Incorporation of Designed
                                                                                               Donor√êAcceptor√êDonor Segments in
                                                                                               a Host Polymer for Strong Near-Infrared
                                                                                               Emission from a Large-Area Light-
      4 ACS         10.1021/acsaem.8b00283         2574-0962   ACS Applied Energy Materials    Emitting Electrochemical Cell           TX0008591171
                                                                                               Toward Cheaper Vanadium Flow
                                                                                               Batteries: Porous Polyethylene
                                                                                               Reinforced Membrane with Superior
      5 ACS         10.1021/acsaem.8b00083         2574-0962   ACS Applied Energy Materials    Durability                                TX0008591171
                                                                                               Advanced Photoemission Spectroscopy
                                                                                               Investigations Correlated with DFT
                                                                                               Calculations on the Self-Assembly of
                                                               ACS Applied Materials &         2D Metal Organic Frameworks Nano
      6 ACS         10.1021/acsami.6b10340         1944-8244   Interfaces                      Thin Films                           TX0008372788
                                                                                               Aerodynamically Focused Nanoparticle
                                                                                               (AFN) Printing: Novel Direct Printing
                                                               ACS Applied Materials &         Technique of Solvent-Free and Inorganic
      7 ACS         10.1021/am504304g              1944-8244   Interfaces                      Nanoparticles                           TX0007971078
                                                                                               Bioinspired Omniphobic Coatings with a
                                                               ACS Applied Materials &         Thermal Self-Repair Function on
      8 ACS         10.1021/acsami.6b00194         1944-8244   Interfaces                      Industrial Materials                    TX0008236476
                                                                                               Biological Responses and Mechanisms
                                                               ACS Applied Materials &         of Human Bone Marrow Mesenchymal
      9 ACS         10.1021/acsami.7b06654         1944-8244   Interfaces                      Stem Cells to Zn and Mg Biomaterials    TX0008507956
                                                                                               Carbon Nanotube Reinforced Polymer-
                                                                                               Stabilized Liquid Crystal Device:
                                                               ACS Applied Materials &         Lowered and Thermally Invariant
  10 ACS            10.1021/acsami.7b08825         1944-8244   Interfaces                      Threshold with Accelerated Dynamics       TX0008507956
                                                                                               Cell Selective Apoptosis Induced by
                                                               ACS Applied Materials &         Polymorphic Alteration of Self-
  11 ACS            10.1021/acsami.6b14836         1944-8244   Interfaces                      Assembled Silica Nanowebs                 TX0008419515
                                                                                               Cellulose Aerogel Membranes with a
                                                                                               Tunable Nanoporous Network as a
                                                               ACS Applied Materials &         Matrix of Gel Polymer Electrolytes for
  12 ACS            10.1021/acsami.7b06271         1944-8244   Interfaces                      Safer Lithium-Ion Batteries               TX0008507956
                                                                                               Chemical Vapor Deposition Growth of
                                                               ACS Applied Materials &         Degenerate p-Type Mo-Doped ReS2
  13 ACS            10.1021/acsami.7b02101         1944-8244   Interfaces                      Films and Their Homojunction              TX0008487191
                                                                                               Chlorin e6 Functionalized Theranostic
                                                                                               Multistage Nanovectors Transported by
                                                               ACS Applied Materials &         Stem Cells for Effective Photodynamic
  14 ACS            10.1021/acsami.7b05766         1944-8244   Interfaces                      Therapy                                   TX0008507956
                                                                                               Controllably Designed √íVice-
                                                               ACS Applied Materials &         Electrode√ì Interlayers Harvesting High
  15 ACS            10.1021/acsami.7b12710         1944-8244   Interfaces                      Performance Lithium Sulfur Batteries      TX0008574911
                                                                                               Controlled Interfacial Permeation,
                                                                                               Nanostructure Formation, Catalytic
                                                                                               Efficiency, Signal Enhancement
                                                                                               Capability, and Cell Spreading by
                                                               ACS Applied Materials &         Adjusting Photochemical Cross-Linking
  16 ACS            10.1021/acsami.6b10453         1944-8244   Interfaces                      Degrees of Layer-by-Layer Films           TX0008372788
                                                                                               Controlling the Formation of
                                                               ACS Applied Materials &         Phospholipid Monolayer, Bilayer, and
  17 ACS            10.1021/acsami.6b02837         1944-8244   Interfaces                      Intact Vesicle Layer on Graphene          TX0008294780
                                                                                               Copper Nanowire-Based Aerogel with
                                                               ACS Applied Materials &         Tunable Pore Structure and Its
  18 ACS            10.1021/acsami.7b02087         1944-8244   Interfaces                      Application as Flexible Pressure Sensor   TX0008443684
                                                                                               Coupled Metal/Oxide Catalysts with
                                                               ACS Applied Materials &         Tunable Product Selectivity for
  19 ACS            10.1021/acsami.7b07707         1944-8244   Interfaces                      Electrocatalytic CO2 Reduction            TX0008507956
                                                                                               Direct Electrochemical DNA Detection
                                                                                               Originated from the Self-Redox Signal
                                                               ACS Applied Materials &         of Sulfonated Polyaniline Enhanced by
  20 ACS            10.1021/am403090y              1944-8244   Interfaces                      Graphene Oxide in Neutral Solution        TX0007777264




                                                                    Page 1 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 3 of 142

No.   Plaintiff    DOI                      ISSN        Journal                   Article                                    Copyright Registration
                                                        ACS Applied Materials &   Double-Sided Electrochromic Device
  21 ACS           10.1021/acsami.7b13647   1944-8244   Interfaces                Based on Metal√êOrganic Frameworks         TX0008574911
                                                                                  Effect of Resveratrol on Modulation of
                                                                                  Endothelial Cells and Macrophages for
                                                                                  Rapid Vascular Regeneration from
                                                        ACS Applied Materials &   Electrospun Poly(_-caprolactone)
  22 ACS           10.1021/acsami.6b16573   1944-8244   Interfaces                Scaffolds                                  TX0008487191
                                                                                  Efficient Flame-Retardant and Smoke-
                                                                                  Suppression Properties of Mg√êAl-
                                                        ACS Applied Materials &   Layered Double-Hydroxide
  23 ACS           10.1021/acsami.7b06803   1944-8244   Interfaces                Nanostructures on Wood Substrate           TX0008507956
                                                                                  Efficient Heterostructures of
                                                                                  Ag@CuO/BaTiO3 for Low-
                                                                                  Temperature CO2 Gas Detection:
                                                                                  Assessing the Role of Nanointerfaces
                                                        ACS Applied Materials &   during Sensing by Operando DRIFTS
  24 ACS           10.1021/acsami.7b07051   1944-8244   Interfaces                Technique                                  TX0008507956
                                                                                  Engineering Thin Films of a
                                                                                  Tetrabenzoporphyrin toward Efficient
                                                        ACS Applied Materials &   Charge-Carrier Transport: Selective
  25 ACS           10.1021/acsami.6b13988   1944-8244   Interfaces                Formation of a Brickwork Motif             TX0008443684
                                                                                  Enhanced Electrochemical Performance
                                                                                  of Fe0.74Sn5@Reduced Graphene
                                                        ACS Applied Materials &   Oxide Nanocomposite Anodes for Both
  26 ACS           10.1021/am508547g        1944-8244   Interfaces                Li-Ion and Na-Ion Batteries                TX0008040860
                                                                                  Enhanced Osseointegration of Porous
                                                        ACS Applied Materials &   Titanium Modified with Zeolitic
  27 ACS           10.1021/acsami.7b07800   1944-8244   Interfaces                Imidazolate Framework-8                    TX0008507956

                                                        ACS Applied Materials &   Enhanced Performance of Perovskite
  28 ACS           10.1021/acsami.7b15310   1944-8244   Interfaces                Solar Cells with Zinc Chloride Additives   TX0008574911
                                                                                  Enhanced Photocatalytic Activities of g-
                                                                                  C3N4 via Hybridization with a
                                                        ACS Applied Materials &   Bi√êFe√êNb-Containing Ferroelectric
  29 ACS           10.1021/acsami.7b04587   1944-8244   Interfaces                Pyrochlore                                 TX0008487191
                                                                                  Enhancing Sodium-Ion Storage
                                                        ACS Applied Materials &   Behaviors in TiNb2O7 by Mechanical
  30 ACS           10.1021/acsami.6b15887   1944-8244   Interfaces                Ball Milling                               TX0008443684
                                                                                  Fire-Retardant, Self-Extinguishing
                                                        ACS Applied Materials &   Inorganic/Polymer Composite Memory
  31 ACS           10.1021/acsami.7b16808   1944-8244   Interfaces                Foams                                      TX0008574911
                                                                                  Gelatin√êPolyaniline Composite
                                                                                  Nanofibers Enhanced
                                                        ACS Applied Materials &   Excitation√êContraction Coupling
  32 ACS           10.1021/acsami.7b03979   1944-8244   Interfaces                System Maturation in Myotubes              TX0008574911

                                                                                  Green, Rapid, and Universal Preparation
                                                        ACS Applied Materials &   Approach of Graphene Quantum Dots
  33 ACS           10.1021/acsami.6b11525   1944-8244   Interfaces                under Ultraviolet Irradiation           TX0008443684

                                                                                  H2O2-Depleting and O2-Generating
                                                                                  Selenium Nanoparticles for Fluorescence
                                                                                  Imaging and Photodynamic Treatment of
                                                        ACS Applied Materials &   Proinflammatory-Activated
  34 ACS           10.1021/acsami.6b15515   1944-8244   Interfaces                Macrophages                             TX0008419515
                                                                                  Hard Carbon Wrapped
                                                                                  Na3V2(PO4)3@C Porous Composite
                                                        ACS Applied Materials &   Extending Cycling Lifespan for Sodium-
  35 ACS           10.1021/acsami.7b14006   1944-8244   Interfaces                Ion Batteries                           TX0008574911
                                                                                  Heat-Treatment-Induced Compositional
                                                                                  Evolution and Magnetic State Transition
                                                                                  in Magnetic Chalcogenide
                                                        ACS Applied Materials &   Semiconductor GeFeTe without
  36 ACS           10.1021/acsami.7b11925   1944-8244   Interfaces                Structural Phase Change                 TX0008574911
                                                                                  Heterogeneous Catalysis √íOn
                                                        ACS Applied Materials &   Demand√ì: Mechanically Controlled
  37 ACS           10.1021/acsami.7b15253   1944-8244   Interfaces                Catalytic Activity of a Metal Surface   TX0008574911
                                                                                  High-Performance Dispenser Printed
                                                                                  MA p-Type Bi0.5Sb1.5Te3 Flexible
                                                        ACS Applied Materials &   Thermoelectric Generators for Powering
  38 ACS           10.1021/am403568t        1944-8244   Interfaces                Wireless Sensor Networks                TX0007776752
                                                                                  Highly Efficient Deep Blue Organic
                                                                                  Light-Emitting Diodes Based on
                                                                                  Imidazole: Significantly Enhanced
                                                                                  Performance by Effective Energy
                                                        ACS Applied Materials &   Transfer with Negligible Efficiency Roll-
  39 ACS           10.1021/acsami.6b10004   1944-8244   Interfaces                off                                       TX0008343113




                                                             Page 2 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 4 of 142

No.   Plaintiff    DOI                      ISSN        Journal                   Article                                Copyright Registration
                                                                                  Improving the Efficiency of ZnO-Based
                                                                                  Organic Solar Cell by Self-Assembled
                                                        ACS Applied Materials &   Monolayer Assisted Modulation on the
  40 ACS           10.1021/am400928n        1944-8244   Interfaces                Properties of ZnO Acceptor Layer      TX0007746503
                                                                                  In Situ Electrochemical Sensing and Real-
                                                                                  Time Monitoring Live Cells Based on
                                                                                  Freestanding Nanohybrid Paper
                                                        ACS Applied Materials &   Electrode Assembled from 3D
  41 ACS           10.1021/acsami.7b08781   1944-8244   Interfaces                Functionalized Graphene Framework         TX0008574911
                                                                                  In Situ Forming and H2O2-Releasing
                                                        ACS Applied Materials &   Hydrogels for Treatment of Drug-
  42 ACS           10.1021/acsami.7b03870   1944-8244   Interfaces                Resistant Bacterial Infections            TX0008487191
                                                                                  In Vitro and in Vivo Analysis of
                                                                                  Mineralized Collagen-Based Sponges
                                                        ACS Applied Materials &   Prepared by a Plasma- and Precursor-
  43 ACS           10.1021/acsami.7b04776   1944-8244   Interfaces                Assisted Biomimetic Process               TX0008507956


                                                                                  In Vivo Computed
                                                                                  Tomography/Photoacoustic Imaging and
                                                                                  NIR-Triggered Chemo√êPhotothermal
                                                                                  Combined Therapy Based on a Gold
                                                                                  Nanostar-, Mesoporous Silica-, and
                                                        ACS Applied Materials &   Thermosensitive Liposome-Composited
  44 ACS           10.1021/acsami.7b15296   1944-8244   Interfaces                Nanoprobe                            TX0008574911
                                                                                  Infrared Response and Optoelectronic
                                                        ACS Applied Materials &   Memory Device Fabrication Based on
  45 ACS           10.1021/acsami.6b12831   1944-8244   Interfaces                Epitaxial VO2 Film                   TX0008372788
                                                                                  Inkjet-Printed Electrodes on A4 Paper
                                                                                  Substrates for Low-Cost, Disposable,
                                                        ACS Applied Materials &   and Flexible Asymmetric
  46 ACS           10.1021/acsami.7b11262   1944-8244   Interfaces                Supercapacitors                        TX0008574911
                                                                                  Interconnected Molybdenum Carbide-
                                                        ACS Applied Materials &   Based Nanoribbons for Highly Efficient
  47 ACS           10.1021/acsami.7b06329   1944-8244   Interfaces                and Ultrastable Hydrogen Evolution     TX0008507956
                                                                                  Iron-Doped Nickel Phosphide
                                                                                  Nanosheet Arrays: An Efficient
                                                        ACS Applied Materials &   Bifunctional Electrocatalyst for Water
  48 ACS           10.1021/acsami.7b06305   1944-8244   Interfaces                Splitting                               TX0008507956
                                                                                  Junctionless Diode Enabled by Self-Bias
                                                        ACS Applied Materials &   Effect of Ion Gel in Single-Layer MoS2
  49 ACS           10.1021/acsami.7b06071   1944-8244   Interfaces                Device                                  TX0008507956

                                                                                  Large-Scale Tunable 3D Self-Supporting
                                                                                  WO3 Micro-Nano Architectures as
                                                        ACS Applied Materials &   Direct Photoanodes for Efficient
  50 ACS           10.1021/acsami.7b02386   1944-8244   Interfaces                Photoelectrochemical Water Splitting   TX0008487191
                                                                                  Mechanical Synthesis of COF
                                                        ACS Applied Materials &   Nanosheet Cluster and Its Mixed Matrix
  51 ACS           10.1021/acsami.7b08032   1944-8244   Interfaces                Membrane for Efficient CO2 Removal TX0008507956
                                                                                  Mesoporous Hybrids of Reduced
                                                                                  Graphene Oxide and Vanadium
                                                                                  Pentoxide for Enhanced Performance in
                                                        ACS Applied Materials &   Lithium-Ion Batteries and
  52 ACS           10.1021/acsami.6b02372   1944-8244   Interfaces                Electrochemical Capacitors            TX0008294780
                                                                                  Mesoporous Silica Nanoparticles with
                                                        ACS Applied Materials &   Large Pores for the Encapsulation and
  53 ACS           10.1021/acsami.6b11324   1944-8244   Interfaces                Release of Proteins                   TX0008372788

                                                                                  Monomer: Design of ZnO
                                                                                  Nanostructures (Nanobush and
                                                        ACS Applied Materials &   Nanowire) and Their Room-Temperature
  54 ACS           10.1021/acsami.7b11561   1944-8244   Interfaces                Ethanol Vapor Sensing Signatures      TX0008574911
                                                                                  Niobium-Doped (001)-Dominated
                                                                                  Anatase TiO2 Nanosheets as
                                                        ACS Applied Materials &   Photoelectrode for Efficient Dye-
  55 ACS           10.1021/acsami.6b14147   1944-8244   Interfaces                Sensitized Solar Cells                TX0008443684
                                                                                  Novel Curcumin Liposome Modified
                                                                                  with Hyaluronan Targeting CD44 Plays
                                                        ACS Applied Materials &   an Anti-Leukemic Role in Acute
  56 ACS           10.1021/acsami.7b02863   1944-8244   Interfaces                Myeloid Leukemia in Vitro and in Vivo TX0008487191
                                                                                  Novel Reduced Graphene Oxide/Zinc
                                                                                  Silicate/Calcium Silicate
                                                                                  Electroconductive Biocomposite for
                                                        ACS Applied Materials &   Stimulating Osteoporotic Bone
  57 ACS           10.1021/acsami.7b16206   1944-8244   Interfaces                Regeneration                           TX0008574911




                                                             Page 3 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 5 of 142

No.   Plaintiff    DOI                      ISSN        Journal                   Article                                  Copyright Registration
                                                                                  Novel Surface Molecular
                                                                                  Functionalization Route To Enhance
                                                        ACS Applied Materials &   Environmental Stability of Tellurium-
  58 ACS           10.1021/acsami.7b14873   1944-8244   Interfaces                Containing 2D Layers                     TX0008574911
                                                                                  Optimizing Interfacial Cross-Linking in
                                                                                  Graphene-Derived Materials, Which
                                                        ACS Applied Materials &   Balances Intralayer and Interlayer Load
  59 ACS           10.1021/acsami.7b04411   1944-8244   Interfaces                Transfer                                TX0008507956
                                                        ACS Applied Materials &
  60 ACS           10.1021/acsami.6b07989   1944-8244   Interfaces                Potassium Secondary Batteries            TX0008419515
                                                                                  Revealing the Crystalline Integrity of
                                                        ACS Applied Materials &   Wafer-Scale Graphene on SiO2/Si: An
  61 ACS           10.1021/acsami.7b01370   1944-8244   Interfaces                Azimuthal RHEED Approach                 TX0008507956
                                                                                  Room-Temperature Solution Synthesis
                                                        ACS Applied Materials &   of Mesoporous Silicon for Lithium Ion
  62 ACS           10.1021/acsami.7b14312   1944-8244   Interfaces                Battery Anodes                           TX0008574911
                                                                                  Self-Assembled Core√êShell
                                                                                  CdTe/Poly(3-hexylthiophene)
                                                                                  Nanoensembles as Novel
                                                        ACS Applied Materials &   Donor√êAcceptor Light-Harvesting
  63 ACS           10.1021/acsami.7b13506   1944-8244   Interfaces                Systems                                  TX0008574911
                                                                                  Self-Assembly Formation of Lipid
                                                                                  Bilayer Coatings on Bare Aluminum
                                                        ACS Applied Materials &   Oxide: Overcoming the Force of
  64 ACS           10.1021/am507651h        1944-8244   Interfaces                Interfacial Water                        TX0008035029
                                                                                  Simultaneous Suppression of Metal
                                                                                  Corrosion and Electrolyte
                                                                                  Decomposition by Graphene Oxide
                                                                                  Protective Coating in Magnesium-Ion
                                                        ACS Applied Materials &   Batteries: Toward a 4-V-Wide Potential
  65 ACS           10.1021/acsami.7b16103   1944-8244   Interfaces                Window                                 TX0008574911
                                                                                  Soft Ultraviolet (UV) Photopatterning
                                                                                  and Metallization of Self-Assembled
                                                                                  Monolayers (SAMs) Formed from the
                                                                                  Lipoic Acid Ester of _-Hydroxy-1-
                                                                                  acetylpyrene: The Generality of Acid-
                                                        ACS Applied Materials &   Catalyzed Removal of Thiol-on-Gold
  66 ACS           10.1021/acsami.7b04708   1944-8244   Interfaces                SAMs using Soft UV Light                 TX0008487191
                                                                                  Stiff, Thermally Stable and Highly
                                                                                  Anisotropic Wood-Derived Carbon
                                                        ACS Applied Materials &   Composite Monoliths for
  67 ACS           10.1021/acsami.7b04523   1944-8244   Interfaces                Electromagnetic Interference Shielding TX0008487191
                                                                                  Superior Impact Toughness and
                                                                                  Excellent Storage Modulus of Poly(lactic
                                                        ACS Applied Materials &   acid) Foams Reinforced by Shish-Kebab
  68 ACS           10.1021/acsami.7b05127   1944-8244   Interfaces                Nanoporous Structure                     TX0008487191
                                                                                  Thermoelectric Properties of Highly
                                                                                  Conductive Poly(3,4-
                                                        ACS Applied Materials &   ethylenedioxythiophene) Polystyrene
  69 ACS           10.1021/acsami.7b04533   1944-8244   Interfaces                Sulfonate Printed Thin Films             TX0008487191
                                                                                  Topographical Manipulation of
                                                        ACS Applied Materials &   Microparticles and Cells with Acoustic
  70 ACS           10.1021/acsami.7b15237   1944-8244   Interfaces                Microstreaming                           TX0008574911
                                                                                  Toward Theoretically Cycling-Stable
                                                                                  Lithium√êSulfur Battery Using a
                                                        ACS Applied Materials &   Foldable and Compositionally
  71 ACS           10.1021/acsami.7b13247   1944-8244   Interfaces                Heterogeneous Cathode                    TX0008574911
                                                                                  Transdermal Gene Delivery by
                                                                                  Functional Peptide-Conjugated Cationic
                                                                                  Gold Nanoparticle Reverses the
                                                        ACS Applied Materials &   Progression and Metastasis of
  72 ACS           10.1021/acsami.6b16378   1944-8244   Interfaces                Cutaneous Melanoma                     TX0008443684
                                                                                  Transient Carrier Cooling Enhanced by
                                                        ACS Applied Materials &   Grain Boundaries in Graphene
  73 ACS           10.1021/acsami.7b12812   1944-8244   Interfaces                Monolayer                              TX0008574911
                                                                                  Trilayer Three-Dimensional Hydrogel
                                                                                  Composite Scaffold Containing
                                                                                  Encapsulated Adipose-Derived Stem
                                                        ACS Applied Materials &   Cells Promotes Bladder Reconstruction
  74 ACS           10.1021/acsami.7b10630   1944-8244   Interfaces                via SDF-1_/CXCR4 Pathway              TX0008574911
                                                                                  Tunable Polymer Brush/Au NPs Hybrid
                                                        ACS Applied Materials &   Plasmonic Arrays Based on
  75 ACS           10.1021/am505434u        1944-8244   Interfaces                Host√êguest Interaction               TX0007996978
                                                                                  Ultralow Friction Self-Lubricating
                                                                                  Nanocomposites with Mesoporous
                                                        ACS Applied Materials &   Metal√êOrganic Frameworks as Smart
  76 ACS           10.1021/acsami.7b12591   1944-8244   Interfaces                Nanocontainers for Lubricants         TX0008574911




                                                             Page 4 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 6 of 142

No.   Plaintiff    DOI                          ISSN        Journal                      Article                                   Copyright Registration
                                                                                         Ultraviolet Wavelength-Dependent
                                                                                         Optoelectronic Properties in Two-
                                                                                         Dimensional NbSe2√êWSe2 van der
                                                            ACS Applied Materials &      Waals Heterojunction-Based Field-Effect
  77 ACS           10.1021/acsami.7b11983       1944-8244   Interfaces                   Transistors                               TX0008574911
                                                                                         Versatile Solution-Processed Synthesis
                                                                                         of Two-Dimensional Ultrathin Metal
                                                            ACS Applied Materials &      Chalcogenides Following Frank√êvan
  78 ACS           10.1021/acsami.7b04765       1944-8244   Interfaces                   der Merwe Growth                          TX0008507956
                                                                                         Cobalt Sulfide Nanotubes (Co9S8)
                                                                                         Decorated with Amorphous MoSx as
                                                                                         Highly Efficient Hydrogen Evolution
  79 ACS           10.1021/acsanm.7b00271       2574-0970   ACS Applied Nano Materials   Electrocatalyst                           TX0008591164
                                                                                         Fluorescent Neomannosyl Bovine
                                                                                         Serum Albumin as Efficient Probe for
                                                                                         Mannose Receptor Imaging and MCF-7
  80 ACS           10.1021/acsanm.7b00134       2574-0970   ACS Applied Nano Materials   Cancer Cell Targeting                     TX0008591164
                                                                                         Passivation of Surface States of AlGaN
                                                                                         Nanowires Using H3PO4 Treatment To
                                                                                         Enhance the Performance of UV-LEDs
  81 ACS           10.1021/acsanm.8b00447       2574-0970   ACS Applied Nano Materials   and Photoanodes                           TX0008591193
                                                                                         BTN3A1 Discriminates __ T Cell
                                                                                         Phosphoantigens from Nonantigenic
                                                                                         Small Molecules via a Conformational
  82 ACS           10.1021/acschembio.7b00694   1554-8929   ACS Chemical Biology         Sensor in Its B30.2 Domain                TX0008574938
                                                                                         Functional Analysis of Cytochrome
                                                                                         P450s Involved in Streptovaricin
                                                                                         Biosynthesis and Generation of Anti-
  83 ACS           10.1021/acschembio.7b00467   1554-8929   ACS Chemical Biology         MRSA Analogues                            TX0008574938
                                                                                         Lactate Dehydrogenase C Produces S-2-
  84 ACS           10.1021/acschembio.6b00290   1554-8929   ACS Chemical Biology         Hydroxyglutarate in Mouse Testis          TX0008328563
                                                                                         Systematic First-Principles Study of
  85 ACS           10.1021/acscombsci.7b00050   2156-8952   ACS Combinatorial Science    Binary Metal Hydrides                     TX0008507314
                                                                                         2D Self-Assembly of Fused
                                                                                         Oligothiophenes: Molecular Control of
  86 ACS           10.1021/nn3025139            1936-0851   ACS Nano                     Morphology                                TX0007602030
                                                                                         A 2D Substitutional Solid Solution
                                                                                         through Hydrogen Bonding of
  87 ACS           10.1021/acsnano.7b03172      1936-0851   ACS Nano                     Molecular Building Blocks                 TX0008553248
                                                                                         A Honeycomb-like Co@N√êC
                                                                                         Composite for Ultrahigh Sulfur Loading
  88 ACS           10.1021/acsnano.7b06061      1936-0851   ACS Nano                     Li√êS Batteries                           TX0008574980
                                                                                         Cross-Linked Fluorescent
                                                                                         Supramolecular Nanoparticles as Finite
                                                                                         Tattoo Pigments with Controllable
  89 ACS           10.1021/acsnano.6b06200      1936-0851   ACS Nano                     Intradermal Retention Times               TX0008439752
                                                                                         Detection of an Integrin-Binding
                                                                                         Mechanoswitch within Fibronectin
  90 ACS           10.1021/acsnano.7b02755      1936-0851   ACS Nano                     during Tissue Formation and Fibrosis      TX0008506796
                                                                                         Graphene Ingestion and Regrowth on
  91 ACS           10.1021/acsnano.7b06078      1936-0851   ACS Nano                     √íCarbon-Starved√ì Metal Electrodes       TX0008553248
                                                                                         Highly Deformable Origami Paper
  92 ACS           10.1021/acsnano.7b04804      1936-0851   ACS Nano                     Photodetector Arrays                      TX0008553248
                                                                                         Light-Triggered Ternary Device and
                                                                                         Inverter Based on Heterojunction of van
  93 ACS           10.1021/acsnano.7b02635      1936-0851   ACS Nano                     der Waals Materials                       TX0008472456
                                                                                         Microglia Determine Brain Region-
                                                                                         Specific Neurotoxic Responses to
                                                                                         Chemically Functionalized Carbon
  94 ACS           10.1021/acsnano.5b02358      1936-0851   ACS Nano                     Nanotubes                                 TX0008148133
                                                                                         Multiwavelength Light-Responsive
  95 ACS           10.1021/acsnano.7b02177      1936-0851   ACS Nano                     Au/B-TiO2 Janus Micromotors               TX0008472456
                                                                                         Nanotransplantation Printing of
                                                                                         Crystallographic-Orientation-Controlled
                                                                                         Single-Crystalline Nanowire Arrays on
  96 ACS           10.1021/acsnano.7b06696      1936-0851   ACS Nano                     Diverse Surfaces                          TX0008574980
                                                                                         Non-Continuum Intercalated Water
                                                                                         Diffusion Explains Fast Permeation
  97 ACS           10.1021/acsnano.7b05419      1936-0851   ACS Nano                     through Graphene Oxide Membranes          TX0008574980

                                                                                         Podosome Force Generation Machinery:
                                                                                         A Local Balance between Protrusion at
  98 ACS           10.1021/acsnano.7b00622      1936-0851   ACS Nano                     the Core and Traction at the Ring     TX0008449201
                                                                                         Reverse Microemulsion Synthesis of
                                                                                         Sulfur/Graphene Composite for
  99 ACS           10.1021/acsnano.7b03591      1936-0851   ACS Nano                     Lithium/Sulfur Batteries              TX0008553248




                                                                 Page 5 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 7 of 142

No.   Plaintiff    DOI                            ISSN        Journal                Article                                     Copyright Registration
                                                                                     Self-Assembly of Ultralong Aligned
 100 ACS           10.1021/acsnano.7b05800        1936-0851   ACS Nano               Dipeptide Single Crystals                   TX0008553248
                                                                                     Self-Powered Electrostatic Filter with
                                                                                     Enhanced Photocatalytic Degradation of
                                                                                     Formaldehyde Based on Built-in
 101 ACS           10.1021/acsnano.7b06451        1936-0851   ACS Nano               Triboelectric Nanogenerators                TX0008574980
                                                                                     Single-Nanoparticle Plasmonic Electro-
                                                                                     optic Modulator Based on MoS2
 102 ACS           10.1021/acsnano.7b05479        1936-0851   ACS Nano               Monolayers                                  TX0008553248
                                                                                     Sub-10 nm Tunable Hybrid Dielectric
                                                                                     Engineering on MoS2 for Two-
 103 ACS           10.1021/acsnano.7b04813        1936-0851   ACS Nano               Dimensional Material-Based Devices          TX0008553248
 104 ACS           10.1021/acsnano.7b04878        1936-0851   ACS Nano               The Exosome Total Isolation Chip            TX0008574980
                                                                                     Three-Dimensional Plasmonic
                                                                                     Nanostructure Design for Boosting
 105 ACS           10.1021/acsnano.7b03633        1936-0851   ACS Nano               Photoelectrochemical Activity               TX0008506796
                                                                                     Two-Dimensional Tantalum Carbide
                                                                                     (MXenes) Composite Nanosheets for
                                                                                     Multiple Imaging-Guided Photothermal
 106 ACS           10.1021/acsnano.7b07241        1936-0851   ACS Nano               Tumor Ablation                              TX0008574980
                                                                                     Ultrathin Lanthanum Tantalate
                                                                                     Perovskite Nanosheets Modified by
                                                                                     Nitrogen Doping for Efficient
 107 ACS           10.1021/acsnano.7b06131        1936-0851   ACS Nano               Photocatalytic Water Splitting              TX0008574980
                                                                                     Unusually High and Anisotropic
                                                                                     Thermal Conductivity in Amorphous
 108 ACS           10.1021/acsnano.6b07836        1936-0851   ACS Nano               Silicon Nanostructures                      TX0008449201
                                                                                     Wrinkle-Free Single-Crystal Graphene
                                                                                     Wafer Grown on Strain-Engineered
 109 ACS           10.1021/acsnano.7b06196        1936-0851   ACS Nano               Substrates                                  TX0008574980
                                                                                     Analysis of Biphenyl-Type Inhibitors
                                                                                     Targeting the Eg5 α4/α6 Allosteric
 110 ACS           10.1021/acsomega.6b00467       2470-1343   ACS Omega              Pocket                                      TX0008591454
                                                                                     Enchanced extracellular polysaccharide
                                                                                     production and self-sustainable
                                                                                     electricity generation for PAMFCs by
 111 ACS           10.1021/acsomega.7b00326       2470-1343   ACS Omega              scenedesmus sp. SB1                         TX0008591458
                                                                                     Heterocyclic corrosion inhibitors for J55
 112 ACS           10.1021/acsomega.7b01376       2470-1343   ACS Omega              steel in a sweet corrosive medium           TX0008591462

                                                                                     Mechanistic Study for the Photochemical
                                                                                     Reactions of d 6 M(CO) 5 (CS) (M =
 113 ACS           10.1021/acsomega.7b00380       2470-1343   ACS Omega              Cr, Mo, and W) Complexes                    TX0008591454
                                                                                     Nature of Highly Active Electrocatalytic
                                                                                     Sites for the Hydrogen Evolution
                                                                                     Reaction at Pt Electrodes in Acidic
 114 ACS           10.1021/acsomega.7b01126       2470-1343   ACS Omega              Media                                       TX0008591462
                                                                                     Octanol-water partition coefficient
                                                                                     measurement bby a simple 1 H NMR
 115 ACS           10.1021/acsomega.7b01102       2470-1343   ACS Omega              method                                      TX0008591458
                                                                                     Purely Inorganic Highly Efficient Ice
 116 ACS           10.1021/acsomega.7b01830       2470-1343   ACS Omega              Nucleating Particle                         TX0008591527
                                                                                     Screening Platform Based on Robolid
                                                                                     Microplate for Immobilized Enzyme-
 117 ACS           10.1021/acsomega.7b01078       2470-1343   ACS Omega              Based Assays                                TX0008591458
                                                                                     Simultaneous Determination of
                                                                                     Manganese Peroxidase and Lignin
                                                                                     Peroxidase by Capillary Electrophoresis
 118 ACS           10.1021/acsomega.7b00998       2470-1343   ACS Omega              Enzyme Assays                               TX0008591462
                                                                                     Solubility Parameter of Carbon
 119 ACS           10.1021/acsomega.7b01665       2470-1343   ACS Omega              Dioxide—An Enigma                           TX0008591527
                                                                                     Turning Carbon Black to Hollow
                                                                                     Carbon Nanospheres for Enhancing
                                                                                     Charge Storage Capacities of LiMn 2 O
                                                                                     4 , LiCoO 2 , LiNiMnCoO 2 , and
 120 ACS           10.1021/acsomega.7b00763       2470-1343   ACS Omega              LiFePO 4 Lithium-Ion Batteries              TX0008591458
                                                                                     Visible-Light Controlled Release of a
                                                                                     Fluoroquinolone Antibiotic for
 121 ACS           10.1021/acsomega.7b01906       2470-1343   ACS Omega              Antimicrobial Photopharmacology             TX0008591527
                                                                                     Application of Coal in Electrochemical
 122 ACS           10.1021/acs.analchem.7b01612   0003-2700   Analytical Chemistry   Sensing                                     TX0008506729
                                                                                     Controlling Capillary-Driven Fluid
                                                                                     Transport in Paper-Based Microfluidic
 123 ACS           10.1021/acs.analchem.7b00726   0003-2700   Analytical Chemistry   Devices Using a Movable Valve               TX0008472623
                                                                                     Detection of Amphipathic Viral Peptide
                                                                                     on Screen-Printed Electrodes by
 124 ACS           10.1021/acs.analchem.7b03305   0003-2700   Analytical Chemistry   Liposome Rupture Impact Voltammetry         TX0008574375




                                                                   Page 6 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 8 of 142

No.   Plaintiff    DOI                            ISSN        Journal                Article                                    Copyright Registration
                                                                                     Direct LC-MS/MS Detection of Guanine
                                                                                     Oxidations in Exon 7 of the p53 Tumor
 125 ACS           10.1021/acs.analchem.7b03487   0003-2700   Analytical Chemistry   Suppressor Gene                        TX0008574375
                                                                                     Elastomeric Negative Acoustic Contrast
 126 ACS           10.1021/ac3029344              0003-2700   Analytical Chemistry   Particles for Affinity Capture Assays  TX0007669793
                                                                                     Electrically-Actuated Valves for Woven
 127 ACS           10.1021/acs.analchem.7b00275   0003-2700   Analytical Chemistry   Fabric Lateral Flow Devices            TX0008450547
                                                                                     High-Efficiency Recognition and
                                                                                     Identification of Disulfide Bonded
                                                                                     Peptides in Rat Neuropeptidome Using
                                                                                     Targeted Electron Transfer Dissociation
 128 ACS           10.1021/ac504872z              0003-2700   Analytical Chemistry   Tandem Mass Spectrometry                TX0008207651
                                                                                     High-Throughput Lipidomic and
                                                                                     Transcriptomic Analysis To Compare
                                                                                     SP2/0, CHO, and HEK-293 Mammalian
 129 ACS           10.1021/acs.analchem.6b02984   0003-2700   Analytical Chemistry   Cell Lines                              TX0008423502
                                                                                     Highly Selective Cerebral ATP Assay
                                                                                     Based on Micrometer Scale Ion Current
                                                                                     Rectification at Polyimidazolium-
 130 ACS           10.1021/acs.analchem.7b01218   0003-2700   Analytical Chemistry   Modified Micropipettes                TX0008472623
                                                                                     Indirect Nanoplasmonic Sensing
                                                                                     Platform for Monitoring Temperature-
 131 ACS           10.1021/acs.analchem.7b03921   0003-2700   Analytical Chemistry   Dependent Protein Adsorption          TX0008574375
                                                                                     Integration of Quartz Crystal
                                                                                     Microbalance-Dissipation and Reflection-
                                                                                     Mode Localized Surface Plasmon
                                                                                     Resonance Sensors for
 132 ACS           10.1021/acs.analchem.6b04303   0003-2700   Analytical Chemistry   Biomacromolecular Interaction Analysis TX0008377463
                                                                                     Microfluidic Platform for Direct Capture
                                                                                     and Analysis of Airborne
 133 ACS           10.1021/ac500578h              0003-2700   Analytical Chemistry   Mycobacterium tuberculosis               TX0007951571
                                                                                     Miniaturized Thermal-Assisted Purge-
                                                                                     and-Trap Technique Coupling with
                                                                                     Surface-Enhanced Raman Scattering for
 134 ACS           10.1021/acs.analchem.7b02912   0003-2700   Analytical Chemistry   Trace Analysis of Complex Samples        TX0008554558
                                                                                     Molar Range Detection Based on
                                                                                     Sideband Differential Absorption
                                                                                     Spectroscopy with a Concentrated
 135 ACS           10.1021/acs.analchem.7b03722   0003-2700   Analytical Chemistry   Reference                                  TX0008574375
                                                                                     Multiplex Immunochips for High-
                                                                                     Accuracy Detection of AFP-L3% Based
                                                                                     on Surface-Enhanced Raman Scattering:
                                                                                     Implications for Early Liver Cancer
 136 ACS           10.1021/acs.analchem.7b01349   0003-2700   Analytical Chemistry   Diagnosis                                 TX0008554558
                                                                                     Multistep Compositional Remodeling of
                                                                                     Supported Lipid Membranes by
                                                                                     Interfacially Active Phosphatidylinositol
 137 ACS           10.1021/acs.analchem.6b01293   0003-2700   Analytical Chemistry   Kinases                                   TX0008296840
                                                                                     Nanopipette-Based SERS Aptasensor
                                                                                     for Subcellular Localization of Cancer
 138 ACS           10.1021/acs.analchem.7b02147   0003-2700   Analytical Chemistry   Biomarker in Single Cells                 TX0008554558
                                                                                     Plasmonic Nanoprobe of (Gold
                                                                                     Triangular Nanoprism
                                                                                     Core)/(Polyaniline Shell) for Real-Time
                                                                                     Three-Dimensional pH Imaging of
 139 ACS           10.1021/acs.analchem.7b01623   0003-2700   Analytical Chemistry   Anterior Chamber                        TX0008554558
                                                                                     Quantification of Polyphosphate in
                                                                                     Microalgae by Raman Microscopy and
 140 ACS           10.1021/acs.analchem.7b02393   0003-2700   Analytical Chemistry   by a Reference Enzymatic Assay          TX0008574375
                                                                                     Quantitative Detection of Trace Level
                                                                                     Cloxacillin in Food Samples Using
                                                                                     Magnetic Molecularly Imprinted
                                                                                     Polymer Extraction and Surface-
                                                                                     Enhanced Raman Spectroscopy
 141 ACS           10.1021/acs.analchem.7b02725   0003-2700   Analytical Chemistry   Nanopillars                                TX0008574375
                                                                                     Quantitative Evaluation of Viral Protein
                                                                                     Binding to Phosphoinositide Receptors
 142 ACS           10.1021/acs.analchem.7b01568   0003-2700   Analytical Chemistry   and Pharmacological Inhibition             TX0008554558
                                                                                     Quick and Selective Dual Mode
                                                                                     Detection of H2S Gas by Mobile App
 143 ACS           10.1021/acs.analchem.7b04064   0003-2700   Analytical Chemistry   Employing Silver Nanorods Array            TX0008574375
                                                                                     Recessed Gold Nanoring√êRing
 144 ACS           10.1021/acs.analchem.7b01943   0003-2700   Analytical Chemistry   Microarray Electrodes                      TX0008554558
                                                                                     Single Cell Chemical Cytometry of Akt
                                                                                     Activity in Rheumatoid Arthritis and
                                                                                     Normal Fibroblast-like Synoviocytes in
 145 ACS           10.1021/acs.analchem.6b01801   0003-2700   Analytical Chemistry   Response to Tumor Necrosis Factor _        TX0008314620




                                                                   Page 7 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 9 of 142

No.   Plaintiff    DOI                               ISSN        Journal                  Article                                   Copyright Registration
                                                                                          Site-Specific Fucosylation Analysis
                                                                                          Identifying Glycoproteins Associated
                                                                                          with Aggressive Prostate Cancer Cell
                                                                                          Lines Using Tandem Affinity
                                                                                          Enrichments of Intact Glycopeptides
 146 ACS           10.1021/acs.analchem.7b01493      0003-2700   Analytical Chemistry     Followed by Mass Spectrometry             TX0008506729
                                                                                          Size-Controllable Gold Nanopores with
 147 ACS           10.1021/acs.analchem.7b02410      0003-2700   Analytical Chemistry     High SERS Activity                        TX0008554558
                                                                                          Substrate Engineering Enabling
                                                                                          Fluorescence Droplet Entrapment for
                                                                                          IVC-FACS-Based Ultrahigh-
 148 ACS           10.1021/acs.analchem.6b01712      0003-2700   Analytical Chemistry     Throughput Screening                      TX0008314620
                                                                                          Synergetic Determination of
                                                                                          Thermodynamic and Kinetic Signatures
                                                                                          Using Isothermal Titration Calorimetry:
 149 ACS           10.1021/acs.analchem.7b01091      0003-2700   Analytical Chemistry     A Full-Curve-Fitting Approach             TX0008506729
                                                                                          Trimodal Mixed Mode Chromatography
                                                                                          That Enables Efficient Offline Two-
                                                                                          Dimensional Peptide Fractionation for
 150 ACS           10.1021/acs.analchem.7b01356      0003-2700   Analytical Chemistry     Proteome Analysis                     TX0008554558
                                                                                          1,2,3-Triazole√êHeme Interactions in
                                                                                          Cytochrome P450: Functionally
                                                                                          Competent Triazole√êWater√êHeme
 151 ACS           10.1021/bi300744z                 0006-2960   Biochemistry             Complexes                             TX0007585990
                                                                                          Comparison of the Mechanisms of
                                                                                          Heme Hydroxylation by Heme
                                                                                          Oxygenases-1 and -2: Kinetic and
 152 ACS           10.1021/acs.biochem.5b00943       0006-2960   Biochemistry             Cryoreduction Studies                 TX0008254326
                                                                                          D2O Solvent Isotope Effects Suggest
                                                                                          Uniform Energy Barriers in Ribulose-
                                                                                          1,5-bisphosphate
 153 ACS           10.1021/bi300933u                 0006-2960   Biochemistry             Carboxylase/Oxygenase Catalysis           TX0007660661
                                                                                          Heterogeneity and Dynamics of the
                                                                                          Ligand Recognition Mode in Purine-
 154 ACS           10.1021/bi1000036                 0006-2960   Biochemistry             Sensing Riboswitches                      TX0007316828
                                                                                          Structure of the Forkhead Domain of
                                                                                          FOXA2 Bound to a Complete DNA
 155 ACS           10.1021/acs.biochem.7b00211       0006-2960   Biochemistry             Consensus Site                            TX0008507114
                                                                                          Undecaprenyl Phosphate Phosphatase
                                                                                          Activity of Undecaprenol Kinase
                                                                                          Regulates the Lipid Pool in Gram-
 156 ACS           10.1021/acs.biochem.7b00603       0006-2960   Biochemistry             Positive Bacteria                         TX0008548237
                                                                                          Use of Tissue Metabolite Analysis and
                                                                                          Enzyme Kinetics To Discriminate
                                                                                          between Alternate Pathways for
 157 ACS           10.1021/acs.biochem.6b01093       0006-2960   Biochemistry             Hydrogen Sulfide Metabolism               TX0008419521
                                                                                          Site-Specific Conjugation of Peptides
                                                                                          and Proteins via Rebridging of Disulfide
                                                                                          Bonds Using the Thiol√êYne Coupling
 158 ACS           10.1021/acs.bioconjchem.5b00682   1043-1802   Bioconjugate Chemistry   Reaction                                 TX0008325186

                                                                                          Amphiphilic Diblock Terpolymer
                                                                                          PMAgala-b-P(MAA-co-MAChol)s
                                                                                          with Attached Galactose and Cholesterol
                                                                                          Grafts and Their Intracellular pH-
 159 ACS           10.1021/acs.biomac.5b01227        1525-7797   Biomacromolecules        Responsive Doxorubicin Delivery           TX0008240500
                                                                                          Coalesced Poly(_-caprolactone) Fibers
 160 ACS           10.1021/bm501799y                 1525-7797   Biomacromolecules        Are Stronger                              TX0008020443
                                                                                          Design of Stomach Acid-Stable and
                                                                                          Mucin-Binding Enzyme Polymer
 161 ACS           10.1021/acs.biomac.6b01723        1525-7797   Biomacromolecules        Conjugates                                TX0008419501
                                                                                          Durable Anti-Superbug Polymers:
                                                                                          Covalent Bonding of Ionic Liquid onto
 162 ACS           10.1021/acs.biomac.7b01416        1525-7797   Biomacromolecules        the Polymer Chains                        TX0008574942
                                                                                          Formulation and Composition Effects in
                                                                                          Phase Transitions of Emulsions
                                                                                          Costabilized by Cellulose Nanofibrils
 163 ACS           10.1021/acs.biomac.7b01452        1525-7797   Biomacromolecules        and an Ionic Surfactant                TX0008574942
                                                                                          Interactions between Cellulolytic
                                                                                          Enzymes with Native, Autohydrolysis,
                                                                                          and Technical Lignins and the Effect of a
                                                                                          Polysorbate Amphiphile in Reducing
 164 ACS           10.1021/acs.biomac.5b01203        1525-7797   Biomacromolecules        Nonproductive Binding                     TX0008166084




                                                                      Page 8 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 10 of 142

No.   Plaintiff    DOI                              ISSN        Journal                         Article                                    Copyright Registration
                                                                                                Lignin Films from Spruce, Eucalyptus,
                                                                                                and Wheat Straw Studied with
                                                                                                Electroacoustic and Optical Sensors:
                                                                                                Effect of Composition and Electrostatic
 165 ACS           10.1021/acs.biomac.7b00071       1525-7797   Biomacromolecules               Screening on Enzyme Binding             TX0008434777
                                                                                                Polymersomes with Endosomal pH-
                                                                                                Induced Vesicle-to-Micelle Morphology
                                                                                                Transition and a Potential Application
 166 ACS           10.1021/acs.biomac.7b00931       1525-7797   Biomacromolecules               for Controlled Doxorubicin Delivery     TX0008554564

                                                                                                Rapid Dissolution of ZnO Nanoparticles
                                                                                                Induced by Biological Buffers
 167 ACS           10.1021/acs.chemrestox.7b00136   0893-228X   Chemical Research in Toxicology Significantly Impacts Cytotoxicity     TX0008509036
                                                                                                The Unexpected and Exceptionally
                                                                                                Facile Chemical Modification of the
                                                                                                Phenolic Hydroxyl Group of Tyrosine
                                                                                                by Polyhalogenated Quinones under
 168 ACS           10.1021/acs.chemrestox.6b00217   0893-228X   Chemical Research in Toxicology Physiological Conditions                   TX0008389545
                                                                                                _-CuGaO2 as a Strong Candidate
                                                                                                Material for Efficient Ferroelectric
 169 ACS           10.1021/acs.chemmater.7b03141    0897-4756   Chemistry of Materials          Photovoltaics                              TX0008574977
                                                                                                Biocompatible 2D Titanium Carbide
                                                                                                (MXenes) Composite Nanosheets for
                                                                                                pH-Responsive MRI-Guided Tumor
 170 ACS           10.1021/acs.chemmater.7b02441    0897-4756   Chemistry of Materials          Hyperthermia                               TX0008574977

                                                                                                Diffusion Mechanism of the Sodium-Ion
                                                                                                Solid Electrolyte Na3PS4 and Potential
 171 ACS           10.1021/acs.chemmater.6b00698    0897-4756   Chemistry of Materials          Improvements of Halogen Doping             TX0008294759
                                                                                                Dual-Emission from a Single-Phase
                                                                                                Eu√êAg Metal√êOrganic Framework:
                                                                                                An Alternative Way to Get White-Light
 172 ACS           10.1021/cm3008254                0897-4756   Chemistry of Materials          Phosphor                                   TX0007532126
                                                                                                Effect of Molecular Structure
                                                                                                Perturbations on the Performance of the
                                                                                                D√êA_¬π√êA Dye Sensitized Solar
 173 ACS           10.1021/cm5016355                0897-4756   Chemistry of Materials          Cells                                      TX0007979043
                                                                                                Enhanced Electrochemical Lithium-Ion
                                                                                                Charge Storage of Iron Oxide
 174 ACS           10.1021/acs.chemmater.7b02315    0897-4756   Chemistry of Materials          Nanosheets                                 TX0008574977
                                                                                                Enhanced Stability of Immobilized
                                                                                                Platinum Nanoparticles through
                                                                                                Nitrogen Heteroatoms on Doped Carbon
 175 ACS           10.1021/acs.chemmater.7b02658    0897-4756   Chemistry of Materials          Supports                                   TX0008574977
                                                                                                Low Temperature, Selective Atomic
                                                                                                Layer Deposition of Cobalt Metal Films
                                                                                                Using Bis(1,4-di-tert-butyl-1,3-
                                                                                                diazadienyl)cobalt and Alkylamine
 176 ACS           10.1021/acs.chemmater.7b02456    0897-4756   Chemistry of Materials          Precursors                             TX0008574977
                                                                                                Nanovalves-Based Bacteria-Triggered,
                                                                                                Self-Defensive Antibacterial Coating:
                                                                                                Using Combination Therapy, Dual
                                                                                                Stimuli-Responsiveness, and Multiple
                                                                                                Release Modes for Treatment of Implant-
 177 ACS           10.1021/acs.chemmater.7b02678    0897-4756   Chemistry of Materials          Associated Infections                   TX0008574977
                                                                                                Novel Luminescent Benzimidazole-
                                                                                                Substituent Tris(2,4,6-
                                                                                                trichlorophenyl)methyl Radicals:
                                                                                                Photophysics, Stability, and Highly
                                                                                                Efficient Red-Orange
 178 ACS           10.1021/acs.chemmater.7b01521    0897-4756   Chemistry of Materials          Electroluminescence                        TX0008507954
                                                                                                Photoluminescence Temperature
                                                                                                Dependence, Dynamics, and Quantum
                                                                                                Efficiencies in Mn2+-Doped CsPbCl3
                                                                                                Perovskite Nanocrystals with Varied
 179 ACS           10.1021/acs.chemmater.7b03311    0897-4756   Chemistry of Materials          Dopant Concentration                       TX0008574977
                                                                                                Polar Magnets in Double Corundum
 180 ACS           10.1021/acs.chemmater.7b01567    0897-4756   Chemistry of Materials          Oxides                                     TX0008507954
                                                                                                Revisiting Hollandites: Channels Filling
                                                                                                by Main-Group Elements Together with
 181 ACS           10.1021/acs.chemmater.7b00693    0897-4756   Chemistry of Materials          Transition Metals in Bi2√êyVyV8O16         TX0008507954
                                                                                                Role of Trimethylaluminum in Low
                                                                                                Temperature Atomic Layer Deposition
 182 ACS           10.1021/acs.chemmater.7b01816    0897-4756   Chemistry of Materials          of Silicon Nitride                         TX0008507954




                                                                     Page 9 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 11 of 142

No.   Plaintiff    DOI                               ISSN        Journal                   Article                                       Copyright Registration
                                                                                           Construction of a Series of Porous (3,9)-
                                                                                           c Coordination Networks Using
                                                                                           Dicarboxylate and Tris-pyridyl Ligands
 183 ACS           10.1021/acs.cgd.7b00451           1528-7483   Crystal Growth & Design   and Their Gas Storage Properties          TX0008440394
                                                                                           Effects of Monocarboxylic Acid
                                                                                           Additives on Synthesizing
                                                                                           Metal√êOrganic Framework NH2-MIL-
                                                                                           125 with Controllable Size and
 184 ACS           10.1021/acs.cgd.7b01250           1528-7483   Crystal Growth & Design   Morphology                                    TX0008574941
                                                                                           Eutectoid Flux Growth and Physical
                                                                                           Properties of Single Crystal
                                                                                           Ln117Ni54√êySn112√êz (Ln =
 185 ACS           10.1021/cg501364h                 1528-7483   Crystal Growth & Design   Gd√êDy)                                       TX0008012127
                                                                                           Microbatch Mixing: √íShaken not
                                                                                           Stirred√ì, a Method for Macromolecular
                                                                                           Microcrystal Production for Serial
 186 ACS           10.1021/acs.cgd.6b00643           1528-7483   Crystal Growth & Design   Crystallography                               TX0008391350
                                                                                           Microstructural and Texture Evolution of
 187 ACS           10.1021/acs.cgd.7b01213           1528-7483   Crystal Growth & Design   Strip Cast Nd√êFe√êB Flake                    TX0008574941
                                                                                           Salts and Cocrystals of the Antidiabetic
                                                                                           Drugs Gliclazide, Tolbutamide, and
                                                                                           Glipizide: Solubility Enhancements
 188 ACS           10.1021/acs.cgd.6b01804           1528-7483   Crystal Growth & Design   through Drug√êCoformer Interactions           TX0008440394
                                                                                           Classifying Coal Pores and Estimating
                                                                                           Reservoir Parameters by Nuclear
                                                                                           Magnetic Resonance and Mercury
 189 ACS           10.1021/ef400421u                 0887-0624   Energy & Fuels            Intrusion Porosimetry                         TX0007743584
                                                                                           Comparative Study of the Ignition of 1-
                                                                                           Decene, trans-5-Decene, and n-Decane:
                                                                                           Constant-Volume Spray and Shock-
 190 ACS           10.1021/acs.energyfuels.7b00430   0887-0624   Energy & Fuels            Tube Experiments                        TX0008506789
                                                                                           Comparisons of SEM, Low-Field NMR,
                                                                                           and Mercury Intrusion Capillary
                                                                                           Pressure in Characterization of the Pore
                                                                                           Size Distribution of Lacustrine Shale: A
                                                                                           Case Study on the Dongying
 191 ACS           10.1021/acs.energyfuels.7b01625   0887-0624   Energy & Fuels            Depression, Bohai Bay Basin, China       TX0008553251
                                                                                           Development of a Continuous System
                                                                                           Based on Azeotropic Reactive
                                                                                           Distillation to Enhance Triacetin
                                                                                           Selectivity in Glycerol Esterification with
 192 ACS           10.1021/acs.energyfuels.7b01068   0887-0624   Energy & Fuels            Acetic Acid                                   TX0008506789
                                                                                           Effect of Chlorine on the Structure and
                                                                                           Reactivity of Char Derived from Solid
 193 ACS           10.1021/acs.energyfuels.7b01042   0887-0624   Energy & Fuels            Waste                                         TX0008506789
                                                                                           Effect of Hydrothermal Treatment on
                                                                                           Chemical Structure and Pyrolysis
 194 ACS           10.1021/acs.energyfuels.5b03005   0887-0624   Energy & Fuels            Behavior of Eucalyptus Wood                   TX0008324971
                                                                                           Effect of Ionic Strength on the Interfacial
                                                                                           Forces between Oil/Brine/Rock
                                                                                           Interfaces: A Chemical Force
 195 ACS           10.1021/acs.energyfuels.5b02614   0887-0624   Energy & Fuels            Microscopy Study                              TX0008191905
                                                                                           Eulerian Model To Predict Asphaltene
                                                                                           Deposition Process in Turbulent Oil
 196 ACS           10.1021/acs.energyfuels.7b01273   0887-0624   Energy & Fuels            Transport Pipelines                           TX0008506789
                                                                                           Evaluation of Thermo-oxidative Stability
 197 ACS           10.1021/acs.energyfuels.7b00696   0887-0624   Energy & Fuels            of Biodiesel                                  TX0008506789
                                                                                           Experimental Study on Pyrolysis
                                                                                           Characteristics of Oil Sludge with a
 198 ACS           10.1021/acs.energyfuels.7b01363   0887-0624   Energy & Fuels            Tube Furnace Reactor                          TX0008506789
                                                                                           Experimental Study on the Removal of
                                                                                           VOCs and PAHs by Zeolites and
 199 ACS           10.1021/acs.energyfuels.7b01124   0887-0624   Energy & Fuels            Surfactant-Modified Zeolites                  TX0008506789
                                                                                           FT-ICR MS Analysis of Nitrogen-
                                                                                           Containing Compounds in the Products
                                                                                           of Liaohe Atmospheric Residue
 200 ACS           10.1021/ef201482p                 0887-0624   Energy & Fuels            Hydrocracking                                 TX0007491092
                                                                                           In-Depth Insight into the Chemical
                                                                                           Composition of Bio-oil from
                                                                                           Hydroliquefaction of Lignocellulosic
                                                                                           Biomass in Supercritical Ethanol with a
 201 ACS           10.1021/acs.energyfuels.6b00201   0887-0624   Energy & Fuels            Dispersed Ni-Based Catalyst                   TX0008343454
                                                                                           Influences of Hydrothermal
                                                                                           Modification on Nitrogen Thermal
 202 ACS           10.1021/acs.energyfuels.6b01255   0887-0624   Energy & Fuels            Conversion of Low-Rank Coals                  TX0008418553




                                                                     Page 10 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 12 of 142

No.   Plaintiff    DOI                               ISSN        Journal                    Article                                     Copyright Registration
                                                                                            Nanoaggregates of Diverse Asphaltenes
                                                                                            by Mass Spectrometry and Molecular
 203 ACS           10.1021/acs.energyfuels.7b01420   0887-0624   Energy & Fuels             Dynamics                                 TX0008553251
                                                                                            Oil√êParticle Separation in a Falling
                                                                                            Sphere Configuration: Effect of Oil Film
 204 ACS           10.1021/acs.energyfuels.6b00995   0887-0624   Energy & Fuels             Thickness                                TX0008418553
                                                                                            Research on Quantitative Analysis for
                                                                                            Nanopore Structure Characteristics of
                                                                                            Shale Based on NMR and NMR
 205 ACS           10.1021/acs.energyfuels.7b00170   0887-0624   Energy & Fuels             Cryoporometry                               TX0008506789
                                                                                            Single- and Multi-stage Counter-current
                                                                                            Solvent Extractions of Bitumen from
 206 ACS           10.1021/ef4013196                 0887-0624   Energy & Fuels             Xinjiang Oil Sand                           TX0007792237
                                                                                            Adsorption, Aggregation, and
                                                                 Environmental Science &    Deposition Behaviors of Carbon Dots
 207 ACS           10.1021/acs.est.6b06558           0013-936X   Technology                 on Minerals                                 TX0008472616
                                                                                            Effect of Structural Heterogeneity in
                                                                                            Chemical Composition on Online Single-
                                                                 Environmental Science &    Particle Mass Spectrometry Analysis of
 208 ACS           10.1021/acs.est.6b06399           0013-936X   Technology                 Sea Spray Aerosol Particles                 TX0008449502
                                                                                            Estimating Grass√êSoil
                                                                 Environmental Science &    Bioconcentration of Munitions
 209 ACS           10.1021/acs.est.7b02572           0013-936X   Technology                 Compounds from Molecular Structure          TX0008574970
                                                                                            Grouping of Petroleum Substances as
                                                                                            Example UVCBs by Ion Mobility-Mass
                                                                 Environmental Science &    Spectrometry to Enable Chemical
 210 ACS           10.1021/acs.est.6b06413           0013-936X   Technology                 Composition-Based Read-Across               TX0008472616
                                                                                            High Levels of Daytime Molecular
                                                                 Environmental Science &    Chlorine and Nitryl Chloride at a Rural
 211 ACS           10.1021/acs.est.7b03039           0013-936X   Technology                 Site on the North China Plain               TX0008574970
                                                                                            Influence of Different Mesh Filter
                                                                                            Module Configurations on Effluent
                                                                 Environmental Science &    Quality and Long-Term Filtration
 212 ACS           10.1021/es204636s                 0013-936X   Technology                 Performance                                 TX0007514340
                                                                 Environmental Science &    Influence of Electric Fields on
 213 ACS           10.1021/acs.est.6b06339           0013-936X   Technology                 Biofouling of Carbonaceous Electrodes       TX0008574970
                                                                                            Insight-Based Approach for the Design
                                                                 Environmental Science &    of Integrated Local Food-Energy-Water
 214 ACS           10.1021/acs.est.7b00867           0013-936X   Technology                 Systems                                     TX0008506722
                                                                 Environmental Science &    Insights into Antimony Adsorption on
 215 ACS           10.1021/acs.est.7b00807           0013-936X   Technology                 {001} TiO2: XAFS and DFT Study              TX0008472616
                                                                                            Interlaced CNT Electrodes for Bacterial
                                                                 Environmental Science &    Fouling Reduction of Microfiltration
 216 ACS           10.1021/acs.est.7b00966           0013-936X   Technology                 Membranes                                   TX0008506722
                                                                                            Investigation and Application of a New
                                                                                            Passive Sampling Technique for in Situ
                                                                 Environmental Science &    Monitoring of Illicit Drugs in Waste
 217 ACS           10.1021/acs.est.7b00731           0013-936X   Technology                 Waters and Rivers                      TX0008506722
                                                                                            Nontargeted Screening of Halogenated
                                                                                            Organic Compounds in Bottlenose
                                                                 Environmental Science &    Dolphins (Tursiops truncatus) from Rio
 218 ACS           10.1021/acs.est.6b04186           0013-936X   Technology                 de Janeiro, Brazil                      TX0008426702
                                                                                            Occupational Exposure to Polycyclic
                                                                                            Aromatic Hydrocarbon of Wildland
                                                                 Environmental Science &    Firefighters at Prescribed and Wildland
 219 ACS           10.1021/acs.est.7b00950           0013-936X   Technology                 Fires                                   TX0008472616
                                                                                            Redox-Active Oxygen-Containing
                                                                                            Functional Groups in Activated Carbon
                                                                 Environmental Science &    Facilitate Microbial Reduction of
 220 ACS           10.1021/acs.est.7b01854           0013-936X   Technology                 Ferrihydrite                            TX0008574970

                                                                                            Risk Assessment of Human Exposure to
                                                                 Environmental Science &    Bioaccessible Phthalate Esters via Indoor
 221 ACS           10.1021/es300379v                 0013-936X   Technology                 Dust around the Pearl River Delta           TX0007573089
                                                                                            Robust Fit of
                                                                                            Toxicokinetic√êToxicodynamic Models
                                                                 Environmental Science &    Using Prior Knowledge Contained in the
 222 ACS           10.1021/acs.est.6b05326           0013-936X   Technology                 Design of Survival Toxicity Tests           TX0008449502
                                                                                            Sharing the Roles: An Assessment of
                                                                 Environmental Science &    Japanese Medaka Estrogen Receptors in
 223 ACS           10.1021/acs.est.6b01968           0013-936X   Technology                 Vitellogenin Induction                      TX0008341871
                                                                                            Adsorption and Methanation of Flue
                                                                 Industrial & Engineering   Gas CO2 with Dual Functional Catalytic
 224 ACS           10.1021/acs.iecr.6b01275          0888-5885   Chemistry Research         Materials: A Parametric Study               TX0008294774




                                                                      Page 11 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 13 of 142

No.   Plaintiff    DOI                             ISSN        Journal                         Article                                   Copyright Registration

                                                                                               Dynamic Modeling and Optimal Control
                                                               Industrial & Engineering        of Batch Reactors, Based on Structure
 225 ACS           10.1021/ie1015377               0888-5885   Chemistry Research              Approaching Hybrid Neural Networks TX0007360445
                                                                                               Hydrophilic Modification of Expanded
                                                                                               Graphite to Prepare a High-Performance
                                                               Industrial & Engineering        Composite Phase Change Block
 226 ACS           10.1021/acs.iecr.7b03986        0888-5885   Chemistry Research              Containing a Hydrate Salt              TX0008574906
                                                                                               Insight into Influence of Glycerol on
                                                                                               Preparing _-CaSO4√°1/2H2O from
                                                                                               Flue Gas Desulfurization Gypsum in
                                                               Industrial & Engineering        Glycerol√êWater Solutions with
 227 ACS           10.1021/acs.iecr.7b02067        0888-5885   Chemistry Research              Succinic Acid and NaCl                    TX0008553259
                                                                                               Interface Engineering of Ni3N@Fe3N
                                                               Industrial & Engineering        Heterostructure Supported on Carbon
 228 ACS           10.1021/acs.iecr.7b03351        0888-5885   Chemistry Research              Fiber for Enhanced Water Oxidation        TX0008574906
                                                                                               Metal-Modified Cu-BTC Acid for
                                                               Industrial & Engineering        Highly Enhanced Adsorption of
 229 ACS           10.1021/acs.iecr.7b02392        0888-5885   Chemistry Research              Organosulfur Species                      TX0008506795
                                                                                               NMR Spectroscopic Study of the
                                                               Industrial & Engineering        Aldoxane Formation in Aqueous
 230 ACS           10.1021/ie5004043               0888-5885   Chemistry Research              Acetaldehyde Solutions                    TX0007950060
                                                                                               Recent Developments in Membrane
                                                               Industrial & Engineering        Treatment of Spent Cutting-Oils: A
 231 ACS           10.1021/ie4003552               0888-5885   Chemistry Research              Review                                    TX0007719373
                                                                                               The Effect of Dispersed Phase Salinity
                                                               Industrial & Engineering        on Water-in-Oil Emulsion Flow
 232 ACS           10.1021/acs.iecr.7b00432        0888-5885   Chemistry Research              Performance: A Micromodel Study           TX0008451181

                                                                                               DFT-Based Comparative Study about
                                                                                               the Influence of Fluorine and Hydroxyl
                                                                                               Anions on Opto-Electric Properties of
 233 ACS           10.1021/acs.inorgchem.7b00120   0020-1669   Inorganic Chemistry             Borate Crystals: Choice for Better Anion TX0008472459
                                                                                               Fabrication of Lithium Silicates As
                                                                                               Highly Efficient High-Temperature CO2
 234 ACS           10.1021/acs.inorgchem.7b00559   0020-1669   Inorganic Chemistry             Sorbents from SBA-15 Precursor           TX0008506718
                                                                                               Highly Luminous and Thermally Stable
                                                                                               Mg-Substituted Ca2√êxMgxSiO4:Ce (0
 235 ACS           10.1021/acs.inorgchem.7b01166   0020-1669   Inorganic Chemistry             ¬≤ x ¬≤ 1) Phosphor for NUV-LEDs         TX0008554560
                                                                                               Ligand-Induced Tuning of the Oxidase
                                                                                               Activity of _-
                                                                                               Hydroxidodimanganese(III) Complexes
                                                                                               Using 3,5-Di-tert-butylcatechol as the
                                                                                               Substrate: Isolation and Characterization
                                                                                               of Products Involving an Oxidized
 236 ACS           10.1021/acs.inorgchem.7b00147   0020-1669   Inorganic Chemistry             Dioxolene Moiety                          TX0008506718
                                                                                               Linear Dependence of
                                                                                               Photoluminescence in Mixed Ln-MOFs
                                                                                               for Color Tunability and Barcode
 237 ACS           10.1021/acs.inorgchem.5b00271   0020-1669   Inorganic Chemistry             Application                               TX0008121486
                                                                                                Mesoporous MnO/C√êN
                                                                                                Nanostructures Derived from a
                                                                                                Metal√êOrganic Framework as High-
                                                                                                Performance Anode for Lithium-Ion
 238 ACS           10.1021/acs.inorgchem.7b01486   0020-1669   Inorganic Chemistry              Battery                                  TX0008506718
                                                                                                Molecular Routes to Group IV
                                                                                                Magnesium and Calcium
 239 ACS           10.1021/acs.inorgchem.7b01772   0020-1669   Inorganic Chemistry              Nanocrystalline Ceramics                 TX0008554560
                                                                                                More Than 50 Years after Its Discovery
                                                                                                in SiO2 Octahedral Coordination Has
                                                                                                Also Been Established in SiS2 at High
 240 ACS           10.1021/acs.inorgchem.6b02294   0020-1669   Inorganic Chemistry              Pressure                                 TX0008420765
                                                                                                Polarized Supramolecular Aggregates
                                                                                                Based on Luminescent Perhalogenated
 241 ACS           10.1021/acs.inorgchem.7b01901   0020-1669   Inorganic Chemistry              Gold Derivatives                         TX0008554560
                                                                                                Syntheses, Structures, and Nonlinear
                                                                                                Optical Properties of Two Sulfides
 242 ACS           10.1021/acs.inorgchem.5b02211   0020-1669   Inorganic Chemistry              Na2In2MS6 (M = Si, Ge)                   TX0008192494
                                                                                                Synthesis of Hafnium Oxide-Gold
 243 ACS           10.1021/ic201977d               0020-1669   Inorganic Chemistry              Core√êShell Nanoparticles                TX0007472868
                                                                                                Two-Dimensional Lead Halide
                                                                                                Perovskites Templated by a Conjugated
 244 ACS           10.1021/acs.inorgchem.7b02285   0020-1669   Inorganic Chemistry              Asymmetric Diammonium                    TX0008574973
                                                                                                Comparison of Gluten Extraction
                                                               Journal of Agricultural and Food Protocols Assessed by LC-MS/MS
 245 ACS           10.1021/acs.jafc.7b00063        0021-8561   Chemistry                        Analysis                                 TX0008451522




                                                                    Page 12 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 14 of 142

No.   Plaintiff    DOI                        ISSN        Journal                            Article                                  Copyright Registration
                                                                                           Detection of Pesticide Residues in Food
                                                          Journal of Agricultural and Food Using Surface-Enhanced Raman
 246 ACS           10.1021/acs.jafc.7b02504   0021-8561   Chemistry                        Spectroscopy: A Review                  TX0008506792
                                                                                           Direct Contact Sorptive Extraction: A
                                                          Journal of Agricultural and Food Robust Method for Sampling Plant
 247 ACS           10.1021/acs.jafc.7b02847   0021-8561   Chemistry                        Volatiles in the Field                  TX0008556425
                                                                                           Effects of Water-Extractable
                                                                                           Arabinoxylan on the Physicochemical
                                                          Journal of Agricultural and Food Properties and Structure of Wheat
 248 ACS           10.1021/acs.jafc.7b00837   0021-8561   Chemistry                        Gluten by Thermal Treatment                TX0008491587
                                                                                             Free Amino Acid Profile and Expression
                                                                                             of Genes Implicated in Protein
                                                                                             Metabolism in Skeletal Muscle of
                                                                                             Growing Pigs Fed Low-Protein Diets
                                                          Journal of Agricultural and Food   Supplemented with Branched-Chain
 249 ACS           10.1021/acs.jafc.6b03966   0021-8561   Chemistry                          Amino Acids                              TX0008391611
                                                                                             Ginger Extract-Loaded Solid Dispersion
                                                          Journal of Agricultural and Food   System with Enhanced Oral Absorption
 250 ACS           10.1021/acs.jafc.6b04740   0021-8561   Chemistry                          and Antihypothermic Action               TX0008420761
                                                                                             High-Pressure Processing of Broccoli
                                                          Journal of Agricultural and Food   Sprouts: Influence on Bioactivation of
 251 ACS           10.1021/acs.jafc.7b01380   0021-8561   Chemistry                          Glucosinolates to Isothiocyanates        TX0008556425
                                                                                             Hydrothermal Preparation and
                                                          Journal of Agricultural and Food   Characterization of Novel Corncob-
 252 ACS           10.1021/jf500490m          0021-8561   Chemistry                          Derived Solid Acid Catalysts             TX0008196605
                                                                                           Immunomodulatory Activity of
                                                                                           Ganoderma atrum Polysaccharide on
                                                                                           Purified T Lymphocytes through
                                                                                           Ca2+/CaN and Mitogen-Activated
                                                          Journal of Agricultural and Food Protein Kinase Pathway Based on RNA
 253 ACS           10.1021/acs.jafc.7b01763   0021-8561   Chemistry                        Sequencing                              TX0008506792
                                                                                           Improving Bioavailability and Stability
                                                          Journal of Agricultural and Food of Genistein by Complexation with High-
 254 ACS           10.1021/jf2013277          0021-8561   Chemistry                        Amylose Corn Starch                     TX0007400207

                                                                                           Influence of Protein√êPhenolic Complex
                                                          Journal of Agricultural and Food on the Antioxidant Capacity of Flaxseed
 255 ACS           10.1021/acs.jafc.6b04639   0021-8561   Chemistry                        (Linum usitatissimum L.) Products       TX0008420761
                                                                                           Metabolism of an Insecticide
                                                          Journal of Agricultural and Food Fenitrothion by Cunninghamella elegans
 256 ACS           10.1021/acs.jafc.7b04273   0021-8561   Chemistry                        ATCC36112                               TX0008576816
                                                                                           Multiplex Lateral Flow Immunoassays
                                                                                           Based on Amorphous Carbon
                                                          Journal of Agricultural and Food Nanoparticles for Detecting Three
 257 ACS           10.1021/acs.jafc.7b02827   0021-8561   Chemistry                        Fusarium Mycotoxins in Maize           TX0008556425
                                                                                           Nematicidal Activity of Chaetoglobosin
                                                          Journal of Agricultural and Food A Poduced by Chaetomium globosum
 258 ACS           10.1021/jf304314g          0021-8561   Chemistry                        NK102 against Meloidogyne incognita TX0007694214
                                                                                             Orally Administered Baker√ïs Yeast _-
                                                                                             Glucan Promotes Glucose and Lipid
                                                          Journal of Agricultural and Food   Homeostasis in the Livers of Obesity
 259 ACS           10.1021/acs.jafc.7b03782   0021-8561   Chemistry                          and Diabetes Model Mice                  TX0008576816
                                                                                             Screening of Inhibitors for Mushroom
                                                          Journal of Agricultural and Food   Tyrosinase Using Surface Plasmon
 260 ACS           10.1021/jf5039585          0021-8561   Chemistry                          Resonance                                TX0007992682
                                                                                             Sensitivity to Ethephon Degreening
                                                          Journal of Agricultural and Food   Treatment Is Altered by Blue LED Light
 261 ACS           10.1021/acs.jafc.7b01703   0021-8561   Chemistry                          Irradiation in Mandarin Fruit            TX0008506792
                                                                                             SlMAPK1/2/3 and Antioxidant
                                                                                             Enzymes Are Associated with H2O2-
                                                          Journal of Agricultural and Food   Induced Chilling Tolerance in Tomato
 262 ACS           10.1021/acs.jafc.7b01685   0021-8561   Chemistry                          Plants                                   TX0008506792
                                                                                           Solvent-Free Biodiesel Production
                                                                                           Catalyzed by Crude Lipase Powder from
                                                                                           Seeds: Effects of Alcohol Polarity,
                                                          Journal of Agricultural and Food Glycerol, and Thermodynamic Water
 263 ACS           10.1021/acs.jafc.7b03094   0021-8561   Chemistry                        Activity                              TX0008556425

                                                                                           Study of Substituted Ester Formation in
                                                                                           Red Wine by the Development of a New
                                                                                           Method for Quantitative Determination
                                                          Journal of Agricultural and Food and Enantiomeric Separation of Their
 264 ACS           10.1021/acs.jafc.7b00979   0021-8561   Chemistry                        Corresponding Acids                     TX0008491587
                                                                                           Transcriptome Landscape of Porcine
                                                          Journal of Agricultural and Food Intramuscular Adipocytes during
 265 ACS           10.1021/acs.jafc.7b02039   0021-8561   Chemistry                        Differentiation                         TX0008506792




                                                               Page 13 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 15 of 142

No.   Plaintiff    DOI                            ISSN        Journal                           Article                                    Copyright Registration
                                                                                               Use of Fe-Impregnated Biochar To
                                                                                               Efficiently Sorb Chlorpyrifos, Reduce
                                                                                               Uptake by Allium fistulosum L., and
                                                              Journal of Agricultural and Food Enhance Microbial Community
 266 ACS           10.1021/acs.jafc.7b01300       0021-8561   Chemistry                        Diversity                                   TX0008506792
                                                                                               Characteristics of Potassium Prolinate +
                                                              Journal of Chemical &            Water + Ethanol Solution as a Phase
 267 ACS           10.1021/acs.jced.7b00267       0021-9568   Engineering Data                 Changing Absorbent for CO2 Capture          TX0008556426
                                                                                               Efficient Remediation of an Aquatic
                                                                                               Environment Contaminated by Cr(VI)
                                                              Journal of Chemical &            and 2,4-Dinitrophenol by XG-g-
 268 ACS           10.1021/acs.jced.6b00963       0021-9568   Engineering Data                 Polyaniline@ZnO Nanocomposite               TX0008491568
                                                                                               Measurement and Correlation of High
                                                              Journal of Chemical &            Pressure Phase Equilibria for CO2 +
 269 ACS           10.1021/acs.jced.7b00517       0021-9568   Engineering Data                 Alkanes and CO2 + Crude Oil Systems         TX0008574928
                                                                                               Phase Diagrams and Physicochemical
                                                                                               Properties for the Ternary System (CsCl
                                                              Journal of Chemical &            + NaCl + H2O) at T = (298.15, 308.15,
 270 ACS           10.1021/acs.jced.7b00023       0021-9568   Engineering Data                 and 318.15) K                               TX0008556426
                                                                                               Surface Activity, Adsorption, and
                                                                                               Micellization Parameters of Ammonium
                                                              Journal of Chemical &            Surfactants Containing a Hydroxyethyl
 271 ACS           10.1021/acs.jced.7b00347       0021-9568   Engineering Data                 and Hydroxyisopropyl Head Group             TX0008556426
                                                                                               Thermal Diffusivity of 2-Methoxy-2-
                                                                                               methylpropane at Temperatures from
                                                              Journal of Chemical &            (303.15 to 493.15) K and Pressures
 272 ACS           10.1021/je5008394              0021-9568   Engineering Data                 from (1.5 to 10) MPa                        TX0008107085
                                                                                               Demonstrating the Effect of Surfactant
                                                                                               on Water Retention of Waxy Leaf
 273 ACS           10.1021/acs.jchemed.6b00546    0021-9584   Journal of Chemical Education    Surfaces                                    TX0008472615
                                                                                                Binding Space Concept: A New
                                                                                                Approach To Enhance the Reliability of
                                                                                                Docking Scores and Its Application to
                                                              Journal of Chemical Information   Predicting Butyrylcholinesterase
 274 ACS           10.1021/acs.jcim.7b00121       1549-9596   and Modeling                      Hydrolytic Activity                        TX0008559662
                                                              Journal of Chemical Information   LigQ: A Webserver to Select and
 275 ACS           10.1021/acs.jcim.7b00241       1549-9596   and Modeling                      Prepare Ligands for Virtual Screening      TX0008574946
                                                                                                Statistical Analysis, Investigation, and
                                                              Journal of Chemical Information   Prediction of the Water Positions in the
 276 ACS           10.1021/acs.jcim.6b00620       1549-9596   and Modeling                      Binding Sites of Proteins                  TX0008559662
                                                                                                Structure-Based Energetics of Stop
                                                              Journal of Chemical Information   Codon Recognition by Eukaryotic
 277 ACS           10.1021/acs.jcim.7b00340       1549-9596   and Modeling                      Release Factor                             TX0008574946
                                                                                                General Formalism of Vibronic
                                                                                                Hamiltonians for Tetrahedral and
                                                              Journal of Chemical Theory and    Octahedral Systems: Problems That
 278 ACS           10.1021/acs.jctc.7b00787       1549-9618   Computation                       Involve T, E States and t, e Vibrations    TX0008553255
                                                                                                Reverse Coarse-Graining for Equation-
                                                              Journal of Chemical Theory and    Free Modeling: Application to
 279 ACS           10.1021/acs.jctc.6b00348       1549-9618   Computation                       Multiscale Molecular Dynamics              TX0008372781
                                                                                                4-Methyl-6,7-dihydro-4H-triazolo[4,5-
                                                                                                c]pyridine-Based P2X7 Receptor
                                                                                                Antagonists: Optimization of
                                                                                                Pharmacokinetic Properties Leading to
 280 ACS           10.1021/acs.jmedchem.7b00408   0022-2623   Journal of Medicinal Chemistry    the Identification of a Clinical Candidate TX0008491569

                                                                                                Carbon-11 and Fluorine-18 Radiolabeled
                                                                                                Pyridopyrazinone Derivatives for
                                                                                                Positron Emission Tomography (PET)
 281 ACS           10.1021/acs.jmedchem.6b01666   0022-2623   Journal of Medicinal Chemistry    Imaging of Phosphodiesterase-5 (PDE5) TX0008419502
                                                                                                Design, Synthesis, and
                                                                                                Structure√êActivity Relationship Study
                                                                                                of Novel Indole-2-carboxamide
                                                                                                Derivatives as Anti-inflammatory
 282 ACS           10.1021/acs.jmedchem.5b02006   0022-2623   Journal of Medicinal Chemistry    Agents for the Treatment of Sepsis         TX0008296870
                                                                                                Discovery and Pre-Clinical
                                                                                                Characterization of Third-Generation 4-
                                                                                                H Heteroaryldihydropyrimidine (HAP)
                                                                                                Analogues as Hepatitis B Virus (HBV)
 283 ACS           10.1021/acs.jmedchem.7b00083   0022-2623   Journal of Medicinal Chemistry    Capsid Inhibitors                          TX0008450543
                                                                                                In Vitro and in Vivo Evaluation of Fully
                                                                                                Substituted (5-(3-Ethoxy-3-
                                                                                                oxopropynyl)-4-(ethoxycarbonyl)-1,2,3-
                                                                                                triazolyl-glycosides as Original
                                                                                                Nucleoside Analogues to Circumvent
 284 ACS           10.1021/acs.jmedchem.6b01803   0022-2623   Journal of Medicinal Chemistry    Resistance in Myeloid Malignancies       TX0008419502




                                                                   Page 14 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 16 of 142

No.   Plaintiff    DOI                             ISSN        Journal                          Article                                  Copyright Registration
                                                                                                Investigating the Antibacterial Activity
                                                                                                of Biphenylthiazoles against Methicillin-
                                                                                                and Vancomycin-Resistant
                                                                                                Staphylococcus aureus (MRSA and
 285 ACS           10.1021/acs.jmedchem.7b00392    0022-2623   Journal of Medicinal Chemistry   VRSA)                                     TX0008491569
                                                                                                RNA G-Quadruplexes in Kirsten Ras
                                                                                                (KRAS) Oncogene as Targets for Small
 286 ACS           10.1021/acs.jmedchem.7b00622    0022-2623   Journal of Medicinal Chemistry   Molecules Inhibiting Translation          TX0008574722
                                                                                                Structure-Based Optimization of
                                                                                                Multifunctional Agonists for Opioid and
                                                                                                Neuropeptide FF Receptors with Potent
                                                                                                Nontolerance Forming Analgesic
 287 ACS           10.1021/acs.jmedchem.6b01181    0022-2623   Journal of Medicinal Chemistry   Activities                              TX0008380102
                                                                                                Bioassay-Guided Isolation of
                                                                                                Antibacterial Metabolites from
 288 ACS           10.1021/acs.jnatprod.7b00077    0163-3864   Journal of Natural Products      Emericella sp. TJ29                     TX0008556430
                                                                                                Structurally Diverse Diterpenoids from
 289 ACS           10.1021/acs.jnatprod.7b00163    0163-3864   Journal of Natural Products      Isodon scoparius and Their Bioactivity TX0008509151
                                                                                                Brain Membrane Proteome and
                                                                                                Phosphoproteome Reveal Molecular
                                                                                                Basis Associating with Nursing and
                                                                                                Foraging Behaviors of Honeybee
 290 ACS           10.1021/acs.jproteome.7b00371   1535-3893   Journal of Proteome Research     Workers                               TX0008556423
                                                                                                Exhaustively Identifying Cross-Linked
                                                                                                Peptides with a Linear Computational
 291 ACS           10.1021/acs.jproteome.7b00338   1535-3893   Journal of Proteome Research     Complexity                            TX0008556423
                                                                                                Integrated Omic Analysis of a Guinea
                                                                                                Pig Model of Heart Failure and Sudden
 292 ACS           10.1021/acs.jproteome.6b00149   1535-3893   Journal of Proteome Research     Cardiac Death                         TX0008327541

                                                                                                Metabolic Effects of Cobalt Ferrite
                                                                                                Nanoparticles on Cervical Carcinoma
 293 ACS           10.1021/acs.jproteome.6b00411   1535-3893   Journal of Proteome Research     Cells and Nontumorigenic Keratinocytes TX0008372777
                                                                                                Statistical Models for the Analysis of
                                                                                                Isobaric Tags Multiplexed Quantitative
 294 ACS           10.1021/acs.jproteome.6b01050   1535-3893   Journal of Proteome Research     Proteomics                             TX0008556423
                                                                                                Targeted Proteomic Analyses of Histone
                                                                                                H4 Acetylation Changes Associated
                                                                                                with Homologous-Recombination-
                                                                                                Deficient High-Grade Serous Ovarian
 295 ACS           10.1021/acs.jproteome.7b00405   1535-3893   Journal of Proteome Research     Carcinomas                             TX0008556423
                                                                                                Cell-Selective Metabolic Glycan
                                                               Journal of the American          Labeling Based on Ligand-Targeted
 296 ACS           10.1021/ja303853y               0002-7863   Chemical Society                 Liposomes                              TX0007539683
                                                                                                Target-Activated Coumarin
                                                                                                Phototriggers Specifically Switch on
                                                               Journal of the American          Fluorescence and Photocleavage upon
 297 ACS           10.1021/ja300475k               0002-7863   Chemical Society                 Bonding to Thiol-Bearing Protein       TX0007512820
                                                                                                Transition State Analysis of Acid-
                                                                                                Catalyzed Hydrolysis of an Enol Ether,
                                                               Journal of the American          Enolpyruvylshikimate 3-Phosphate
 298 ACS           10.1021/ja3043382               0002-7863   Chemical Society                 (EPSP)                                   TX0007573088
                                                                                                Aggregation of Carbocyanine Dyes in
                                                                                                Choline Chloride-Based Deep Eutectic
                                                                                                Solvents in the Presence of an Aqueous
 299 ACS           10.1021/acs.langmuir.7b01981    0743-7463   Langmuir                         Base                                     TX0008548269
                                                                                                Brownian Dynamics of Electrostatically
                                                                                                Adhering Small Vesicles to a Membrane
                                                                                                Surface Induces Domains and Probes
 300 ACS           10.1021/acs.langmuir.6b00985    0743-7463   Langmuir                         Viscosity                                TX0008294788
                                                                                                Characterizations of the Formation of
                                                                                                Polydopamine-Coated Halloysite
 301 ACS           10.1021/acs.langmuir.6b02948    0743-7463   Langmuir                         Nanotubes in Various pH Environments     TX0008372771
                                                                                                Color-Tunable Cyano-Substituted
                                                                                                Divinylene Arene Luminogens as
 302 ACS           10.1021/acs.langmuir.5b03771    0743-7463   Langmuir                         Fluorescent ¬π-Gelators                  TX0008259943
                                                                                                Contribution of Temperature to
                                                                                                Deformation of Adsorbed Vesicles
 303 ACS           10.1021/la504267g               0743-7463   Langmuir                         Studied by Nanoplasmonic Biosensing      TX0008020427
                                                                                                Contribution of the Hydration Force to
 304 ACS           10.1021/la404581d               0743-7463   Langmuir                         Vesicle Adhesion on Titanium Oxide       TX0007944228
                                                                                                Correlating Membrane Morphological
                                                                                                Responses with Micellar Aggregation
                                                                                                Behavior of Capric Acid and
 305 ACS           10.1021/acs.langmuir.6b03944    0743-7463   Langmuir                         Monocaprin                               TX0008451189




                                                                    Page 15 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 17 of 142

No.   Plaintiff    DOI                            ISSN        Journal              Article                                   Copyright Registration
                                                                                   Covalent Grafting of Antifouling
                                                                                   Phosphorylcholine-Based Copolymers
                                                                                   with Antimicrobial Nitric Oxide
                                                                                   Releasing Polymers to Enhance Infection-
                                                                                   Resistant Properties of Medical Device
 306 ACS           10.1021/acs.langmuir.7b02970   0743-7463   Langmuir             Coatings                                    TX0008574908
                                                                                   DiPyMe in SDS Micelles: Artifacts and
                                                                                   Their Implications in the Interpretation of
 307 ACS           10.1021/acs.langmuir.5b02770   0743-7463   Langmuir             Micellar Properties                         TX0008192004
                                                                                   Effect of Solvent Quality on Laminar
                                                                                   Slip Flow Penetration of Poly(N-
                                                                                   isopropylacrylamide) Films with an
                                                                                   Exploration of the Mass Transport
 308 ACS           10.1021/acs.langmuir.7b01598   0743-7463   Langmuir             Mechanism                                 TX0008507107
                                                                                   Formation of Cholesterol-Rich
                                                                                   Supported Membranes Using Solvent-
 309 ACS           10.1021/la5034433              0743-7463   Langmuir             Assisted Lipid Self-Assembly              TX0007992672

                                                                                   Hollow Rodlike MgF2 with an Ultralow
                                                                                   Refractive Index for the Preparation of
 310 ACS           10.1021/acs.langmuir.7b00737   0743-7463   Langmuir             Multifunctional Antireflective Coatings   TX0008491575
                                                                                   Impact of Surface Chemistry on Copper
 311 ACS           10.1021/acs.langmuir.6b00650   0743-7463   Langmuir             Deposition in Mesoporous Silicon          TX0008334405
                                                                                   Improving the Stability of Amino-
                                                                                   Containing Plasma Polymer Films in
 312 ACS           10.1021/acs.langmuir.7b02135   0743-7463   Langmuir             Aqueous Environments                      TX0008548269
                                                                                   Influence of Divalent Cations on
                                                                                   Deformation and Rupture of Adsorbed
 313 ACS           10.1021/acs.langmuir.6b00439   0743-7463   Langmuir             Lipid Vesicles                            TX0008294788
                                                                                   Influence of Osmotic Pressure on
                                                                                   Adhesion of Lipid Vesicles to Solid
 314 ACS           10.1021/la4017992              0743-7463   Langmuir             Supports                                  TX0007749045
 315 ACS           10.1021/acs.langmuir.5b04255   0743-7463   Langmuir             Janus Particles in a Nonpolar Solvent     TX0008294788
                                                                                   Meniscus Shape and Wetting
                                                                                   Competition of a Drop between a Cone
 316 ACS           10.1021/acs.langmuir.6b01990   0743-7463   Langmuir             and a Plane                               TX0008334405
                                                                                   Microencapsulation and Stimuli-
                                                                                   Responsive Controlled Release of
 317 ACS           10.1021/acs.langmuir.7b00149   0743-7463   Langmuir             Particles Using Water-in-Air Powders      TX0008451189
                                                                                   Nanobubble√êNanoparticle Interactions
 318 ACS           10.1021/acs.langmuir.6b02419   0743-7463   Langmuir             in Bulk Solutions                         TX0008363758
                                                                                   Nanoplasmonic Biosensing for Soft
                                                                                   Matter Adsorption: Kinetics of Lipid
                                                                                   Vesicle Attachment and Shape
 319 ACS           10.1021/la502431x              0743-7463   Langmuir             Deformation                           TX0007988918
                                                                                   Novelty of Dynamic Process in the
                                                                                   Synthesis of Biocompatible Silica
                                                                                   Nanotubes by Biomimetic
 320 ACS           10.1021/acs.langmuir.7b02881   0743-7463   Langmuir             Glycyldodecylamide as a Soft Template TX0008548269
                                                                                   pH-Driven Assembly of Various
                                                                                   Supported Lipid Platforms: A
                                                                                   Comparative Study on Silicon Oxide and
 321 ACS           10.1021/la104348f              0743-7463   Langmuir             Titanium Oxide                         TX0007336538
                                                                                   Polydopamine Generates Hydroxyl Free
                                                                                   Radicals under Ultraviolet-Light
 322 ACS           10.1021/acs.langmuir.7b01065   0743-7463   Langmuir             Illumination                           TX0008491575
                                                                                   Quasi-Phase Diagrams at Air/Oil
                                                                                   Interfaces and Bulk Oil Phases for
                                                                                   Crystallization of Small-Molecular
                                                                                   Semiconductors by Adjusting Gibbs
 323 ACS           10.1021/acs.langmuir.7b01603   0743-7463   Langmuir             Adsorption                                TX0008548269
                                                                                   Self-Assembled Switching Gels with
 324 ACS           10.1021/acs.langmuir.5b00423   0743-7463   Langmuir             Multiresponsivity and Chirality           TX0008040859
                                                                                   Separation of Oil-in-Water Emulsions
                                                                                   Using Hydrophilic Electrospun
 325 ACS           10.1021/acs.langmuir.7b01138   0743-7463   Langmuir             Membranes with Anisotropic Pores          TX0008491575
                                                                                   Silicone Oil Swelling Slippery Surfaces
                                                                                   Based on Mussel-Inspired Magnetic
                                                                                   Nanoparticles with Multiple Self-
 326 ACS           10.1021/acs.langmuir.7b02691   0743-7463   Langmuir             Healing Mechanisms                        TX0008548269
 327 ACS           10.1021/acs.langmuir.6b04437   0743-7463   Langmuir             Solid√êLiquid Work of Adhesion            TX0008451189
                                                                                   Solution Effects on Peptide-Mediated
                                                                                   Reduction and Stabilization of Au
 328 ACS           10.1021/acs.langmuir.7b01896   0743-7463   Langmuir             Nanoparticles                             TX0008574908
                                                                                   Solvent-Assisted Lipid Bilayer
 329 ACS           10.1021/la501534f              0743-7463   Langmuir             Formation on Silicon Dioxide and Gold     TX0007988918




                                                                  Page 16 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 18 of 142

No.   Plaintiff    DOI                            ISSN        Journal              Article                                   Copyright Registration
                                                                                   Solvent-Assisted Lipid Self-Assembly at
                                                                                   Hydrophilic Surfaces: Factors
                                                                                   Influencing the Formation of Supported
 330 ACS           10.1021/la5048497              0743-7463   Langmuir             Membranes                                 TX0008040859
                                                                                   Spectrum of Membrane Morphological
                                                                                   Responses to Antibacterial Fatty Acids
 331 ACS           10.1021/acs.langmuir.5b02088   0743-7463   Langmuir             and Related Surfactants                   TX0008165036
                                                                                   Spontaneous and Flow-Driven
                                                                                   Interfacial Phase Change: Dynamics of
                                                                                   Microemulsion Formation at the Pore
 332 ACS           10.1021/acs.langmuir.7b02856   0743-7463   Langmuir             Scale                                     TX0008574908
                                                                                   Targeted Raman Imaging of Cells Using
 333 ACS           10.1021/acs.langmuir.6b02248   0743-7463   Langmuir             Graphene Oxide-Based Hybrids              TX0008372771
                                                                                   Understanding How Sterols Regulate
                                                                                   Membrane Remodeling in Supported
 334 ACS           10.1021/acs.langmuir.7b03236   0743-7463   Langmuir             Lipid Bilayers                            TX0008574908
                                                                                   Design and Synthesis of Polyimides
                                                                                   Based on Carbocyclic Pseudo-
                                                                                   Tr≈°ger√ïs Base-Derived Dianhydrides
                                                                                   for Membrane Gas Separation
 335 ACS           10.1021/acs.macromol.7b01054   0024-9297   Macromolecules       Applications                              TX0008506726
                                                                                   Dual Responsive Nanoparticles from a
                                                                                   RAFT Copolymer Library for the
 336 ACS           10.1021/acs.macromol.5b02603   0024-9297   Macromolecules       Controlled Delivery of Doxorubicin        TX0008296853
                                                                                   Estimating Monomer Sequence
 337 ACS           10.1021/ma5019268              0024-9297   Macromolecules       Distributions in Tetrapolyacrylates       TX0008041368
                                                                                   Matrix-Free Polymer Nanocomposite
 338 ACS           10.1021/acs.macromol.7b00873   0024-9297   Macromolecules       Thermoplastic Elastomers                  TX0008491572
                                                                                   Mechanistic Insights into Water-
                                                                                   Mediated Tandem Catalysis of Metal-
                                                                                   Coordination CO2/Epoxide
                                                                                   Copolymerization and Organocatalytic
                                                                                   Ring-Opening Polymerization: One-Pot,
                                                                                   Two Steps, and Three Catalysis Cycles
 339 ACS           10.1021/acs.macromol.5b02752   0024-9297   Macromolecules       for Triblock Copolymers Synthesis     TX0008192265
                                                                                   Phase-Separated
                                                                                   Thiol√êEpoxy√êAcrylate Hybrid
                                                                                   Polymer Networks with Controlled
                                                                                   Cross-Link Density Synthesized by
                                                                                   Simultaneous Thiol√êAcrylate and
 340 ACS           10.1021/acs.macromol.6b00141   0024-9297   Macromolecules       Thiol√êEpoxy Click Reactions              TX0008296853
                                                                                   Poly(methyl methacrylate)-block-poly(n-
                                                                                   butyl methacrylate) Diblock Copolymer
                                                                                   Micelles in an Ionic Liquid: Scaling of
                                                                                   Core and Corona Size with Core Block
 341 ACS           10.1021/acs.macromol.6b00315   0024-9297   Macromolecules       Length                                    TX0008296853
                                                                                   Polymerization Mechanism and Cross-
                                                                                   Link Structure of Nadic End-Capped
                                                                                   Polymers: A Quantum Mechanical and
 342 ACS           10.1021/acs.macromol.7b01107   0024-9297   Macromolecules       Microkinetic Investigation                TX0008506726
                                                                                   Porosity-Enhanced Polymers from
                                                                                   Hyper-Cross-Linked Polymer
 343 ACS           10.1021/acs.macromol.6b02715   0024-9297   Macromolecules       Precursors                                TX0008420757
                                                                                   Rigid, Helical Arm Stars through Living
 344 ACS           10.1021/acs.macromol.6b02456   0024-9297   Macromolecules       Nickel Polymerization of Carbodiimides    TX0008420757
                                                                                   Self-Assembly in Block Copolymer
                                                                                   Thin Films upon Solvent Evaporation: A
 345 ACS           10.1021/acs.macromol.7b00200   0024-9297   Macromolecules       Simulation Study                          TX0008491572
                                                                                   Stimuli-Responsive Nanocomposite
                                                                                   Gels and Soft Nanocomposites
                                                                                   Consisting of Inorganic Clays and
                                                                                   Copolymers with Different Chemical
 346 ACS           10.1021/ma202114z              0024-9297   Macromolecules       Affinities                                TX0007476468
                                                                                   Synthesis of Micropillar Arrays via
                                                                                   Photopolymerization: An in Situ Study
                                                                                   of Light-Induced Formation, Growth
                                                                                   Kinetics, and the Influence of Oxygen
 347 ACS           10.1021/acs.macromol.7b01274   0024-9297   Macromolecules       Inhibition                                TX0008506726
                                                                                   Triblock Copolymer Elastomers with
                                                                                   Enhanced Mechanical Properties
                                                                                   Synthesized by RAFT Polymerization
                                                                                   and Subsequent Quaternization through
                                                                                   Incorporation of a Comonomer with
                                                                                   Imidazole Groups of about 2.0 Mass
 348 ACS           10.1021/acs.macromol.7b01414   0024-9297   Macromolecules       Percentage                            TX0008506726




                                                                  Page 17 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 19 of 142

No.   Plaintiff    DOI                                 ISSN        Journal                   Article                                    Copyright Registration
                                                                                             Unravelling the Thermomechanical
                                                                                             Properties of Bulk Heterojunction
 349 ACS           10.1021/acs.macromol.7b00430        0024-9297   Macromolecules            Blends in Polymer Solar Cells              TX0008449505
                                                                                             Unveiling the Ion Conduction
                                                                                             Mechanism in Imidazolium-Based
                                                                                             Poly(ionic liquids): A Comprehensive
                                                                                             Investigation of the Structure-to-
 350 ACS           10.1021/acs.macromol.7b00197        0024-9297   Macromolecules            Transport Interplay                        TX0008491572
                                                                                             Comprehensive Molecular
                                                                                             Characterization of a Cisplatin-Specific
 351 ACS           10.1021/acs.molpharmaceut.7b00575   1543-8384   Molecular Pharmaceutics   Monoclonal Antibody                        TX0008574923
                                                                                             Exploiting Bacterial Pathways for BBB
                                                                                             Crossing with PLGA Nanoparticles
                                                                                             Modified with a Mutated Form of
                                                                                             Diphtheria Toxin (CRM197): In Vivo
 352 ACS           10.1021/acs.molpharmaceut.5b00446   1543-8384   Molecular Pharmaceutics   Experiments                                TX0008208910
                                                                                             In Silico and in Vitro Screening for P-
                                                                                             Glycoprotein Interaction with Tenofovir,
                                                                                             Darunavir, and Dapivirine: An
                                                                                             Antiretroviral Drug Combination for
                                                                                             Topical Prevention of Colorectal HIV
 353 ACS           10.1021/acs.molpharmaceut.7b00133   1543-8384   Molecular Pharmaceutics   Transmission                             TX0008507302
                                                                                             Investigation of the Intra- and
                                                                                             Interlaboratory Reproducibility of a
                                                                                             Small Scale Standardized
                                                                                             Supersaturation and Precipitation
 354 ACS           10.1021/acs.molpharmaceut.7b00419   1543-8384   Molecular Pharmaceutics   Method                                     TX0008574923
                                                                                             Molecular Self-Assembly of Bile Acid-
                                                                                             Phospholipids Controls the Delivery of
 355 ACS           10.1021/acs.molpharmaceut.7b00105   1543-8384   Molecular Pharmaceutics   Doxorubicin and Mice Survivability         TX0008507302
                                                                                             Portable Nitric Oxide (NO) Generator
                                                                                             Based on Electrochemical Reduction of
                                                                                             Nitrite for Potential Applications in
                                                                                             Inhaled NO Therapy and
 356 ACS           10.1021/acs.molpharmaceut.7b00514   1543-8384   Molecular Pharmaceutics   Cardiopulmonary Bypass Surgery             TX0008574923

                                                                                             Tumor Progression of Non-Small Cell
                                                                                             Lung Cancer Controlled by Albumin and
                                                                                             Micellar Nanoparticles of Itraconazole, a
 357 ACS           10.1021/acs.molpharmaceut.7b00855   1543-8384   Molecular Pharmaceutics   Multitarget Angiogenesis Inhibitor        TX0008574923
                                                                                             Using Peptide Aptamer Targeted
                                                                                             Polymers as a Model Nanomedicine for
                                                                                             Investigating Drug Distribution in
 358 ACS           10.1021/acs.molpharmaceut.7b00560   1543-8384   Molecular Pharmaceutics   Cancer Nanotheranostics                    TX0008556429
 359 ACS           10.1021/acs.nanolett.7b04369        1530-6984   Nano Letters              A Nanobionic Light-Emitting Plant          TX0008574926
                                                                                             Controlled Synthesis of High-Mobility
                                                                                             Atomically Thin Bismuth Oxyselenide
 360 ACS           10.1021/acs.nanolett.7b00335        1530-6984   Nano Letters              Crystals                                   TX0008440400
                                                                                             Critical Role of Ultrathin Graphene
                                                                                             Films with Tunable Thickness in
                                                                                             Enabling Highly Stable Sodium Metal
 361 ACS           10.1021/acs.nanolett.7b03071        1530-6984   Nano Letters              Anodes                                     TX0008574926
                                                                                             Dynamic Electronic Junctions in
 362 ACS           10.1021/acs.nanolett.7b01665        1530-6984   Nano Letters              Organic√êInorganic Hybrid Perovskites      TX0008510324
                                                                                             Electrically Driven Reversible
                                                                                             Insulator√êMetal Phase Transition in 1T-
 363 ACS           10.1021/nl504662b                   1530-6984   Nano Letters              TaS2                                       TX0008029815
                                                                                             Evidence for Ultralow-Energy
 364 ACS           10.1021/acs.nanolett.7b01963        1530-6984   Nano Letters              Vibrations in Large Organic Molecules      TX0008510324
                                                                                             Hanoi Tower-like Multilayered Ultrathin
 365 ACS           10.1021/nl503879a                   1530-6984   Nano Letters              Palladium Nanosheets                       TX0008006275

                                                                                             High-Performance All-Solid-State
                                                                                             Lithium√êSulfur Battery Enabled by a
 366 ACS           10.1021/acs.nanolett.6b01754        1530-6984   Nano Letters              Mixed-Conductive Li2S Nanocomposite        TX0008334857
                                                                                             Higher-Order Nanostructures of Two-
                                                                                             Dimensional Palladium Nanosheets for
 367 ACS           10.1021/nl502969g                   1530-6984   Nano Letters              Fast Hydrogen Sensing                      TX0007984702
                                                                                             Low-Temperature Ohmic Contact to
                                                                                             Monolayer MoS2 by van der Waals
 368 ACS           10.1021/acs.nanolett.7b01536        1530-6984   Nano Letters              Bonded Co/h-BN Electrodes                  TX0008510324
                                                                                             Pressure-Induced Amorphization and a
                                                                                             New High Density Amorphous Metallic
 369 ACS           10.1021/acs.nanolett.5b02627        1530-6984   Nano Letters              Phase in Matrix-Free Ge Nanoparticles      TX0008191921
                                                                                             Reversible Tuning of Interfacial and
                                                                                             Intramolecular Charge Transfer in
 370 ACS           10.1021/acs.nanolett.5b03520        1530-6984   Nano Letters              Individual MnPc Molecules                  TX0008191921




                                                                       Page 18 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 20 of 142

No.   Plaintiff    DOI                             ISSN        Journal                      Article                                  Copyright Registration
                                                                                            Synthesis of Rhodium Concave
                                                                                            Tetrahedrons by Collectively
                                                                                            Manipulating the Reduction Kinetics,
                                                                                            Facet-Selective Capping, and Surface
 371 ACS           10.1021/nl403770g               1530-6984   Nano Letters                 Diffusion                                TX0007792725
                                                                                            The Role of Nanoparticle Design in
                                                                                            Determining Analytical Performance of
 372 ACS           10.1021/acs.nanolett.7b02302    1530-6984   Nano Letters                 Lateral Flow Immunoassays                TX0008574926
                                                                                            Base-Promoted Synthesis of Quinoline-
                                                                                            4(1H)-thiones from o-Alkynylanilines
 373 ACS           10.1021/acs.orglett.7b02993     1523-7060   Organic Letters              and Aroyl Isothiocyanates                TX0008574720
                                                                                            Diversity-Oriented Synthesis of
 374 ACS           10.1021/ol203364b               1523-7060   Organic Letters              Polycyclic Diazinic Scaffolds            TX0007487600
                                                                                            Regioselective Metal-Free Cross-
                                                                                            Coupling of Quinoline N-Oxides with
 375 ACS           10.1021/acs.orglett.5b01456     1523-7060   Organic Letters              Boronic Acids                            TX0008165494
                                                                                            Tandem Oxidative Dearomatizing
                                                                                            Spirocyclizations of Propargyl
 376 ACS           10.1021/acs.orglett.7b01898     1523-7060   Organic Letters              Guanidines and Ureas                     TX0008509149
                                                                                            Continuous-Flow Preparation of _-
                                                                                            Butyrolactone Scaffolds from
                                                               Organic Process Research &   Renewable Fumaric and Itaconic Acids
 377 ACS           10.1021/acs.oprd.7b00314        1083-6160   Development                  under Photosensitized Conditions         TX0008574947
                                                                                            Optimizing the Heck√êMatsuda
                                                               Organic Process Research &   Reaction in Flow with a Constraint-
 378 ACS           10.1021/acs.oprd.6b00310        1083-6160   Development                  Adapted Direct Search Algorithm          TX0008380862
                                                                                            Cationic NCN Palladium(II) Pincer
                                                                                            Complexes of 5-tert-Butyl-1,3-bis(N-
                                                                                            substituted benzimidazol-2_-
                                                                                            yl)benzenes: Synthesis, Structure, and
 379 ACS           10.1021/acs.organomet.7b00620   0276-7333   Organometallics              Pd√°√°√°Pd Metallophilic Interaction     TX0008574721
                                                                                            Functionalized Ruthenium Dialkynyl
                                                                                            Complexes with High Second-Order
                                                                                            Nonlinear Optical Properties and Good
                                                                                            Potential as Dye Sensitizers for Solar
 380 ACS           10.1021/om5009378               0276-7333   Organometallics              Cells                                    TX0008041380
 381 ACS           10.1021/acs.organomet.6b00808   0276-7333   Organometallics              How Strained are [1]Ferrocenophanes?     TX0008423504
                                                                                            Selective Actinide-Catalyzed Tandem
                                                                                            Proton-Transfer Esterification of
                                                                                            Aldehydes with Alcohols for the
 382 ACS           10.1021/acs.organomet.7b00101   0276-7333   Organometallics              Production of Asymmetric Esters          TX0008451515
                                                                                            Synthesis, Structures, and Biological
                                                                                            Studies of Heterobimetallic
                                                                                            Au(I)√êRu(II) Complexes Involving N-
                                                                                            Heterocyclic Carbene-Based
 383 ACS           10.1021/om501158m               0276-7333   Organometallics              Multidentate Ligands                  TX0008060667
                                                                                            Transition Metal Complexes of an (S,S)-
                                                                                            1,2-Diphenylethylamine-Functionalized
                                                                                            N-Heterocyclic Carbene: A New
                                                                                            Member of the Asymmetric NHC
 384 ACS           10.1021/acs.organomet.6b00031   0276-7333   Organometallics              Ligand Family                           TX0008294764
                                                               The Journal of Organic       Asymmetric Total Synthesis of Bioactive
 385 ACS           10.1021/acs.joc.5b00972         0022-3263   Chemistry                    Natural Lipid Mycalol                   TX0008154834
                                                                                            Cobalt-Catalyzed Regioselective Ortho
                                                                                            C(sp2)-H Bond Nitration of Aromatics
                                                               The Journal of Organic       through Proton-Coupled Electron
 386 ACS           10.1021/acs.joc.7b00808         0022-3263   Chemistry                    Transfer Assistance                     TX0008507096
                                                                                            Design, Synthesis, and Application of
                                                                                            Polymer-Supported Silicon-Transfer
                                                               The Journal of Organic       Agents for Cross-Coupling Reactions
 387 ACS           10.1021/acs.joc.7b02004         0022-3263   Chemistry                    with Organolithium Reagents              TX0008552054
                                                                                            Mono-, Di-, and Trifluoroalkyl
                                                                                            Substituent Effects on the
                                                               The Journal of Organic       Torquoselectivities of Cyclobutene and
 388 ACS           10.1021/acs.joc.5b01361         0022-3263   Chemistry                    Oxetene Electrocyclic Ring Openings      TX0008195366
                                                                                            Regio- and Diastereoselective
                                                                                            Construction of
                                                                                            Spirocyclopenteneoxindoles through
                                                                                            Phosphine-Catalyzed [3 + 2] Annulation
                                                               The Journal of Organic       of Methyleneindolinone with Alkynoate
 389 ACS           10.1021/acs.joc.7b01582         0022-3263   Chemistry                    Derivatives                              TX0008552054
                                                                                            Synthesis of Heterocycle-Containing 9,9-
                                                               The Journal of Organic       Diarylfluorenes Using
 390 ACS           10.1021/acs.joc.7b00311         0022-3263   Chemistry                    Superelectrophiles                       TX0008472614




                                                                    Page 19 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 21 of 142

No.   Plaintiff    DOI                        ISSN        Journal                   Article                                    Copyright Registration
                                                                                    Synthesis of Pyrrole via a Silver-
                                                                                    Catalyzed 1,3-Dipolar
                                                                                    Cycloaddition/Oxidative
                                                          The Journal of Organic    Dehydrogenative Aromatization Tandem
 391 ACS           10.1021/acs.joc.7b00180    0022-3263   Chemistry                 Reaction                               TX0008449508
                                                                                    Experimental Study and Mathematical
                                                                                    Modeling of Self-Sustained Kinetic
                                                          The Journal of Physical   Oscillations in Catalytic Oxidation of
 392 ACS           10.1021/acs.jpca.7b04525   1089-5639   Chemistry A               Methane over Nickel                    TX0008576792
                                                          The Journal of Physical   Photoreactions of Porphyrins Initiated
 393 ACS           10.1021/acs.jpca.7b03635   1089-5639   Chemistry A               by Deep Ultraviolet Single Photons     TX0008559666
                                                                                    Solvation by Glycerol at Temperatures
                                                                                    from 353 to 77 K: Its Solvatochromic
                                                                                    Characterization and Use to Block the
                                                          The Journal of Physical   Molecular Structure of Conformationally
 394 ACS           10.1021/acs.jpca.7b06027   1089-5639   Chemistry A               Flexible Structures                     TX0008576792
                                                                                    Structure and Electronic Properties of
                                                                                    Neutral and Negatively Charged RhBn
                                                          The Journal of Physical   Clusters (n = 3√ê10): A Density
 395 ACS           10.1021/acs.jpca.7b06123   1089-5639   Chemistry A               Functional Theory Study                    TX0008576792
                                                                                    Theoretical and Shock Tube Study of the
                                                          The Journal of Physical   Rate Constants for Hydrogen
 396 ACS           10.1021/acs.jpca.7b06119   1089-5639   Chemistry A               Abstraction Reactions of Ethyl Formate     TX0008576792
                                                                                    Acetylation of Surface Lysine Groups of
                                                          The Journal of Physical   a Protein Alters the Organization and
 397 ACS           10.1021/acs.jpcb.6b01105   1520-6106   Chemistry B               Composition of Its Crystal Contacts        TX0008372225
                                                                                    Conformational Plasticity of the Cell-
                                                                                    Penetrating Peptide SAP As Revealed
                                                          The Journal of Physical   by Solid-State 19F-NMR and Circular
 398 ACS           10.1021/acs.jpcb.7b02852   1520-6106   Chemistry B               Dichroism Spectroscopies                   TX0008584101
                                                          The Journal of Physical   Dielectric Relaxation of Hydration Water
 399 ACS           10.1021/acs.jpcb.7b02404   1520-6106   Chemistry B               in Native Collagen Fibrils                 TX0008559657
                                                                                    Direct Observation of Changes in Focal
                                                          The Journal of Physical   Conic Domains of Cholesteric Films
 400 ACS           10.1021/acs.jpcb.7b01886   1520-6106   Chemistry B               Induced by Ultraviolet Irradiation         TX0008559657
                                                                                    Distortions of the Xanthophylls Caused
                                                                                    by Interactions with Neighboring
                                                                                    Pigments and the LHCII Protein Are
                                                          The Journal of Physical   Crucial for Studying Energy Transfer
 401 ACS           10.1021/acs.jpcb.5b08941   1520-6106   Chemistry B               Pathways within the Complex            TX0008195151
                                                                                    Examining Ionic Liquid Effects on
                                                                                    Mononuclear Rearrangement of
                                                          The Journal of Physical   Heterocycles Using QM/MM
 402 ACS           10.1021/acs.jpcb.6b07205   1520-6106   Chemistry B               Simulations                                TX0008372776
                                                                                    Hydrogen Bond Donor/Acceptor
                                                          The Journal of Physical   Cosolvent-Modified Choline Chloride-
 403 ACS           10.1021/acs.jpcb.7b01724   1520-6106   Chemistry B               Based Deep Eutectic Solvents               TX0008559657
                                                                                    Improving the Photostability of Red- and
                                                                                    Green-Emissive Single-Molecule
                                                          The Journal of Physical   Fluorophores via Ni2+ Mediated Excited
 404 ACS           10.1021/acs.jpcb.6b10725   1520-6106   Chemistry B               Triplet-State Quenching                  TX0008411987
                                                                                    Interactions in Monolayers: A Study of
                                                                                    the Behavior of Poly(methyl
                                                                                    methacrylate)√êLysozyme Mixed Films
                                                          The Journal of Physical   from Surface Pressure√êArea and
 405 ACS           10.1021/jp109111k          1520-6106   Chemistry B               Ellipsometric Measurements                 TX0007389112
                                                          The Journal of Physical   Role of Tunneling in the Enzyme
 406 ACS           10.1021/jp308526t          1520-6106   Chemistry B               Glutamate Mutase                           TX0007624249
                                                                                    Rupture of Lipid Vesicles by a Broad-
                                                          The Journal of Physical   Spectrum Antiviral Peptide: Influence of
 407 ACS           10.1021/jp409716p          1520-6106   Chemistry B               Vesicle Size                               TX0008030541
                                                                                    Structural and Topological Evolution in
                                                                                    SixSe1√êx Glasses: Results from 1D
                                                          The Journal of Physical   and 2D 29Si and 77Se NMR
 408 ACS           10.1021/acs.jpcb.7b01307   1520-6106   Chemistry B               Spectroscopy                               TX0008559657
                                                          The Journal of Physical   Structure of Dynamic, Taxol-Stabilized,
 409 ACS           10.1021/acs.jpcb.7b01057   1520-6106   Chemistry B               and GMPPCP-Stabilized Microtubule          TX0008584101
                                                                                    Bandgap Engineering of the g-ZnO
                                                                                    Nanosheet via Cationic√êAnionic
                                                          The Journal of Physical   Passivated Codoping for Visible-Light-
 410 ACS           10.1021/acs.jpcc.7b03616   1932-7447   Chemistry C               Driven Photocatalysis                      TX0008574372
                                                                                    Capture of Bridging Imido and
                                                                                    Azavinylidene Intermediates Engaged in
                                                                                    Nitrogen Functionality Changes from
                                                          The Journal of Physical   Primary Azide to Nitrile on a Copper
 411 ACS           10.1021/jp407434z          1932-7447   Chemistry C               Surface                                TX0007765652




                                                               Page 20 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 22 of 142

No.   Plaintiff       DOI                            ISSN        Journal                   Article                                   Copyright Registration
                                                                                           Composition Controllable Synthesis of
                                                                                           PtCu Nanodendrites with Efficient
                                                                                           Electrocatalytic Activity for Methanol
                                                                 The Journal of Physical   Oxidation Induced by High Index
 412 ACS              10.1021/acs.jpcc.7b05629       1932-7447   Chemistry C               Surface and Electronic Interaction      TX0008574372
                                                                                           Effect of Adsorbed Water Molecules on
                                                                                           Light Harvesting and Electron Injection
                                                                 The Journal of Physical   Processes in Dye-Sensitized
 413 ACS              10.1021/acs.jpcc.7b03159       1932-7447   Chemistry C               Nanocrystalline TiO2 Films              TX0008574372
                                                                                           Electrochemical and Transport Properties
                                                                                           of Ions in Mixtures of Electroactive
                                                                                           Ionic Liquid and Propylene Carbonate
                                                                 The Journal of Physical   with a Lithium Salt for Lithium-Ion
 414 ACS              10.1021/acs.jpcc.5b11911       1932-7447   Chemistry C               Batteries                                TX0008305137
                                                                                           Electromagnetic Field of Plasmonic
                                                                                           Nanoparticles Extends the
                                                                 The Journal of Physical   Photoisomerization Lifetime of
 415 ACS              10.1021/acs.jpcc.7b06320       1932-7447   Chemistry C               Azobenzene                               TX0008574372
                                                                                           Enhanced Thermoelectric Performance
                                                                                           and Room-Temperature Spin-State
                                                                 The Journal of Physical   Transition of Co4+ Ions in the
 416 ACS              10.1021/jp400146y              1932-7447   Chemistry C               Ca3Co4√êxRhxO9 System                TX0007717851
                                                                 The Journal of Physical   Evidence of Mixed Oxide Formation on
 417 ACS              10.1021/acs.jpcc.7b06563       1932-7447   Chemistry C               the Cu/SiO2 Interface                TX0008574372
                                                                                           Mesoporous Ni-Doped _-Bi2O3
                                                                                           Microspheres for Enhanced Solar-
                                                                                           Driven Photocatalysis: A Combined
                                                                 The Journal of Physical   Experimental and Theoretical
 418 ACS              10.1021/acs.jpcc.7b01608       1932-7447   Chemistry C               Investigation                             TX0008550990
                                                                                           Multinuclear √íStaircase√ì Oligomers
                                                                                           Based on the (Et2C2B4H4)Fe(_6-
                                                                                           C6H6) Sandwich Unit: Quantitative
                                                                 The Journal of Physical   Tailorable and Redox Switchable
 419 ACS              10.1021/acs.jpcc.7b03834       1932-7447   Chemistry C               Nonlinear Optics                          TX0008574372
                                                                                           Multivalent Adhesion and Friction
                                                                 The Journal of Physical   Dynamics Depend on Attachment
 420 ACS              10.1021/acs.jpcc.7b05412       1932-7447   Chemistry C               Flexibility                               TX0008574372
                                                                                           New Insights into the Dynamics That
                                                                                           Control the Activity of Ceria√êZirconia
                                                                 The Journal of Physical   Solid Solutions in Thermochemical
 421 ACS              10.1021/acs.jpcc.7b06043       1932-7447   Chemistry C               Water Splitting Cycles                    TX0008574372
                                                                                           Origin of Modified Luminescence
                                                                 The Journal of Physical   Response in Reduced Graphitic Carbon
 422 ACS              10.1021/acs.jpcc.7b06587       1932-7447   Chemistry C               Nitride Nanosheets                        TX0008574372
                                                                                           Oxygen-Impurity-Induced
                                                                 The Journal of Physical   Direct√êIndirect Band Gap in Perovskite
 423 ACS              10.1021/acs.jpcc.7b01279       1932-7447   Chemistry C               SrTaO2N                                   TX0008472454
                                                                                           Photochemical Hydrogenation of CO2 to
                                                                                           CH3OH and Pyridine to 1,2-
                                                                                           Dihydropyridine Using Plasmon-
                                                                 The Journal of Physical   Facilitated Chemisorbed Hydrogen on
 424 ACS              10.1021/acs.jpcc.7b03080       1932-7447   Chemistry C               Au Surface: Theoretical Perspective       TX0008574372
                                                                                           Roles of Surface Energy and
                                                                 The Journal of Physical   Temperature in Heterogeneous Ice
 425 ACS              10.1021/acs.jpcc.7b02848       1932-7447   Chemistry C               Nucleation                                TX0008550990
                                                                                           Simultaneous Fenton√êPhotocatalytic
                                                                                           Reactions through a New Single Catalyst
                                                                 The Journal of Physical   (Nano ZnO2 /Fe2+) for Dye
 426 ACS              10.1021/acs.jpcc.7b04092       1932-7447   Chemistry C               Degradation                               TX0008574372
                                                                                           Strain- and Fluorination-Induced
                                                                 The Journal of Physical   Quantum Spin Hall Insulators in Blue
 427 ACS              10.1021/acs.jpcc.7b03808       1932-7447   Chemistry C               Phosphorene: A First-Principles Study     TX0008550990
                                                                                           Thickness-Dependent Thermal
                                                                                           Conductivity of Suspended Two-
                                                                                           Dimensional Single-Crystal In2Se3
                                                                 The Journal of Physical   Layers Grown by Chemical Vapor
 428 ACS              10.1021/acs.jpcc.5b10905       1932-7447   Chemistry C               Deposition                                TX0008305137
                                                                                           Tuning the Electronic Properties of
                                                                 The Journal of Physical   Rotated Graphene on Ni(111) by Nickel
 429 ACS              10.1021/acs.jpcc.5b10017       1932-7447   Chemistry C               Carbide Intercalation                     TX0008270126
                                                                                           Unexpectedly Fast Phonon-Assisted
                                                                 The Journal of Physical   Exciton Hopping between Carbon
 430 ACS              10.1021/acs.jpcc.7b03994       1932-7447   Chemistry C               Nanotubes                                 TX0008550990
                                                                                           Dissociating models of visual working
                                                                                           memory by reaction-time distribution
 431 Elsevier B.V.    10.1016/j.actpsy.2016.12.003   0001-6918   Acta Psychologica         analysis                                  TX0008416089




                                                                      Page 21 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 23 of 142

No.   Plaintiff       DOI                            ISSN        Journal                         Article                                      Copyright Registration
                                                                                                 Language use statistics and prototypical
                                                                                                 grapheme colours predict synaesthetes'
                                                                                                 and non-synaesthetes' word-colour
 432 Elsevier B.V.    10.1016/j.actpsy.2016.12.008   0001-6918   Acta Psychologica               associations                                 TX0008416089
                                                                                                 No consistent cooling of the real hand in
 433 Elsevier B.V.    10.1016/j.actpsy.2017.07.003   0001-6918   Acta Psychologica               the rubber hand illusion                     TX0008525253
                                                                                                 On the relationship between executive
                                                                                                 functions of working memory and
                                                                                                 components derived from fluid
 434 Elsevier B.V.    10.1016/j.actpsy.2017.09.002   0001-6918   Acta Psychologica               intelligence measures                        TX0008547573
                                                                                                 The distinctive role of executive
 435 Elsevier B.V.    10.1016/j.actpsy.2016.12.001   0001-6918   Acta Psychologica               functions in implicit emotion regulation     TX0008416089
                                                                 Advanced Drug Delivery          Engineering in vitro models of
 436 Elsevier B.V.    10.1016/j.addr.2017.05.018     0169-409X   Reviews                         hepatofibrogenesis                           TX0008557544
                                                                 Advanced Drug Delivery
 437 Elsevier B.V.    10.1016/j.addr.2016.07.004     0169-409X   Reviews                         Poly(lactic acid) based hydrogels            TX0008390720
                                                                                                 An efficient, self-orienting, vertical-
 438 Elsevier B.V.    10.1016/j.aeolia.2017.01.003   1875-9637   Aeolian Research                array, sand trap                             TX0008483972
                                                                                                 Assessment of dust activity and dust-
                                                                                                 plume pathways over Jazmurian Basin,
 439 Elsevier B.V.    10.1016/j.aeolia.2017.01.002   1875-9637   Aeolian Research                southeast Iran                               TX0008439953
                                                                                                 Chronological reconstruction of
                                                                                                 eolianites and transversal mobile dunes
                                                                                                 of northwest coast of Cear‚Ä° State √ê
 440 Elsevier B.V.    10.1016/j.aeolia.2017.07.006   1875-9637   Aeolian Research                Brazil, in the last 3000calyrsBP             TX0008514608
                                                                                                 Investigating water adsorption onto
                                                                                                 natural mineral dust particles: Linking
 441 Elsevier B.V.    10.1016/j.aeolia.2017.06.001   1875-9637   Aeolian Research                DRIFTS experiments and BET theory            TX0008502491
                                                                                                 Using albedo to reform wind erosion
 442 Elsevier B.V.    10.1016/j.aeolia.2016.09.006   1875-9637   Aeolian Research                modelling, mapping and monitoring            TX0008385887
                                                                                                 Aging and cancer: The role of
 443 Elsevier B.V.    10.1016/j.arr.2017.03.008      1568-1637   Ageing Research Reviews         macrophages and neutrophils                  TX0008469305
                                                                                                 Aging and osteoarthritis: Central role of
 444 Elsevier B.V.    10.1016/j.arr.2017.07.004      1568-1637   Ageing Research Reviews         the extracellular matrix                     TX0008548545
                                                                                                 In vivo prion models and the
                                                                                                 disconnection between transmissibility
 445 Elsevier B.V.    10.1016/j.arr.2017.03.007      1568-1637   Ageing Research Reviews         and neurotoxicity                            TX0008469305
                                                                                                 In vivo tau PET imaging in dementia:
                                                                                                 Pathophysiology, radiotracer
                                                                                                 quantification, and a systematic review
 446 Elsevier B.V.    10.1016/j.arr.2017.03.002      1568-1637   Ageing Research Reviews         of clinical findings                       TX0008469305
                                                                                                 Initiation of the age-related decline of
                                                                                                 odor identification in humans: A meta-
 447 Elsevier B.V.    10.1016/j.arr.2017.08.004      1568-1637   Ageing Research Reviews         analysis                                   TX0008548545
                                                                                                 Nutrition in early life and age-associated
 448 Elsevier B.V.    10.1016/j.arr.2016.08.003      1568-1637   Ageing Research Reviews         diseases                                   TX0008543710
                                                                                                 Role of the AMPK pathway in
                                                                                                 promoting autophagic flux via
                                                                                                 modulating mitochondrial dynamics in
                                                                                                 neurodegenerative diseases: Insight into
 449 Elsevier B.V.    10.1016/j.arr.2017.09.004      1568-1637   Ageing Research Reviews         prion diseases                               TX0008548545
 450 Elsevier B.V.    10.1016/j.arr.2016.05.009      1568-1637   Ageing Research Reviews         Telomere-associated aging disorders          TX0008381438
                                                                                                 The endocytic pathway in microglia
                                                                                                 during health, aging and Alzheimer√ïs
 451 Elsevier B.V.    10.1016/j.arr.2016.07.002      1568-1637   Ageing Research Reviews         disease                                      TX0008390718
                                                                                                 Use of near-infrared spectroscopy in the
                                                                                                 investigation of brain activation during
                                                                                                 cognitive aging: A systematic review of
 452 Elsevier B.V.    10.1016/j.arr.2017.07.003      1568-1637   Ageing Research Reviews         an emerging area of research                 TX0008536748
                                                                                                 A table for five: Stakeholder perceptions
 453 Elsevier B.V.    10.1016/j.agwat.2016.04.013    0378-3774   Agricultural Water Management   of water governance in Alberta               TX0008330761
                                                                                                 A water harvesting model for optimizing
                                                                                                 rainwater harvesting in the wadi Oum
 454 Elsevier B.V.    10.1016/j.agwat.2016.06.003    0378-3774   Agricultural Water Management   Zessar watershed, Tunisia                    TX0008345208
                                                                                                 Effects of branch removal on water use
                                                                                                 of rain-fed jujube (Ziziphus jujuba Mill.)
                                                                                                 plantations in Chinese semiarid Loess
 455 Elsevier B.V.    10.1016/j.agwat.2016.10.010    0378-3774   Agricultural Water Management   Plateau region                               TX0008366686
                                                                                                 Evaluation of soil water percolation
                                                                                                 under different irrigation practices,
                                                                                                 antecedent moisture and groundwater
 456 Elsevier B.V.    10.1016/j.agwat.2017.06.002    0378-3774   Agricultural Water Management   depths in paddy fields                       TX0008532543
                                                                                                 Loosely coupled SaltMod for simulating
                                                                                                 groundwater and salt dynamics under
                                                                                                 well-canal conjunctive irrigation in semi-
 457 Elsevier B.V.    10.1016/j.agwat.2017.07.012    0378-3774   Agricultural Water Management   arid areas                                   TX0008532543




                                                                     Page 22 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 24 of 142

No.   Plaintiff       DOI                               ISSN        Journal                         Article                                      Copyright Registration
                                                                                                  National-scale paddy-upland rotation in
                                                                                                  Northern China promotes sustainable
 458 Elsevier B.V.    10.1016/j.agwat.2016.01.009       0378-3774   Agricultural Water Management development of cultivated land                 TX0008284196
                                                                                                  Thermal variation and pressure
 459 Elsevier B.V.    10.1016/j.agwat.2016.05.012       0378-3774   Agricultural Water Management compensated emitters                           TX0008345208
                                                                                                  Greenhouse gas emissions from
                                                                    Agriculture, Ecosystems &     intensively managed peat soils in an
 460 Elsevier B.V.    10.1016/j.agee.2016.11.015        0167-8809   Environment                   arable production system                       TX0008415073
                                                                                                  Initial responses of grass litter tissue
                                                                                                  chemistry and N:P stoichiometry to
                                                                    Agriculture, Ecosystems &     varied N and P input rates and ratios in
 461 Elsevier B.V.    10.1016/j.agee.2017.10.007        0167-8809   Environment                   Inner Mongolia                                 TX0008573127
                                                                                                  Capripoxvirus-vectored vaccines against
 462 Elsevier B.V.    10.1016/j.antiviral.2013.02.016   0166-3542   Antiviral Research            livestock diseases in Africa                   TX0007949604
                                                                                                    Combination therapy with brincidofovir
                                                                                                    and valganciclovir against species C
                                                                                                    adenovirus infection in the
                                                                                                    immunosuppressed Syrian hamster
                                                                                                    model allows for substantial reduction of
 463 Elsevier B.V.    10.1016/j.antiviral.2017.08.002   0166-3542   Antiviral Research              dose for both compounds                   TX0008534399
                                                                                                    Evaluation of antiviral activity of
                                                                                                    piperazine against Chikungunya virus
                                                                                                    targeting hydrophobic pocket of
 464 Elsevier B.V.    10.1016/j.antiviral.2017.08.015   0166-3542   Antiviral Research              alphavirus capsid protein                 TX0008534399
                                                                                                    Exploring the binding mechanism of
                                                                                                    Heteroaryldihydropyrimidines and
                                                                                                    Hepatitis B Virus capsid combined 3D-
 465 Elsevier B.V.    10.1016/j.antiviral.2016.11.026   0166-3542   Antiviral Research              QSAR and molecular dynamics               TX0008415507
                                                                                                    Identification and evaluation of potent
                                                                                                    Middle East respiratory syndrome
                                                                                                    coronavirus (MERS-CoV) 3CLPro
 466 Elsevier B.V.    10.1016/j.antiviral.2017.02.007   0166-3542   Antiviral Research              inhibitors                                  TX0008477342
                                                                                                    Inhibition of hepatitis B virus replication
                                                                                                    by N-hydroxyisoquinolinediones and
 467 Elsevier B.V.    10.1016/j.antiviral.2017.04.012   0166-3542   Antiviral Research              related polyoxygenated heterocycles         TX0008464862
                                                                                                    Porcine parvovirus capsid protein
                                                                                                    expressed in Escherichia coli self-
                                                                                                    assembles into virus-like particles with
                                                                                                    high immunogenicity in mice and guinea
 468 Elsevier B.V.    10.1016/j.antiviral.2017.01.003   0166-3542   Antiviral Research              pigs                                     TX0008422868
                                                                                                    An integrated process for production of
                                                                                                    jet-fuel range olefins from ethylene using
                                                                                                    Ni-AlSBA-15 and Amberlyst-35
 469 Elsevier B.V.    10.1016/j.apcata.2016.11.020      0926-860X   Applied Catalysis A: General    catalysts                                  TX0008423648
                                                                                                    Chemoenzymatic synthesis of (S)-
 470 Elsevier B.V.    10.1016/j.apcata.2017.08.003      0926-860X   Applied Catalysis A: General    Pindolol using lipases                     TX0008524418
                                                                                                    Design of selective hydrocracking
                                                                                                    catalysts for BTX production from diesel-
                                                                                                    boiling-range polycyclic aromatic
 471 Elsevier B.V.    10.1016/j.apcata.2017.08.019      0926-860X   Applied Catalysis A: General    hydrocarbons                              TX0008543932
                                                                                                    Direct deoxygenation of lignin model
                                                                                                    compounds into aromatic hydrocarbons
 472 Elsevier B.V.    10.1016/j.apcata.2017.07.050      0926-860X   Applied Catalysis A: General    through hydrogen transfer reaction        TX0008543932

                                                                                                    Effect of sequence of P and Co addition
 473 Elsevier B.V.    10.1016/j.apcata.2017.03.033      0926-860X   Applied Catalysis A: General    over silica for Fischer-Tropsch synthesis TX0008468163

                                                                                                    Enhancing catalytic activity of lanthanide
                                                                                                    oxysulfate (La2O2SO4/Pr2O2SO4) via
                                                                                                    facile manipulation of nanoscale catalyst
                                                                                                    synthesis process and reactor
 474 Elsevier B.V.    10.1016/j.apcata.2017.07.015      0926-860X   Applied Catalysis A: General    configuration                                TX0008543575
                                                                                                    Nickel nanoparticles supported on silica
 475 Elsevier B.V.    10.1016/j.apcata.2017.08.015      0926-860X   Applied Catalysis A: General    for the partial oxidation of isooctane       TX0008524418
                                                                                                    Selective hydrodesulfurization of
                                                                                                    gasoline on Co/MoS2¬±x catalyst:
 476 Elsevier B.V.    10.1016/j.apcata.2016.06.003      0926-860X   Applied Catalysis A: General    Effect of sulfur defects in MoS2¬±x          TX0008332306
                                                                                                    Selective hydrogenation of acetylene in
                                                                                                    an ethylene-rich stream over silica
 477 Elsevier B.V.    10.1016/j.apcata.2017.07.041      0926-860X   Applied Catalysis A: General    supported Ag-Ni bimetallic catalysts         TX0008532534
                                                                                                    The influence of different promoter
                                                                                                    oxides on the functionality of hybrid
                                                                                                    CuZn-ferrierite systems for the
                                                                                                    production of DME from CO2-H2
 478 Elsevier B.V.    10.1016/j.apcata.2017.07.010      0926-860X   Applied Catalysis A: General    mixtures                                     TX0008543575




                                                                         Page 23 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 25 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                    Article                                    Copyright Registration
                                                                                                 Designing of a spatially separated hetero-
                                                                                                 junction pseudobrookite (Fe2TiO5-
                                                                                                 TiO2) yolk-shell hollow spheres as
                                                                      Applied Catalysis B:       efficient photocatalyst for water
 479 Elsevier B.V.    10.1016/j.apcatb.2017.07.049        0926-3373   Environmental              oxidation reaction                         TX0008529938
                                                                                                 Photocatalytic Performance of Highly
                                                                                                 Active Brookite in the Degradation of
                                                                      Applied Catalysis B:       Hazardous Organic Compounds
 480 Elsevier B.V.    10.1016/j.apcatb.2016.07.017        0926-3373   Environmental              Compared to Anatase and Rutile             TX0008348291
                                                                                                 Preparation and characterization of
                                                                                                 metals supported on nanostructured
                                                                                                 TiO2 hollow spheres for production of
                                                                      Applied Catalysis B:       hydrogen via photocatalytic reforming of
 481 Elsevier B.V.    10.1016/j.apcatb.2017.09.072        0926-3373   Environmental              glycerol                                   TX0008544744
                                                                                                 The role of cobalt hydroxide in
                                                                                                 deactivation of thin film Co-based
                                                                      Applied Catalysis B:       catalysts for sodium borohydride
 482 Elsevier B.V.    10.1016/j.apcatb.2017.04.005        0926-3373   Environmental              hydrolysis                                 TX0008490445
                                                                                                 Ability of split urea applications to
                                                                                                 reduce nitrous oxide emissions: A
 483 Elsevier B.V.    10.1016/j.apsoil.2015.12.009        0929-1393   Applied Soil Ecology       laboratory incubation experiment           TX0008285737
                                                                                                 Coarse woody debris effects on
                                                                                                 greenhouse gas emission rates depend
                                                                                                 on cover soil type in oil sands
 484 Elsevier B.V.    10.1016/j.apsoil.2015.12.006        0929-1393   Applied Soil Ecology       reclamation                                TX0008285737
                                                                                                 Comparing the effects of litter quantity
                                                                                                 and quality on soil biota structure and
                                                                                                 functioning: Application to a cultivated
 485 Elsevier B.V.    10.1016/j.apsoil.2016.06.010        0929-1393   Applied Soil Ecology       soil in Northern France                    TX0008354014
                                                                                                 Ecological drivers influence the
                                                                                                 distributions of two cryptic lineages in
 486 Elsevier B.V.    10.1016/j.apsoil.2016.07.013        0929-1393   Applied Soil Ecology       an earthworm morphospecies                 TX0008338392
                                                                                                 Effect of different crop management
                                                                                                 practices on soil Collembola
 487 Elsevier B.V.    10.1016/j.apsoil.2017.06.013        0929-1393   Applied Soil Ecology       assemblages: A 4-year follow-up            TX0008524420
                                                                                                 Flexible trophic position of polyphagous
                                                                                                 wireworms (Coleoptera, Elateridae): A
                                                                                                 stable isotope study in the steppe belt of
 488 Elsevier B.V.    10.1016/j.apsoil.2017.09.026        0929-1393   Applied Soil Ecology       Russia                                     TX0008538476
                                                                                                 Functional response of soil microbial
                                                                                                 communities to tillage, cover crops and
 489 Elsevier B.V.    10.1016/j.apsoil.2016.08.004        0929-1393   Applied Soil Ecology       nitrogen fertilization                     TX0008338392
                                                                                                 Land-use change affects the functionality
                                                                                                 of soil microbial communities: A
                                                                                                 chronosequence approach in the
 490 Elsevier B.V.    10.1016/j.apsoil.2016.08.012        0929-1393   Applied Soil Ecology       Argentinian Yungas                        TX0008338392
                                                                                                 Nodules and roots of Vicia faba are
                                                                                                 inhabited by quite different populations
 491 Elsevier B.V.    10.1016/j.apsoil.2017.06.002        0929-1393   Applied Soil Ecology       of associated bacteria                    TX0008524420
                                                                                                 Short-term effects of mechanical
                                                                                                 drainage on fungal and bacterial
                                                                                                 community structure in a managed
 492 Elsevier B.V.    10.1016/j.apsoil.2016.01.014        0929-1393   Applied Soil Ecology       grassland soil                             TX0008285732
                                                                                                 Spatial variability of microbial richness
                                                                                                 and diversity and relationships with soil
                                                                                                 organic carbon, texture and structure
 493 Elsevier B.V.    10.1016/j.apsoil.2016.03.004        0929-1393   Applied Soil Ecology       across an agricultural field              TX0008325060
                                                                                                 Effects of different substrates on
                                                                                                 settlement and growth of pearl oyster
 494 Elsevier B.V.    10.1016/j.aquaeng.2017.02.001       0144-8609   Aquacultural Engineering   (Pinctada maxima) larvae in hatcheries    TX0008486333
                                                                                                 Microbial community dynamics in semi-
                                                                                                 commercial RAS for production of
                                                                                                 Atlantic salmon post-smolts at different
 495 Elsevier B.V.    10.1016/j.aquaeng.2016.10.002       0144-8609   Aquacultural Engineering   salinities                                 TX0008550071
                                                                                                 Mixing and scale affect moving bed
 496 Elsevier B.V.    10.1016/j.aquaeng.2017.04.004       0144-8609   Aquacultural Engineering   biofilm reactor (MBBR) performance         TX0008550071
                                                                                                 Comparison of three potential methods
                                                                                                 for accelerating seabed recovery beneath
 497 Elsevier B.V.    10.1016/j.aquaculture.2017.07.006   0044-8486   Aquaculture                salmon farms                               TX0008536750
                                                                                                 Non-O1 Vibrio cholerae pathogen from
                                                                                                 Cyprinus carpio and control with anti-
                                                                                                 non-O1 V. cholerae egg yolk powder
 498 Elsevier B.V.    10.1016/j.aquaculture.2017.05.015   0044-8486   Aquaculture                (IgY)                                      TX0008536750
                                                                                                 Hydrocharis dubia seeds maintain high
                                                                                                 seed vigor in ambient wet storage
                                                                                                 condition through scavenging hydrogen
 499 Elsevier B.V.    10.1016/j.aquabot.2017.08.001       0304-3770   Aquatic Botany             peroxide by antioxidant systems       TX0008544308




                                                                           Page 24 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 26 of 142

No.   Plaintiff       DOI                              ISSN        Journal                      Article                                      Copyright Registration
                                                                                                In search of speciation: Diversification
                                                                                                of Stuckenia pectinata s.l.
                                                                                                (Potamogetonaceae) in southern Siberia
 500 Elsevier B.V.    10.1016/j.aquabot.2017.07.003    0304-3770   Aquatic Botany               (Asian Russia)                           TX0008544308
                                                                                                6:2 fluorotelomer carboxylic acid (6:2
                                                                                                FTCA) exposure induces developmental
                                                                                                toxicity and inhibits the formation of
                                                                                                erythrocytes during zebrafish
 501 Elsevier B.V.    10.1016/j.aquatox.2017.06.023    0166-445X   Aquatic Toxicology           embryogenesis                               TX0008536736
                                                                                                A multi-tiered, in vivo, quantitative assay
                                                                                                suite for environmental disruptors of
 502 Elsevier B.V.    10.1016/j.aquatox.2017.06.019    0166-445X   Aquatic Toxicology           thyroid hormone signaling                   TX0008536736
                                                                                                Effects of bioactive extracellular
                                                                                                compounds and paralytic shellfish toxins
                                                                                                produced by Alexandrium minutum on
                                                                                                growth and behaviour of juvenile great
 503 Elsevier B.V.    10.1016/j.aquatox.2017.01.009    0166-445X   Aquatic Toxicology           scallops Pecten maximus                   TX0008422861
                                                                                                Environmental exposure to a major
                                                                                                urban wastewater effluent: Effects on the
 504 Elsevier B.V.    10.1016/j.aquatox.2017.08.003    0166-445X   Aquatic Toxicology           energy metabolism of northern pike        TX0008550079
                                                                                                Exposure of European sea bass
                                                                                                (Dicentrarchus labrax) to chemically
                                                                                                dispersed oil has a chronic residual effect
                                                                                                on hypoxia tolerance but not aerobic
 505 Elsevier B.V.    10.1016/j.aquatox.2017.07.020    0166-445X   Aquatic Toxicology           scope                                       TX0008550079
                                                                                                Exposure of spermatozoa to dibutyl
                                                                                                phthalate induces abnormal embryonic
                                                                                                development in a marine invertebrate
                                                                                                Galeolaria caespitosa (Polychaeta:
 506 Elsevier B.V.    10.1016/j.aquatox.2017.08.008    0166-445X   Aquatic Toxicology           Serpulidae)                                  TX0008550079
                                                                                                Impact of the insecticide
                                                                                                Alphacypermetrine and herbicide
                                                                                                Oxadiazon, used singly or in
                                                                                                combination, on the most abundant frog
 507 Elsevier B.V.    10.1016/j.aquatox.2016.04.004    0166-445X   Aquatic Toxicology           in French rice fields, Pelophylax perezi TX0008320616
                                                                                                Multigenerational effects evaluation of
                                                                                                the flame retardant tris(2-butoxyethyl)
                                                                                                phosphate (TBOEP) using Daphnia
 508 Elsevier B.V.    10.1016/j.aquatox.2017.07.003    0166-445X   Aquatic Toxicology           magna                                        TX0008536736
                                                                                                Pre-acclimation to low ammonia
                                                                                                improves ammonia handling in common
                                                                                                carp (Cyprinus carpio) when exposed
                                                                                                subsequently to high environmental
 509 Elsevier B.V.    10.1016/j.aquatox.2016.10.017    0166-445X   Aquatic Toxicology           ammonia                                      TX0008358817
                                                                                                Respiration disruption and detoxification
                                                                                                at the protein expression levels in the
                                                                                                Pacific oyster (Crassostrea gigas) under
 510 Elsevier B.V.    10.1016/j.aquatox.2017.07.011    0166-445X   Aquatic Toxicology           zinc exposure                                TX0008550079
                                                                                                Estimating solar radiation using
                                                                                                NOAA/AVHRR and ground
 511 Elsevier B.V.    10.1016/j.atmosres.2017.09.006   0169-8095   Atmospheric Research         measurement data                             TX0008544231
                                                                                                An algorithm for optimizing terrestrial
 512 Elsevier B.V.    10.1016/j.autcon.2017.08.028     0926-5805   Automation in Construction   laser scanning in tunnels                    TX0008559180
                                                                                                Automated quality assessment of precast
                                                                                                concrete elements with geometry
                                                                                                irregularities using terrestrial laser
 513 Elsevier B.V.    10.1016/j.autcon.2016.03.014     0926-5805   Automation in Construction   scanning                                     TX0008312610
                                                                                                BIM integrated smart monitoring
                                                                                                technique for building fire prevention
 514 Elsevier B.V.    10.1016/j.autcon.2017.08.027     0926-5805   Automation in Construction   and disaster relief                          TX0008538475
                                                                                                Implementation of augmented reality for
                                                                                                segment displacement inspection during
 515 Elsevier B.V.    10.1016/j.autcon.2017.02.007     0926-5805   Automation in Construction   tunneling construction                       TX0008536739
                                                                                                Investigation of the causality patterns of
                                                                                                non-helmet use behavior of construction
 516 Elsevier B.V.    10.1016/j.autcon.2017.02.006     0926-5805   Automation in Construction   workers                                      TX0008490449
                                                                                                System information modelling in
                                                                                                practice: Analysis of tender
                                                                                                documentation quality in a mining mega-
 517 Elsevier B.V.    10.1016/j.autcon.2017.08.034     0926-5805   Automation in Construction   project                                      TX0008538475
                                                                                                The availability of wearable-device-
                                                                                                based physical data for the measurement
                                                                                                of construction workers' psychological
                                                                                                status on site: From the perspective of
 518 Elsevier B.V.    10.1016/j.autcon.2017.06.001     0926-5805   Automation in Construction   safety management                       TX0008536739




                                                                       Page 25 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 27 of 142

No.   Plaintiff       DOI                               ISSN        Journal                          Article                                      Copyright Registration
                                                                                                    Differential behavioral effects of ethanol
                                                                                                    pre-exposure in male and female
 519 Elsevier B.V.    10.1016/j.bbr.2017.08.007         0166-4328   Behavioural Brain Research      zebrafish (Danio rerio)                       TX0008528410
                                                                                                    Functional brain activation associated
                                                                                                    with working memory training and
 520 Elsevier B.V.    10.1016/j.bbr.2017.07.030         0166-4328   Behavioural Brain Research      transfer                                      TX0008530647
                                                                                                    Treadmill exercise induces age and
                                                                                                    protocol-dependent epigenetic changes in
 521 Elsevier B.V.    10.1016/j.bbr.2016.07.016         0166-4328   Behavioural Brain Research      prefrontal cortex of Wistar rats              TX0008326290
                                                                                                    Behavioral laterality in Yangtze finless
                                                                                                    porpoises (Neophocaena asiaeorientalis
 522 Elsevier B.V.    10.1016/j.beproc.2017.04.015      0376-6357   Behavioural Processes           asiaeorientalis)                              TX0008506546
                                                                                                    Inherently irrational? A computational
                                                                                                    model of escalation of commitment as
 523 Elsevier B.V.    10.1016/j.beproc.2016.02.017      0376-6357   Behavioural Processes           Bayesian Updating                             TX0008324569
 524 Elsevier B.V.    10.1016/j.beproc.2016.10.006      0376-6357   Behavioural Processes           Resurgence as Choice                          TX0008475940
                                                                                                    Social learning in a maze? Contrasting
                                                                                                    individual performance among wild
                                                                                                    zebrafish when associated with trained
 525 Elsevier B.V.    10.1016/j.beproc.2017.09.004      0376-6357   Behavioural Processes           and na‚Ä¢ve conspecifics                      TX0008548745
                                                                                                    The bachelorette: Female Siamese
                                                                                                    fighting fish avoid males exposed to an
 526 Elsevier B.V.    10.1016/j.beproc.2017.05.005      0376-6357   Behavioural Processes           estrogen mimic                                TX0008506546
                                                                                                    A process integration approach for the
                                                                                                    production of biological iso-propanol,
                                                                                                    butanol and ethanol using gas stripping
 527 Elsevier B.V.    10.1016/j.bej.2016.07.014         1369-703X   Biochemical Engineering Journal and adsorption as recovery methods            TX0008389694
                                                                                                    Fed-batch fermentation with intermittent
                                                                                                    gas stripping using immobilized
                                                                                                    Clostridium acetobutylicum for
                                                                                                    biobutanol production from corn stover
 528 Elsevier B.V.    10.1016/j.bej.2017.05.006         1369-703X   Biochemical Engineering Journal bagasse hydrolysate                      TX0008528556
                                                                                                    Improvement of _-polylysine production
                                                                                                    by marine bacterium Bacillus
                                                                                                    licheniformis using artificial neural
                                                                                                    network modeling and particle swarm
 529 Elsevier B.V.    10.1016/j.bej.2017.06.020         1369-703X   Biochemical Engineering Journal optimization technique                 TX0008528402
                                                                                                    Kinetics and biofiltration of dimethyl
 530 Elsevier B.V.    10.1016/j.bej.2015.02.038         1369-703X   Biochemical Engineering Journal sulfide emitted from P&P industry      TX0008126310
                                                                                                    Three-phasic fermentation systems for
                                                                                                    enzyme production with sugarcane
                                                                                                    bagasse in stirred tank bioreactors:
                                                                                                    Effects of operational variables and
 531 Elsevier B.V.    10.1016/j.bej.2015.02.004         1369-703X   Biochemical Engineering Journal cultivation method                            TX0008139620
                                                                                                    UV-curable enzymatic antibacterial
 532 Elsevier B.V.    10.1016/j.bej.2016.06.004         1369-703X   Biochemical Engineering Journal waterborne polyurethane coating               TX0008328468
                                                                                                     Contextual effects of surprised
                                                                                                     expressions on the encoding and
                                                                                                     recognition of emotional target faces: An
 533 Elsevier B.V.    10.1016/j.biopsycho.2017.09.011   0301-0511   Biological Psychology            event-related potential (ERP) study       TX0008562398
                                                                                                     Differentiation of subsequent memory
                                                                                                     effects between retrieval practice and
 534 Elsevier B.V.    10.1016/j.biopsycho.2017.05.010   0301-0511   Biological Psychology            elaborative study                         TX0008529526
                                                                                                     Neural signals of selective attention are
                                                                                                     modulated by subjective preferences and
                                                                                                     buying decisions in a virtual shopping
 535 Elsevier B.V.    10.1016/j.biopsycho.2017.06.004   0301-0511   Biological Psychology            task                                         TX0008528413
                                                                                                     Visual reminders of death enhance
                                                                                                     nociceptive-related cortical responses
                                                                                                     and event-related alpha
 536 Elsevier B.V.    10.1016/j.biopsycho.2017.08.055   0301-0511   Biological Psychology            desynchronisation                            TX0008562398
                                                                                                     Chiral oligomers of spiro-
                                                                                                     salencobalt(III)X for catalytic
                                                                                                     asymmetric cycloaddition of epoxides
 537 Elsevier B.V.    10.1016/j.catcom.2016.04.006      1566-7367   Catalysis Communications         with CO2                                     TX0008296407
                                                                                                     Direct oxidative CH amination of
                                                                                                     quinoxalinones under copper-organic
 538 Elsevier B.V.    10.1016/j.catcom.2017.07.012      1566-7367   Catalysis Communications         framework catalysis                          TX0008537739
                                                                                                     Reaction mechanisms of acetylene
                                                                                                     hydrochlorination catalyzed by AuCl3/C
 539 Elsevier B.V.    10.1016/j.catcom.2017.07.022      1566-7367   Catalysis Communications         catalysts: A density functional study        TX0008537739
                                                                                                     Redispersion effects of citric acid on
                                                                                                     CoMo/_-Al2O3 hydrodesulfurization
 540 Elsevier B.V.    10.1016/j.catcom.2016.04.012      1566-7367   Catalysis Communications         catalysts                                    TX0008359294
                                                                                                     Selective allylic oxidation of cyclohexene
                                                                                                     catalyzed by nanostructured Ce-Sm-Si
 541 Elsevier B.V.    10.1016/j.catcom.2017.07.027      1566-7367   Catalysis Communications         materials                                    TX0008537739




                                                                         Page 26 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 28 of 142

No.   Plaintiff       DOI                            ISSN        Journal                        Article                                        Copyright Registration

                                                                                                Bio-hydrogen production by APR of C2-
                                                                                                C6 polyols on Pt/Al2O3: Dependence of
 542 Elsevier B.V.    10.1016/j.cattod.2017.04.067   0920-5861   Catalysis Today                H2 productivity on metal content      TX0008523531
                                                                                                Catalysts based on amorphous
                                                                                                aluminosilicates for selective
                                                                                                hydrotreating of FCC gasoline to
                                                                                                produce Euro-5 gasoline with minimum
 543 Elsevier B.V.    10.1016/j.cattod.2016.01.010   0920-5861   Catalysis Today                octane number loss                             TX0008300850
                                                                                                CFD prediction and experimental
                                                                                                validation of surface cathode
                                                                                                concentration in filter press parallel plate
 544 Elsevier B.V.    10.1016/j.cattod.2015.07.017   0920-5861   Catalysis Today                electrolysers                                  TX0008300850
                                                                                                Characterizations and HDS
                                                                                                performances of sulfided NiMoW
                                                                                                catalysts supported on mesoporous
 545 Elsevier B.V.    10.1016/j.cattod.2017.08.009   0920-5861   Catalysis Today                titania-modified SBA-15                        TX0008552336
                                                                                                Enhancement of dibenzothiophene
                                                                                                hydrodesulphurization via hydrogenation
                                                                                                route on NiMoW catalyst supported on
 546 Elsevier B.V.    10.1016/j.cattod.2017.10.005   0920-5861   Catalysis Today                HMS modified with Ti                           TX0008552336
                                                                                                Hydrothermal synthesis of Mo-V mixed
                                                                                                oxides possessing several crystalline
                                                                                                phases and their performance in the
                                                                                                catalytic oxydehydration of glycerol to
 547 Elsevier B.V.    10.1016/j.cattod.2017.04.006   0920-5861   Catalysis Today                acrylic acid                                   TX0008523531
                                                                                                Improving g-C3N4 photocatalytic
                                                                                                performance by hybridizing with
 548 Elsevier B.V.    10.1016/j.cattod.2016.10.027   0920-5861   Catalysis Today                Bi2O2CO3 nanosheets                            TX0008422774
                                                                                                Influence of acidic properties of different
                                                                                                solid acid catalysts for glycerol
 549 Elsevier B.V.    10.1016/j.cattod.2016.09.015   0920-5861   Catalysis Today                acetylation                                    TX0008485844
                                                                                                Kinetic and mechanistic study of the
                                                                                                synthesis of ionone isomers from
 550 Elsevier B.V.    10.1016/j.cattod.2017.04.068   0920-5861   Catalysis Today                pseudoionone on Br¬ønsted acid solids          TX0008523531
                                                                                                Sm0.5Ba0.5MnO3-_ anode for solid
                                                                                                oxide fuel cells with hydrogen and
 551 Elsevier B.V.    10.1016/j.cattod.2017.06.034   0920-5861   Catalysis Today                methanol as fuels                              TX0008545176
                                                                                                Synthesis of NiMo catalysts supported
                                                                                                on mesoporous silica FDU-12 with
                                                                                                different morphologies and their catalytic
 552 Elsevier B.V.    10.1016/j.cattod.2016.10.035   0920-5861   Catalysis Today                performance of DBT HDS                         TX0008485864
                                                                                                Enhancing pedotransfer functions
                                                                                                (PTFs) using soil spectral reflectance
                                                                                                data for estimating saturated hydraulic
 553 Elsevier B.V.    10.1016/j.catena.2017.07.014   0341-8162   CATENA                         conductivity in southwestern China       TX0008537716
                                                                                                The effect of soil water and temperature
                                                                                                on thermal properties of two soils
                                                                                                developed from aeolian sands in South
 554 Elsevier B.V.    10.1016/j.catena.2017.07.001   0341-8162   CATENA                         Africa                                   TX0008537716
                                                                 Chemical Engineering and
                                                                 Processing: Process            Benzene alkylation with ethylene: The
 555 Elsevier B.V.    10.1016/j.cep.2017.07.002      0255-2701   Intensification                way to increase the process efficiency         TX0008536802
                                                                 Chemical Engineering and
                                                                 Processing: Process            Nitrate removal in an innovative up-flow
 556 Elsevier B.V.    10.1016/j.cep.2017.08.001      0255-2701   Intensification                stirred packed-bed bioreactor            TX0008524588
                                                                 Chemical Engineering and       Optimization of module length for
                                                                 Processing: Process            continuous direct contact membrane
 557 Elsevier B.V.    10.1016/j.cep.2016.10.014      0255-2701   Intensification                distillation process                     TX0008388553
                                                                 Chemical Engineering and
                                                                 Processing: Process            The panorama of plasma-assisted non-
 558 Elsevier B.V.    10.1016/j.cep.2017.03.024      0255-2701   Intensification                oxidative methane reforming                TX0008467653
                                                                                                Utilising a radial flow, spherical packed-
                                                                 Chemical Engineering and       bed reactor for auto thermal steam
                                                                 Processing: Process            reforming of methane to achieve a high
 559 Elsevier B.V.    10.1016/j.cep.2017.07.020      0255-2701   Intensification                capacity of H2 production                  TX0008536802
                                                                                                Catalytic oxidation removal of
                                                                                                ammonium from groundwater by
                                                                                                manganese oxides filter: Performance
 560 Elsevier B.V.    10.1016/j.cej.2017.04.010      1385-8947   Chemical Engineering Journal   and mechanisms                             TX0008466631
                                                                                                Continuous synthesis of mesoporous Y
                                                                                                zeolites from normal inorganic
                                                                                                aluminosilicates and their high
                                                                                                adsorption capacity for dibenzothiophene
                                                                                                (DBT) and 4,6-
                                                                                                dimethyldibenzothiophene (4,6-
 561 Elsevier B.V.    10.1016/j.cej.2017.08.005      1385-8947   Chemical Engineering Journal   DMDBT)                                   TX0008562392




                                                                     Page 27 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 29 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                        Article                                       Copyright Registration
                                                                                                     Efficient pyrite activating persulfate
                                                                                                     process for degradation of p-
                                                                                                     chloroaniline in aqueous systems: A
 562 Elsevier B.V.    10.1016/j.cej.2016.09.104           1385-8947   Chemical Engineering Journal   mechanistic study                         TX0008377688
                                                                                                     Improved formulation of Fe-MCM-41
                                                                                                     for catalytic ozonation of aqueous oxalic
 563 Elsevier B.V.    10.1016/j.cej.2016.08.141           1385-8947   Chemical Engineering Journal   acid                                      TX0008341216
                                                                                                     One-step synthesis of sodium
                                                                                                     carboxymethyl cellulose-derived carbon
                                                                                                     aerogel/nickel oxide composites for
 564 Elsevier B.V.    10.1016/j.cej.2017.05.048           1385-8947   Chemical Engineering Journal   energy storage                            TX0008491192
                                                                                                     Oxidation of odor compound indole in
                                                                                                     aqueous solution with ferrate (VI):
                                                                                                     Kinetics, pathway, and the variation of
 565 Elsevier B.V.    10.1016/j.cej.2017.07.171           1385-8947   Chemical Engineering Journal   assimilable organic carbon                    TX0008533533
                                                                                                     Preparation and characterization of novel
                                                                                                     TiO2/lignin and TiO2-SiO2/lignin
                                                                                                     hybrids and their use as functional
 566 Elsevier B.V.    10.1016/j.cej.2016.12.114           1385-8947   Chemical Engineering Journal   biosorbents for Pb(II)                        TX0008426559
                                                                                                     The electrochemical degradation of
                                                                                                     ciprofloxacin using a SnO2-Sb/Ti anode:
                                                                                                     Influencing factors, reaction pathways
 567 Elsevier B.V.    10.1016/j.cej.2016.03.093           1385-8947   Chemical Engineering Journal   and energy demand                             TX0008296412
                                                                                                     A characteristic friction diagram for the
                                                                                                     numerical quantification of the hydraulic
                                                                                                     performance of different breakwater
 568 Elsevier B.V.    10.1016/j.coastaleng.2016.03.006    0378-3839   Coastal Engineering            types                                         TX0008319135
                                                                                                     Bedload and suspended load
                                                                                                     contributions to breaker bar
 569 Elsevier B.V.    10.1016/j.coastaleng.2017.09.005    0378-3839   Coastal Engineering            morphodynamics                                TX0008537196
                                                                                                     Experimental investigation of turbulent
                                                                                                     wave boundary layers under irregular
 570 Elsevier B.V.    10.1016/j.coastaleng.2017.07.005    0378-3839   Coastal Engineering            coastal waves                                 TX0008525673
                                                                                                     Physical modelling of tsunami onshore
                                                                                                     propagation, peak pressures, and
                                                                                                     shielding effects in an urban building
 571 Elsevier B.V.    10.1016/j.coastaleng.2016.07.003    0378-3839   Coastal Engineering            array                                         TX0008366615
                                                                                                     Suspended sediment transport around a
 572 Elsevier B.V.    10.1016/j.coastaleng.2017.03.007    0378-3839   Coastal Engineering            large-scale laboratory breaker bar            TX0008466640
                                                                                                     Biphasic attentional orienting triggered
 573 Elsevier B.V.    10.1016/j.cognition.2017.06.020     0010-0277   Cognition                      by invisible social signals                   TX0008524305
                                                                                                     Effects of semantic neighborhood
 574 Elsevier B.V.    10.1016/j.cognition.2017.08.004     0010-0277   Cognition                      density in abstract and concrete words        TX0008532937
                                                                                                     How does a newly encountered face
                                                                                                     become familiar? The effect of within-
                                                                                                     person variability on adults√ï and
 575 Elsevier B.V.    10.1016/j.cognition.2016.12.012     0010-0277   Cognition                      children√ïs perception of identity            TX0008435256
                                                                                                     Infant attention to same- and other-race
 576 Elsevier B.V.    10.1016/j.cognition.2016.11.006     0010-0277   Cognition                      faces                                         TX0008415323
                                                                                                     Learning abstract visual concepts via
                                                                                                     probabilistic program induction in a
 577 Elsevier B.V.    10.1016/j.cognition.2017.07.005     0010-0277   Cognition                      Language of Thought                           TX0008524305
                                                                                                     Spatial representation of magnitude in
 578 Elsevier B.V.    10.1016/j.cognition.2017.07.010     0010-0277   Cognition                      gorillas and orangutans                       TX0008524305
                                                                                                     Spoken word recognition in young tone
                                                                                                     language learners: Age-dependent effects
                                                                                                     of segmental and suprasegmental
 579 Elsevier B.V.    10.1016/j.cognition.2016.11.011     0010-0277   Cognition                      variation                                     TX0008415323
                                                                                                     Statistical learning is constrained to less
                                                                                                     abstract patterns in complex sensory
 580 Elsevier B.V.    10.1016/j.cognition.2016.04.010     0010-0277   Cognition                      input (but not the least)                     TX0008313078
                                                                                                     Fractionation of hydrogen and oxygen in
                                                                                                     artificial sea ice with corrections for
                                                                      Cold Regions Science and       salinity for determining meteorological
 581 Elsevier B.V.    10.1016/j.coldregions.2017.07.011   0165-232X   Technology                     water content in bulk ice samples             TX0008533583
                                                                      Cold Regions Science and       Importance of vapor flow in unsaturated
 582 Elsevier B.V.    10.1016/j.coldregions.2016.02.011   0165-232X   Technology                     freezing soil: a numerical study              TX0008285969
                                                                      Cold Regions Science and       Integrative heat-dissipating structure for
 583 Elsevier B.V.    10.1016/j.coldregions.2016.07.002   0165-232X   Technology                     cooling permafrost embankment                 TX0008318092
                                                                                                      Thermal gradient dependent deformation
                                                                                                      behavior of frozen soil and its
                                                                      Cold Regions Science and        mechanism at temperatures close to
 584 Elsevier B.V.    10.1016/j.coldregions.2017.01.001   0165-232X   Technology                      0¬°C                                    TX0008378810
                                                                                                      Insights into the radiation behavior of
                                                                                                      Ln2TiO5 (Ln=La-Y) from defect
 585 Elsevier B.V.    10.1016/j.commatsci.2017.08.006     0927-0256   Computational Materials Science energetics                              TX0008524231




                                                                          Page 28 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 30 of 142

No.   Plaintiff       DOI                            ISSN        Journal                        Article                                     Copyright Registration
                                                                                                A direct simulation algorithm for a class
                                                                 Computer Methods in Applied    of beta random fields in modelling
 586 Elsevier B.V.    10.1016/j.cma.2017.08.001      0045-7825   Mechanics and Engineering      material properties                         TX0008537205
                                                                                                A numerical model for metabolism,
                                                                 Computer Methods in Applied    metabolite transport and edema in the
 587 Elsevier B.V.    10.1016/j.cma.2016.09.014      0045-7825   Mechanics and Engineering      human cornea                                TX0008383518
                                                                                                A robust Riks-like path following
                                                                 Computer Methods in Applied    method for strain-actuated snap-through
 588 Elsevier B.V.    10.1016/j.cma.2017.05.010      0045-7825   Mechanics and Engineering      phenomena in soft solids                    TX0008498304
                                                                                                Computational study on compressive
                                                                 Computer Methods in Applied    instability of composite plates with off-
 589 Elsevier B.V.    10.1016/j.cma.2016.07.021      0045-7825   Mechanics and Engineering      center delaminations                        TX0008347777
                                                                                                Computationally efficient model for flow-
                                                                                                induced instability of CNT reinforced
                                                                                                functionally graded truncated conical
                                                                 Computer Methods in Applied    curved panels subjected to axial
 590 Elsevier B.V.    10.1016/j.cma.2017.02.020      0045-7825   Mechanics and Engineering      compression                               TX0008444894
                                                                                                Efficient space-filling and near-
                                                                 Computer Methods in Applied    orthogonality sequential Latin hypercube
 591 Elsevier B.V.    10.1016/j.cma.2017.05.020      0045-7825   Mechanics and Engineering      for computer experiments                  TX0008528436
                                                                                                Elastic properties of particle-reinforced
                                                                                                composites containing nonspherical
                                                                                                particles of high packing density and
                                                                 Computer Methods in Applied    interphase: DEM√êFEM simulation and
 592 Elsevier B.V.    10.1016/j.cma.2017.08.010      0045-7825   Mechanics and Engineering      micromechanical theory                      TX0008537205
                                                                 Computer Methods in Applied    Explicit control of structural complexity
 593 Elsevier B.V.    10.1016/j.cma.2017.05.026      0045-7825   Mechanics and Engineering      in topology optimization                    TX0008528436
                                                                                                Explicit isogeometric topology
                                                                 Computer Methods in Applied    optimization using moving morphable
 594 Elsevier B.V.    10.1016/j.cma.2017.08.021      0045-7825   Mechanics and Engineering      components                                  TX0008537205
                                                                                                Homogenization of the Navier-Stokes
                                                                 Computer Methods in Applied    equations by means of the Multi-scale
 595 Elsevier B.V.    10.1016/j.cma.2016.11.022      0045-7825   Mechanics and Engineering      Virtual Power Principle                     TX0008409094
                                                                                                Minimum length scale control in
                                                                                                structural topology optimization based
                                                                 Computer Methods in Applied    on the Moving Morphable Components
 596 Elsevier B.V.    10.1016/j.cma.2016.08.022      0045-7825   Mechanics and Engineering      (MMC) approach                              TX0008365181
                                                                                                On progressive blast envelope evolution
                                                                 Computer Methods in Applied    of charged particles in electromagnetic
 597 Elsevier B.V.    10.1016/j.cma.2016.05.003      0045-7825   Mechanics and Engineering      fields                                      TX0008335413
                                                                                                AELAS: Automatic ELAStic property
                                                                 Computer Physics               derivations via high-throughput first-
 598 Elsevier B.V.    10.1016/j.cpc.2017.07.020      0010-4655   Communications                 principles computation                      TX0008536496
                                                                 Computer Physics               Development of a two-phase SPH model
 599 Elsevier B.V.    10.1016/j.cpc.2017.08.024      0010-4655   Communications                 for sediment laden flows                    TX0008547720
                                                                                                G PU A ccelerated IN tensities MPI
                                                                 Computer Physics               (GAIN-MPI): A new method of
 600 Elsevier B.V.    10.1016/j.cpc.2017.01.013      0010-4655   Communications                 computing Einstein-A coefficients           TX0008428320
                                                                 Computers and Electronics in   A decision support system for managing
 601 Elsevier B.V.    10.1016/j.compag.2016.04.003   0168-1699   Agriculture                    irrigation in agriculture                   TX0008232796
                                                                                                A segmentation method for greenhouse
                                                                                                vegetable foliar disease spots images
                                                                 Computers and Electronics in   using color information and region
 602 Elsevier B.V.    10.1016/j.compag.2017.08.023   0168-1699   Agriculture                    growing                                     TX0008547581
                                                                                                Development of a gridded climate data
                                                                 Computers and Electronics in   tool for the COordinated Regional
 603 Elsevier B.V.    10.1016/j.compag.2016.12.001   0168-1699   Agriculture                    climate Downscaling EXperiment data         TX0008417422
                                                                                                Identifying soil landscape units at the
                                                                 Computers and Electronics in   district scale by numerically clustering
 604 Elsevier B.V.    10.1016/j.compag.2016.07.001   0168-1699   Agriculture                    remote and proximal sensed data             TX0008345781
                                                                                                Open hardware portable dual-probe heat-
                                                                 Computers and Electronics in   pulse sensor for measuring soil thermal
 605 Elsevier B.V.    10.1016/j.compag.2016.12.012   0168-1699   Agriculture                    properties and water content                TX0008417422
                                                                                                Separation of viable and non-viable
                                                                                                tomato (Solanum lycopersicum L.) seeds
                                                                 Computers and Electronics in   using single seed near-infrared
 606 Elsevier B.V.    10.1016/j.compag.2017.09.004   0168-1699   Agriculture                    spectroscopy                                TX0008547581
                                                                 Current Opinion in             Defining and advancing a systems
 607 Elsevier B.V.    10.1016/j.cosust.2016.11.010   1877-3435   Environmental Sustainability   approach for sustainable cities             TX0008479835
                                                                                                The dual edge of RNA silencing
                                                                                                suppressors in the virus√êhost
 608 Elsevier B.V.    10.1016/j.coviro.2015.12.002   1879-6257   Current Opinion in Virology    interactions                                TX0008327817

                                                                                                Designing an intelligent decision support
                                                                                                system for effective negotiation pricing:
 609 Elsevier B.V.    10.1016/j.dss.2017.02.003      0167-9236   Decision Support Systems       A systematic and learning approach        TX0008459457




                                                                      Page 29 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 31 of 142

No.   Plaintiff       DOI                               ISSN        Journal                         Article                                        Copyright Registration
                                                                                                    User segmentation for retention
 610 Elsevier B.V.    10.1016/j.dss.2017.05.015         0167-9236   Decision Support Systems        management in online social games              TX0008529016
                                                                                                    Design and performance evaluation of a
 611 Elsevier B.V.    10.1016/j.desal.2017.04.025       0011-9164   Desalination                    novel solar distillation unit                  TX0008484733
                                                                                                    Adsorption of hydrogen on single-
 612 Elsevier B.V.    10.1016/j.diamond.2015.09.004     0925-9635   Diamond and Related Materials   walled carbon nanotubes with defects           TX0008160728
                                                                                                    Alpha radiation induced space charge
                                                                                                    stability effects in semi-insulating silicon
                                                                                                    carbide semiconductors compared to
 613 Elsevier B.V.    10.1016/j.diamond.2017.07.010     0925-9635   Diamond and Related Materials   diamond                                        TX0008515198
                                                                                                    Deposition and XPS studies of dual
 614 Elsevier B.V.    10.1016/j.diamond.2016.01.014     0925-9635   Diamond and Related Materials   sputtered BCN thin films                       TX0008292951
                                                                                                    Dispersion behavior and the influences
                                                                                                    of ball milling technique on
                                                                                                    functionalization of detonated nano-
 615 Elsevier B.V.    10.1016/j.diamond.2015.11.007     0925-9635   Diamond and Related Materials   diamonds                                       TX0008176493
                                                                                                    Effect of quenching processes on
                                                                                                    microstructures and tribological
                                                                                                    behaviors of polycrystalline diamond
                                                                                                    compact (PCD/WC-Co) in annealing
 616 Elsevier B.V.    10.1016/j.diamond.2017.09.006     0925-9635   Diamond and Related Materials   treatment                                      TX0008547615
                                                                                                    Flow injection simultaneous
                                                                                                    determination of acetaminophen and
                                                                                                    tramadol in pharmaceutical and
                                                                                                    biological samples using multiple pulse
                                                                                                    amperometric detection with a boron-
 617 Elsevier B.V.    10.1016/j.diamond.2015.10.005     0925-9635   Diamond and Related Materials   doped diamond electrode                        TX0008253869
                                                                                                    Microwave purification of multi-wall
 618 Elsevier B.V.    10.1016/j.diamond.2016.06.006     0925-9635   Diamond and Related Materials   carbon nanotubes in gas phase                  TX0008339110
                                                                                                    Nanofocus diamond X-ray windows:
                                                                                                    Thermal modeling of nano-sized heat
 619 Elsevier B.V.    10.1016/j.diamond.2015.09.015     0925-9635   Diamond and Related Materials   source systems                                 TX0008160728
                                                                                                    Structural analysis of amorphous carbon
                                                                                                    films by BEMA theory based on
 620 Elsevier B.V.    10.1016/j.diamond.2017.08.002     0925-9635   Diamond and Related Materials   spectroscopic ellipsometry measurement         TX0008547615
                                                                                                    The influence of recess depth and
                                                                                                    crystallographic orientation of seed sides
                                                                                                    on homoepitaxial growth of CVD single
 621 Elsevier B.V.    10.1016/j.diamond.2016.03.011     0925-9635   Diamond and Related Materials   crystal diamonds                               TX0008236663
                                                                                                    Time-stability of a Single-crystal
                                                                                                    Diamond Detector for fast neutron beam
                                                                                                    diagnostic under alpha and neutron
 622 Elsevier B.V.    10.1016/j.diamond.2015.11.002     0925-9635   Diamond and Related Materials   irradiation                                    TX0008176493
                                                                                                    The timing and intensity of column
                                                                    Earth and Planetary Science     collapse during explosive volcanic
 623 Elsevier B.V.    10.1016/j.epsl.2014.12.006        0012-821X   Letters                         eruptions                                      TX0008359635
                                                                                                    Apparent polar wander paths of the
                                                                                                    major Chinese blocks since the Late
                                                                                                    Paleozoic: Toward restoring the
 624 Elsevier B.V.    10.1016/j.earscirev.2017.06.016   0012-8252   Earth-Science Reviews           amalgamation history of east Eurasia           TX0008531631
                                                                                                    Cloudbursts in Indian Himalayas: A
 625 Elsevier B.V.    10.1016/j.earscirev.2017.03.006   0012-8252   Earth-Science Reviews           review                                         TX0008470530
                                                                                                    Cyanobacterial inoculation
                                                                                                    (cyanobacterisation): Perspectives for the
                                                                                                    development of a standardized
                                                                                                    multifunctional technology for soil
 626 Elsevier B.V.    10.1016/j.earscirev.2017.05.006   0012-8252   Earth-Science Reviews           fertilization and desertification reversal TX0008531631
                                                                                                    Effects of grazing exclusion on carbon
 627 Elsevier B.V.    10.1016/j.earscirev.2017.08.008   0012-8252   Earth-Science Reviews           sequestration in China's grassland         TX0008547689

 628 Elsevier B.V.    10.1016/j.earscirev.2017.08.013   0012-8252   Earth-Science Reviews           Global loss of aquatic vegetation in lakes     TX0008547689
                                                                                                    Processes that control mineral and
 629 Elsevier B.V.    10.1016/j.earscirev.2017.06.010   0012-8252   Earth-Science Reviews           element abundances in shales                   TX0008531631
                                                                                                    Seismotectonic perspectives on the
                                                                                                    Himalayan arc and contiguous areas:
                                                                                                    Inferences from past and recent
 630 Elsevier B.V.    10.1016/j.earscirev.2017.08.003   0012-8252   Earth-Science Reviews           earthquakes                                    TX0008547689
                                                                                                    Splash erosion: A review with
 631 Elsevier B.V.    10.1016/j.earscirev.2017.06.009   0012-8252   Earth-Science Reviews           unanswered questions                           TX0008531631
                                                                                                    The global monsoon across time scales:
 632 Elsevier B.V.    10.1016/j.earscirev.2017.07.006   0012-8252   Earth-Science Reviews           Mechanisms and outstanding issues              TX0008547580
                                                                                                    Water and (bio)chemical cycling in
 633 Elsevier B.V.    10.1016/j.earscirev.2016.05.006   0012-8252   Earth-Science Reviews           gravel pit lakes: A review and outlook         TX0008345049
                                                                                                    Water depths of the latest Permian
                                                                                                    (Changhsingian) radiolarians estimated
 634 Elsevier B.V.    10.1016/j.earscirev.2017.08.012   0012-8252   Earth-Science Reviews           from correspondence analysis                   TX0008547689




                                                                         Page 30 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 32 of 142

No.   Plaintiff       DOI                              ISSN        Journal                           Article                                     Copyright Registration
                                                                                                     Contextualizing macroecological laws: A
                                                                                                     big data analysis on electrofishing and
 635 Elsevier B.V.    10.1016/j.ecocom.2017.04.003     1476-945X   Ecological Complexity             allometric scalings in Ohio, USA            TX0008539858
                                                                                                     Decreased habitat specialization in
                                                                                                     macroinvertebrate assemblages in
 636 Elsevier B.V.    10.1016/j.ecocom.2017.07.002     1476-945X   Ecological Complexity             anthropogenically disturbed streams         TX0008539858
                                                                                                     Which functional responses preclude
                                                                                                     extinction in ecological population-
 637 Elsevier B.V.    10.1016/j.ecocom.2016.03.003     1476-945X   Ecological Complexity             dynamic models?                             TX0008321394
                                                                                                     A proposed structural model for
                                                                                                     housewives' recycling behavior: A case
 638 Elsevier B.V.    10.1016/j.ecolecon.2016.06.002   0921-8009   Ecological Economics              study from Turkey                           TX0008326296
                                                                                                     Application of the ecosystem services
                                                                                                     concept in environmental policy√ëA
                                                                                                     systematic empirical analysis of national
 639 Elsevier B.V.    10.1016/j.ecolecon.2016.04.023   0921-8009   Ecological Economics              level policy documents in Poland            TX0008314395
                                                                                                     Balancing Risks from Climate Policy
                                                                                                     Uncertainties: The Role of Options and
                                                                                                     Reduced Emissions from Deforestation
 640 Elsevier B.V.    10.1016/j.ecolecon.2017.03.013   0921-8009   Ecological Economics              and Forest Degradation                      TX0008461008
                                                                                                     Consumption-based material flow
                                                                                                     indicators √ë Comparing six ways of
                                                                                                     calculating the Austrian raw material
 641 Elsevier B.V.    10.1016/j.ecolecon.2016.03.010   0921-8009   Ecological Economics              consumption providing six results           TX0008314395
                                                                                                     Economic Growth and the Evolution of
                                                                                                     Material Cycles: An Analytical
                                                                                                     Framework Integrating Material Flow
 642 Elsevier B.V.    10.1016/j.ecolecon.2017.04.021   0921-8009   Ecological Economics              and Stock Indicators                        TX0008486760
                                                                                                     Floods and happiness: Empirical
 643 Elsevier B.V.    10.1016/j.ecolecon.2016.02.014   0921-8009   Ecological Economics              evidence from Bulgaria                      TX0008324587
                                                                                                     Income Inequality and Carbon
                                                                                                     Emissions in the United States: A State-
 644 Elsevier B.V.    10.1016/j.ecolecon.2016.12.016   0921-8009   Ecological Economics              level Analysis, 1997√ê2012                  TX0008423509
                                                                                                     Shaded Coffee and Cocoa √ê Double
                                                                                                     Dividend for Biodiversity and Small-
 645 Elsevier B.V.    10.1016/j.ecolecon.2017.04.019   0921-8009   Ecological Economics              scale Farmers                               TX0008486760
                                                                                                     Tracing the impacts of a northern open
 646 Elsevier B.V.    10.1016/j.ecolecon.2016.02.011   0921-8009   Ecological Economics              economy on the global environment           TX0008324587
                                                                                                     Badlands forest restoration in Central
                                                                                                     Spain after 50 years under a
 647 Elsevier B.V.    10.1016/j.ecoleng.2016.10.020    0925-8574   Ecological Engineering            Mediterranean-continental climate           TX0008365241
                                                                                                     Biosorption of heavy metal from
                                                                                                     aqueous solution using cellulosic waste
 648 Elsevier B.V.    10.1016/j.ecoleng.2016.11.043    0925-8574   Ecological Engineering            orange peel                                 TX0008418685
                                                                                                     Relationships between plateau pika
                                                                                                     (Ochotona curzoniae) densities and
                                                                                                     biomass and biodiversity indices of
                                                                                                     alpine meadow steppe on the
 649 Elsevier B.V.    10.1016/j.ecoleng.2017.02.026    0925-8574   Ecological Engineering            Qinghai√êTibet Plateau China                TX0008459465
                                                                                                     Modeling polyp activity of Paragorgia
 650 Elsevier B.V.    10.1016/j.ecoinf.2017.02.007     1574-9541   Ecological Informatics            arborea using supervised learning           TX0008480957
                                                                                                     Spatial variability of estuarine
                                                                                                     environmental drivers and response by
                                                                                                     phytoplankton: A multivariate modeling
 651 Elsevier B.V.    10.1016/j.ecoinf.2016.04.013     1574-9541   Ecological Informatics            approach                                    TX0008318851
                                                                                                     A new impedance-based fault location
                                                                                                     scheme for overhead unbalanced radial
 652 Elsevier B.V.    10.1016/j.epsr.2016.09.015       0378-7796   Electric Power Systems Research   distribution networks                       TX0008389473
                                                                                                     An optimal/adaptive reclosing technique
                                                                                                     for transient stability enhancement under
 653 Elsevier B.V.    10.1016/j.epsr.2017.06.005       0378-7796   Electric Power Systems Research   single pole tripping                        TX0008506433
                                                                                                     Hierarchical control for DC microgrid
                                                                                                     clusters with high penetration of
 654 Elsevier B.V.    10.1016/j.epsr.2017.04.003       0378-7796   Electric Power Systems Research   distributed energy resources                TX0008468342
                                                                                                     Hybrid soft switching converter for DC
 655 Elsevier B.V.    10.1016/j.epsr.2017.05.015       0378-7796   Electric Power Systems Research   grid applications                           TX0008468593
                                                                                                     Impact of electromechanical wave
                                                                                                     oscillations propagation on protection
 656 Elsevier B.V.    10.1016/j.epsr.2016.01.002       0378-7796   Electric Power Systems Research   schemes                                     TX0008312771
                                                                                                     Recovering heat from hot drain
                                                                                                     water√ëExperimental evaluation,
                                                                                                     parametric analysis and new calculation
 657 Elsevier B.V.    10.1016/j.enbuild.2016.07.017    0378-7788   Energy and Buildings              procedure                                   TX0008351430
                                                                                                     Study of underfloor air distribution
                                                                                                     using zonal model-based simulation and
 658 Elsevier B.V.    10.1016/j.enbuild.2017.07.026    0378-7788   Energy and Buildings              experimental measurements                   TX0008524220




                                                                        Page 31 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 33 of 142

No.   Plaintiff       DOI                               ISSN        Journal                          Article                                      Copyright Registration
                                                                                                     Coordination and uncertainty in strategic
                                                                                                     network investment: Case on the North
 659 Elsevier B.V.    10.1016/j.eneco.2017.03.022       0140-9883   Energy Economics                 Seas Grid                                    TX0008497112
 660 Elsevier B.V.    10.1016/j.eneco.2016.06.014       0140-9883   Energy Economics                 Long term oil prices                         TX0008339368
                                                                                                     Rebound effect of improved energy
                                                                                                     efficiency for different energy types: A
 661 Elsevier B.V.    10.1016/j.eneco.2017.01.010       0140-9883   Energy Economics                 general equilibrium analysis for China       TX0008420748
                                                                                                     Retaining mechanism and structural
                                                                                                     characteristics of h type anti-slide pile
                                                                                                     (hTP pile) and experience with its
 662 Elsevier B.V.    10.1016/j.enggeo.2017.03.018      0013-7952   Engineering Geology              engineering application                      TX0008501773
                                                                                                     A spring rainfall pulse causes greater in
                                                                                                     situ photosynthetic upregulation for
                                                                    Environmental and Experimental   Bromus tectorum compared to co-
 663 Elsevier B.V.    10.1016/j.envexpbot.2017.08.007   0098-8472   Botany                           occurring native herbaceous species          TX0008531324
                                                                                                     Does long-term warming affect C and N
                                                                                                     allocation in a Mediterranean shrubland
                                                                    Environmental and Experimental   ecosystem? Evidence from a 13C and
 664 Elsevier B.V.    10.1016/j.envexpbot.2017.07.013   0098-8472   Botany                           15N labeling field study                     TX0008536742
                                                                                                     Drought inhibition of tillering in Festuca
                                                                    Environmental and Experimental   arundinacea associated with axillary bud
 665 Elsevier B.V.    10.1016/j.envexpbot.2017.07.017   0098-8472   Botany                           development and strigolactone signaling      TX0008515191
                                                                                                     Ethylene triggers salt tolerance in maize
                                                                                                     genotypes by modulating polyamine
                                                                    Environmental and Experimental   catabolism enzymes associated with
 666 Elsevier B.V.    10.1016/j.envexpbot.2017.10.022   0098-8472   Botany                           H2O2 production                              TX0008554572
                                                                                                     Flexible shift on gene body methylation
                                                                                                     and transcription of LpCYP72A161
                                                                    Environmental and Experimental   exposed to temperature stress in
 667 Elsevier B.V.    10.1016/j.envexpbot.2017.08.002   0098-8472   Botany                           perennial ryegrass                           TX0008531324
                                                                                                   Plasticity in roles of cyclic electron flow
                                                                                                   around photosystem I at contrasting
                                                                    Environmental and Experimental temperatures in the chilling-sensitive
 668 Elsevier B.V.    10.1016/j.envexpbot.2017.07.011   0098-8472   Botany                         plant Calotropis gigantea                   TX0008536742
                                                                                                   Root physiological and transcriptional
                                                                    Environmental and Experimental response to single and combined S and
 669 Elsevier B.V.    10.1016/j.envexpbot.2017.09.002   0098-8472   Botany                         Fe deficiency in durum wheat                TX0008531324
                                                                                                   Variation in survival and growth
                                                                                                   strategies for seedlings of broadleaved
                                                                                                   tree species in response to thinning of
                                                                                                   larch plantations: Implication for
                                                                    Environmental and Experimental converting pure larch plantations into
 670 Elsevier B.V.    10.1016/j.envexpbot.2016.03.003   0098-8472   Botany                         larch-broadleaved mixed forests         TX0008318856
                                                                                                   Water-stressed sunflower transcriptome
                                                                                                   analysis revealed important molecular
                                                                    Environmental and Experimental markers involved in drought stress
 671 Elsevier B.V.    10.1016/j.envexpbot.2017.08.005   0098-8472   Botany                         response and tolerance                  TX0008515191
                                                                                                     Farmers√ï perceptions of climate change,
                                                                                                     impacts on freshwater aquaculture and
                                                                                                     adaptation strategies in climatic change
                                                                                                     hotspots: A case of the Indian
 672 Elsevier B.V.    10.1016/j.envdev.2016.12.002      2211-4645   Environmental Development        Sundarban delta                          TX0008430249
                                                                                                     Potential topoclimatic zones as support
                                                                                                     for forest plantation in the Amazon:
                                                                                                     Advances and challenges to growing
 673 Elsevier B.V.    10.1016/j.envdev.2015.11.002      2211-4645   Environmental Development        paric‚Ä° (Schizolobium amazonicum)           TX0008326909
                                                                                                     Productivity in the Gulf of California
 674 Elsevier B.V.    10.1016/j.envdev.2017.01.003      2211-4645   Environmental Development        large marine ecosystem                       TX0008472542
                                                                                                     Co-learning cycles to support the design
                                                                                                     of innovative farm systems in southern
 675 Elsevier B.V.    10.1016/j.eja.2017.06.008         1161-0301   European Journal of Agronomy     Mali                                         TX0008516151
                                                                                                     Does long-term plastic film mulching
                                                                                                     really decrease sequestration of organic
 676 Elsevier B.V.    10.1016/j.eja.2017.06.007         1161-0301   European Journal of Agronomy     carbon in soil in the Loess Plateau?         TX0008516151
                                                                                                     Trade-off between grain weight and
                                                                                                     grain number in wheat depends on GxE
                                                                                                     interaction: A case study of an elite
 677 Elsevier B.V.    10.1016/j.eja.2017.09.007         1161-0301   European Journal of Agronomy     CIMMYT panel (CIMCOG)                        TX0008557211
                                                                                                     Radotinib induces high cytotoxicity in c-
                                                                    European Journal of              KIT positive acute myeloid leukemia
 678 Elsevier B.V.    10.1016/j.ejphar.2017.03.040      0014-2999   Pharmacology                     cells                                        TX0008485062
                                                                                                     Role of ventrolateral orbital cortex
                                                                                                     muscarinic and nicotinic receptors in
                                                                    European Journal of              modulation of capsaicin-induced
 679 Elsevier B.V.    10.1016/j.ejphar.2017.09.048      0014-2999   Pharmacology                     orofacial pain-related behaviors in rats     TX0008540226




                                                                        Page 32 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 34 of 142

No.   Plaintiff       DOI                              ISSN        Journal                           Article                                        Copyright Registration
                                                                                                     Mind the gap: Disparity in redistributive
                                                                   European Journal of Political     preference between political elites and
 680 Elsevier B.V.    10.1016/j.ejpoleco.2017.04.006   0176-2680   Economy                           the public in China                            TX0008552169
                                                                                                     Effect of aboveground and belowground
                                                                                                     interactions on the intercrop yields in
                                                                                                     maize-soybean relay intercropping
 681 Elsevier B.V.    10.1016/j.fcr.2016.12.007        0378-4290   Field Crops Research              systems                                        TX0008409667
                                                                                                     Growing environment contributes more
                                                                                                     to soybean yield than cultivar under
 682 Elsevier B.V.    10.1016/j.fcr.2017.02.019        0378-4290   Field Crops Research              organic management                             TX0008468347
                                                                                                     Integration of biochar with animal
                                                                                                     manure and nitrogen for improving
                                                                                                     maize yields and soil properties in
 683 Elsevier B.V.    10.1016/j.fcr.2016.05.011        0378-4290   Field Crops Research              calcareous semi-arid agroecosystems            TX0008321983
                                                                                                     Performance of matrix-based slow-
                                                                                                     release urea in reducing nitrogen loss
 684 Elsevier B.V.    10.1016/j.fcr.2017.07.005        0378-4290   Field Crops Research              and improving maize yields and profits         TX0008516158
                                                                                                     Planting density and sowing date
                                                                                                     strongly influence growth and lint yield
 685 Elsevier B.V.    10.1016/j.fcr.2017.04.019        0378-4290   Field Crops Research              of cotton crops                                TX0008473259
                                                                                                     Resource use efficiencies as indicators of
                                                                                                     ecological sustainability in potato
 686 Elsevier B.V.    10.1016/j.fcr.2016.09.020        0378-4290   Field Crops Research              production: A South African case study         TX0008373066
                                                                                                     Spatial configuration drives
                                                                                                     complementary capture of light of the
                                                                                                     understory cotton in young jujube
 687 Elsevier B.V.    10.1016/j.fcr.2017.07.016        0378-4290   Field Crops Research              plantations                                    TX0008541025

                                                                                                     Spatio-temporal patterns of winter wheat
                                                                                                     yield potential and yield gap during the
 688 Elsevier B.V.    10.1016/j.fcr.2017.02.012        0378-4290   Field Crops Research              past three decades in North China         TX0008451902
                                                                                                     The possibility of replacing puddled
                                                                                                     transplanted flooded rice with dry seeded
 689 Elsevier B.V.    10.1016/j.fcr.2017.09.028        0378-4290   Field Crops Research              rice in central China: A review           TX0008518581
                                                                                                     Thinking beyond agronomic yield gap:
                                                                                                     Smallholder farm efficiency under
                                                                                                     contrasted livelihood strategies in
 690 Elsevier B.V.    10.1016/j.fcr.2017.08.026        0378-4290   Field Crops Research              Malawi                                    TX0008518581

                                                                                                     On the use of Pad≈Ω approximant in the
                                                                   Finite Elements in Analysis and   Asymptotic Numerical Method ANM to
 691 Elsevier B.V.    10.1016/j.finel.2017.08.004      0168-874X   Design                            compute the post-buckling of shells            TX0008543489
                                                                                                     Solving elastoplasticity problems by the
                                                                   Finite Elements in Analysis and   Asymptotic Numerical Method:
 692 Elsevier B.V.    10.1016/j.finel.2016.03.001      0168-874X   Design                            Influence of the parameterizations             TX0008220447
                                                                                                     Biotransfomation of cyperenoic acid by
                                                                                                     Cunninghamella elegans AS 3.2028 and
                                                                                                     the potent anti-angiogenic activities of its
 693 Elsevier B.V.    10.1016/j.fitote.2017.02.004     0367-326X   Fitoterapia                       metabolites                                    TX0008451949
                                                                                                     Cardenolides from the Apocynaceae
 694 Elsevier B.V.    10.1016/j.fitote.2016.04.023     0367-326X   Fitoterapia                       family and their anticancer activity           TX0008389084
                                                                                                     Chrodrimanins O√êS from the fungus
                                                                                                     Penicillium sp. SCS-KFD09 isolated
 695 Elsevier B.V.    10.1016/j.fitote.2017.08.002     0367-326X   Fitoterapia                       from a marine worm, Sipunculusnudus            TX0008545418
                                                                                                     Cinnamaldehyde and its derivatives, a
 696 Elsevier B.V.    10.1016/j.fitote.2016.05.016     0367-326X   Fitoterapia                       novel class of antifungal agents               TX0008389084
                                                                                                     New depsides from the roots of Salvia
                                                                                                     miltiorrhiza and their radical-scavenging
                                                                                                     capacity and protective effects against
 697 Elsevier B.V.    10.1016/j.fitote.2017.06.018     0367-326X   Fitoterapia                       H2O2-induced H9c2 cells                        TX0008526109
                                                                                                 The antiadhesive activity of cranberry
                                                                                                 phytocomplex studied by metabolomics:
                                                                                                 Intestinal PAC-A metabolites but not
                                                                                                 intact PAC-A are identified as markers
                                                                                                 in active urines against uropathogenic
 698 Elsevier B.V.    10.1016/j.fitote.2017.08.014     0367-326X   Fitoterapia                   Escherichia coli                           TX0008545418
                                                                                                 Deer browsing promotes Norway spruce
                                                                                                 at the expense of silver fir in the forest
 699 Elsevier B.V.    10.1016/j.foreco.2017.05.040     0378-1127   Forest Ecology and Management regeneration phase                         TX0008510649
                                                                                                 Bio-oil production by lignocellulose fast-
                                                                                                 pyrolysis: Isolating and comparing the
                                                                                                 effects of indigenous versus external
 700 Elsevier B.V.    10.1016/j.fuproc.2017.08.009     0378-3820   Fuel Processing Technology    catalysts                                  TX0008529797
                                                                                                     Effects of thermal treatment on carbon
                                                                                                     cryogel preparation for catalytic
                                                                                                     esterification of levulinic acid to ethyl
 701 Elsevier B.V.    10.1016/j.fuproc.2017.07.028     0378-3820   Fuel Processing Technology        levulinate                                     TX0008529797




                                                                        Page 33 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 35 of 142

No.   Plaintiff       DOI                               ISSN        Journal                         Article                                      Copyright Registration

                                                                                                    High-quality oil and gas from pyrolysis
                                                                                                    of Powder River Basin coal catalyzed by
                                                                                                    an environmentally-friendly, inexpensive
 702 Elsevier B.V.    10.1016/j.fuproc.2017.05.028      0378-3820   Fuel Processing Technology      composite iron-sodium catalysts              TX0008529797
                                                                                                    Ignition and combustion model of a
 703 Elsevier B.V.    10.1016/j.fuproc.2017.05.008      0378-3820   Fuel Processing Technology      single boron particle                        TX0008480374
                                                                                                    Methane hydrate combustion by using
 704 Elsevier B.V.    10.1016/j.fuproc.2016.12.021      0378-3820   Fuel Processing Technology      different granules composition               TX0008424102
                                                                                                    Quantitative compositional analysis of
                                                                                                    Estonian shale oil using comprehensive
 705 Elsevier B.V.    10.1016/j.fuproc.2017.07.008      0378-3820   Fuel Processing Technology      two dimensional gas chromatography           TX0008529797
                                                                                                    SO3 formation and the effect of fly ash
                                                                                                    in a bubbling fluidised bed under oxy-
 706 Elsevier B.V.    10.1016/j.fuproc.2017.07.015      0378-3820   Fuel Processing Technology      fuel combustion conditions                   TX0008529797
                                                                                                    A comprehensive solution to
                                                                                                    miniaturized tensile testing: Specimen
                                                                                                    geometry optimization and extraction of
                                                                                                    constitutive behaviors using inverse
 707 Elsevier B.V.    10.1016/j.fusengdes.2017.07.016   0920-3796   Fusion Engineering and Design   FEM procedure                                TX0008532897
                                                                                                    Assessment of HCLL-TBM optimum
                                                                                                    welding sequence scenario to minimize
 708 Elsevier B.V.    10.1016/j.fusengdes.2017.06.015   0920-3796   Fusion Engineering and Design   welding distortions                          TX0008532897
                                                                                                    Associations of prolonged standing with
                                                                                                    musculoskeletal symptoms√ëA
 709 Elsevier B.V.    10.1016/j.gaitpost.2017.08.024    0966-6362   Gait & Posture                  systematic review of laboratory studies      TX0008533053
                                                                                                    Balancing sensory inputs: Sensory
                                                                                                    reweighting of ankle proprioception and
 710 Elsevier B.V.    10.1016/j.gaitpost.2016.12.009    0966-6362   Gait & Posture                  vision during a bipedal posture task         TX0008430839
                                                                                                    Changes in gluteal muscle forces with
                                                                                                    alteration of footstrike pattern during
 711 Elsevier B.V.    10.1016/j.gaitpost.2017.08.005    0966-6362   Gait & Posture                  running                                      TX0008533053
                                                                                                    Continuous use of textured insole
                                                                                                    improve plantar sensation and stride
                                                                                                    length of people with Parkinson√ïs
 712 Elsevier B.V.    10.1016/j.gaitpost.2017.09.017    0966-6362   Gait & Posture                  disease: A pilot study                       TX0008533053
                                                                                                    Effect of a spinal brace on postural
                                                                                                    control in different sensory conditions in
                                                                                                    adolescent idiopathic scoliosis: A
 713 Elsevier B.V.    10.1016/j.gaitpost.2014.09.001    0966-6362   Gait & Posture                  preliminary analysis                         TX0008007255
                                                                                                    From normal to fast walking: Impact of
                                                                                                    cadence and stride length on lower
 714 Elsevier B.V.    10.1016/j.gaitpost.2016.02.005    0966-6362   Gait & Posture                  extremity joint moments                      TX0008300247
                                                                                                    Gait and balance in adults with
 715 Elsevier B.V.    10.1016/j.gaitpost.2015.01.002    0966-6362   Gait & Posture                  Friedreich's ataxia                          TX0008106608
                                                                                                    How does wearable robotic exoskeleton
                                                                                                    affect overground walking performance
                                                                                                    measured with the 10-m and six-minute
                                                                                                    walk tests after a basic locomotor
 716 Elsevier B.V.    10.1016/j.gaitpost.2017.08.027    0966-6362   Gait & Posture                  training in healthy individuals?             TX0008533053
                                                                                                    Improved kinect-based spatiotemporal
 717 Elsevier B.V.    10.1016/j.gaitpost.2016.10.001    0966-6362   Gait & Posture                  and kinematic treadmill gait assessment      TX0008362424
                                                                                                    Kinect-based assessment of lower limb
                                                                                                    kinematics and dynamic postural control
 718 Elsevier B.V.    10.1016/j.gaitpost.2017.09.010    0966-6362   Gait & Posture                  during the star excursion balance test       TX0008533053
                                                                                                    Local stability and kinematic variability
                                                                                                    in walking and pole walking at different
 719 Elsevier B.V.    10.1016/j.gaitpost.2016.12.017    0966-6362   Gait & Posture                  speeds                                       TX0008430902
                                                                                                    O10: Increasing tendon stiffness
                                                                                                    enhances the effectiveness of stretching
                                                                                                    interventions in children with cerebral
 720 Elsevier B.V.    10.1016/j.gaitpost.2017.07.016    0966-6362   Gait & Posture                  palsy                                        TX0008536171
                                                                                                    Reliability of four models for clinical gait
 721 Elsevier B.V.    10.1016/j.gaitpost.2017.04.001    0966-6362   Gait & Posture                  analysis                                     TX0008489575

                                                                                                    Standing or swaying to the beat: Discrete
                                                                                                    auditory rhythms entrain stance and
 722 Elsevier B.V.    10.1016/j.gaitpost.2017.09.023    0966-6362   Gait & Posture                  promote postural coordination stability TX0008574120
                                                                                                    The correlation between symptomatic
                                                                                                    fatigue to definite measures of gait in
 723 Elsevier B.V.    10.1016/j.gaitpost.2015.12.014    0966-6362   Gait & Posture                  people with multiple sclerosis            TX0008220764
                                                                                                    Upper body accelerations during
                                                                                                    walking are altered in adults with ACL
 724 Elsevier B.V.    10.1016/j.gaitpost.2017.08.034    0966-6362   Gait & Posture                  reconstruction                            TX0008533053




                                                                        Page 34 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 36 of 142

No.   Plaintiff       DOI                               ISSN        Journal                       Article                                    Copyright Registration
                                                                                                  Sample planning for quantifying and
                                                                                                  mapping magnetic susceptibility, clay
                                                                                                  content, and base saturation using
 725 Elsevier B.V.    10.1016/j.geoderma.2017.06.001    0016-7061   Geoderma                      auxiliary information                  TX0008513019
                                                                                                  Development of a new IHA method for
                                                                                                  impact assessment of climate change on
 726 Elsevier B.V.    10.1016/j.gloplacha.2017.07.006   0921-8181   Global and Planetary Change   flow regime                            TX0008515036

                                                                                                  How do the multiple large-scale climate
 727 Elsevier B.V.    10.1016/j.gloplacha.2017.08.014   0921-8181   Global and Planetary Change   oscillations trigger extreme precipitation? TX0008539182
                                                                                                  Land-use history as a major driver for
                                                                                                  long-term forest dynamics in the Sierra
                                                                                                  de Guadarrama National Park (central
                                                                                                  Spain) during the last millennia:
                                                                                                  implications for forest conservation and
 728 Elsevier B.V.    10.1016/j.gloplacha.2017.02.012   0921-8181   Global and Planetary Change   management                                 TX0008485416
                                                                                                  Paleogene palaeogeography and basin
                                                                                                  evolution of the Western Carpathians,
                                                                                                  Northern Pannonian domain and
 729 Elsevier B.V.    10.1016/j.gloplacha.2016.03.007   0921-8181   Global and Planetary Change   adjoining areas                            TX0008284292
                                                                                                  Redox conditions and marine microbial
                                                                                                  community changes during the end-
 730 Elsevier B.V.    10.1016/j.gloplacha.2017.01.002   0921-8181   Global and Planetary Change   Ordovician mass extinction event           TX0008424818
                                                                                                  Spatiotemporal changes in precipitation
                                                                                                  extremes over Yangtze River basin,
                                                                                                  China, considering the rainfall shift in
 731 Elsevier B.V.    10.1016/j.gloplacha.2016.10.016   0921-8181   Global and Planetary Change   the late 1970s                             TX0008365556
                                                                                                  When did a Mediterranean-type climate
 732 Elsevier B.V.    10.1016/j.gloplacha.2017.08.004   0921-8181   Global and Planetary Change   originate in southwestern Australia?       TX0008515036
                                                                                                  Different life cycle strategies of the
                                                                                                  dinoflagellates Fragilidium
                                                                                                  duplocampanaeforme and its prey
                                                                                                  Dinophysis acuminata may explain their
                                                                                                  different susceptibilities to the infection
 733 Elsevier B.V.    10.1016/j.hal.2017.04.002         1568-9883   Harmful Algae                 by the parasite Parvilucifera infectans     TX0008489267
                                                                                                  Dynamics of toxic genotypes of
                                                                                                  Microcystis aeruginosa complex (MAC)
                                                                                                  through a wide freshwater to marine
 734 Elsevier B.V.    10.1016/j.hal.2016.11.012         1568-9883   Harmful Algae                 environmental gradient               TX0008402585
                                                                                                  The physiological adaptations and toxin
                                                                                                  profiles of the toxic Alexandrium
                                                                                                  fundyense on the eastern Bering Sea and
 735 Elsevier B.V.    10.1016/j.hal.2017.01.001         1568-9883   Harmful Algae                 Chukchi Sea shelves                      TX0008460683
                                                                                                  Turbulence increases the risk of
                                                                                                  microcystin exposure in a eutrophic lake
                                                                                                  (Lake Taihu) during cyanobacterial
 736 Elsevier B.V.    10.1016/j.hal.2016.03.016         1568-9883   Harmful Algae                 bloom periods                            TX0008300323
                                                                                                  A combination of two truncating
                                                                                                  mutations in USH2A causes more
                                                                                                  severe and progressive hearing
 737 Elsevier B.V.    10.1016/j.heares.2016.06.008      0378-5955   Hearing Research              impairment in Usher syndrome type IIa      TX0008349945
                                                                                                  Electrode array-eluted dexamethasone
                                                                                                  protects against electrode insertion
                                                                                                  trauma induced hearing and hair cell
                                                                                                  losses, damage to neural elements,
                                                                                                  increases in impedance and fibrosis: A
 738 Elsevier B.V.    10.1016/j.heares.2016.02.003      0378-5955   Hearing Research              dose response study                       TX0008313535
                                                                                                  No auditory experience, no tinnitus:
                                                                                                  Lessons from subjects with√äcongenital-
 739 Elsevier B.V.    10.1016/j.heares.2017.08.002      0378-5955   Hearing Research              and acquired single-sided deafness        TX0008524882
                                                                                                  The effects of aging and sex on detection
                                                                                                  of ultrasonic vocalizations by adult
 740 Elsevier B.V.    10.1016/j.heares.2016.08.014      0378-5955   Hearing Research              CBA/CaJ mice (Mus musculus)               TX0008391987

                                                                                                  Interaction of plasma and
                                                                                                  electromagnetic waves in warm motional
 741 Elsevier B.V.    10.1016/j.hedp.2017.02.002        1574-1818   High Energy Density Physics   plasma: Local approximation method         TX0008457339
                                                                                                  Autonomy facilitates repeated maximum
 742 Elsevier B.V.    10.1016/j.humov.2017.08.016       0167-9457   Human Movement Science        force productions                          TX0008545500
                                                                                                  Commentary on √íTowards a Grand
 743 Elsevier B.V.    10.1016/j.humov.2017.05.003       0167-9457   Human Movement Science        Unified Theory of sports performance√ì     TX0008557291
                                                                                                  Multifractal foundations of visually-
                                                                                                  guided aiming and adaptation to
 744 Elsevier B.V.    10.1016/j.humov.2017.07.005       0167-9457   Human Movement Science        prismatic perturbation                     TX0008545500
                                                                                                  Bioleaching of the mixed oxide-sulfide
                                                                                                  copper ore by artificial indigenous and
 745 Elsevier B.V.    10.1016/j.hydromet.2016.12.007    0304-386X   Hydrometallurgy               exogenous microbial community              TX0008485410




                                                                        Page 35 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 37 of 142

No.   Plaintiff       DOI                              ISSN        Journal                          Article                                     Copyright Registration
                                                                                                    Development of a combined solid and
                                                                                                    liquid wastes treatment integrated into a
                                                                                                    high purity ZnO hydrometallurgical
 746 Elsevier B.V.    10.1016/j.hydromet.2017.09.002   0304-386X   Hydrometallurgy                  production process from Waelz oxide         TX0008545507
                                                                                                    Drawing down the remaining copper
                                                                                                    inventory in a leach pad by way of
 747 Elsevier B.V.    10.1016/j.hydromet.2017.02.024   0304-386X   Hydrometallurgy                  subsurface leaching                         TX0008485410
                                                                                                    Mathematical modelling of neodymium,
                                                                                                    terbium and dysprosium solvent
                                                                                                    extraction from chloride media using
                                                                                                    methyl-tri(octyl/decyl)ammonium oleate
 748 Elsevier B.V.    10.1016/j.hydromet.2017.08.011   0304-386X   Hydrometallurgy                  ionic liquid as extractant             TX0008545507

                                                                                                    Recovery of lithium from salt lake brine
                                                                                                    of high Mg/Li ratio using
                                                                                                    Na[FeCl4_2TBP] as extractant:
 749 Elsevier B.V.    10.1016/j.hydromet.2017.08.003   0304-386X   Hydrometallurgy                  Thermodynamics, kinetics and processes TX0008545507
                                                                                                    Separation of V(IV) and Fe(III) from the
                                                                                                    acid leach solution of stone coal by
 750 Elsevier B.V.    10.1016/j.hydromet.2015.02.003   0304-386X   Hydrometallurgy                  D2EHPA/TBP                               TX0008132566
                                                                                                    Methanolysis of epoxidized soybean oil
 751 Elsevier B.V.    10.1016/j.indcrop.2017.08.001    0926-6690   Industrial Crops and Products    in continuous flow conditions            TX0008533687

                                                                                                     A novel HPV prophylactic peptide
                                                                                                     vaccine, designed by immunoinformatics
 752 Elsevier B.V.    10.1016/j.meegid.2017.08.002     1567-1348   Infection, Genetics and Evolution and structural vaccinology approaches  TX0008527968
                                                                                                     Catalase in Leishmaniinae: With me or
 753 Elsevier B.V.    10.1016/j.meegid.2016.06.054     1567-1348   Infection, Genetics and Evolution against me?                            TX0008449542
                                                                                                     Complete mitochondrial genome of
                                                                                                     Triatoma infestans (Hemiptera,
                                                                                                     Reduviidae, Triatominae), main vector of
 754 Elsevier B.V.    10.1016/j.meegid.2017.06.003     1567-1348   Infection, Genetics and Evolution Chagas disease                           TX0008527968
                                                                                                     Molecular epidemiology of human
                                                                                                     cutaneous leishmaniasis in Jericho and
                                                                                                     its vicinity in Palestine from 1994 to
 755 Elsevier B.V.    10.1016/j.meegid.2016.06.007     1567-1348   Infection, Genetics and Evolution 2015                                       TX0008449542
                                                                                                     Predicting promiscuous antigenic T cell
                                                                                                     epitopes of Mycobacterium tuberculosis
                                                                                                     mymA operon proteins binding to MHC
 756 Elsevier B.V.    10.1016/j.meegid.2016.07.004     1567-1348   Infection, Genetics and Evolution Class I and Class II molecules             TX0008368300
                                                                                                     Re-emergence of amantadine-resistant
                                                                                                     variants among highly pathogenic avian
 757 Elsevier B.V.    10.1016/j.meegid.2016.10.022     1567-1348   Infection, Genetics and Evolution influenza H5N1 viruses in Egypt            TX0008392363
                                                                                                     Decision support system (DSS) use and
                                                                                                     decision performance: DSS motivation
 758 Elsevier B.V.    10.1016/j.im.2017.01.006         0378-7206   Information & Management          and its antecedents                        TX0008514611
                                                                                                     A ppb level sensitive sensor for
 759 Elsevier B.V.    10.1016/j.infrared.2017.09.018   1350-4495   Infrared Physics & Technology atmospheric methane detection                  TX0008518601
                                                                                                     An overview of the laser ranging method
 760 Elsevier B.V.    10.1016/j.infrared.2017.09.011   1350-4495   Infrared Physics & Technology of space laser altimeter                       TX0008518601
                                                                                                     Ensemble variational Bayes tensor
                                                                                                     factorization for super resolution of
 761 Elsevier B.V.    10.1016/j.infrared.2017.07.012   1350-4495   Infrared Physics & Technology CFRP debond detection                          TX0008531563
                                                                                                    Fourier Transform Infrared (FTIR)
                                                                                                    spectroscopy of paraffin and
                                                                                                    deparafinnized bone tissue samples as a
                                                                                                    diagnostic tool for Ewing sarcoma of
 762 Elsevier B.V.    10.1016/j.infrared.2017.07.017   1350-4495   Infrared Physics & Technology    bones                                       TX0008531563
                                                                                                    Infrared small target detection via line-
                                                                                                    based reconstruction and entropy-
 763 Elsevier B.V.    10.1016/j.infrared.2016.01.024   1350-4495   Infrared Physics & Technology    induced suppression                         TX0008320220
                                                                                                    Optical properties of electron-beam
                                                                                                    deposited quaternary Se86-
                                                                                                    xTe10Sb4Bix (0¬≤x¬≤8) chalcogenide
 764 Elsevier B.V.    10.1016/j.infrared.2017.06.004   1350-4495   Infrared Physics & Technology    alloys                                      TX0008531563
                                                                                                    Quality assessment of pharmaceutical
                                                                                                    tablet samples using Fourier transform
                                                                                                    near infrared spectroscopy and
 765 Elsevier B.V.    10.1016/j.infrared.2017.07.016   1350-4495   Infrared Physics & Technology    multivariate analysis                       TX0008531563
                                                                                                    Scheme for predictive fault diagnosis in
                                                                                                    photo-voltaic modules using thermal
 766 Elsevier B.V.    10.1016/j.infrared.2017.04.015   1350-4495   Infrared Physics & Technology    imaging                                     TX0008493585
                                                                   International                    CCL28 chemokine: An anchoring point
 767 Elsevier B.V.    10.1016/j.intimp.2017.08.012     1567-5769   Immunopharmacology               bridging innate and adaptive immunity       TX0008536719
                                                                   International                    Genipin inhibits allergic responses in
 768 Elsevier B.V.    10.1016/j.intimp.2017.10.010     1567-5769   Immunopharmacology               ovalbumin-induced asthmatic mice            TX0008536575




                                                                        Page 36 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 38 of 142

No.   Plaintiff       DOI                            ISSN        Journal                            Article                                    Copyright Registration
                                                                                                    Immunomodulatory effects of natural
                                                                                                    polysaccharides assessed in human
                                                                                                    whole blood culture and THP-1 cells
                                                                 International                      show greater sensitivity of whole blood
 769 Elsevier B.V.    10.1016/j.intimp.2016.05.009   1567-5769   Immunopharmacology                 culture                                 TX0008312929
                                                                                                    Liver 5-HT7 receptors: A novel
                                                                                                    regulator target of fibrosis and
                                                                 International                      inflammation-induced chronic liver
 770 Elsevier B.V.    10.1016/j.intimp.2016.12.023   1567-5769   Immunopharmacology                 injury in vivo and in vitro             TX0008432498
                                                                                                    Progesterone therapy induces an M1 to
                                                                                                    M2 switch in microglia phenotype and
                                                                                                    suppresses NLRP3 inflammasome in a
                                                                 International                      cuprizone-induced demyelination mouse
 771 Elsevier B.V.    10.1016/j.intimp.2017.08.007   1567-5769   Immunopharmacology                 model                                   TX0008536719
                                                                                                    Pulmonary platelet accumulation induced
                                                                                                    by catecholamines: Its involvement in
                                                                 International                      lipopolysaccharide-induced anaphylaxis-
 772 Elsevier B.V.    10.1016/j.intimp.2016.11.034   1567-5769   Immunopharmacology                 like shock                              TX0008432498
                                                                                                    A nation-wide system for landslide
                                                                 International Journal of Applied   mapping and risk management in Italy:
                                                                 Earth Observation and              The second Not-ordinary Plan of
 773 Elsevier B.V.    10.1016/j.jag.2017.07.018      0303-2434   Geoinformation                     Environmental Remote Sensing               TX0008526104
                                                                                                    Agricultural cropland mapping using
                                                                 International Journal of Applied   black-and-white aerial photography,
                                                                 Earth Observation and              Object-Based Image Analysis and
 774 Elsevier B.V.    10.1016/j.jag.2016.09.003      0303-2434   Geoinformation                     Random Forests                             TX0008367420
                                                                 International Journal of Applied   An ensemble pansharpening approach
                                                                 Earth Observation and              for finer-scale mapping of sugarcane
 775 Elsevier B.V.    10.1016/j.jag.2014.06.003      0303-2434   Geoinformation                     with Landsat 8 imagery                     TX0008033800
                                                                 International Journal of Applied   Analysis of current validation practices
                                                                 Earth Observation and              in Europe for space-based climate data
 776 Elsevier B.V.    10.1016/j.jag.2015.06.006      0303-2434   Geoinformation                     records of essential climate variables     TX0008150255
                                                                 International Journal of Applied   Application of 3D triangulations of
                                                                 Earth Observation and              airborne laser scanning data to estimate
 777 Elsevier B.V.    10.1016/j.jag.2017.02.022      0303-2434   Geoinformation                     boreal forest leaf area index              TX0008448062
                                                                 International Journal of Applied   Estimation of canopy attributes in beech
                                                                 Earth Observation and              forests using true colour digital images
 778 Elsevier B.V.    10.1016/j.jag.2015.12.005      0303-2434   Geoinformation                     from a small fixed-wing UAV                TX0008223779
                                                                 International Journal of Applied   Foliar and woody materials
                                                                 Earth Observation and              discriminated using terrestrial LiDAR in
 779 Elsevier B.V.    10.1016/j.jag.2017.09.004      0303-2434   Geoinformation                     a mixed natural forest                     TX0008546039
                                                                 International Journal of Applied   Monitoring forest disturbances in
                                                                 Earth Observation and              Southeast Oklahoma using Landsat and
 780 Elsevier B.V.    10.1016/j.jag.2015.07.001      0303-2434   Geoinformation                     MODIS images                               TX0008220835
                                                                 International Journal of Applied
                                                                 Earth Observation and              Monitoring mangrove forests: Are we
 781 Elsevier B.V.    10.1016/j.jag.2017.07.004      0303-2434   Geoinformation                     taking full advantage of technology?       TX0008526104
                                                                                                    New vegetation type map of India
                                                                 International Journal of Applied   prepared using satellite remote sensing:
                                                                 Earth Observation and              Comparison with global vegetation maps
 782 Elsevier B.V.    10.1016/j.jag.2015.03.003      0303-2434   Geoinformation                     and utilities                              TX0008131364
                                                                                                    Updating Landsat-based forest cover
                                                                 International Journal of Applied   maps with MODIS images using
                                                                 Earth Observation and              multiscale spectral-spatial-temporal
 783 Elsevier B.V.    10.1016/j.jag.2017.07.017      0303-2434   Geoinformation                     superresolution mapping                    TX0008526104
                                                                                                    Using VIIRS/NPP and MODIS/Aqua
                                                                 International Journal of Applied   data to provide a continuous record of
                                                                 Earth Observation and              suspended particulate matter in a highly
 784 Elsevier B.V.    10.1016/j.jag.2017.09.012      0303-2434   Geoinformation                     turbid inland lake                         TX0008546039
                                                                                                    A novel integrated workflow for
                                                                 International Journal of Coal      evaluation, optimization, and production
 785 Elsevier B.V.    10.1016/j.coal.2017.04.014     0166-5162   Geology                            predication in shale plays                 TX0008537737
                                                                 International Journal of Coal      Applications of micro-FTIR technique in
 786 Elsevier B.V.    10.1016/j.coal.2017.04.015     0166-5162   Geology                            studying hydrophobicity of coal            TX0008490718
                                                                                                    Coal ash content estimation using fuzzy
                                                                 International Journal of Coal      curves and ensemble neural networks for
 787 Elsevier B.V.    10.1016/j.coal.2017.08.003     0166-5162   Geology                            well log analysis                          TX0008545189
                                                                                                    Experimental study of coal matrix-cleat
                                                                 International Journal of Coal      interaction under constant volume
 788 Elsevier B.V.    10.1016/j.coal.2017.08.014     0166-5162   Geology                            boundary condition                         TX0008545189
                                                                                                    Mercury co-beneficial capture in air
                                                                 International Journal of Coal      pollution control devices of coal-fired
 789 Elsevier B.V.    10.1016/j.coal.2016.08.013     0166-5162   Geology                            power plants                               TX0008409135
                                                                                                    Modelling the hydrogeochemical
                                                                 International Journal of Coal      evolution of mine water in a
 790 Elsevier B.V.    10.1016/j.coal.2016.05.006     0166-5162   Geology                            decommissioned opencast coal mine          TX0008392749




                                                                      Page 37 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 39 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                            Article                                      Copyright Registration
                                                                      International Journal of Coal      Optimization of biogenic methane
 791 Elsevier B.V.    10.1016/j.coal.2017.09.014          0166-5162   Geology                            production from coal                      TX0008568588
                                                                                                         Bacteria, mould and yeast spore
                                                                      International Journal of Food      inactivation studies by scanning electron
 792 Elsevier B.V.    10.1016/j.ijfoodmicro.2017.10.008   0168-1605   Microbiology                       microscope observations                   TX0008545198
                                                                                                         Disinfection efficiencies of sage and
                                                                                                         spearmint essential oils against
                                                                                                         planktonic and biofilm Staphylococcus
                                                                      International Journal of Food      aureus cells in comparison with sodium
 793 Elsevier B.V.    10.1016/j.ijfoodmicro.2017.06.003   0168-1605   Microbiology                       hypochlorite                             TX0008526044
                                                                                                         Exploring the metabolic heterogeneity of
                                                                                                         coagulase-negative staphylococci to
                                                                      International Journal of Food      improve the quality and safety of
 794 Elsevier B.V.    10.1016/j.ijfoodmicro.2016.05.021   0168-1605   Microbiology                       fermented meats: a review                TX0008451940
                                                                                                         Inhibition of mycotoxin-producing fungi
                                                                      International Journal of Food      by Bacillus strains isolated from fish
 795 Elsevier B.V.    10.1016/j.ijfoodmicro.2016.08.035   0168-1605   Microbiology                       intestines                               TX0008370280

                                                                                                         Integrative taxonomy of Anisakidae and
                                                                                                         Raphidascarididae (Nematoda) in
                                                                      International Journal of Food      Paralichthys patagonicus and Xystreurys
 796 Elsevier B.V.    10.1016/j.ijfoodmicro.2016.07.026   0168-1605   Microbiology                       rasile (Pisces: Teleostei) from Brazil       TX0008377012
                                                                                                         Metagenetic analysis of the bacterial
                                                                                                         communities of edible insects from
                                                                      International Journal of Food      diverse production cycles at industrial
 797 Elsevier B.V.    10.1016/j.ijfoodmicro.2017.08.018   0168-1605   Microbiology                       rearing companies                            TX0008548031
                                                                                                         Role of extracellular matrix protein
                                                                      International Journal of Food      CabA in resistance of Vibrio vulnificus
 798 Elsevier B.V.    10.1016/j.ijfoodmicro.2016.07.032   0168-1605   Microbiology                       biofilms to decontamination strategies       TX0008436548
                                                                                                         Stevia-based sweeteners as a promising
                                                                                                         alternative to table sugar: The effect on
                                                                      International Journal of Food      Listeria monocytogenes and Salmonella
 799 Elsevier B.V.    10.1016/j.ijfoodmicro.2017.01.008   0168-1605   Microbiology                       Typhimurium growth dynamics                  TX0008422940
                                                                                                         Effect of depressants in the selective
                                                                      International Journal of Mineral   flotation of scheelite and calcite using
 800 Elsevier B.V.    10.1016/j.minpro.2016.11.011        0301-7516   Processing                         oxidized paraffin soap as collector          TX0008388273
                                                                      International Journal of Mineral   Effect of pH on the release of heavy
 801 Elsevier B.V.    10.1016/j.minpro.2017.05.001        0301-7516   Processing                         metals from stone coal waste rocks           TX0008487095
                                                                                                         Hydrometallurgical digestion and
                                                                                                         leaching of Iranian monazite concentrate
                                                                      International Journal of Mineral   containing rare earth elements Th, Ce, La
 802 Elsevier B.V.    10.1016/j.minpro.2016.12.003        0301-7516   Processing                         and Nd                                       TX0008408799
                                                                                                         Modeling interactions between ethyl
                                                                      International Journal of Mineral   xanthate and Cu/Fe ions using
 803 Elsevier B.V.    10.1016/j.minpro.2015.04.026        0301-7516   Processing                         DFT/B3LYP approach                           TX0008135570
                                                                                                         Review of vibrating screen development
                                                                      International Journal of Mineral   trends: Linking the past and the future in
 804 Elsevier B.V.    10.1016/j.minpro.2015.11.001        0301-7516   Processing                         mining machinery industries                  TX0008195477
                                                                                                         Synthesis of faujasite (FAU) and
                                                                                                         tschernichite (LTA) type zeolites as a
                                                                      International Journal of Mineral   potential direction of the development of
 805 Elsevier B.V.    10.1016/j.minpro.2017.07.007        0301-7516   Processing                         lime Class C fly ash                         TX0008522850
                                                                                                         Utilization of N-carboxymethyl chitosan
                                                                      International Journal of Mineral   as selective depressants for serpentine on
 806 Elsevier B.V.    10.1016/j.minpro.2017.04.008        0301-7516   Processing                         the flotation of pyrite                      TX0008467194
                                                                      International Journal of           A heuristic stock allocation rule for
 807 Elsevier B.V.    10.1016/j.ijpe.2016.11.013          0925-5273   Production Economics               repairable service parts                     TX0008419132
                                                                      International Journal of           A proactive model in sustainable food
 808 Elsevier B.V.    10.1016/j.ijpe.2016.07.022          0925-5273   Production Economics               supply chain: Insight from a case study      TX0008362472
                                                                      International Journal of           Aggregate green productivity growth in
 809 Elsevier B.V.    10.1016/j.ijpe.2017.04.007          0925-5273   Production Economics               OECD√ïs countries                            TX0008468227
                                                                                                         An analysis of intellectual property
                                                                                                         licensing strategy under duopoly
                                                                      International Journal of           competition: Component or product-
 810 Elsevier B.V.    10.1016/j.ijpe.2017.08.016          0925-5273   Production Economics               based?                                       TX0008545509
                                                                      International Journal of           An empirical investigation of the
 811 Elsevier B.V.    10.1016/j.ijpe.2016.05.013          0925-5273   Production Economics               antecedents of partnering capability         TX0008322614
                                                                                                         Managing component reuse in
                                                                      International Journal of           remanufacturing under product diffusion
 812 Elsevier B.V.    10.1016/j.ijpe.2016.06.010          0925-5273   Production Economics               dynamics                                     TX0008362472
                                                                                                         What brings the value to outcome-based
                                                                      International Journal of           contract providers? Value drivers in
 813 Elsevier B.V.    10.1016/j.ijpe.2016.12.008          0925-5273   Production Economics               outcome business models                      TX0008526157
                                                                                                         Aging, rule-violation checking strategies,
                                                                      International Journal of           and strategy combination: An EEG study
 814 Elsevier B.V.    10.1016/j.ijpsycho.2017.07.003      0167-8760   Psychophysiology                   in arithmetic                                TX0008525113




                                                                           Page 38 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 40 of 142

No.   Plaintiff       DOI                              ISSN        Journal                         Article                                     Copyright Registration
                                                                                                   Resilience, work engagement and stress
                                                                   International Journal of        reactivity in a middle-aged manual
 815 Elsevier B.V.    10.1016/j.ijpsycho.2017.02.013   0167-8760   Psychophysiology                worker population                           TX0008475983
                                                                                                   3D inversion of aeromagnetic Data on
 816 Elsevier B.V.    10.1016/j.jappgeo.2017.01.018    0926-9851   Journal of Applied Geophysics   Las Tablas District, Panama                 TX0008439215
                                                                                                   A fast interpretation method of gravity
                                                                                                   gradiometry data based on magnetic
 817 Elsevier B.V.    10.1016/j.jappgeo.2017.03.011    0926-9851   Journal of Applied Geophysics   dipole localization                         TX0008494114
                                                                                                   Amplitude-preserving iterative
                                                                                                   deblending of simultaneous source
                                                                                                   seismic data using high-order Radon
 818 Elsevier B.V.    10.1016/j.jappgeo.2017.02.010    0926-9851   Journal of Applied Geophysics   transform                                   TX0008464203

                                                                                                   Application of electrical resistivity
                                                                                                   tomography for investigating the internal
                                                                                                   structure of a translational landslide and
                                                                                                   characterizing its groundwater circulation
 819 Elsevier B.V.    10.1016/j.jappgeo.2016.06.003    0926-9851   Journal of Applied Geophysics   (Kualiangzi landslide, Southwest China) TX0008325430
                                                                                                   Born modeling for heterogeneous media
                                                                                                   using the Gaussian beam summation
 820 Elsevier B.V.    10.1016/j.jappgeo.2016.06.004    0926-9851   Journal of Applied Geophysics   based Green's function                     TX0008325430
                                                                                                   Geoelectrical and hydrochemical study
                                                                                                   for the assessment of seawater intrusion
                                                                                                   evolution in coastal aquifers of Oualidia,
 821 Elsevier B.V.    10.1016/j.jappgeo.2017.09.020    0926-9851   Journal of Applied Geophysics   Morocco                                    TX0008548540
                                                                                                   Geophysical and geologic surveys of the
                                                                                                   areas struck by the August 26th 2016
                                                                                                   Central Italy earthquake: The study case
 822 Elsevier B.V.    10.1016/j.jappgeo.2017.07.016    0926-9851   Journal of Applied Geophysics   of Pretare and Piedilama                    TX0008525654
                                                                                                   Geophysical delineation of acidity and
                                                                                                   salinity in the Central Manitoba gold
 823 Elsevier B.V.    10.1016/j.jappgeo.2016.05.006    0926-9851   Journal of Applied Geophysics   mine tailings pile, Manitoba, Canada        TX0008325430
                                                                                                   Two field trials for deblending of
                                                                                                   simultaneous source surveys: Why we
 824 Elsevier B.V.    10.1016/j.jappgeo.2017.06.002    0926-9851   Journal of Applied Geophysics   failed and why we succeeded?                TX0008503811
                                                                                                   An approximate multi-period Vasicek
 825 Elsevier B.V.    10.1016/j.jbankfin.2017.05.002   0378-4266   Journal of Banking & Finance    credit risk model                           TX0008514356
                                                                                                   Investors√ï risk perceptions of
                                                                   Journal of Behavioral and       structured financial products with worst-
 826 Elsevier B.V.    10.1016/j.jbef.2017.07.005       2214-6350   Experimental Finance            of payout characteristics                   TX0008530664
                                                                                                   Estrogen modulation of calretinin and
                                                                                                   BDNF expression in midbrain
                                                                   Journal of Chemical             dopaminergic neurons of ovariectomised
 827 Elsevier B.V.    10.1016/j.jchemneu.2016.05.005   0891-0618   Neuroanatomy                    mice                                        TX0008341593
                                                                                                   Pernicious effects of long-term,
                                                                                                   continuous 900-MHz electromagnetic
                                                                                                   field throughout adolescence on
                                                                                                   hippocampus morphology, biochemistry
                                                                   Journal of Chemical             and pyramidal neuron numbers in 60-
 828 Elsevier B.V.    10.1016/j.jchemneu.2016.07.004   0891-0618   Neuroanatomy                    day-old Sprague Dawley male rats            TX0008341593
                                                                                                   In situ stabilization of NAPL
                                                                                                   contaminant source-zones as a
                                                                   Journal of Contaminant          remediation technique to reduce mass
 829 Elsevier B.V.    10.1016/j.jconhyd.2017.07.007    0169-7722   Hydrology                       discharge and flux to groundwater           TX0008533572
                                                                                                   In-situ atrazine biodegradation dynamics
                                                                   Journal of Contaminant          in wheat (Triticum) crops under variable
 830 Elsevier B.V.    10.1016/j.jconhyd.2017.05.004    0169-7722   Hydrology                       hydrologic regime                           TX0008497757
                                                                   Journal of Contaminant          Sepia ink as a surrogate for colloid
 831 Elsevier B.V.    10.1016/j.jconhyd.2016.05.005    0169-7722   Hydrology                       transport tests in porous media             TX0008363849
                                                                                                   Simultaneous anaerobic transformation
                                                                                                   of carbon tetrachloride to carbon dioxide
                                                                   Journal of Contaminant          and tetrachloroethene to ethene in a
 832 Elsevier B.V.    10.1016/j.jconhyd.2017.07.002    0169-7722   Hydrology                       continuous flow column                      TX0008497757
                                                                                                   Effect of growth temperature on
                                                                                                   InGaN/GaN heterostructures grown by
 833 Elsevier B.V.    10.1016/j.jcrysgro.2016.11.061   0022-0248   Journal of Crystal Growth       MOCVD                                       TX0008488692
                                                                                                   Effect of Rochelle salt on growth,
                                                                                                   optical, photoluminescence,
                                                                                                   photoconductive and piezoelectric
                                                                                                   properties of the triglycine sulphate
 834 Elsevier B.V.    10.1016/j.jcrysgro.2016.10.070   0022-0248   Journal of Crystal Growth       single crystal                              TX0008488692
                                                                                                   Epitaxial CuInSe2 thin films grown by
                                                                                                   molecular beam epitaxy and migration
 835 Elsevier B.V.    10.1016/j.jcrysgro.2017.07.010   0022-0248   Journal of Crystal Growth       enhanced epitaxy                            TX0008515128
                                                                                                   Growth and luminescence properties of
 836 Elsevier B.V.    10.1016/j.jcrysgro.2016.10.058   0022-0248   Journal of Crystal Growth       KBe2BO3F2                                   TX0008488692




                                                                        Page 39 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 41 of 142

No.   Plaintiff       DOI                              ISSN        Journal                          Article                                      Copyright Registration
                                                                                                    Growth and magnetic properties of
                                                                                                    epitaxial Fe4N films on insulators
                                                                                                    possessing lattice spacing close to
 837 Elsevier B.V.    10.1016/j.jcrysgro.2016.09.036   0022-0248   Journal of Crystal Growth        Si(001) plane                                TX0008368806
                                                                                                    Hydrothermal synthesis, growth
                                                                                                    mechanism and down-
                                                                                                    shifting/upconversion
                                                                                                    photoluminescence of single crystal
                                                                                                    NaGd(MoO4)2 nanocubes doped with
 838 Elsevier B.V.    10.1016/j.jcrysgro.2016.09.046   0022-0248   Journal of Crystal Growth        Eu3+, Tb3+ and Yb3+/Er3+                     TX0008488692
                                                                                                    On the effect of natural convection on
                                                                                                    solute segregation in the horizontal
                                                                                                    Bridgman configuration: Convergence of
                                                                                                    a theoretical model with numerical and
 839 Elsevier B.V.    10.1016/j.jcrysgro.2014.10.009   0022-0248   Journal of Crystal Growth        experimental data                            TX0008369739
                                                                                                    On the glass transition of the one-
 840 Elsevier B.V.    10.1016/j.jcrysgro.2017.06.011   0022-0248   Journal of Crystal Growth        component metallic melts                     TX0008515128
                                                                                                    Recovery of cutting fluids used in
 841 Elsevier B.V.    10.1016/j.jcrysgro.2016.08.035   0022-0248   Journal of Crystal Growth        polycrystalline silicon ingot slicing        TX0008345255
                                                                                                    Relaxor properties of barium titanate
 842 Elsevier B.V.    10.1016/j.jcrysgro.2016.10.078   0022-0248   Journal of Crystal Growth        crystals grown by Remeika method             TX0008488692
                                                                                                    Selective etching reveals the migration
                                                                                                    and evolution of dislocations in annealed
 843 Elsevier B.V.    10.1016/j.jcrysgro.2017.05.017   0022-0248   Journal of Crystal Growth        Cd1-xZnxTe                                   TX0008515128
                                                                                                    Sn √ê Induced decomposition of SiGeSn
                                                                                                    alloys grown on Si by molecular-beam
 844 Elsevier B.V.    10.1016/j.jcrysgro.2017.09.005   0022-0248   Journal of Crystal Growth        epitaxy                                      TX0008545178
                                                                                                    Theoretical study of the impact of stress
                                                                                                    and interstitial oxygen on the behavior of
                                                                                                    intrinsic point defects in growing
 845 Elsevier B.V.    10.1016/j.jcrysgro.2016.12.061   0022-0248   Journal of Crystal Growth        Czochralski Si crystals                      TX0008515121
                                                                                                    Thermal equilibrium concentration of
                                                                                                    intrinsic point defects in heavily doped
                                                                                                    silicon crystals - Theoretical study of
                                                                                                    formation energy and formation entropy
 846 Elsevier B.V.    10.1016/j.jcrysgro.2016.11.098   0022-0248   Journal of Crystal Growth        in area of influence of dopant atoms-    TX0008515121

                                                                   Journal of Electron Spectroscopy Space-charge effects in high-energy
 847 Elsevier B.V.    10.1016/j.elspec.2016.03.001     0368-2048   and Related Phenomena            photoemission                                TX0008373062
                                                                                                    Assessing potential limitations when
                                                                                                    characterising the epibiota of marine
                                                                                                    megafauna: Effect of gender, sampling
                                                                                                    location, and inter-annual variation on
                                                                   Journal of Experimental Marine   the epibiont communities of olive ridley
 848 Elsevier B.V.    10.1016/j.jembe.2017.09.012      0022-0981   Biology and Ecology              sea turtles                                  TX0008503818
                                                                                                    Comparative study of trophic transfer of
                                                                   Journal of Experimental Marine   the essential metals Co and Zn in two
 849 Elsevier B.V.    10.1016/j.jembe.2016.09.005      0022-0981   Biology and Ecology              tropical fish: A radiotracer approach        TX0008357101
                                                                                                    Dorsal fin spines as a non-invasive
                                                                                                    alternative calcified structure for
                                                                   Journal of Experimental Marine   microelemental studies in Atlantic
 850 Elsevier B.V.    10.1016/j.jembe.2016.09.016      0022-0981   Biology and Ecology              bluefin tuna                                 TX0008357101
                                                                                                    Effects of ocean acidification on
                                                                   Journal of Experimental Marine   juveniles sea urchins: Predator-prey
 851 Elsevier B.V.    10.1016/j.jembe.2017.04.005      0022-0981   Biology and Ecology              interactions                                 TX0008480129
                                                                                                    First observation of multiple paternity in
                                                                   Journal of Experimental Marine   loggerhead sea turtles, Caretta caretta,
 852 Elsevier B.V.    10.1016/j.jembe.2016.11.018      0022-0981   Biology and Ecology              nesting on Dalyan Beach, Turkey              TX0008431411
                                                                                                    Human activities influence benthic
                                                                                                    community structure and the
                                                                   Journal of Experimental Marine   composition of the coral-algal
 853 Elsevier B.V.    10.1016/j.jembe.2017.09.006      0022-0981   Biology and Ecology              interactions in the central Maldives         TX0008503818
                                                                                                    Phytoplankton assemblage response to
                                                                   Journal of Experimental Marine   changing nutrients in Florida Bay:
 854 Elsevier B.V.    10.1016/j.jembe.2017.05.006      0022-0981   Biology and Ecology              Results of mesocosm studies                  TX0008493024
                                                                                                    Using minimally invasive techniques to
                                                                   Journal of Experimental Marine   determine green sea turtle Chelonia
 855 Elsevier B.V.    10.1016/j.jembe.2016.06.004      0022-0981   Biology and Ecology              mydas life-history parameters                TX0008352304
                                                                                                    Development of a new near infrared
                                                                                                    (NIR) tool for quantifying coffinite
                                                                   Journal of Geochemical           (USiO4) in a moderately complex
 856 Elsevier B.V.    10.1016/j.gexplo.2017.09.003     0375-6742   Exploration                      uranium ore analogue                         TX0008533678
                                                                   Journal of Geochemical           Discovering geochemical patterns by
 857 Elsevier B.V.    10.1016/j.gexplo.2017.07.006     0375-6742   Exploration                      factor-based cluster analysis                TX0008545613
                                                                                                    Geochemical exploration for supergene
                                                                   Journal of Geochemical           copper oxide deposits, Mount Isa Inlier,
 858 Elsevier B.V.    10.1016/j.gexplo.2016.05.008     0375-6742   Exploration                      NW Queensland, Australia                     TX0008349645




                                                                        Page 40 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 42 of 142

No.   Plaintiff       DOI                             ISSN        Journal                       Article                                      Copyright Registration
                                                                                                High-resolution enrichment of trace
                                                                                                metals in a west coastal wetland of the
                                                                  Journal of Geochemical        southern Yellow Sea over the last
 859 Elsevier B.V.    10.1016/j.gexplo.2015.09.010    0375-6742   Exploration                   150years                                 TX0008450800
                                                                                                Implications for the origin of secondary
                                                                  Journal of Geochemical        sylvite from a simulation of carnallite
 860 Elsevier B.V.    10.1016/j.gexplo.2016.03.016    0375-6742   Exploration                   dissolution                              TX0008299107
                                                                                                Re√êOs and U√êPb geochronology of
                                                                                                the Songbei porphyry√êskarn Mo
                                                                                                deposit, North China Craton:
                                                                  Journal of Geochemical        Implications for the Early Jurassic
 861 Elsevier B.V.    10.1016/j.gexplo.2017.08.005    0375-6742   Exploration                   tectonic setting in eastern China       TX0008545613
                                                                                                Effects of rainfall intensity and
                                                                                                intermittency on woody vegetation cover
                                                                                                and deep soil moisture in dryland
 862 Elsevier B.V.    10.1016/j.jhydrol.2016.10.003   0022-1694   Journal of Hydrology          ecosystems                              TX0008363124

                                                                                                Development and evaluation of
                                                                  Journal of Immunological      polyclonal antisera for detection of the
 863 Elsevier B.V.    10.1016/j.jim.2017.06.011       0022-1759   Methods                       IgM heavy chain of multiple fish species     TX0008528476
                                                                  Journal of Immunological      Free light chains: Eclectic multipurpose
 864 Elsevier B.V.    10.1016/j.jim.2017.09.005       0022-1759   Methods                       biomarker                                    TX0008560331
                                                                                                Influence of Y2O3, Sc2O3 and HfO2
                                                                                                dopants on green emission of Er3+ ions
 865 Elsevier B.V.    10.1016/j.jlumin.2017.07.014    0022-2313   Journal of Luminescence       in PbO√êSb2O3 glasses                        TX0008560620
                                                                                                Thermoluminescence properties of non-
                                                                                                stoichiometric Li2Si2O5 synthesized
 866 Elsevier B.V.    10.1016/j.jlumin.2016.07.012    0022-2313   Journal of Luminescence       from natural amethyst quartz                 TX0008354346

                                                                  Journal of Magnetism and      High uniaxial magnetic anisotropy of the
 867 Elsevier B.V.    10.1016/j.jmmm.2016.12.051      0304-8853   Magnetic Materials            Fe1_xSix films synthesized by MBE         TX0008491182
                                                                  Journal of Magnetism and      Magnetic stem cell targeting to the inner
 868 Elsevier B.V.    10.1016/j.jmmm.2017.07.033      0304-8853   Magnetic Materials            ear                                       TX0008529910
                                                                                                An overview of the ecological half-life
                                                                                                of the 137Cs radioisotope and a
                                                                                                determination of radioactivity levels in
                                                                                                sediment samples after Chernobyl in the
 869 Elsevier B.V.    10.1016/j.jmarsys.2017.09.005   0924-7963   Journal of Marine Systems     Eastern Black Sea, Turkey                TX0008533499
                                                                                                Cellular responses and bioremoval of
                                                                                                nonylphenol by the bloom-forming
                                                                                                cyanobacterium Planktothrix agardhii
 870 Elsevier B.V.    10.1016/j.jmarsys.2017.01.009   0924-7963   Journal of Marine Systems     1113                                     TX0008487057
                                                                                                Climate effects on historic bluefin tuna
                                                                                                captures in the Gibraltar Strait and
 871 Elsevier B.V.    10.1016/j.jmarsys.2016.02.002   0924-7963   Journal of Marine Systems     Western Mediterranean                    TX0008228515
                                                                                                Connecting pigment composition and
                                                                                                dissolved trace elements to
                                                                                                phytoplankton population in the southern
                                                                                                Benguela Upwelling zone (St. Helena
 872 Elsevier B.V.    10.1016/j.jmarsys.2017.07.009   0924-7963   Journal of Marine Systems     Bay)                                     TX0008515029
                                                                                                Far-reaching transport of Pearl River
                                                                                                plume water by upwelling jet in the
 873 Elsevier B.V.    10.1016/j.jmarsys.2017.04.008   0924-7963   Journal of Marine Systems     northeastern South China Sea             TX0008492877
                                                                                                Impacts of a buoyant strait outflow on
                                                                                                the plankton production characteristics of
                                                                                                an adjacent semi-enclosed basin: A case
 874 Elsevier B.V.    10.1016/j.jmarsys.2017.05.002   0924-7963   Journal of Marine Systems     study of the Marmara Sea                     TX0008492877
                                                                                                Influence of climate variability on
                                                                                                anchovy reproductive timing off
 875 Elsevier B.V.    10.1016/j.jmarsys.2016.08.006   0924-7963   Journal of Marine Systems     northern Chile                               TX0008365178
                                                                                                Review of organohalogen toxicants in
 876 Elsevier B.V.    10.1016/j.jmarsys.2016.12.002   0924-7963   Journal of Marine Systems     fish from the Gulf of Finland                TX0008487057
                                                                                                Graphene oxide gas separation
                                                                                                membranes intercalated by UiO-66-NH2
                                                                                                with enhanced hydrogen separation
 877 Elsevier B.V.    10.1016/j.memsci.2017.06.005    0376-7388   Journal of Membrane Science   performance                                  TX0008513024

                                                                                                In-situ modification of PVDF membrane
                                                                                                during phase-inversion process using
                                                                                                carbon nanosphere sol as coagulation
 878 Elsevier B.V.    10.1016/j.memsci.2016.12.044    0376-7388   Journal of Membrane Science   bath for enhancing anti-fouling ability TX0008415318
                                                                                                Current challenges in the accurate
                                                                                                identification of Streptococcus
                                                                  Journal of Microbiological    pneumoniae and its
 879 Elsevier B.V.    10.1016/j.mimet.2017.07.015     0167-7012   Methods                       serogroups/serotypes in the vaccine era      TX0008526971




                                                                       Page 41 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 43 of 142

No.   Plaintiff       DOI                                ISSN        Journal                          Article                                     Copyright Registration
                                                                                                      Evaluation of the in vitro growth of
                                                                                                      urinary tract infection-causing gram-
                                                                                                      negative and gram-positive bacteria in a
                                                                     Journal of Microbiological       proposed synthetic human urine (SHU)
 880 Elsevier B.V.    10.1016/j.mimet.2016.06.013        0167-7012   Methods                          medium                                      TX0008324017
                                                                                                      Evaluation of urine for Leishmania
                                                                     Journal of Microbiological       infantum DNA detection by real-time
 881 Elsevier B.V.    10.1016/j.mimet.2016.10.002        0167-7012   Methods                          quantitative PCR                            TX0008366751
                                                                     Journal of Microbiological       Validation of standards suitable for
 882 Elsevier B.V.    10.1016/j.mimet.2017.09.012        0167-7012   Methods                          genome size estimation of fungi             TX0008523276
                                                                                                      Clinico-pathological correlation in
                                                                                                      adenylate kinase 5 autoimmune limbic
 883 Elsevier B.V.    10.1016/j.jneuroim.2015.08.009     0165-5728   Journal of Neuroimmunology       encephalitis                                TX0008178838
                                                                                                      FAAH-mediated modulation of TLR3-
                                                                                                      induced neuroinflammation in the rat
 884 Elsevier B.V.    10.1016/j.jneuroim.2014.09.002     0165-5728   Journal of Neuroimmunology       hippocampus                                 TX0008069836
                                                                                                      HSV1 latent transcription and non-
 885 Elsevier B.V.    10.1016/j.jneuroim.2017.03.002     0165-5728   Journal of Neuroimmunology       coding RNA: A critical retrospective        TX0008480128
                                                                                                      Identification and characterization of
                                                                                                      natural antibodies against tau protein in
 886 Elsevier B.V.    10.1016/j.jneuroim.2015.10.017     0165-5728   Journal of Neuroimmunology       an intravenous immunoglobulin product       TX0008207980
                                                                                                      Neuroimmune regulation of microglial
                                                                                                      activity involved in neuroinflammation
 887 Elsevier B.V.    10.1016/j.jneuroim.2014.07.012     0165-5728   Journal of Neuroimmunology       and neurodegenerative diseases              TX0008124685
                                                                                                      Plasma levels of alarmin IL-33 are
                                                                                                      unchanged in autism spectrum disorder:
 888 Elsevier B.V.    10.1016/j.jneuroim.2014.11.021     0165-5728   Journal of Neuroimmunology       A preliminary study                         TX0008074217
                                                                                                      Prenatal fluoxetine exposure affects
                                                                                                      cytokine and behavioral response to an
 889 Elsevier B.V.    10.1016/j.jneuroim.2015.05.006     0165-5728   Journal of Neuroimmunology       immune challenge                            TX0008179588
                                                                                                      Role of peripheral immune response in
                                                                                                      microglia activation and regulation of
                                                                                                      brain chemokine and proinflammatory
                                                                                                      cytokine responses induced during VSV
 890 Elsevier B.V.    10.1016/j.jneuroim.2013.12.002     0165-5728   Journal of Neuroimmunology       encephalitis                           TX0008072558
                                                                                                      Suppression of NK and CD8+ T cells
                                                                                                      reduces astrogliosis but accelerates
                                                                                                      cerebellar dysfunction and shortens life
                                                                                                      span in a mouse model of Sandhoff
 891 Elsevier B.V.    10.1016/j.jneuroim.2017.03.004     0165-5728   Journal of Neuroimmunology       disease                                     TX0008477657
                                                                                                      A programmable smoke delivery device
                                                                     Journal of Neuroscience          for PET imaging with cigarettes
 892 Elsevier B.V.    10.1016/j.jneumeth.2017.03.016     0165-0270   Methods                          containing 11C-nicotine                     TX0008478933
                                                                     Journal of Neuroscience          An initial validation of the Virtual
 893 Elsevier B.V.    10.1016/j.jneumeth.2017.07.027     0165-0270   Methods                          Environment Grocery Store                   TX0008541074
                                                                                                      Identification of time-varying neural
                                                                     Journal of Neuroscience          dynamics from spike train data using
 894 Elsevier B.V.    10.1016/j.jneumeth.2016.12.018     0165-0270   Methods                          multiwavelet basis functions                TX0008433579
                                                                                                      Biocompatible silica-gelatin hybrid
                                                                     Journal of Non-Crystalline       aerogels covalently labeled with
 895 Elsevier B.V.    10.1016/j.jnoncrysol.2017.07.016   0022-3093   Solids                           fluorescein                                 TX0008530670
                                                                                                      Structural mechanism of iodine
                                                                     Journal of Non-Crystalline       incorporation in As-Se-I glasses and its
 896 Elsevier B.V.    10.1016/j.jnoncrysol.2017.09.031   0022-3093   Solids                           effects on physical properties              TX0008549708
                                                                                                      An experimental investigation on the
                                                                                                      Newtonian√êNewtonian and
                                                                     Journal of Non-Newtonian Fluid   viscoplastic√êNewtonian displacement
 897 Elsevier B.V.    10.1016/j.jnnfm.2017.08.001        0377-0257   Mechanics                        in a capillary tube                         TX0008528485
                                                                     Journal of Non-Newtonian Fluid   Axial dispersion in weakly turbulent
 898 Elsevier B.V.    10.1016/j.jnnfm.2016.07.002        0377-0257   Mechanics                        flows of yield stress fluids                TX0008392941
                                                                                                      Axisymmetric and non-axisymmetric
                                                                     Journal of Non-Newtonian Fluid   instability of a charged viscoelastic jet
 899 Elsevier B.V.    10.1016/j.jnnfm.2017.09.002        0377-0257   Mechanics                        under an axial magnetic field               TX0008524583
                                                                     Journal of Non-Newtonian Fluid   Flow of a Bingham fluid in a non
 900 Elsevier B.V.    10.1016/j.jnnfm.2016.04.007        0377-0257   Mechanics                        symmetric inclined channel                  TX0008382387
                                                                                                      The √íavalanche effect√ì of an elasto-
                                                                     Journal of Non-Newtonian Fluid   viscoplastic thixotropic material on an
 901 Elsevier B.V.    10.1016/j.jnnfm.2017.07.001        0377-0257   Mechanics                        inclined plane                              TX0008528485
                                                                     Journal of Non-Newtonian Fluid   Viscoplastic flow development in a
 902 Elsevier B.V.    10.1016/j.jnnfm.2017.08.008        0377-0257   Mechanics                        channel with slip along one wall            TX0008524583
                                                                                                      Ab initio full-potential study of
                                                                                                      mechanical properties and magnetic
                                                                                                      phase stability of californium
 903 Elsevier B.V.    10.1016/j.jnucmat.2016.06.012      0022-3115   Journal of Nuclear Materials     monopnictides (CfN and CfP)                 TX0008323286
                                                                                                      Atomistic simulation of defect formation
                                                                                                      and structure transitions in U-Mo alloys
 904 Elsevier B.V.    10.1016/j.jnucmat.2017.07.044      0022-3115   Journal of Nuclear Materials     in swift heavy ion irradiation              TX0008525989




                                                                          Page 42 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 44 of 142

No.   Plaintiff       DOI                                ISSN        Journal                          Article                                      Copyright Registration
                                                                                                      Deuterium permeation and retention in
 905 Elsevier B.V.    10.1016/j.jnucmat.2017.06.028      0022-3115   Journal of Nuclear Materials     copper alloys                                TX0008537187
                                                                                                      Flow of heavy crude oil-in-water
                                                                     Journal of Petroleum Science and emulsions in long capillaries simulating
 906 Elsevier B.V.    10.1016/j.petrol.2017.07.024       0920-4105   Engineering                      pipelines                                    TX0008540115
                                                                                                      The combined effects of pore structure
                                                                     Journal of Petroleum Science and and pore fluid on the acoustic properties
 907 Elsevier B.V.    10.1016/j.petrol.2017.05.023       0920-4105   Engineering                      of cracked and vuggy synthetic rocks         TX0008533408
                                                                                                      Combining microsatellite, otolith shape
                                                                                                      and parasites community analyses as a
                                                                                                      holistic approach to assess population
 908 Elsevier B.V.    10.1016/j.seares.2017.07.003       1385-1101   Journal of Sea Research          structure of Dentex dentex                   TX0008515131
                                                                                                      Dynamics of particulate organic matter in
                                                                                                      a coastal system characterized by the
                                                                                                      occurrence of marine mucilage √ê A
 909 Elsevier B.V.    10.1016/j.seares.2016.08.001       1385-1101   Journal of Sea Research          stable isotope study                         TX0008347821
                                                                                                      Temporal dynamic of reef benthic
                                                                                                      communities in two marine protected
 910 Elsevier B.V.    10.1016/j.seares.2017.07.007       1385-1101   Journal of Sea Research          areas in the Caribbean                       TX0008515131
                                                                                                      A comparison of PCR assays for beak
                                                                                                      and feather disease virus and high
                                                                                                      resolution melt (HRM) curve analysis of
                                                                                                      replicase associated protein and capsid
 911 Elsevier B.V.    10.1016/j.jviromet.2016.08.015     0166-0934   Journal of Virological Methods   genes                                   TX0008391960
                                                                                                      Simultaneous detection of wheat dwarf
                                                                                                      virus, northern cereal mosaic virus,
                                                                                                      barley yellow striate mosaic virus and
                                                                                                      rice black-streaked dwarf virus in wheat
 912 Elsevier B.V.    10.1016/j.jviromet.2017.09.010     0166-0934   Journal of Virological Methods   by multiplex RT-PCR                      TX0008514330

                                                                                                      A contribution to the hazards assessment
                                                                                                      at Copahue volcano (Argentina-Chile)
                                                                     Journal of Volcanology and       by facies analysis of a recent pyroclastic
 913 Elsevier B.V.    10.1016/j.jvolgeores.2016.08.009   0377-0273   Geothermal Research              density current deposit                    TX0008364542
                                                                                                      Buildings vs. ballistics: Quantifying the
                                                                                                      vulnerability of buildings to volcanic
                                                                     Journal of Volcanology and       ballistic impacts using field studies and
 914 Elsevier B.V.    10.1016/j.jvolgeores.2017.06.026   0377-0273   Geothermal Research              pneumatic cannon experiments                 TX0008514830
                                                                                                      Diatreme-forming volcanism in a deep-
                                                                                                      water faulted basin margin: Lower
                                                                     Journal of Volcanology and       Cretaceous outcrops from the Basque-
 915 Elsevier B.V.    10.1016/j.jvolgeores.2017.03.019   0377-0273   Geothermal Research              Cantabrian Basin, western Pyrenees           TX0008468241
                                                                                                      Eruption dynamics of the 22√ê23 April
                                                                     Journal of Volcanology and       2015 Calbuco Volcano (Southern Chile):
 916 Elsevier B.V.    10.1016/j.jvolgeores.2016.02.027   0377-0273   Geothermal Research              Analyses of tephra fall deposits             TX0008297537
                                                                                                      Geochemistry of two contrasting deep
                                                                                                      fluids in the Sardinia microplate (western
                                                                     Journal of Volcanology and       Mediterranean): Relationships with
 917 Elsevier B.V.    10.1016/j.jvolgeores.2017.02.011   0377-0273   Geothermal Research              tectonics and heat sources                   TX0008468237
                                                                                                      Geothermal potential and origin of
                                                                                                      natural thermal fluids in the northern
                                                                     Journal of Volcanology and       Lake Abaya area, Main Ethiopian Rift,
 918 Elsevier B.V.    10.1016/j.jvolgeores.2017.01.012   0377-0273   Geothermal Research              East Africa                                  TX0008468237
                                                                                                      Mechanical behaviour of dacite from
                                                                                                      Mount St. Helens (USA): A link
                                                                     Journal of Volcanology and       between porosity and lava dome
 919 Elsevier B.V.    10.1016/j.jvolgeores.2016.10.015   0377-0273   Geothermal Research              extrusion mechanism (dome or spine)?         TX0008356137
                                                                                                      New proximal tephras at Somma-
                                                                     Journal of Volcanology and       Vesuvius: evidences of a pre-caldera,
 920 Elsevier B.V.    10.1016/j.jvolgeores.2017.02.004   0377-0273   Geothermal Research              large (?) explosive eruption                 TX0008446920
                                                                                                      Petrogenesis of volcanic rocks that host
                                                                                                      the world-class AgPb Navidad District,
                                                                                                      North Patagonian Massif: Comparison
                                                                     Journal of Volcanology and       with the Jurassic Chon Aike Volcanic
 921 Elsevier B.V.    10.1016/j.jvolgeores.2017.03.016   0377-0273   Geothermal Research              Province of Patagonia, Argentina         TX0008468243
                                                                                                      Probabilistic estimation of long-term
                                                                     Journal of Volcanology and       volcanic hazard under evolving tectonic
 922 Elsevier B.V.    10.1016/j.jvolgeores.2017.07.010   0377-0273   Geothermal Research              conditions in a 1Ma timeframe            TX0008533961
                                                                                                      Temporal radiative heat flux estimation
                                                                                                      and alteration mapping of Tend≈∏rek
                                                                     Journal of Volcanology and       volcano (eastern Turkey) using ASTER
 923 Elsevier B.V.    10.1016/j.jvolgeores.2016.06.027   0377-0273   Geothermal Research              imagery                                  TX0008364542
                                                                                                      The latest explosive eruptions of
                                                                                                      Ciomadul (Csom‚Ä°d) volcano, East
                                                                                                      Carpathians √ë A tephrostratigraphic
                                                                     Journal of Volcanology and       approach for the 51√ê29ka BP time
 924 Elsevier B.V.    10.1016/j.jvolgeores.2016.03.005   0377-0273   Geothermal Research              interval                                     TX0008321079




                                                                          Page 43 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 45 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                        Article                                      Copyright Registration

                                                                                                     The VEI-7 Millennium eruption,
                                                                                                     Changbaishan-Tianchi volcano,
                                                                                                     China/DPRK: New field, petrological,
                                                                      Journal of Volcanology and     and chemical constraints on stratigraphy,
 925 Elsevier B.V.    10.1016/j.jvolgeores.2017.05.029    0377-0273   Geothermal Research            volcanology, and magma dynamics           TX0008514830
                                                                                                     A portfolio of natural places: Using a
                                                                                                     participatory GIS tool to compare the
                                                                                                     appreciation and use of green spaces
                                                                                                     inside and outside urban areas by urban
 926 Elsevier B.V.    10.1016/j.landurbplan.2016.10.004   0169-2046   Landscape and Urban Planning   residents                                    TX0008369714
                                                                                                     A semi-empirical model for the effect of
 927 Elsevier B.V.    10.1016/j.landurbplan.2017.09.029   0169-2046   Landscape and Urban Planning   trees on the urban wind environment          TX0008538478
                                                                                                     Can powerline clearings be managed to
                                                                                                     promote insect-pollinated plants and
                                                                                                     species associated with semi-natural
 928 Elsevier B.V.    10.1016/j.landurbplan.2017.07.017   0169-2046   Landscape and Urban Planning   grasslands?                                  TX0008530188
                                                                                                     Habitat use by barn owls across a rural
                                                                                                     to urban gradient and an assessment of
                                                                                                     stressors including, habitat loss,
 929 Elsevier B.V.    10.1016/j.landurbplan.2017.04.003   0169-2046   Landscape and Urban Planning   rodenticide exposure and road mortality      TX0008478971
                                                                                                     Resident-defined measurement scale for
 930 Elsevier B.V.    10.1016/j.landurbplan.2017.06.011   0169-2046   Landscape and Urban Planning   a city√ïs products                           TX0008530188
                                                                                                     Wild or tended nature? The effects of
                                                                                                     landscape location and vegetation density
                                                                                                     on physiological and psychological
 931 Elsevier B.V.    10.1016/j.landurbplan.2017.06.001   0169-2046   Landscape and Urban Planning   responses                                 TX0008530188
                                                                                                     Investigation of pore water residence
                                                                                                     times and drainage velocities in salt
                                                                                                     marshes using short-lived radium
 932 Elsevier B.V.    10.1016/j.marchem.2017.08.007       0304-4203   Marine Chemistry               isotopes                                  TX0008540234
                                                                                                     Molecular distribution and carbon
                                                                                                     isotope of n-alkanes from Ashtamudi
                                                                                                     Estuary, South India: Assessment of
                                                                                                     organic matter sources and paleoclimatic
 933 Elsevier B.V.    10.1016/j.marchem.2017.08.002       0304-4203   Marine Chemistry               implications                                 TX0008540234
                                                                                                     Seasonal distribution of dissolved iron in
                                                                                                     the surface water of Sanggou Bay, a
 934 Elsevier B.V.    10.1016/j.marchem.2016.12.004       0304-4203   Marine Chemistry               typical aquaculture area in China            TX0008418275
                                                                                                     A transcriptome resource for pharaoh
                                                                                                     cuttlefish (Sepia pharaonis) after ink
 935 Elsevier B.V.    10.1016/j.margen.2016.05.005        1874-7787   Marine Genomics                ejection by brief pressing                   TX0008352459
                                                                                                     Mining the transcriptomes of four
                                                                                                     commercially important shellfish species
                                                                                                     for single nucleotide polymorphisms
 936 Elsevier B.V.    10.1016/j.margen.2015.12.009        1874-7787   Marine Genomics                within biomineralization genes               TX0008321444
                                                                                                     Effects of Holocene sea level changes on
                                                                                                     subtidal palaeoecosystems, southeastern
 937 Elsevier B.V.    10.1016/j.margeo.2016.08.007        0025-3227   Marine Geology                 Brazil                                       TX0008367047

                                                                                                     High-resolution seismic stratigraphy and
                                                                                                     morphology of the Scan Basin contourite
 938 Elsevier B.V.    10.1016/j.margeo.2016.01.011        0025-3227   Marine Geology                 fan, southern Scotia Sea, Antarctica     TX0008315155
                                                                                                     Holocene evolution of the Danube delta:
                                                                                                     An integral reconstruction and a revised
 939 Elsevier B.V.    10.1016/j.margeo.2017.04.002        0025-3227   Marine Geology                 chronology                               TX0008491234
                                                                                                     Importance of infragravity waves for the
 940 Elsevier B.V.    10.1016/j.margeo.2017.07.013        0025-3227   Marine Geology                 generation of washover deposits          TX0008544922
                                                                                                     Interaction of down-slope and along-
                                                                                                     slope processes off Capo Vaticano
                                                                                                     (southern Tyrrhenian Sea, Italy), with
                                                                                                     particular reference to contourite-related
 941 Elsevier B.V.    10.1016/j.margeo.2016.01.005        0025-3227   Marine Geology                 landslides                                 TX0008315155
                                                                                                     LIDAR-based detection of the post-
                                                                                                     typhoon recovery of a meso-macro-tidal
 942 Elsevier B.V.    10.1016/j.margeo.2017.08.008        0025-3227   Marine Geology                 beach in the Beibu Gulf, China             TX0008544922
                                                                                                     Local human activities overwhelm
                                                                                                     decreased sediment supply from the
                                                                                                     Changjiang River: Continued rapid
                                                                                                     accumulation in the Hangzhou Bay-
 943 Elsevier B.V.    10.1016/j.margeo.2017.08.013        0025-3227   Marine Geology                 Qiantang Estuary system                      TX0008525096
                                                                                                     Morphodynamics of slightly oblique
                                                                                                     nearshore bars and their relationship
 944 Elsevier B.V.    10.1016/j.margeo.2017.08.014        0025-3227   Marine Geology                 with the cycle of net offshore migration     TX0008525096




                                                                          Page 44 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 46 of 142

No.   Plaintiff       DOI                                ISSN        Journal                        Article                                         Copyright Registration
                                                                                                    Partitioning the relative contributions of
                                                                                                    organic matter and mineral sediment to
                                                                                                    accretion rates in carbonate platform
 945 Elsevier B.V.    10.1016/j.margeo.2017.07.002       0025-3227   Marine Geology                 mangrove soils                                  TX0008526762
                                                                                                    Which earthquakes trigger damaging
                                                                                                    submarine mass movements: Insights
                                                                                                    from a global record of submarine cable
 946 Elsevier B.V.    10.1016/j.margeo.2016.01.009       0025-3227   Marine Geology                 breaks?                                         TX0008493632
                                                                                                    Do sample preparation techniques affect
                                                                                                    the relative abundance of Florisphaera
 947 Elsevier B.V.    10.1016/j.marmicro.2016.07.007     0377-8398   Marine Micropaleontology       profunda?                                       TX0008348570
                                                                                                    Bismuth oxychloride ultrathin nanoplates
                                                                                                    as an anode material for sodium-ion
 948 Elsevier B.V.    10.1016/j.matlet.2016.04.197       0167-577X   Materials Letters              batteries                                       TX0008313897
                                                                                                    Predicting and confirming the
                                                                                                    solidification kinetics for liquid peritectic
                                                                                                    alloys with large positive mixing
 949 Elsevier B.V.    10.1016/j.matlet.2016.05.110       0167-577X   Materials Letters              enthalpy                                        TX0008327387
                                                                                                    Visible-light-driven Ag-decorated g-
                                                                                                    C3N4/Bi2WO6 Z-scheme composite for
 950 Elsevier B.V.    10.1016/j.matlet.2017.06.033       0167-577X   Materials Letters              high photocatalytic activity                    TX0008487084
                                                                                                    Microstructure evolution and room
                                                                                                    temperature fracture toughness of
                                                                                                    directionally solidified
                                                                     Materials Science and          NiAl√ê31Cr3Mo√ê0.2Si near-eutectic
 951 Elsevier B.V.    10.1016/j.msea.2016.10.002         0921-5093   Engineering: A                 alloy at different withdrawal rates       TX0008386064
                                                                     Materials Science and          Tougher TiAl alloy via integration of hot
 952 Elsevier B.V.    10.1016/j.msea.2017.02.028         0921-5093   Engineering: A                 isostatic pressing and heat treatment     TX0008435259
                                                                                                    Characterization of Ag-doped
                                                                                                    Cu2ZnSnSe4 bulks material and their
                                                                     Materials Science and          application as thin film semiconductor in
 953 Elsevier B.V.    10.1016/j.mseb.2017.08.007         0921-5107   Engineering: B                 solar cells                               TX0008532730
                                                                                                    Consequence of oxidation method on
                                                                     Materials Science and          graphene oxide produced with different
 954 Elsevier B.V.    10.1016/j.mseb.2017.07.018         0921-5107   Engineering: B                 size graphite precursors                  TX0008525445
                                                                                                    Electrical, optical and magneto-electric
                                                                     Materials Science and          characteristics of BiBaFeCeO6 electronic
 955 Elsevier B.V.    10.1016/j.mseb.2017.08.025         0921-5107   Engineering: B                 system                                    TX0008532730

                                                                                                    Enhanced piezoelectric properties with a
                                                                                                    high strain in
                                                                     Materials Science and          (K0.44Na0.52Li0.04)(Nb0.86Ta0.1Sb0.
 956 Elsevier B.V.    10.1016/j.mseb.2017.07.008         0921-5107   Engineering: B                 04)O3_x wt%Sc2O3 lead-free ceramics TX0008525445
                                                                                                    Using natural cotton fibers to synthesize
                                                                     Materials Science and          carbon nanotubes and electromagnetic
 957 Elsevier B.V.    10.1016/j.mseb.2017.07.006         0921-5107   Engineering: B                 wave absorption properties                TX0008525445
                                                                                                    Zinc ferrite composite material with
                                                                     Materials Science and          controllable morphology and its
 958 Elsevier B.V.    10.1016/j.mseb.2017.07.016         0921-5107   Engineering: B                 applications                              TX0008525445
                                                                                                    In vitro cytotoxicity effect and
                                                                                                    antibacterial performance of human lung
                                                                                                    epithelial cells A549 activity of Zinc
                                                                                                    oxide doped TiO2 nanocrystals:
                                                                     Materials Science and          Investigation of bio-medical application
 959 Elsevier B.V.    10.1016/j.msec.2016.12.024         0928-4931   Engineering: C                 by chemical method                       TX0008439771
                                                                                                    A friendly computable characteristic
 960 Elsevier B.V.    10.1016/j.mathsocsci.2016.03.008   0165-4896   Mathematical Social Sciences   function                                 TX0008327950
                                                                     Molecular and Biochemical      ABC transporters in the liver fluke
 961 Elsevier B.V.    10.1016/j.molbiopara.2017.07.001   0166-6851   Parasitology                   Opisthorchis felineus                    TX0008526978
                                                                                                    Insight into microwave assisted enzyme
                                                                                                    catalysis in process intensification of
                                                                                                    reaction and selectivity: Kinetic
                                                                                                    resolution of (R,S)-flurbiprofen with
 962 Elsevier B.V.    10.1016/j.mcat.2017.06.020         2468-8231   Molecular Catalysis            alcohols                                TX0008532956
                                                                                                    Peroxide oxidation of n-octane over Na-
                                                                                                    Fe-silicalite-1 and H-Fe-Silicalite-1
 963 Elsevier B.V.    10.1016/j.molcata.2016.11.029      2468-8231   Molecular Catalysis            catalysts                               TX0008433814
                                                                                                    Photocatalytic selective oxidation of
                                                                                                    biomass-derived 5-
                                                                                                    hydroxymethylfurfural to 2,5-
                                                                                                    diformylfuran on metal-free g-C3N4
 964 Elsevier B.V.    10.1016/j.mcat.2017.04.012         2468-8231   Molecular Catalysis            under visible light irradiation         TX0008492338
                                                                                                    Rationally designed Bi@BiOCl/g-C3N4
                                                                                                    heterostructure with exceptional solar-
 965 Elsevier B.V.    10.1016/j.mcat.2017.03.004         2468-8231   Molecular Catalysis            driven photocatalytic activity          TX0008467202




                                                                          Page 45 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 47 of 142

No.   Plaintiff       DOI                               ISSN        Journal                          Article                                     Copyright Registration
                                                                                                     Selective conversion of furfuryl alcohol
                                                                                                     into butyl levulinate over zinc exchanged
                                                                                                     heteropoly tungstate supported on niobia
 966 Elsevier B.V.    10.1016/j.molcata.2016.11.032     2468-8231   Molecular Catalysis              catalysts                                 TX0008433814
                                                                                                     Lunar fingerprints in the modulated
                                                                                                     incoming solar radiation: In situ
                                                                                                     insolation and latitudinal insolation
                                                                                                     gradients as two important interpretative
                                                                                                     metrics for paleoclimatic data records
 967 Elsevier B.V.    10.1016/j.newast.2017.08.003      1384-1076   New Astronomy                    and theoretical climate modeling            TX0008532460
                                                                                                     Modeling the response of a standard
                                                                                                     accretion disc to stochastic viscous
 968 Elsevier B.V.    10.1016/j.newast.2017.07.011      1384-1076   New Astronomy                    fluctuations                                TX0008532460
                                                                                                     Extension of the sub-channel code
                                                                                                     ANTEO+ to the mixed convection
 969 Elsevier B.V.    10.1016/j.nucengdes.2017.07.018   0029-5493   Nuclear Engineering and Design   regime                                      TX0008544734
                                                                                                     Extreme earthquake response of nuclear
                                                                                                     power plants isolated using sliding
 970 Elsevier B.V.    10.1016/j.nucengdes.2017.02.030   0029-5493   Nuclear Engineering and Design   bearings                                    TX0008444954
                                                                                                     Generate tri-directional spectra-
                                                                                                     compatible time histories using HHT
 971 Elsevier B.V.    10.1016/j.nucengdes.2016.08.009   0029-5493   Nuclear Engineering and Design   method                                      TX0008411040
                                                                                                     One-dimensional two-fluid model for
                                                                                                     wavy flow beyond the
                                                                                                     Kelvin√êHelmholtz instability: Limit
 972 Elsevier B.V.    10.1016/j.nucengdes.2016.05.038   0029-5493   Nuclear Engineering and Design   cycles and chaos                            TX0008359349
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,         Eddy current analysis and optimization
                                                                    Spectrometers, Detectors and     of fast scanning magnet for a proton
 973 Elsevier B.V.    10.1016/j.nima.2017.05.009        0168-9002   Associated Equipment             therapy system                              TX0008487080
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,         Estimation of neutron energy
                                                                    Spectrometers, Detectors and     distributions from prompt gamma
 974 Elsevier B.V.    10.1016/j.nima.2017.07.066        0168-9002   Associated Equipment             emissions                                   TX0008524087
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,         Magnetic field design for a Penning ion
                                                                    Spectrometers, Detectors and     source for a 200keV electrostatic
 975 Elsevier B.V.    10.1016/j.nima.2017.01.028        0168-9002   Associated Equipment             accelerator                             TX0008433578
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,
                                                                    Spectrometers, Detectors and     Magnetic systems for wide-aperture
 976 Elsevier B.V.    10.1016/j.nima.2016.07.038        0168-9002   Associated Equipment             neutron polarizers and analyzers            TX0008374089
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,         Proton beam characterization in the
                                                                    Spectrometers, Detectors and     experimental room of the Trento Proton
 977 Elsevier B.V.    10.1016/j.nima.2017.06.017        0168-9002   Associated Equipment             Therapy facility                            TX0008529675
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,
                                                                    Spectrometers, Detectors and     Results of test of prototype of variable
 978 Elsevier B.V.    10.1016/j.nima.2017.07.060        0168-9002   Associated Equipment             period undulator                            TX0008524087
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,
                                                                    Spectrometers, Detectors and     RF structure design of the China
 979 Elsevier B.V.    10.1016/j.nima.2017.06.045        0168-9002   Associated Equipment             Material Irradiation Facility RFQ           TX0008529675
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,
                                                                    Spectrometers, Detectors and     Simulation study of an X-ray diffraction
 980 Elsevier B.V.    10.1016/j.nima.2017.04.026        0168-9002   Associated Equipment             system for breast tumordetection         TX0008528979
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,
                                                                    Spectrometers, Detectors and     SPECTRW: A software package for
 981 Elsevier B.V.    10.1016/j.nima.2016.05.098        0168-9002   Associated Equipment             nuclear and atomic spectroscopy             TX0008352016
                                                                                                     _-particle elastic scattering from 12C,
 982 Elsevier B.V.    10.1016/j.nuclphysa.2016.09.008   0375-9474   Nuclear Physics A                16O, 24Mg, and 28Si                         TX0008390750
                                                                                                     Stochastic geometric optimization with
 983 Elsevier B.V.    10.1016/j.orl.2016.08.002         0167-6377   Operations Research Letters      joint probabilistic constraints             TX0008351563




                                                                         Page 46 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 48 of 142

No.   Plaintiff       DOI                               ISSN        Journal                          Article                                     Copyright Registration
                                                                                                     Single crystal growth and nonlinear
                                                                                                     optical properties of Nd3+ doped STGS
                                                                                                     crystal for self-frequency-doubling
 984 Elsevier B.V.    10.1016/j.optmat.2017.07.045      0925-3467   Optical Materials                application                           TX0008543561
                                                                                                     Design and simulations of a spectral
                                                                                                     efﬁcient optical code division multiple
                                                                                                     access scheme using alternated energy
                                                                                                     differentiation and single-user soft-
 985 Elsevier B.V.    10.1016/j.optcom.2016.09.016      0030-4018   Optics Communications            decision demodulation                       TX0008383524
                                                                                                     Resolution-enhanced integral imaging
                                                                                                     display using a dense point light source
 986 Elsevier B.V.    10.1016/j.optcom.2017.06.090      0030-4018   Optics Communications            array                                       TX0008515161
                                                                                                     Scheme for suppressing atom expansion
                                                                                                     induced contrast loss in atom
 987 Elsevier B.V.    10.1016/j.optcom.2016.12.054      0030-4018   Optics Communications            interferometers                             TX0008415968
                                                                                                     DNA-CTMA/a-Si:H bio-hybrid
                                                                                                     photodiode: A light-sensitive
 988 Elsevier B.V.    10.1016/j.orgel.2017.08.025       1566-1199   Organic Electronics              photosensor                                 TX0008515184
                                                                                                     Study of exciton adjusting layer on
                                                                                                     electroluminescent and ultraviolet
                                                                                                     detective properties of organic
 989 Elsevier B.V.    10.1016/j.orgel.2016.11.028       1566-1199   Organic Electronics              optoelectronic integrated device            TX0008438662
                                                                    Photodiagnosis and               Pulse mode of laser photodynamic
 990 Elsevier B.V.    10.1016/j.pdpdt.2016.01.003       1572-1000   Photodynamic Therapy             treatment induced cell apoptosis            TX0008246519
                                                                                                     The effect of antimicrobial photodynamic
                                                                                                     therapy on the expression of novel
                                                                                                     methicillin resistance markers determined
                                                                    Photodiagnosis and               using cDNA-AFLP approach in
 991 Elsevier B.V.    10.1016/j.pdpdt.2017.06.012       1572-1000   Photodynamic Therapy             Staphylococcus aureus                       TX0008536499
                                                                                                     Influence of nanocrystalline size on
                                                                    Photonics and Nanostructures -   optical band gap in CdSe thin films
 992 Elsevier B.V.    10.1016/j.photonics.2016.01.001   1569-4410   Fundamentals and Applications    prepared by DC sputtering                   TX0008271395
                                                                                                     New generation of one-dimensional
                                                                    Photonics and Nanostructures -   photonic crystal cavities as robust high-
 993 Elsevier B.V.    10.1016/j.photonics.2017.04.003   1569-4410   Fundamentals and Applications    efficient frequency converter               TX0008484350
                                                                                                     Transformation of a Gaussian pulse
                                                                    Photonics and Nanostructures -   when interacting with a one-dimensional
 994 Elsevier B.V.    10.1016/j.photonics.2016.02.002   1569-4410   Fundamentals and Applications    photonic crystal with an inversion defect   TX0008251474
                                                                                                     Depth-dependent critical-current density
                                                                                                     of melt-processed Y-Ba-Cu-O discs
                                                                                                     determined by the third-harmonic
                                                                    Physica C: Superconductivity     technique: Surface barrier and intrinsic
 995 Elsevier B.V.    10.1016/j.physc.2016.05.002       0921-4534   and its Applications             pinning                                     TX0008340731
                                                                    Physica C: Superconductivity     Magnetic moment jumps in flat and
 996 Elsevier B.V.    10.1016/j.physc.2016.06.016       0921-4534   and its Applications             nanopatterned Nb thin-walled cylinders      TX0008424746
                                                                                                     A study on monolayer MoS2 doping at
                                                                    Physica E: Low-dimensional       the S site via the first principle
 997 Elsevier B.V.    10.1016/j.physe.2017.06.028       1386-9477   Systems and Nanostructures       calculations                                TX0008529808
                                                                                                     Electro-thermal analysis of non-
                                                                    Physica E: Low-dimensional       rectangular FinFET and modeling of fin
 998 Elsevier B.V.    10.1016/j.physe.2017.03.009       1386-9477   Systems and Nanostructures       shape effect on thermal resistance          TX0008464805
                                                                                                     Energy scaling for multi-exciton
                                                                    Physica E: Low-dimensional       complexes in semiconductor quantum
 999 Elsevier B.V.    10.1016/j.physe.2017.05.002       1386-9477   Systems and Nanostructures       dots                                        TX0008496036
                                                                    Physica E: Low-dimensional       Fabrication and characterization of
1000 Elsevier B.V.    10.1016/j.physe.2017.03.019       1386-9477   Systems and Nanostructures       nanowalls CdS/dye sensitized solar cells    TX0008464805
                                                                                                     Green synthesis of silver-graphene
                                                                    Physica E: Low-dimensional       nanocomposite-based transparent
1001 Elsevier B.V.    10.1016/j.physe.2017.03.015       1386-9477   Systems and Nanostructures       conducting film                             TX0008464805
                                                                    Physica E: Low-dimensional       Hexagonal-boron nitride substrates for
1002 Elsevier B.V.    10.1016/j.physe.2015.09.005       1386-9477   Systems and Nanostructures       electroburnt graphene nanojunctions         TX0008312531
                                                                                                     Improvement of antimony sulfide photo
                                                                                                     absorber performance by interface
                                                                    Physica E: Low-dimensional       modification in Sb2S3√êZnO hybrid
1003 Elsevier B.V.    10.1016/j.physe.2016.11.002       1386-9477   Systems and Nanostructures       nanostructures                              TX0008407697
                                                                    Physica E: Low-dimensional       Size effects on the infrared responses of
1004 Elsevier B.V.    10.1016/j.physe.2016.06.017       1386-9477   Systems and Nanostructures       boron carbide nanotubes                     TX0008340316
                                                                                                     Tunable photoresponse with small drain
                                                                                                     voltage in few-layer graphene√êWSe2
1005 Elsevier B.V.    10.1016/j.physleta.2016.05.060    0375-9601   Physics Letters A                heterostructures                            TX0008313839

                                                                                                     Dependency distance: A new perspective
1006 Elsevier B.V.    10.1016/j.plrev.2017.03.002       1571-0645   Physics of Life Reviews          on syntactic patterns in natural languages TX0008533405
                                                                                                     What do we actually hope to accomplish
1007 Elsevier B.V.    10.1016/j.plrev.2017.07.002       1571-0645   Physics of Life Reviews          by modeling art experience?                TX0008533405




                                                                         Page 47 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 49 of 142

No.   Plaintiff       DOI                                  ISSN         Journal                        Article                                     Copyright Registration
                                                                                                       Crust and upper mantle shear wave
                                                                        Physics of the Earth and       structure of Northeast Algeria from
1008 Elsevier B.V.    10.1016/j.pepi.2017.06.013           0031-9201    Planetary Interiors            Rayleigh wave dispersion analysis           TX0008546240
                                                                                                       Crystal structure, equation of state, and
                                                                                                       elasticity of hydrous aluminosilicate
                                                                        Physics of the Earth and       phase, topaz-OH (Al2SiO4(OH)2) at
1009 Elsevier B.V.    10.1016/j.pepi.2015.11.006           0031-9201    Planetary Interiors            high pressures                              TX0008286493
                                                                        Physics of the Earth and       Detection of secular acceleration pulses
1010 Elsevier B.V.    10.1016/j.pepi.2017.07.005           0031-9201    Planetary Interiors            from magnetic observatory data              TX0008546240
                                                                        Physics of the Earth and       Influence of FeO and H on the electrical
1011 Elsevier B.V.    10.1016/j.pepi.2014.10.006           0031-9201    Planetary Interiors            conductivity of olivine                     TX0008032307
                                                                        Physics of the Earth and       Laboratory micro-seismic signature of
1012 Elsevier B.V.    10.1016/j.pepi.2016.11.005           0031-9201    Planetary Interiors            shear faulting and fault slip in shale      TX0008439821
                                                                                                       P-V-T equation of state of CaCO3
                                                                        Physics of the Earth and       aragonite to 29GPa and 1673K: In situ
1013 Elsevier B.V.    10.1016/j.pepi.2017.02.006           0031-9201    Planetary Interiors            X-ray diffraction study                     TX0008445000
                                                                                                       Tornillos modeled as self-oscillations of
                                                                                                       fluid filling a cavity: Application to the
                                                                        Physics of the Earth and       1992√ê1993 activity at Galeras volcano,
1014 Elsevier B.V.    10.1016/j.pepi.2014.10.014           0031-9201    Planetary Interiors            Colombia                                   TX0008049380

                                                                        Physics of the Earth and       Toward a coherent model for the melting
1015 Elsevier B.V.    10.1016/j.pepi.2017.02.009           0031-9201    Planetary Interiors            behavior of the deep Earth√ïs mantle    TX0008445000
                                                                                                       Vulcanian explosions in the process of
                                                                                                       building-destruction of the lava dome of
                                                                                                       andesitic volcano: Insight from the
                                                                        Physics of the Earth and       seismic signals recorded at Volc‚Ä°n de
1016 Elsevier B.V.    10.1016/j.pepi.2015.05.001           0031-9201    Planetary Interiors            Colima, M≈Ωxico                           TX0008179590
                                                                                                       On the structure of dispositions.
                                                                                                       Transposability of and oppositions
1017 Elsevier B.V.    10.1016/j.poetic.2017.01.004         0304-422X    Poetics                        between aesthetic dispositions            TX0008472681
                                                                                                       Ethylene effects on apple fruit cuticular
                                                                        Postharvest Biology and        wax composition and content during
1018 Elsevier B.V.    10.1016/j.postharvbio.2017.08.011    0925-5214    Technology                     cold storage                              TX0008514633
                                                                                                       Fast and easy liquid
                                                                                                       chromatography√êmass spectrometry
                                                                                                       method for evaluation of postharvest
                                                                                                       fruit safety by determination of
                                                                        Postharvest Biology and        mycotoxins: Fumitremorgin C and
1019 Elsevier B.V.    10.1016/j.postharvbio.2017.05.004    0925-5214    Technology                     verruculogen                                TX0008484344
                                                                                                       Pythium leak control in potato using
                                                                                                       aqueous and organic extracts from the
                                                                        Postharvest Biology and        brown alga Sargassum vulgare (C.
1020 Elsevier B.V.    10.1016/j.postharvbio.2017.04.010    0925-5214    Technology                     Agardh, 1820)                               TX0008496625
                                                                        Postharvest Biology and        Visible light as a new tool to maintain
1021 Elsevier B.V.    10.1016/j.postharvbio.2017.08.024    0925-5214    Technology                     fresh-cut lettuce post-harvest quality      TX0008545484
                                                                                                       Neoarchean magmatism in the
                                                                                                       southeastern Amazonian Craton, Brazil:
                                                                                                       Petrography, geochemistry and tectonic
                                                                                                       significance of basalts from the
1022 Elsevier B.V.    10.1016/j.precamres.2017.10.013      0301-9268    Precambrian Research           Caraj‚Ä°s Basin                             TX0008544023
                                                                                                       Influence of formulation on friction
1023 Elsevier B.V.    10.1016/j.porgcoat.2017.09.012       0300-9440    Progress in Organic Coatings   properties of latex films                   TX0008545391
                                                                                                       Age-dependent sensitivity of trees
                                                                                                       disturbed by debris flows √ê
                                                                                                       Implications for dendrogeomorphic
1024 Elsevier B.V.    10.1016/j.quageo.2017.09.002         1871-1014    Quaternary Geochronology       reconstructions                             TX0008523524
                                                                                                       Luminescence dating of delta sediments:
                                                                                                       Novel approaches explored for the
1025 Elsevier B.V.    10.1016/j.quageo.2017.06.006         1871-1014    Quaternary Geochronology       Ganges-Brahmaputra-Meghna Delta             TX0008507883
                                                                                                       A facile construction method for pH and
                                                                                                       oxidation dual-responsive assembly
                                                                        Reactive and Functional        based on ferrocene-modified
1026 Elsevier B.V.    10.1016/j.reactfunctpolym.2013.12.009 1381-5148   Polymers                       chitooligosaccharide                        TX0008068238
                                                                        Reactive and Functional        Aspartic acid grafting on cellulose and
1027 Elsevier B.V.    10.1016/j.reactfunctpolym.2017.02.001 1381-5148   Polymers                       chitosan for enhanced Nd(III) sorption      TX0008437716
                                                                                                       Biocompatible waterborne polyurethane-
                                                                                                       urea elastomer as intelligent anticancer
                                                                        Reactive and Functional        drug release matrix: A sustained drug
1028 Elsevier B.V.    10.1016/j.reactfunctpolym.2017.08.001 1381-5148   Polymers                       release study                               TX0008530625
                                                                                                       Effect of functional groups on
                                                                                                       physicochemical and mechanical
                                                                        Reactive and Functional        behavior of biocompatible macroporous
1029 Elsevier B.V.    10.1016/j.reactfunctpolym.2015.10.011 1381-5148   Polymers                       hydrogels                                   TX0008198403




                                                                             Page 48 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 50 of 142

No.   Plaintiff       DOI                                  ISSN         Journal                       Article                                    Copyright Registration
                                                                                                      Hybrid drug carriers with temperature-
                                                                                                      controlled on√êoff release: A simple and
                                                                                                      reliable synthesis of PNIPAM-
                                                                        Reactive and Functional       functionalized mesoporous silica
1030 Elsevier B.V.    10.1016/j.reactfunctpolym.2015.11.006 1381-5148   Polymers                      nanoparticles                              TX0008304699
                                                                                                      Does employment growth increase travel
                                                                        Regional Science and Urban    time to work?: An empirical analysis
1031 Elsevier B.V.    10.1016/j.regsciurbeco.2016.07.007   0166-0462    Economics                     using military troop movements             TX0008392368
                                                                                                      Bank credit risk and credit information
                                                                                                      sharing in Africa: Does credit
                                                                        Research in International     information sharing institutions and
1032 Elsevier B.V.    10.1016/j.ribaf.2017.07.047          0275-5319    Business and Finance          context matter?                            TX0008536197
                                                                                                      Corporate risk-taking, returns and the
                                                                        Research in International     nature of major shareholders: Evidence
1033 Elsevier B.V.    10.1016/j.ribaf.2017.07.025          0275-5319    Business and Finance          from prospect theory                       TX0008536197
                                                                                                      Career-based influences on scientific
                                                                                                      recognition in the United States and
                                                                                                      Europe: Longitudinal evidence from
1034 Elsevier B.V.    10.1016/j.respol.2013.05.002         0048-7333    Research Policy               curriculum vitae data                      TX0008071483
                                                                        Resources, Conservation and   Energy and water conservation synergy
1035 Elsevier B.V.    10.1016/j.resconrec.2017.09.004      0921-3449    Recycling                     in China: 2007√ê2012                       TX0008543560
                                                                                                      Is gravel becoming scarce? Evaluating
                                                                        Resources, Conservation and   the local criticality of construction
1036 Elsevier B.V.    10.1016/j.resconrec.2017.07.016      0921-3449    Recycling                     aggregates                                 TX0008515148

                                                                        Resources, Conservation and   Real and perceived barriers to steel reuse
1037 Elsevier B.V.    10.1016/j.resconrec.2017.07.036      0921-3449    Recycling                     across the UK construction value chain TX0008515148

                                                                                                      A diverse fern flora including
                                                                        Review of Palaeobotany and    macrofossils with in situ spores from the
1038 Elsevier B.V.    10.1016/j.revpalbo.2015.04.007       0034-6667    Palynology                    late Eocene of southern New Zealand       TX0008099120

                                                                                                      Chitinozoan biostratigraphy and carbon
                                                                                                      isotope stratigraphy from the Upper
                                                                                                      Ordovician Skogerholmen Formation in
                                                                        Review of Palaeobotany and    the Oslo Region. A new perspective for
1039 Elsevier B.V.    10.1016/j.revpalbo.2017.06.008       0034-6667    Palynology                    the Hirnantian lower boundary in Baltica TX0008514182
                                                                                                      First fossil of Pterolobium
                                                                        Review of Palaeobotany and    (Leguminosae) from the Middle
1040 Elsevier B.V.    10.1016/j.revpalbo.2017.03.002       0034-6667    Palynology                    Miocene Yunnan, South China              TX0008478947
                                                                                                      Occurrence of continuous Holocene
                                                                                                      pinewoods (Pinus sylvestris L.) in the
                                                                                                      Eastern Central System (Spain) inferred
                                                                        Review of Palaeobotany and    from macroremains. New data from the
1041 Elsevier B.V.    10.1016/j.revpalbo.2017.06.009       0034-6667    Palynology                    Sandria site                              TX0008514182
                                                                                                      Phytoliths in plants from the south coast
                                                                        Review of Palaeobotany and    of the Greater Cape Floristic Region
1042 Elsevier B.V.    10.1016/j.revpalbo.2017.05.001       0034-6667    Palynology                    (South Africa)                            TX0008503709
                                                                                                      Pollen from Late Pleistocene hyena
                                                                                                      (Crocuta crocuta spelaea) coprolites: An
                                                                        Review of Palaeobotany and    interdisciplinary approach from two
1043 Elsevier B.V.    10.1016/j.revpalbo.2016.07.005       0034-6667    Palynology                    Italian sites                            TX0008337621
                                                                                                      Prehistoric human impact in the
                                                                                                      mountains of Bohemia. Do pollen and
                                                                                                      archaeological data support the
                                                                        Review of Palaeobotany and    traditional scenario of a prehistoric
1044 Elsevier B.V.    10.1016/j.revpalbo.2015.04.008       0034-6667    Palynology                    √íwilderness√ì?                            TX0008099120
                                                                                                      The systematic value of pollen
                                                                        Review of Palaeobotany and    morphology in Chresta Vell. ex DC.
1045 Elsevier B.V.    10.1016/j.revpalbo.2017.05.003       0034-6667    Palynology                    (Vernonieae, Asteraceae)                   TX0008532723
                                                                                                      Vegetation and endemic tree response to
                                                                                                      orbital-scale climate changes in the
                                                                                                      Japanese archipelago during the last
                                                                                                      glacial√êinterglacial cycle based on
                                                                        Review of Palaeobotany and    pollen records from Lake Biwa, western
1046 Elsevier B.V.    10.1016/j.revpalbo.2017.02.008       0034-6667    Palynology                    Japan                                      TX0008478960
                                                                                                      Aerosol characterization and radiative
                                                                                                      properties over Kavaratti, a remote island
                                                                        Science of The Total          in southern Arabian Sea from the period
1047 Elsevier B.V.    10.1016/j.scitotenv.2017.04.168      0048-9697    Environment                   of observations                            TX0008495175
                                                                                                      Experimental warming and antecedent
                                                                                                      fire alter leaf element composition and
                                                                        Science of The Total          increase soil C:N ratio in sub-alpine
1048 Elsevier B.V.    10.1016/j.scitotenv.2017.03.237      0048-9697    Environment                   open heathland                             TX0008471643




                                                                             Page 49 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 51 of 142

No.   Plaintiff       DOI                               ISSN        Journal                           Article                                        Copyright Registration
                                                                                                      Fertilizer performance of liquid fraction
                                                                                                      of digestate as synthetic nitrogen
                                                                    Science of The Total              substitute in silage maize cultivation for
1049 Elsevier B.V.    10.1016/j.scitotenv.2017.05.120   0048-9697   Environment                       three consecutive years                        TX0008495175
                                                                                                     Lead isotope ratios in six lake sediment
                                                                                                     cores from Japan Archipelago: Historical
                                                                    Science of The Total             record of trans-boundary pollution
1050 Elsevier B.V.    10.1016/j.scitotenv.2016.03.138   0048-9697   Environment                      sources                                         TX0008290216
                                                                                                     Oxidizing capacity of the rural
                                                                    Science of The Total             atmosphere in Hong Kong, Southern
1051 Elsevier B.V.    10.1016/j.scitotenv.2017.08.310   0048-9697   Environment                      China                                           TX0008552213
                                                                                                     The EU Water Framework Directive:
                                                                                                     From great expectations to problems
1052 Elsevier B.V.    10.1016/j.scitotenv.2016.09.228   0048-9697   Science of the Total Environment with implementation                             TX0008367649
                                                                                                     A fluctuating ice front over an esker near
                                                                                                     Ryssj≈°n (S Sweden) as a cause of a
1053 Elsevier B.V.    10.1016/j.sedgeo.2016.06.018      0037-0738   Sedimentary Geology              giant load cast                                 TX0008376617

                                                                                                      Abiotically-formed, primary dolomite in
                                                                                                      the mid-Eocene lacustrine succession at
                                                                                                      Gebel El-Goza El-Hamra, NE Egypt: An
1054 Elsevier B.V.    10.1016/j.sedgeo.2016.08.003      0037-0738   Sedimentary Geology               approach to the role of smectitic clays TX0008392371
                                                                                                      An Upper Ordovician sponge-bearing
                                                                                                      micritic limestone and implication for
1055 Elsevier B.V.    10.1016/j.sedgeo.2015.02.002      0037-0738   Sedimentary Geology               early Palaeozoic carbonate successions TX0008147140

                                                                                                      Determining flow directions in
                                                                                                      turbidites: An integrated
                                                                                                      sedimentological and magnetic fabric
                                                                                                      study of the Miocene Marnoso Arenacea
1056 Elsevier B.V.    10.1016/j.sedgeo.2016.02.009      0037-0738   Sedimentary Geology               Formation (northern Apennines, Italy)          TX0008292668
                                                                                                      Diagenetic evolution of Tortonian
                                                                                                      temperate carbonates close to evaporites
1057 Elsevier B.V.    10.1016/j.sedgeo.2016.02.011      0037-0738   Sedimentary Geology               in the Granada Basin (SE Spain)                TX0008292668
                                                                                                      Distinguishing different sedimentary
1058 Elsevier B.V.    10.1016/j.sedgeo.2014.05.001      0037-0738   Sedimentary Geology               facies in a deltaic system                     TX0008101921
                                                                                                      Dolomitization of felsic volcaniclastic
                                                                                                      rocks in continental strata: A study from
                                                                                                      the Lower Cretaceous of the A'nan Sag
1059 Elsevier B.V.    10.1016/j.sedgeo.2017.03.004      0037-0738   Sedimentary Geology               in Er'lian Basin, China                        TX0008461563
                                                                                                      Effective grain size distribution analysis
                                                                                                      for interpretation of tidal√êdeltaic facies:
1060 Elsevier B.V.    10.1016/j.sedgeo.2014.12.007      0037-0738   Sedimentary Geology               West Bengal Sundarbans                         TX0008024615
                                                                                                      From static to dynamic provenance
                                                                                                      analysis√ëSedimentary petrology
1061 Elsevier B.V.    10.1016/j.sedgeo.2015.07.010      0037-0738   Sedimentary Geology               upgraded                                       TX0008295981
                                                                                                      Landform assemblages and sedimentary
                                                                                                      processes along the Norwegian Channel
1062 Elsevier B.V.    10.1016/j.sedgeo.2016.01.024      0037-0738   Sedimentary Geology               Ice Stream                                     TX0008298578
                                                                                                      LiDAR-based volume assessment of the
                                                                                                      origin of the Wadena drumlin field,
1063 Elsevier B.V.    10.1016/j.sedgeo.2016.01.003      0037-0738   Sedimentary Geology               Minnesota, USA                                 TX0008298578
                                                                                                      Micro and nano-size pores of clay
                                                                                                      minerals in shale reservoirs: Implication
1064 Elsevier B.V.    10.1016/j.sedgeo.2016.06.022      0037-0738   Sedimentary Geology               for the accumulation of shale gas              TX0008392899
                                                                                                      Sedimentology and sequence
                                                                                                      stratigraphy of a Tithonian√êValanginian
                                                                                                      carbonate ramp (Vaca Muerta
                                                                                                      Formation): A misunderstood
                                                                                                      exceptional source rock in the Southern
                                                                                                      Mendoza area of the Neuqu≈Ωn Basin,
1065 Elsevier B.V.    10.1016/j.sedgeo.2014.01.002      0037-0738   Sedimentary Geology               Argentina                                TX0008068242
                                                                                                      Sedimentology of an early Cambrian tide-
                                                                                                      dominated embayment: Quyuk
                                                                                                      formation, Victoria Island, Arctic
1066 Elsevier B.V.    10.1016/j.sedgeo.2015.02.004      0037-0738   Sedimentary Geology               Canada                                   TX0008147145
                                                                                                      Seepage carbonate mounds in Cenozoic
                                                                                                      sedimentary sequences from the Las
1067 Elsevier B.V.    10.1016/j.sedgeo.2016.01.008      0037-0738   Sedimentary Geology               Minas Basin, SE Spain                    TX0008225234
                                                                                                      The environmental significance of soft-
                                                                                                      sediment deformation structures: key
                                                                                                      signatures for sedimentary and tectonic
1068 Elsevier B.V.    10.1016/j.sedgeo.2016.10.002      0037-0738   Sedimentary Geology               processes                                TX0008376617




                                                                         Page 50 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 52 of 142

No.   Plaintiff       DOI                            ISSN        Journal                       Article                                       Copyright Registration
                                                                                               The thick-bedded tail of turbidite
                                                                                               thickness distribution as a proxy for
                                                                                               flow confinement: Examples from
                                                                                               tertiary basins of central and northern
1069 Elsevier B.V.    10.1016/j.sedgeo.2016.05.006   0037-0738   Sedimentary Geology           Apennines (Italy)                             TX0008345247
                                                                                               Thermokarst dynamics and soil organic
                                                                                               matter characteristics controlling initial
                                                                                               carbon release from permafrost soils in
1070 Elsevier B.V.    10.1016/j.sedgeo.2015.12.004   0037-0738   Sedimentary Geology           the Siberian Yedoma region                    TX0008320560
                                                                                               Enhanced recovery of lipase derived
                                                                                               from Burkholderia cepacia from
                                                                                               fermentation broth using recyclable ionic
                                                                 Separation and Purification   liquid/polymer-based aqueous two-phase
1071 Elsevier B.V.    10.1016/j.seppur.2017.01.047   1383-5866   Technology                    systems                                       TX0008439008
                                                                                               Red mud powders as low-cost and
                                                                                               efficient catalysts for persulfate
                                                                 Separation and Purification   activation: Pathways and reusability of
1072 Elsevier B.V.    10.1016/j.seppur.2016.04.051   1383-5866   Technology                    mineralizing sulfadiazine                     TX0008320567
                                                                                               A new method to estimate soil water
                                                                                               infiltration based on a modified
1073 Elsevier B.V.    10.1016/j.still.2016.03.003    0167-1987   Soil and Tillage Research     Green√êAmpt model                             TX0008294837
                                                                                               Chemical forms in soil and availability of
                                                                                               manganese and zinc to soybean in soil
1074 Elsevier B.V.    10.1016/j.still.2016.05.007    0167-1987   Soil and Tillage Research     under different tillage systems               TX0008349391
                                                                                               Comparison of wind erosion based on
                                                                                               measurements and SWEEP simulation:
                                                                                               A case study in Kangbao County, Hebei
1075 Elsevier B.V.    10.1016/j.still.2016.08.006    0167-1987   Soil and Tillage Research     Province, China                               TX0008394746
                                                                                               Elevated O3 decreased N
                                                                                               rhizodeposition of spring wheat and its
1076 Elsevier B.V.    10.1016/j.still.2016.04.015    0167-1987   Soil and Tillage Research     availability to subsequent buckwheat          TX0008321704
                                                                                               Evaluation of methods for determining
1077 Elsevier B.V.    10.1016/j.still.2016.11.003    0167-1987   Soil and Tillage Research     soil aggregate stability                      TX0008428040
                                                                                               Multivariate assessment of soil quality
                                                                                               indicators for crop rotation and tillage in
1078 Elsevier B.V.    10.1016/j.still.2017.07.007    0167-1987   Soil and Tillage Research     Illinois                                      TX0008515170
                                                                                               Residual plastic mulch fragments effects
                                                                                               on soil physical properties and water
                                                                                               flow behavior in the Minqin Oasis,
1079 Elsevier B.V.    10.1016/j.still.2016.10.011    0167-1987   Soil and Tillage Research     northwestern China                            TX0008356140

                                                                                               Significant residual effects of wheat
                                                                                               fertilization on greenhouse gas emissions
1080 Elsevier B.V.    10.1016/j.still.2017.01.008    0167-1987   Soil and Tillage Research     in succeeding soybean growing season          TX0008438771
                                                                                               Soil organic carbon on the fragmented
                                                                                               Chinese Loess Plateau: Combining
                                                                                               effects of vegetation types and
1081 Elsevier B.V.    10.1016/j.still.2017.05.005    0167-1987   Soil and Tillage Research     topographic positions                         TX0008515170
                                                                                               Al conductive hybrid solid polymer
1082 Elsevier B.V.    10.1016/j.ssi.2016.12.023      0167-2738   Solid State Ionics            electrolyte                                   TX0008406859
                                                                                               Ca3Co4O9+_, a growing potential
                                                                                               SOFC cathode material: Impact of the
                                                                                               layer composition and thickness on the
1083 Elsevier B.V.    10.1016/j.ssi.2016.06.001      0167-2738   Solid State Ionics            electrochemical properties                    TX0008351181
                                                                                               Controllable synthesis of _ and _-Bi2O3
                                                                                               through anodization of thermally
                                                                                               evaporated bismuth and its
1084 Elsevier B.V.    10.1016/j.ssi.2016.10.017      0167-2738   Solid State Ionics            characterization                              TX0008361132
                                                                                               Development of ion conducting ionic
                                                                                               liquid-based gel polymer electrolyte
                                                                                               membrane PMMA/BMPyr.TFSI - With
                                                                                               improved electrical, optical, thermal and
1085 Elsevier B.V.    10.1016/j.ssi.2017.08.012      0167-2738   Solid State Ionics            structural properties                     TX0008547425
                                                                                               Estimation of electrical properties of
                                                                                               composite solid electrolytes of different
1086 Elsevier B.V.    10.1016/j.ssi.2016.11.021      0167-2738   Solid State Ionics            morphologies                              TX0008439680
                                                                                               New insights into the 6H-type hexagonal
                                                                                               perovskite solid solution BaTiO3__:
                                                                                               Influence of acceptor and donor doping
                                                                                               on crystal structure and electrical
1087 Elsevier B.V.    10.1016/j.ssi.2017.08.015      0167-2738   Solid State Ionics            properties                              TX0008547425
                                                                                               Origin of low frequency inductive
                                                                                               impedance loops of O2 reduction
1088 Elsevier B.V.    10.1016/j.ssi.2016.04.021      0167-2738   Solid State Ionics            reaction of solid oxide fuel cells      TX0008328428
                                                                                               Oxygen isotope exchange and diffusion
                                                                                               in LnBaCo2O6__ (Ln=Pr, Sm, Gd) with
1089 Elsevier B.V.    10.1016/j.ssi.2017.03.022      0167-2738   Solid State Ionics            double perovskite structure             TX0008544198




                                                                      Page 51 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 53 of 142

No.   Plaintiff       DOI                              ISSN        Journal                   Article                                     Copyright Registration
                                                                                             Probing surface valence, magnetic
                                                                                             property, and oxide ion diffusion
                                                                                             pathway in B-site ordered perovskite-
                                                                                             type Ba2Ca0.67M0.33NbO6__ (MMn,
1090 Elsevier B.V.    10.1016/j.ssi.2016.03.022        0167-2738   Solid State Ionics        Fe, Co)                               TX0008293644
                                                                                             Thermodynamic assessment of the
                                                                                             chemical stability of
                                                                                             (La0.8Sr0.2)0.98CrxFe1_xO3¬±_
                                                                                             under oxygen transport membrane
1091 Elsevier B.V.    10.1016/j.ssi.2017.07.028        0167-2738   Solid State Ionics        fabrication and operation conditions        TX0008547425
                                                                                             Electrophoretic deposition of
                                                                                             hydroxyapatite fiber reinforced
                                                                   Surface and Coatings      hydroxyapatite matrix nanocomposite
1092 Elsevier B.V.    10.1016/j.surfcoat.2017.09.051   0257-8972   Technology                coatings                                    TX0008545376
                                                                   Surface and Coatings      Hardening of Al thin films by TiC
1093 Elsevier B.V.    10.1016/j.surfcoat.2017.07.023   0257-8972   Technology                doping                                      TX0008539798
                                                                                             Influence of laser surface melting on the
                                                                   Surface and Coatings      characteristics of Stellite 12 plasma
1094 Elsevier B.V.    10.1016/j.surfcoat.2017.03.051   0257-8972   Technology                transferred arc hardfacing deposit          TX0008444871
                                                                                             Microarc oxidation coated magnesium
                                                                                             alloy radiator for light emitting diode:
                                                                   Surface and Coatings      Microstructure, thermal radiative and
1095 Elsevier B.V.    10.1016/j.surfcoat.2016.03.077   0257-8972   Technology                dissipating property                        TX0008293626
                                                                                             Wetting analysis and surface
                                                                   Surface and Coatings      characterization of flax fibers modified
1096 Elsevier B.V.    10.1016/j.surfcoat.2017.02.008   0257-8972   Technology                with zirconia by sol-gel method             TX0008437675
                                                                                             A microscopic study investigating the
1097 Elsevier B.V.    10.1016/j.susc.2016.03.013       0039-6028   Surface Science           structure of SnSe surfaces                  TX0008323997
                                                                                             Au-induced deep groove nanowire
                                                                                             structure on the Ge(001) surface: DFT
1098 Elsevier B.V.    10.1016/j.susc.2016.04.009       0039-6028   Surface Science           calculations                                TX0008323997
                                                                                             Electron band bending and surface
                                                                                             sensitivity: X-ray photoelectron
1099 Elsevier B.V.    10.1016/j.susc.2017.07.003       0039-6028   Surface Science           spectroscopy of polar GaN surfaces          TX0008514153
                                                                                             One-atom-layer 4_4 compound in (Tl,
1100 Elsevier B.V.    10.1016/j.susc.2016.11.004       0039-6028   Surface Science           Pb)/Si(111) system                          TX0008379164
                                                                                             Study of Ag induced bimetallic
                                                                                             (Au√êAg) nanowires on silicon (5 5 12)
                                                                                             surfaces: Experiment and theoretical
1101 Elsevier B.V.    10.1016/j.susc.2017.05.012       0039-6028   Surface Science           aspects                                     TX0008514153
                                                                                             Encapsulation of orange and lavender
                                                                                             essential oils in chitosan nanospherical
                                                                                             particles and its application in leather for
1102 Elsevier B.V.    10.1016/j.surfin.2017.08.009     2468-0230   Surfaces and Interfaces   aroma enrichment                             TX0008564525
                                                                                             High-entropy alloy coatings with
                                                                                             excellent mechanical, corrosion
                                                                                             resistance and magnetic properties
                                                                                             prepared by mechanical alloying and hot
1103 Elsevier B.V.    10.1016/j.surfin.2017.06.012     2468-0230   Surfaces and Interfaces   pressing sintering                          TX0008564525
                                                                                             Revolution of Graphene for different
1104 Elsevier B.V.    10.1016/j.surfin.2017.08.004     2468-0230   Surfaces and Interfaces   applications: State-of-the-art              TX0008564525
                                                                                             Synthesis and characterization of
                                                                                             MWCNT reinforced nano-crystalline
                                                                                             copper coating from a highly basic bath
1105 Elsevier B.V.    10.1016/j.surfin.2017.07.001     2468-0230   Surfaces and Interfaces   through pulsed electrodeposition            TX0008564525
                                                                                             2,9,16,23-Tetrakis(7-coumarinoxy-4-
                                                                                             methyl)- metallophthalocyanines -based
                                                                                             hole transporting material for mixed-
1106 Elsevier B.V.    10.1016/j.synthmet.2017.01.004   0379-6779   Synthetic Metals          perovskite solar cells                      TX0008455395
                                                                                             Acceptor and donor substituted
                                                                                             alkoxy(phenyleneethynylenes) (Alkoxy-
                                                                                             PEs): Synthesis, thermal, linear and
1107 Elsevier B.V.    10.1016/j.synthmet.2017.06.005   0379-6779   Synthetic Metals          nonlinear optical properties                TX0008525315
                                                                                             Effect of covalent and non-covalent
                                                                                             linking of zinc(II) phthalocyanine
                                                                                             functionalised carbon nanomaterials on
1108 Elsevier B.V.    10.1016/j.synthmet.2017.02.024   0379-6779   Synthetic Metals          the sensor response to ammonia              TX0008465221
                                                                                             Enhancement of polypyrrole linear
1109 Elsevier B.V.    10.1016/j.synthmet.2017.07.011   0379-6779   Synthetic Metals          actuation with poly(ethylene oxide)         TX0008525315
                                                                                             Modified iron doped
                                                                                             polyaniline/sulfonated carbon nanotubes
                                                                                             for all symmetric solid-state
1110 Elsevier B.V.    10.1016/j.synthmet.2017.09.002   0379-6779   Synthetic Metals          supercapacitor                          TX0008538254
                                                                                             Molecular design and photovoltaic
                                                                                             performance of a novel thiocyanate-
                                                                                             based layered organometal perovskite
1111 Elsevier B.V.    10.1016/j.synthmet.2015.11.028   0379-6779   Synthetic Metals          material                                TX0008314782




                                                                        Page 52 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 54 of 142

No.   Plaintiff       DOI                              ISSN        Journal                        Article                                       Copyright Registration
                                                                                                  P-Type dye-sensitized solar cells:
                                                                                                  Enhanced performance with a NiO
1112 Elsevier B.V.    10.1016/j.synthmet.2016.04.006   0379-6779   Synthetic Metals               compact blocking layer                        TX0008321167
                                                                                                  Polypyrrole coatings on gelatin fiber
                                                                                                  scaffolds: Material and electrochemical
                                                                                                  characterizations in organic and aqueous
1113 Elsevier B.V.    10.1016/j.synthmet.2017.07.014   0379-6779   Synthetic Metals               electrolyte                                   TX0008525315
                                                                                                  A novel salt separator for the
                                                                   The Journal of Supercritical   supercritical water gasification of
1114 Elsevier B.V.    10.1016/j.supflu.2016.06.009     0896-8446   Fluids                         biomass                                       TX0008363645
                                                                                                  Co-precipitation of trans-resveratrol in
                                                                                                  PHBV using Solution Enhanced
                                                                   The Journal of Supercritical   Dispersion by Supercritical Fluids
1115 Elsevier B.V.    10.1016/j.supflu.2017.03.025     0896-8446   Fluids                         technique                                     TX0008477527
                                                                                                  Corrosion behavior of alloy 316L
                                                                                                  stainless steel after exposure to
                                                                   The Journal of Supercritical   supercritical water at 500¬°C for
1116 Elsevier B.V.    10.1016/j.supflu.2017.03.022     0896-8446   Fluids                         20,000h                                       TX0008477527
                                                                                                  Dissolution and modification of cellulose
                                                                   The Journal of Supercritical   using high-pressure carbon dioxide
1117 Elsevier B.V.    10.1016/j.supflu.2017.07.019     0896-8446   Fluids                         switchable solution                           TX0008514827
                                                                                                  Effect of operational conditions on the
                                                                                                  supercritical carbon dioxide
                                                                                                  impregnation of anti-inflammatory and
                                                                   The Journal of Supercritical   antibiotic drugs in rigid commercial
1118 Elsevier B.V.    10.1016/j.supflu.2017.07.015     0896-8446   Fluids                         intraocular lenses                        TX0008514827
                                                                                                  Effect of pressure and temperature on the
                                                                   The Journal of Supercritical   quality of chia oil extracted using
1119 Elsevier B.V.    10.1016/j.supflu.2017.03.030     0896-8446   Fluids                         pressurized fluids                        TX0008477527
                                                                                                  Evaluation of new density based model
                                                                                                  to correlate the solubilities of ricinoleic
                                                                                                  acid, methyl ricinoleate and methyl 10-
                                                                   The Journal of Supercritical   undecenoate in supercritical carbon
1120 Elsevier B.V.    10.1016/j.supflu.2017.07.017     0896-8446   Fluids                         dioxide                                       TX0008514827
                                                                                                  One-pot synthesis of molybdenum
                                                                                                  disulfide√êreduced graphene oxide
                                                                                                  (MoS2-RGO) composites and their high
                                                                   The Journal of Supercritical   electrochemical performance as an anode
1121 Elsevier B.V.    10.1016/j.supflu.2017.04.003     0896-8446   Fluids                         in lithium ion batteries                      TX0008477527
                                                                                                  Quality of perilla oil (Perilla frutescens)
                                                                   The Journal of Supercritical   extracted with compressed CO2 and
1122 Elsevier B.V.    10.1016/j.supflu.2017.08.007     0896-8446   Fluids                         LPG                                           TX0008514827
                                                                   The Journal of Supercritical   Second derivative of alpha functions in
1123 Elsevier B.V.    10.1016/j.supflu.2016.05.012     0896-8446   Fluids                         cubic equations of state                      TX0008355963
                                                                                                  Treatment of different types of cotton
                                                                   The Journal of Supercritical   fabrics by ammonium palmitate in a
1124 Elsevier B.V.    10.1016/j.supflu.2017.07.036     0896-8446   Fluids                         supercritical CO2 environment                 TX0008514827
                                                                                                  Treatment of high-strength opium
                                                                   The Journal of Supercritical   alkaloid wastewater using hydrothermal
1125 Elsevier B.V.    10.1016/j.supflu.2017.07.003     0896-8446   Fluids                         gasification                                  TX0008514827
                                                                                                  Complex refractive index of InXGa1-
                                                                                                  XN thin films grown on cubic (100)
1126 Elsevier B.V.    10.1016/j.tsf.2017.02.016        0040-6090   Thin Solid Films               GaN/MgO                                       TX0008433084
                                                                                                  Super-hydrophilic anatase TiO2 thin film
                                                                                                  in-situ deposited by DC magnetron
1127 Elsevier B.V.    10.1016/j.tsf.2017.07.046        0040-6090   Thin Solid Films               sputtering                                    TX0008528481
                                                                                                  Error analysis of the crystal orientations
                                                                                                  obtained by the dictionary approach to
1128 Elsevier B.V.    10.1016/j.ultramic.2017.04.016   0304-3991   Ultramicroscopy                EBSD indexing                                 TX0008514819
                                                                                                  A differential optical interferometer for
                                                                                                  measuring short pulses of surface
1129 Elsevier B.V.    10.1016/j.ultras.2017.04.016     0041-624X   Ultrasonics                    acoustic waves                                TX0008501792
                                                                                                  Achieving directional propagation of
1130 Elsevier B.V.    10.1016/j.ultras.2017.07.006     0041-624X   Ultrasonics                    elastic waves via topology optimization       TX0008544255
                                                                                                  Applications of a nanocomposite-
                                                                                                  inspired in-situ broadband ultrasonic
                                                                                                  sensor to acousto-ultrasonics-based
                                                                                                  passive and active structural health
1131 Elsevier B.V.    10.1016/j.ultras.2017.03.007     0041-624X   Ultrasonics                    monitoring                                    TX0008455396
                                                                                                  Effect of the microstructure on the
                                                                                                  propagation velocity of ultrasound in
1132 Elsevier B.V.    10.1016/j.ultras.2017.07.021     0041-624X   Ultrasonics                    magnetic powders                              TX0008544255
                                                                                                  Elastic constant determination of
                                                                                                  hardwoods using ultrasonic insertion
1133 Elsevier B.V.    10.1016/j.ultras.2016.11.025     0041-624X   Ultrasonics                    technique                                     TX0008419427




                                                                        Page 53 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 55 of 142

No.   Plaintiff       DOI                              ISSN        Journal                     Article                                        Copyright Registration
                                                                                               Evaluating the reinforcement content and
                                                                                               elastic properties of Mg-based
                                                                                               composites using dual-mode ultrasonic
1134 Elsevier B.V.    10.1016/j.ultras.2017.07.001     0041-624X   Ultrasonics                 velocities                               TX0008503653
                                                                                               Feasibility study of ultrasonic elliptical
                                                                                               vibration-assisted reaming of carbon
                                                                                               fiber reinforced plastics/titanium alloy
1135 Elsevier B.V.    10.1016/j.ultras.2016.11.011     0041-624X   Ultrasonics                 stacks                                         TX0008419427
                                                                                               Grating lobes suppression by adding
                                                                                               virtual receiving subaperture in synthetic
1136 Elsevier B.V.    10.1016/j.ultras.2016.12.013     0041-624X   Ultrasonics                 aperture imaging                               TX0008424605
                                                                                               Nonlinear coda wave interferometry for
                                                                                               the global evaluation of damage levels in
1137 Elsevier B.V.    10.1016/j.ultras.2016.09.015     0041-624X   Ultrasonics                 complex solids                                 TX0008389284
                                                                                               Receiver calibration and the nonlinearity
                                                                                               parameter measurement of thick solid
                                                                                               samples with diffraction and attenuation
1138 Elsevier B.V.    10.1016/j.ultras.2017.06.020     0041-624X   Ultrasonics                 corrections                                    TX0008503653
                                                                                               Ultrasonic backscatter from elongated
1139 Elsevier B.V.    10.1016/j.ultras.2017.07.013     0041-624X   Ultrasonics                 grains using line focused ultrasound           TX0008544255
                                                                                               Unveiling the polarization of the
1140 Elsevier B.V.    10.1016/j.ultras.2017.08.011     0041-624X   Ultrasonics                 multimode acoustic fields                      TX0008544255
                                                                                               Zero-frequency and slow elastic modes
                                                                                               in phononic monolayer granular
1141 Elsevier B.V.    10.1016/j.ultras.2015.11.005     0041-624X   Ultrasonics                 membranes                                      TX0008299490
                                                                                               Acoustic microbubble dynamics with
1142 Elsevier B.V.    10.1016/j.ultsonch.2016.11.032   1350-4177   Ultrasonics Sonochemistry   viscous effects                                TX0008383292
                                                                                               Effective removal of sulfur components
                                                                                               from Brazilian power-coals by
                                                                                               ultrasonication (40kHz) in presence of
1143 Elsevier B.V.    10.1016/j.ultsonch.2016.03.007   1350-4177   Ultrasonics Sonochemistry   H2O2                                           TX0008299712

                                                                                               Effects of ultrasonication and
                                                                                               conventional mechanical homogenization
                                                                                               processes on the structures and dielectric
1144 Elsevier B.V.    10.1016/j.ultsonch.2016.07.027   1350-4177   Ultrasonics Sonochemistry   properties of BaTiO3 ceramics                  TX0008385216
                                                                                               Heat transfer enhancement using 2MHz
1145 Elsevier B.V.    10.1016/j.ultsonch.2017.04.021   1350-4177   Ultrasonics Sonochemistry   ultrasound                                     TX0008516864
                                                                                               In-vitro synthesis of marble apatite as a
                                                                                               novel adsorbent for removal of fluoride
                                                                                               ions from ground water: An ultrasonic
1146 Elsevier B.V.    10.1016/j.ultsonch.2017.08.015   1350-4177   Ultrasonics Sonochemistry   approach                                       TX0008544249
                                                                                               Numerical simulation of the red blood
                                                                                               cell aggregation and deformation
1147 Elsevier B.V.    10.1016/j.ultsonch.2016.08.021   1350-4177   Ultrasonics Sonochemistry   behaviors in ultrasonic field                  TX0008501803
                                                                                               Overwhelming reaction enhanced by
                                                                                               ultrasonics during brazing of alumina to
                                                                                               copper in air by Zn-14Al hypereutectic
1148 Elsevier B.V.    10.1016/j.ultsonch.2016.09.003   1350-4177   Ultrasonics Sonochemistry   filler                                         TX0008355866
                                                                                               Sonochemical-assisted synthesis of
                                                                                               CuO/Cu2O/Cu nanoparticles as efficient
                                                                                               photocatalyst for simultaneous
                                                                                               degradation of pollutant dyes in rotating
                                                                                               packed bed reactor: LED illumination
                                                                                               and central composite design
1149 Elsevier B.V.    10.1016/j.ultsonch.2017.08.007   1350-4177   Ultrasonics Sonochemistry   optimization                              TX0008544249
                                                                                               Ultrasonic and hydrothermal mediated
                                                                                               synthesis routes for functionalized Mg-
                                                                                               Al LDH: Comparison study on surface
                                                                                               morphology, basic site strength, cyclic
1150 Elsevier B.V.    10.1016/j.ultsonch.2017.07.013   1350-4177   Ultrasonics Sonochemistry   sorption efficiency and effectiveness          TX0008544249
                                                                                               Ultrasound-assisted removal of Acid
                                                                                               Red 17 using nanosized Fe3O4-loaded
1151 Elsevier B.V.    10.1016/j.ultsonch.2016.09.004   1350-4177   Ultrasonics Sonochemistry   coffee waste hydrochar                         TX0008355866
                                                                                               Complete nucleotide sequences and
                                                                                               virion particle association of two satellite
1152 Elsevier B.V.    10.1016/j.virusres.2017.06.026   0168-1702   Virus Research              RNAs of panicum mosaic virus                   TX0008529494
                                                                                               Drought reduces transmission of Turnip
                                                                                               yellows virus, an insect-vectored
1153 Elsevier B.V.    10.1016/j.virusres.2017.07.009   0168-1702   Virus Research              circulative virus                              TX0008544347
                                                                                               Molecular Epidemiology of a novel re-
                                                                                               assorted epidemic strain of equine
1154 Elsevier B.V.    10.1016/j.virusres.2017.07.022   0168-1702   Virus Research              influenza virus in Pakistan in 2015√ê16        TX0008529494
                                                                                               Multiple approaches for the detection
                                                                                               and characterization of viral and plasmid
                                                                                               symbionts from a collection of marine
1155 Elsevier B.V.    10.1016/j.virusres.2015.10.028   0168-1702   Virus Research              fungi                                          TX0008321085




                                                                        Page 54 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 56 of 142

No.   Plaintiff       DOI                                ISSN        Journal                         Article                                      Copyright Registration
                                                                                                     A source term approach for generation
                                                                                                     of one-way acoustic waves in the Euler
1156 Elsevier B.V.    10.1016/j.wavemoti.2017.08.004     0165-2125   Wave Motion                     and Navier√êStokes equations                 TX0008533960
                                                                                                     On exact solutions of nonlinear acoustic
1157 Elsevier B.V.    10.1016/j.wavemoti.2016.07.009     0165-2125   Wave Motion                     equations                                    TX0008345805
                                                                                                     Scattering of flexural waves by an
1158 Elsevier B.V.    10.1016/j.wavemoti.2017.08.006     0165-2125   Wave Motion                     inhomogeneity in a thin plate                TX0008533960
                                                                                                     Investigation of the relative abrasion
                                                                                                     resistance of concrete pavement with
1159 Elsevier B.V.    10.1016/j.wear.2017.04.011         0043-1648   Wear                            chip-sprinkled surfaces                      TX0008481134
                                                                                                     New perspectives in hardmetal abrasion
1160 Elsevier B.V.    10.1016/j.wear.2017.01.038         0043-1648   Wear                            simulation                                   TX0008486453
                                                                                                     Role of treatment to graphite particles to
                                                                                                     increase the thermal conductivity in
                                                                                                     controlling tribo-performance of polymer
1161 Elsevier B.V.    10.1016/j.wear.2016.04.018         0043-1648   Wear                            composites                                   TX0008320000
                                                                                                    Study of lubrication and wear in single
                                                                                                    point incremental sheet forming (SPIF)
                                                                                                    process using vegetable oil
1162 Elsevier B.V.    10.1016/j.wear.2017.01.045         0043-1648   Wear                           nanolubricants                            TX0008486453
                                                                                                    Tribological behavior of monocrystalline
                                                                                                    silicon from single- to multiple-asperity
1163 Elsevier B.V.    10.1016/j.wear.2016.11.040         0043-1648   Wear                           scratch                                   TX0008422857
                                                                                                    An observational study of driving
1164 Elsevier Inc.    10.1016/j.aap.2014.10.003          0001-4575   Accident Analysis & Prevention distractions on urban roads in Spain      TX0008053884
                                                                                                    Developing crash modification functions
                                                                                                    to assess safety effects of adding bike
                                                                                                    lanes for urban arterials with different
                                                                                                    roadway and socio-economic
1165 Elsevier Inc.    10.1016/j.aap.2014.10.024          0001-4575   Accident Analysis & Prevention characteristics                               TX0008053884
                                                                                                    Effect of exposure to aggressive stimuli
                                                                                                    on aggressive driving behavior at
                                                                                                    pedestrian crossings at unmarked
1166 Elsevier Inc.    10.1016/j.aap.2015.12.026          0001-4575   Accident Analysis & Prevention roadways                                      TX0008248462
                                                                                                    Multivariate crash modeling for motor
                                                                                                    vehicle and non-motorized modes at the
1167 Elsevier Inc.    10.1016/j.aap.2015.03.003          0001-4575   Accident Analysis & Prevention macroscopic level                             TX0008058742
                                                                                                    Risk and the construction of a European
                                                                     Accounting, Organizations and audit policy agenda: The case of auditor
1168 Elsevier Inc.    10.1016/j.aos.2014.08.002          0361-3682   Society                        liability                                     TX0008025331
                                                                                                     Fitting an ex-Gaussian function to
                                                                                                     examine costs in event-based prospective
                                                                                                     memory: Evidence for a continuous
1169 Elsevier Inc.    10.1016/j.actpsy.2014.08.010       0001-6918   Acta Psychologica               monitoring profile                           TX0008031473
                                                                                                     Forgetting at short term: When do event-
                                                                                                     based interference and temporal factors
1170 Elsevier Inc.    10.1016/j.actpsy.2012.12.003       0001-6918   Acta Psychologica               have an effect?                              TX0007712900
                                                                                                     Mapping the emotional landscape: The
                                                                                                     role of specific emotions in conceptual
1171 Elsevier Inc.    10.1016/j.actpsy.2015.05.003       0001-6918   Acta Psychologica               categorization                               TX0008138204
                                                                                                     No anticipation without intention:
                                                                                                     Response√êeffect compatibility in effect-
1172 Elsevier Inc.    10.1016/j.actpsy.2013.09.014       0001-6918   Acta Psychologica               based and stimulus-based actions             TX0007933306
                                                                                                     The negations of conjunctions,
1173 Elsevier Inc.    10.1016/j.actpsy.2014.05.004       0001-6918   Acta Psychologica               conditionals, and disjunctions               TX0008035249
                                                                                                     Causal pathways between
                                                                                                     impulsiveness, cocaine use
1174 Elsevier Inc.    10.1016/j.addbeh.2014.09.017       0306-4603   Addictive Behaviors             consequences, and depression                 TX0008017009
                                                                                                     Personality traits of problem gamblers
1175 Elsevier Inc.    10.1016/j.addbeh.2015.02.021       0306-4603   Addictive Behaviors             with and without alcohol dependence          TX0008135206
                                                                                                     Quantifying alcohol consumption: Self-
                                                                                                     report, transdermal assessment, and
1176 Elsevier Inc.    10.1016/j.addbeh.2015.06.042       0306-4603   Addictive Behaviors             prediction of dependence symptoms            TX0008125908
                                                                                                     Using artificial microRNA sponges to
                                                                     Advanced Drug Delivery          achieve microRNA loss-of-function in
1177 Elsevier Inc.    10.1016/j.addr.2014.05.010         0169-409X   Reviews                         cancer cells                                 TX0008035448

                                                                                                     Assessing self-selection and endogeneity
                                                                                                     issues in the relation between activity-
1178 Elsevier Inc.    10.1016/j.adiac.2014.09.009        0882-6110   Advances in Accounting          based costing and performance             TX0008006455
                                                                                                     A numerical study of occupant
                                                                                                     responses and injuries in vehicular
                                                                     Advances in Engineering         crashes into roadside barriers based on
1179 Elsevier Inc.    10.1016/j.advengsoft.2015.06.004   0965-9978   Software                        finite element simulations                TX0008158310
                                                                                                     Characterisation of the transmissivity
                                                                                                     field of a fractured and karstic aquifer,
1180 Elsevier Inc.    10.1016/j.advwatres.2015.10.014    0309-1708   Advances in Water Resources     Southern France                           TX0008210123




                                                                            Page 55 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 57 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                         Article                                      Copyright Registration
                                                                                                      Ecohydrological modelling of flow
                                                                                                      duration curve in Mediterranean river
1181 Elsevier Inc.    10.1016/j.advwatres.2012.05.010     0309-1708   Advances in Water Resources     basins                                       TX0007708971
                                                                                                      Potential of soil moisture observations in
                                                                                                      flood modelling: Estimating initial
1182 Elsevier Inc.    10.1016/j.advwatres.2014.08.004     0309-1708   Advances in Water Resources     conditions and correcting rainfall           TX0008014203
                                                                                                      A high-efficiency, low-cost aeolian sand
1183 Elsevier Inc.    10.1016/j.aeolia.2014.02.006        1875-9637   Aeolian Research                trap                                         TX0007990109
                                                                                                      Protein synthesis as an integral quality
1184 Elsevier Inc.    10.1016/j.arr.2014.12.008           1568-1637   Ageing Research Reviews         control mechanism during ageing              TX0008112363
                                                                                                      Accounting for multi-functionality of
                                                                                                      sheep farming in the carbon footprint of
                                                                                                      lamb: A comparison of three contrasting
1185 Elsevier Inc.    10.1016/j.agsy.2012.11.002          0308-521X   Agricultural Systems            Mediterranean systems                        TX0007710123
                                                                                                      Assessing rice productivity and
                                                                                                      adaptation strategies for Southeast Asia
                                                                                                      under climate change through multi-scale
1186 Elsevier Inc.    10.1016/j.agsy.2015.12.001          0308-521X   Agricultural Systems            crop modeling                                TX0008263091
                                                                                                      Cognitive mapping: A method to
                                                                                                      elucidate and present farmers√ï risk
1187 Elsevier Inc.    10.1016/j.agsy.2013.08.003          0308-521X   Agricultural Systems            perception                                   TX0007949391
                                                                                                      Evaluation of the DSSAT-CSM for
                                                                                                      simulating yield and soil organic C and
                                                                                                      N of a long-term maize and wheat
                                                                                                      rotation experiment in the Loess Plateau
1188 Elsevier Inc.    10.1016/j.agsy.2014.12.006          0308-521X   Agricultural Systems            of Northwestern China                    TX0008061972
                                                                                                      Integrated assessment of agro-ecological
                                                                                                      systems: The case study of the √íAlta
1189 Elsevier Inc.    10.1016/j.agsy.2016.02.007          0308-521X   Agricultural Systems            Murgia√ì National park in Italy          TX0008202035

                                                                                                    Sustainable agricultural development in a
                                                                                                    rural area in the Netherlands? Assessing
                                                                                                    impacts of climate and socio-economic
1190 Elsevier Inc.    10.1016/j.agsy.2015.10.009          0308-521X   Agricultural Systems          change at farm and landscape level             TX0008185628
                                                                                                    Understanding farm trajectories and
                                                                                                    development pathways: Two decades of
1191 Elsevier Inc.    10.1016/j.agsy.2015.07.005          0308-521X   Agricultural Systems          change in southern Mali                        TX0008147389
                                                                                                    Area determination of solar desalination
                                                                                                    system for irrigating crops in
                                                                                                    greenhouses using different quality feed
1192 Elsevier Inc.    10.1016/j.agwat.2015.02.009         0378-3774   Agricultural Water Management water                                          TX0008104174
                                                                                                    Progressive Macula Vessel Density
                                                                      American Journal of           Loss in Primary Open-Angle Glaucoma:
1193 Elsevier Inc.    10.1016/j.ajo.2017.07.011           0002-9394   Ophthalmology                 A Longitudinal Study                           TX0008528231
                                                                      American Journal of           The Effect of Light Deprivation in
1194 Elsevier Inc.    10.1016/j.ajo.2015.02.004           0002-9394   Ophthalmology                 Patients With√äStargardt Disease               TX0008074286
                                                                                                     Toric Intraocular Lenses Versus
                                                                                                     Peripheral Corneal Relaxing Incisions
                                                                      American Journal of            for Astigmatism Between 0.75 and 2.5
1195 Elsevier Inc.    10.1016/j.ajo.2017.06.007           0002-9394   Ophthalmology                  Diopters During Cataract√äSurgery             TX0008516439
                                                                                                     Effectiveness of fibrin coating in the
                                                                      American Journal of            management of web formation after
1196 Elsevier Inc.    10.1016/j.amjoto.2016.09.010        0196-0709   Otolaryngology                 laryngomicrosurgery                           TX0008359791
                                                                                                     Pre-operative high resolution computed
                                                                      American Journal of            tomography scans for cholesteatoma:
1197 Elsevier Inc.    10.1016/j.amjoto.2014.02.015        0196-0709   Otolaryngology                 Has anything changed?                         TX0008052441
                                                                                                     Diagnostic pathology of Alzheimer's
                                                                                                     disease from routine microscopy to
                                                                                                     immunohistochemistry and experimental
1198 Elsevier Inc.    10.1016/j.anndiagpath.2017.02.006   1092-9134   Annals of Diagnostic Pathology correlations                                  TX0008539413
                                                                                                     Development of a 1D transient
                                                                                                     electrorefiner model for pyroprocess
1199 Elsevier Inc.    10.1016/j.anucene.2014.03.028       0306-4549   Annals of Nuclear Energy       simulation                                    TX0007973081
                                                                                                     Cavity QED based tuneable, delayed-
1200 Elsevier Inc.    10.1016/j.aop.2015.10.025           0003-4916   Annals of Physics              choice quantum eraser                         TX0008222189
                                                                                                     Dirac bound states of anharmonic
1201 Elsevier Inc.    10.1016/j.aop.2013.12.003           0003-4916   Annals of Physics              oscillator in external fields                 TX0007925755
                                                                                                     Dual nature of localization in guiding
                                                                                                     systems with randomly corrugated
                                                                                                     boundaries: Anderson-type versus
1202 Elsevier Inc.    10.1016/j.aop.2015.02.032           0003-4916   Annals of Physics              entropic                                      TX0008098548
                                                                                                     Particularism vs. Universalism in Hiking
1203 Elsevier Inc.    10.1016/j.annals.2015.10.007        0160-7383   Annals of Tourism Research     Tourism                                       TX0008218989
                                                                                                     Antiviral activity of sulfated
                                                                                                     Chuanminshen violaceum
                                                                                                     polysaccharide against duck enteritis
1204 Elsevier Inc.    10.1016/j.antiviral.2013.03.012     0166-3542   Antiviral Research             virus in vitro                                TX0007949604




                                                                           Page 56 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 58 of 142

No.   Plaintiff       DOI                               ISSN        Journal                        Article                                       Copyright Registration
                                                                                                   Contrasting effect of new HCMV
                                                                                                   pUL54 mutations on antiviral drug
                                                                                                   susceptibility: Benefits and limits of 3D
1205 Elsevier Inc.    10.1016/j.antiviral.2016.02.004   0166-3542   Antiviral Research             analysis                                      TX0008245247
                                                                                                   Development of a novel cell-based assay
                                                                                                   to monitor the transactivation activity of
1206 Elsevier Inc.    10.1016/j.antiviral.2015.04.012   0166-3542   Antiviral Research             the HSV-1 protein ICP0                        TX0008129790
                                                                                                   Historical inability to control Aedes
                                                                                                   aegypti as a main contributor of fast
                                                                                                   dispersal of chikungunya outbreaks in
1207 Elsevier Inc.    10.1016/j.antiviral.2015.10.015   0166-3542   Antiviral Research             Latin America                                 TX0008179076
                                                                                                   Inhibition of hepatitis E virus replication
                                                                                                   by peptide-conjugated morpholino
1208 Elsevier Inc.    10.1016/j.antiviral.2015.06.006   0166-3542   Antiviral Research             oligomers                                     TX0008129790
                                                                                                   Oligonucleotides designed to inhibit
                                                                                                   TLR9 block Herpes simplex virus type 1
1209 Elsevier Inc.    10.1016/j.antiviral.2014.06.015   0166-3542   Antiviral Research             infection at multiple steps                   TX0008062275
                                                                                                   A socio-sports model of disordered
1210 Elsevier Inc.    10.1016/j.appet.2015.05.005       0195-6663   Appetite                       eating among Brazilian male athletes          TX0008125821
                                                                                                   Attached to meat? (Un)Willingness and
                                                                                                   intentions to adopt a more plant-based
1211 Elsevier Inc.    10.1016/j.appet.2015.06.024       0195-6663   Appetite                       diet                                          TX0008189902
                                                                                                   In search of flavour-nutrient learning. A
                                                                                                   study of the Samburu pastoralists of
1212 Elsevier Inc.    10.1016/j.appet.2015.04.079       0195-6663   Appetite                       North-Central Kenya                           TX0008136493

                                                                                                   Measurement and validation of measures
                                                                                                   for impulsive food choice across obese
1213 Elsevier Inc.    10.1016/j.appet.2015.03.015       0195-6663   Appetite                       and healthy-weight individuals         TX0008074075
                                                                                                   Highly efficient synthesis of diethyl
                                                                                                   carbonate via one-pot reaction from
                                                                                                   carbon dioxide, epoxides and ethanol
1214 Elsevier Inc.    10.1016/j.apcata.2013.11.031      0926-860X   Applied Catalysis A: General   over KI-based binary catalyst system          TX0007957643
                                                                                                   Bi-functional hydrotalcite-derived
                                                                                                   NiO√êCaO√êAl2O3 catalysts for steam
                                                                                                   reforming of biomass and/or tar model
                                                                    Applied Catalysis B:           compound at low steam-to-carbon
1215 Elsevier Inc.    10.1016/j.apcatb.2015.02.017      0926-3373   Environmental                  conditions                               TX0008073966
                                                                                                   Knowledge based decision making
                                                                                                   method for the selection of mixed
                                                                                                   refrigerant systems for energy efficient
1216 Elsevier Inc.    10.1016/j.apenergy.2013.06.010    0306-2619   Applied Energy                 LNG processes                            TX0007849260

                                                                                                   Addressing poverty and inequality in the
1217 Elsevier Inc.    10.1016/j.apgeog.2015.02.005      0143-6228   Applied Geography              rural economy from a global perspective TX0008164043
                                                                                                   Analyzing land-cover change and
                                                                                                   corresponding impacts on carbon budget
                                                                                                   in a fast developing sub-tropical region
                                                                                                   by integrating MODIS and Landsat
1218 Elsevier Inc.    10.1016/j.apgeog.2013.08.002      0143-6228   Applied Geography              TM/ETM+ images                                TX0007946696
                                                                                                   Environmental drivers of human
                                                                                                   migration in drylands √ê A spatial
1219 Elsevier Inc.    10.1016/j.apgeog.2014.11.021      0143-6228   Applied Geography              picture                                       TX0008024054
                                                                                                   Ethanol plant location and intensification
                                                                                                   vs. extensification of corn cropping in
1220 Elsevier Inc.    10.1016/j.apgeog.2014.05.021      0143-6228   Applied Geography              Kansas                                        TX0008065425
                                                                                                   Incorporating the human-Aedes
                                                                                                   mosquito interactions into measuring the
1221 Elsevier Inc.    10.1016/j.apgeog.2015.05.003      0143-6228   Applied Geography              spatial risk of urban dengue fever            TX0008128130
                                                                                                   Modelling spatial distribution of
                                                                                                   critically endangered Asian elephant and
                                                                                                   Hoolock gibbon in Bangladesh forest
1222 Elsevier Inc.    10.1016/j.apgeog.2015.03.001      0143-6228   Applied Geography              ecosystems under a changing climate           TX0008169663
                                                                                                   Unraveling Hong Kong Geopark
                                                                                                   experience with visitor-employed
1223 Elsevier Inc.    10.1016/j.apgeog.2015.05.014      0143-6228   Applied Geography              photography method                            TX0008128130
                                                                                                   The effect of wind variability and
                                                                                                   domain size in the Persian Gulf on
                                                                                                   predicting nearshore wave energy near
1224 Elsevier Inc.    10.1016/j.apor.2015.11.012        0141-1187   Applied Ocean Research         Doha, Qatar                                   TX0008253941
                                                                                                   Carnivory does not change the
                                                                                                   rhizosphere bacterial community of the
1225 Elsevier Inc.    10.1016/j.apsoil.2015.03.001      0929-1393   Applied Soil Ecology           plant Drosera intermedia                      TX0008074942
                                                                                                   Effect of crushed mussel shell addition
1226 Elsevier Inc.    10.1016/j.apsoil.2014.09.010      0929-1393   Applied Soil Ecology           on bacterial growth in acid polluted soils    TX0008023601




                                                                         Page 57 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 59 of 142

No.   Plaintiff       DOI                                    ISSN        Journal                         Article                                     Copyright Registration
                                                                                                         High variation in the percentage of root
                                                                                                         length colonised by arbuscular
                                                                                                         mycorrhizal fungi among 139 lines
                                                                                                         representing the species subterranean
1227 Elsevier Inc.    10.1016/j.apsoil.2015.10.019           0929-1393   Applied Soil Ecology            clover (Trifolium subterraneum)             TX0008160580
                                                                                                         Litter mass loss and nutrient release
                                                                                                         influenced by soil fauna of Betula
                                                                                                         ermanii forest floor of the Changbai
1228 Elsevier Inc.    10.1016/j.apsoil.2015.05.008           0929-1393   Applied Soil Ecology            Mountains, China                            TX0008127066
                                                                                                         Livestock grazing activities and wild
                                                                                                         boar rooting affect alpine earthworm
                                                                                                         communities in the Central Pyrenees
1229 Elsevier Inc.    10.1016/j.apsoil.2014.04.013           0929-1393   Applied Soil Ecology            (Spain)                                     TX0008022182
                                                                                                         Potential applications of soil microbial
                                                                                                         ecology and next-generation sequencing
1230 Elsevier Inc.    10.1016/j.apsoil.2015.01.001           0929-1393   Applied Soil Ecology            in criminal investigations                  TX0008051451
                                                                                                         The impact of charcoal and soil mixtures
                                                                                                         on decomposition and soil microbial
1231 Elsevier Inc.    10.1016/j.apsoil.2015.11.020           0929-1393   Applied Soil Ecology            communities in boreal forest                TX0008249263
                                                                                                         Effects of oxidizing medium on the
                                                                                                         composition, morphology and optical
                                                                                                         properties of copper oxide nanoparticles
1232 Elsevier Inc.    10.1016/j.apsusc.2013.09.038           0169-4332   Applied Surface Science         produced by pulsed laser ablation           TX0007902031
                                                                                                         Structure, morphology and optical
                                                                                                         properties of multilayered sol√êgel
1233 Elsevier Inc.    10.1016/j.apsusc.2012.11.036           0169-4332   Applied Surface Science         BaTi0.85Zr0.15O3 thin films                 TX0007712122
                                                                                                         Optimization of operating factors and
                                                                                                         blended levels of diesel, biodiesel and
                                                                                                         ethanol fuels to minimize exhaust
                                                                                                         emissions of diesel engine using
1234 Elsevier Inc.    10.1016/j.applthermaleng.2015.12.143   1359-4311   Applied Thermal Engineering     response surface methodology              TX0008243800
                                                                                                         Thermally induced vibration of
                                                                                                         composite solar array with honeycomb
1235 Elsevier Inc.    10.1016/j.applthermaleng.2014.07.015   1359-4311   Applied Thermal Engineering     panels in low earth orbit                 TX0008031573
                                                                                                         The seed bank as a mechanism for
                                                                                                         resilience and connectivity in a seasonal
1236 Elsevier Inc.    10.1016/j.aquabot.2015.03.008          0304-3770   Aquatic Botany                  unregulated river                         TX0008143920

                                                                                                         Integrating multiple bioassays to detect
                                                                                                         and assess impacts of sublethal exposure
1237 Elsevier Inc.    10.1016/j.aquatox.2014.04.012          0166-445X   Aquatic Toxicology              to metal mixtures in an estuarine fish      TX0007992647
                                                                                                         Antifungal properties of the anti-
1238 Elsevier Inc.    10.1016/j.archoralbio.2013.02.006      0003-9969   Archives of Oral Biology        hypertensive drug: Aliskiren                TX0007780042
                                                                                                         Giant stick insects reveal unique
                                                                         Arthropod Structure &           ontogenetic changes in biological
1239 Elsevier Inc.    10.1016/j.asd.2015.01.001              1467-8039   Development                     attachment devices                          TX0008120785
                                                                                                         Morphological and mechanical
                                                                                                         characterisation of the hindwing nodus
                                                                         Arthropod Structure &           from the Libellulidae family of dragonfly
1240 Elsevier Inc.    10.1016/j.asd.2014.06.004              1467-8039   Development                     (Indonesia)                                 TX0008069136
                                                                                                         A meta-analysis of serum and
                                                                                                         cerebrospinal fluid autoantibodies in
                                                                                                         neuropsychiatric systemic lupus
1241 Elsevier Inc.    10.1016/j.autrev.2015.10.003           1568-9972   Autoimmunity Reviews            erythematosus                               TX0008176421
                                                                                                         Carbamylation and antibodies against
                                                                                                         carbamylated proteins in autoimmunity
1242 Elsevier Inc.    10.1016/j.autrev.2013.10.008           1568-9972   Autoimmunity Reviews            and other pathologies                       TX0007963734
                                                                                                         Hashimoto's encephalopathy: A rare
1243 Elsevier Inc.    10.1016/j.autrev.2016.01.014           1568-9972   Autoimmunity Reviews            proteiform disorder                         TX0008228530
                                                                                                         Application of 4D visualization
                                                                                                         technology for safety management in
1244 Elsevier Inc.    10.1016/j.autcon.2012.10.011           0926-5805   Automation in Construction      metro construction                          TX0007938831
                                                                                                         Building Information Modeling (BIM)
                                                                                                         application framework: The process of
1245 Elsevier Inc.    10.1016/j.autcon.2014.04.009           0926-5805   Automation in Construction      expanding from 3D to computable nD          TX0008025197
                                                                                                         Macro-BIM adoption: Conceptual
1246 Elsevier Inc.    10.1016/j.autcon.2015.04.018           0926-5805   Automation in Construction      structures                                  TX0008146098

                                                                                                        Affect labeling enhances exposure
1247 Elsevier Inc.    10.1016/j.brat.2015.03.004             0005-7967   Behaviour Research and Therapy effectiveness for public speaking anxiety TX0008052852
                                                                                                        Stimulating parents' self-efficacy beliefs
                                                                                                        or verbal responsiveness: Which is the
                                                                                                        best way to decrease children's
1248 Elsevier Inc.    10.1016/j.brat.2015.06.012             0005-7967   Behaviour Research and Therapy externalizing behaviors?                   TX0008142331




                                                                             Page 58 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 60 of 142

No.   Plaintiff       DOI                              ISSN        Journal                    Article                                       Copyright Registration
                                                                                              Context-dependent responses to
                                                                                              neighbours and strangers in wild
                                                                                              European rabbits (Oryctolagus
1249 Elsevier Inc.    10.1016/j.beproc.2014.04.004     0376-6357   Behavioural Processes      cuniculus)                                    TX0008055975

                                                                                              Male√êmale contests for mates, sexual
                                                                                              size dimorphism, and sex ratio in a
1250 Elsevier Inc.    10.1016/j.beproc.2013.07.003     0376-6357   Behavioural Processes      natural population of a solitary parasitoid   TX0007947293
                                                                                              Pragmatism, mathematical models, and
                                                                                              the scientific ideal of prediction and
1251 Elsevier Inc.    10.1016/j.beproc.2015.01.007     0376-6357   Behavioural Processes      control                                       TX0008090656
                                                                                              Studies on remating behaviour in the
                                                                                              Drosophila bipectinata species complex:
1252 Elsevier Inc.    10.1016/j.beproc.2013.03.003     0376-6357   Behavioural Processes      Intra- and interspecific variations           TX0007933662
                                                                                              Anti-leprosy drug clofazimine inhibits
                                                                                              growth of triple-negative breast cancer
                                                                                              cells via inhibition of canonical Wnt
1253 Elsevier Inc.    10.1016/j.bcp.2013.12.007        0006-2952   Biochemical Pharmacology   signaling                                     TX0007979391
                                                                                              In vitro inhibition of lysine
                                                                                              decarboxylase activity by
1254 Elsevier Inc.    10.1016/j.bcp.2014.09.011        0006-2952   Biochemical Pharmacology   organophosphate esters                        TX0008015779
                                                                                              Inhibition of mycobacterial alanine
                                                                                              racemase activity and growth by
1255 Elsevier Inc.    10.1016/j.bcp.2013.05.004        0006-2952   Biochemical Pharmacology   thiadiazolidinones                            TX0007960786
                                                                                              The disintegrin and metalloproteinase
                                                                                              ADAM10 mediates a canonical Notch-
                                                                                              dependent regulation of IL-6 through
1256 Elsevier Inc.    10.1016/j.bcp.2014.08.007        0006-2952   Biochemical Pharmacology   Dll4 in human endothelial cells               TX0007999890
                                                                                              The natural compound nujiangexanthone
                                                                                              A suppresses mast cell activation and
1257 Elsevier Inc.    10.1016/j.bcp.2015.11.004        0006-2952   Biochemical Pharmacology   allergic asthma                               TX0008240811
                                                                                              Photosynthetic CO2 uptake by
                                                                                              microalgae: An attractive tool for biogas
1258 Elsevier Inc.    10.1016/j.biombioe.2014.10.032   0961-9534   Biomass and Bioenergy      upgrading                                     TX0008068470
                                                                                              Production and quality analysis of pellets
                                                                                              manufactured from five potential energy
                                                                                              crops in the Northern Region of Costa
1259 Elsevier Inc.    10.1016/j.biombioe.2016.02.006   0961-9534   Biomass and Bioenergy      Rica                                          TX0008214266
                                                                                              The response of Arundo donax L. (C3)
                                                                                              and Panicum virgatum (C4) to different
1260 Elsevier Inc.    10.1016/j.biombioe.2015.12.021   0961-9534   Biomass and Bioenergy      stresses                                      TX0008229291
                                                                                              Utilization of acetic acid-rich pyrolytic
                                                                                              bio-oil by microalga Chlamydomonas
                                                                                              reinhardtii: Reducing bio-oil toxicity and
1261 Elsevier Inc.    10.1016/j.biortech.2013.01.134   0960-8524   Bioresource Technology     enhancing algal toxicity tolerance            TX0007968118
                                                                                              In it together: Mother talk of weight
                                                                                              concerns moderates negative outcomes
                                                                                              of encouragement to lose weight on
                                                                                              daughter body dissatisfaction and
1262 Elsevier Inc.    10.1016/j.bodyim.2015.09.004     1740-1445   Body Image                 disordered eating                             TX0008233045
                                                                                              A new stable GIP√êOxyntomodulin
                                                                                              hybrid peptide improved bone strength
                                                                                              both at the organ and tissue levels in
                                                                                              genetically-inherited type 2 diabetes
1263 Elsevier Inc.    10.1016/j.bone.2016.04.001       8756-3282   Bone                       mellitus                                      TX0008278880
                                                                                              Chronic administration of Glucagon-like
                                                                                              peptide-1 receptor agonists improves
                                                                                              trabecular bone mass and architecture in
1264 Elsevier Inc.    10.1016/j.bone.2015.08.006       8756-3282   Bone                       ovariectomised mice                           TX0008172763
                                                                                              Contribution of atypical chemokine
1265 Elsevier Inc.    10.1016/j.bone.2017.05.003       8756-3282   Bone                       receptor 2/ackr2 in bone remodeling           TX0008492406
                                                                                              Electromagnetically controllable
1266 Elsevier Inc.    10.1016/j.bone.2014.02.005       8756-3282   Bone                       osteoclast activity                           TX0007971357
                                                                                              Impaired rib bone mass and quality in
1267 Elsevier Inc.    10.1016/j.bone.2017.02.007       8756-3282   Bone                       end-stage cystic fibrosis patients            TX0008450111
                                                                                              Multiple loading conditions analysis can
                                                                                              improve the association between finite
                                                                                              element bone strength estimates and
                                                                                              proximal femur fractures: A preliminary
1268 Elsevier Inc.    10.1016/j.bone.2014.06.038       8756-3282   Bone                       study in elderly women                   TX0008062256
                                                                                              Prevention of glucocorticoid induced
1269 Elsevier Inc.    10.1016/j.bone.2015.01.001       8756-3282   Bone                       bone changes with beta-ecdysone          TX0008180155
                                                                                              Removing or truncating connexin 43 in
                                                                                              murine osteocytes alters cortical
                                                                                              geometry, nanoscale morphology, and
1270 Elsevier Inc.    10.1016/j.bone.2016.04.021       8756-3282   Bone                       tissue mechanics in the tibia            TX0008313795




                                                                       Page 59 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 61 of 142

No.   Plaintiff       DOI                                  ISSN        Journal                    Article                                       Copyright Registration
                                                                                                  Transmembrane protein 64 reciprocally
                                                                                                  regulates osteoblast and adipocyte
                                                                                                  differentiation by modulating Wnt/_-
1271 Elsevier Inc.    10.1016/j.bone.2015.05.009           8756-3282   Bone                       catenin signaling                             TX0008141025
                                                                                                  A bait we cannot avoid: Food-induced
1272 Elsevier Inc.    10.1016/j.bandc.2015.12.003          0278-2626   Brain and Cognition        motor distractibility                         TX0008385004
                                                                                                  Prolonged training does not result in a
                                                                                                  greater extent of interlimb transfer
1273 Elsevier Inc.    10.1016/j.bandc.2014.09.004          0278-2626   Brain and Cognition        following visuomotor adaptation               TX0008032304
                                                                                                  Social risky decision-making reveals
                                                                                                  gender differences in the TPJ: A
                                                                                                  hyperscanning study using functional
1274 Elsevier Inc.    10.1016/j.bandc.2017.08.008          0278-2626   Brain and Cognition        near-infrared spectroscopy                    TX0008543382
1275 Elsevier Inc.    10.1016/j.bandc.2017.02.002          0278-2626   Brain and Cognition        Walking to a multisensory beat                TX0008434252
                                                                                                  Onset age of L2 acquisition influences
                                                                                                  language network in early and late
1276 Elsevier Inc.    10.1016/j.bandl.2017.07.003          0093-934X   Brain and Language         Cantonese-Mandarin bilinguals                 TX0008547900
                                                                                                  Reading network in dyslexia: Similar,
1277 Elsevier Inc.    10.1016/j.bandl.2017.07.004          0093-934X   Brain and Language         yet different                                 TX0008547900
                                                                                                  Structural correlates of spoken language
                                                                                                  abilities: A surface-based region-of
1278 Elsevier Inc.    10.1016/j.bandl.2015.06.004          0093-934X   Brain and Language         interest morphometry study                    TX0008363727
                                                                                                  Evidence of anhedonia and differential
                                                                                                  reward processing in prefrontal cortex
                                                                                                  among post-withdrawal patients with
1279 Elsevier Inc.    10.1016/j.brainresbull.2015.12.004   0361-9230   Brain Research Bulletin    prescription opiate dependence                TX0008310628
                                                                                                  Involvement of NMDA receptors in the
                                                                                                  antidepressant-like effect of tramadol in
1280 Elsevier Inc.    10.1016/j.brainresbull.2017.07.016   0361-9230   Brain Research Bulletin    the mouse forced swimming test                TX0008529773
                                                                                                  Music exposure improves spatial
                                                                                                  cognition by enhancing the BDNF level
                                                                                                  of dorsal hippocampal subregions in the
1281 Elsevier Inc.    10.1016/j.brainresbull.2016.01.009   0361-9230   Brain Research Bulletin    developing rats                               TX0008218358

                                                                                                  Neuronal nitric oxide synthase
                                                                                                  contributes to pentylenetetrazole-kindling-
1282 Elsevier Inc.    10.1016/j.brainresbull.2016.01.010   0361-9230   Brain Research Bulletin    induced hippocampal neurogenesis            TX0008218358

                                                                                                  On the improvement of thermal comfort
                                                                                                  of university students by using
                                                                                                  electrically and chemically heated
1283 Elsevier Inc.    10.1016/j.buildenv.2015.10.017       0360-1323   Building and Environment   clothing in a cold classroom environment      TX0008294221
                                                                                                  Superporous thermo-responsive
                                                                                                  hydrogels by combination of cellulose
1284 Elsevier Inc.    10.1016/j.carbpol.2014.01.025        0144-8617   Carbohydrate Polymers      fibers and aligned micropores                 TX0007939117
                                                                                                  Aerobic oxidation of benzene to phenol
                                                                                                  over polyoxometalate-paired PdII-
                                                                                                  coordinated hybrid: Reductant-free
1285 Elsevier Inc.    10.1016/j.catcom.2014.09.031         1566-7367   Catalysis Communications   heterogeneous catalysis                       TX0008016079
                                                                                                  Beneficial influence of nanocarbon on
                                                                                                  the aryliminopyridylnickel chloride
1286 Elsevier Inc.    10.1016/j.catcom.2013.10.014         1566-7367   Catalysis Communications   catalyzed ethylene polymerization             TX0007933178
                                                                                                  CO2 stability on the Ni low-index
                                                                                                  surfaces: van der Waals corrected DFT
1287 Elsevier Inc.    10.1016/j.catcom.2016.03.017         1566-7367   Catalysis Communications   analysis                                      TX0008295597
                                                                                                  Phosphorus-containing activated carbon
                                                                                                  as acid support in a bifunctional Pt√êPd
1288 Elsevier Inc.    10.1016/j.catcom.2016.01.035         1566-7367   Catalysis Communications   catalyst for tire oil hydrocracking           TX0008205065

                                                                                                  Simple and green oxidation of
                                                                                                  cyclohexene to adipic acid with an
                                                                                                  efficient and durable silica-functionalized
1289 Elsevier Inc.    10.1016/j.catcom.2013.10.001         1566-7367   Catalysis Communications   ammonium tungstate catalyst                   TX0007933178
                                                                                                  A stable and effective
                                                                                                  Ru/polyethersulfone catalyst for levulinic
                                                                                                  acid hydrogenation to _-valerolactone in
1290 Elsevier Inc.    10.1016/j.cattod.2014.01.020         0920-5861   Catalysis Today            aqueous solution                              TX0007972421
                                                                                                  Chemical and biological-based isoprene
1291 Elsevier Inc.    10.1016/j.cattod.2014.05.033         0920-5861   Catalysis Today            production: Green metrics                     TX0008043742
                                                                                                  Influence of the reaction temperature on
                                                                                                  the oxygen reduction reaction on
                                                                                                  nitrogen-doped carbon nanotube
1292 Elsevier Inc.    10.1016/j.cattod.2014.11.020         0920-5861   Catalysis Today            catalysts                                     TX0008068835
                                                                                                  Culture supernatants of cervical cancer
                                                                                                  cells induce an M2 phenotypic profile in
1293 Elsevier Inc.    10.1016/j.cellimm.2016.07.001        0008-8749   Cellular Immunology        THP-1 macrophages                             TX0008375015




                                                                            Page 60 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 62 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                        Article                                      Copyright Registration
                                                                                                     Essential role of TNF-alpha in
                                                                                                     development of spleen fibroblastic
1294 Elsevier Inc.    10.1016/j.cellimm.2015.01.006       0008-8749   Cellular Immunology            reticular cells                              TX0008042873
                                                                                                     Geopolymerization reaction,
                                                                                                     microstructure and simulation of
                                                                      Cement and Concrete            metakaolin-based geopolymers at
1295 Elsevier Inc.    10.1016/j.cemconcomp.2017.01.014    0958-9465   Composites                     extended Si/Al ratios                        TX0008428307
                                                                                                     Investigation of crushed brick-matrix
                                                                      Cement and Concrete            interface in lime-based ancient mortar by
1296 Elsevier Inc.    10.1016/j.cemconcomp.2014.07.023    0958-9465   Composites                     microscopy and nanoindentation               TX0008067922
                                                                                                     Rheological behavior and formwork
                                                                      Cement and Concrete            pressure of SCC, SFSCC, and NC
1297 Elsevier Inc.    10.1016/j.cemconcomp.2014.05.001    0958-9465   Composites                     mixtures                                     TX0008006766
                                                                      Cement and Concrete            Self-cleaning engineered cementitious
1298 Elsevier Inc.    10.1016/j.cemconcomp.2015.09.007    0958-9465   Composites                     composites                                   TX0008238983
                                                                      Cement and Concrete            Tension stiffening in textile-reinforced
1299 Elsevier Inc.    10.1016/j.cemconcomp.2015.07.009    0958-9465   Composites                     concrete under high speed tensile loads      TX0008238983
                                                                                                     Crystal structure of magnesium silicate
                                                                                                     hydrates (M-S-H): The relation with 2:1
1300 Elsevier Inc.    10.1016/j.cemconres.2015.03.014     0008-8846   Cement and Concrete Research   Mg√êSi phyllosilicates                       TX0008106982
                                                                                                     Discussion of √íNumerical simulation of
                                                                                                     moisture transport in concrete based on a
1301 Elsevier Inc.    10.1016/j.cemconres.2015.03.007     0008-8846   Cement and Concrete Research   pore size distribution model√ì               TX0008106982
                                                                                                     A pentatonic classification of extreme
1302 Elsevier Inc.    10.1016/j.chaos.2014.07.010         0960-0779   Chaos, Solitons & Fractals     events                                       TX0008119026
                                                                                                     De-synchronization and chaos in two
                                                                                                     inductively coupled Van der Pol auto-
1303 Elsevier Inc.    10.1016/j.chaos.2014.12.017         0960-0779   Chaos, Solitons & Fractals     generators                                   TX0008119087

                                                                                                     Recurrence and symmetry of time series:
1304 Elsevier Inc.    10.1016/j.chaos.2015.04.010         0960-0779   Chaos, Solitons & Fractals     Application to transition detection     TX0008202194
                                                                                                     Biological pretreatment of Eucalyptus
                                                                                                     grandis sawdust with white-rot fungi:
                                                                                                     Study of degradation patterns and
1305 Elsevier Inc.    10.1016/j.cej.2014.07.090           1385-8947   Chemical Engineering Journal   saccharification kinetics               TX0008030680
                                                                                                     Enhanced oxidation of chloramphenicol
                                                                                                     by GLDA-driven pyrite induced
                                                                                                     heterogeneous Fenton-like reactions at
1306 Elsevier Inc.    10.1016/j.cej.2016.02.097           1385-8947   Chemical Engineering Journal   alkaline condition                           TX0008291293
                                                                                                     Micro- and macro-flow systems to study
                                                                                                     Escherichia coli adhesion to biomedical
1307 Elsevier Inc.    10.1016/j.ces.2014.12.054           0009-2509   Chemical Engineering Science   materials                                    TX0008050753
                                                                                                     The effect of EDDS and citrate on the
                                                                                                     uptake of lead in hydroponically grown
1308 Elsevier Inc.    10.1016/j.chemosphere.2013.05.066   0045-6535   Chemosphere                    Matthiola flavida                            TX0007933568
                                                                                                     Aggression in school and family
                                                                                                     contexts among youngsters with special
                                                                      Children and Youth Services    needs: Qualitative and quantitative
1309 Elsevier Inc.    10.1016/j.childyouth.2014.06.005    0190-7409   Review                         evidence from the TranSpace project          TX0008112228
                                                                                                     Family Care Treatment for dispersed
                                                                                                     populations of children with behavioral
                                                                                                     challenges: The design, implementation,
                                                                      Children and Youth Services    and initial outcomes of an evidence-
1310 Elsevier Inc.    10.1016/j.childyouth.2015.10.001    0190-7409   Review                         informed treatment                           TX0008188996
                                                                                                     Risk and protective factors for problem
                                                                      Children and Youth Services    behaviors among youth in residential
1311 Elsevier Inc.    10.1016/j.childyouth.2015.02.004    0190-7409   Review                         care                                         TX0008080729
                                                                                                     Frontal plane compensatory strategies
                                                                                                     associated with self-selected walking
1312 Elsevier Inc.    10.1016/j.clinbiomech.2014.03.013   0268-0033   Clinical Biomechanics          speed in individuals post-stroke             TX0007975986
                                                                                                     Three-dimensional scapular motion
                                                                                                     during arm elevation is altered in women
1313 Elsevier Inc.    10.1016/j.clinbiomech.2014.05.007   0268-0033   Clinical Biomechanics          with fibromyalgia                            TX0008043025
                                                                                                     Numerical modeling of dam-break flow
                                                                                                     impacting on flexible structures using an
1314 Elsevier Inc.    10.1016/j.coastaleng.2015.11.007    0378-3839   Coastal Engineering            improved SPH√êEBG method                     TX0008465492
                                                                                                     Explaining prompts children to privilege
1315 Elsevier Inc.    10.1016/j.cognition.2014.07.008     0010-0277   Cognition                      inductively rich properties                  TX0008031669
                                                                                                     Perception of tones by infants learning a
1316 Elsevier Inc.    10.1016/j.cognition.2014.06.004     0010-0277   Cognition                      non-tone language                            TX0008031669
                                                                                                     Simulating the cross-linguistic pattern of
                                                                                                     Optional Infinitive errors in children√ïs
1317 Elsevier Inc.    10.1016/j.cognition.2015.05.027     0010-0277   Cognition                      declaratives and Wh- questions               TX0008133235

                                                                                                     Social task switching: On the automatic
1318 Elsevier Inc.    10.1016/j.cognition.2015.10.001     0010-0277   Cognition                      social engagement of executive functions TX0008201369




                                                                           Page 61 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 63 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                       Article                                      Copyright Registration
                                                                                                    The role of (dis)inhibition in creativity:
                                                                                                    Decreased inhibition improves idea
1319 Elsevier Inc.    10.1016/j.cognition.2014.09.001     0010-0277   Cognition                     generation                                   TX0008014109
                                                                                                    Clear evidence for item limits in visual
1320 Elsevier Inc.    10.1016/j.cogpsych.2017.07.001      0010-0285   Cognitive Psychology          working memory                               TX0008522394
                                                                      Cold Regions Science and      Deducing avalanche size and flow
1321 Elsevier Inc.    10.1016/j.coldregions.2015.10.004   0165-232X   Technology                    regimes from seismic measurements            TX0008296669
                                                                                                    Effect of avalanche frequency on forest
                                                                      Cold Regions Science and      ecosystem services in a spruce√êfir
1322 Elsevier Inc.    10.1016/j.coldregions.2015.03.004   0165-232X   Technology                    mountain forest                              TX0008107405
                                                                                                    Differences in referral and use of
                                                                      Complementary Therapies in    complementary and alternative medicine
1323 Elsevier Inc.    10.1016/j.ctim.2015.02.004          0965-2299   Medicine                      between pediatric providers and patients     TX0008116240
                                                                                                    Wrist acupressure for post-operative
                                                                      Complementary Therapies in    nausea and vomiting (WrAP): A pilot
1324 Elsevier Inc.    10.1016/j.ctim.2015.03.007          0965-2299   Medicine                      study                                        TX0008116240
                                                                                                    Innovative sandwich structures made of
                                                                                                    high performance concrete and foamed
1325 Elsevier Inc.    10.1016/j.compstruct.2014.11.026    0263-8223   Composite Structures          polyurethane                                 TX0008038378
                                                                                                    Aramid fibers reinforced silica aerogel
                                                                                                    composites with low thermal
                                                                                                    conductivity and improved mechanical
1326 Elsevier Inc.    10.1016/j.compositesa.2016.02.014   1359-835X   Composites Part A             performance                                  TX0008222856
                                                                                                    Characterisation of inter-ply shear in
1327 Elsevier Inc.    10.1016/j.compositesa.2015.07.008   1359-835X   Composites Part A             uncured carbon fibre prepreg                 TX0008129435
                                                                                                    Enhanced tensile properties of
                                                                                                    aluminium matrix composites reinforced
                                                                                                    with graphene encapsulated SiC
1328 Elsevier Inc.    10.1016/j.compositesa.2014.10.010   1359-835X   Composites Part A             nanoparticles                          TX0008057420
                                                                                                    l-Lysine templated CaCO3 precipitated
                                                                                                    to flax develops flowery crystal
                                                                                                    structures that improve the mechanical
                                                                                                    properties of natural fibre reinforced
1329 Elsevier Inc.    10.1016/j.compositesa.2015.04.016   1359-835X   Composites Part A             composites                                   TX0008150757
                                                                                                    Mechanical properties of 3D printed
                                                                                                    interpenetrating phase composites with
                                                                                                    novel architectured 3D solid-sheet
1330 Elsevier Inc.    10.1016/j.compositesa.2016.02.009   1359-835X   Composites Part A             reinforcements                               TX0008222856
                                                                                                    Variable-stiffness composite panels:
                                                                      Composites Part A: Applied    Defect tolerance under in-plane tensile
1331 Elsevier Inc.    10.1016/j.compositesa.2014.03.022   1359-835X   Science and Manufacturing     loading                                      TX0007976014
                                                                                                    Effective thermal conductivity of epoxy
                                                                      Composites Science and        matrix filled with poly(ethyleneimine)
1332 Elsevier Inc.    10.1016/j.compscitech.2014.02.008   0266-3538   Technology                    functionalized carbon nanotubes              TX0007940396
                                                                                                    Microcombing enables high-
                                                                      Composites Science and        performance carbon nanotube
1333 Elsevier Inc.    10.1016/j.compscitech.2015.12.012   0266-3538   Technology                    composites                                   TX0008256911
                                                                                                    Preparation of fully stabilized cubic-
                                                                                                    leucite composite through heat-treating
                                                                      Composites Science and        Cs-substituted K-geopolymer composite
1334 Elsevier Inc.    10.1016/j.compscitech.2014.11.009   0266-3538   Technology                    at high temperatures                         TX0008011386
                                                                                                    Structure of cellulose -silica hybrid
                                                                                                    aerogel at sub-micron scale, studied by
                                                                      Composites Science and        synchrotron X-ray tomographic
1335 Elsevier Inc.    10.1016/j.compscitech.2016.01.013   0266-3538   Technology                    microscopy                                   TX0008199224
                                                                      Composites Science and        Styrene-free unsaturated polyesters for
1336 Elsevier Inc.    10.1016/j.compscitech.2015.10.017   0266-3538   Technology                    hemp fibre composites                        TX0008188998
                                                                                                    Thermally conductive PP/AlN
                                                                      Composites Science and        composites with a 3-D segregated
1337 Elsevier Inc.    10.1016/j.compscitech.2015.01.019   0266-3538   Technology                    structure                                    TX0008080738
                                                                                                    3D numerical reconstruction of well-
                                                                      Computer Methods in Applied   connected porous structure of rock using
1338 Elsevier Inc.    10.1016/j.cma.2014.06.035           0045-7825   Mechanics and Engineering     fractal algorithms                           TX0008063566

                                                                      Computer Methods in Applied   An explicit length scale control approach
1339 Elsevier Inc.    10.1016/j.cma.2014.08.027           0045-7825   Mechanics and Engineering     in SIMP-based topology optimization          TX0008055692
                                                                      Computer Methods in Applied   Modeling and simulation of kinked
1340 Elsevier Inc.    10.1016/j.cma.2014.10.019           0045-7825   Mechanics and Engineering     cracks by virtual node XFEM                  TX0008052603
                                                                                                    Multi-scale robust design and
                                                                      Computer Methods in Applied   optimization considering load
1341 Elsevier Inc.    10.1016/j.cma.2014.10.014           0045-7825   Mechanics and Engineering     uncertainties                                TX0008052603
                                                                                                    A comparative study of Brinkman
                                                                                                    penalization and direct-forcing immersed
                                                                                                    boundary methods for compressible
1342 Elsevier Inc.    10.1016/j.compfluid.2016.06.001     0045-7930   Computers & Fluids            viscous flows                                TX0008328602




                                                                          Page 62 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 64 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                        Article                                      Copyright Registration
                                                                                                     Nanofluid Viscosity: A simple model
                                                                                                     selection algorithm and parametric
1343 Elsevier Inc.    10.1016/j.compfluid.2014.04.001     0045-7930   Computers & Fluids             evaluation                                   TX0008055372
                                                                                                     Numerics of the lattice boltzmann
                                                                                                     method on nonuniform grids: Standard
1344 Elsevier Inc.    10.1016/j.compfluid.2014.11.013     0045-7930   Computers & Fluids             LBM and finite-difference LBM                TX0008035878
                                                                                                     Simulation of distributive mixing inside
                                                                                                     mixing elements of co-rotating twin-
1345 Elsevier Inc.    10.1016/j.compfluid.2013.01.030     0045-7930   Computers & Fluids             screw extruders                              TX0007909351
                                                                                                     Smoothed particle hydrodynamics
                                                                                                     modeling of viscous liquid drop without
1346 Elsevier Inc.    10.1016/j.compfluid.2014.01.002     0045-7930   Computers & Fluids             tensile instability                          TX0007940578
                                                                                                     Subsonic flow boundary conditions for
                                                                                                     the direct simulation Monte Carlo
1347 Elsevier Inc.    10.1016/j.compfluid.2014.06.025     0045-7930   Computers & Fluids             method                                       TX0008008557
                                                                                                     Joint modeling of preventive
                                                                                                     maintenance and quality improvement
                                                                      Computers & Industrial         for deteriorating single-machine
1348 Elsevier Inc.    10.1016/j.cie.2015.11.019           0360-8352   Engineering                    manufacturing systems                        TX0008269388
                                                                                                     Finding compromise solutions in project
                                                                      Computers & Operations         portfolio selection with multiple experts
1349 Elsevier Inc.    10.1016/j.cor.2015.07.006           0305-0548   Research                       by inverse optimization                      TX0008296467
                                                                                                     Path-relinking Tabu search for the multi-
                                                                      Computers & Operations         objective flexible job shop scheduling
1350 Elsevier Inc.    10.1016/j.cor.2014.01.010           0305-0548   Research                       problem                                      TX0007949992

                                                                                                     Sensor deployment optimization
                                                                      Computers & Operations         methods to achieve both coverage and
1351 Elsevier Inc.    10.1016/j.cor.2014.11.002           0305-0548   Research                       connectivity in wireless sensor networks     TX0008115891
                                                                                                     An adaptive quadratic approximation for
1352 Elsevier Inc.    10.1016/j.compstruc.2015.01.013     0045-7949   Computers & Structures         structural and topology optimization         TX0008116102
                                                                                                     GBT-based structural analysis of
1353 Elsevier Inc.    10.1016/j.compstruc.2014.01.001     0045-7949   Computers & Structures         elastic√êplastic thin-walled members         TX0007939132
                                                                                                     Multi-scale modelling for two-
                                                                                                     dimensional periodic structures using a
1354 Elsevier Inc.    10.1016/j.compstruc.2015.03.006     0045-7949   Computers & Structures         combined mode/wave based approach            TX0008108299
                                                                                                     Topology optimization of structures with
                                                                                                     length-scale effects using elasticity with
1355 Elsevier Inc.    10.1016/j.compstruc.2015.05.026     0045-7949   Computers & Structures         microstructure theory                        TX0008129283
                                                                                                     A framework for refining nitrogen
                                                                      Computers and Electronics in   management in dry direct-seeded rice
1356 Elsevier Inc.    10.1016/j.compag.2014.10.021        0168-1699   Agriculture                    using GreenSeeker¬™ optical sensor           TX0008044531
                                                                                                     A new predictive model for furrow
                                                                      Computers and Electronics in   irrigation infiltration using gene
1357 Elsevier Inc.    10.1016/j.compag.2016.01.035        0168-1699   Agriculture                    expression programming                       TX0008237128
                                                                                                     Evaluation of optimal irrigation
                                                                                                     scheduling and groundwater recharge at
                                                                                                     representative sites in the North China
                                                                      Computers and Electronics in   Plain with SWAP model and field
1358 Elsevier Inc.    10.1016/j.compag.2015.06.015        0168-1699   Agriculture                    experiments                                  TX0008140054
                                                                                                     Extracting the parameters of the single-
                                                                      Computers and Electronics in   dispersion Cole bioimpedance model
1359 Elsevier Inc.    10.1016/j.compag.2015.10.014        0168-1699   Agriculture                    using a magnitude-only method                TX0008197173
                                                                                                     NIR spectroscopy coupled with
                                                                                                     multivariate computational tools for
                                                                      Computers and Electronics in   qualitative characterization of the aging
1360 Elsevier Inc.    10.1016/j.compag.2013.10.001        0168-1699   Agriculture                    of beer                                      TX0007963497
                                                                                                     Simulation of components of a power
                                                                      Computers and Electronics in   shuttle transmission system for an
1361 Elsevier Inc.    10.1016/j.compag.2015.03.006        0168-1699   Agriculture                    agricultural tractor                         TX0008176220
                                                                                                     DEM analyses of one-dimensional
                                                                                                     compression and collapse behaviour of
1362 Elsevier Inc.    10.1016/j.compgeo.2014.04.002       0266-352X   Computers and Geotechnics      unsaturated structural loess                 TX0007994352
                                                                                                     Investigation into the effect of
                                                                                                     backpressure on the mechanical behavior
                                                                                                     of methane-hydrate-bearing sediments
1363 Elsevier Inc.    10.1016/j.compgeo.2015.06.019       0266-352X   Computers and Geotechnics      via DEM analyses                             TX0008151136
                                                                                                     Modeling the particle breakage of
                                                                                                     rockfill materials with the cohesive crack
1364 Elsevier Inc.    10.1016/j.compgeo.2014.05.006       0266-352X   Computers and Geotechnics      model                                        TX0008059898
                                                                                                     Can texting be used to improve romantic
                                                                                                     relationships?√ëThe effects of sending
                                                                                                     positive text messages on relationship
1365 Elsevier Inc.    10.1016/j.chb.2014.11.035           0747-5632   Computers in Human Behavior    satisfaction                                 TX0008075433
                                                                                                     Compressive behaviour of flax FRP
                                                                      Construction and Building      double tube confined coconut fibre
1366 Elsevier Inc.    10.1016/j.conbuildmat.2016.02.120   0950-0618   Materials                      reinforced concrete                          TX0008290685




                                                                           Page 63 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 65 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                        Article                                     Copyright Registration
                                                                                                     Effect of coarse aggregate type and
                                                                      Construction and Building      loading level on the high temperature
1367 Elsevier Inc.    10.1016/j.conbuildmat.2014.12.096   0950-0618   Materials                      properties of concrete                      TX0008025801
                                                                                                     A decade of individual participant data
                                                                                                     meta-analyses: A review of current
1368 Elsevier Inc.    10.1016/j.cct.2015.06.012           1551-7144   Contemporary Clinical Trials   practice                                    TX0008160334
                                                                                                     Feasibility study design and methods for
                                                                                                     Project GEMS: Guidelines for Exercise
1369 Elsevier Inc.    10.1016/j.cct.2015.12.002           1551-7144   Contemporary Clinical Trials   in Multiple Sclerosis                       TX0008216112
                                                                                                     Improving palliative care through
                                                                                                     teamwork (IMPACTT) in nursing
                                                                                                     homes: Study design and baseline
1370 Elsevier Inc.    10.1016/j.cct.2017.01.011           1551-7144   Contemporary Clinical Trials   findings                                    TX0008469240
                                                                                                     Using social media to deliver weight loss
                                                                                                     programming to young adults: Design
                                                                                                     and rationale for the Healthy Body
1371 Elsevier Inc.    10.1016/j.cct.2017.06.007           1551-7144   Contemporary Clinical Trials   Healthy U (HBHU) trial                    TX0008497722
                                                                                                     Exploring the relations between
                                                                      Contemporary Educational       epistemic beliefs, emotions, and learning
1372 Elsevier Inc.    10.1016/j.cedpsych.2016.10.001      0361-476X   Psychology                     from texts                                TX0008436791
                                                                                                     Trajectories of psychological need
                                                                                                     satisfaction from early to late
                                                                      Contemporary Educational       adolescence as a predictor of adjustment
1373 Elsevier Inc.    10.1016/j.cedpsych.2014.09.003      0361-476X   Psychology                     in school                                 TX0008041992
                                                                                                     Controlling factors of summer
                                                                                                     phytoplankton community in the
                                                                                                     Changjiang (Yangtze River) Estuary and
1374 Elsevier Inc.    10.1016/j.csr.2015.04.009           0278-4343   Continental Shelf Research     adjacent East China Sea shelf             TX0008108293
                                                                                                     Impact of seasonal river input on the Bay
1375 Elsevier Inc.    10.1016/j.csr.2015.05.001           0278-4343   Continental Shelf Research     of Bengal simulation                      TX0008129285
                                                                                                     Monitoring spatio-temporal variability of
                                                                                                     the Adour River turbid plume (Bay of
                                                                                                     Biscay, France) with MODIS 250-m
1376 Elsevier Inc.    10.1016/j.csr.2013.11.011           0278-4343   Continental Shelf Research     imagery                                   TX0007992224
                                                                                                     Shelf-slope exchanges and particle
                                                                                                     dispersion in Blanes submarine canyon
                                                                                                     (NW Mediterranean Sea): A numerical
1377 Elsevier Inc.    10.1016/j.csr.2015.09.012           0278-4343   Continental Shelf Research     study                                   TX0008190230
                                                                                                     Solution pans and linear sand bedforms
                                                                                                     on the bare-rock limestone shelf of the
                                                                                                     Campeche Bank, Yucat‚Ä°n Peninsula,
1378 Elsevier Inc.    10.1016/j.csr.2016.02.005           0278-4343   Continental Shelf Research     Mexico                                  TX0008216223
                                                                                                     Characterisation of three-dimensional
                                                                                                     porosity in an Fe-based amorphous
                                                                                                     coating and its correlation with corrosion
1379 Elsevier Inc.    10.1016/j.corsci.2015.01.022        0010-938X   Corrosion Science              behaviour                                  TX0008029892
                                                                                                     Corrosion protection of the reinforcing
                                                                                                     steels in chloride-laden concrete
                                                                                                     environment through
                                                                                                     epoxy/polyaniline√êcamphorsulfonate
1380 Elsevier Inc.    10.1016/j.corsci.2014.10.015        0010-938X   Corrosion Science              nanocomposite coating                       TX0008030307
                                                                                                     Friction stir processing of aluminium
                                                                                                     alloy AA7075: Microstructure, surface
1381 Elsevier Inc.    10.1016/j.corsci.2016.02.006        0010-938X   Corrosion Science              chemistry and corrosion resistance          TX0008300946
                                                                                                     In situ 3D monitoring of corrosion on
                                                                                                     carbon steel and ferritic stainless steel
1382 Elsevier Inc.    10.1016/j.corsci.2014.03.010        0010-938X   Corrosion Science              embedded in cement paste                    TX0007937545
                                                                                                     Surface morphology evolution and
                                                                                                     ablation mechanism of SiC√êSi
                                                                                                     multiphase ceramic coating on graphite
1383 Elsevier Inc.    10.1016/j.corsci.2014.08.008        0010-938X   Corrosion Science              under oxy-acetylene flame                   TX0008065146
                                                                                                     Visual mismatch negativity (vMMN): A
                                                                                                     review and meta-analysis of studies in
1384 Elsevier Inc.    10.1016/j.cortex.2016.03.017        0010-9452   Cortex                         psychiatric and neurological disorders      TX0008320348
                                                                                                     Effects of silicon on resistance to
                                                                                                     bacterial fruit blotch and growth of
1385 Elsevier Inc.    10.1016/j.cropro.2015.09.025        0261-2194   Crop Protection                melon                                       TX0008188728
                                                                                                     Field detection of canker-causing
                                                                                                     bacteria on kiwifruit trees: Pseudomonas
                                                                                                     syringae pv. actinidiae is the major
1386 Elsevier Inc.    10.1016/j.cropro.2015.05.008        0261-2194   Crop Protection                causal agent                              TX0008150626
                                                                                                     Integration of soil-applied herbicides at
                                                                                                     the reduced rates with physical control
                                                                                                     for weed management in fennel
1387 Elsevier Inc.    10.1016/j.cropro.2014.05.018        0261-2194   Crop Protection                (Foeniculum vulgare√äMill.)               TX0007976023




                                                                           Page 64 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 66 of 142

No.   Plaintiff       DOI                            ISSN        Journal                           Article                                      Copyright Registration
                                                                                                   Suitable climate for rubber trees affected
                                                                                                   by the South American Leaf Blight
                                                                                                   (SALB): Example for identification of
                                                                                                   escape zones in the Colombian middle
1388 Elsevier Inc.    10.1016/j.cropro.2015.12.016   0261-2194   Crop Protection                   Magdalena                                    TX0008255290
                                                                                                   The distribution and incidence of banana
                                                                                                   Fusarium wilt in subsistence farming
1389 Elsevier Inc.    10.1016/j.cropro.2016.03.003   0261-2194   Crop Protection                   systems in east and central Africa           TX0008228468
                                                                                                   Transforming soils: transdisciplinary
                                                                 Current Opinion in                perspectives and pathways to
1390 Elsevier Inc.    10.1016/j.cosust.2015.07.007   1877-3435   Environmental Sustainability      sustainability                               TX0008188632
                                                                                                   Juvenile hormone and ecdysteroids as
                                                                 Current Opinion in Insect         major regulators of brain and behavior in
1391 Elsevier Inc.    10.1016/j.cois.2015.09.006     2214-5745   Science                           bees                                         TX0008175898

1392 Elsevier Inc.    10.1016/j.mib.2015.05.005      1369-5274   Current Opinion in Microbiology Metagenomics of extreme environments TX0008141053
                                                                                                 Protein homeostasis√ëmore than
1393 Elsevier Inc.    10.1016/j.mib.2016.02.006      1369-5274   Current Opinion in Microbiology resisting a hot bath                 TX0008218658

                                                                                                 Variability of chromosome structure in
1394 Elsevier Inc.    10.1016/j.mib.2014.04.002      1369-5274   Current Opinion in Microbiology pathogenic fungi√ëof √îends and odds√ï TX0008064362
                                                                                                 Corticostriatal synaptic adaptations in
1395 Elsevier Inc.    10.1016/j.conb.2015.01.020     0959-4388   Current Opinion in Neurobiology Huntington's disease                    TX0008111106

1396 Elsevier Inc.    10.1016/j.conb.2014.01.018     0959-4388   Current Opinion in Neurobiology Dynamic belief state representations           TX0007939118
                                                                                                  Involvement of √îstress√êresponse√ï
                                                                                                  kinase pathways in Alzheimer's disease
1397 Elsevier Inc.    10.1016/j.conb.2014.03.011     0959-4388   Current Opinion in Neurobiology progression                                    TX0008052827
                                                                                                  Models and processes of multisensory
1398 Elsevier Inc.    10.1016/j.conb.2013.11.008     0959-4388   Current Opinion in Neurobiology cue combination                                TX0007939118
                                                                                                  Circulating microRNAs and
                                                                                                  hypertension√ëfrom new insights into
                                                                 Current Opinion in               blood pressure regulation to biomarkers
1399 Elsevier Inc.    10.1016/j.coph.2015.12.002     1471-4892   Pharmacology                     of cardiovascular risk                        TX0008222637
                                                                 Current Opinion in               Vascular mineralocorticoid receptor and
1400 Elsevier Inc.    10.1016/j.coph.2015.02.004     1471-4892   Pharmacology                     blood pressure regulation                     TX0008080704
                                                                                                  Free radical-mediated systemic immunity
1401 Elsevier Inc.    10.1016/j.pbi.2014.05.012      1369-5266   Current Opinion in Plant Biology in plants                                     TX0008013363
                                                                                                  The evolution and emergence of
1402 Elsevier Inc.    10.1016/j.coviro.2014.12.007   1879-6257   Current Opinion in Virology      hantaviruses                                  TX0008118948
                                                                                                  A customer value, satisfaction, and
                                                                                                  loyalty perspective of mobile application
1403 Elsevier Inc.    10.1016/j.dss.2015.08.008      0167-9236   Decision Support Systems         recommendations                               TX0008248013
                                                                                                  Application discoverability and user
                                                                                                  satisfaction in mobile application stores:
                                                                                                  An environmental psychology
1404 Elsevier Inc.    10.1016/j.dss.2013.10.004      0167-9236   Decision Support Systems         perspective                                   TX0007949294
                                                                                                  Fame for sale: Efficient detection of fake
1405 Elsevier Inc.    10.1016/j.dss.2015.09.003      0167-9236   Decision Support Systems         Twitter followers                             TX0008160218
                                                                                                  The impact of multinationality on firm
                                                                                                  value: A comparative analysis of
1406 Elsevier Inc.    10.1016/j.dss.2013.11.001      0167-9236   Decision Support Systems         machine learning techniques                   TX0007949294
                                                                                                  Production and degradation of
                                                                                                  fluorescent dissolved organic matter in
                                                                 Deep Sea Research Part I:        surface waters of the eastern north
1407 Elsevier Inc.    10.1016/j.dsr.2014.11.001      0967-0637   Oceanographic Research Papers Atlantic ocean                                   TX0008065720
                                                                                                  Composition and distribution of bivalves
                                                                                                  of the abyssal plain adjacent to the
                                                                 Deep Sea Research Part II:       Kuril√êKamchatka Trench (Pacific
1408 Elsevier Inc.    10.1016/j.dsr2.2014.08.005     0967-0645   Topical Studies in Oceanography Ocean)                                         TX0008050947
                                                                                                 Estimates of net community production
                                                                                                 in the Southern Ocean determined from
                                                                                                 time series observations (2002√ê2011)
                                                                                                 of nutrients, dissolved inorganic carbon,
                                                                 Deep Sea Research Part II:      and surface ocean pCO2 in Drake
1409 Elsevier Inc.    10.1016/j.dsr2.2014.12.014     0967-0645   Topical Studies in Oceanography Passage                                        TX0008062015
                                                                                                 Vesicomyinae (Bivalvia: Vesicomyidae)
                                                                 Deep Sea Research Part II:      of the Kuril√êKamchatka Trench and
1410 Elsevier Inc.    10.1016/j.dsr2.2014.10.004     0967-0645   Topical Studies in Oceanography adjacent abyssal regions                       TX0008050947
                                                                                                 Characterization of a MAVS ortholog
                                                                 Developmental & Comparative from the Chinese tree shrew (Tupaia
1411 Elsevier Inc.    10.1016/j.dci.2015.04.014      0145-305X   Immunology                      belangeri chinensis)                           TX0008116639
                                                                                                 Molecular cloning and expression
                                                                                                 analysis of the Ajuba gene of grass carp
                                                                 Developmental & Comparative (Ctenopharyngodon idella) involved in
1412 Elsevier Inc.    10.1016/j.dci.2014.10.002      0145-305X   Immunology                      cellular response to viral infection           TX0008012907




                                                                      Page 65 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 67 of 142

No.   Plaintiff       DOI                                ISSN        Journal                          Article                                      Copyright Registration
                                                                                                      Neutrophils of Scophthalmus maximus
                                                                     Developmental & Comparative      produce extracellular traps that capture
1413 Elsevier Inc.    10.1016/j.dci.2015.11.005          0145-305X   Immunology                       bacteria and inhibit bacterial infection     TX0008189808
                                                                                                      The characterization of hematopoietic
                                                                     Developmental & Comparative      tissue in adult Chinese mitten crab
1414 Elsevier Inc.    10.1016/j.dci.2016.02.002          0145-305X   Immunology                       Eriocheir sinensis                           TX0008232836
                                                                     Developmental & Comparative      The Toll/NF-_B pathway in cuttlefish
1415 Elsevier Inc.    10.1016/j.dci.2015.06.016          0145-305X   Immunology                       symbiotic accessory nidamental gland         TX0008151137
                                                                                                      Two novel LRR-only proteins in
                                                                                                      Chlamys farreri: Similar in structure, yet
                                                                     Developmental & Comparative      different in expression profile and
1416 Elsevier Inc.    10.1016/j.dci.2016.01.013          0145-305X   Immunology                       pattern recognition                          TX0008225538
                                                                                                      Nanoparticle technology for treatment of
                                                                                                      Parkinson's disease: the role of surface
1417 Elsevier Inc.    10.1016/j.drudis.2015.02.009       1359-6446   Drug Discovery Today             phenomena in reaching the brain              TX0008166440
                                                                                                      Toward an effective strategy in
                                                                                                      glioblastoma treatment. Part II: RNA
                                                                                                      interference as a promising way to
1418 Elsevier Inc.    10.1016/j.drudis.2015.02.014       1359-6446   Drug Discovery Today             sensitize glioblastomas to temozolomide      TX0008125603
                                                                                                      A review of the Middle√êLate
                                                                                                      Pennsylvanian west European regional
                                                                                                      substages and floral biozones, and their
                                                                                                      correlation to the Geological Time Scale
1419 Elsevier Inc.    10.1016/j.earscirev.2016.01.004    0012-8252   Earth-Science Reviews            based on new U√êPb ages                      TX0008302539
                                                                                                      Phanerozoic trends in ecospace
1420 Elsevier Inc.    10.1016/j.earscirev.2015.10.005    0012-8252   Earth-Science Reviews            utilization: The bivalve perspective         TX0008189901
                                                                                                      Surface textural analysis of quartz grains
                                                                                                      by scanning electron microscopy (SEM):
                                                                                                      From sample preparation to
1421 Elsevier Inc.    10.1016/j.earscirev.2013.10.013    0012-8252   Earth-Science Reviews            environmental interpretation                 TX0007957145
                                                                                                      A novel measure of compulsive food
                                                                                                      restriction in anorexia nervosa:
                                                                                                      Validation of the Self-Starvation Scale
1422 Elsevier Inc.    10.1016/j.eatbeh.2014.12.004       1471-0153   Eating Behaviors                 (SS)                                         TX0008121318
                                                                                                      Episodic future thinking reduces eating
1423 Elsevier Inc.    10.1016/j.eatbeh.2015.10.002       1471-0153   Eating Behaviors                 in a food court                              TX0008247187
                                                                                                      Positive relationship between genetic-
                                                                                                      and species diversity on limestone
1424 Elsevier Inc.    10.1016/j.ecocom.2014.01.001       1476-945X   Ecological Complexity            outcrops in the Carpathian Mountains         TX0008017021
                                                                                                      The integration of Artificial Night-Time
                                                                                                      Lights in landscape ecology: A remote
1425 Elsevier Inc.    10.1016/j.ecocom.2015.02.008       1476-945X   Ecological Complexity            sensing approach                             TX0008147569
                                                                                                   Assessing the cost-effectiveness of a
                                                                                                   biodiversity conservation policy: A bio-
                                                                                                   econometric analysis of Natura 2000
1426 Elsevier Inc.    10.1016/j.ecolecon.2015.08.008     0921-8009   Ecological Economics          contracts in forest                             TX0008163968
                                                                                                   Governing complex commons √ë The
                                                                                                   role of communication for experimental
1427 Elsevier Inc.    10.1016/j.ecolecon.2015.01.011     0921-8009   Ecological Economics          learning and coordinated management             TX0008048634
                                                                                                   Renewable electricity producing
                                                                                                   technologies and metal depletion: A
1428 Elsevier Inc.    10.1016/j.ecolecon.2014.12.001     0921-8009   Ecological Economics          sensitivity analysis using the EROI             TX0008048652
                                                                                                   How does Google search affect trader
1429 Elsevier Inc.    10.1016/j.econmod.2015.04.005      0264-9993   Economic Modelling            positions and crude oil prices?                 TX0008138579
                                                                                                   Investor sentiment and its nonlinear
                                                                                                   effect on stock returns√ëNew evidence
                                                                                                   from the Chinese stock market based on
1430 Elsevier Inc.    10.1016/j.econmod.2015.07.007      0264-9993   Economic Modelling            panel quantile regression model                 TX0008160746
                                                                                                   On the optimal choices of R&D risk in a
1431 Elsevier Inc.    10.1016/j.econmod.2013.12.024      0264-9993   Economic Modelling            market with network externalities               TX0007962100
                                                                                                   The economic modeling of migration and
                                                                                                   consumption patterns in the English-
1432 Elsevier Inc.    10.1016/j.econmod.2014.07.035      0264-9993   Economic Modelling            speaking world                                  TX0008160746
                                                                                                   How price spikes can help overcome the
1433 Elsevier Inc.    10.1016/j.econlet.2015.07.008      0165-1765   Economics Letters             energy efficiency gap                           TX0008128052
                                                                                                   Monetary incentives versus class credit:
                                                                                                   Evidence from a large classroom trust
1434 Elsevier Inc.    10.1016/j.econlet.2014.02.012      0165-1765   Economics Letters             experiment                                      TX0007963420
                                                                                                   Stages of diversification in a neoclassical
1435 Elsevier Inc.    10.1016/j.econlet.2013.12.010      0165-1765   Economics Letters             world                                           TX0007962524
                                                                                                   Testing an asset-building approach for
                                                                                                   young people: Early access to savings
1436 Elsevier Inc.    10.1016/j.econedurev.2012.10.004   0272-7757   Economics of Education Review predicts later savings                          TX0007721850
                                                                                                   Comparative toxicity of nonylphenol,
                                                                                                   nonylphenol-4-ethoxylate and
                                                                     Ecotoxicology and             nonylphenol-10-ethoxylate to wheat
1437 Elsevier Inc.    10.1016/j.ecoenv.2016.04.035       0147-6513   Environmental Safety          seedlings (Triticum aestivum L.)                TX0008331405




                                                                          Page 66 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 68 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                          Article                                         Copyright Registration
                                                                                                       DDTs-induced antioxidant responses in
                                                                      Ecotoxicology and                plants and their influence on
1438 Elsevier Inc.    10.1016/j.ecoenv.2017.08.037        0147-6513   Environmental Safety             phytoremediation process              TX0008533465
                                                                                                       Evaluating biochemical response of
                                                                      Ecotoxicology and                filamentous algae integrated with
1439 Elsevier Inc.    10.1016/j.ecoenv.2017.04.008        0147-6513   Environmental Safety             different water bodies                TX0008480103

                                                                                                      Hydrogen sulfide alleviates cadmium-
                                                                      Ecotoxicology and               induced morpho-physiological and
1440 Elsevier Inc.    10.1016/j.ecoenv.2014.08.027        0147-6513   Environmental Safety            ultrastructural changes in Brassica napus        TX0008032341
                                                                                                      Phenotypic defects in newborn
                                                                                                      Gammarus fossarum (Amphipoda)
                                                                      Ecotoxicology and               following embryonic exposure to
1441 Elsevier Inc.    10.1016/j.ecoenv.2017.06.017        0147-6513   Environmental Safety            fenoxycarb                                       TX0008503826
                                                                                                      Sorption kinetics, isotherms and
                                                                      Ecotoxicology and               mechanisms of PFOS on soils with
1442 Elsevier Inc.    10.1016/j.ecoenv.2017.03.040        0147-6513   Environmental Safety            different physicochemical properties             TX0008480103
                                                                                                      Influencing variables and moderators of
                                                                                                      transfer of learning to the workplace
                                                                                                      within the area of staff development in
1443 Elsevier Inc.    10.1016/j.edurev.2012.05.007        1747-938X   Educational Research Review     higher education: Research review                TX0007709318
                                                                                                      Low voltage ride-through of DFIG and
                                                                                                      brushless DFIG: Similarities and
1444 Elsevier Inc.    10.1016/j.epsr.2013.12.018          0378-7796   Electric Power Systems Research differences                                      TX0007963534
                                                                                                      Prospects for novel deformation
                                                                                                      processed Al/Ca composite conductors
                                                                                                      for overhead high voltage direct current
1445 Elsevier Inc.    10.1016/j.epsr.2013.07.017          0378-7796   Electric Power Systems Research (HVDC) power transmission                        TX0007961604
                                                                                                      Producing atmospheres at the match: Fan
                                                                                                      cultures, commercialisation and mood
1446 Elsevier Inc.    10.1016/j.emospa.2013.12.010        1755-4586   Emotion, Space and Society      management in English football                   TX0008169655
                                                                                                      New horizons: Australian nurses at
1447 Elsevier Inc.    10.1016/j.endeavour.2014.05.004     0160-9327   Endeavour                       work in World War I                              TX0008019642
                                                                                                      A study on thermal performance, thermal
                                                                                                      comfort in sleeping environment and
                                                                                                      solar energy contribution of solar
1448 Elsevier Inc.    10.1016/j.enbuild.2012.11.028       0378-7788   Energy and Buildings            Chinese Kang                                     TX0007711190
                                                                                                      Cooling load differences between radiant
1449 Elsevier Inc.    10.1016/j.enbuild.2013.06.009       0378-7788   Energy and Buildings            and air systems                                  TX0007944226
                                                                                                      Meta-analysis of European heat pump
1450 Elsevier Inc.    10.1016/j.enbuild.2013.07.064       0378-7788   Energy and Buildings            field trial efficiencies                         TX0007960856
                                                                                                       Effects of port fuel injection (PFI) of n-
                                                                                                       butanol and EGR on combustion and
                                                                      Energy Conversion and            emissions of a direct injection diesel
1451 Elsevier Inc.    10.1016/j.enconman.2013.08.030      0196-8904   Management                       engine                                          TX0007978280
                                                                      Energy Conversion and            Efficiency analysis of alternative
1452 Elsevier Inc.    10.1016/j.enconman.2015.01.056      0196-8904   Management                       refrigerants for ejector cooling cycles         TX0008080874
                                                                      Energy Conversion and            Emission, efficiency, and influence in a
1453 Elsevier Inc.    10.1016/j.enconman.2014.07.028      0196-8904   Management                       diesel n-butanol dual-injection engine          TX0008030619
                                                                                                       Thermodynamic analysis of a novel air-
                                                                                                       cooled non-adiabatic absorption
                                                                      Energy Conversion and            refrigeration cycle driven by low grade
1454 Elsevier Inc.    10.1016/j.enconman.2014.06.008      0196-8904   Management                       energy                                          TX0008057915
                                                                                                       A comparison of implied and realized
                                                                                                       volatility in the Nordic power forward
1455 Elsevier Inc.    10.1016/j.eneco.2014.12.021         0140-9883   Energy Economics                 market                                          TX0008078224
                                                                                                       An examination of the flow
                                                                                                       characteristics of crude oil: Evidence
1456 Elsevier Inc.    10.1016/j.eneco.2015.12.005         0140-9883   Energy Economics                 from risk-neutral moments                       TX0008298711
                                                                                                       Cost efficiency of electric grid utilities in
                                                                                                       China: A comparison of estimates from
                                                                                                       SFA√êMLE, SFA√êBayes and
1457 Elsevier Inc.    10.1016/j.eneco.2016.02.011         0140-9883   Energy Economics                 StoNED√êCNLS                                    TX0008291290
                                                                                                       Energy trade efficiency and its
                                                                                                       determinants: A Malmquist index
1458 Elsevier Inc.    10.1016/j.eneco.2015.05.019         0140-9883   Energy Economics                 approach                                        TX0008140053
                                                                                                       Mainstreaming and sector-wide
                                                                                                       approaches to sustainable
1459 Elsevier Inc.    10.1016/j.esr.2013.11.003           2211-467X   Energy Strategy Reviews          energy√äaccess√äin Ethiopia                     TX0007941227
                                                                                                       An algorithm with m-step residual
                                                                                                       history for solving linear equations: Data
                                                                      Engineering Analysis with        interpolation by a multi-shape-factors
1460 Elsevier Inc.    10.1016/j.enganabound.2014.10.020   0955-7997   Boundary Elements                RBF                                             TX0008024833

                                                                                                       An indirect boundary element method to
                                                                      Engineering Analysis with        model the 3-D scattering of elastic waves
1461 Elsevier Inc.    10.1016/j.enganabound.2016.02.005   0955-7997   Boundary Elements                in a fluid-saturated poroelastic half-space TX0008280254




                                                                           Page 67 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 69 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                          Article                                     Copyright Registration
                                                                                                     Analysis of heat flux singularity at 2D
                                                                                                     notch tip by singularity analysis method
                                                                      Engineering Analysis with      combined with boundary element
1462 Elsevier Inc.    10.1016/j.enganabound.2014.04.024   0955-7997   Boundary Elements              technique                                     TX0008002557
                                                                                                     Simulation of two-dimensional sloshing
                                                                      Engineering Analysis with      phenomenon by generalized finite
1463 Elsevier Inc.    10.1016/j.enganabound.2015.11.008   0955-7997   Boundary Elements              difference method                             TX0008571332
                                                                                                     Bolt loosening at rotating joint interface
1464 Elsevier Inc.    10.1016/j.engfailanal.2015.11.002   1350-6307   Engineering Failure Analysis   and its influence on rotor dynamics           TX0008280567
                                                                                                     Degradation of a corrosion and heat
1465 Elsevier Inc.    10.1016/j.engfailanal.2012.11.002   1350-6307   Engineering Failure Analysis   resistant steel pipe                          TX0007712109
                                                                                                     Dynamic contact characteristics between
                                                                                                     hoisting rope and friction lining in the
1466 Elsevier Inc.    10.1016/j.engfailanal.2016.03.006   1350-6307   Engineering Failure Analysis   deep coal mine                                TX0008220895
                                                                                                     Experimental study of the impact of
                                                                                                     grease particle contaminants on wear and
1467 Elsevier Inc.    10.1016/j.engfailanal.2014.01.016   1350-6307   Engineering Failure Analysis   fatigue life of ball bearings                 TX0007943895
                                                                                                     Limitations of analytical strength
                                                                                                     verifications with local effects and
                                                                                                     nonlinearities: A case study on a failed
1468 Elsevier Inc.    10.1016/j.engfailanal.2015.05.002   1350-6307   Engineering Failure Analysis   high rack rail                                TX0008192722
                                                                                                     Pipeline failures in corrosive
                                                                                                     environments √ê A conceptual analysis
1469 Elsevier Inc.    10.1016/j.engfailanal.2015.03.004   1350-6307   Engineering Failure Analysis   of trends and effects                         TX0008080779
                                                                                                     State-of-the-art review on the design and
                                                                                                     performance of steel pallet rack
1470 Elsevier Inc.    10.1016/j.engfailanal.2016.04.017   1350-6307   Engineering Failure Analysis   connections                                   TX0008320550
                                                                                                     Vibration signal modeling of a planetary
1471 Elsevier Inc.    10.1016/j.engfailanal.2014.11.015   1350-6307   Engineering Failure Analysis   gear set for tooth crack detection            TX0008035202
                                                                                                     Quantitative hydraulic analysis of pre-
                                                                                                     drillings and inflows to the Gotthard
1472 Elsevier Inc.    10.1016/j.enggeo.2013.06.002        0013-7952   Engineering Geology            Base Tunnel (Sedrun Lot, Switzerland)         TX0007933331
                                                                                                     Early-age behaviour of the concrete
                                                                                                     surrounding a turbine spiral case:
                                                                                                     Monitoring and thermo-mechanical
1473 Elsevier Inc.    10.1016/j.engstruct.2014.10.009     0141-0296   Engineering Structures         modelling                                     TX0008103899
                                                                                                     Influence of dehydration rate on cell
                                                                                                     sucrose and water relations parameters in
                                                                      Environmental and Experimental an inducible desiccation tolerant aquatic
1474 Elsevier Inc.    10.1016/j.envexpbot.2015.07.002     0098-8472   Botany                         bryophyte                                     TX0008169735
                                                                                                     Plasticity of bud phenology and
                                                                                                     photosynthetic capacity in hybrid poplar
                                                                      Environmental and Experimental plantations along a latitudinal gradient in
1475 Elsevier Inc.    10.1016/j.envexpbot.2016.01.007     0098-8472   Botany                         northeastern Canada                           TX0008218669
                                                                                                     Environmental risks of high-speed
                                                                                                     railway in China: Public participation,
1476 Elsevier Inc.    10.1016/j.envdev.2015.02.002        2211-4645   Environmental Development      perception and trust                          TX0008103119
                                                                                                     Residents√ï resource uses and nature
                                                                                                     conservation in Band-e-Amir National
1477 Elsevier Inc.    10.1016/j.envdev.2014.04.003        2211-4645   Environmental Development      Park, Afghanistan                             TX0008072404
                                                                                                     Transition to ecosystem-based
                                                                                                     governance of the Benguela Current
1478 Elsevier Inc.    10.1016/j.envdev.2015.06.013        2211-4645   Environmental Development      Large Marine Ecosystem                        TX0008253654
                                                                                                       A method to the impact assessment of
                                                                                                       the returning grazing land to grassland
                                                                      Environmental Impact             project on regional eco-environmental
1479 Elsevier Inc.    10.1016/j.eiar.2015.10.006          0195-9255   Assessment Review                vulnerability                             TX0008205712
                                                                                                       Degradation of natural habitats by roads:
                                                                      Environmental Impact             Comparing land-take and noise effect
1480 Elsevier Inc.    10.1016/j.eiar.2017.05.003          0195-9255   Assessment Review                zone                                      TX0008475992
                                                                                                       Environmental impact of electricity
                                                                                                       relocation: A quasi-natural experiment
                                                                      Environmental Impact             from interregional electricity
1481 Elsevier Inc.    10.1016/j.eiar.2017.07.002          0195-9255   Assessment Review                transmission                                TX0008530885
                                                                      Environmental Modelling &        A dynamic probabilistic material flow
1482 Elsevier Inc.    10.1016/j.envsoft.2015.11.012       1364-8152   Software                         modeling method                             TX0008265921
                                                                                                       A systems model combining process-
                                                                                                       based simulation and multi-objective
                                                                      Environmental Modelling &        optimisation for strategic management of
1483 Elsevier Inc.    10.1016/j.envsoft.2014.06.020       1364-8152   Software                         mine water                                 TX0008067631
                                                                      Environmental Modelling &        Conceptual evaluation of continental land-
1484 Elsevier Inc.    10.1016/j.envsoft.2013.01.007       1364-8152   Software                         surface model behaviour                    TX0007960812
                                                                      Environmental Modelling &        Identification of firefighter safety zones
1485 Elsevier Inc.    10.1016/j.envsoft.2014.05.017       1364-8152   Software                         using lidar                                TX0007998968
                                                                                                       Modeling surface water-groundwater
                                                                      Environmental Modelling &        interaction in arid and semi-arid regions
1486 Elsevier Inc.    10.1016/j.envsoft.2014.10.011       1364-8152   Software                         with intensive agriculture                 TX0008024165




                                                                           Page 68 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 70 of 142

No.   Plaintiff       DOI                               ISSN        Journal                          Article                                       Copyright Registration

                                                                                                     Selecting model scenarios of real
                                                                                                     hydrodynamic forcings on mesotidal and
                                                                    Environmental Modelling &        macrotidal estuaries influenced by river
1487 Elsevier Inc.    10.1016/j.envsoft.2015.02.007     1364-8152   Software                         discharges using K-means clustering           TX0008090694
                                                                                                     Synergistic sub-lethal effects of a biocide
                                                                                                     mixture on the springtail Folsomia
1488 Elsevier Inc.    10.1016/j.envpol.2013.12.004      0269-7491   Environmental Pollution          fimetaria                                     TX0007941257
                                                                                                     Mortality related to cold and heat. What
1489 Elsevier Inc.    10.1016/j.envres.2016.05.018      0013-9351   Environmental Research           do we learn from dairy cattle?                TX0008320144
                                                                                                     Better the devil you throw: Experience
                                                                                                     and support for pay-as-you-throw waste
1490 Elsevier Inc.    10.1016/j.envsci.2013.11.007      1462-9011   Environmental Science & Policy   charges                                       TX0007941230
                                                                                                     Combining hazard, exposure and social
                                                                                                     vulnerability to provide lessons for flood
1491 Elsevier Inc.    10.1016/j.envsci.2014.10.013      1462-9011   Environmental Science & Policy   risk management                               TX0008025751
                                                                                                     Evaluating the impacts of sea level rise
                                                                                                     on coastal wetlands in Languedoc-
1492 Elsevier Inc.    10.1016/j.envsci.2016.02.002      1462-9011   Environmental Science & Policy   Roussillon, France                            TX0008295769
                                                                                                     Water policy implementation in the state
                                                                                                     of S‚Äπo Paulo, Brazil: Key challenges
1493 Elsevier Inc.    10.1016/j.envsci.2016.02.017      1462-9011   Environmental Science & Policy   and opportunities                             TX0008218595
                                                                                                     Modeling the response of rice phenology
                                                                                                     to climate change and variability in
                                                                                                     different climatic zones: Comparisons of
1494 Elsevier Inc.    10.1016/j.eja.2012.10.005         1161-0301   European Journal of Agronomy     five models                                   TX0007711679
                                                                                                     New approach to determine biological
                                                                                                     and environmental factors influencing
                                                                                                     mass of a single pea (Pisum sativum L.)
                                                                                                     seed in Silesia region in Poland using a
1495 Elsevier Inc.    10.1016/j.eja.2015.11.025         1161-0301   European Journal of Agronomy     CART model                               TX0008218803
                                                                                                     Chronic sodium salicylate administration
                                                                                                     enhances population spike long-term
                                                                                                     potentiation following a combination of
                                                                                                     theta frequency primed-burst stimulation
                                                                                                     and the transient application of
                                                                    European Journal of              pentylenetetrazol in rat CA1
1496 Elsevier Inc.    10.1016/j.ejphar.2015.10.021      0014-2999   Pharmacology                     hippocampal neurons                      TX0008178227
                                                                                                     Paradoxical effects of sarco/endoplasmic
                                                                                                     reticulum Ca2+-ATPase (SERCA)
                                                                                                     activator gingerol on NG115-401L
                                                                                                     neuronal cells: Failure to augment ER
                                                                    European Journal of              Ca2+ uptake and protect against ER
1497 Elsevier Inc.    10.1016/j.ejphar.2015.05.055      0014-2999   Pharmacology                     stress-induced cell death                     TX0008122735
                                                                                                     The role of nicotinic acetylcholine and
                                                                                                     opioid systems of the ventral orbital
                                                                    European Journal of              cortex in modulation of formalin-induced
1498 Elsevier Inc.    10.1016/j.ejphar.2015.04.002      0014-2999   Pharmacology                     orofacial pain in rats                        TX0008116088
                                                                                                     Electrospinning of well-aligned fiber
                                                                                                     bundles using an End-point Control
1499 Elsevier Inc.    10.1016/j.eurpolymj.2016.02.017   0014-3057   European Polymer Journal         Assembly method                               TX0008295716
                                                                                                     Overexpression of peroxiredoxin 2 in
1500 Elsevier Inc.    10.1016/j.exer.2013.03.001        0014-4835   Experimental Eye Research        pterygium. A proteomic approach               TX0007978796
                                                                                                     TRPV4 activation triggers the release of
                                                                                                     melatonin from human non-pigmented
1501 Elsevier Inc.    10.1016/j.exer.2015.04.019        0014-4835   Experimental Eye Research        ciliary epithelial cells                      TX0008142515
                                                                                                     √íPro-youthful√ì factors in the
1502 Elsevier Inc.    10.1016/j.exger.2016.07.004       0531-5565   Experimental Gerontology         √ílabyrinth√ì of cardiac rejuvenation         TX0008338757
                                                                                                     Aging disturbs the balance between
1503 Elsevier Inc.    10.1016/j.exger.2014.11.005       0531-5565   Experimental Gerontology         effector and regulatory CD4+ T cells          TX0008026300
                                                                                                     Divergent effects of resistance training
                                                                                                     and anabolic steroid on the postsynaptic
                                                                                                     region of different skeletal muscles of
1504 Elsevier Inc.    10.1016/j.exger.2017.08.018       0531-5565   Experimental Gerontology         aged rats                                     TX0008536740
                                                                                                     Exercise increases mitochondrial
                                                                                                     complex I activity and DRP1 expression
1505 Elsevier Inc.    10.1016/j.exger.2017.01.013       0531-5565   Experimental Gerontology         in the brains of aged mice                    TX0008440290
                                                                                                     Flavan 3-ol delays the progression of
                                                                                                     disuse atrophy induced by hindlimb
1506 Elsevier Inc.    10.1016/j.exger.2017.07.010       0531-5565   Experimental Gerontology         suspension in mice                            TX0008536740
                                                                                                     Influence of age and posture on spinal
1507 Elsevier Inc.    10.1016/j.exger.2015.06.006       0531-5565   Experimental Gerontology         and corticospinal excitability                TX0008142376
                                                                                                     Long-term supplementation with EGCG
                                                                                                     and beta-alanine decreases mortality but
                                                                                                     does not affect cognitive or muscle
1508 Elsevier Inc.    10.1016/j.exger.2017.08.020       0531-5565   Experimental Gerontology         function in aged mice                         TX0008536740




                                                                         Page 69 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 71 of 142

No.   Plaintiff       DOI                                    ISSN        Journal                          Article                                      Copyright Registration
                                                                                                          Molecular mechanisms of UVB-induced
                                                                                                          senescence of dermal fibroblasts and its
                                                                                                          relevance for photoaging of the human
1509 Elsevier Inc.    10.1016/j.exger.2017.01.009            0531-5565   Experimental Gerontology         skin                                     TX0008480706
                                                                                                          Optic atrophy 1 mediates coenzyme Q-
                                                                                                          responsive regulation of respiratory
                                                                                                          complex IV activity in brain
1510 Elsevier Inc.    10.1016/j.exger.2017.09.002            0531-5565   Experimental Gerontology         mitochondria                                 TX0008536740
                                                                                                          Traditional and pyramidal resistance
                                                                                                          training systems improve muscle quality
                                                                                                          and metabolic biomarkers in older
1511 Elsevier Inc.    10.1016/j.exger.2016.03.007            0531-5565   Experimental Gerontology         women: A randomized crossover study          TX0008465521
                                                                                                          Training load does not affect detraining's
                                                                                                          effect on muscle volume, muscle
                                                                                                          strength and functional capacity among
1512 Elsevier Inc.    10.1016/j.exger.2017.07.017            0531-5565   Experimental Gerontology         older adults                                 TX0008536740
                                                                                                          Vascular risk assessment in older adults
                                                                                                          without a history of cardiovascular
1513 Elsevier Inc.    10.1016/j.exger.2016.03.002            0531-5565   Experimental Gerontology         disease                                      TX0008465521
                                                                                                          A tetra(ethylene glycol) derivative of
                                                                                                          benzothiazole aniline ameliorates
                                                                                                          dendritic spine density and cognitive
                                                                                                          function in a mouse model of
1514 Elsevier Inc.    10.1016/j.expneurol.2013.11.023        0014-4886   Experimental Neurology           Alzheimer's disease                          TX0007935782
                                                                                                          Azithromycin protects mice against
                                                                                                          ischemic stroke injury by promoting
                                                                                                          macrophage transition towards M2
1515 Elsevier Inc.    10.1016/j.expneurol.2015.10.012        0014-4886   Experimental Neurology           phenotype                                    TX0008179350
                                                                                                          Conditional N-WASP knockout in
                                                                                                          mouse brain implicates actin
                                                                                                          cytoskeleton regulation in hydrocephalus
1516 Elsevier Inc.    10.1016/j.expneurol.2014.01.011        0014-4886   Experimental Neurology           pathology                                TX0007970700
                                                                                                          Cutaneous tissue damage induces long-
                                                                                                          lasting nociceptive sensitization and
                                                                                                          regulation of cellular stress- and nerve
                                                                                                          injury-associated genes in sensory
1517 Elsevier Inc.    10.1016/j.expneurol.2016.06.002        0014-4886   Experimental Neurology           neurons                                  TX0008348257
                                                                                                          Diffusion tensor imaging in hemorrhagic
1518 Elsevier Inc.    10.1016/j.expneurol.2015.05.011        0014-4886   Experimental Neurology           stroke                                   TX0008153572
                                                                                                          Evaluation of the anatomical and
                                                                                                          functional consequences of repetitive
                                                                                                          mild cervical contusion using a model of
1519 Elsevier Inc.    10.1016/j.expneurol.2015.06.001        0014-4886   Experimental Neurology           spinal concussion                        TX0008373175
                                                                                                          Impact of rapamycin on status
                                                                                                          epilepticus induced hippocampal
1520 Elsevier Inc.    10.1016/j.expneurol.2016.03.015        0014-4886   Experimental Neurology           pathology and weight gain                TX0008299389
                                                                                                          Neurochemical excitation of thoracic
                                                                                                          propriospinal neurons improves
                                                                                                          hindlimb stepping in adult rats with
1521 Elsevier Inc.    10.1016/j.expneurol.2014.12.006        0014-4886   Experimental Neurology           spinal cord lesions                          TX0008021773

                                                                                                          Suppression of adenosine 2a receptor
                                                                                                          (A2aR)-mediated adenosine signaling
                                                                                                          improves disease phenotypes in a mouse
1522 Elsevier Inc.    10.1016/j.expneurol.2015.03.004        0014-4886   Experimental Neurology           model of amyotrophic lateral sclerosis   TX0008075155
                                                                                                          Anti-Taenia solium monoclonal
                                                                                                          antibodies for the detection of parasite
                                                                                                          antigens in body fluids from patients
1523 Elsevier Inc.    10.1016/j.exppara.2016.03.025          0014-4894   Experimental Parasitology        with neurocysticercosis                  TX0008319875
                                                                                                        Combination of the two schistosomal
                                                                                                        antigens Sm14 and Sm29 elicits
                                                                                                        significant protection against
                                                                                                        experimental Schistosoma mansoni
1524 Elsevier Inc.    10.1016/j.exppara.2014.07.010          0014-4894   Experimental Parasitology      infection                                      TX0008047298
                                                                                                        Identification and characterization of
                                                                                                        Tu88, an antigenic gene from Theileria
1525 Elsevier Inc.    10.1016/j.exppara.2015.03.003          0014-4894   Experimental Parasitology      uilenbergi                                     TX0008119077
                                                                                                        In vitro evaluation of (_)_-bisabolol as a
                                                                                                        promising agent against Leishmania
1526 Elsevier Inc.    10.1016/j.exppara.2014.10.001          0014-4894   Experimental Parasitology      amazonensis                                    TX0008363811
                                                                                                        Modified method to enhanced recovery
                                                                                                        of Toxocara cati larvae for the purposes
1527 Elsevier Inc.    10.1016/j.exppara.2016.07.007          0014-4894   Experimental Parasitology      of diagnostic and therapeutic                  TX0008388534
                                                                                                        A novel lifetime-based phosphor
                                                                         Experimental Thermal and Fluid thermography using three-gate scheme
1528 Elsevier Inc.    10.1016/j.expthermflusci.2016.08.017   0894-1777   Science                        and a low frame-rate camera                    TX0008388603




                                                                              Page 70 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 72 of 142

No.   Plaintiff       DOI                                    ISSN        Journal                          Article                                       Copyright Registration
                                                                                                          An experimental study on CH4/O2
                                                                         Experimental Thermal and Fluid   continuously rotating detonation wave in
1529 Elsevier Inc.    10.1016/j.expthermflusci.2014.11.017   0894-1777   Science                          a hollow combustion chamber                   TX0008027529
                                                                                                          Convective heat transfer characteristics
                                                                         Experimental Thermal and Fluid   of water√êethylene glycol mixture with
1530 Elsevier Inc.    10.1016/j.expthermflusci.2016.04.021   0894-1777   Science                          silver nanoparticles                          TX0008321303
                                                                                                          Detonation propagation limits in highly
                                                                         Experimental Thermal and Fluid   argon diluted acetylene-oxygen mixtures
1531 Elsevier Inc.    10.1016/j.expthermflusci.2017.09.014   0894-1777   Science                          in channels                                   TX0008563412
                                                                                                          Development of a turbulent boundary
                                                                                                          layer in a rotating square cross-section
                                                                         Experimental Thermal and Fluid   channel with relatively high local rotation
1532 Elsevier Inc.    10.1016/j.expthermflusci.2017.04.006   0894-1777   Science                          parameter                                     TX0008480745

                                                                                                        Experimental and numerical investigation
                                                                         Experimental Thermal and Fluid of natural convection in a rectangular
1533 Elsevier Inc.    10.1016/j.expthermflusci.2017.03.023   0894-1777   Science                        cuboid filled by two immiscible fluids   TX0008451334
                                                                                                        Experimental investigation on startup
                                                                                                        and thermal performance of a high
                                                                                                        temperature special-shaped heat pipe
                                                                         Experimental Thermal and Fluid coupling the flat plate heat pipe and
1534 Elsevier Inc.    10.1016/j.expthermflusci.2016.03.013   0894-1777   Science                        cylindrical heat pipes                          TX0008321303
                                                                                                        Experimental investigations on
                                                                                                        nucleation, bubble growth, and micro-
                                                                                                        explosion characteristics during the
                                                                         Experimental Thermal and Fluid combustion of ethanol/Jet A-1 fuel
1535 Elsevier Inc.    10.1016/j.expthermflusci.2017.08.025   0894-1777   Science                        droplets                                        TX0008516199
                                                                                                          Experimental study of NOx correlation
                                                                                                          for fuel staged combustion using lab-
                                                                         Experimental Thermal and Fluid   scale gas turbine combustor at high
1536 Elsevier Inc.    10.1016/j.expthermflusci.2014.05.016   0894-1777   Science                          pressure                                      TX0008055408
                                                                                                          Experimental study on the thermal
                                                                                                          management performance of phase
                                                                         Experimental Thermal and Fluid   change material coupled with heat pipe
1537 Elsevier Inc.    10.1016/j.expthermflusci.2016.11.017   0894-1777   Science                          for cylindrical power battery pack            TX0008416401
                                                                                                          Heat transfer in a rotating trailing edge
                                                                         Experimental Thermal and Fluid   wedge-shaped cooling channel with two
1538 Elsevier Inc.    10.1016/j.expthermflusci.2017.07.008   0894-1777   Science                          inflow forms                                  TX0008554091
                                                                                                          Impact dynamics and deposition of
                                                                                                          pristine and graphene-doped
                                                                         Experimental Thermal and Fluid   PEDOT:PSS polymeric droplets on
1539 Elsevier Inc.    10.1016/j.expthermflusci.2017.08.019   0894-1777   Science                          stationary and vibrating substrates           TX0008516199
                                                                                                          Oxy-fuel combustion of methane in a
                                                                                                          swirl tubular flame burner under various
                                                                         Experimental Thermal and Fluid   oxygen contents: Operation limits and
1540 Elsevier Inc.    10.1016/j.expthermflusci.2017.09.001   0894-1777   Science                          combustion instability                        TX0008563412
                                                                         Experimental Thermal and Fluid   The interaction of falling and sessile
1541 Elsevier Inc.    10.1016/j.expthermflusci.2016.06.022   0894-1777   Science                          drops on a hydrophobic surface                TX0008389719
                                                                                                          Thermal and hydrodynamic
                                                                         Experimental Thermal and Fluid   performances of MHD ferrofluid flow
1542 Elsevier Inc.    10.1016/j.expthermflusci.2017.08.032   0894-1777   Science                          inside a porous channel                       TX0008563412
                                                                                                          Thermal energy absorption in a heat sink
                                                                                                          with elliptical cross section and
                                                                         Experimental Thermal and Fluid   tangential impinging inlet flow of
1543 Elsevier Inc.    10.1016/j.expthermflusci.2017.07.025   0894-1777   Science                          nanofluid                                     TX0008516199
                                                                                                          Water drop impacts on a single-layer of
                                                                                                          mesh screen membrane: Effect of water
                                                                         Experimental Thermal and Fluid   hammer pressure and advancing contact
1544 Elsevier Inc.    10.1016/j.expthermflusci.2016.11.006   0894-1777   Science                          angles                                        TX0008416401
                                                                                                          Biomass production and yield of
                                                                                                          soybean grown under converted paddy
                                                                                                          fields with excess water during the early
1545 Elsevier Inc.    10.1016/j.fcr.2015.06.010              0378-4290   Field Crops Research             growth stage                              TX0008145490

                                                                                                          A parsimonious quantile regression
1546 Elsevier Inc.    10.1016/j.frl.2015.12.006              1544-6123   Finance Research Letters         model to forecast day-ahead value-at-risk TX0008222518
                                                                                                          An experimental investigation of
                                                                                                          mechanical properties of structural cast
                                                                                                          iron at elevated temperatures and after
1547 Elsevier Inc.    10.1016/j.firesaf.2014.11.026          0379-7112   Fire Safety Journal              cooling down                                  TX0008035875
                                                                                                          Assessment of the thermal conductivity
1548 Elsevier Inc.    10.1016/j.firesaf.2016.01.011          0379-7112   Fire Safety Journal              of intumescent coatings in fire               TX0008228502
                                                                                                          Modelling of fire risks in an offshore
1549 Elsevier Inc.    10.1016/j.firesaf.2014.11.019          0379-7112   Fire Safety Journal              facility                                      TX0008035875
                                                                                                          Stress√êstrain curves for masonry
1550 Elsevier Inc.    10.1016/j.firesaf.2014.08.005          0379-7112   Fire Safety Journal              materials exposed to fire action              TX0008058023




                                                                              Page 71 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 73 of 142

No.   Plaintiff       DOI                              ISSN        Journal                         Article                                       Copyright Registration
                                                                                                   Hypocholesterolemic effect of emodin
                                                                                                   by simultaneous determination of in vitro
1551 Elsevier Inc.    10.1016/j.fitote.2016.03.007     0367-326X   Fitoterapia                     and in vivo bile salts binding            TX0008280250
                                                                                                   New lignans from the roots of
1552 Elsevier Inc.    10.1016/j.fitote.2015.03.015     0367-326X   Fitoterapia                     Schisandra sphenanthera                   TX0008117887
                                                                                                   Phlorotannins isolated from the edible
                                                                                                   brown alga Ecklonia stolonifera exert
                                                                                                   anti-adipogenic activity on 3T3-L1
                                                                                                   adipocytes by downregulating C/EBP_
1553 Elsevier Inc.    10.1016/j.fitote.2013.12.003     0367-326X   Fitoterapia                     and PPAR_                                     TX0007956655
                                                                                                   Semi-synthetic derivatives of natural
                                                                                                   isoflavones from Maclura pomifera as a
1554 Elsevier Inc.    10.1016/j.fitote.2015.06.020     0367-326X   Fitoterapia                     novel class of PDE-5A inhibitors              TX0008140859
                                                                                                   Synthesis and antimicrobial evaluation of
1555 Elsevier Inc.    10.1016/j.fitote.2012.11.005     0367-326X   Fitoterapia                     pogostone and its analogues                   TX0007711793
                                                                                                   Bacterial cellulose-lactoferrin as an
1556 Elsevier Inc.    10.1016/j.foodhyd.2016.02.019    0268-005X   Food Hydrocolloids              antimicrobial edible packaging                TX0008235030
                                                                                                   Cross-linking xanthan and other
1557 Elsevier Inc.    10.1016/j.foodhyd.2014.09.024    0268-005X   Food Hydrocolloids              compounds with glycerol                       TX0008025486
                                                                                                   Development and characterization of
                                                                                                   lactoferrin-GMP nanohydrogels:
                                                                                                   Evaluation of pH, ionic strength and
1558 Elsevier Inc.    10.1016/j.foodhyd.2015.02.026    0268-005X   Food Hydrocolloids              temperature effect                            TX0008059445
                                                                                                   New studies on gum ghatti (Anogeissus
                                                                                                   latifolia) part 5: The√äconformational
1559 Elsevier Inc.    10.1016/j.foodhyd.2014.04.042    0268-005X   Food Hydrocolloids              properties of gum ghatti                      TX0008023536
                                                                                                   The impact of rhamnogalacturonan-I side
                                                                                                   chain monosaccharides on the
1560 Elsevier Inc.    10.1016/j.foodhyd.2015.01.013    0268-005X   Food Hydrocolloids              rheological properties of citrus pectin       TX0008074027

                                                                                                   Application of Lactobacillus amylovorus
                                                                                                   DSM19280 in gluten-free sourdough
1561 Elsevier Inc.    10.1016/j.fm.2014.10.005         0740-0020   Food Microbiology               bread to improve the microbial shelf life     TX0008025045
                                                                                                   Isolation and characterization of
                                                                                                   multidrug-resistant bacteria from minced
1562 Elsevier Inc.    10.1016/j.fm.2014.04.013         0740-0020   Food Microbiology               meat in Austria                               TX0008043713
                                                                                                   Effects of centralizing meat inspection
                                                                                                   and food safety inspections in Finnish
1563 Elsevier Inc.    10.1016/j.foodpol.2015.05.007    0306-9192   Food Policy                     small-scale slaughterhouses                   TX0008128455
                                                                                                   Setting targets for salt levels in foods: A
                                                                                                   five-step approach for low- and middle-
1564 Elsevier Inc.    10.1016/j.foodpol.2015.06.003    0306-9192   Food Policy                     income countries                              TX0008128455
                                                                                                   Optimisation of the partial napping
                                                                                                   approach for the successful capturing of
                                                                                                   mouthfeel differentiation between brandy
1565 Elsevier Inc.    10.1016/j.foodqual.2014.12.008   0950-3293   Food Quality and Preference     products                                 TX0008085477
                                                                                                 Towards development of a Wine
                                                                                                 Neophobia Scale (WNS): Measuring
                                                                                                 consumer wine neophobia using an
                                                                                                 adaptation of The Food Neophobia Scale
1566 Elsevier Inc.    10.1016/j.foodqual.2015.12.005   0950-3293   Food Quality and Preference   (FNS)                                           TX0008249225
                                                                                                 The effects of WPI and Gum Arabic
                                                                                                 inhibition on the solid-phase
                                                                                                 crystallisation kinetics of lactose at
1567 Elsevier Inc.    10.1016/j.foodres.2013.07.038    0963-9969   Food Research International   different concentrations                        TX0007977348
                                                                                                 Managing understory light to maintain a
                                                                                                 mixture of species with different shade
1568 Elsevier Inc.    10.1016/j.foreco.2014.05.010     0378-1127   Forest Ecology and Management tolerance                                       TX0008048591
                                                                                                 Management motives of Estonian private
1569 Elsevier Inc.    10.1016/j.forpol.2014.02.007     1389-9341   Forest Policy and Economics   forest owners                                   TX0007945999

                                                                                                   Neuroendocrine control of photoperiodic
1570 Elsevier Inc.    10.1016/j.yfrne.2014.10.001      0091-3022   Frontiers in Neuroendocrinology changes in immune function              TX0008062269
                                                                                                   Neuroendocrine control of seasonal
                                                                                                   plasticity in the auditory and vocal
1571 Elsevier Inc.    10.1016/j.yfrne.2014.08.002      0091-3022   Frontiers in Neuroendocrinology systems of fish                         TX0008062269
                                                                                                   Offspring neuroimmune consequences
                                                                                                   of maternal malnutrition: Potential
                                                                                                   mechanism for behavioral impairments
                                                                                                   that underlie metabolic and
1572 Elsevier Inc.    10.1016/j.yfrne.2017.07.007      0091-3022   Frontiers in Neuroendocrinology neurodevelopmental disorders                  TX0008529870
                                                                                                   Determination of naphtha composition
                                                                                                   by near infrared spectroscopy and
                                                                                                   multivariate regression to control steam
1573 Elsevier Inc.    10.1016/j.fuproc.2014.10.035     0378-3820   Fuel Processing Technology      cracker processes                             TX0008025724




                                                                        Page 72 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 74 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                         Article                                      Copyright Registration
                                                                                                      Experimental study of the factors
                                                                                                      affecting the oxidation stability of
1574 Elsevier Inc.    10.1016/j.fuproc.2014.03.032        0378-3820   Fuel Processing Technology      biodiesel FAME fuels                     TX0007972500
                                                                                                      Fuel properties and rheological behavior
                                                                                                      of biodiesel from egusi (Colocynthis
1575 Elsevier Inc.    10.1016/j.fuproc.2014.01.014        0378-3820   Fuel Processing Technology      citrullus L.) seed kernel oil            TX0007949485
                                                                                                      Investigation of grape marc combustion
                                                                                                      using thermogravimetric analysis.
                                                                                                      Kinetic modeling using an extended
1576 Elsevier Inc.    10.1016/j.fuproc.2014.10.034        0378-3820   Fuel Processing Technology      independent parallel reaction (EIPR)   TX0008025724
                                                                                                      Mercury oxidized by
                                                                                                      V2O5√êMoO3/TiO2 under multiple
                                                                                                      components flue gas: An actual coal-
                                                                                                      fired power plant test and a laboratory
1577 Elsevier Inc.    10.1016/j.fuproc.2015.01.034        0378-3820   Fuel Processing Technology      experiment                                   TX0008118319
                                                                                                      Operational characteristics of a passive
                                                                                                      methanol catalytic combustor assisting
                                                                                                      vapor generation for direct methanol fuel
1578 Elsevier Inc.    10.1016/j.fuproc.2014.12.030        0378-3820   Fuel Processing Technology      cells                                        TX0008025724
                                                                                                      A fluorogenic C. neoformans reporter
                                                                                                      strain with a robust expression of m-
                                                                                                      cherry expressed from a safe haven site
1579 Elsevier Inc.    10.1016/j.fgb.2017.08.008           1087-1845   Fungal Genetics and Biology     in the genome                                TX0008553458
                                                                                                      A homing endonuclease with a switch:
                                                                                                      Characterization of a twintron encoded
1580 Elsevier Inc.    10.1016/j.fgb.2014.01.004           1087-1845   Fungal Genetics and Biology     homing endonuclease                          TX0007940320
                                                                                                      Evolutionary divergence of Ure2pA
                                                                                                      glutathione transferases in wood
1581 Elsevier Inc.    10.1016/j.fgb.2015.09.002           1087-1845   Fungal Genetics and Biology     degrading fungi                              TX0008179526
                                                                                                      High molecular weight genomic DNA
1582 Elsevier Inc.    10.1016/j.fgb.2017.04.003           1087-1845   Fungal Genetics and Biology     mini-prep for filamentous fungi              TX0008489078
                                                                                                      Mapping of functional domains and
                                                                                                      characterization of the transcription
                                                                                                      factor Cph1 that mediate morphogenesis
1583 Elsevier Inc.    10.1016/j.fgb.2015.08.004           1087-1845   Fungal Genetics and Biology     in Candida albicans                          TX0008179526

                                                                                                      Piperine inhibits aflatoxin B1 production
                                                                                                      in Aspergillus flavus by modulating
1584 Elsevier Inc.    10.1016/j.fgb.2017.08.005           1087-1845   Fungal Genetics and Biology     fungal oxidative stress response             TX0008514226
                                                                                                      Temporal dynamics and population
                                                                                                      genetic structure of Fusarium
                                                                                                      graminearum in the upper Midwestern
1585 Elsevier Inc.    10.1016/j.fgb.2014.10.002           1087-1845   Fungal Genetics and Biology     United States                                TX0008013028
                                                                                                      The calcium-binding protein EpANN
                                                                                                      from the lichenized fungus Endocarpon
                                                                                                      pusillum enhances stress tolerance in
1586 Elsevier Inc.    10.1016/j.fgb.2017.09.003           1087-1845   Fungal Genetics and Biology     yeast and plants                             TX0008553458
                                                                                                      Assessment of radiation dose due to the
                                                                                                      accidental release of radionuclides from a
1587 Elsevier Inc.    10.1016/j.fusengdes.2013.02.084     0920-3796   Fusion Engineering and Design   DCLL reactor                                 TX0007896450
1588 Elsevier Inc.    10.1016/j.futures.2014.07.003       0016-3287   Futures                         Societal systems √ê Complex or worse?        TX0008015866
                                                                                                      √íI'm just a soul whose intentions are
                                                                                                      good√ì: The role of communication in
1589 Elsevier Inc.    10.1016/j.geb.2017.06.013           0899-8256   Games and Economic Behavior     noisy repeated games                         TX0008510168
                                                                                                      K rüppel-like transcription factor 8
                                                                                                      (Klf8) is expressed and active in the n
                                                                                                      eurons of the mouse brain
1590 Elsevier Inc.    10.1016/j.gene.2015.06.016          0378-1119   Gene                                                                        TX0008150671
                                                                                                      Schwertmannite in soil materials: Limits
                                                                                                      of detection of acidified ammonium
                                                                                                      oxalate method and differential X-ray
1591 Elsevier Inc.    10.1016/j.geoderma.2015.03.004      0016-7061   Geoderma                        diffraction                                 TX0008074863
                                                                                                      Controls on decadal erosion rates in
                                                                                                      Qilian Shan: Re-evaluation and new
                                                                                                      insights into landscape evolution in north-
1592 Elsevier Inc.    10.1016/j.geomorph.2014.07.002      0169-555X   Geomorphology                   east Tibet                                  TX0008008782
                                                                                                      Effect of fine content on the pullout
                                                                                                      resistance mechanism of bearing
                                                                                                      reinforcement embedded in
1593 Elsevier Inc.    10.1016/j.geotexmem.2014.11.010     0266-1144   Geotextiles and Geomembranes    cohesive√êfrictional soils               TX0008039181
                                                                                                      Field evaluation of vegetation growth in
1594 Elsevier Inc.    10.1016/j.geotexmem.2015.04.013     0266-1144   Geotextiles and Geomembranes    geocell-reinforced unpaved shoulders     TX0008150649
                                                                                                      Geomechanics response and induced
                                                                                                      seismicity during gas field depletion in
1595 Elsevier Inc.    10.1016/j.geothermics.2014.05.004   0375-6505   Geothermics                     the Netherlands                          TX0008063781




                                                                          Page 73 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 75 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                       Article                                      Copyright Registration
                                                                                                    Influence of regional groundwater flow
                                                                                                    on ground temperature around heat
1596 Elsevier Inc.    10.1016/j.geothermics.2015.04.002   0375-6505   Geothermics                   extraction boreholes                    TX0008126359
                                                                                                    Absence of late-summer warming trend
                                                                                                    over the past two and half centuries on
1597 Elsevier Inc.    10.1016/j.gloplacha.2014.10.006     0921-8181   Global and Planetary Change   the eastern Tibetan Plateau             TX0008006827
                                                                                                    Application of the authigenic 10Be/9Be
                                                                                                    dating method to Late
                                                                                                    Miocene√êPliocene sequences in the
                                                                                                    northern Danube Basin (Pannonian
                                                                                                    Basin System): Confirmation of
                                                                                                    heterochronous evolution of sedimentary
1598 Elsevier Inc.    10.1016/j.gloplacha.2015.12.013     0921-8181   Global and Planetary Change   environments                                 TX0008265338
                                                                                                    Climate change and the distribution and
                                                                                                    conservation of the world's highest
                                                                                                    elevation woodlands in the South
1599 Elsevier Inc.    10.1016/j.gloplacha.2015.12.010     0921-8181   Global and Planetary Change   American Altiplano                           TX0008265338
                                                                                                    Climate change impacts on
                                                                                                    meteorological, agricultural and
1600 Elsevier Inc.    10.1016/j.gloplacha.2015.01.003     0921-8181   Global and Planetary Change   hydrological droughts in China               TX0008074260
                                                                                                    Evaluation of the TMPA-3B42
                                                                                                    precipitation product using a high-
                                                                                                    density rain gauge network over
1601 Elsevier Inc.    10.1016/j.gloplacha.2015.08.013     0921-8181   Global and Planetary Change   complex terrain in northeastern Iberia       TX0008188696
                                                                                                    Recent climate changes over the Tibetan
                                                                                                    Plateau and their impacts on energy and
1602 Elsevier Inc.    10.1016/j.gloplacha.2013.12.001     0921-8181   Global and Planetary Change   water cycle: A review                        TX0007979018
                                                                                                    Relative sea-level changes during the last
                                                                                                    century recorded by coral microatolls in
1603 Elsevier Inc.    10.1016/j.gloplacha.2015.12.019     0921-8181   Global and Planetary Change   Belloc, Haiti                                TX0008221565
                                                                                                    Summer precipitation projections over
                                                                                                    northwestern South America from
1604 Elsevier Inc.    10.1016/j.gloplacha.2015.05.004     0921-8181   Global and Planetary Change   CMIP5 models                                 TX0008159161
                                                                                                    The Caspian Sea√êHindu Kush Index
                                                                                                    (CasHKI): A regulatory factor for dust
1605 Elsevier Inc.    10.1016/j.gloplacha.2015.12.011     0921-8181   Global and Planetary Change   activity over southwest Asia                 TX0008265338
                                                                                                    The intensification of thermal extremes
1606 Elsevier Inc.    10.1016/j.gloplacha.2015.12.009     0921-8181   Global and Planetary Change   in west Africa                               TX0008221565
                                                                                                    Bridging science and community
                                                                                                    knowledge? The complicating role of
                                                                                                    natural variability in perceptions of
1607 Elsevier Inc.    10.1016/j.gloenvcha.2014.12.011     0959-3780   Global Environmental Change   climate change                               TX0008093957
                                                                                                    Changes in the global value of
1608 Elsevier Inc.    10.1016/j.gloenvcha.2014.04.002     0959-3780   Global Environmental Change   ecosystem services                           TX0007979861

                                                                                                    Does secure land tenure save forests? A
                                                                                                    meta-analysis of the relationship between
1609 Elsevier Inc.    10.1016/j.gloenvcha.2013.05.012     0959-3780   Global Environmental Change   land tenure and tropical deforestation    TX0008012115
                                                                                                    Elaborating global private meta-
                                                                                                    governance: An inventory in the realm of
1610 Elsevier Inc.    10.1016/j.gloenvcha.2014.04.016     0959-3780   Global Environmental Change   voluntary sustainability standards        TX0008061314
                                                                                                    Urban green commons: Insights on
1611 Elsevier Inc.    10.1016/j.gloenvcha.2013.05.006     0959-3780   Global Environmental Change   urban common property systems             TX0007898285
                                                                                                    Construction land expansion and
                                                                                                    cultivated land protection in urbanizing
                                                                                                    China: Insights from national land
1612 Elsevier Inc.    10.1016/j.habitatint.2014.10.019    0197-3975   Habitat International         surveys, 1996√ê2006                          TX0008045252
                                                                                                    Emerging socio-spatial pattern of
                                                                                                    Chinese cities: The case of Beijing
1613 Elsevier Inc.    10.1016/j.habitatint.2015.01.011    0197-3975   Habitat International         in√ä2006                                     TX0008087170
                                                                                                    Emptying, Transportation and Disposal
                                                                                                    of feacal sludge in informal settlements
                                                                                                    of Kampala Uganda: The economics of
1614 Elsevier Inc.    10.1016/j.habitatint.2013.10.011    0197-3975   Habitat International         sanitation                                   TX0007947334
                                                                                                    Optimization of waste collection and
1615 Elsevier Inc.    10.1016/j.habitatint.2015.05.025    0197-3975   Habitat International         disposal in Kampala city                     TX0008116505
                                                                                                    Polycentric urban structure and housing
                                                                                                    price in the transitional China: Evidence
1616 Elsevier Inc.    10.1016/j.habitatint.2014.11.006    0197-3975   Habitat International         from Hangzhou                                TX0008045252
                                                                                                    Effect of environmental and nutritional
                                                                                                    factors on growth and azaspiracid
                                                                                                    production of the dinoflagellate
1617 Elsevier Inc.    10.1016/j.hal.2013.05.009           1568-9883   Harmful Algae                 Azadinium spinosum                           TX0007783762




                                                                           Page 74 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 76 of 142

No.   Plaintiff       DOI                               ISSN        Journal                          Article                                      Copyright Registration
                                                                                                     Effect of the endoparasite Amoebophrya
                                                                                                     sp. on toxin content and composition in
                                                                                                     the paralytic shellfish poisoning
                                                                                                     dinoflagellate Alexandrium fundyense
1618 Elsevier Inc.    10.1016/j.hal.2015.10.016         1568-9883   Harmful Algae                    (Dinophyceae)                                TX0008178218
                                                                                                     Fish gill damage by the dinoflagellate
                                                                                                     Alexandrium catenella from Chilean
                                                                                                     fjords: Synergistic action of ROS and
1619 Elsevier Inc.    10.1016/j.hal.2015.09.001         1568-9883   Harmful Algae                    PUFA                                         TX0008187011
                                                                                                     Quantity of the dinoflagellate sxtA4 gene
                                                                                                     and cell density correlates with paralytic
                                                                                                     shellfish toxin production in
1620 Elsevier Inc.    10.1016/j.hal.2015.10.018         1568-9883   Harmful Algae                    Alexandrium ostenfeldii blooms               TX0008265675
                                                                                                     Why no red tide was observed on the
1621 Elsevier Inc.    10.1016/j.hal.2014.04.010         1568-9883   Harmful Algae                    West Florida Continental Shelf in 2010       TX0008067875
                                                                                                     Binaural interaction in human auditory
                                                                                                     brainstem response compared for tone-
                                                                                                     pips and rectangular clicks under
                                                                                                     conditions of auditory and visual
1622 Elsevier Inc.    10.1016/j.heares.2015.02.010      0378-5955   Hearing Research                 attention                                    TX0008121293
                                                                                                     Psychophysical and neural correlates of
                                                                                                     noised-induced tinnitus in animals: Intra-
                                                                                                     and inter-auditory and non-auditory
1623 Elsevier Inc.    10.1016/j.heares.2015.08.006      0378-5955   Hearing Research                 brain structure studies                      TX0008372910
                                                                                                     Turning down the noise: The benefit of
                                                                                                     musical training on the aging auditory
1624 Elsevier Inc.    10.1016/j.heares.2013.06.008      0378-5955   Hearing Research                 brain                                        TX0007973263
                                                                                                     Correlation dimension estimates of
1625 Elsevier Inc.    10.1016/j.humov.2012.07.007       0167-9457   Human Movement Science           human postural sway                          TX0007976037
                                                                                                     Effects of different unstable sole
                                                                                                     construction on kinematics and muscle
1626 Elsevier Inc.    10.1016/j.humov.2014.04.008       0167-9457   Human Movement Science           activity of lower limb                       TX0008056142
                                                                                                     Entrainment to a real time fractal visual
1627 Elsevier Inc.    10.1016/j.humov.2014.04.006       0167-9457   Human Movement Science           stimulus modulates fractal gait dynamics     TX0008056142
                                                                                                     The relative contribution of ankle
                                                                                                     moment and trailing limb angle to
1628 Elsevier Inc.    10.1016/j.humov.2014.11.008       0167-9457   Human Movement Science           propulsive force during gait                 TX0008047994
                                                                                                     Characterization of mammary analogue
                                                                                                     secretory carcinoma of the salivary
                                                                                                     gland: discrimination from its mimics by
                                                                                                     the presence of the ETV6-NTRK3
                                                                                                     translocation and novel surrogate
1629 Elsevier Inc.    10.1016/j.humpath.2014.09.012     0046-8177   Human Pathology                  markers                                      TX0008012200
                                                                                                     Collagen XVII expression correlates
                                                                                                     with the invasion and metastasis of
1630 Elsevier Inc.    10.1016/j.humpath.2014.11.020     0046-8177   Human Pathology                  colorectal cancer                            TX0008110574
                                                                                                     Epidermal growth factor receptor as an
                                                                                                     adverse survival predictor in squamous
1631 Elsevier Inc.    10.1016/j.humpath.2016.07.041     0046-8177   Human Pathology                  cell carcinoma of the penis                  TX0008462336
                                                                                                     Fibroblast activation protein predicts
                                                                                                     prognosis in clear cell renal cell
1632 Elsevier Inc.    10.1016/j.humpath.2016.03.009     0046-8177   Human Pathology                  carcinoma                                    TX0008315108

                                                                                                     Actionable marketing knowledge: A
                                                                    Industrial Marketing             close reading of representation,
1633 Elsevier Inc.    10.1016/j.indmarman.2017.08.005   0019-8501   Management                       knowledge and action in market research      TX0008547724
                                                                    Industrial Marketing             Defining and identifying disruptive
1634 Elsevier Inc.    10.1016/j.indmarman.2015.11.017   0019-8501   Management                       innovations                                  TX0008351923
                                                                                                     The relationship between legitimacy,
                                                                    Industrial Marketing             reputation, sustainability and branding
1635 Elsevier Inc.    10.1016/j.indmarman.2013.10.005   0019-8501   Management                       for companies and their supply chains        TX0007973633
                                                                                                     The supplier's side of outsourcing:
                                                                    Industrial Marketing             Taking over activities and blurring
1636 Elsevier Inc.    10.1016/j.indmarman.2014.02.012   0019-8501   Management                       organizational boundaries                    TX0008063372
                                                                                                     Affordances in the home environment
                                                                    Infant Behavior and              for motor development: Validity and
1637 Elsevier Inc.    10.1016/j.infbeh.2017.03.008      0163-6383   Development                      reliability for the use in daycare setting   TX0008484853
                                                                                                     Associations between gross motor and
                                                                    Infant Behavior and              communicative development in at-risk
1638 Elsevier Inc.    10.1016/j.infbeh.2016.05.003      0163-6383   Development                      infants                                      TX0008349121
                                                                    Infant Behavior and              Infant twins√ï social interactions with
1639 Elsevier Inc.    10.1016/j.infbeh.2015.08.005      0163-6383   Development                      caregivers and same-age siblings             TX0008176369
                                                                                                      Approaches to characterize extended
                                                                                                      spectrum beta-lactamase/beta-lactamase
                                                                                                      producing Escherichia coli in healthy
                                                                                                      organized vis-a-vis backyard farmed
1640 Elsevier Inc.    10.1016/j.meegid.2015.09.021      1567-1348   Infection, Genetics and Evolution pigs in India                               TX0008234641




                                                                         Page 75 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 77 of 142

No.   Plaintiff       DOI                              ISSN        Journal                          Article                                     Copyright Registration
                                                                                                     Detection and molecular characterization
                                                                                                     of human cosavirus in a pediatric patient
1641 Elsevier Inc.    10.1016/j.meegid.2014.09.019     1567-1348   Infection, Genetics and Evolution with acute gastroenteritis, Japan         TX0008084470
                                                                                                     Genetic diversity of avian
                                                                                                     haemosporidians in Malaysia:
                                                                                                     Cytochrome b lineages of the genera
                                                                                                     Plasmodium and Haemoproteus
1642 Elsevier Inc.    10.1016/j.meegid.2015.01.004     1567-1348   Infection, Genetics and Evolution (Haemosporida) from Selangor               TX0008138412
                                                                                                     Measurements of very small temperature
                                                                                                     variations with LWIR QWIP infrared
1643 Elsevier Inc.    10.1016/j.infrared.2015.08.004   1350-4495   Infrared Physics & Technology camera                                         TX0008287765
                                                                                                     Expanding indications of the horizontal
1644 Elsevier Inc.    10.1016/j.injury.2015.06.024     0020-1383   Injury                            belt plate: A technical note               TX0008151552
                                                                                                     Increased osteogenic capacity of
                                                                                                     Reamer/Irrigator/Aspirator derived
1645 Elsevier Inc.    10.1016/j.injury.2014.10.009     0020-1383   Injury                            mesenchymal stem cells                     TX0008006695
                                                                                                     Indications and results of emergency
                                                                                                     surgical airways performed by a
                                                                                                     physician-staffed helicopter emergency
1646 Elsevier Inc.    10.1016/j.injury.2014.11.024     0020-1383   Injury                            service                                    TX0008076952
                                                                                                     Patterns of recovery over 12 months
1647 Elsevier Inc.    10.1016/j.injury.2014.02.018     0020-1383   Injury                            following a burn injury in Australia       TX0008042231

                                                                                                    Predictors of severe pain in the
                                                                                                    immediate postoperative period in elderly
1648 Elsevier Inc.    10.1016/j.injury.2014.05.024     0020-1383   Injury                           patients following hip fracture surgery     TX0007998735
                                                                                                    The impact of pulsed electric field
                                                                                                    treatment on selected bioactive
                                                                   Innovative Food Science &        compound content and color of plant
1649 Elsevier Inc.    10.1016/j.ifset.2015.04.004      1466-8564   Emerging Technologies            tissue                                      TX0008150624
                                                                                                    Targeted mutagenesis of an odorant
                                                                   Insect Biochemistry and          receptor co-receptor using TALEN in
1650 Elsevier Inc.    10.1016/j.ibmb.2015.12.003       0965-1748   Molecular Biology                Ostrinia furnacalis                         TX0008225211
                                                                                                    An atomic study of the transitional
1651 Elsevier Inc.    10.1016/j.intermet.2014.12.012   0966-9795   Intermetallics                   region between _/_ laths in _-TiAl          TX0008095185
                                                                                                    Development of a nanostructured Zr3Co
                                                                                                    intermetallic getter powder with
1652 Elsevier Inc.    10.1016/j.intermet.2014.10.003   0966-9795   Intermetallics                   enhanced pumping characteristics            TX0008027162
                                                                                                     Development of FeNiNbSiBP bulk
                                                                                                     metallic glassy alloys with excellent
                                                                                                     magnetic properties and high glass
                                                                                                     forming ability evaluated by different
1653 Elsevier Inc.    10.1016/j.intermet.2015.11.009   0966-9795   Intermetallics                    criterions                                 TX0008198855
                                                                                                     Influence of Nb and Mo on
                                                                                                     microstructure formation of rapidly
                                                                                                     solidified ternary Ti√êAl-(Nb, Mo)
1654 Elsevier Inc.    10.1016/j.intermet.2015.10.018   0966-9795   Intermetallics                    alloys                                     TX0008160542
                                                                                                     Influence of the density of oxide on
1655 Elsevier Inc.    10.1016/j.intermet.2013.11.024   0966-9795   Intermetallics                    oxidation kinetics                         TX0007956253
                                                                                                     Modeling the effects of microstructure
                                                                                                     on the tensile properties and micro-
                                                                                                     fracture behavior of Mo√êSi√êB alloys
1656 Elsevier Inc.    10.1016/j.intermet.2015.04.008   0966-9795   Intermetallics                    at elevated temperatures                   TX0008138758
                                                                                                     Thermal and transport properties of as-
                                                                                                     grown Ni-rich TiNi shape memory
1657 Elsevier Inc.    10.1016/j.intermet.2015.02.004   0966-9795   Intermetallics                    alloys                                     TX0008095185
                                                                   International                     Aberrant expression of RUNX3 in
1658 Elsevier Inc.    10.1016/j.intimp.2015.06.008     1567-5769   Immunopharmacology                patients with immune thrombocytopenia      TX0008186094
                                                                                                     Dietary soy isoflavone attenuated growth
                                                                                                     performance and intestinal barrier
                                                                   International                     functions in weaned piglets challenged
1659 Elsevier Inc.    10.1016/j.intimp.2015.04.054     1567-5769   Immunopharmacology                with lipopolysaccharide                    TX0008186094
                                                                                                     Using a robust performance
                                                                   International Journal of          measurement system to illuminate
1660 Elsevier Inc.    10.1016/j.accinf.2017.06.003     1467-0895   Accounting Information Systems intellectual capital                          TX0008523589
                                                                                                     Effects of primer and annealing
                                                                   International Journal of Adhesion treatments on the shear strength between
1661 Elsevier Inc.    10.1016/j.ijadhadh.2014.10.004   0143-7496   and Adhesives                     anodized Ti6Al4V and epoxy                 TX0008049785
                                                                                                     The effect of core√êshell particle
                                                                   International Journal of Adhesion morphology on adhesive properties of
1662 Elsevier Inc.    10.1016/j.ijadhadh.2015.12.037   0143-7496   and Adhesives                     poly(styrene-co-butyl acrylate)            TX0008244495
                                                                                                     A comprehensive model to history match
                                                                   International Journal of Coal     and predict gas/water production from
1663 Elsevier Inc.    10.1016/j.coal.2015.05.004       0166-5162   Geology                           coal seams                                 TX0008176151
                                                                                                     Characteristics of ferrospheres in fly
                                                                   International Journal of Coal     ashes derived from Bokaro and Jharia
1664 Elsevier Inc.    10.1016/j.coal.2015.11.013       0166-5162   Geology                           (Jharkand, India) coals                    TX0008245405




                                                                        Page 76 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 78 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                               Article                                        Copyright Registration
                                                                                                            Controls on deposition of aquatic and
                                                                                                            terrestrial organic matter in the lacustrine
                                                                      International Journal of Coal         Namling√êOiyug basin
1665 Elsevier Inc.    10.1016/j.coal.2015.07.013          0166-5162   Geology                               (Oligocene√êMiocene, southern Tibet)           TX0008287743
                                                                                                            Lignite cleat studies from the first
                                                                      International Journal of Coal         Middle-Polish (first Lusatian) lignite
1666 Elsevier Inc.    10.1016/j.coal.2014.06.017          0166-5162   Geology                               seam in central Poland                         TX0008018029
                                                                                                            Petrographic characteristics and methane
                                                                                                            sorption dynamics of coal and shaly-coal
                                                                      International Journal of Coal         samples from Ib Valley Basin, Odisha,
1667 Elsevier Inc.    10.1016/j.coal.2015.03.005          0166-5162   Geology                               India                                          TX0008135267
                                                                                                            Rwanda's potential to achieve the
                                                                      International Journal of              millennium development goals for
1668 Elsevier Inc.    10.1016/j.ijedudev.2014.12.007      0738-0593   Educational Development               education                                      TX0008029895
                                                                                                            How effective is a summer school for
                                                                      International Journal of              catch-up attainment in English and
1669 Elsevier Inc.    10.1016/j.ijer.2015.07.003          0883-0355   Educational Research                  maths?                                         TX0008156833
                                                                      International Journal of Electrical   A novel heuristic method for wind farm
1670 Elsevier Inc.    10.1016/j.ijepes.2014.07.008        0142-0615   Power & Energy Systems                power prediction: A case study                 TX0008024443
                                                                                                            A statistical model to determine the
                                                                                                            capacity of battery√êsupercapacitor
                                                                      International Journal of Electrical   hybrid energy storage system in
1671 Elsevier Inc.    10.1016/j.ijepes.2013.07.025        0142-0615   Power & Energy Systems                autonomous microgrid                           TX0007894843
                                                                                                            An improved control algorithm of
                                                                      International Journal of Electrical   DSTATCOM for power quality
1672 Elsevier Inc.    10.1016/j.ijepes.2014.07.055        0142-0615   Power & Energy Systems                improvement                                    TX0008020802
                                                                                                            Computational framework combining
                                                                      International Journal of Electrical   static and transient power system
1673 Elsevier Inc.    10.1016/j.ijepes.2015.02.042        0142-0615   Power & Energy Systems                security evaluation using uncertainties        TX0008117816
                                                                                                            Solution of optimal power flow with
                                                                      International Journal of Electrical   FACTS devices using a novel
1674 Elsevier Inc.    10.1016/j.ijepes.2015.12.001        0142-0615   Power & Energy Systems                oppositional krill herd algorithm              TX0008270157
                                                                                                            Identification of acetic acid bacteria in
                                                                                                            traditionally produced vinegar and
                                                                      International Journal of Food         mother of vinegar by using different
1675 Elsevier Inc.    10.1016/j.ijfoodmicro.2015.03.013   0168-1605   Microbiology                          molecular techniques                           TX0008118161
                                                                                                            Influence of the farming system on the
                                                                                                            epiphytic yeasts and yeast-like fungi
                                                                      International Journal of Food         colonizing grape berries during the
1676 Elsevier Inc.    10.1016/j.ijfoodmicro.2014.02.002   0168-1605   Microbiology                          ripening process                         TX0007945982
                                                                                                            Modeling red cabbage seed extract effect
                                                                                                            on Penicillium corylophilum:
                                                                      International Journal of Food         Relationship between germination time,
1677 Elsevier Inc.    10.1016/j.ijfoodmicro.2015.07.008   0168-1605   Microbiology                          individual and population lag time       TX0008116430
                                                                                                            Rapid pathogen detection by lateral-flow
                                                                                                            immunochromatographic assay with
                                                                      International Journal of Food         gold nanoparticle-assisted enzyme signal
1678 Elsevier Inc.    10.1016/j.ijfoodmicro.2015.04.032   0168-1605   Microbiology                          amplification                            TX0008138382
                                                                                                            Saccharomyces kudriavzevii and
                                                                                                            Saccharomyces uvarum differ from
                                                                                                            Saccharomyces cerevisiae during the
                                                                                                            production of aroma-active higher
                                                                      International Journal of Food         alcohols and acetate esters using their
1679 Elsevier Inc.    10.1016/j.ijfoodmicro.2015.04.003   0168-1605   Microbiology                          amino acidic precursors                        TX0008138380
                                                                      International Journal of Food         Thermal resistance of Saccharomyces
1680 Elsevier Inc.    10.1016/j.ijfoodmicro.2015.04.002   0168-1605   Microbiology                          yeast ascospores in beers                      TX0008138382
                                                                                                            Towards lag phase of microbial
                                                                                                            populations at growth-limiting
                                                                      International Journal of Food         conditions: The role of the variability in
1681 Elsevier Inc.    10.1016/j.ijfoodmicro.2016.01.021   0168-1605   Microbiology                          the growth limits of individual cells          TX0008214548
                                                                                                            Experimental assessment of well
                                                                                                            integrity for CO2 geological storage:
                                                                                                            Batch experimental results on
                                                                                                            geochemical interactions between a
                                                                      International Journal of              CO2√êbrine mixture and a
1682 Elsevier Inc.    10.1016/j.ijggc.2015.06.007         1750-5836   Greenhouse Gas Control                sandstone√êcement√êsteel sample                TX0008185872
                                                                                                            Phosphorus behavior in sediments
                                                                      International Journal of              during a sub-seabed CO2 controlled
1683 Elsevier Inc.    10.1016/j.ijggc.2014.12.023         1750-5836   Greenhouse Gas Control                release experiment                             TX0008116651
                                                                                                            Response of the ammonia oxidation
                                                                                                            activity of microorganisms in surface
                                                                      International Journal of              sediment to a controlled sub-seabed
1684 Elsevier Inc.    10.1016/j.ijggc.2014.11.013         1750-5836   Greenhouse Gas Control                release of CO2                                 TX0008116651
                                                                                                            Wettability, hysteresis and
                                                                                                            fracture√êmatrix interaction during CO2
                                                                      International Journal of              EOR and storage in fractured carbonate
1685 Elsevier Inc.    10.1016/j.ijggc.2015.12.035         1750-5836   Greenhouse Gas Control                reservoirs                                     TX0008216231




                                                                           Page 77 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 79 of 142

No.   Plaintiff       DOI                                     ISSN        Journal                               Article                                      Copyright Registration
                                                                                                                A segregated explicit algebraic structure-
                                                                          International Journal of Heat and     based model for wall-bounded turbulent
1686 Elsevier Inc.    10.1016/j.ijheatfluidflow.2016.05.002   0142-727X   Fluid Flow                            flows                                        TX0008356269
                                                                                                                The turbulence vorticity as a window to
                                                                          International Journal of Heat and     the physics of friction-drag reduction by
1687 Elsevier Inc.    10.1016/j.ijheatfluidflow.2014.08.002   0142-727X   Fluid Flow                            oscillatory wall motion                      TX0008029189
                                                                                                                Preparation and enhanced heat capacity
                      10.1016/j.ijheatmasstransfer.2014.09.06             International Journal of Heat and     of nano-titania doped erythritol as phase
1688 Elsevier Inc.    9                                       0017-9310   Mass Transfer                         change material                              TX0008004338
                                                                                                                Experimental and numerical studies of
                                                                          International Journal of Impact       double-nosed projectile impact on
1689 Elsevier Inc.    10.1016/j.ijimpeng.2012.11.007          0734-743X   Engineering                           aluminum plates                              TX0007708590
                                                                          International Journal of Impact       Impact damage on a thin glass plate with
1690 Elsevier Inc.    10.1016/j.ijimpeng.2013.07.001          0734-743X   Engineering                           a thin polycarbonate backing                 TX0007888019
                                                                          International Journal of Impact       Test and numerical simulation of truck
1691 Elsevier Inc.    10.1016/j.ijimpeng.2014.07.011          0734-743X   Engineering                           collision with anti-ram bollards             TX0008006463
                                                                                                                Why do mental health courts work? A
                                                                          International Journal of Law and      confluence of treatment, support & adroit
1692 Elsevier Inc.    10.1016/j.ijlp.2014.02.031              0160-2527   Psychiatry                            judicial supervision                         TX0007999416
                                                                          International Journal of Non-         On stress-based piecewise elasticity for
1693 Elsevier Inc.    10.1016/j.ijnonlinmec.2016.01.017       0020-7462   Linear Mechanics                      limited strain extensibility materials       TX0008259349
                                                                          International Journal of Non-         On the equilibrium configurations of
1694 Elsevier Inc.    10.1016/j.ijnonlinmec.2014.12.005       0020-7462   Linear Mechanics                      flexible fibers in a flow                    TX0008038331
                                                                                                                Asymmetric yield function based on the
                                                                                                                stress invariants for pressure sensitive
1695 Elsevier Inc.    10.1016/j.ijplas.2013.11.008            0749-6419   International Journal of Plasticity   metals                                       TX0007923095
                                                                                                                Demand forecasting and inventory
                                                                          International Journal of              control: A simulation study on
1696 Elsevier Inc.    10.1016/j.ijpe.2014.11.009              0925-5273   Production Economics                  automotive spare parts                       TX0008024650
                                                                                                                Flexible service policies for a Markov
                                                                          International Journal of              inventory system with two demand
1697 Elsevier Inc.    10.1016/j.ijpe.2013.10.010              0925-5273   Production Economics                  classes                                      TX0007949251
                                                                                                                Relationships between internal and
                                                                                                                external information systems integration,
                                                                          International Journal of              cost and quality performance, and firm
1698 Elsevier Inc.    10.1016/j.ijpe.2015.08.030              0925-5273   Production Economics                  profitability                                TX0008280588
                                                                                                                Technical, environmental and eco-
                                                                                                                efficiency measurement for supplier
                                                                          International Journal of              selection: An extension and application
1699 Elsevier Inc.    10.1016/j.ijpe.2015.07.010              0925-5273   Production Economics                  of data envelopment analysis                 TX0008141075
                                                                                                                The pursuit of responsiveness in
                                                                          International Journal of              production environments: From
1700 Elsevier Inc.    10.1016/j.ijpe.2014.09.020              0925-5273   Production Economics                  flexibility to reconfigurability             TX0008127732
                                                                                                                40Hz-Transcranial alternating current
                                                                          International Journal of              stimulation (tACS) selectively modulates
1701 Elsevier Inc.    10.1016/j.ijpsycho.2016.01.002          0167-8760   Psychophysiology                      speech perception                            TX0008202754
                                                                                                                The encoding of auditory objects in
                                                                          International Journal of              auditory cortex: Insights from
1702 Elsevier Inc.    10.1016/j.ijpsycho.2014.05.005          0167-8760   Psychophysiology                      magnetoencephalography                       TX0008123895
                                                                          International Journal of
                                                                          Refractory Metals and Hard            Anisotropic nanoscratch resistance of
1703 Elsevier Inc.    10.1016/j.ijrmhm.2015.03.005            0263-4368   Materials                             WC grains in WC√êCo composite                TX0008147555
                                                                          International Journal of
                                                                          Refractory Metals and Hard            Cold gas dynamic spraying of WC√êNi
1704 Elsevier Inc.    10.1016/j.ijrmhm.2014.08.017            0263-4368   Materials                             cemented carbide coatings           TX0008174237
                                                                          International Journal of
                                                                          Refractory Metals and Hard            Densification and alloying of microwave
1705 Elsevier Inc.    10.1016/j.ijrmhm.2013.12.010            0263-4368   Materials                             sintering WC√ê8wt.%Co composites         TX0007950041
                                                                          International Journal of              Elevated temperature ablation resistance
                                                                          Refractory Metals and Hard            of HfC particle-reinforced tungsten
1706 Elsevier Inc.    10.1016/j.ijrmhm.2013.11.009            0263-4368   Materials                             composites                               TX0007950041
                                                                          International Journal of
                                                                          Refractory Metals and Hard            High temperature ablation resistance of
1707 Elsevier Inc.    10.1016/j.ijrmhm.2013.10.001            0263-4368   Materials                             ZrNp reinforced W matrix composites          TX0007876384
                                                                          International Journal of
                                                                          Refractory Metals and Hard            Microstructure and wear behavior of a
1708 Elsevier Inc.    10.1016/j.ijrmhm.2016.02.006            0263-4368   Materials                             refractory high entropy alloy                TX0008280835
                                                                                                                Tailoring hardness and toughness in
                                                                          International Journal of              WC√ê13%Co√êx TiC√êy TiN (x=5,
                                                                          Refractory Metals and Hard            7.5√êy=5, 7.5) functional gradient
1709 Elsevier Inc.    10.1016/j.ijrmhm.2013.01.005            0263-4368   Materials                             hardmetals (FGHMs)                           TX0007715438
                                                                          International Journal of
                                                                          Refractory Metals and Hard            The effect of HfC content on mechanical
1710 Elsevier Inc.    10.1016/j.ijrmhm.2014.01.012            0263-4368   Materials                             properties HfC√êW composites            TX0007950045




                                                                               Page 78 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 80 of 142

No.   Plaintiff       DOI                              ISSN        Journal                          Article                                     Copyright Registration
                                                                                                   Wear modes in slurry jet erosion of
                                                                   International Journal of        tungsten carbide hardmetals: Their
                                                                   Refractory Metals and Hard      relationship with microstructure and
1711 Elsevier Inc.    10.1016/j.ijrmhm.2014.07.036     0263-4368   Materials                       mechanical properties                        TX0008174237
                                                                                                   Estimation of in situ viscoelastic
                                                                   International Journal of Rock   parameters of a weak rock layer by time-
1712 Elsevier Inc.    10.1016/j.ijrmms.2014.01.002     1365-1609   Mechanics and Mining Sciences dependent plate-loading tests                  TX0007938157
                                                                                                   Updating performance of high rock
                                                                                                   slopes by combining incremental time-
                                                                   International Journal of Rock   series monitoring data and three-
1713 Elsevier Inc.    10.1016/j.ijrmms.2014.09.011     1365-1609   Mechanics and Mining Sciences dimensional numerical analysis                 TX0008216157
                                                                   International Journal of Solids Nonlinear vibration of dielectric
1714 Elsevier Inc.    10.1016/j.ijsolstr.2016.02.030   0020-7683   and Structures                  elastomer incorporating strain stiffening    TX0008222889
                                                                                                   Changing of the shape and structure of
                                                                                                   Cu nanoclusters generated from a gas
1715 Elsevier Inc.    10.1016/j.jaerosci.2015.09.004   0021-8502   Journal of Aerosol Science      phase: MD simulations                        TX0008197183
                                                                                                   Impactors long term collection errors and
                                                                                                   correction using reflected light
1716 Elsevier Inc.    10.1016/j.jaerosci.2015.09.006   0021-8502   Journal of Aerosol Science      microscopy                                   TX0008197183
                                                                                                   Turning points in long distance
1717 Elsevier Inc.    10.1016/j.jaging.2014.01.004     0890-4065   Journal of Aging Studies        grandparent√êgrandchild relationships        TX0007976781
                                                                                                   Synthesis of Fe2P coated LiFePO4
                                                                   Journal of Alloys and           nanorods with enhanced Li-storage
1718 Elsevier Inc.    10.1016/j.jallcom.2014.12.046    0925-8388   Compounds                       performance                                  TX0008035767
                                                                                                   Synthesis, structure and properties of the
                                                                   Journal of Alloys and           new layered manganese oxyselenide
1719 Elsevier Inc.    10.1016/j.jallcom.2013.05.048    0925-8388   Compounds                       Sr2F2Mn2Se2O                                 TX0007900401
                                                                   Journal of Anthropological      Resilience and local dietary adaptation in
1720 Elsevier Inc.    10.1016/j.jaa.2016.11.001        0278-4165   Archaeology                     rural Poland, 1000√ê1400 CE                  TX0008474315
                                                                                                   Parental adjustment, parenting attitudes
                                                                                                   and emotional and behavioral problems
1721 Elsevier Inc.    10.1016/j.janxdis.2012.10.001    0887-6185   Journal of Anxiety Disorders    in children with selective mutism            TX0007709221
                                                                                                   Perception matters for clinical
1722 Elsevier Inc.    10.1016/j.janxdis.2014.11.002    0887-6185   Journal of Anxiety Disorders    perfectionism and social anxiety             TX0008033300
                                                                                                    A combined use of Archie and van
                                                                                                    Genuchten models for predicting
                                                                                                    hydraulic conductivity of unsaturated
1723 Elsevier Inc.    10.1016/j.jappgeo.2014.12.002    0926-9851   Journal of Applied Geophysics    pyroclastic soils                         TX0008043088
                                                                                                    Application of time-domain
                                                                                                    electromagnetic method in mapping
                                                                                                    saltwater intrusion of a coastal alluvial
1724 Elsevier Inc.    10.1016/j.jappgeo.2015.02.003    0926-9851   Journal of Applied Geophysics    aquifer, North Oman                       TX0008118217
                                                                                                    Carbon capture and storage reservoir
                                                                                                    properties from poroelastic inversion: A
1725 Elsevier Inc.    10.1016/j.jappgeo.2015.09.015    0926-9851   Journal of Applied Geophysics    numerical evaluation                      TX0008178948
                                                                                                    Evaluating local-scale anisotropy and
                                                                                                    heterogeneity along a fractured
                                                                                                    sedimentary bedrock river using EM
                                                                                                    azimuthal resistivity and ground-
1726 Elsevier Inc.    10.1016/j.jappgeo.2015.03.003    0926-9851   Journal of Applied Geophysics    penetrating radar                           TX0008104630
                                                                                                    Impedance inversion based on L1 norm
1727 Elsevier Inc.    10.1016/j.jappgeo.2015.06.002    0926-9851   Journal of Applied Geophysics    regularization                              TX0008116355
                                                                                                    River embankment characterization: The
                                                                                                    joint use of geophysical and geotechnical
1728 Elsevier Inc.    10.1016/j.jappgeo.2014.08.012    0926-9851   Journal of Applied Geophysics    techniques                                  TX0008008376
                                                                                                    Duct occurrence and characteristics for
                                                                   Journal of Atmospheric and       Bulgarian Black sea shore derived from
1729 Elsevier Inc.    10.1016/j.jastp.2015.10.017      1364-6826   Solar-Terrestrial Physics        ECMWF data                                  TX0008189530
                                                                                                    Impact of the 15 January 2010 annular
                                                                                                    solar eclipse on the equatorial and low
                                                                   Journal of Atmospheric and       latitude ionosphere over the Indian
1730 Elsevier Inc.    10.1016/j.jastp.2015.11.004      1364-6826   Solar-Terrestrial Physics        region                                  TX0008189530
                                                                                                    Validation of SARAL/AltiKa significant
                                                                                                    wave height and wind speed
                                                                   Journal of Atmospheric and       observations over the North Indian
1731 Elsevier Inc.    10.1016/j.jastp.2015.11.003      1364-6826   Solar-Terrestrial Physics        Ocean                                   TX0008189530
                                                                                                   Validation of water vapor retrieval from
                                                                                                   Moderate Resolution Imaging Spectro-
                                                                                                   radiometer (MODIS) in near infrared
                                                                   Journal of Atmospheric and      channels using GPS data over IAO-
1732 Elsevier Inc.    10.1016/j.jastp.2015.11.019      1364-6826   Solar-Terrestrial Physics       Hanle, in the trans-Himalayan region     TX0008176440
                                                                   Journal of Atmospheric and      Variations in meteor heights at 22.7¬°S
1733 Elsevier Inc.    10.1016/j.jastp.2015.08.015      1364-6826   Solar-Terrestrial Physics       during solar cycle 23                    TX0008147630
                                                                                                   Attention bias modification training
                                                                                                   under working memory load increases
                                                                   Journal of Behavior Therapy and the magnitude of change in attentional
1734 Elsevier Inc.    10.1016/j.jbtep.2017.02.003      0005-7916   Experimental Psychiatry         bias                                     TX0008527671




                                                                        Page 79 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 81 of 142

No.   Plaintiff       DOI                              ISSN        Journal                           Article                                      Copyright Registration
                                                                                                    An asymmetric configural model
                                                                                                    approach for understanding complainer
1735 Elsevier Inc.    10.1016/j.jbusres.2016.03.027    0148-2963   Journal of Business Research     emotions and loyalty                          TX0008326422
                                                                                                    Cure or curse: Does downsizing increase
1736 Elsevier Inc.    10.1016/j.jbusres.2017.03.006    0148-2963   Journal of Business Research     the likelihood of bankruptcy?                 TX0008461151
                                                                                                    Implications of fast food restaurant
                                                                                                    concentration for preschool-aged
1737 Elsevier Inc.    10.1016/j.jbusres.2013.10.004    0148-2963   Journal of Business Research     childhood obesity                             TX0008041533
                                                                                                    Internal brand co-creation: The
                                                                                                    experiential brand meaning cycle in
1738 Elsevier Inc.    10.1016/j.jbusres.2016.01.019    0148-2963   Journal of Business Research     higher education                              TX0008323833
                                                                                                    Is brand loyalty really present in the
                                                                                                    children's market? A comparative study
1739 Elsevier Inc.    10.1016/j.jbusres.2016.06.013    0148-2963   Journal of Business Research     from Indonesia, Portugal, and Brazil          TX0008395805
                                                                                                    Linking unlearning with service quality
                                                                                                    through learning processes in the
1740 Elsevier Inc.    10.1016/j.jbusres.2015.01.032    0148-2963   Journal of Business Research     Spanish banking industry                      TX0008116486
                                                                                                    Medical hotels in the growing healthcare
                                                                                                    business industry: Impact of
                                                                                                    international travelers' perceived
1741 Elsevier Inc.    10.1016/j.jbusres.2015.01.015    0148-2963   Journal of Business Research     outcomes                                      TX0008117891
                                                                                                    Sailing through marketing: A critical
                                                                                                    assessment of spatiality in marketing
1742 Elsevier Inc.    10.1016/j.jbusres.2017.09.029    0148-2963   Journal of Business Research     literature                                    TX0008543590
                                                                                                    Super Selectos: Winning the war against
1743 Elsevier Inc.    10.1016/j.jbusres.2014.09.030    0148-2963   Journal of Business Research     multinational retail chains                   TX0008034727
                                                                                                    The effect of trade secret legal protection
                                                                                                    on venture capital investments: Evidence
1744 Elsevier Inc.    10.1016/j.jbusvent.2016.07.004   0883-9026   Journal of Business Venturing    from the inevitable disclosure doctrine       TX0008349668
                                                                                                    Improvement of the quality of steamed
                                                                                                    bread by supplementation of wheat germ
1745 Elsevier Inc.    10.1016/j.jcs.2014.07.010        0733-5210   Journal of Cereal Science        from milling process                          TX0008023692
                                                                                                    Intra-specific variation of wheat grain
                                                                                                    quality in response to elevated [CO2] at
                                                                                                    two sowing times under rain-fed and
1746 Elsevier Inc.    10.1016/j.jcs.2013.12.002        0733-5210   Journal of Cereal Science        irrigation treatments                         TX0007940314
                                                                                                    Relaxation dynamics in hydrated gluten
1747 Elsevier Inc.    10.1016/j.jcs.2013.11.007        0733-5210   Journal of Cereal Science        networks                                      TX0007943941
                                                                                                    Administrative data on diagnosis and
                                                                                                    mineralocorticoid receptor antagonist
                                                                                                    prescription identified patients with
1748 Elsevier Inc.    10.1016/j.jclinepi.2014.05.012   0895-4356   Journal of Clinical Epidemiology primary aldosteronism in Taiwan               TX0008047339
                                                                                                    Potential value of systematic reviews of
                                                                                                    qualitative evidence in informing user-
                                                                                                    centered health and social care: findings
1749 Elsevier Inc.    10.1016/j.jclinepi.2017.04.020   0895-4356   Journal of Clinical Epidemiology from a descriptive overview                   TX0008523672
                                                                                                    Reducing sample size by combining
                                                                                                    superiority and non-inferiority for two
                                                                                                    primary endpoints in the Social Fitness
1750 Elsevier Inc.    10.1016/j.jclinepi.2016.09.007   0895-4356   Journal of Clinical Epidemiology study                                         TX0008457323
                                                                                                    The Yusuf-Peto method was not a
                                                                                                    robust method for meta-analyses of rare
1751 Elsevier Inc.    10.1016/j.jclinepi.2017.07.006   0895-4356   Journal of Clinical Epidemiology events data from antidepressant trials        TX0008572691
                                                                                                    An entropy-stable hybrid scheme for
                                                                   Journal of Computational         simulations of transcritical real-fluid
1752 Elsevier Inc.    10.1016/j.jcp.2017.03.022        0021-9991   Physics                          flows                                         TX0008496587
                                                                                                    Dissipation-preserving spectral element
                                                                   Journal of Computational         method for damped seismic wave
1753 Elsevier Inc.    10.1016/j.jcp.2017.08.048        0021-9991   Physics                          equations                                     TX0008543614
                                                                                                    Volume conservation issues in
                                                                   Journal of Computational         incompressible smoothed particle
1754 Elsevier Inc.    10.1016/j.jcp.2015.05.042        0021-9991   Physics                          hydrodynamics                                 TX0008176181
                                                                   Journal of Constructional Steel Closed-form solution for shear lag with
1755 Elsevier Inc.    10.1016/j.jcsr.2014.07.003       0143-974X   Research                         derived flange deformation function           TX0008052750
                                                                                                    Effect of boundary conditions on
                                                                   Journal of Constructional Steel residual stress and distortion in T-joint
1756 Elsevier Inc.    10.1016/j.jcsr.2014.07.008       0143-974X   Research                         welds                                         TX0008052750
                                                                                                    Investigation of through beam
                                                                   Journal of Constructional Steel connection to concrete filled circular steel
1757 Elsevier Inc.    10.1016/j.jcsr.2016.01.002       0143-974X   Research                         tube (CFCST) column                           TX0008295608
                                                                   Journal of Constructional Steel Local buckling of compression flanges
1758 Elsevier Inc.    10.1016/j.jcsr.2015.04.014       0143-974X   Research                         of H-beams with corrugated webs               TX0008150705
                                                                                                    Performance of innovative fabricated
                                                                   Journal of Constructional Steel long hollow columns under axial
1759 Elsevier Inc.    10.1016/j.jcsr.2014.12.013       0143-974X   Research                         compression                                   TX0008033947
                                                                   Journal of Constructional Steel Stress concentration factors of cold-
1760 Elsevier Inc.    10.1016/j.jcsr.2013.08.012       0143-974X   Research                         formed stainless steel tubular X-joints       TX0007939019




                                                                        Page 80 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 82 of 142

No.   Plaintiff       DOI                              ISSN        Journal                          Article                                     Copyright Registration
                                                                   Journal of Contaminant           Capture zone of a multi-well system in
1761 Elsevier Inc.    10.1016/j.jconhyd.2014.05.015    0169-7722   Hydrology                        bounded peninsula-shaped aquifers           TX0008043547
                                                                                                    Kinetics of transformation on ZIF-67
1762 Elsevier Inc.    10.1016/j.jcrysgro.2015.02.064   0022-0248   Journal of Crystal Growth        crystals                                    TX0008058989

                                                                                                    Shape effects on nanoparticle engulfment
1763 Elsevier Inc.    10.1016/j.jcrysgro.2015.04.025   0022-0248   Journal of Crystal Growth        for metal matrix nanocomposites          TX0008173550
                                                                                                    Unidirectional growth of non-linear
                                                                                                    optical triglycine calcium dibromide
                                                                                                    single crystal by a
1764 Elsevier Inc.    10.1016/j.jcrysgro.2015.12.054   0022-0248   Journal of Crystal Growth        Sankaranaryanan√êRamasamy method TX0008244652
                                                                                                    Cavity lining after excavating caries
                                                                                                    lesions: Meta-analysis and trial
                                                                                                    sequential analysis of randomized
1765 Elsevier Inc.    10.1016/j.jdent.2015.07.017      0300-5712   Journal of Dentistry             clinical trials                             TX0008188949
                                                                                                    A bootstrapped spectral test for
1766 Elsevier Inc.    10.1016/j.jeconom.2015.02.005    0304-4076   Journal of Econometrics          adequacy in weak ARMA models                TX0008098917
                                                                                                    Market making with asymmetric
1767 Elsevier Inc.    10.1016/j.jet.2016.01.005        0022-0531   Journal of Economic Theory       information and inventory risk              TX0008297996
                                                                                                    Using virtual environments to improve
                                                                                                    the realism of choice experiments: A
                                                                   Journal of Environmental         case study about coastal erosion
1768 Elsevier Inc.    10.1016/j.jeem.2016.08.001       0095-0696   Economics and Management         management                                  TX0008414591
                                                                   Journal of Environmental         Compassion for climate change victims
1769 Elsevier Inc.    10.1016/j.jenvp.2016.01.007      0272-4944   Psychology                       and support for mitigation policy           TX0008227202
                                                                                                    The role of urban neighbourhood green
                                                                   Journal of Environmental         space in children's emotional and
1770 Elsevier Inc.    10.1016/j.jenvp.2014.06.007      0272-4944   Psychology                       behavioural resilience                      TX0008024002
                                                                                                    Attachment strength of the herbivorous
                                                                                                    rockweed isopod, Idotea wosnesenskii
                                                                                                    (Isopoda, Crustaceae, Arthropoda),
                                                                   Journal of Experimental Marine   depends on properties of its seaweed
1771 Elsevier Inc.    10.1016/j.jembe.2016.01.006      0022-0981   Biology and Ecology              host                                        TX0008305066
                                                                                                    Contrasting life histories in shipworms:
                                                                   Journal of Experimental Marine   Growth, reproductive development and
1772 Elsevier Inc.    10.1016/j.jembe.2014.05.015      0022-0981   Biology and Ecology              fecundity                                   TX0007999274
                                                                                                    Effect of maternal temperature stress
                                                                                                    before spawning over the energetic
                                                                   Journal of Experimental Marine   balance of Octopus maya juveniles
1773 Elsevier Inc.    10.1016/j.jembe.2015.10.002      0022-0981   Biology and Ecology              exposed to a gradual temperature change     TX0008208002
                                                                                                    Genetic diversity across geographical
                                                                   Journal of Experimental Marine   scales in marine coastal ecosystems:
1774 Elsevier Inc.    10.1016/j.jembe.2014.12.006      0022-0981   Biology and Ecology              Holothuria arguinensis a model species      TX0008003540
                                                                                                    Hsp70 and p53 expressions and
                                                                                                    behavior of juvenile pompano,
                                                                                                    Trachinotus carolinus (Perciformes,
                                                                   Journal of Experimental Marine   Carangidae), at controlled temperature
1775 Elsevier Inc.    10.1016/j.jembe.2015.04.024      0022-0981   Biology and Ecology              increase                                    TX0008139648
                                                                                                    Sensitivity of Pagurus bernhardus (L.) to
                                                                   Journal of Experimental Marine   substrate-borne vibration and
1776 Elsevier Inc.    10.1016/j.jembe.2015.09.014      0022-0981   Biology and Ecology              anthropogenic noise                         TX0008208002
                                                                                                    Warmer water temperature results in
                                                                   Journal of Experimental Marine   oxidative damage in an Antarctic fish,
1777 Elsevier Inc.    10.1016/j.jembe.2015.02.018      0022-0981   Biology and Ecology              the bald notothen                           TX0008131568
                                                                   Journal of Food Composition      Authenticity of roasted coffee using1H
1778 Elsevier Inc.    10.1016/j.jfca.2016.12.004       0889-1575   and Analysis                     NMR spectroscopy                            TX0008377883
                                                                                                    Changes in the phenolic profile of
                                                                   Journal of Food Composition      Argentinean fresh grapes during
1779 Elsevier Inc.    10.1016/j.jfca.2017.01.006       0889-1575   and Analysis                     production of sun-dried raisins             TX0008443468
                                                                                                    Characterization of grape and wine
                                                                                                    proanthocyanidins of Agiorgitiko (Vitis
                                                                   Journal of Food Composition      vinifera L. cv.) cultivar grown in
1780 Elsevier Inc.    10.1016/j.jfca.2017.07.038       0889-1575   and Analysis                     different regions of Nemea                  TX0008521102
                                                                                                    Chemical composition and characteristic
                                                                   Journal of Food Composition      profiles of seed oils from three Tunisian
1781 Elsevier Inc.    10.1016/j.jfca.2013.11.001       0889-1575   and Analysis                     Acacia species                              TX0007956989
                                                                                                    Discrimination of geographical origin of
                                                                                                    Napirira bean (Phaseolus vulgaris L.)
                                                                   Journal of Food Composition      based on phenolic profiles and
1782 Elsevier Inc.    10.1016/j.jfca.2017.07.001       0889-1575   and Analysis                     antioxidant activity                        TX0008501336
                                                                                                    Extended validation of a senstive and
                                                                                                    robust method for simultaneous
                                                                   Journal of Food Composition      quantification of aflatoxins B1, B2, G1
1783 Elsevier Inc.    10.1016/j.jfca.2017.03.014       0889-1575   and Analysis                     and G2 in Brazil nuts by HPLC-FLD           TX0008468731




                                                                        Page 81 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 83 of 142

No.   Plaintiff       DOI                              ISSN        Journal                         Article                                     Copyright Registration
                                                                                                   Fatty acids, retinol and cholesterol
                                                                                                   composition in various fatty tissues of
                                                                   Journal of Food Composition     Celta pig breed: Effect of the use of
1784 Elsevier Inc.    10.1016/j.jfca.2014.08.003       0889-1575   and Analysis                    chestnuts in the finishing diet             TX0008013003
                                                                   Journal of Food Composition     Phenolic compounds in wholegrain rye
1785 Elsevier Inc.    10.1016/j.jfca.2014.10.004       0889-1575   and Analysis                    and its fractions                           TX0008373203
                                                                                                   Physico-chemical parameters and
                                                                   Journal of Food Composition     proanthocyanidin profiles of cranberries
1786 Elsevier Inc.    10.1016/j.jfca.2017.07.002       0889-1575   and Analysis                    cultivated in New Zealand                   TX0008521102
                                                                                                   Physicochemical characterization of
                                                                   Journal of Food Composition     jicaro seeds (Crescentia alata H.B.K.): A
1787 Elsevier Inc.    10.1016/j.jfca.2016.11.007       0889-1575   and Analysis                    novel protein and oleaginous seed           TX0008377889
                                                                                                   Soluble and bound phenolic contents and
                                                                   Journal of Food Composition     antioxidant capacity of tef injera as
1788 Elsevier Inc.    10.1016/j.jfca.2017.01.004       0889-1575   and Analysis                    affected by traditional fermentation        TX0008443468
                                                                                                   Zinc and magnesium in different types of
                                                                   Journal of Food Composition     meat and meat products from the Serbian
1789 Elsevier Inc.    10.1016/j.jfca.2017.02.009       0889-1575   and Analysis                    market                                      TX0008468730
                                                                                                   Shell fragment aspiration seen at post-
                                                                   Journal of Forensic Radiology   mortem computed tomography indicating
1790 Elsevier Inc.    10.1016/j.jofri.2014.12.005      2212-4780   and Imaging                     drowning                                    TX0008134559
                                                                                                   An integrative assessment of
                                                                                                   environmental degradation of Caveira
                                                                   Journal of Geochemical          abandoned mine area (Southern
1791 Elsevier Inc.    10.1016/j.gexplo.2015.08.004     0375-6742   Exploration                     Portugal)                                   TX0008172590
                                                                                                   Application of thermal and spectroscopic
                                                                                                   techniques to assess fire-induced
                                                                   Journal of Geochemical          changes to soil organic matter in a
1792 Elsevier Inc.    10.1016/j.gexplo.2014.04.010     0375-6742   Exploration                     Mediterranean forest                        TX0007982573
                                                                                                   Chalcophile and platinum-group element
                                                                                                   distribution in pyrites from the sulfide-
                                                                                                   rich pods of the Lac des Iles Pd deposits,
                                                                                                   Western Ontario, Canada: Implications
                                                                                                   for post-cumulus re-equilibration of the
                                                                   Journal of Geochemical          ore and the use of pyrite compositions in
1793 Elsevier Inc.    10.1016/j.gexplo.2015.08.002     0375-6742   Exploration                     exploration                                 TX0008174793
                                                                                                   Modernization and decline: an eco-
                                                                                                   historical perspective on regulation of the
1794 Elsevier Inc.    10.1016/j.jhg.2014.02.001        0305-7488   Journal of Historical Geography Tisza Valley, Hungary                       TX0008023680
                                                                                                   Earliest evidence of personal ornaments
                                                                                                   associated with burial: The Conus shells
1795 Elsevier Inc.    10.1016/j.jhevol.2016.01.002     0047-2484   Journal of Human Evolution      from Border Cave                            TX0008236961
                                                                                                   MTA-B or not to be? Recycled bifaces
                                                                                                   and shifting hunting strategies at Le
                                                                                                   Moustier and their implication for the
                                                                                                   late Middle Palaeolithic in southwestern
1796 Elsevier Inc.    10.1016/j.jhevol.2015.04.005     0047-2484   Journal of Human Evolution      France                                   TX0008128576
                                                                                                   New dating of the Homo erectus
                                                                                                   cranium from Lantian (Gongwangling),
1797 Elsevier Inc.    10.1016/j.jhevol.2014.10.001     0047-2484   Journal of Human Evolution      China                                    TX0008026274
                                                                                                   Old stones' song: Use-wear experiments
                                                                                                   and analysis of the Oldowan quartz and
                                                                                                   quartzite assemblage from Kanjera South
1798 Elsevier Inc.    10.1016/j.jhevol.2014.03.002     0047-2484   Journal of Human Evolution      (Kenya)                                  TX0008043653
                                                                                                   Were Upper Pleistocene human/non-
                                                                                                   human predator occupations at the
                                                                                                   T≈Ωmara caves (El Harhoura 2 and El
                                                                                                   Mnasra, Morocco) influenced by climate
1799 Elsevier Inc.    10.1016/j.jhevol.2014.08.008     0047-2484   Journal of Human Evolution      change?                                   TX0008026274
                                                                                                   Benchmarking laboratory observation
                                                                                                   uncertainty for in-pipe storm sewer
1800 Elsevier Inc.    10.1016/j.jhydrol.2015.12.052    0022-1694   Journal of Hydrology            discharge measurements                    TX0008235818
                                                                                                   Balancing of lipid, protein, and
                                                                                                   carbohydrate intake in a predatory beetle
                                                                                                   following hibernation, and consequences
1801 Elsevier Inc.    10.1016/j.jinsphys.2016.02.004   0022-1910   Journal of Insect Physiology    for lipid restoration                     TX0008214188
                                                                                                   Effects of Phaseolus vulgaris (Fabaceae)
                                                                                                   seed coat on the embryonic and larval
                                                                                                   development of the cowpea weevil
                                                                                                   Callosobruchus maculatus (Coleoptera:
1802 Elsevier Inc.    10.1016/j.jinsphys.2013.10.004   0022-1910   Journal of Insect Physiology    Bruchidae)                               TX0007945590
                                                                                                   Hypoxia and hypercarbia in
                                                                                                   endophagous insects: Larval position in
1803 Elsevier Inc.    10.1016/j.jinsphys.2015.07.006   0022-1910   Journal of Insect Physiology    the plant gas exchange network is key    TX0008261643
                                                                                                   Iron√êsulfur protein in mitochondrial
                                                                                                   complexes of Spodoptera litura as
1804 Elsevier Inc.    10.1016/j.jinsphys.2014.08.009   0022-1910   Journal of Insect Physiology    potential site for ROS generation        TX0008023151




                                                                        Page 82 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 84 of 142

No.   Plaintiff       DOI                              ISSN        Journal                         Article                                        Copyright Registration
                                                                                                   Reproductive arrest and stress resistance
1805 Elsevier Inc.    10.1016/j.jinsphys.2016.03.006   0022-1910   Journal of Insect Physiology    in winter-acclimated Drosophila suzukii TX0008384147

                                                                                                   The roles of thermal transient receptor
                                                                                                   potential channels in thermotactic
                                                                                                   behavior and in thermal acclimation in
1806 Elsevier Inc.    10.1016/j.jinsphys.2015.03.008   0022-1910   Journal of Insect Physiology    the red flour beetle, Tribolium castaneum TX0008130025
                                                                                                     A transportation network assessment
                                                                                                     tool for hazardous material cargo
                                                                                                     routing: Weighing exposure health risks,
                                                                   Journal of Loss Prevention in the proximity to vulnerable areas, delay
1807 Elsevier Inc.    10.1016/j.jlp.2016.01.002        0950-4230   Process Industries                costs and trucking expenses              TX0008225580
                                                                                                     Application of CFD on the sensitivity
                                                                   Journal of Loss Prevention in the analyses of some parameters of the
1808 Elsevier Inc.    10.1016/j.jlp.2014.12.023        0950-4230   Process Industries                modified Hartmann tube                   TX0008126048
                                                                                                     What determines misallocation in
                                                                                                     innovation? A study of regional
1809 Elsevier Inc.    10.1016/j.jmacro.2017.04.005     0164-0704   Journal of Macroeconomics         innovation in China                      TX0008477652
                                                                                                   A numerical modeling study on
                                                                                                   oceanographic conditions in the former
                                                                                                   Gulf of Tartessos (SW Iberia): Tides and
1810 Elsevier Inc.    10.1016/j.jmarsys.2014.05.020    0924-7963   Journal of Marine Systems       tsunami propagation                      TX0008010802
                                                                                                   Decadal biogeochemical history of the
                                                                                                   south east Levantine basin: Simulations
1811 Elsevier Inc.    10.1016/j.jmarsys.2015.02.004    0924-7963   Journal of Marine Systems       of the river Nile regimes                TX0008125783
                                                                                                   Influence of continental shelf processes
                                                                                                   in the water mass balance and
                                                                                                   productivity from stable isotope data on
1812 Elsevier Inc.    10.1016/j.jmarsys.2014.06.009    0924-7963   Journal of Marine Systems       the Southeastern Brazilian coast               TX0008010802
                                                                                                   Influence of the extreme conditions on
                                                                                                   the water quality and material exchange
1813 Elsevier Inc.    10.1016/j.jmarsys.2014.06.005    0924-7963   Journal of Marine Systems       flux in the Strait of Istanbul                 TX0008010802
                                                                                                   Particle assemblage characterization in
1814 Elsevier Inc.    10.1016/j.jmarsys.2015.12.010    0924-7963   Journal of Marine Systems       the Rhone River ROFI                           TX0008218569
                                                                                                   Patterns of the Kara Sea primary
                                                                                                   production in autumn: Biotic and abiotic
1815 Elsevier Inc.    10.1016/j.jmarsys.2014.01.014    0924-7963   Journal of Marine Systems       forcing of subsurface layer                    TX0007935937
                                                                                                   Seafloor characterization and benthic
                                                                                                   megafaunal distribution of an active
                                                                                                   submarine canyon and surrounding
                                                                                                   sectors: The case of Gioia Canyon
1816 Elsevier Inc.    10.1016/j.jmarsys.2016.01.005    0924-7963   Journal of Marine Systems       (Southern Tyrrhenian Sea)                      TX0008218569
                                                                                                   The internal consistency of the North
1817 Elsevier Inc.    10.1016/j.jmarsys.2015.11.008    0924-7963   Journal of Marine Systems       Sea carbonate system                           TX0008218569
                                                                   Journal of Mathematical         A theoretical note on the prior
1818 Elsevier Inc.    10.1016/j.jmp.2017.06.002        0022-2496   Psychology                      information criterion                          TX0008517457
                                                                   Journal of Mathematical         Compressed representation of Learning
1819 Elsevier Inc.    10.1016/j.jmp.2017.02.002        0022-2496   Psychology                      Spaces                                         TX0008501892
                                                                                                   Hydraulic irreversibility of ultrafiltration
                                                                                                   membrane fouling by humic acid: Effects
                                                                                                   of membrane properties and backwash
1820 Elsevier Inc.    10.1016/j.memsci.2015.07.001     0376-7388   Journal of Membrane Science     water composition                              TX0008141088
                                                                   Journal of Memory and           Allophones, not phonemes in spoken-
1821 Elsevier Inc.    10.1016/j.jml.2017.09.005        0749-596X   Language                        word recognition                               TX0008547618
                                                                                                   Digging up the building blocks of
                                                                   Journal of Memory and           language: Age-of-acquisition effects for
1822 Elsevier Inc.    10.1016/j.jml.2016.07.004        0749-596X   Language                        multiword phrases                              TX0008383649
                                                                   Journal of Memory and           Learning metathesis: Evidence for
1823 Elsevier Inc.    10.1016/j.jml.2016.06.005        0749-596X   Language                        syllable structure constraints                 TX0008383649
                                                                                                   Spoken-word recognition in 2-year-olds:
                                                                   Journal of Memory and           The tug of war between phonological
1824 Elsevier Inc.    10.1016/j.jml.2016.08.004        0749-596X   Language                        and semantic activation                        TX0008406887
                                                                                                   A multiplex bead-based suspension
                                                                                                   array assay for interrogation of
                                                                                                   phylogenetically informative single
                                                                   Journal of Microbiological      nucleotide polymorphisms for Bacillus
1825 Elsevier Inc.    10.1016/j.mimet.2013.10.004      0167-7012   Methods                         anthracis                                      TX0007845487
                                                                                                   Construction of bacterial ghosts for
                                                                   Journal of Microbiological      transfer and expression of a chimeric
1826 Elsevier Inc.    10.1016/j.mimet.2015.11.009      0167-7012   Methods                         hepatitis C virus gene in macrophages          TX0008197175
                                                                                                   Detection of major HPVs by a new
                                                                   Journal of Microbiological      multiplex real-time PCR assay using
1827 Elsevier Inc.    10.1016/j.mimet.2013.12.012      0167-7012   Methods                         type-specific primers                          TX0007946316




                                                                        Page 83 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 85 of 142

No.   Plaintiff       DOI                              ISSN        Journal                           Article                                      Copyright Registration
                                                                                                     Evaluation of a PCR targeting fimbrial
                                                                                                     subunit gene (fimA) for rapid and
                                                                                                     reliable detection of Enteroaggregative
                                                                   Journal of Microbiological        Escherichia coli recovered from human
1828 Elsevier Inc.    10.1016/j.mimet.2015.01.008      0167-7012   Methods                           and animal diarrhoeal cases                  TX0008028274
                                                                                                     Evaluation of six primer pairs targeting
                                                                                                     the nuclear rRNA operon for
                                                                                                     characterization of arbuscular
                                                                   Journal of Microbiological        mycorrhizal fungal (AMF) communities
1829 Elsevier Inc.    10.1016/j.mimet.2014.08.006      0167-7012   Methods                           using 454 pyrosequencing                     TX0008021040
                                                                                                     Xanthomegnin detection does not
                                                                                                     discriminate between Trichophyton
                                                                   Journal of Microbiological        rubrum and T. mentagrophytes
1830 Elsevier Inc.    10.1016/j.mimet.2015.02.009      0167-7012   Methods                           complexes                                    TX0008116583
                                                                                                     A thermostable variant of Bacillus
                                                                                                     subtilis esterase: Characterization and
                                                                   Journal of Molecular Catalysis B: application for resolving dl-menthyl
1831 Elsevier Inc.    10.1016/j.molcatb.2014.07.014    1381-1177   Enzymatic                         acetate                                      TX0008062225
                                                                                                     BOLDSync: A MATLAB-based
                                                                   Journal of Neuroscience           toolbox for synchronized stimulus
1832 Elsevier Inc.    10.1016/j.jneumeth.2013.12.002   0165-0270   Methods                           presentation in functional MRI               TX0007963594
                                                                                                     A new characterization approach for
                                                                                                     studying relationships between
                                                                                                     microstructure and creep damage
1833 Elsevier Inc.    10.1016/j.jnucmat.2016.02.027    0022-3115   Journal of Nuclear Materials      mechanisms of uranium dioxide                TX0008222902
                                                                                                     Chemical and mineralogical
                                                                                                     modifications of simplified radioactive
1834 Elsevier Inc.    10.1016/j.jnucmat.2014.01.012    0022-3115   Journal of Nuclear Materials      waste calcine during heat treatment          TX0007935507
                                                                                                     Martensitic transformation in Eurofer-97
                                                                                                     and ODS-Eurofer steels: A comparative
1835 Elsevier Inc.    10.1016/j.jnucmat.2014.12.112    0022-3115   Journal of Nuclear Materials      study                                        TX0008125782
                                                                                                     Metallic inert matrix fuel concept for
                                                                                                     minor actinides incineration to achieve
1836 Elsevier Inc.    10.1016/j.jnucmat.2014.04.030    0022-3115   Journal of Nuclear Materials      ultra-high burn-up                           TX0007972820
                                                                                                     Preparation and properties of flexible
                                                                                                     flame-retardant neutron shielding
                                                                                                     material based on methyl vinyl silicone
1837 Elsevier Inc.    10.1016/j.jnucmat.2015.04.048    0022-3115   Journal of Nuclear Materials      rubber                                       TX0008171501
                                                                                                     Removal of uranyl ions by p-
1838 Elsevier Inc.    10.1016/j.jnucmat.2014.06.031    0022-3115   Journal of Nuclear Materials      hexasulfonated calyx[6]arene acid            TX0008038273
                                                                   Journal of Obsessive-             Cognitive-based therapy for OCD: Role
                                                                   Compulsive and Related            of behavior experiments and exposure
1839 Elsevier Inc.    10.1016/j.jocrd.2015.01.001      2211-3649   Disorders                         processes                                    TX0008155834
                                                                                                     Assessment of the role of LASER-
                                                                                                     Doppler in the treatment of port-wine
1840 Elsevier Inc.    10.1016/j.jpedsurg.2014.12.022   0022-3468   Journal of Pediatric Surgery      stains in infants                            TX0008147399
                                                                                                     Congenital emphysema in children:
                                                                                                     Segmental lung resection as an
1841 Elsevier Inc.    10.1016/j.jpedsurg.2012.11.009   0022-3468   Journal of Pediatric Surgery      alternative to lobectomy                     TX0007709136
                                                                                                     Effect of the immersion in CdCl2 and
                                                                   Journal of Physics and            annealing on physical properties of
1842 Elsevier Inc.    10.1016/j.jpcs.2012.12.015       0022-3697   Chemistry of Solids               CdS:F films grown by CBD                     TX0007712928
                                                                                                     EXAFS study of size dependence of
                                                                   Journal of Physics and            atomic structure in palladium
1843 Elsevier Inc.    10.1016/j.jpcs.2013.12.012       0022-3697   Chemistry of Solids               nanoparticles                                TX0007964622
                                                                                                     Hard magnetic properties of nanosized
                                                                   Journal of Physics and            Sr(Fe,Al)12O19 hexaferrites obtained
1844 Elsevier Inc.    10.1016/j.jpcs.2016.02.007       0022-3697   Chemistry of Solids               by Pechini method                            TX0008243193
                                                                                                     Nitrogen-doped carbon nanofoam
                                                                                                     derived from amino acid chelate complex
1845 Elsevier Inc.    10.1016/j.jpowsour.2016.03.061   0378-7753   Journal of Power Sources          for supercapacitor applications              TX0008228555
                                                                                                     Ultrafine Ru nanoparticles embedded in
                                                                                                     SiO2 nanospheres: Highly efficient
                                                                                                     catalysts for hydrolytic dehydrogenation
1846 Elsevier Inc.    10.1016/j.jpowsour.2014.01.122   0378-7753   Journal of Power Sources          of ammonia borane                            TX0007958491
                                                                                                     Particle size effects on the reflectance
                                                                   Journal of Quantitative           and negative polarization of light
                                                                   Spectroscopy and Radiative        backscattered from natural surface
1847 Elsevier Inc.    10.1016/j.jqsrt.2013.03.013      0022-4073   Transfer                          particulate medium: Soil and sand            TX0007903147
                                                                                                     From development to power relations
                                                                                                     and territorial governance: Increasing the
                                                                                                     leadership role of LEADER Local
1848 Elsevier Inc.    10.1016/j.jrurstud.2015.09.005   0743-0167   Journal of Rural Studies          Action Groups in Spain                       TX0008175809
                                                                                                     The economic and social importance of
1849 Elsevier Inc.    10.1016/j.jrurstud.2015.12.003   0743-0167   Journal of Rural Studies          unorganized retailers in rural India         TX0008218695




                                                                        Page 84 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 86 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                          Article                                         Copyright Registration

                                                                                                       Urban-rural transformation and farmland
                                                                                                       conversion in China: The application of
1850 Elsevier Inc.    10.1016/j.jrurstud.2014.10.005      0743-0167   Journal of Rural Studies         the environmental Kuznets Curve         TX0008013242
                                                                                                       Differential adaptations between cold-
                                                                                                       stenothermal environments in the bivalve
                                                                                                       Lissarca cf. miliaris (Philobryidae) from
                                                                                                       the Scotia Sea islands and Antarctic
1851 Elsevier Inc.    10.1016/j.seares.2013.12.008        1385-1101   Journal of Sea Research          Peninsula                                       TX0007962860
                                                                                                       Macrobenthic biomass and production in
                                                                                                       a heterogenic subarctic fjord after
1852 Elsevier Inc.    10.1016/j.seares.2015.09.003        1385-1101   Journal of Sea Research          invasion by the red king crab                   TX0008220036
                                                                                                       Boudinage as a material instability of
1853 Elsevier Inc.    10.1016/j.jsg.2015.06.005           0191-8141   Journal of Structural Geology    elasto-visco-plastic rocks                      TX0008127018
                                                                                                       Defining a 3-dimensional trishear
                                                                                                       parameter space to understand the
                                                                                                       temporal evolution of fault propagation
1854 Elsevier Inc.    10.1016/j.jsg.2014.05.018           0191-8141   Journal of Structural Geology    folds                                           TX0008057909
                                                                                                       Fabric controls on strain accommodation
                                                                                                       in naturally deformed mylonites: The
                                                                                                       influence of interconnected micaceous
1855 Elsevier Inc.    10.1016/j.jsg.2015.12.005           0191-8141   Journal of Structural Geology    layers                                     TX0008251116
                                                                                                       Palaeopermeability structure within fault-
                                                                                                       damage zones: A snap-shot from
                                                                                                       microfracture analyses in a strike-slip
1856 Elsevier Inc.    10.1016/j.jsg.2015.12.002           0191-8141   Journal of Structural Geology    system                                     TX0008251116

                                                                                                       The internal deformation of the Peridotite
                                                                                                       Nappe of New Caledonia: A structural
                                                                                                       study of serpentine-bearing faults and
1857 Elsevier Inc.    10.1016/j.jsg.2016.02.006           0191-8141   Journal of Structural Geology    shear zones in the Koniambo Massif         TX0008237106
                                                                                                       A finite-strain homogenization model for
                                                                      Journal of the Mechanics and     viscoplastic porous single crystals: I √ê
1858 Elsevier Inc.    10.1016/j.jmps.2017.06.008          0022-5096   Physics of Solids                Theory                                     TX0008537445
                                                                                                       Precision-cut intestinal slices as a culture
                                                                                                       system to analyze the infection of
                                                                                                       differentiated intestinal epithelial cells by
1859 Elsevier Inc.    10.1016/j.jviromet.2014.10.015      0166-0934   Journal of Virological Methods   avian influenza viruses                         TX0008022910
                                                                                                       A culture-sensitive approach in the
                                                                                                       development of the Career Adapt-
                                                                                                       Abilities Scale in Iceland: Theoretical
1860 Elsevier Inc.    10.1016/j.jvb.2015.06.006           0001-8791   Journal of Vocational Behavior   and operational considerations                  TX0008134612
                                                                                                       Core work evaluation: The viability of a
1861 Elsevier Inc.    10.1016/j.jvb.2014.03.008           0001-8791   Journal of Vocational Behavior   higher-order work attitude construct            TX0008022089
                                                                                                       Employee intrapreneurship and work
                                                                                                       engagement: A latent change score
1862 Elsevier Inc.    10.1016/j.jvb.2017.03.002           0001-8791   Journal of Vocational Behavior   approach                                        TX0008481447

                                                                                                      Job crafting and extra-role behavior: The
1863 Elsevier Inc.    10.1016/j.jvb.2015.09.001           0001-8791   Journal of Vocational Behavior  role of work engagement and flourishing          TX0008175846
                                                                                                      New job market entrants' future work
                                                                                                      self, career adaptability and job search
                                                                                                      outcomes: Examining mediating and
1864 Elsevier Inc.    10.1016/j.jvb.2014.05.003           0001-8791   Journal of Vocational Behavior moderating models                                 TX0008022089
                                                                                                      Understanding attraction in formal
                                                                                                      mentoring relationships from an affective
1865 Elsevier Inc.    10.1016/j.jvb.2016.02.007           0001-8791   Journal of Vocational Behavior perspective                                       TX0008236888
                                                                      Journal of Wind Engineering and Numerical study of two-bucket Savonius
1866 Elsevier Inc.    10.1016/j.jweia.2014.12.002         0167-6105   Industrial Aerodynamics         wind turbine cluster                             TX0008052879
                                                                                                      A socioemotional wealth perspective on
                                                                                                      how collaboration intensity, trust, and
                                                                                                      international market knowledge affect
1867 Elsevier Inc.    10.1016/j.jwb.2016.02.004           1090-9516   Journal of World Business       family firms√ï multinationality                  TX0008320166
                                                                                                      Estimating the opportunity costs of
                                                                                                      reducing carbon dioxide emissions via
                                                                                                      avoided deforestation, using integrated
1868 Elsevier Inc.    10.1016/j.landusepol.2014.04.015    0264-8377   Land Use Policy                 assessment modelling                             TX0008059086
                                                                                                      Understanding bioenergy conflicts: Case
                                                                                                      of a jatropha project in Kenya's Tana
1869 Elsevier Inc.    10.1016/j.landusepol.2014.05.002    0264-8377   Land Use Policy                 Delta                                            TX0008059086
                                                                                                      Assessment of pedestrian wind
1870 Elsevier Inc.    10.1016/j.landurbplan.2015.03.013   0169-2046   Landscape and Urban Planning environment in urban planning design                TX0008098282
                                                                                                      Effects of vertical greenery on mean
                                                                                                      radiant temperature in the tropical urban
1871 Elsevier Inc.    10.1016/j.landurbplan.2014.04.005   0169-2046   Landscape and Urban Planning environment                                         TX0007982623
                                                                                                      Trivial, mundane or revealing? Food as a
1872 Elsevier Inc.    10.1016/j.langcom.2013.08.004       0271-5309   Language & Communication        lens on ethnic norms in workplace talk           TX0007946341




                                                                           Page 85 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 87 of 142

No.   Plaintiff       DOI                                  ISSN        Journal                         Article                                    Copyright Registration
                                                                                                       Social acceptability of sexist derogatory
                                                                                                       and sexist objectifying slurs across
1873 Elsevier Inc.    10.1016/j.langsci.2015.03.003        0388-0001   Language Sciences               contexts                                  TX0008153576
                                                                                                       Self-regulated learning processes vary as
                                                                                                       a function of epistemic beliefs and
                                                                                                       contexts: Mixed method evidence from
                                                                                                       eye tracking and concurrent and
1874 Elsevier Inc.    10.1016/j.learninstruc.2015.11.003   0959-4752   Learning and Instruction        retrospective reports                     TX0008296021
                                                                                                       Reconsidering the (in)sensitivity of
                                                                                                       evaluative conditioning to reinforcement
1875 Elsevier Inc.    10.1016/j.lmot.2013.09.002           0023-9690   Learning and Motivation         density and CS√êUS contingency            TX0007930700

                                                                                                       The role of inter-professional
                                                                                                       collaboration to support science learning:
                                                                                                       An exploratory study of the perceptions
                                                                       Library & Information Science   and experiences of science teachers,
1876 Elsevier Inc.    10.1016/j.lisr.2016.08.002           0740-8188   Research                        public librarians, and school librarians   TX0008338175
                                                                                                       Tumor angiogenesis and
                                                                                                       lymphangiogenesis: Tumor/endothelial
                                                                                                       crosstalk and
                                                                                                       cellular/microenvironmental signaling
1877 Elsevier Inc.    10.1016/j.lfs.2012.10.008            0024-3205   Life Sciences                   mechanisms                                 TX0007712745
                                                                                                       Effect of aqueous ozonation on the
                                                                       LWT - Food Science and          pasting, flow and gelatinization
1878 Elsevier Inc.    10.1016/j.lwt.2014.04.025            0023-6438   Technology                      properties of wheat starch                 TX0007979810
                                                                                                       A high resolution and quasi-zonal
                                                                                                       transect of dissolved Ba in the
1879 Elsevier Inc.    10.1016/j.marchem.2015.12.001        0304-4203   Marine Chemistry                Mediterranean Sea                          TX0008216738
                                                                                                       Distribution, source and transportation
                                                                                                       of glycerol dialkyl glycerol tetraethers in
                                                                                                       surface sediments from the western
                                                                                                       Arctic Ocean and the northern Bering
1880 Elsevier Inc.    10.1016/j.marchem.2014.07.001        0304-4203   Marine Chemistry                Sea                                         TX0008052833
                                                                                                       Dynamics of biogenic silica dissolution
1881 Elsevier Inc.    10.1016/j.marchem.2015.05.004        0304-4203   Marine Chemistry                in Jiaozhou Bay, western Yellow Sea         TX0008111476
                                                                                                       Estuarine canal estate waters: Hotspots
                                                                                                       of CO2 outgassing driven by enhanced
1882 Elsevier Inc.    10.1016/j.marchem.2014.08.002        0304-4203   Marine Chemistry                groundwater discharge?                      TX0008024147

                                                                                                     Submarine groundwater discharge and
                                                                                                     associated fluxes of alkalinity and
                                                                                                     dissolved carbon into Moreton Bay
1883 Elsevier Inc.    10.1016/j.marchem.2015.03.019        0304-4203   Marine Chemistry              (Australia) estimated via radium isotopes TX0008111476
                                                                                                     Antifouling activity in some benthic
                                                                                                     Antarctic invertebrates by √íin situ√ì
                                                                                                     experiments at Deception Island,
1884 Elsevier Inc.    10.1016/j.marenvres.2015.02.001      0141-1136   Marine Environmental Research Antarctica                                TX0008138711
                                                                                                     Fluctuations in coral health of four
                                                                                                     common inshore reef corals in response
                                                                                                     to seasonal and anthropogenic changes
1885 Elsevier Inc.    10.1016/j.marenvres.2015.02.002      0141-1136   Marine Environmental Research in water quality                        TX0008138711
                                                                                                     Late quaternary bottom-current activity
                                                                                                     in the south Aegean Sea reflecting
1886 Elsevier Inc.    10.1016/j.margeo.2015.12.007         0025-3227   Marine Geology                climate-driven dense-water production TX0008218756

                                                                                                       Off-shelf fluxes across the southern
                                                                                                       Adriatic margin: Factors controlling
1887 Elsevier Inc.    10.1016/j.margeo.2015.08.016         0025-3227   Marine Geology                  dense-water-driven transport phenomena     TX0008218756
                                                                                                       Benthic foraminiferal response to the
                                                                                                       removal of aquaculture fish cages in the
1888 Elsevier Inc.    10.1016/j.marmicro.2014.01.003       0377-8398   Marine Micropaleontology        Gulf of Aqaba-Eilat, Red Sea               TX0007946304
                                                                                                       Distribution and environmental
                                                                                                       significance of live and dead benthic
                                                                                                       foraminiferal assemblages in surface
1889 Elsevier Inc.    10.1016/j.marmicro.2015.12.006       0377-8398   Marine Micropaleontology        sediments of Laizhou Bay, Bohai Sea        TX0008251165
                                                                                                       The Holocene to Recent ostracods of the
                                                                                                       Azores archipelago (NE Atlantic):
1890 Elsevier Inc.    10.1016/j.marmicro.2014.08.002       0377-8398   Marine Micropaleontology        Systematics and biogeography               TX0008108616
                                                                                                       Influence of the welding sequence on
                                                                                                       residual stress and distortion of fillet
1891 Elsevier Inc.    10.1016/j.marstruc.2015.12.001       0951-8339   Marine Structures               welded structures                          TX0008235056
                                                                                                       Facile synthesis of needle-like single-
1892 Elsevier Inc.    10.1016/j.matlet.2014.12.006         0167-577X   Materials Letters               crystal silver clusters                    TX0008052392
                                                                                                       Hardening of an Al0.3CoCrFeNi high
                                                                                                       entropy alloy via high-pressure torsion
1893 Elsevier Inc.    10.1016/j.matlet.2015.03.066         0167-577X   Materials Letters               and thermal annealing                      TX0008074808




                                                                            Page 86 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 88 of 142

No.   Plaintiff       DOI                                  ISSN        Journal                         Article                                       Copyright Registration

                                                                                                       Rapid and uniform synthesis of silver
1894 Elsevier Inc.    10.1016/j.matlet.2014.11.101         0167-577X   Materials Letters               nanowires via rice-shaped silver nucleant TX0008052392
                                                                                                       Multiple temperature-induced
                                                                                                       magnetization reversals in
1895 Elsevier Inc.    10.1016/j.materresbull.2013.06.016   0025-5408   Materials Research Bulletin     SmCr1_xFexO3 system                       TX0007783029
                                                                       Materials Science and           Indentation creep of a cast
1896 Elsevier Inc.    10.1016/j.msea.2014.07.058           0921-5093   Engineering: A                  Mg√ê6Al√ê1Zn√ê0.7Si alloy                 TX0008038161
                                                                                                       Iron nanoparticles decorated multi-wall
                                                                                                       carbon nanotubes modified carbon paste
                                                                                                       electrode as an electrochemical sensor
                                                                                                       for the simultaneous determination of
                                                                       Materials Science and           uric acid in the presence of ascorbic acid,
1897 Elsevier Inc.    10.1016/j.msec.2015.08.003           0928-4931   Engineering: C                  dopamine and l-tyrosine                       TX0008176108
                                                                       Materials Science and           Self-organized nanopatterning of silicon
1898 Elsevier Inc.    10.1016/j.mser.2014.09.001           0927-796X   Engineering: R: Reports         surfaces by ion beam sputtering               TX0008013519
                                                                                                       A series of population models for
                                                                                                       Hyphantria cunea with delay and
1899 Elsevier Inc.    10.1016/j.mbs.2017.07.010            0025-5564   Mathematical Biosciences        seasonality                                   TX0008528866
                                                                                                       Effects of dispersal on total biomass in a
                                                                                                       patchy, heterogeneous system: Analysis
1900 Elsevier Inc.    10.1016/j.mbs.2015.03.005            0025-5564   Mathematical Biosciences        and experiment                                TX0008142986
                                                                                                       3D modelling of coupled mass and heat
                                                                                                       transfer of a convection-oven roasting
1901 Elsevier Inc.    10.1016/j.meatsci.2012.12.003        0309-1740   Meat Science                    process                                       TX0007716410
                                                                                                       Carcass quality, physico-chemical
                                                                                                       parameters, muscle fibre traits and
                                                                                                       myosin heavy chain composition of m.
                                                                                                       longissimus lumborum from Pu_awska
1902 Elsevier Inc.    10.1016/j.meatsci.2014.03.006        0309-1740   Meat Science                    and Polish Large White pigs              TX0007993860
                                                                                                       Characterizing salt substitution in beef
                                                                                                       meat processing by vibrational
1903 Elsevier Inc.    10.1016/j.meatsci.2013.05.043        0309-1740   Meat Science                    spectroscopy and sensory analysis        TX0007783951
                                                                                                       Comparison of rankings for lean meat
                                                                                                       based on results from a CT scanner and
1904 Elsevier Inc.    10.1016/j.meatsci.2014.05.006        0309-1740   Meat Science                    a video image analysis system            TX0008063515
                                                                                                       Effects of an enriched housing
                                                                                                       environment on sensory aspects and
                                                                                                       fatty-acid composition of the
                                                                                                       longissimus muscle of light-weight
1905 Elsevier Inc.    10.1016/j.meatsci.2014.02.017        0309-1740   Meat Science                    finished lambs                                TX0007993860
                                                                                                       Effects of pre-slaughter diet/management
                                                                                                       system and fasting period on
                                                                                                       physiological indicators and meat quality
1906 Elsevier Inc.    10.1016/j.meatsci.2016.01.014        0309-1740   Meat Science                    traits of lambs                               TX0008214450
                                                                                                       Influence of sodium nitrite on protein
                                                                                                       oxidation and nitrosation of sausages
1907 Elsevier Inc.    10.1016/j.meatsci.2016.01.017        0309-1740   Meat Science                    subjected to processing and storage           TX0008214450
                                                                                                       Livestock transport from the perspective
                                                                                                       of the pre-slaughter logistic chain: a
1908 Elsevier Inc.    10.1016/j.meatsci.2014.04.005        0309-1740   Meat Science                    review                                        TX0007979992
                                                                                                       Accurate bearing remaining useful life
                                                                       Mechanical Systems and Signal   prediction based on Weibull distribution
1909 Elsevier Inc.    10.1016/j.ymssp.2014.10.014          0888-3270   Processing                      and artificial neural network                 TX0008052642
                                                                                                       Energy flow prediction in built-up
                                                                                                       structures through a hybrid finite
                                                                       Mechanical Systems and Signal   element/wave and finite element
1910 Elsevier Inc.    10.1016/j.ymssp.2015.05.014          0888-3270   Processing                      approach                                      TX0008288936
                                                                       Mechanical Systems and Signal   Measuring load distribution on the outer
1911 Elsevier Inc.    10.1016/j.ymssp.2015.04.030          0888-3270   Processing                      raceways of rotating machines                 TX0008288936
                                                                                                       Multiscale roughness analysis of
                                                                                                       engineering surfaces: A comparison of
                                                                       Mechanical Systems and Signal   methods for the investigation of
1912 Elsevier Inc.    10.1016/j.ymssp.2015.05.029          0888-3270   Processing                      functional correlations                       TX0008288936
                                                                                                       Output-only modal identification by
                                                                       Mechanical Systems and Signal   compressed sensing: Non-uniform low-
1913 Elsevier Inc.    10.1016/j.ymssp.2014.10.015          0888-3270   Processing                      rate random sampling                          TX0008052642

                                                                                                    Dynamic analysis of mechanical systems
1914 Elsevier Inc.    10.1016/j.mechmachtheory.2015.08.011 0094-114X   Mechanism and Machine Theory with planar revolute joints with clearance TX0008144024
                                                                                                    Dynamic modeling of a pneumatic
                                                                                                    muscle actuator with two-direction
1915 Elsevier Inc.    10.1016/j.mechmachtheory.2014.11.006 0094-114X   Mechanism and Machine Theory motion                                     TX0008038580
                                                                                                    Flex-16: A large-displacement
1916 Elsevier Inc.    10.1016/j.mechmachtheory.2014.08.008 0094-114X   Mechanism and Machine Theory monolithic compliant rotational hinge      TX0008038269




                                                                            Page 87 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 89 of 142

No.   Plaintiff       DOI                                ISSN        Journal                         Article                                       Copyright Registration

                                                                                                     Microwave-assisted synthesis of
                                                                                                     magnetic Fe3O4-mesoporous
                                                                     Microporous and Mesoporous      magnesium silicate core-shell composites
1917 Elsevier Inc.    10.1016/j.micromeso.2017.01.006    1387-1811   Materials                       for the removal of heavy metal ions      TX0008453151

                                                                                                     Computational analysis of interactions of
                                                                                                     oxidative stress and tetrahydrobiopterin
1918 Elsevier Inc.    10.1016/j.mvr.2017.07.001          0026-2862   Microvascular Research          reveals instability in eNOS coupling          TX0008528730
                                                                                                     Computer-aided quantification of
                                                                                                     microvascular networks: Application to
                                                                                                     alterations due to pathological
1919 Elsevier Inc.    10.1016/j.mvr.2017.03.004          0026-2862   Microvascular Research          angiogenesis in the hamster                   TX0008470118
                                                                                                     Erythrocyte deformability √ë A partner
1920 Elsevier Inc.    10.1016/j.mvr.2016.04.011          0026-2862   Microvascular Research          of the inflammatory response                  TX0008325365
                                                                                                     A numerical modelling investigation into
                                                                                                     design variables influencing mixing
1921 Elsevier Inc.    10.1016/j.mineng.2013.03.014       0892-6875   Minerals Engineering            efficiency in full scale gas stirred ladles   TX0007959193
                                                                                                     Application of near infrared sensors to
                                                                                                     preconcentration of hydrothermally-
1922 Elsevier Inc.    10.1016/j.mineng.2015.10.020       0892-6875   Minerals Engineering            formed copper ore                             TX0008175304
                                                                                                     Characterising and quantifying
                                                                                                     microwave induced damage in coarse
1923 Elsevier Inc.    10.1016/j.mineng.2015.07.020       0892-6875   Minerals Engineering            sphalerite ore particles                      TX0008183265
                                                                                                     New discovery of unavoidable ions
                                                                                                     source in chalcopyrite flotation pulp:
1924 Elsevier Inc.    10.1016/j.mineng.2012.10.010       0892-6875   Minerals Engineering            Fluid inclusions                              TX0007711935
                                                                                                     In situ synthesis of
                                                                                                     SWNTs@MnO2/polypyrrole hybrid
                                                                                                     film as binder-free supercapacitor
1925 Elsevier Inc.    10.1016/j.nanoen.2014.07.017       2211-2855   Nano Energy                     electrode                                     TX0008108594
                                                                                                     Mesoporous, hierarchical core/shell
                                                                                                     structured ZnCo2O4/MnO2 nanocone
                                                                                                     forests for high-performance
1926 Elsevier Inc.    10.1016/j.nanoen.2014.11.063       2211-2855   Nano Energy                     supercapacitors                               TX0008133751
                                                                                                     Self-powered transparent flexible
1927 Elsevier Inc.    10.1016/j.nanoen.2015.09.007       2211-2855   Nano Energy                     graphene microheaters                         TX0008297217
                                                                                                     TiO2 nanotube @ SnO2 nanoflake
                                                                                                     core√êbranch arrays for lithium-ion
1928 Elsevier Inc.    10.1016/j.nanoen.2013.12.018       2211-2855   Nano Energy                     battery anode                                 TX0007967862
                                                                                                     A magnetic perturbation GMR-based
                                                                                                     probe for the nondestructive evaluation
1929 Elsevier Inc.    10.1016/j.ndteint.2016.01.004      0963-8695   NDT & E International           of surface cracks in ferromagnetic steels     TX0008301120
                                                                                                     Investigation into eddy current pulsed
                                                                                                     thermography for rolling contact fatigue
1930 Elsevier Inc.    10.1016/j.ndteint.2015.05.006      0963-8695   NDT & E International           detection and characterization                TX0008140264
                                                                                                     Torsional mode magnetostrictive patch
                                                                                                     transducer array employing a modified
                                                                                                     planar solenoid array coil for pipe
1931 Elsevier Inc.    10.1016/j.ndteint.2014.09.002      0963-8695   NDT & E International           inspection                                    TX0008052380
                                                                                                     Switch from excitatory to inhibitory
                                                                                                     actions of ethanol on dopamine levels
                                                                                                     after chronic exposure: Role of kappa
1932 Elsevier Inc.    10.1016/j.neuropharm.2016.07.022   0028-3908   Neuropharmacology               opioid receptors                              TX0008348422
                                                                                                     The behavioral- and neuro-economic
                                                                                                     process of temporal discounting: A
1933 Elsevier Inc.    10.1016/j.neuropharm.2013.06.013   0028-3908   Neuropharmacology               candidate behavioral marker of addiction      TX0007898316
                                                                                                     The contralateral delay activity as a
                                                                     Neuroscience & Biobehavioral    neural measure of visual working
1934 Elsevier Inc.    10.1016/j.neubiorev.2016.01.003    0149-7634   Reviews                         memory                                        TX0008252265
                                                                                                     Toward sophisticated basal ganglia
                                                                     Neuroscience & Biobehavioral    neuromodulation: Review on basal
1935 Elsevier Inc.    10.1016/j.neubiorev.2015.02.003    0149-7634   Reviews                         ganglia deep brain stimulation                TX0008163801
                                                                                                    An experimental study of the corrosion
                                                                                                    and precipitation of aluminum in the
                                                                                                    presence of trisodium phosphate buffer
                                                                                                    following a loss of coolant accident
1936 Elsevier Inc.    10.1016/j.nucengdes.2014.10.023    0029-5493   Nuclear Engineering and Design (LOCA) scenario                            TX0008025711
                                                                                                    Corrosion and solubility in a TSP-
                                                                                                    buffered chemical environment
                                                                                                    following a loss of coolant accident: Part
1937 Elsevier Inc.    10.1016/j.nucengdes.2014.11.021    0029-5493   Nuclear Engineering and Design 1 √ê Aluminum                              TX0008140159
                                                                                                    Development of system design and
                                                                                                    seismic performance evaluation for
                                                                                                    reactor pool working platform of a
1938 Elsevier Inc.    10.1016/j.nucengdes.2013.10.025    0029-5493   Nuclear Engineering and Design research reactor                           TX0007963551




                                                                         Page 88 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 90 of 142

No.   Plaintiff       DOI                               ISSN        Journal                           Article                                     Copyright Registration
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research       Spectrum correction algorithm for
                                                                    Section A: Accelerators,          detectors in airborne radioactivity
                                                                    Spectrometers, Detectors and      monitoring equipment NH-UAV based
1939 Elsevier Inc.    10.1016/j.nima.2015.07.012        0168-9002   Associated Equipment              on a ratio processing method                TX0008298191
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research       The stopping power of heavy ions for
                                                                    Section A: Accelerators,          energies below 0.2MeV/nucleon
                                                                    Spectrometers, Detectors and      measured by the semi-thick target
1940 Elsevier Inc.    10.1016/j.nima.2014.11.066        0168-9002   Associated Equipment              method                                      TX0008002636
                                                                    Nuclear Instruments and
                                                                    Methods in Physics Research
                                                                    Section A: Accelerators,          TOPEM: A PET-TOF endorectal probe,
                                                                    Spectrometers, Detectors and      compatible with MRI for diagnosis and
1941 Elsevier Inc.    10.1016/j.nima.2012.09.020        0168-9002   Associated Equipment              follow up of prostate cancer          TX0007707255
                                                                                                      Determination of shell correction
                                                                                                      energies at saddle point using pre-
1942 Elsevier Inc.    10.1016/j.nuclphysa.2013.05.016   0375-9474   Nuclear Physics A                 scission neutron multiplicities       TX0007896925
                                                                                                      Quercetin alleviates
                                                                                                      hypercholesterolemic diet induced
                                                                                                      inflammation during progression and
1943 Elsevier Inc.    10.1016/j.nut.2012.01.019         0899-9007   Nutrition                         regression of atherosclerosis in rabbits TX0007663220
                                                                                                      Coffee consumption prevents fibrosis in
                                                                                                      a rat model that mimics secondary biliary
1944 Elsevier Inc.    10.1016/j.nutres.2017.03.008      0271-5317   Nutrition Research                cirrhosis in humans                       TX0008464806
                                                                                                      Nutritional and exercise interventions
                                                                                                      variably affect estrogen receptor
                                                                                                      expression in the adipose tissue of male
1945 Elsevier Inc.    10.1016/j.nutres.2015.12.003      0271-5317   Nutrition Research                rats                                        TX0008214250
                                                                                                      Waist circumference shows the highest
                                                                                                      predictive value for metabolic syndrome,
                                                                                                      and waist-to-hip ratio for its
1946 Elsevier Inc.    10.1016/j.nutres.2017.06.007      0271-5317   Nutrition Research                components, in Spanish adolescents          TX0008545948
                                                                                                      Imaging conservation: Sea turtle murals
                                                                                                      and their effect on community pro-
                                                                                                      environmental attitudes in Baja
1947 Elsevier Inc.    10.1016/j.ocecoaman.2013.12.009   0964-5691   Ocean & Coastal Management        California Sur, Mexico                      TX0007960253
                                                                                                      Ornamental reef fish fisheries: New
                                                                                                      indicators of sustainability and human
                                                                                                      development at a coastal community
1948 Elsevier Inc.    10.1016/j.ocecoaman.2014.12.007   0964-5691   Ocean & Coastal Management        level                                       TX0008047075
                                                                                                      Lagrangian water mass tracing from
                                                                                                      pseudo-Argo, model-derived salinity,
                                                                                                      tracer and velocity data: An application
                                                                                                      to Antarctic Intermediate Water in the
1949 Elsevier Inc.    10.1016/j.ocemod.2014.11.004      1463-5003   Ocean Modelling                   South Atlantic Ocean                        TX0008042881

                                                                                                     Acousto-optic method for quality control
1950 Elsevier Inc.    10.1016/j.optlastec.2012.11.034   0030-3992   Optics & Laser Technology        of water mixed with miscible liquids         TX0007958922
                                                                                                     Automatic segmentation of road
                                                                                                     overpasses and detection of mortar
1951 Elsevier Inc.    10.1016/j.optlastec.2013.06.023   0030-3992   Optics & Laser Technology        efflorescence using mobile LiDAR data        TX0007779922
                                                                                                     Dependence of the beam wander of an
                                                                                                     airy beam on its kurtosis parameter in a
1952 Elsevier Inc.    10.1016/j.optlastec.2014.10.020   0030-3992   Optics & Laser Technology        turbulent atmosphere                         TX0008023209
                                                                                                     Grain growth of Ni-based superalloy
                                                                                                     IN718 coating fabricated by pulsed laser
1953 Elsevier Inc.    10.1016/j.optlastec.2016.01.015   0030-3992   Optics & Laser Technology        deposition                                   TX0008253934
                                                                                                     Laser treatment of dual matrix cast iron
                                                                                                     with presence of WC particles at the
                                                                                                     surface: Influence of self-annealing on
1954 Elsevier Inc.    10.1016/j.optlastec.2015.07.003   0030-3992   Optics & Laser Technology        stress fields                                TX0008153081
                                                                                                     Study of the integrated fluence threshold
                                                                                                     condition for the formation of _-Bi2O3
1955 Elsevier Inc.    10.1016/j.optlastec.2016.01.028   0030-3992   Optics & Laser Technology        on Bi thin films by using ns laser pulses    TX0008244861
                                                                                                     Composite vortex beams by coaxial
                                                                                                     superposition of Laguerre√êGaussian
1956 Elsevier Inc.    10.1016/j.optlaseng.2015.10.008   0143-8166   Optics and Lasers in Engineering beams                                        TX0008296849
                                                                                                     Laser treatment of dual matrix structured
                                                                                                     cast iron surface: Corrosion resistance of
1957 Elsevier Inc.    10.1016/j.optlaseng.2014.07.008   0143-8166   Optics and Lasers in Engineering surface                                      TX0008055241
                                                                                                     Measurement of temperature and
                                                                                                     temperature distribution in gaseous
                                                                                                     flames by digital speckle pattern shearing
                                                                                                     interferometry using holographic optical
1958 Elsevier Inc.    10.1016/j.optlaseng.2015.04.002   0143-8166   Optics and Lasers in Engineering element                                    TX0008138243




                                                                         Page 89 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 91 of 142

No.   Plaintiff       DOI                                ISSN        Journal                            Article                                       Copyright Registration
                                                                                                        Microstructure evolution and mechanical
                                                                                                        property of pulsed laser welded Ni-
1959 Elsevier Inc.    10.1016/j.optlaseng.2015.03.009    0143-8166   Optics and Lasers in Engineering   based superalloy                              TX0008130747
                                                                                                        Noise robustness and parallel
                                                                                                        computation of the inverse compositional
                                                                                                        Gauss√êNewton algorithm in digital
1960 Elsevier Inc.    10.1016/j.optlaseng.2015.03.005    0143-8166   Optics and Lasers in Engineering   image correlation                             TX0008356911
                                                                                                        On axis fringe projection: A new method
1961 Elsevier Inc.    10.1016/j.optlaseng.2015.01.003    0143-8166   Optics and Lasers in Engineering   for shape measurement                         TX0008115196
                                                                                                        Strain field estimation based on digital
                                                                                                        image correlation and radial basis
1962 Elsevier Inc.    10.1016/j.optlaseng.2014.05.007    0143-8166   Optics and Lasers in Engineering   function                                      TX0008058794
                                                                                                        Efficient method of calculation of Raman
                                                                                                        soliton self-frequency shift in nonlinear
1963 Elsevier Inc.    10.1016/j.optcom.2014.11.050       0030-4018   Optics Communications              optical media                                 TX0008002632
                                                                                                        Calcifying ghost cell odontogenic tumor
                                                                     Oral Surgery, Oral Medicine,       (CGCOT) with predominance of clear
                                                                     Oral Pathology and Oral            cells: a case report with important
1964 Elsevier Inc.    10.1016/j.oooo.2015.06.033         2212-4403   Radiology                          diagnostic considerations                     TX0008232756
                                                                                                        I can do it, so can you: The role of leader
                                                                     Organizational Behavior and        creative self-efficacy in facilitating
1965 Elsevier Inc.    10.1016/j.obhdp.2015.12.002        0749-5978   Human Decision Processes           follower creativity                           TX0008269439
                                                                                                        Team conflict dynamics: Implications of
                                                                     Organizational Behavior and        a dyadic view of conflict for team
1966 Elsevier Inc.    10.1016/j.obhdp.2017.08.002        0749-5978   Human Decision Processes           performance                                   TX0008528106
                                                                                                        The primal mark: How the beginning
                                                                     Organizational Behavior and        shapes the end in the development of
1967 Elsevier Inc.    10.1016/j.obhdp.2014.06.001        0749-5978   Human Decision Processes           creative ideas                                TX0008071142
                                                                                                        Antimicrobial and immunomodulatory
                                                                                                        activity of host defense peptides,
                                                                                                        clavanins and LL-37, in vitro: An
1968 Elsevier Inc.    10.1016/j.peptides.2017.07.005     0196-9781   Peptides                           endodontic perspective                        TX0008544989
                                                                                                        Comparative effects of intraduodenal fat
                                                                                                        and glucose on the gut-incretin axis in
1969 Elsevier Inc.    10.1016/j.peptides.2017.08.001     0196-9781   Peptides                           healthy males                                 TX0008544989
                                                                                                        Development of a seaweed derived
                                                                                                        platelet activating factor acetylhydrolase
                                                                                                        (PAF-AH) inhibitory hydrolysate,
                                                                                                        synthesis of inhibitory peptides and
                                                                                                        assessment of their toxicity using the
1970 Elsevier Inc.    10.1016/j.peptides.2013.10.006     0196-9781   Peptides                           Zebrafish larvae assay                        TX0007932625
                                                                                                        Nesfatin-1 modulates murine gastric
                                                                                                        vagal afferent mechanosensitivity in a
1971 Elsevier Inc.    10.1016/j.peptides.2017.01.005     0196-9781   Peptides                           nutritional state dependent manner            TX0008421418
                                                                     Pesticide Biochemistry and         Genotoxicity effects of Flusilazole on the
1972 Elsevier Inc.    10.1016/j.pestbp.2013.05.001       0048-3575   Physiology                         somatic cells of Allium cepa                  TX0007778099
                                                                                                        Genotoxicity induced by Roundup¬®
                                                                     Pesticide Biochemistry and         (Glyphosate) in tegu lizard (Salvator
1973 Elsevier Inc.    10.1016/j.pestbp.2015.11.009       0048-3575   Physiology                         merianae) embryos                             TX0008308281
                                                                                                        High frequency of CYP337B3 gene
                                                                                                        associated with control failures of
                                                                     Pesticide Biochemistry and         Helicoverpa armigera with pyrethroid
1974 Elsevier Inc.    10.1016/j.pestbp.2017.09.005       0048-3575   Physiology                         insecticides in Brazil                        TX0008558147
                                                                                                        Microbial catabolism of chemical
                                                                     Pesticide Biochemistry and         herbicides: Microbial resources,
1975 Elsevier Inc.    10.1016/j.pestbp.2016.11.010       0048-3575   Physiology                         metabolic pathways and catabolic genes        TX0008558147
                                                                                                        Screening of target genes for RNAi in
                                                                     Pesticide Biochemistry and         Tetranychus urticae and RNAi toxicity
1976 Elsevier Inc.    10.1016/j.pestbp.2015.11.005       0048-3575   Physiology                         enhancement by chimeric genes                 TX0008308281
                                                                                                        Growth and differentiation factor 11
                                                                                                        (GDF11): Functions in the regulation of
1977 Elsevier Inc.    10.1016/j.pharmthera.2015.10.006   0163-7258   Pharmacology & Therapeutics        erythropoiesis and cardiac regeneration       TX0008199662
                                                                                                        New frontiers for anti-biofilm drug
1978 Elsevier Inc.    10.1016/j.pharmthera.2016.02.006   0163-7258   Pharmacology & Therapeutics        development                                   TX0008232816
                                                                                                   Activities of 2-phthalimidethanol and 2-
                                                                                                   phthalimidethyl nitrate, phthalimide
                                                                                                   analogs devoid of the glutarimide
                                                                     Pharmacology Biochemistry and moiety, in experimental models of
1979 Elsevier Inc.    10.1016/j.pbb.2014.04.008          0091-3057   Behavior                      inflammatory pain and edema              TX0008063380

                                                                                                   Cocaine self-administration differentially
                                                                                                   affects allosteric A2A-D2 receptor-
                                                                     Pharmacology Biochemistry and receptor interactions in the striatum.
1980 Elsevier Inc.    10.1016/j.pbb.2016.03.004          0091-3057   Behavior                      Relevance for cocaine use disorder         TX0008222945
                                                                                                   Evidences for the agmatine involvement
                                                                     Pharmacology Biochemistry and in antidepressant like effect of bupropion
1981 Elsevier Inc.    10.1016/j.pbb.2013.03.019          0091-3057   Behavior                      in mouse forced swim test                  TX0007948724




                                                                          Page 90 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 92 of 142

No.   Plaintiff       DOI                              ISSN        Journal                         Article                                     Copyright Registration
                                                                                                 Low dose EGCG treatment beginning in
                                                                                                 adolescence does not improve cognitive
                                                                   Pharmacology Biochemistry and impairment in a Down syndrome mouse
1982 Elsevier Inc.    10.1016/j.pbb.2015.09.002        0091-3057   Behavior                      model                                         TX0008199768
                                                                                                 Numerical analysis of transport AC loss
                                                                                                 in HTS slab with thermoelectric
1983 Elsevier Inc.    10.1016/j.physc.2013.04.007      0921-4534   Physica C: Superconductivity  interaction                                   TX0007934139
                                                                                                 Superconducting properties of
1984 Elsevier Inc.    10.1016/j.physc.2012.01.020      0921-4534   Physica C: Superconductivity  Ca1_xRExFe2As2 (RE: Rare Earths)              TX0007948721
                                                                   Physica D: Nonlinear          Binocular rivalry waves in a directionally
1985 Elsevier Inc.    10.1016/j.physd.2014.07.002      0167-2789   Phenomena                     selective neural field model                  TX0008038272
                                                                   Physica D: Nonlinear          Coleman√êGurtin type equations with
1986 Elsevier Inc.    10.1016/j.physd.2014.10.008      0167-2789   Phenomena                     dynamic boundary conditions                   TX0008022898
                                                                                                 Compressive buckling of open-ended
                                                                   Physica E: Low-dimensional    boron nitride nanotubes in hydrogen
1987 Elsevier Inc.    10.1016/j.physe.2013.02.021      1386-9477   Systems and Nanostructures    storage applications                          TX0007945663
                                                                                                 Density functional study of _-graphyne
                                                                   Physica E: Low-dimensional    derivatives: Energetic stability, atomic
1988 Elsevier Inc.    10.1016/j.physe.2015.03.006      1386-9477   Systems and Nanostructures    and electronic structure                      TX0008069268
                                                                                                 Enhanced photocatalytic performance of
                                                                   Physica E: Low-dimensional    TiO2 particles via effect of
1989 Elsevier Inc.    10.1016/j.physe.2014.11.006      1386-9477   Systems and Nanostructures    anatase√êrutile ratio                         TX0008045391
                                                                                                 Hydrogen adsorption and storage on
                                                                                                 palladium-decorated graphene with
                                                                   Physica E: Low-dimensional    boron dopants and vacancy defects: A
1990 Elsevier Inc.    10.1016/j.physe.2014.09.022      1386-9477   Systems and Nanostructures    first-principles study                        TX0008080949
                                                                                                 Magnetic and resonance properties of Fe
                                                                   Physica E: Low-dimensional    nanowire arrays on oxidised step-
1991 Elsevier Inc.    10.1016/j.physe.2014.11.019      1386-9477   Systems and Nanostructures    bunched silicon templates                     TX0008045391
                                                                   Physica E: Low-dimensional    Surface effects on the post-buckling of
1992 Elsevier Inc.    10.1016/j.physe.2015.01.019      1386-9477   Systems and Nanostructures    piezoelectric nanowires                       TX0008093608
                                                                                                 Theoretical investigation of structures
                                                                   Physica E: Low-dimensional    and energetics of sodium adatom and its
1993 Elsevier Inc.    10.1016/j.physe.2015.06.014      1386-9477   Systems and Nanostructures    dimer on graphene: DFT study                  TX0008294172
                                                                                                   XPS studies and photocurrent
                                                                                                   applications of alkali-metals-doped ZnO
                                                                   Physica E: Low-dimensional      nanoparticles under visible illumination
1994 Elsevier Inc.    10.1016/j.physe.2015.12.002      1386-9477   Systems and Nanostructures      conditions                                  TX0008253887
                                                                                                   Adsorption and oxidation of sulfur
                                                                                                   dioxide on the yttria-stabilized zirconia
                                                                                                   surface: ab initio atomistic
1995 Elsevier Inc.    10.1016/j.physleta.2013.12.037   0375-9601   Physics Letters A               thermodynamics study                        TX0007947631
                                                                                                   Migration-driven aggregation behaviors
                                                                                                   in job markets with direct foreign
1996 Elsevier Inc.    10.1016/j.physleta.2014.09.010   0375-9601   Physics Letters A               immigration                                 TX0008054228
                                                                                                   Squeezing-out dynamics in free-standing
1997 Elsevier Inc.    10.1016/j.physleta.2016.04.001   0375-9601   Physics Letters A               smectic films                               TX0008219007
                                                                                                   The role of extreme orbits in the global
                                                                                                   organization of periodic regions in
                                                                                                   parameter space for one dimensional
1998 Elsevier Inc.    10.1016/j.physleta.2016.02.049   0375-9601   Physics Letters A               maps                                        TX0008228437
                                                                                                   Density functional theory: Foundations
1999 Elsevier Inc.    10.1016/j.physrep.2014.06.002    0370-1573   Physics Reports                 reviewed                                    TX0008058465
                                                                                                   Prenatal maternal stress predicts
                                                                                                   reductions in CD4+ lymphocytes,
                                                                                                   increases in innate-derived cytokines,
                                                                                                   and a Th2 shift in adolescents: Project
2000 Elsevier Inc.    10.1016/j.physbeh.2015.03.016    0031-9384   Physiology & Behavior           Ice Storm                                   TX0008117801
                                                                                                   Establishment and characterization of
                                                                                                   fetal and maternal mesenchymal
                                                                                                   stem/stromal cell lines from the human
2001 Elsevier Inc.    10.1016/j.placenta.2016.01.018   0143-4004   Placenta                        term placenta                               TX0008245278
                                                                                                   Placental and fetal cysteine dioxygenase
2002 Elsevier Inc.    10.1016/j.placenta.2015.06.003   0143-4004   Placenta                        gene expression in mouse gestation          TX0008129266
                                                                                                   Drought and cooperation in a conflict
                                                                                                   prone area: Bedouin herders and Jewish
                                                                                                   farmers in Israel's northern Negev,
2003 Elsevier Inc.    10.1016/j.polgeo.2015.11.009     0962-6298   Political Geography             1957√ê1963                                  TX0008244901
                                                                                                   Seeking politically compatible
                                                                                                   neighbors? The role of neighborhood
                                                                                                   partisan composition in residential
2004 Elsevier Inc.    10.1016/j.polgeo.2014.11.003     0962-6298   Political Geography             sorting                                     TX0008153080

                                                                                                   Covalent modification of graphene oxide
                                                                                                   with polynorbornene by surface-initiated
2005 Elsevier Inc.    10.1016/j.polymer.2014.09.049    0032-3861   Polymer                         ring-opening metathesis polymerization TX0008025429




                                                                        Page 91 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 93 of 142

No.   Plaintiff       DOI                                  ISSN         Journal                     Article                                       Copyright Registration
                                                                                                    Insights into polymer crystallization and
                                                                                                    melting from fast scanning chip
2006 Elsevier Inc.    10.1016/j.polymer.2016.03.038        0032-3861    Polymer                     calorimetry                                   TX0008307683
                                                                                                    Morphology and opto-thermal properties
                                                                                                    of the thermo-responsive PNIPAAm-
2007 Elsevier Inc.    10.1016/j.polymer.2015.12.047        0032-3861    Polymer                     protected gold nanorods                       TX0008288357
                                                                                                    Piezoresistive effects of copper-filled
                                                                                                    polydimethylsiloxane composites near
2008 Elsevier Inc.    10.1016/j.polymer.2013.11.012        0032-3861    Polymer                     critical pressure                             TX0007941936
                                                                                                    Self-healing response in supramolecular
                                                                                                    polymers based on reversible
2009 Elsevier Inc.    10.1016/j.polymer.2015.03.068        0032-3861    Polymer                     zinc√êhistidine interactions                  TX0008140652
                                                                                                    Simultaneously improving wear
                                                                                                    resistance and mechanical performance
                                                                                                    of ultrahigh molecular weight
                                                                                                    polyethylene via cross-linking and
2010 Elsevier Inc.    10.1016/j.polymer.2016.03.011        0032-3861    Polymer                     structural manipulation                  TX0008253144
                                                                                                    The strong interaction between
                                                                                                    poly(vinyl chloride) and a new eco-
                                                                                                    friendly plasticizer: A combined
2011 Elsevier Inc.    10.1016/j.polymer.2014.04.037        0032-3861    Polymer                     experiment and calculation study         TX0007981078
                                                                                                    Co-occurrence of bacteria and fungi and
                                                                        Polymer Degradation and     spatial partitioning during photographic
2012 Elsevier Inc.    10.1016/j.polymdegradstab.2014.05.025 0141-3910   Stability                   materials biodeterioration               TX0008012137
                                                                                                    Comparative assessment of degradation
                                                                                                    in aqueous medium of polypropylene
                                                                                                    films doped with transition metal free
                                                                                                    (experimental) and transition metal
                                                                                                    containing (commercial) pro-oxidant/pro-
                                                                        Polymer Degradation and     degradant additives after exposure to
2013 Elsevier Inc.    10.1016/j.polymdegradstab.2015.06.019 0141-3910   Stability                   controlled UV radiation                  TX0008157222
                                                                                                    Effects of wool fibres, ammonium
                                                                                                    polyphosphate and polymer viscosity on
                                                                        Polymer Degradation and     the flammability and mechanical
2014 Elsevier Inc.    10.1016/j.polymdegradstab.2015.05.015 0141-3910   Stability                   performance of PP/wool√äcomposites       TX0008153075

                                                                                                    Facile synthesis of graphene sheets
                                                                        Polymer Degradation and     decorated nanoparticles and flammability
2015 Elsevier Inc.    10.1016/j.polymdegradstab.2016.01.017 0141-3910   Stability                   of their polymer nanocomposites          TX0008234056
                                                                                                    Thermal stability of
                                                                                                    polypropylene√êmontmorillonite clay
                                                                        Polymer Degradation and     nanocomposites: Limitation of the
2016 Elsevier Inc.    10.1016/j.polymdegradstab.2014.10.016 0141-3910   Stability                   thermogravimetric analysis               TX0008035204
                                                                                                    Design of biodegradable bio-based
                                                                                                    equilibrium modified atmosphere
                                                                                                    packaging (EMAP) for fresh fruits and
                                                                        Postharvest Biology and     vegetables by using micro-perforated
2017 Elsevier Inc.    10.1016/j.postharvbio.2015.09.022    0925-5214    Technology                  poly-lactic acid (PLA) films                  TX0008287938
                                                                        Postharvest Biology and     Integrated management of postharvest
2018 Elsevier Inc.    10.1016/j.postharvbio.2015.11.003    0925-5214    Technology                  gray mold on fruit crops                      TX0008189843
                                                                                                    Pre-storage conditioning ameliorates the
                                                                                                    negative impact of 1-methylcyclopropene
                                                                                                    on physiological injury and modifies the
                                                                                                    response of antioxidants and _-
                                                                                                    aminobutyrate in √îHoneycrisp√ï apples
                                                                        Postharvest Biology and     exposed to controlled-atmosphere
2019 Elsevier Inc.    10.1016/j.postharvbio.2016.01.013    0925-5214    Technology                  conditions                                 TX0008245254
                                                                                                    The role of gibberellins in the mitigation
                                                                        Postharvest Biology and     of chilling injury in cherry tomato
2020 Elsevier Inc.    10.1016/j.postharvbio.2014.12.001    0925-5214    Technology                  (Solanum lycopersicum L.) fruit            TX0008024729
                                                                        Probabilistic Engineering   Enhancing energy harvesting by a linear
2021 Elsevier Inc.    10.1016/j.probengmech.2015.10.007    0266-8920    Mechanics                   stochastic oscillator                      TX0008218621
                                                                        Progress in Neuro-
                                                                        Psychopharmacology and      A proton spectroscopy study of white
2022 Elsevier Inc.    10.1016/j.pnpbp.2015.11.005          0278-5846    Biological Psychiatry       matter in children with autism                TX0008218680
                                                                                                    Association of norepinephrine
                                                                        Progress in Neuro-          transporter gene polymorphisms in
                                                                        Psychopharmacology and      attention-deficit/hyperactivity disorder in
2023 Elsevier Inc.    10.1016/j.pnpbp.2016.10.006          0278-5846    Biological Psychiatry       Korean population                             TX0008358137
                                                                        Progress in Neuro-          Behavioral despair associated with a
                                                                        Psychopharmacology and      mouse model of Crohn's disease: Role of
2024 Elsevier Inc.    10.1016/j.pnpbp.2015.08.004          0278-5846    Biological Psychiatry       nitric oxide pathway                          TX0008138516
                                                                                                    Eicosapentaenoic and docosahexaenoic
                                                                        Progress in Neuro-          acids have different effects on peripheral
                                                                        Psychopharmacology and      phospholipase A2 gene expressions in
2025 Elsevier Inc.    10.1016/j.pnpbp.2017.06.020          0278-5846    Biological Psychiatry       acute depressed patients                      TX0008534361




                                                                             Page 92 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 94 of 142

No.   Plaintiff       DOI                                  ISSN         Journal                           Article                                     Copyright Registration
                                                                                                          Hippocampal transcriptional and
                                                                        Progress in Neuro-                neurogenic changes evoked by
                                                                        Psychopharmacology and            combination yohimbine and imipramine
2026 Elsevier Inc.    10.1016/j.pnpbp.2015.03.004          0278-5846    Biological Psychiatry             treatment                            TX0008138649
                                                                        Progress in Neuro-
                                                                        Psychopharmacology and            Imaging genetics of schizophrenia in the
2027 Elsevier Inc.    10.1016/j.pnpbp.2017.06.018          0278-5846    Biological Psychiatry             post-GWAS era                            TX0008534361
                                                                        Progress in Neuro-                Polyunsaturated fatty acids and suicide
                                                                        Psychopharmacology and            risk in mood disorders: A systematic
2028 Elsevier Inc.    10.1016/j.pnpbp.2016.11.007          0278-5846    Biological Psychiatry             review                                   TX0008413016
                                                                        Progress in Neuro-
                                                                        Psychopharmacology and            Regional brain [11C]carfentanil binding
2029 Elsevier Inc.    10.1016/j.pnpbp.2015.01.007          0278-5846    Biological Psychiatry             following tobacco smoking               TX0008106852
                                                                        Progress in Neuro-
                                                                        Psychopharmacology and            Roles of olfactory system dysfunction in
2030 Elsevier Inc.    10.1016/j.pnpbp.2014.05.013          0278-5846    Biological Psychiatry             depression                                 TX0008060467
                                                                        Progress in Neuro-                Self-harm in schizophrenia is associated
                                                                        Psychopharmacology and            with dorsolateral prefrontal and posterior
2031 Elsevier Inc.    10.1016/j.pnpbp.2015.03.005          0278-5846    Biological Psychiatry             cingulate activity                         TX0008138649
                                                                        Progress in Neuro-
                                                                        Psychopharmacology and            The pharmacology of tacrine at N-methyl-
2032 Elsevier Inc.    10.1016/j.pnpbp.2017.01.003          0278-5846    Biological Psychiatry             d-aspartate receptors                    TX0008453154
                                                                        Progress in Neuro-                Toll-like receptors, NF-_B, and IL-27
                                                                        Psychopharmacology and            mediate adenosine A2A receptor
2033 Elsevier Inc.    10.1016/j.pnpbp.2017.06.034          0278-5846    Biological Psychiatry             signaling in BTBR T+ Itpr3tf/J mice      TX0008490032
                                                                                                          Role of the ubiquitin√êproteasome
2034 Elsevier Inc.    10.1016/j.pneurobio.2013.10.003      0301-0082    Progress in Neurobiology          system in brain ischemia: Friend or foe? TX0007956197
                                                                                                          Trends in the design of nerve guidance
                                                                                                          channels in peripheral nerve tissue
2035 Elsevier Inc.    10.1016/j.pneurobio.2015.06.001      0301-0082    Progress in Neurobiology          engineering                              TX0008147613
                                                                                                         Modeling of AP1000 and simulation of
                                                                                                         10-inch cold leg small break LOCA
                                                                                                         using the CESAR thermal-hydraulic
2036 Elsevier Inc.    10.1016/j.pnucene.2015.04.012        0149-1970    Progress in Nuclear Energy       module of ASTEC                              TX0008136427
                                                                                                         Wind-driven upwelling effects on
                                                                                                         cephalopod paralarvae: Octopus vulgaris
                                                                                                         and Loliginidae off the Galician coast
2037 Elsevier Inc.    10.1016/j.pocean.2015.12.008         0079-6611    Progress in Oceanography         (NE Atlantic)                                TX0008263085
                                                                                                         Shrinking cities in Australia, Japan,
                                                                                                         Europe and the USA: From a global
2038 Elsevier Inc.    10.1016/j.progress.2014.10.001       0305-9006    Progress in Planning             process to local policy responses            TX0008244651
                                                                                                         Externally stimulated click reactions for
2039 Elsevier Inc.    10.1016/j.progpolymsci.2015.09.003   0079-6700    Progress in Polymer Science      macromolecular syntheses                     TX0008571335
                                                                        Progress in Solid State          Transparent ceramics: Processing,
2040 Elsevier Inc.    10.1016/j.progsolidstchem.2012.12.002 0079-6786   Chemistry                        materials and applications                   TX0007731507
                                                                                                         A new, microalgal DHA- and EPA-
                                                                                                         containing oil lowers triacylglycerols in
                                                                        Prostaglandins, Leukotrienes and adults with mild-to-moderate
2041 Elsevier Inc.    10.1016/j.plefa.2014.07.012          0952-3278    Essential Fatty Acids (PLEFA) hypertriglyceridemia                            TX0008036892
                                                                                                         Omalizumab management beyond
                                                                        Pulmonary Pharmacology &         clinical trials: The added value of a
2042 Elsevier Inc.    10.1016/j.pupt.2014.01.007           1094-5539    Therapeutics                     network model                                TX0008052742
                                                                                                         40Ar/39Ar constraints on some French
                                                                                                         landmark Late Pliocene to Early
                                                                                                         Pleistocene large mammalian
                                                                                                         paleofaunas: Paleoenvironmental and
2043 Elsevier Inc.    10.1016/j.quageo.2012.12.006         1871-1014    Quaternary Geochronology         paleoecological implications                 TX0007949266
                                                                                                         Pyroxene separation by HF leaching and
                                                                                                         its impact on helium surface-exposure
2044 Elsevier Inc.    10.1016/j.quageo.2014.04.003         1871-1014    Quaternary Geochronology         dating                                       TX0008021986
                                                                                                         The Blake Event recorded near the
                                                                                                         Eemian type locality √ê A diachronic
2045 Elsevier Inc.    10.1016/j.quageo.2015.03.003         1871-1014    Quaternary Geochronology         onset of the Eemian in Europe                TX0008531318
                                                                                                         Differential uplift along the northern
                                                                                                         margin of the Central Anatolian Plateau:
2046 Elsevier Inc.    10.1016/j.quascirev.2013.09.011      0277-3791    Quaternary Science Reviews       inferences from marine terraces              TX0007828732
                                                                                                         Dynamic availability assessment and
                                                                        Reliability Engineering & System optimal component design of multi-state
2047 Elsevier Inc.    10.1016/j.ress.2013.10.002           0951-8320    Safety                           weighted k-out-of-n systems                  TX0007938764
                                                                                                         Voluntary attention in Asperger's
                                                                                                         syndrome: Brain electrical oscillation and
                                                                        Research in Autism Spectrum      phase-synchronization during facial
2048 Elsevier Inc.    10.1016/j.rasd.2015.01.003           1750-9467    Disorders                        emotion recognition                          TX0008139965
                                                                                                         Maintaining legitimacy of a contested
                                                                                                         practice: How the minerals industry
                                                                                                         understands its √îsocial licence to
2049 Elsevier Inc.    10.1016/j.resourpol.2014.04.002      0301-4207    Resources Policy                 operate√ï                                    TX0008066546




                                                                             Page 93 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 95 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                          Article                                   Copyright Registration
                                                                                                       Management of pre-salt oil royalties:
                                                                                                       Wealth or poverty for Brazilian coastal
2050 Elsevier Inc.    10.1016/j.resourpol.2015.03.006     0301-4207   Resources Policy                 zones as a result?                        TX0008145076

                                                                                                       Present situation of wastewater treatment
                                                                                                       in the Iranian industrial estates: Recycle
                                                                      Resources, Conservation and      and reuse as a solution for achieving
2051 Elsevier Inc.    10.1016/j.resconrec.2014.06.004     0921-3449   Recycling                        goals of eco-industrial parks              TX0008066579
                                                                                                       Determining the absolute abundance of
                                                                                                       dinoflagellate cysts in recent marine
                                                                                                       sediments III: Identifying the source of
                                                                                                       Lycopodium loss during palynological
                                                                      Review of Palaeobotany and       processing and further testing of the
2052 Elsevier Inc.    10.1016/j.revpalbo.2015.12.009      0034-6667   Palynology                       Lycopodium marker-grain method            TX0008255954
                                                                                                       Pollen and non-pollen palynomorphs
                                                                      Review of Palaeobotany and       from the Early Neolithic settlement of La
2053 Elsevier Inc.    10.1016/j.revpalbo.2015.11.001      0034-6667   Palynology                       Draga (Girona, Spain)                     TX0008256508
                                                                                                       Personality, risk cognitions and
                                                                                                       motivation related to demand of risk
                                                                                                       mitigation in transport among
2054 Elsevier Inc.    10.1016/j.ssci.2014.11.008          0925-7535   Safety Science                   Norwegians                                TX0008049378
                                                                                                       Proactive assessment of breaches of
                                                                                                       safety constraints and causal
                                                                                                       organizational breakdowns in complex
                                                                                                       systems: A joint STAMP√êVSM
2055 Elsevier Inc.    10.1016/j.ssci.2013.08.013          0925-7535   Safety Science                   framework for safety assessment           TX0007937017
                                                                                                       Results of the Finnish national survey
                                                                                                       investigating safety management,
                                                                                                       collaboration and work environment in
2056 Elsevier Inc.    10.1016/j.ssci.2014.06.006          0925-7535   Safety Science                   the chemical industry                     TX0008059185
                                                                                                       A bibliometric study of the scientific
                                                                      Seminars in Arthritis and        publications on patient-reported
2057 Elsevier Inc.    10.1016/j.semarthrit.2016.12.002    0049-0172   Rheumatism                       outcomes in rheumatology                  TX0008501308
                                                                                                       Impact of training on concordance
                                                                                                       among rheumatologists and
                                                                                                       dermatologists in the assessment of
                                                                      Seminars in Arthritis and        patients with psoriasis and psoriatic
2058 Elsevier Inc.    10.1016/j.semarthrit.2016.06.004    0049-0172   Rheumatism                       arthritis                                 TX0008367786
                                                                      Seminars in Fetal and Neonatal   Mechanisms and effects of seizures in
2059 Elsevier Inc.    10.1016/j.siny.2013.02.003          1744-165X   Medicine                         the immature brain                        TX0007785025
                                                                                                       Algorithm-based approach to
2060 Elsevier Inc.    10.1053/j.semvascsurg.2015.07.002   0895-7967   Seminars in Vascular Surgery     management of venous leg ulceration       TX0008184365
                                                                                                       Clinical need, design, and goals for the
                                                                                                       Carotid Revascularization and Medical
                                                                                                       Management for Asymptomatic Carotid
2061 Elsevier Inc.    10.1053/j.semvascsurg.2017.04.004   0895-7967   Seminars in Vascular Surgery     Stenosis trial                            TX0008523898
                                                                                                       Separation and recovery of metal values
                                                                      Separation and Purification      from leach liquor of waste lithium nickel
2062 Elsevier Inc.    10.1016/j.seppur.2014.11.039        1383-5866   Technology                       cobalt manganese oxide based cathodes TX0008014456
                                                                                                       A closer look at the rural-urban health
                                                                                                       disparities: Insights from four major
                                                                                                       diseases in the Commonwealth of
2063 Elsevier Inc.    10.1016/j.socscimed.2015.07.011     0277-9536   Social Science & Medicine        Virginia                                  TX0008128201
                                                                                                       As long as you've got your health:
                                                                                                       Longitudinal relationships between
                                                                                                       positive affect and functional health in
2064 Elsevier Inc.    10.1016/j.socscimed.2015.11.038     0277-9536   Social Science & Medicine        old age                                   TX0008207407
                                                                                                       Sick of our loans: Student borrowing
                                                                                                       and the mental health of young adults in
2065 Elsevier Inc.    10.1016/j.socscimed.2014.11.027     0277-9536   Social Science & Medicine        the United States                         TX0008047333
                                                                                                       What is a good life? Selecting
                                                                                                       capabilities to assess women's quality of
2066 Elsevier Inc.    10.1016/j.socscimed.2015.01.042     0277-9536   Social Science & Medicine        life in rural Malawi                      TX0008108410
                                                                                                       Who donates their bodies to science?
                                                                                                       The combined role of gender and
                                                                                                       migration status among California whole-
2067 Elsevier Inc.    10.1016/j.socscimed.2014.01.041     0277-9536   Social Science & Medicine        body donors                               TX0007960356
                                                                                                       Are all jobs created equal? A cross-
                                                                                                       national analysis of women's
                                                                                                       employment and child malnutrition in
2068 Elsevier Inc.    10.1016/j.ssresearch.2017.07.003    0049-089X   Social Science Research          developing countries                      TX0008514655
                                                                                                       Are there neighborhood effects on
                                                                                                       young adult neighborhood attainment?
2069 Elsevier Inc.    10.1016/j.ssresearch.2016.09.025    0049-089X   Social Science Research          Evidence from mixed-logit models          TX0008444621
                                                                                                       Gender, trust and cooperation in
2070 Elsevier Inc.    10.1016/j.ssresearch.2014.09.002    0049-089X   Social Science Research          environmental social dilemmas             TX0008363820




                                                                           Page 94 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 96 of 142

No.   Plaintiff       DOI                                ISSN        Journal                        Article                                     Copyright Registration
                                                                                                    Life events, genetic susceptibility, and
2071 Elsevier Inc.    10.1016/j.ssresearch.2015.08.001   0049-089X   Social Science Research        smoking among adolescents                   TX0008186080
                                                                                                    Long-term soil organic carbon and
                                                                                                    nitrogen dynamics after conversion of
                                                                                                    tropical forest to traditional sugarcane
2072 Elsevier Inc.    10.1016/j.still.2014.11.003        0167-1987   Soil and Tillage Research      agriculture in East Mexico                  TX0008022631
                                                                                                    Curvature ductility of columns and
                                                                                                    structural displacement ductility in RC
                                                                     Soil Dynamics and Earthquake   frame structures subjected to ground
2073 Elsevier Inc.    10.1016/j.soildyn.2014.03.009      0267-7261   Engineering                    motions                                     TX0008104633
                                                                                                    Effects of deep excavation on seismic
                                                                     Soil Dynamics and Earthquake   vulnerability of existing reinforced
2074 Elsevier Inc.    10.1016/j.soildyn.2014.05.005      0267-7261   Engineering                    concrete framed structures                  TX0007972782
                                                                                                    Fines-content effects on liquefaction
                                                                     Soil Dynamics and Earthquake   hazard evaluation for infrastructure in
2075 Elsevier Inc.    10.1016/j.soildyn.2014.10.028      0267-7261   Engineering                    Christchurch, New Zealand                   TX0008138639
                                                                                                    Idealisation of soil√êstructure system to
                                                                     Soil Dynamics and Earthquake   determine inelastic seismic response of
2076 Elsevier Inc.    10.1016/j.soildyn.2014.08.007      0267-7261   Engineering                    mid-rise building frames                    TX0008071834
                                                                                                    On the rocking√êsliding instability of
                                                                     Soil Dynamics and Earthquake   rigid blocks under ground excitation:
2077 Elsevier Inc.    10.1016/j.soildyn.2015.03.026      0267-7261   Engineering                    Some new findings                           TX0008139972
                                                                                                    Chemistry, structure and properties of
2078 Elsevier Inc.    10.1016/j.ssi.2013.08.041          0167-2738   Solid State Ionics             bismuth copper titanate pyrochlores         TX0008002991
                                                                                                    Nanocomposite structures grown by
                                                                                                    inserting ionic salt RbNO3 into van der
                                                                                                    Waals gaps of III√êVI compound
2079 Elsevier Inc.    10.1016/j.ssi.2014.10.018          0167-2738   Solid State Ionics             layered semiconductors                      TX0008095891
                                                                                                    The influence of Co3O4 concentration
                                                                                                    on quasi-solid state dye-sensitized solar
2080 Elsevier Inc.    10.1016/j.ssi.2015.07.004          0167-2738   Solid State Ionics             cells with polymer electrolyte              TX0008143898

                                                                                                    High mobility CMOS technologies
2081 Elsevier Inc.    10.1016/j.sse.2013.04.020          0038-1101   Solid-State Electronics        using III√êV/Ge channels on Si platform     TX0007780860
                                                                                                    Loss mechanisms influence on
                                                                                                    Cu2ZnSnS4/CdS-based thin film solar
2082 Elsevier Inc.    10.1016/j.sse.2015.05.038          0038-1101   Solid-State Electronics        cell performance                            TX0008163673
                                                                                                    Spatio-temporal epidemiology of highly
                                                                     Spatial and Spatio-temporal    pathogenic avian influenza (subtype
2083 Elsevier Inc.    10.1016/j.sste.2014.06.003         1877-5845   Epidemiology                   H5N1) in poultry in eastern India           TX0008032309
                                                                                                    3,16-Bisquaternary ammonium steroid
                                                                                                    derivatives as neuromuscular blocking
                                                                                                    agents: Synthesis and biological
2084 Elsevier Inc.    10.1016/j.steroids.2015.01.008     0039-128X   Steroids                       evaluation                                  TX0008133278
                                                                                                    Cytotoxic steroidal saponins from
2085 Elsevier Inc.    10.1016/j.steroids.2017.06.003     0039-128X   Steroids                       Panicum turgidum Forssk                     TX0008508150
                                                                                                    Design and synthesis of new
                                                                                                    dihydrotestosterone derivative with
2086 Elsevier Inc.    10.1016/j.steroids.2014.12.026     0039-128X   Steroids                       positive inotropic activity                 TX0008023346
                                                                                                    Novel, major 2_- and 2_-hydroxy bile
                                                                                                    alcohols and bile acids in the bile of
                                                                                                    Arapaima gigas, a large South American
2087 Elsevier Inc.    10.1016/j.steroids.2016.01.001     0039-128X   Steroids                       river fish                             TX0008218347
                                                                                                    Seasonal and geographical impact on the
                                                                                                    morphology and 20-hydroxyecdysone
                                                                                                    content in different tissue types of wild
2088 Elsevier Inc.    10.1016/j.steroids.2014.04.017     0039-128X   Steroids                       Ajuga bracteosa Wall. ex Benth.           TX0008022606
                                                                                                    Synthesis and antibacterial activity
2089 Elsevier Inc.    10.1016/j.steroids.2014.09.003     0039-128X   Steroids                       evaluation of two androgen derivatives TX0008025146

                                                                                                    Synthesis and biological evaluation of
                                                                                                    novel 3-O-tethered triazoles of diosgenin
2090 Elsevier Inc.    10.1016/j.steroids.2016.11.003     0039-128X   Steroids                       as potent antiproliferative agents        TX0008415870
                                                                                                    Synthesis of novel aryl brassinosteroids
                                                                                                    through alkene cross-metathesis and
2091 Elsevier Inc.    10.1016/j.steroids.2017.08.010     0039-128X   Steroids                       preliminary biological study              TX0008522271
                                                                                                    The effect of exogenous 24-
                                                                                                    epibrassinolide on the ecdysteroid
                                                                                                    content in the leaves of Spinacia oleracea
2092 Elsevier Inc.    10.1016/j.steroids.2014.12.024     0039-128X   Steroids                       L.                                         TX0008059070
                                                                                                    Cold spraying: From process
                                                                     Surface and Coatings           fundamentals towards advanced
2093 Elsevier Inc.    10.1016/j.surfcoat.2014.09.060     0257-8972   Technology                     applications                               TX0008058945




                                                                          Page 95 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 97 of 142

No.   Plaintiff       DOI                                 ISSN        Journal                          Article                                     Copyright Registration

                                                                                                       Effect of high temperature on the surface
                                                                                                       morphology and mechanical properties
                                                                      Surface and Coatings             of nanostructured Al2O3√êZrO2/SiO2
2094 Elsevier Inc.    10.1016/j.surfcoat.2014.12.039      0257-8972   Technology                       thermal barrier coatings                   TX0008029780
                                                                                                       Effects of nanoTiO2√êSiO2 on the
                                                                                                       hydrophilicity/dyeability of polyester
                                                                      Surface and Coatings             fabric and photostability of disperse dyes
2095 Elsevier Inc.    10.1016/j.surfcoat.2014.05.035      0257-8972   Technology                       under UV irradiation                       TX0007972479
                                                                                                       From Cassie state to Gecko state: A
                                                                                                       facile hydrothermal process for the
                                                                                                       fabrication of superhydrophobic surfaces
                                                                      Surface and Coatings             with controlled sliding angles on zinc
2096 Elsevier Inc.    10.1016/j.surfcoat.2014.07.047      0257-8972   Technology                       substrates                                TX0008140823
                                                                                                       In-situ synthesis of nanostructured NiAl-
                                                                                                       Al2O3 composite coatings on cast iron
                                                                      Surface and Coatings             substrates by spark plasma sintering of
2097 Elsevier Inc.    10.1016/j.surfcoat.2015.03.057      0257-8972   Technology                       mechanically activated powders            TX0008134889
                                                                                                       Microstructure characterization and
                                                                      Surface and Coatings             deposition mechanism studies of ZrO2
2098 Elsevier Inc.    10.1016/j.surfcoat.2012.12.017      0257-8972   Technology                       thin films deposited by LI-MOCVD          TX0007710041
                                                                                                       Analyzing multiple encounter as a
                                                                                                       possible origin of electron spin
                                                                                                       resonance signals in scanning tunneling
                                                                                                       microscopy on Si(111) featuring C and
2099 Elsevier Inc.    10.1016/j.susc.2013.12.009          0039-6028   Surface Science                  O defects                                   TX0007946172
                                                                                                       Determination of the Cu 2p primary
                                                                                                       excitation spectra for Cu, Cu2O and
2100 Elsevier Inc.    10.1016/j.susc.2013.10.009          0039-6028   Surface Science                  CuO                                         TX0007934284
                                                                                                       Quantitative analysis of Ni 2p
                                                                                                       photoemission in NiO and Ni diluted in
2101 Elsevier Inc.    10.1016/j.susc.2015.09.012          0039-6028   Surface Science                  a SiO2 matrix                               TX0008199691
                                                                                                       Surface structure analysis of BaSi2(100)
                                                                                                       epitaxial film grown on Si(111) using
2102 Elsevier Inc.    10.1016/j.susc.2015.01.007          0039-6028   Surface Science                  CAICISS                                     TX0008067900
                                                                                                       Combined phacoemulsification and
2103 Elsevier Inc.    10.1016/j.survophthal.2016.03.012   0039-6257   Survey of Ophthalmology          trabectome for√ätreatment of glaucoma       TX0008544795
                                                                                                       Reversibility of humidity effects in
                                                                                                       pentacene based organic thin-film
                                                                                                       transistor: Experimental data and
2104 Elsevier Inc.    10.1016/j.synthmet.2014.12.009      0379-6779   Synthetic Metals                 electrical modeling                         TX0008525239
                                                                                                     Synthesis, crystal structures and DNA-
                                                                                                     binding properties of Cd(II), Cu(II) and
                                                                                                     Ni(II) complexes with 2-(2-
2105 Elsevier Inc.    10.1016/j.synthmet.2014.12.022      0379-6779   Synthetic Metals               pyridyl)benzothiazole                         TX0008025142
                                                                                                     Effects of extensive reading and
                                                                                                     translation activities on grammar
                                                                                                     knowledge and attitudes for EFL
2106 Elsevier Inc.    10.1016/j.system.2015.04.016        0346-251X   System                         adolescents                                   TX0008185968
                                                                                                     EFL course book evaluation in Greek
                                                                                                     primary schools: Views from teachers
2107 Elsevier Inc.    10.1016/j.system.2014.04.001        0346-251X   System                         and authors                                   TX0008064352
                                                                                                     Mentoring of new teachers as a
                                                                                                     contested practice: Supervision, support
2108 Elsevier Inc.    10.1016/j.tate.2014.07.001          0742-051X   Teaching and Teacher Education and collaborative self-development            TX0008024366
                                                                                                     The nature and development of
                                                                                                     interaction among components of
                                                                                                     pedagogical content knowledge in
2109 Elsevier Inc.    10.1016/j.tate.2014.10.008          0742-051X   Teaching and Teacher Education practicum                                     TX0008031238
                                                                                                       Corporate-level technology strategy and
                                                                                                       its linkage with corporate strategy in
                                                                      Technological Forecasting and    multi-business companies: IKCO case
2110 Elsevier Inc.    10.1016/j.techfore.2016.02.013      0040-1625   Social Change                    study                                       TX0008501486
                                                                                                       Digital bricolage: Resources and
                                                                      Technological Forecasting and    coordination in the production of digital
2111 Elsevier Inc.    10.1016/j.techfore.2013.05.003      0040-1625   Social Change                    visual effects                              TX0007947709
                                                                                                       For the sustainable performance of the
                                                                      Technological Forecasting and    carbon reduction labeling policies under
2112 Elsevier Inc.    10.1016/j.techfore.2016.03.008      0040-1625   Social Change                    an evolutionary game simulation             TX0008381919
                                                                                                       Futures of distributed small-scale
                                                                                                       renewable energy in Finland √ë A
                                                                      Technological Forecasting and    Delphi study of the opportunities and
2113 Elsevier Inc.    10.1016/j.techfore.2015.12.001      0040-1625   Social Change                    obstacles up to 2025                        TX0008214205
                                                                                                       How industrial convergence happens: A
                                                                      Technological Forecasting and    taxonomical approach based on empirical
2114 Elsevier Inc.    10.1016/j.techfore.2016.03.020      0040-1625   Social Change                    evidences                                   TX0008236676




                                                                           Page 96 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 98 of 142

No.   Plaintiff       DOI                              ISSN        Journal                          Article                                   Copyright Registration
                                                                   Technological Forecasting and    Long term dynamics of energy systems:
2115 Elsevier Inc.    10.1016/j.techfore.2015.01.020   0040-1625   Social Change                    The Italian case                          TX0008160480
                                                                                                    Navigating uncharted waters: A
                                                                   Technological Forecasting and    multidimensional conceptualisation of
2116 Elsevier Inc.    10.1016/j.techfore.2016.01.022   0040-1625   Social Change                    exporting electronic waste                TX0008218439
                                                                                                    Strategy and business model design in
                                                                                                    dynamic telecommunications industries:
                                                                   Technological Forecasting and    A study on Italian mobile network
2117 Elsevier Inc.    10.1016/j.techfore.2014.09.006   0040-1625   Social Change                    operators                                 TX0008050929
                                                                                                    The diffusion of a renewable energy
                                                                                                    technology and innovation system
                                                                   Technological Forecasting and    functioning: Comparing bio-digestion in
2118 Elsevier Inc.    10.1016/j.techfore.2013.09.019   0040-1625   Social Change                    Kenya and Rwanda                          TX0008050929
                                                                                                    The light and shade of knowledge
                                                                   Technological Forecasting and    recombination: Insights from a general-
2119 Elsevier Inc.    10.1016/j.techfore.2017.07.018   0040-1625   Social Change                    purpose technology                        TX0008532736
                                                                   The American Journal of          Characterizing Children Presenting to
2120 Elsevier Inc.    10.1016/j.ajem.2016.07.060       0735-6757   Emergency Medicine               Three Freestanding EDs                    TX0008389570
                                                                                                    Comparison between systemic and
                                                                   The American Journal of          catheter thrombolysis in patients with
2121 Elsevier Inc.    10.1016/j.ajem.2016.02.037       0735-6757   Emergency Medicine               pulmonary embolism                        TX0008319698
                                                                   The American Journal of          Diagnosing poststernotomy mediastinitis
2122 Elsevier Inc.    10.1016/j.ajem.2015.12.048       0735-6757   Emergency Medicine               in the ED                                 TX0008416762
                                                                                                    Impact of clinical decision support on
                                                                                                    head computed tomography use in
                                                                   The American Journal of          patients with mild traumatic brain injury
2123 Elsevier Inc.    10.1016/j.ajem.2014.11.005       0735-6757   Emergency Medicine               in the ED                                  TX0008059429
                                                                                                    Intranasal naloxone administration by
                                                                   The American Journal of          police first responders is associated with
2124 Elsevier Inc.    10.1016/j.ajem.2015.05.022       0735-6757   Emergency Medicine               decreased opioid overdose deaths           TX0008150473

2125 Elsevier Inc.    10.1016/j.amjsurg.2013.07.043    0002-9610   The American Journal of Surgery Amyand's hernia: a review                  TX0008065233
                                                                                                   Readability of discharge summaries:
                                                                                                   with what level of information are we
2126 Elsevier Inc.    10.1016/j.amjsurg.2015.12.005    0002-9610   The American Journal of Surgery dismissing our patients?                   TX0008261362
                                                                   The Internet and Higher         Learning analytics to unveil learning
2127 Elsevier Inc.    10.1016/j.iheduc.2017.02.001     1096-7516   Education                       strategies in a flipped classroom          TX0008455445
                                                                                                    Changes in liver proteins of rats fed
                                                                                                    standard and high-fat and sucrose diets
                                                                                                    induced by fish omega-3 PUFAs and
                                                                                                    their combination with grape
                                                                   The Journal of Nutritional       polyphenols according to quantitative
2128 Elsevier Inc.    10.1016/j.jnutbio.2016.12.005    0955-2863   Biochemistry                     proteomics                                TX0008457357
                                                                                                    Exogenous fatty acids and niacin on
                                                                   The Journal of Nutritional       acute prostaglandin D2 production in
2129 Elsevier Inc.    10.1016/j.jnutbio.2016.09.007    0955-2863   Biochemistry                     human myeloid cells                       TX0008362505
                                                                                                    The inhibitory effects of quercetin on
                                                                                                    obesity and obesity-induced
                                                                   The Journal of Nutritional       inflammation by regulation of MAPK
2130 Elsevier Inc.    10.1016/j.jnutbio.2015.06.005    0955-2863   Biochemistry                     signaling                                 TX0008190578
                                                                                                    UHPLC-Q-Orbitrap-HRMS-based
                                                                                                    global metabolomics reveal metabolome
                                                                                                    modifications in plasma of young
                                                                   The Journal of Nutritional       women after cranberry juice
2131 Elsevier Inc.    10.1016/j.jnutbio.2017.03.007    0955-2863   Biochemistry                     consumption                           TX0008469991

                                                                                                    Applied Behavior Analysis as Treatment
2132 Elsevier Inc.    10.1016/j.jpeds.2016.04.023      0022-3476   The Journal of Pediatrics        for Autism Spectrum Disorder           TX0008384166

                                                                                                    Clinical Implications of a Multivariate
                                                                                                    Stratification Model for the Estimation of
2133 Elsevier Inc.    10.1016/j.jpeds.2015.04.005      0022-3476   The Journal of Pediatrics        Prognosis in Ventricular Septal Defect TX0008116660
                                                                                                    Real-Life Glycemic Control in Children
                                                                                                    with Type 2 Diabetes: A Population-
2134 Elsevier Inc.    10.1016/j.jpeds.2017.05.074      0022-3476   The Journal of Pediatrics        Based Study                                TX0008517654
                                                                   The Journal of Steroid           Evolution of estrogen receptors in ray-
                                                                   Biochemistry and Molecular       finned fish and their comparative
2135 Elsevier Inc.    10.1016/j.jsbmb.2015.12.009      0960-0760   Biology                          responses to estrogenic substances         TX0008244708
                                                                   The Journal of Steroid
                                                                   Biochemistry and Molecular       Novel activities of CYP11A1 and their
2136 Elsevier Inc.    10.1016/j.jsbmb.2014.11.010      0960-0760   Biology                          potential physiological significance      TX0008147583
                                                                                                    The tension between business process
                                                                                                    modelling and flexibility: Revealing
                                                                   The Journal of Strategic         multiple dimensions with a sociomaterial
2137 Elsevier Inc.    10.1016/j.jsis.2015.08.003       0963-8687   Information Systems              approach                                 TX0008151434




                                                                        Page 97 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 99 of 142

No.   Plaintiff       DOI                                  ISSN        Journal                           Article                                     Copyright Registration
                                                                                                        The group contribution method (GC)
                                                                                                        versus the critical point-based approach
                                                                                                        (CP): Predicting thermodynamic
                                                                                                        properties of weakly- and non-associated
                                                                       The Journal of Supercritical     oxygenated compounds by GC-PPC-
2138 Elsevier Inc.    10.1016/j.supflu.2015.12.007         0896-8446   Fluids                           SAFT and CP-PC-SAFT                          TX0008256513
                                                                                                        Intersubject and Interday Variability in
                                                                                                        Human Tear and Meibum Lipidomes: A
2139 Elsevier Inc.    10.1016/j.jtos.2015.08.005           1542-0124   The Ocular Surface               Pilot Study                                  TX0008179199
                                                                                                        Multiscale modeling and prediction of
                                                                       Theoretical and Applied Fracture bonded joint failure by using an adhesive
2140 Elsevier Inc.    10.1016/j.tafmec.2014.04.007         0167-8442   Mechanics                        process zone model                           TX0008063764
                                                                                                        Effect of Co deposition on oxidation
                                                                                                        behavior and electrical properties of
                                                                                                        ferritic steel for solid oxide fuel cell
2141 Elsevier Inc.    10.1016/j.tsf.2015.07.023            0040-6090   Thin Solid Films                 interconnects                                TX0008172249
                                                                                                        Iron selenide films by aerosol assisted
                                                                                                        chemical vapor deposition from single
                                                                                                        source organometallic precursor in the
2142 Elsevier Inc.    10.1016/j.tsf.2014.07.041            0040-6090   Thin Solid Films                 presence of surfactants                      TX0008063274
                                                                                                        Effect of tourist photographs on attitudes
                                                                                                        towards destination: Manifest and latent
2143 Elsevier Inc.    10.1016/j.tourman.2015.02.004        0261-5177   Tourism Management               content                                      TX0008087114
                                                                                                        Environmental orientations and
                                                                                                        environmental behaviour: Perceptions of
2144 Elsevier Inc.    10.1016/j.tourman.2013.07.003        0261-5177   Tourism Management               protected area tourism stakeholders          TX0007902036
                                                                                                        Servicescape elements, customer
                                                                                                        predispositions and service experience:
2145 Elsevier Inc.    10.1016/j.tourman.2012.09.004        0261-5177   Tourism Management               The case of theme park visitors              TX0007733392
                                                                                                         Travelers' pro-environmental behavior in
                                                                                                         a green lodging context: Converging
                                                                                                         value-belief-norm theory and the theory
2146 Elsevier Inc.    10.1016/j.tourman.2014.09.014        0261-5177   Tourism Management                of planned behavior                         TX0008023485
                                                                                                         Diagnosing the impact of an event on
                                                                       Tourism Management                hotel demand: The case of the BP oil
2147 Elsevier Inc.    10.1016/j.tmp.2013.07.002            2211-9736   Perspectives                      spill                                       TX0007901905
                                                                                                         Histopathology and biomarkers in
                                                                                                         prediction of renal function in children
2148 Elsevier Inc.    10.1016/j.trim.2014.04.006           0966-3274   Transplant Immunology             after kidney transplantation                TX0008084824
                                                                                                         2-Methoxyestradiol: A Hormonal
                                                                                                         Metabolite Modulates Stimulated T-Cells
2149 Elsevier Inc.    10.1016/j.transproceed.2015.05.021   0041-1345   Transplantation Proceedings       Function and proliferation                  TX0008129674
                                                                                                         Concurrent Hepatic Tuberculosis and
                                                                                                         Hepatic Graft-versus-host Disease in an
                                                                                                         Allogeneic Hematopoietic Stem Cell
2150 Elsevier Inc.    10.1016/j.transproceed.2017.03.073   0041-1345   Transplantation Proceedings       Transplant Recipient: A Case Report         TX0008539400
                                                                                                         Enterobacter cloacae√êRelated
                                                                                                         Necrotizing Fasciitis After Peritoneal
                                                                                                         Dialysis in Delayed Graft Function: A
2151 Elsevier Inc.    10.1016/j.transproceed.2017.03.020   0041-1345   Transplantation Proceedings       Case Report                                 TX0008474479
                                                                                                         Hepatic Venous and Inferior Vena Cava
                                                                                                         Morphology No Longer a Barrier to
                                                                                                         Living Donor Liver Transplantation for
                                                                                                         Budd-Chiari Syndrome: Surgical
2152 Elsevier Inc.    10.1016/j.transproceed.2016.08.009   0041-1345   Transplantation Proceedings       Techniques and Outcomes                TX0008372220

                                                                                                         Higher Variability of Tacrolimus Trough
                                                                                                         Level Increases Risk of Acute Rejection
2153 Elsevier Inc.    10.1016/j.transproceed.2016.02.081   0041-1345   Transplantation Proceedings       in Kidney Transplant Recipients         TX0008348767
                                                                                                         Knowledge, Attitudes, and Beliefs
                                                                                                         Toward Organ Donation Among Social
2154 Elsevier Inc.    10.1016/j.transproceed.2016.02.097   0041-1345   Transplantation Proceedings       Media Users                             TX0008380579
                                                                                                         Latent Mesangial Immunoglobulin A
                                                                                                         Deposition in Long-Term Functioning
                                                                                                         Kidney Does Not Correlate With
                                                                                                         Disease Progression and May Exhibit
2155 Elsevier Inc.    10.1016/j.transproceed.2013.07.072   0041-1345   Transplantation Proceedings       Fluctuating Patterns                        TX0007946250
                                                                                                         Liver Depurative Techniques: A Single
2156 Elsevier Inc.    10.1016/j.transproceed.2015.03.016   0041-1345   Transplantation Proceedings       Liver Transplantation Center Experience     TX0008134579
                                                                                                         Long-Term Outcomes of Intestinal and
                                                                                                         Multivisceral Transplantation at a Single
2157 Elsevier Inc.    10.1016/j.transproceed.2015.12.066   0041-1345   Transplantation Proceedings       Center in Argentina                         TX0008232904
                                                                                                         Management of Portal Hypertension
2158 Elsevier Inc.    10.1016/j.transproceed.2017.06.015   0041-1345   Transplantation Proceedings       After Liver Transplantation                 TX0008539400
                                                                                                         Organ and Tissue Donation for
                                                                                                         Transplantation From Fatal Trauma
2159 Elsevier Inc.    10.1016/j.transproceed.2015.03.026   0041-1345   Transplantation Proceedings       Victims                                     TX0008134579




                                                                            Page 98 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 100 of 142

No.   Plaintiff        DOI                                  ISSN        Journal                           Article                                        Copyright Registration
                                                                                                          Salvage Living-Donor Liver
                                                                                                          Transplantation for Liver Failure
                                                                                                          Following Definitive Radiation Therapy
                                                                                                          for Recurrent Hepatocellular Carcinoma:
2160 Elsevier Inc.     10.1016/j.transproceed.2015.02.011   0041-1345   Transplantation Proceedings       A Case Report                           TX0008062038
                                                                                                          The Evaluation of Hemodynamic
                                                                                                          Changes During the Reperfusion Phase
                                                                                                          in Adult Living Donor Liver
                                                                                                          Transplantations: The Role of
2161 Elsevier Inc.     10.1016/j.transproceed.2015.03.002   0041-1345   Transplantation Proceedings       Cardiovascular Problems                        TX0008134579
                                                                                                          The Natural History of Arteriovenous
                                                                                                          Access and Risk Factors Associated
                                                                                                          With Access Thrombosis After
2162 Elsevier Inc.     10.1016/j.transproceed.2013.10.056   0041-1345   Transplantation Proceedings       Successful Kidney Transplantation              TX0007970642
                                                                                                          Significance of steatosis in pancreatic
2163 Elsevier Inc.     10.1016/j.trre.2017.08.001           0955-470X   Transplantation Reviews           transplantation                                TX0008558150
                                                                                                          Charge up then charge out? Drivers√ï
                                                                        Transportation Research Part A:   perceptions and experiences of electric
2164 Elsevier Inc.     10.1016/j.tra.2013.12.001            0965-8564   Policy and Practice               vehicles in the UK                             TX0007946130
                                                                        Transportation Research Part A:   Consumer attitudes about electric cars:
2165 Elsevier Inc.     10.1016/j.tra.2014.09.002            0965-8564   Policy and Practice               Pricing analysis and policy implications       TX0008103904
                                                                                                          Do reforms reduce the magnitudes of
                                                                        Transportation Research Part A:   cost overruns in road projects? Statistical
2166 Elsevier Inc.     10.1016/j.tra.2014.04.005            0965-8564   Policy and Practice               evidence from Norway                           TX0008057746
                                                                                                          Modeling the impact of government
                                                                                                          guarantees on toll charge, road quality
                                                                        Transportation Research Part A:   and capacity for Build-Operate-Transfer
2167 Elsevier Inc.     10.1016/j.tra.2015.05.006            0965-8564   Policy and Practice               (BOT) road projects                            TX0008150621
                                                                                                          Public protests against the
                                                                        Transportation Research Part D:   Beijing√êShenyang high-speed railway
2168 Elsevier Inc.     10.1016/j.trd.2015.11.009            1361-9209   Transport and Environment         in China                                       TX0008251402

                                                                        Transportation Research Part D:   Wheat interchanges in Europe: Transport
2169 Elsevier Inc.     10.1016/j.trd.2015.10.012            1361-9209   Transport and Environment         optimization reduces emissions          TX0008172368
                                                                        Transportation Research Part F:
                                                                        Traffic Psychology and            Deep in thought while driving: An EEG
2170 Elsevier Inc.     10.1016/j.trf.2014.08.001            1369-8478   Behaviour                         study on drivers√ï cognitive distraction TX0008008586
                                                                        Transportation Research Part F:   The role of deliberate planning, car habit
                                                                        Traffic Psychology and            and resistance to change in public
2171 Elsevier Inc.     10.1016/j.trf.2014.09.010            1369-8478   Behaviour                         transportation mode use                    TX0008034079
                                                                        Transportation Research Part F:
                                                                        Traffic Psychology and            Vertical field of view restriction in driver
2172 Elsevier Inc.     10.1016/j.trf.2014.04.010            1369-8478   Behaviour                         training: A simulator-based evaluation         TX0008055950
                                                                        Trends in Food Science &          New product failure: Five potential
2173 Elsevier Inc.     10.1016/j.tifs.2016.01.016           0924-2244   Technology                        sources discussed                              TX0008292917
                                                                                                          Prenylated flavonoids, promising
                                                                        Trends in Food Science &          nutraceuticals with impressive biological
2174 Elsevier Inc.     10.1016/j.tifs.2015.03.007           0924-2244   Technology                        activities                                     TX0008128897
                                                                                                          Scientific basis of nanotechnology,
                                                                        Trends in Food Science &          implications for the food sector and
2175 Elsevier Inc.     10.1016/j.tifs.2014.09.004           0924-2244   Technology                        future trends                                  TX0008071716
                                                                                                          A coupled thermo√êhydro-
                                                                        Tunnelling and Underground        mechanical√êchemical model for
2176 Elsevier Inc.     10.1016/j.tust.2015.08.014           0886-7798   Space Technology                  underground cemented tailings backfill         TX0008169431
                                                                                                          Assessing the financial and
                                                                                                          environmental performance of
                                                                        Tunnelling and Underground        underground automated vacuum waste
2177 Elsevier Inc.     10.1016/j.tust.2013.12.005           0886-7798   Space Technology                  collection systems                             TX0007946856
                                                                        Tunnelling and Underground        Dynamic response of underground gas
2178 Elsevier Inc.     10.1016/j.tust.2014.05.020           0886-7798   Space Technology                  storage salt cavern under seismic loads        TX0008070056
                                                                        Tunnelling and Underground        Fire safety strategies for existing rock
2179 Elsevier Inc.     10.1016/j.tust.2014.04.001           0886-7798   Space Technology                  caverns in Hong Kong                           TX0008070056
                                                                        Tunnelling and Underground        Modern earth sheltered constructions: A
2180 Elsevier Inc.     10.1016/j.tust.2013.11.008           0886-7798   Space Technology                  paradigm of green engineering                  TX0007946856
                                                                        Tunnelling and Underground        Shaking table tests of tunnel linings in
2181 Elsevier Inc.     10.1016/j.tust.2015.07.004           0886-7798   Space Technology                  progressive states of damage                   TX0008169431
                                                                                                          Modified Bethe formula for low-energy
                                                                                                          electron stopping power without fitting
2182 Elsevier Inc.     10.1016/j.ultramic.2014.11.003       0304-3991   Ultramicroscopy                   parameters                                     TX0008025223
                                                                                                          A new multichannel time reversal
                                                                                                          focusing method for circumferential
                                                                                                          Lamb waves and its applications for
                                                                                                          defect detection in thick-walled pipe with
2183 Elsevier Inc.     10.1016/j.ultras.2014.05.004         0041-624X   Ultrasonics                       large-diameter                             TX0008042230




                                                                             Page 99 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 101 of 142

No.   Plaintiff        DOI                              ISSN        Journal                     Article                                       Copyright Registration
                                                                                                Effect of initial stress on propagation
                                                                                                behaviors of shear horizontal waves in
                                                                                                piezoelectric/piezomagnetic layered
2184 Elsevier Inc.     10.1016/j.ultras.2015.06.012     0041-624X   Ultrasonics                 cylinders                                     TX0008140116
                                                                                                Micro-scale finite element modeling of
                                                                                                ultrasound propagation in aluminum
                                                                                                trabecular bone-mimicking phantoms: A
                                                                                                comparison between numerical
2185 Elsevier Inc.     10.1016/j.ultras.2016.01.014     0041-624X   Ultrasonics                 simulation and experimental results    TX0008244064
                                                                                                Pipe Attrition Acoustic Locater (PAAL)
2186 Elsevier Inc.     10.1016/j.ultras.2016.02.009     0041-624X   Ultrasonics                 from multi-mode dispersion analysis    TX0008244064
                                                                                                The application of second-order
                                                                                                approximation of Taylor series in
                                                                                                thickness shear vibration analysis of
2187 Elsevier Inc.     10.1016/j.ultras.2014.12.007     0041-624X   Ultrasonics                 quartz crystal microbalances                  TX0008025025
                                                                                                Bio-refinery of orange peels waste: A
                                                                                                new concept based on integrated green
                                                                                                and solvent free extraction processes
                                                                                                using ultrasound and microwave
                                                                                                techniques to obtain essential oil,
2188 Elsevier Inc.     10.1016/j.ultsonch.2014.11.015   1350-4177   Ultrasonics Sonochemistry   polyphenols and pectin                        TX0008108724
                                                                                                Generation and control of acoustic
2189 Elsevier Inc.     10.1016/j.ultsonch.2014.02.027   1350-4177   Ultrasonics Sonochemistry   cavitation structure                          TX0007980498
                                                                                                Removal of carbamazepine from
                                                                                                aqueous solution using sono-activated
2190 Elsevier Inc.     10.1016/j.ultsonch.2015.09.008   1350-4177   Ultrasonics Sonochemistry   persulfate process                            TX0008153698

                                                                                                Ultrasonic biodiesel synthesis from
                                                                                                crude Jatropha curcas oil with
                                                                                                heterogeneous base catalyst: Mechanistic
2191 Elsevier Inc.     10.1016/j.ultsonch.2013.10.023   1350-4177   Ultrasonics Sonochemistry   insight and statistical optimization     TX0007943143
                                                                                                A Novel Skin Management Scheme in
                                                                                                Surgery of Epispadias Undergoing
                                                                                                Cantwell-Ransley Repair: A Technique
                                                                                                to Improve the Aesthetics and Minimize
2192 Elsevier Inc.     10.1016/j.urology.2013.06.069    0090-4295   Urology                     Complications                                 TX0007935376
                                                                                                Fragmentation of Transrectal
                                                                                                Ultrasound√êguided Biopsy Cores Is
                                                                                                Influenced by the Method of Specimen
2193 Elsevier Inc.     10.1016/j.urology.2013.10.017    0090-4295   Urology                     Retrieval                                     TX0008518433
                                                                                                Hospital-level Variation in the Quality of
2194 Elsevier Inc.     10.1016/j.urology.2015.07.067    0090-4295   Urology                     Benign Inpatient Urologic Surgery             TX0008255529
                                                                                                Structural and regulatory reform in
2195 Elsevier Inc.     10.1016/j.jup.2014.10.004        0957-1787   Utilities Policy            Turkey: Lessons form public utilities         TX0008017007
                                                                                                A recombinant truncated surface
                                                                                                immunogenic protein (tSip) plus
                                                                                                adjuvant FIA confers active protection
                                                                                                against Group B streptococcus infection
2196 Elsevier Inc.     10.1016/j.vaccine.2014.08.017    0264-410X   Vaccine                     in tilapia                              TX0008007889
                                                                                                Prospective cost√êbenefit analysis of a
                                                                                                two-dimensional barcode for vaccine
                                                                                                production, clinical documentation, and
2197 Elsevier Inc.     10.1016/j.vaccine.2013.04.073    0264-410X   Vaccine                     public health reporting and tracking          TX0007939788
                                                                                                Characterization and analysis of infrared
                                                                                                imaging diagnostics for intense pulsed
2198 Elsevier Inc.     10.1016/j.vacuum.2014.12.003     0042-207X   Vacuum                      ion and electron beams                        TX0008071544
                                                                                                Duplex treatment of AISI 1045 steel by
2199 Elsevier Inc.     10.1016/j.vacuum.2014.04.014     0042-207X   Vacuum                      plasma nitriding and aluminizing              TX0008067545
                                                                                                Effect of rare earth elements on sorption
                                                                                                characteristics of nanostructured Zr√êCo
2200 Elsevier Inc.     10.1016/j.vacuum.2014.09.008     0042-207X   Vacuum                      sintered porous getters                       TX0008023694
                                                                                                Influence of ultraviolet irradiation on the
                                                                                                surface chemistry and tribological
                                                                                                properties of water√êglycol lubricated
2201 Elsevier Inc.     10.1016/j.vacuum.2015.04.013     0042-207X   Vacuum                      Al√êMg√êTi√êB coatings                        TX0008142514
                                                                                                Observation of low turn-on field
                                                                                                emission from nanocomposites of
2202 Elsevier Inc.     10.1016/j.vacuum.2015.10.028     0042-207X   Vacuum                      GO/TiO2 and RGO/TiO2                          TX0008163994
                                                                                                Solar selective absorbing coatings
                                                                                                TiN/TiSiN/SiN prepared on stainless
2203 Elsevier Inc.     10.1016/j.vacuum.2015.08.013     0042-207X   Vacuum                      steel substrates                              TX0008288195
                                                                                                Antiplatelet activity of drugs used in
                                                                                                hypertension, dyslipidemia and diabetes:
                                                                                                Additional benefit in cardiovascular
2204 Elsevier Inc.     10.1016/j.vph.2017.03.004        1537-1891   Vascular Pharmacology       diseases prevention                           TX0008493848




                                                                         Page 100 of 141
                     Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 102 of 142

No.   Plaintiff        DOI                               ISSN        Journal                          Article                                       Copyright Registration

                                                                                                      Curbing tumorigenesis and malignant
                                                                                                      progression through the pharmacological
2205 Elsevier Inc.     10.1016/j.vph.2017.01.003         1537-1891   Vascular Pharmacology            control of the wound healing process    TX0008421554
                                                                                                      Evidence for the role of
                                                                                                      phosphatidylcholine-specific
                                                                                                      phospholipase C in sustained hypoxic
2206 Elsevier Inc.     10.1016/j.vph.2013.02.002         1537-1891   Vascular Pharmacology            pulmonary vasoconstriction                TX0007717305
                                                                                                      The use of platelet reactivity testing in
                                                                                                      patients on antiplatelet therapy for
                                                                                                      prediction of bleeding events after
2207 Elsevier Inc.     10.1016/j.vph.2015.12.002         1537-1891   Vascular Pharmacology            cardiac surgery                           TX0008198862
                                                                                                      Characterization of a novel begomovirus
                                                                                                      associated with yellow mosaic disease of
                                                                                                      three ornamental species of Jatropha
2208 Elsevier Inc.     10.1016/j.virusres.2015.02.015    0168-1702   Virus Research                   grown in India                            TX0008119576
                                                                                                      Identification of amino acid residues of
                                                                                                      the coat protein of Sri Lankan cassava
                                                                                                      mosaic virus affecting symptom
                                                                                                      production and viral titer in Nicotiana
2209 Elsevier Inc.     10.1016/j.virusres.2015.12.024    0168-1702   Virus Research                   benthamiana                                   TX0008295376
                                                                                                      Long-term follow up of feline leukemia
                                                                                                      virus infection and characterization of
                                                                                                      viral RNA loads using molecular
                                                                                                      methods in tissues of cats with different
2210 Elsevier Inc.     10.1016/j.virusres.2014.12.025    0168-1702   Virus Research                   infection outcomes                            TX0008028437
                                                                                                      Slope modulation of ring waves
                                                                                                      governed by two-dimensional
2211 Elsevier Inc.     10.1016/j.wavemoti.2014.12.005    0165-2125   Wave Motion                      sine√êGordon equation                         TX0008116052
                                                                                                      NiCrSiBC coatings: Effect of dilution on
                                                                                                      microstructure and high temperature
2212 Elsevier Inc.     10.1016/j.wear.2016.01.015        0043-1648   Wear                             tribological behavior                         TX0008228583
                                                                                                      Tribological characteristics and tribo-
                                                                                                      chemical mechanisms of
                                                                                                      Al√êMg√êTi√êB coatings under
2213 Elsevier Inc.     10.1016/j.wear.2014.12.034        0043-1648   Wear                             water√êglycol lubrication                     TX0008036878
                                                                                                      Wear mechanism transition dominated
                                                                                                      by subsurface recrystallization structure
2214 Elsevier Inc.     10.1016/j.wear.2014.08.010        0043-1648   Wear                             in Cu√êAl alloys                              TX0008016048

                                                                                                      Do we see how they perceive risk? An
                                                                                                      integrated analysis of risk perception and
2215 Elsevier Ltd.     10.1016/j.aap.2017.06.010         0001-4575   Accident Analysis & Prevention   its effect on workplace safety behavior       TX0008536528
                                                                                                      Exploring the mechanisms of vehicle
                                                                                                      front-end shape on pedestrian head
2216 Elsevier Ltd.     10.1016/j.aap.2017.06.005         0001-4575   Accident Analysis & Prevention   injuries caused by ground impact              TX0008536528
                                                                                                      Knowledge, attitude and practices for
                                                                                                      design for safety: A study on civil &
2217 Elsevier Ltd.     10.1016/j.aap.2015.09.023         0001-4575   Accident Analysis & Prevention   structural engineers                          TX0008327479
                                                                                                      Monitoring speed before and during a
2218 Elsevier Ltd.     10.1016/j.aap.2016.06.018         0001-4575   Accident Analysis & Prevention   speed publicity campaign                      TX0008437360
                                                                                                      Pedestrian-driver communication and
2219 Elsevier Ltd.     10.1016/j.aap.2017.02.018         0001-4575   Accident Analysis & Prevention   decision strategies at marked crossings       TX0008459331
                                                                                                      Systematic impact of institutional
                                                                                                      pressures on safety climate in the
2220 Elsevier Ltd.     10.1016/j.aap.2015.11.034         0001-4575   Accident Analysis & Prevention   construction industry                         TX0008327479
2221 Elsevier Ltd.     10.1016/j.addbeh.2016.11.016      0306-4603   Addictive Behaviors              Interactive pathways to substance abuse       TX0008402676
                                                                                                      Maternal trajectories of cigarette use as a
2222 Elsevier Ltd.     10.1016/j.addbeh.2016.09.011      0306-4603   Addictive Behaviors              function of maternal age and race             TX0008365446

                                                                                                      Perception of intoxication in a field study
                                                                                                      of the night-time economy: Blood
                                                                                                      alcohol concentration, patron
2223 Elsevier Ltd.     10.1016/j.addbeh.2017.08.018      0306-4603   Addictive Behaviors              characteristics, and event-level predictors TX0008526030
                                                                                                      Web-based self-help intervention
                                                                                                      reduces alcohol consumption in both
                                                                                                      heavy-drinking and dependent alcohol
2224 Elsevier Ltd.     10.1016/j.addbeh.2016.06.027      0306-4603   Addictive Behaviors              users: A pilot study                          TX0008328620
                                                                                                      Combined effects of tides, evaporation
                                                                                                      and rainfall on the soil conditions in an
2225 Elsevier Ltd.     10.1016/j.advwatres.2017.02.014   0309-1708   Advances in Water Resources      intertidal creek-marsh system                 TX0008472675
                                                                                                      Numerical modeling of open channel
2226 Elsevier Ltd.     10.1016/j.advwatres.2017.05.001   0309-1708   Advances in Water Resources      flow with suspended canopy                    TX0008479777
                                                                                                      Efficient crop model parameter
                                                                                                      estimation and site characterization using
2227 Elsevier Ltd.     10.1016/j.agsy.2017.07.016        0308-521X   Agricultural Systems             large breeding trial data sets                TX0008515056




                                                                         Page 101 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 103 of 142

No.   Plaintiff      DOI                              ISSN        Journal                      Article                                      Copyright Registration
                                                                                               Greenhouse gas emission of Canadian
                                                                                               cow-calf operations: A whole-farm
2228 Elsevier Ltd.   10.1016/j.agsy.2016.11.013       0308-521X   Agricultural Systems         assessment of 295 farms                   TX0008402667
                                                                                               Profiling farming management strategies
2229 Elsevier Ltd.   10.1016/j.agsy.2016.08.005       0308-521X   Agricultural Systems         with contrasting pesticide use in France TX0008351084
                                                                                               A 3-D simulation tool for hydrogen
                                                                                               detonation during severe accident and its
2230 Elsevier Ltd.   10.1016/j.anucene.2017.02.011    0306-4549   Annals of Nuclear Energy     application                               TX0008447287

                                                                                               A CFD-based simulation of fluid flow
                                                                                               and heat transfer in the Intermediate Heat
2231 Elsevier Ltd.   10.1016/j.anucene.2017.05.063    0306-4549   Annals of Nuclear Energy     Exchanger of sodium-cooled fast reactor      TX0008564533
                                                                                               Development of continuous-energy
                                                                                               sensitivity analysis capability in
2232 Elsevier Ltd.   10.1016/j.anucene.2017.06.061    0306-4549   Annals of Nuclear Energy     OpenMC                                       TX0008543807
                                                                                               SARNET benchmark on Ph≈Ωbus
                                                                                               FPT3 integral experiment on core
                                                                                               degradation and fission product
2233 Elsevier Ltd.   10.1016/j.anucene.2016.01.046    0306-4549   Annals of Nuclear Energy     behaviour                                    TX0008307102
                                                                                               The effect of homogenization on the
                                                                                               neutronic parameters and transmutation
2234 Elsevier Ltd.   10.1016/j.anucene.2017.06.044    0306-4549   Annals of Nuclear Energy     of GFR-2400 fast reactor fuel assembly       TX0008543807
                                                                                               Thermo-mechanical stress and fatigue
                                                                                               damage analysis on multi-stage high
2235 Elsevier Ltd.   10.1016/j.anucene.2017.07.021    0306-4549   Annals of Nuclear Energy     pressure reducing valve                      TX0008543807
2236 Elsevier Ltd.   10.1016/j.annals.2016.10.006     0160-7383   Annals of Tourism Research   Bibliometric studies in tourism              TX0008384534
                                                                                               Cross country relations in European
2237 Elsevier Ltd.   10.1016/j.annals.2017.01.012     0160-7383   Annals of Tourism Research   tourist arrivals                             TX0008426804
                                                                                               Forecasting accuracy evaluation of
2238 Elsevier Ltd.   10.1016/j.annals.2017.01.008     0160-7383   Annals of Tourism Research   tourist arrivals                             TX0008426804
                                                                                               Service-oriented, sustainable, local food
2239 Elsevier Ltd.   10.1016/j.annals.2017.05.008     0160-7383   Annals of Tourism Research   value chain √ê A case study                  TX0008491943
                                                                                               Consumer acceptance of dishes in which
                                                                                               beef has been partially substituted with
                                                                                               mushrooms and sodium has been
2240 Elsevier Ltd.   10.1016/j.appet.2016.06.018      0195-6663   Appetite                     reduced                                      TX0008340719
                                                                                               Is hunger important to model in fMRI
                                                                                               visual food-cue reactivity paradigms in
                                                                                               adults with obesity and how should this
2241 Elsevier Ltd.   10.1016/j.appet.2017.09.012      0195-6663   Appetite                     be done?                                     TX0008564546
                                                                                               Orthorexia nervosa: Assessment and
                                                                                               correlates with gender, BMI, and
2242 Elsevier Ltd.   10.1016/j.appet.2016.10.021      0195-6663   Appetite                     personality                                  TX0008385493
                                                                                               Systemic injection of the DAD1
                                                                                               antagonist SCH 23390 reduces saccharin
2243 Elsevier Ltd.   10.1016/j.appet.2016.05.008      0195-6663   Appetite                     seeking in rats                              TX0008340719

                                                                                               The effect of communication and implicit
                                                                                               associations on consuming insects: An
2244 Elsevier Ltd.   10.1016/j.appet.2016.02.006      0195-6663   Appetite                     experiment in Denmark and Italy              TX0008340350
2245 Elsevier Ltd.   10.1016/j.appet.2016.06.021      0195-6663   Appetite                     The evolutionary psychology of hunger        TX0008340719
                                                                                               Comparative analysis of data-driven
                                                                                               methods online and offline trained to the
                                                                                               forecasting of grid-connected
2246 Elsevier Ltd.   10.1016/j.apenergy.2017.07.124   0306-2619   Applied Energy               photovoltaic plant production                TX0008544318
                                                                                               Efficient and low-carbon heat and power
                                                                                               cogeneration with photovoltaics and
2247 Elsevier Ltd.   10.1016/j.apenergy.2017.09.111   0306-2619   Applied Energy               thermochemical storage                       TX0008547058
                                                                                               √íGhost cities√ì identification using
                                                                                               multi-source remote sensing datasets: A
2248 Elsevier Ltd.   10.1016/j.apgeog.2017.02.004     0143-6228   Applied Geography            case study in Yangtze River Delta            TX0008452745
                                                                                               Assessing linkages between ecosystem
                                                                                               services, land-use and well-being in an
                                                                                               agroforestry landscape using public
2249 Elsevier Ltd.   10.1016/j.apgeog.2016.06.007     0143-6228   Applied Geography            participation GIS                            TX0008345306
                                                                                               Is remote sensing useful for finding and
2250 Elsevier Ltd.   10.1016/j.apgeog.2017.01.008     0143-6228   Applied Geography            monitoring urban farms?                      TX0008452745
                                                                                               Socioeconomic characteristics and crash
                                                                                               injury exposure: A case study in Florida
                                                                                               using two-step floating catchment area
2251 Elsevier Ltd.   10.1016/j.apgeog.2017.08.005     0143-6228   Applied Geography            method                                       TX0008532766
                                                                                               The benefits of geospatial planning in
                                                                                               energy access √ê A case study on
2252 Elsevier Ltd.   10.1016/j.apgeog.2016.04.009     0143-6228   Applied Geography            Ethiopia                                     TX0008319525
                                                                                               Using reverse geocoding to identify
                                                                                               prominent wildfire evacuation trigger
2253 Elsevier Ltd.   10.1016/j.apgeog.2017.05.008     0143-6228   Applied Geography            points                                       TX0008532766




                                                                      Page 102 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 104 of 142

No.   Plaintiff      DOI                                    ISSN        Journal                         Article                                      Copyright Registration
                                                                                                        Validation of landslide hazard models
2254 Elsevier Ltd.   10.1016/j.apgeog.2017.03.003           0143-6228   Applied Geography               using a semantic engine on online news       TX0008467679
                                                                                                        Where is my neighborhood? A dynamic
                                                                                                        individual-based definition of home
                                                                                                        ranges and implementation of multiple
2255 Elsevier Ltd.   10.1016/j.apgeog.2017.04.006           0143-6228   Applied Geography               evaluation criteria                          TX0008490743
                                                                                                        Acoustic propagation analysis with a
                                                                                                        sound speed feature model in the front
2256 Elsevier Ltd.   10.1016/j.apor.2017.08.001             0141-1187   Applied Ocean Research          area of Kuroshio Extension                   TX0008546448
                                                                                                        Hydrodynamics of oil jets without and
                                                                                                        with dispersant: Experimental and
2257 Elsevier Ltd.   10.1016/j.apor.2017.08.013             0141-1187   Applied Ocean Research          numerical characterization                   TX0008546448
                                                                                                        On the formulation of a finite element
                                                                                                        method for the stiffened multi-layered
                                                                                                        airfoil/hydrofoil structure: Post buckling
                                                                                                        analysis for the wings of underwater
2258 Elsevier Ltd.   10.1016/j.apor.2017.08.005             0141-1187   Applied Ocean Research          gliders                                      TX0008546448
                                                                                                        Underwater spreading and surface
                                                                                                        drifting of oil spilled from a submarine
                                                                                                        pipeline under the combined action of
2259 Elsevier Ltd.   10.1016/j.apor.2017.03.007             0141-1187   Applied Ocean Research          wave and current                             TX0008447272
                                                                                                        Dual fuel consumption and efficiency of
                                                                                                        marine steam generators for the
2260 Elsevier Ltd.   10.1016/j.applthermaleng.2017.03.078   1359-4311   Applied Thermal Engineering     propulsion of LNG carrier                    TX0008459318
                                                                                                        Heat transfer enhancement in annular
                                                                                                        flow with outer grooved cylinder and
                                                                                                        rotating inner cylinder: Review and
2261 Elsevier Ltd.   10.1016/j.applthermaleng.2017.03.095   1359-4311   Applied Thermal Engineering     experiments                                  TX0008466537
                                                                                                        Multi-response optimization of
                                                                                                        geometric and flow parameters in a heat
                                                                                                        exchanger tube with perforated disk
                                                                                                        inserts by Taguchi grey relational
2262 Elsevier Ltd.   10.1016/j.applthermaleng.2016.04.166   1359-4311   Applied Thermal Engineering     analysis                                     TX0008311746
                                                                                                        Pseudo-online optimization of condenser
                                                                                                        pressure for the cold-end system with
2263 Elsevier Ltd.   10.1016/j.applthermaleng.2017.07.172   1359-4311   Applied Thermal Engineering     variable speed pumps                         TX0008543892
                                                                                                        A collagen membrane containing
                                                                                                        osteogenic protein-1 facilitates bone
                                                                                                        regeneration in a rat mandibular bone
2264 Elsevier Ltd.   10.1016/j.archoralbio.2017.09.005      0003-9969   Archives of Oral Biology        defect                                       TX0008533593
                                                                                                        Candida tropicalis biofilm inhibition by
2265 Elsevier Ltd.   10.1016/j.archoralbio.2016.09.003      0003-9969   Archives of Oral Biology        ZnO nanoparticles and EDTA                   TX0008365235
                                                                                                        Characterization of a novel mutation in
                                                                                                        PAX9 gene in a family with non-
2266 Elsevier Ltd.   10.1016/j.archoralbio.2016.07.009      0003-9969   Archives of Oral Biology        syndromic dental agenesis                    TX0008385236
                                                                                                        Decreased levels of matrix
                                                                                                        metalloproteinase-2 in root-canal
2267 Elsevier Ltd.   10.1016/j.archoralbio.2017.05.019      0003-9969   Archives of Oral Biology        exudates during root canal treatment         TX0008527636
                                                                                                        Deleterious effect of chronic continuous
2268 Elsevier Ltd.   10.1016/j.archoralbio.2016.08.006      0003-9969   Archives of Oral Biology        hypoxia on oral health                       TX0008378412
                                                                                                        Does stinging nettle (Urtica dioica) have
                                                                                                        an effect on bone formation in the
2269 Elsevier Ltd.   10.1016/j.archoralbio.2016.05.003      0003-9969   Archives of Oral Biology        expanded inter-premaxillary suture?          TX0008332328
                                                                                                        Effect of application sequence of fluoride
                                                                                                        and CPP-ACP on remineralization of
                                                                                                        white spot lesions in primary teeth: An
2270 Elsevier Ltd.   10.1016/j.archoralbio.2017.08.003      0003-9969   Archives of Oral Biology        in-vitro study                               TX0008514621
                                                                                                        Expression and localization of calpain 3
2271 Elsevier Ltd.   10.1016/j.archoralbio.2016.05.019      0003-9969   Archives of Oral Biology        in the submandibular gland of mice           TX0008385227
                                                                                                        In vitro enamel erosion and abrasion-
                                                                                                        inhibiting effect of different fluoride
2272 Elsevier Ltd.   10.1016/j.archoralbio.2017.01.010      0003-9969   Archives of Oral Biology        varnishes                                    TX0008452988
                                                                                                        Mineralization-defects are comparable in
                                                                                                        fluorotic impacted human teeth and
2273 Elsevier Ltd.   10.1016/j.archoralbio.2017.07.018      0003-9969   Archives of Oral Biology        fluorotic mouse incisors                     TX0008514621
                                                                                                       Hostile interpretation training for
                                                                                                       individuals with alcohol use disorder and
                                                                                                       elevated trait anger: A controlled trial of
2274 Elsevier Ltd.   10.1016/j.brat.2017.09.004             0005-7967   Behaviour Research and Therapy a web-based intervention                    TX0008544187
                                                                                                       Perseverate or decenter? Differential
                                                                                                       effects of metacognition on the
                                                                                                       relationship between parasympathetic
                                                                                                       inflexibility and symptoms of depression
2275 Elsevier Ltd.   10.1016/j.brat.2017.07.007             0005-7967   Behaviour Research and Therapy in a multi-wave study                    TX0008514984




                                                                            Page 103 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 105 of 142

No.   Plaintiff      DOI                                ISSN        Journal                          Article                                    Copyright Registration
                                                                                                   Trajectories of social anxiety, cognitive
                                                                                                   reappraisal, and mindfulness during an
                                                                                                   RCT of CBGT versus MBSR for social
2276 Elsevier Ltd.   10.1016/j.brat.2017.06.001         0005-7967   Behaviour Research and Therapy anxiety disorder                          TX0008514984

                                                                    Best Practice & Research Clinical
2277 Elsevier Ltd.   10.1016/j.bpobgyn.2014.07.008      1521-6934   Obstetrics & Gynaecology          Chronic pelvic floor dysfunction          TX0008031997
                                                                                                      Carbon mass balance in sugarcane
                                                                                                      biorefineries in Brazil for evaluating
                                                                                                      carbon capture and utilization
2278 Elsevier Ltd.   10.1016/j.biombioe.2017.07.015     0961-9534   Biomass and Bioenergy             opportunities                             TX0008539202
                                                                                                      High yields of riparian buffer strips
                                                                                                      planted with Salix miyabena √îSX64√ï
2279 Elsevier Ltd.   10.1016/j.biombioe.2017.06.017     0961-9534   Biomass and Bioenergy             along field crops in Qu≈Ωbec, Canada      TX0008539202
                                                                                                      Processing freshly harvested banagrass
                                                                                                      to improve fuel qualities: Effects of
2280 Elsevier Ltd.   10.1016/j.biombioe.2017.07.014     0961-9534   Biomass and Bioenergy             operating parameters                      TX0008539202
                                                                                                      Risk analysis of using sweet sorghum
                                                                                                      for ethanol production in southeastern
2281 Elsevier Ltd.   10.1016/j.biombioe.2016.12.016     0961-9534   Biomass and Bioenergy             Brazil                                    TX0008416104
                                                                                                      Valorization of tomato pomace by
                                                                                                      sequential lycopene extraction and
2282 Elsevier Ltd.   10.1016/j.biombioe.2017.07.019     0961-9534   Biomass and Bioenergy             anaerobic digestion                       TX0008539202
                                                                                                      Effects of ZnO nanoparticles on aerobic
                                                                                                      denitrification by strain Pseudomonas
2283 Elsevier Ltd.   10.1016/j.biortech.2017.04.123     0960-8524   Bioresource Technology            stutzeri PCN-1                            TX0008496233
                                                                                                      High-throughput sequencing analysis of
                                                                                                      bacterial community spatiotemporal
                                                                                                      distribution in response to clogging in
2284 Elsevier Ltd.   10.1016/j.biortech.2017.07.061     0960-8524   Bioresource Technology            vertical flow constructed wetlands        TX0008554727

                                                                                                     Beauty in the eye of the beholder: Using
                                                                                                     facial electromyography to examine the
                                                                                                     association between eating disorder
                                                                                                     symptoms and perceptions of emaciation
2285 Elsevier Ltd.   10.1016/j.bodyim.2017.02.002       1740-1445   Body Image                       among undergraduate women                  TX0008489272
                                                                                                     CFD simulations of wind distribution in
                                                                                                     an urban community with a full-scale
2286 Elsevier Ltd.   10.1016/j.buildenv.2017.02.021     0360-1323   Building and Environment         geometrical model                          TX0008451332
                                                                                                     Simulation and validation of solar heat
2287 Elsevier Ltd.   10.1016/j.buildenv.2017.07.006     0360-1323   Building and Environment         gain in real urban environments            TX0008526945
                                                                                                     Accelerated microwave curing of
                                                                    Cement and Concrete              concrete: A design and performance-
2288 Elsevier Ltd.   10.1016/j.cemconcomp.2017.08.007   0958-9465   Composites                       related experiments                        TX0008526962
                                                                                                     Debonding of concrete-epoxy interface
                                                                    Cement and Concrete              under the coupled effect of moisture and
2289 Elsevier Ltd.   10.1016/j.cemconcomp.2017.03.019   0958-9465   Composites                       sustained load                             TX0008470141
                                                                                                     Effect of magnesium sulfate on the
                                                                    Cement and Concrete              durability of limestone mortars based on
2290 Elsevier Ltd.   10.1016/j.cemconcomp.2015.10.020   0958-9465   Composites                       quaternary blended cements                 TX0008354187
                                                                                                     Effects of loading rate and notch-to-
                                                                                                     depth ratio of notched beams on flexural
                                                                    Cement and Concrete              performance of ultra-high-performance
2291 Elsevier Ltd.   10.1016/j.cemconcomp.2017.07.026   0958-9465   Composites                       concrete                                  TX0008526962
                                                                                                     Effects of superfine zeolite on strength,
                                                                    Cement and Concrete              flowability and cohesiveness of
2292 Elsevier Ltd.   10.1016/j.cemconcomp.2017.06.010   0958-9465   Composites                       cementitious paste                        TX0008526962

                                                                    Cement and Concrete              Manufacturing of lightweight aggregates
2293 Elsevier Ltd.   10.1016/j.cemconcomp.2017.08.001   0958-9465   Composites                       with carbon fiber and mineral wastes       TX0008526962
                                                                                                     The role of fly ash microsphere in the
                                                                    Cement and Concrete              microstructure and macroscopic
2294 Elsevier Ltd.   10.1016/j.cemconcomp.2017.07.021   0958-9465   Composites                       properties of high-strength concrete       TX0008526962
                                                                                                     Use of tree pruning wastes for
                                                                    Cement and Concrete              manufacturing of wood reinforced
2295 Elsevier Ltd.   10.1016/j.cemconcomp.2016.06.008   0958-9465   Composites                       cement composites                          TX0008379152
                                                                                                     Effect of the hydration temperature on
                                                                                                     the microstructure of Class G cement: C-
2296 Elsevier Ltd.   10.1016/j.cemconres.2017.02.008    0008-8846   Cement and Concrete Research     S-H composition and density                TX0008461589
                                                                                                     Hydration behavior of magnesium
                                                                                                     potassium phosphate cement and
                                                                                                     stability analysis of its hydration
                                                                                                     products through thermodynamic
2297 Elsevier Ltd.   10.1016/j.cemconres.2017.03.015    0008-8846   Cement and Concrete Research     modeling                                   TX0008466605
                                                                                                     Magnesium-based cements for CO2
2298 Elsevier Ltd.   10.1016/j.cemconres.2015.12.016    0008-8846   Cement and Concrete Research     capture and utilisation                    TX0008313790




                                                                        Page 104 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 106 of 142

No.   Plaintiff      DOI                                 ISSN        Journal                        Article                                      Copyright Registration
                                                                                                    Microscopic features of non-hydraulic
2299 Elsevier Ltd.   10.1016/j.cemconres.2017.07.001     0008-8846   Cement and Concrete Research   calcium silicate cement paste and mortar TX0008515075

                                                                                                    Pozzolanic reaction of fly ash modified
2300 Elsevier Ltd.   10.1016/j.cemconres.2016.11.016     0008-8846   Cement and Concrete Research   by fluidized bed reactor-vapor deposition    TX0008431053
                                                                                                    Understanding the adhesion mechanisms
2301 Elsevier Ltd.   10.1016/j.cemconres.2017.07.006     0008-8846   Cement and Concrete Research   between CSH and fillers                      TX0008515075
                                                                                                    Application of chaotic krill herd
                                                                                                    algorithm for optimal power flow with
2302 Elsevier Ltd.   10.1016/j.chaos.2017.05.037         0960-0779   Chaos, Solitons & Fractals     direct current link placement problem        TX0008532331
                                                                                                    Chaotic chameleon: Dynamic analyses,
                                                                                                    circuit implementation, FPGA design
                                                                                                    and fractional-order form with basic
2303 Elsevier Ltd.   10.1016/j.chaos.2017.07.007         0960-0779   Chaos, Solitons & Fractals     analyses                                     TX0008532331
                                                                                                    Complexity and onset of chaos control in
                                                                                                    a DC glow discharge magnetized plasma
2304 Elsevier Ltd.   10.1016/j.chaos.2017.07.017         0960-0779   Chaos, Solitons & Fractals     using all pass filter                        TX0008532331
                                                                                                    Using 0√ê1 test to diagnose chaos on
2305 Elsevier Ltd.   10.1016/j.chaos.2017.06.016         0960-0779   Chaos, Solitons & Fractals     shape memory alloy dynamical systems         TX0008532331
                                                                                                    Gas/particle partitioning of PCDD/F
                                                                                                    compounds in the atmosphere of
2306 Elsevier Ltd.   10.1016/j.chemosphere.2014.09.039   0045-6535   Chemosphere                    Istanbul                                     TX0008034166
                                                                                                    Do children like school √ê Crowding in
                                                                     Children and Youth Services    or out? International comparison of
2307 Elsevier Ltd.   10.1016/j.childyouth.2017.06.052    0190-7409   Review                         children's perspectives                      TX0008539021
                                                                                                    Early truancy evaluation: Replication of
                                                                     Children and Youth Services    an evaluation using a regression
2308 Elsevier Ltd.   10.1016/j.childyouth.2017.05.020    0190-7409   Review                         discontinuity design                         TX0008501318

                                                                                                    Longitudinal growth of post-traumatic
                                                                                                    stress and depressive symptoms
                                                                                                    following a child maltreatment allegation:
                                                                     Children and Youth Services    An examination of violence exposure,
2309 Elsevier Ltd.   10.1016/j.childyouth.2017.08.029    0190-7409   Review                         family risk and placement type               TX0008527858
                                                                                                    Temporal effects of distressed housing
                                                                     Children and Youth Services    on early childhood risk factors and
2310 Elsevier Ltd.   10.1016/j.childyouth.2016.06.017    0190-7409   Review                         kindergarten readiness                       TX0008325459
                                                                                                    Access to homeownership in urban
                                                                                                    China: A comparison between skilled
2311 Elsevier Ltd.   10.1016/j.cities.2015.10.008        0264-2751   Cities                         migrants and skilled locals in Nanjing       TX0008378326
2312 Elsevier Ltd.   10.1016/j.cities.2015.02.008        0264-2751   Cities                         City profile Lanzhou                         TX0008132544
                                                                                                    Conceptualizing urban transformative
                                                                                                    capacity: A framework for research and
2313 Elsevier Ltd.   10.1016/j.cities.2015.11.011        0264-2751   Cities                         policy                                       TX0008218991
                                                                                                    Elasticity and urban vacancy: A
2314 Elsevier Ltd.   10.1016/j.cities.2016.05.018        0264-2751   Cities                         longitudinal comparison of U.S. cities       TX0008386291
                                                                                                    From development zones to edge urban
                                                                                                    areas in China: A case study of Nansha,
2315 Elsevier Ltd.   10.1016/j.cities.2017.07.015        0264-2751   Cities                         Guangzhou City                               TX0008568111
                                                                                                    The impact of the targeted subsidies
                                                                                                    policy on household food security in
2316 Elsevier Ltd.   10.1016/j.cities.2017.01.003        0264-2751   Cities                         urban areas in Iran                          TX0008459476
                                                                                                    The shrinking city in comparative
                                                                                                    perspective: Contrasting dynamics and
2317 Elsevier Ltd.   10.1016/j.cities.2016.09.008        0264-2751   Cities                         responses to urban shrinkage                 TX0008533350
                                                                                                    The effect of a beeswax, olive oil and
                                                                                                    Alkanna tinctoria (L.) Tausch mixture on
                                                                     Complementary Therapies in     burn injuries: An experimental study
2318 Elsevier Ltd.   10.1016/j.ctim.2017.08.001          0965-2299   Medicine                       with a control group                         TX0008530783
                                                                                                    A review on additive manufacturing of
2319 Elsevier Ltd.   10.1016/j.compstruct.2017.08.088    0263-8223   Composite Structures           polymer-fiber composites                     TX0008544537
                                                                                                    Snap instability of shallow laminated
                                                                                                    cylindrical shells reinforced with
                                                                                                    functionally graded shape memory alloy
2320 Elsevier Ltd.   10.1016/j.compstruct.2017.08.027    0263-8223   Composite Structures           wires                                        TX0008528213
                                                                                                    Acoustic energy absorption properties of
2321 Elsevier Ltd.   10.1016/j.compositesa.2017.07.002   1359-835X   Composites Part A              fibrous materials: A review                  TX0008532712
                                                                                                    Cure history dependence of residual
2322 Elsevier Ltd.   10.1016/j.compositesa.2017.04.006   1359-835X   Composites Part A              deformation in a thermosetting laminate      TX0008471817
                                                                                                    Ductility of polylactide composites
                                                                                                    reinforced with poly(butylene succinate)
2323 Elsevier Ltd.   10.1016/j.compositesa.2016.07.011   1359-835X   Composites Part A              nanofibers                                   TX0008339100
                                                                                                    Effect of bubble based degradation on
                                                                                                    the physical properties of Single Wall
                                                                                                    Carbon Nanotube/Epoxy Resin
                                                                                                    composite and new approach in bubbles
2324 Elsevier Ltd.   10.1016/j.compositesa.2016.08.015   1359-835X   Composites Part A              reduction                              TX0008339100




                                                                         Page 105 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 107 of 142

No.   Plaintiff      DOI                                 ISSN        Journal                           Article                                     Copyright Registration
                                                                                                       Long-fiber reinforced thermoplastic
                                                                                                       composite lattice structures: Fabrication
2325 Elsevier Ltd.   10.1016/j.compositesa.2017.03.002   1359-835X   Composites Part A                 and compressive properties                TX0008449346
                                                                                                       Multiscale graphene oxide√êcarbon fiber
                                                                                                       reinforcements for advanced
2326 Elsevier Ltd.   10.1016/j.compositesa.2016.04.004   1359-835X   Composites Part A                 polyurethane composites                   TX0008327477
                                                                                                       Significantly improved electrical and
                                                                                                       interlaminar mechanical properties of
                                                                                                       carbon fiber laminated composites by
                                                                                                       using special carbon nanotube pre-
2327 Elsevier Ltd.   10.1016/j.compositesa.2017.01.021   1359-835X   Composites Part A                 dispersion mixture                          TX0008459498
                                                                                                    Toughness of a brittle epoxy resin
                                                                                                    reinforced with micro cork particles:
                                                                                                    Effect of size, amount and surface
2328 Elsevier Ltd.   10.1016/j.compositesb.2016.10.072   1359-8368   Composites Part B: Engineering treatment                                      TX0008489274
                                                                                                    Effect of temperature on the electrical
                                                                     Composites Science and         property of epoxy composites with
2329 Elsevier Ltd.   10.1016/j.compscitech.2017.06.012   0266-3538   Technology                     carbon nanotube                                TX0008541950
                                                                                                    Facile pyrolysis preparation of rosin-
                                                                     Composites Science and         derived biochar for supporting silver
2330 Elsevier Ltd.   10.1016/j.compscitech.2017.03.042   0266-3538   Technology                     nanoparticles with antibacterial activity      TX0008486484
                                                                                                       Flexible electrospun polyvinylidene
                                                                                                       fluoride nanofibrous composites with
                                                                                                       high electrical conductivity and good
                                                                                                       mechanical properties by employing
                                                                     Composites Science and            ultrasonication induced dispersion of
2331 Elsevier Ltd.   10.1016/j.compscitech.2016.04.002   0266-3538   Technology                        multi-walled carbon nanotubes               TX0008253709
                                                                                                       Influence of water uptake on the
                                                                     Composites Science and            electrical DC-conductivity of insulating
2332 Elsevier Ltd.   10.1016/j.compscitech.2017.09.009   0266-3538   Technology                        LDPE/MgO nanocomposites                     TX0008545925
                                                                                                       Interfacial adhesion properties of carbon
                                                                     Composites Science and            fiber/polycarbonate composites by using
2333 Elsevier Ltd.   10.1016/j.compscitech.2017.06.017   0266-3538   Technology                        a single-filament fragmentation test        TX0008541950
                                                                                                       Pickering emulsion-based fabrication of
                                                                     Composites Science and            epoxy and amine microcapsules for dual
2334 Elsevier Ltd.   10.1016/j.compscitech.2016.07.022   0266-3538   Technology                        core self-healing coating                   TX0008339723
                                                                                                       Positive synergistic effect of graphene
                                                                                                       oxide/carbon nanotube hybrid coating on
                                                                     Composites Science and            glass fiber/epoxy interfacial normal bond
2335 Elsevier Ltd.   10.1016/j.compscitech.2017.06.024   0266-3538   Technology                        strength                                  TX0008541950
                                                                                                       Reinforcing properties of bacterial
                                                                                                       polyester with different cellulose
                                                                     Composites Science and            nanocrystals via modulating hydrogen
2336 Elsevier Ltd.   10.1016/j.compscitech.2016.10.004   0266-3538   Technology                        bonds                                     TX0008412647
                                                                                                       Simultaneous reinforcement and
                                                                                                       toughening of polymer/hydroxyapatite
                                                                     Composites Science and            composites by constructing bone-like
2337 Elsevier Ltd.   10.1016/j.compscitech.2017.08.026   0266-3538   Technology                        structure                                   TX0008547666
                                                                                                       Tensile properties and aspect ratio
                                                                                                       simulation of transversely isotropic
                                                                     Composites Science and            discontinuous carbon fiber reinforced
2338 Elsevier Ltd.   10.1016/j.compscitech.2016.10.024   0266-3538   Technology                        thermoplastics                           TX0008378778
                                                                                                       Three-dimensional tubular
                                                                     Composites Science and            graphene/polyaniline composites as high-
2339 Elsevier Ltd.   10.1016/j.compscitech.2017.07.001   0266-3538   Technology                        performance elastic thermoelectrics      TX0008514692
                                                                                                       Toward high efficiency thermally
                                                                                                       conductive and electrically insulating
                                                                                                       pathways through uniformly dispersed
                                                                     Composites Science and            and highly oriented graphites close-
2340 Elsevier Ltd.   10.1016/j.compscitech.2017.07.019   0266-3538   Technology                        packed with SiC                             TX0008514692
                                                                                                       Comparison of stochastic fault detection
                                                                     Computers & Chemical              and classification algorithms for
2341 Elsevier Ltd.   10.1016/j.compchemeng.2017.05.016   0098-1354   Engineering                       nonlinear chemical processes                TX0008516601
                                                                                                       Dynamic kriging based fault detection
                                                                     Computers & Chemical              and diagnosis approach for nonlinear
2342 Elsevier Ltd.   10.1016/j.compchemeng.2017.03.016   0098-1354   Engineering                       noisy dynamic processes                     TX0008516601
                                                                     Computers & Chemical              Novel method for looped pipeline
2343 Elsevier Ltd.   10.1016/j.compchemeng.2016.10.001   0098-1354   Engineering                       network resolution                          TX0008388579
                                                                     Computers & Chemical              Online average-based system modelling
2344 Elsevier Ltd.   10.1016/j.compchemeng.2017.09.005   0098-1354   Engineering                       method for batch process                    TX0008564535
                                                                                                       Simulations of reactive settling of
                                                                     Computers & Chemical              activated sludge with a reduced
2345 Elsevier Ltd.   10.1016/j.compchemeng.2016.04.037   0098-1354   Engineering                       biokinetic model                            TX0008361986
                                                                                                       The flow and heat transfer characteristics
                                                                                                       of superheated steam in offshore wells
                                                                     Computers & Chemical              and analysis of superheated steam
2346 Elsevier Ltd.   10.1016/j.compchemeng.2017.01.045   0098-1354   Engineering                       performance                                TX0008451866




                                                                         Page 106 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 108 of 142

No.   Plaintiff      DOI                               ISSN        Journal                  Article                                     Copyright Registration
                                                                                            An activity theory-based model for
                                                                                            serious games analysis and√äconceptual
2347 Elsevier Ltd.   10.1016/j.compedu.2015.03.023     0360-1315   Computers & Education    design                                 TX0008248021

                                                                                            Do prior online course outcomes provide
                                                                                            more information than G.P.A. alone in
                                                                                            predicting subsequent online course
                                                                                            grades and retention? An observational
2348 Elsevier Ltd.   10.1016/j.compedu.2013.10.012     0360-1315   Computers & Education    study at an urban community college     TX0008035872
                                                                                            How automated feedback through text
                                                                                            mining changes plagiaristic behavior in
2349 Elsevier Ltd.   10.1016/j.compedu.2015.04.007     0360-1315   Computers & Education    online assignments                      TX0008248021
                                                                                            Is FLIP enough? Or should we use the
2350 Elsevier Ltd.   10.1016/j.compedu.2014.07.004     0360-1315   Computers & Education    FLIPPED model instead?                  TX0008039638
                                                                                            Learning through playing Virtual Age:
                                                                                            Exploring the interactions among student
                                                                                            concept learning, gaming performance,
                                                                                            in-game behaviors, and the use of in-
2351 Elsevier Ltd.   10.1016/j.compedu.2015.03.007     0360-1315   Computers & Education    game characters                             TX0008148906
                                                                                            Moved to learn: The effects of
                                                                                            interactivity in a Kinect-based literacy
2352 Elsevier Ltd.   10.1016/j.compedu.2014.01.007     0360-1315   Computers & Education    game for beginning readers                  TX0008035874
                                                                                            Serious games for the job training of
2353 Elsevier Ltd.   10.1016/j.compedu.2016.02.001     0360-1315   Computers & Education    persons with developmental disabilities     TX0008232972
                                                                                            Studies of student engagement in
2354 Elsevier Ltd.   10.1016/j.compedu.2017.06.016     0360-1315   Computers & Education    gamified online discussions                 TX0008527661
                                                                                            Using e-portfolios to elevate knowledge
2355 Elsevier Ltd.   10.1016/j.compedu.2013.10.015     0360-1315   Computers & Education    amassment among university students         TX0008035872
                                                                                            Dean-Taylor flow with convective heat
2356 Elsevier Ltd.   10.1016/j.compfluid.2017.03.001   0045-7930   Computers & Fluids       transfer through a coiled duct              TX0008468181
                                                                                            Generalized Riemann problem-based
                                                                                            upwind scheme for the vorticity
2357 Elsevier Ltd.   10.1016/j.compfluid.2016.03.014   0045-7930   Computers & Fluids       transport equations                         TX0008310882
                                                                                            Lattice-Boltzmann lattice-spring
                                                                                            simulations of influence of deformable
                                                                                            blockages on blood fluids in an elastic
2358 Elsevier Ltd.   10.1016/j.compfluid.2017.03.029   0045-7930   Computers & Fluids       vessel                                   TX0008530203
                                                                                            A genetic algorithm with an earliest due
                                                                   Computers & Industrial   date encoding for scheduling automotive
2359 Elsevier Ltd.   10.1016/j.cie.2017.01.007         0360-8352   Engineering              stamping operations                      TX0008439733
                                                                                            A novel heuristic algorithm for two-
                                                                                            dimensional rectangle packing area
                                                                   Computers & Industrial   minimization problem with central
2360 Elsevier Ltd.   10.1016/j.cie.2016.10.011         0360-8352   Engineering              rectangle                                   TX0008356628
                                                                                            A stagnation-aware cooperative parallel
                                                                   Computers & Industrial   breakout local search algorithm for the
2361 Elsevier Ltd.   10.1016/j.cie.2016.11.023         0360-8352   Engineering              quadratic assignment problem                TX0008383214
                                                                                            An effective multi-objective discrete
                                                                                            virus optimization algorithm for flexible
                                                                   Computers & Industrial   job-shop scheduling problem with
2362 Elsevier Ltd.   10.1016/j.cie.2016.12.020         0360-8352   Engineering              controllable processing times               TX0008382799
                                                                                            An imperfect maintenance policy for
                                                                   Computers & Industrial   mission-oriented systems subject to
2363 Elsevier Ltd.   10.1016/j.cie.2016.10.008         0360-8352   Engineering              degradation and external shocks             TX0008356628
                                                                                            Fixed charge solid transportation
                                                                   Computers & Industrial   problem in uncertain environment and its
2364 Elsevier Ltd.   10.1016/j.cie.2016.10.030         0360-8352   Engineering              algorithm                                   TX0008356628
                                                                                            Multi-objective assembly line balancing
                                                                   Computers & Industrial   considering component picking and
2365 Elsevier Ltd.   10.1016/j.cie.2017.08.029         0360-8352   Engineering              ergonomic risk                              TX0008528837
                                                                                            Sustainable network design for multi-
                                                                   Computers & Industrial   purpose pellet processing depots under
2366 Elsevier Ltd.   10.1016/j.cie.2017.06.001         0360-8352   Engineering              biomass supply uncertainty                  TX0008501363
                                                                                            A new 4-node MITC element for
                                                                                            analysis of two-dimensional solids and
2367 Elsevier Ltd.   10.1016/j.compstruc.2017.07.003   0045-7949   Computers & Structures   its formulation in a shell element          TX0008536172
                                                                                            Computational model for power
                                                                                            optimization of piezoelectric vibration
                                                                                            energy harvesters with material
2368 Elsevier Ltd.   10.1016/j.compstruc.2017.07.015   0045-7949   Computers & Structures   homogenization                              TX0008536172
                                                                                            GPU computing for accelerating the
2369 Elsevier Ltd.   10.1016/j.compstruc.2016.05.002   0045-7949   Computers & Structures   numerical Path Integration approach         TX0008321582
                                                                                            Mixed integer multi-objective
                                                                                            optimization of composite structures
                                                                                            with frequency-dependent interleaved
2370 Elsevier Ltd.   10.1016/j.compstruc.2016.05.006   0045-7949   Computers & Structures   viscoelastic damping layers                 TX0008321583




                                                                       Page 107 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 109 of 142

No.   Plaintiff      DOI                                   ISSN        Journal                       Article                                       Copyright Registration
                                                                                                     An edge-based smoothed point
                                                                                                     interpolation method for elasto-plastic
                                                                                                     coupled hydro-mechanical analysis of
2371 Elsevier Ltd.   10.1016/j.compgeo.2016.10.002         0266-352X   Computers and Geotechnics     saturated porous media                        TX0008382776
                                                                                                     Calculation of head difference at two
                                                                                                     sides of a cut-off barrier during
2372 Elsevier Ltd.   10.1016/j.compgeo.2017.07.014         0266-352X   Computers and Geotechnics     excavation dewatering                         TX0008524206

                                                                                                     Determination of microscopic parameters
                                                                                                     of quartz sand through tri-axial test using
2373 Elsevier Ltd.   10.1016/j.compgeo.2017.07.017         0266-352X   Computers and Geotechnics     the discrete element method                   TX0008545395
                                                                                                     Laboratory study of a new screw nail
2374 Elsevier Ltd.   10.1016/j.compgeo.2016.05.009         0266-352X   Computers and Geotechnics     and its interaction in sand                   TX0008322009
                                                                                                     Monitoring and numerical analysis of
                                                                                                     behaviour of Miaojiaba concrete-face
                                                                                                     rockfill dam built on river gravel
2375 Elsevier Ltd.   10.1016/j.compgeo.2016.12.018         0266-352X   Computers and Geotechnics     foundation in China                           TX0008429454
                                                                                                     Moving least squares method for
                                                                                                     reliability assessment of rock tunnel
                                                                                                     excavation considering ground-support
2376 Elsevier Ltd.   10.1016/j.compgeo.2016.11.019         0266-352X   Computers and Geotechnics     interaction                                   TX0008425826
                                                                                                     Numerical investigations of the fracture
                                                                                                     geometry and fluid distribution of
                                                                                                     multistage consecutive and alternative
2377 Elsevier Ltd.   10.1016/j.compgeo.2017.07.023         0266-352X   Computers and Geotechnics     fracturing in a horizontal well               TX0008545395
                                                                                                     Numerical study of excavation induced
                                                                                                     fractures using an extended rigid block
2378 Elsevier Ltd.   10.1016/j.compgeo.2016.11.023         0266-352X   Computers and Geotechnics     spring method                                 TX0008429454
                                                                                                     Reliability evaluation of slope
                                                                                                     considering geological uncertainty and
2379 Elsevier Ltd.   10.1016/j.compgeo.2017.07.020         0266-352X   Computers and Geotechnics     inherent variability of soil parameters       TX0008545395
                                                                                                     Simplified analytical method for
                                                                                                     evaluating the effects of adjacent
                                                                                                     excavation on shield tunnel considering
2380 Elsevier Ltd.   10.1016/j.compgeo.2016.08.017         0266-352X   Computers and Geotechnics     the shearing effect                           TX0008385177
                                                                                                     The role of observations in the inverse
2381 Elsevier Ltd.   10.1016/j.compgeo.2017.07.011         0266-352X   Computers and Geotechnics     analysis of landslide propagation             TX0008545395
                                                                                                     Ultimate lateral resistance of tripod pile
2382 Elsevier Ltd.   10.1016/j.compgeo.2017.08.012         0266-352X   Computers and Geotechnics     foundation in clay                            TX0008545395
                                                                                                     Undrained stability of a single circular
                                                                                                     tunnel in spatially variable soil subjected
2383 Elsevier Ltd.   10.1016/j.compgeo.2016.11.013         0266-352X   Computers and Geotechnics     to surcharge loading                          TX0008425826
                                                                                                     Empirical investigation of Facebook
                                                                                                     discontinues usage intentions based on
2384 Elsevier Ltd.   10.1016/j.chb.2017.01.020             0747-5632   Computers in Human Behavior   SOR paradigm                                  TX0008428270
                                                                                                     Surface heat assessment for developed
                                                                       Computers, Environment and    environments: Probabilistic urban
2385 Elsevier Ltd.   10.1016/j.compenvurbsys.2017.07.006   0198-9715   Urban Systems                 temperature modeling                          TX0008517144
                                                                                                     Consistent distribution of air voids and
                                                                                                     asphalt and random orientation of
                                                                       Construction and Building     aggregates by flipping specimens during
2386 Elsevier Ltd.   10.1016/j.conbuildmat.2016.10.112     0950-0618   Materials                     gyratory compaction process              TX0008416092
                                                                       Construction and Building     Experimental study of deicing asphalt
2387 Elsevier Ltd.   10.1016/j.conbuildmat.2016.10.018     0950-0618   Materials                     mixture with anti-icing additives        TX0008383434
                                                                                                     Gyratory abrasion with 2D image
                                                                                                     analysis test method for evaluation of
                                                                                                     mechanical degradation and changes in
                                                                       Construction and Building     morphology and shear strength of
2388 Elsevier Ltd.   10.1016/j.conbuildmat.2017.07.013     0950-0618   Materials                     compacted granular materials                TX0008528541
                                                                                                     Modeling of adsorption isotherms of
                                                                                                     probe vapors on aggregates for accurate
                                                                       Construction and Building     determination of aggregate surface
2389 Elsevier Ltd.   10.1016/j.conbuildmat.2016.12.062     0950-0618   Materials                     energy components                           TX0008414497
                                                                                                     Stato-dynamic response analyses
                                                                                                     through semi-circular bending test:
                                                                       Construction and Building     Fatigue life prediction of asphalt
2390 Elsevier Ltd.   10.1016/j.conbuildmat.2017.06.035     0950-0618   Materials                     mixtures                                    TX0008506419
                                                                                                     Thermal performance of calcium-rich
                                                                       Construction and Building     alkali-activated materials: A
2391 Elsevier Ltd.   10.1016/j.conbuildmat.2017.07.119     0950-0618   Materials                     microstructural and mechanical study        TX0008529055
                                                                                                     Using bond strength and surface energy
                                                                       Construction and Building     to estimate moisture resistance of asphalt-
2392 Elsevier Ltd.   10.1016/j.conbuildmat.2016.10.043     0950-0618   Materials                     aggregate systems                           TX0008383382
                                                                                                     Assessing the performance of
                                                                                                     formulations for nonlinear feedback of
                                                                                                     surface gravity waves on ocean currents
2393 Elsevier Ltd.   10.1016/j.csr.2017.08.014             0278-4343   Continental Shelf Research    over coastal waters                         TX0008514971




                                                                           Page 108 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 110 of 142

No.   Plaintiff      DOI                            ISSN        Journal                      Article                                        Copyright Registration
                                                                                             Cruise observation of shallow water
                                                                                             response to typhoon Damrey 2012 in the
2394 Elsevier Ltd.   10.1016/j.csr.2017.09.006      0278-4343   Continental Shelf Research   Yellow Sea                                     TX0008534456
                                                                                             Flood-ebb and spring-neap variations of
                                                                                             lateral circulation in the James River
2395 Elsevier Ltd.   10.1016/j.csr.2017.09.007      0278-4343   Continental Shelf Research   estuary                                        TX0008534456
                                                                                             Influence of upwelling induced near
                                                                                             shore hypoxia on the Alappuzha mud
2396 Elsevier Ltd.   10.1016/j.csr.2017.03.009      0278-4343   Continental Shelf Research   banks, South West Coast of India               TX0008468830
                                                                                             Observations of the sub-inertial, near-
2397 Elsevier Ltd.   10.1016/j.csr.2017.08.020      0278-4343   Continental Shelf Research   surface East India Coastal Current             TX0008534456
                                                                                             Recent morphodynamic evolution of the
                                                                                             largest uninhibited island in the Yangtze
                                                                                             (Changjiang) estuary during
                                                                                             1998√ê2014: Influence of the
2398 Elsevier Ltd.   10.1016/j.csr.2016.05.011      0278-4343   Continental Shelf Research   anthropogenic interference                     TX0008333974
                                                                                             Recent organic carbon accumulation
                                                                                             (~100 years) along the Cabo Frio, Brazil
2399 Elsevier Ltd.   10.1016/j.csr.2013.10.009      0278-4343   Continental Shelf Research   upwelling region                               TX0007937982
                                                                                             Towards improved storm surge models
2400 Elsevier Ltd.   10.1016/j.csr.2017.01.014      0278-4343   Continental Shelf Research   in the northern Bay of Bengal                  TX0008439799
                                                                                             A direct measurement of wall shear
                                                                                             stress in multiphase flow√ëIs it an
                                                                                             important parameter in CO2 corrosion of
2401 Elsevier Ltd.   10.1016/j.corsci.2016.04.008   0010-938X   Corrosion Science            carbon steel pipelines?                        TX0008320354
                                                                                             A SVET study of the inhibitive effects
                                                                                             of benzotriazole and cerium chloride
                                                                                             solely and combined on an
                                                                                             aluminium/copper galvanic coupling
2402 Elsevier Ltd.   10.1016/j.corsci.2016.04.036   0010-938X   Corrosion Science            model                                          TX0008320354
                                                                                             Comparison of different electrochemical
                                                                                             techniques for continuous monitoring of
                                                                                             the microbiologically influenced
                                                                                             corrosion of 2205 duplex stainless steel
                                                                                             by marine Pseudomonas aeruginosa
2403 Elsevier Ltd.   10.1016/j.corsci.2017.06.024   0010-938X   Corrosion Science            biofilm                                  TX0008514687
                                                                                             Corrosion and corrosion products of hot
                                                                                             dipped galvanized steel during long term
                                                                                             atmospheric exposure at different sites
2404 Elsevier Ltd.   10.1016/j.corsci.2017.06.025   0010-938X   Corrosion Science            world-wide                               TX0008514687
                                                                                             Effects of in situ amorphous graphite
                                                                                             coating on ablation resistance of SiC
                                                                                             fiber reinforced SiBCN ceramics in an
2405 Elsevier Ltd.   10.1016/j.corsci.2016.10.002   0010-938X   Corrosion Science            oxyacetylene flame                             TX0008412648
                                                                                             Electrochemical corrosion behaviour of
                                                                                             (100), (110) and (111) Fe3Al single
2406 Elsevier Ltd.   10.1016/j.corsci.2017.05.029   0010-938X   Corrosion Science            crystals in sulphuric acid                     TX0008514687

                                                                                             Eliminating detrimental effect of cold
                                                                                             working on pitting corrosion resistance
2407 Elsevier Ltd.   10.1016/j.corsci.2017.04.006   0010-938X   Corrosion Science            in high nitrogen austenitic stainless steels   TX0008479340
                                                                                             Investigation of microbiologically
                                                                                             influenced corrosion of high nitrogen
                                                                                             nickel-free stainless steel by
2408 Elsevier Ltd.   10.1016/j.corsci.2016.06.017   0010-938X   Corrosion Science            Pseudomonas aeruginosa                         TX0008328610
                                                                                             Microbiologically influenced corrosion
                                                                                             of C1018 carbon steel by nitrate
                                                                                             reducing Pseudomonas aeruginosa
2409 Elsevier Ltd.   10.1016/j.corsci.2017.08.007   0010-938X   Corrosion Science            biofilm under organic carbon starvation        TX0008536177
                                                                                             New insight into atmospheric alteration
2410 Elsevier Ltd.   10.1016/j.corsci.2017.03.025   0010-938X   Corrosion Science            of alkali-lime silicate glasses                TX0008483386
                                                                                             On the stress corrosion crack growth
                                                                                             behaviour in high temperature water of
                                                                                             316L stainless steel made by laser
                                                                                             powder bed fusion additive
2411 Elsevier Ltd.   10.1016/j.corsci.2017.09.017   0010-938X   Corrosion Science            manufacturing                                  TX0008532734
                                                                                             Sulphidation of Au-Ag alloys in the
2412 Elsevier Ltd.   10.1016/j.corsci.2017.03.020   0010-938X   Corrosion Science            presence of pyrite (experimental data)         TX0008464884
                                                                                             The effect of reversion heat treatment on
                                                                                             the degree of sensitisation for aluminium
2413 Elsevier Ltd.   10.1016/j.corsci.2017.07.015   0010-938X   Corrosion Science            alloy AA5083                                   TX0008514687
                                                                                             Three indazole derivatives as corrosion
                                                                                             inhibitors of copper in a neutral chloride
2414 Elsevier Ltd.   10.1016/j.corsci.2017.07.012   0010-938X   Corrosion Science            solution                                       TX0008514687
                                                                                             Assessing the √ísocial brain√ì in
2415 Elsevier Ltd.   10.1016/j.cortex.2017.05.022   0010-9452   Cortex                       dementia: Applying TASIT-S                     TX0008496663




                                                                    Page 109 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 111 of 142

No.   Plaintiff      DOI                                ISSN        Journal                           Article                                     Copyright Registration
                                                                                                      Cortical trajectories during adolescence
                                                                                                      in preterm born teenagers with very low
2416 Elsevier Ltd.   10.1016/j.cortex.2015.12.001       0010-9452   Cortex                            birthweight                                 TX0008198653
                                                                                                      Cross-situational word learning in
2417 Elsevier Ltd.   10.1016/j.cortex.2017.04.020       0010-9452   Cortex                            aphasia                                     TX0008496663
                                                                                                      Interhemispheric inhibition is
                                                                                                      dynamically regulated during action
2418 Elsevier Ltd.   10.1016/j.cortex.2016.03.003       0010-9452   Cortex                            observation                                 TX0008313411
                                                                                                      Meta-analytic evidence for the non-
                                                                                                      modularity of pitch processing in
2419 Elsevier Ltd.   10.1016/j.cortex.2015.05.002       0010-9452   Cortex                            congenital amusia                           TX0008129289
                                                                                                      Multi-factorial modulation of
                                                                                                      hemispheric specialization and plasticity
                                                                                                      for language in healthy and pathological
2420 Elsevier Ltd.   10.1016/j.cortex.2016.05.013       0010-9452   Cortex                            conditions: A review                        TX0008383284
                                                                                                      On the left anterior negativity (LAN):
                                                                                                      The case of morphosyntactic agreement:
2421 Elsevier Ltd.   10.1016/j.cortex.2014.06.009       0010-9452   Cortex                            A Reply to Tanner et√äal.                   TX0008100890
                                                                                                      Spatiotemporal reorganization of the
2422 Elsevier Ltd.   10.1016/j.cortex.2017.04.012       0010-9452   Cortex                            reading network in adult dyslexia           TX0008483398
                                                                                                      The neural correlates of auditory and
                                                                                                      visuospatial span in logopenic
                                                                                                      progressive aphasia and Alzheimer's
2423 Elsevier Ltd.   10.1016/j.cortex.2016.07.003       0010-9452   Cortex                            disease                                     TX0008338247

                                                                                                      Lamniform sharks from the Cenomanian
2424 Elsevier Ltd.   10.1016/j.cretres.2017.09.021      0195-6671   Cretaceous Research               (Upper Cretaceous) of Venezuela             TX0008573032
                                                                                                      Genetic basis of Cry1F resistance in two
                                                                                                      Brazilian populations of fall armyworm,
2425 Elsevier Ltd.   10.1016/j.cropro.2015.12.014       0261-2194   Crop Protection                   Spodoptera frugiperda                       TX0008255290
                                                                                                      10K high frequency pulse tube
2426 Elsevier Ltd.   10.1016/j.cryogenics.2016.04.003   0011-2275   Cryogenics                        cryocooler with precooling                  TX0008327473
                                                                                                      Advances on a cryogen-free Vuilleumier
2427 Elsevier Ltd.   10.1016/j.cryogenics.2017.01.007   0011-2275   Cryogenics                        type pulse tube cryocooler                  TX0008424823
                                                                                                      Cascade pulse-tube cryocooler using a
2428 Elsevier Ltd.   10.1016/j.cryogenics.2017.08.002   0011-2275   Cryogenics                        displacer for efficient work recovery       TX0008537011
                                                                                                      Design, development and testing twin
2429 Elsevier Ltd.   10.1016/j.cryogenics.2017.08.001   0011-2275   Cryogenics                        pulse tube cryocooler                       TX0008537011

                                                                                                      Development and application of a
                                                                                                      generic CFD toolkit covering the heat
                                                                                                      flows in combined solid√êliquid systems
                                                                                                      with emphasis on the thermal design of
2430 Elsevier Ltd.   10.1016/j.cryogenics.2016.04.007   0011-2275   Cryogenics                        HiLumi superconducting magnets          TX0008356409
                                                                                                  Experimental measurements and
                                                                                                  evaluation of the expanded water
                                                                                                  repellent perlite used for the cargo
2431 Elsevier Ltd.   10.1016/j.cryogenics.2017.08.006   0011-2275   Cryogenics                    containment system of LNG carrier               TX0008550444
                                                                    Current Opinion in Behavioral Claustrum, consciousness, and time
2432 Elsevier Ltd.   10.1016/j.cobeha.2016.02.032       2352-1546   Sciences                      perception                                      TX0008299019
                                                                    Current Opinion in Behavioral Contemporary topics in fish cognition
2433 Elsevier Ltd.   10.1016/j.cobeha.2017.03.002       2352-1546   Sciences                      and behaviour                                   TX0008541974
                                                                    Current Opinion in Behavioral Synchronization and temporal
2434 Elsevier Ltd.   10.1016/j.cobeha.2016.02.027       2352-1546   Sciences                      processing                                      TX0008299019
                                                                    Current Opinion in Behavioral Taxonomies of timing: where does the
2435 Elsevier Ltd.   10.1016/j.cobeha.2016.02.034       2352-1546   Sciences                      cerebellum fit in?                              TX0008299019
                                                                    Current Opinion in Behavioral The persistence of memory: how the
2436 Elsevier Ltd.   10.1016/j.cobeha.2017.09.003       2352-1546   Sciences                      brain encodes time in memory                    TX0008556537
                                                                                                  Transgenerational paternal transmission
                                                                                                  of acquired traits: stress-induced
                                                                    Current Opinion in Behavioral modification of the sperm regulatory
2437 Elsevier Ltd.   10.1016/j.cobeha.2017.02.007       2352-1546   Sciences                      transcriptome and offspring phenotypes          TX0008474030
                                                                                                  Impact of myeloid cells on the efficacy
2438 Elsevier Ltd.   10.1016/j.coi.2014.05.009          0952-7915   Current Opinion in Immunology of anticancer chemotherapy                      TX0008014304
                                                                                                  The melting pot of the MHC II
2439 Elsevier Ltd.   10.1016/j.coi.2016.03.004          0952-7915   Current Opinion in Immunology peptidome                                       TX0008320350

2440 Elsevier Ltd.   10.1016/j.mib.2014.06.007          1369-5274   Current Opinion in Microbiology Trypanosoma brucei: meet the system           TX0008064362
                                                                                                     Dynamic network interactions
2441 Elsevier Ltd.   10.1016/j.conb.2016.06.014         0959-4388   Current Opinion in Neurobiology supporting internally-oriented cognition      TX0008386376
                                                                    Current Opinion in               3D intestinal organoids in metabolic
2442 Elsevier Ltd.   10.1016/j.coph.2017.09.003         1471-4892   Pharmacology                     research: virtual reality in a dish          TX0008553745
                                                                                                     The world according to GARP
2443 Elsevier Ltd.   10.1016/j.pbi.2017.07.006          1369-5266   Current Opinion in Plant Biology transcription factors                        TX0008517152
                                                                                                     Effects of relationship functioning on the
                                                                                                     biological experience of stress and
2444 Elsevier Ltd.   10.1016/j.copsyc.2016.04.014       2352-250X   Current Opinion in Psychology physical health                                 TX0008398985




                                                                        Page 110 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 112 of 142

No.   Plaintiff      DOI                             ISSN        Journal                          Article                                     Copyright Registration
                                                                 Cytokine & Growth Factor         Opposing roles of IL-10 in acute
2445 Elsevier Ltd.   10.1016/j.cytogfr.2016.07.003   1359-6101   Reviews                          bacterial infection                         TX0008369791
                                                                                                  The in vivo significance of necroptosis:
                                                                 Cytokine & Growth Factor         Lessons from exploration of caspase-8
2446 Elsevier Ltd.   10.1016/j.cytogfr.2013.12.001   1359-6101   Reviews                          function                                    TX0008099512
                                                                                                  The role of interleukin 10 in human
                                                                 Cytokine & Growth Factor         papilloma virus infection and
2447 Elsevier Ltd.   10.1016/j.cytogfr.2017.03.002   1359-6101   Reviews                          progression to cervical carcinoma           TX0008480941
                                                                 Deep Sea Research Part I:        Bottom trapped internal waves over the
2448 Elsevier Ltd.   10.1016/j.dsr.2016.11.007       0967-0637   Oceanographic Research Papers    Malin Sea continental slope                 TX0008387935
                                                                                                  Distributions and sea-to-air fluxes of
                                                                 Deep Sea Research Part I:        nitrous oxide in the South China Sea and
2449 Elsevier Ltd.   10.1016/j.dsr.2016.06.006       0967-0637   Oceanographic Research Papers    the West Philippines Sea                    TX0008389805
                                                                                                  Eddy effects on surface chlorophyll in
                                                                                                  the northern South China Sea:
                                                                 Deep Sea Research Part I:        Mechanism investigation and temporal
2450 Elsevier Ltd.   10.1016/j.dsr.2016.03.004       0967-0637   Oceanographic Research Papers    variability analysis                        TX0008310055
                                                                                                  Formation mechanism of authigenic
                                                                                                  gypsum in marine methane hydrate
                                                                 Deep Sea Research Part I:        settings: Evidence from the northern
2451 Elsevier Ltd.   10.1016/j.dsr.2016.06.010       0967-0637   Oceanographic Research Papers    South China Sea                             TX0008389805
                                                                                                  Reproductive biology of the two deep-
                                                                                                  sea chimaerids, longnose spookfish
                                                                 Deep Sea Research Part I:        (Harriotta raleighana) and Pacific
2452 Elsevier Ltd.   10.1016/j.dsr.2016.11.008       0967-0637   Oceanographic Research Papers    spookfish (Rhinochimaera pacifica)          TX0008421845
                                                                                                 Temporal and spatial variations in the
                                                                                                 polychaete (Annelida) populations on the
                                                                 Deep Sea Research Part I:       upper continental slope of the northern
2453 Elsevier Ltd.   10.1016/j.dsr.2016.12.002       0967-0637   Oceanographic Research Papers Gulf of Mexico                                 TX0008387935
                                                                                                 Feeding strategies and ecological roles of
                                                                 Deep Sea Research Part II:      three predatory pelagic fish in the
2454 Elsevier Ltd.   10.1016/j.dsr2.2016.06.009      0967-0645   Topical Studies in Oceanography western Mediterranean Sea                    TX0008491332
                                                                                                 Heterotrophic bacterial production,
                                                                                                 respiration, and growth efficiency
                                                                 Deep Sea Research Part II:      associated with upwelling intensity in the
2455 Elsevier Ltd.   10.1016/j.dsr2.2017.07.002      0967-0645   Topical Studies in Oceanography Ulleung Basin, East Sea                      TX0008530585
                                                                                                 Mass balance estimates of carbon export
                                                                 Deep Sea Research Part II:      in different water masses of the Chukchi
2456 Elsevier Ltd.   10.1016/j.dsr2.2016.05.003      0967-0645   Topical Studies in Oceanography Sea shelf                                    TX0008327115

                                                                 Deep Sea Research Part II:      Picturing thermal niches and biomass of
2457 Elsevier Ltd.   10.1016/j.dsr2.2016.05.028      0967-0645   Topical Studies in Oceanography hydrothermal vent species                  TX0008461268
                                                                                                 Seasonal forecasting of dolphinfish
                                                                 Deep Sea Research Part II:      distribution in eastern Australia to aid
2458 Elsevier Ltd.   10.1016/j.dsr2.2017.03.004      0967-0645   Topical Studies in Oceanography recreational fishers and managers          TX0008491332
                                                                                                 The role of the male copulatory organs in
                                                                 Deep Sea Research Part II:      the colonization of the pelagic by shrimp-
2459 Elsevier Ltd.   10.1016/j.dsr2.2016.11.018      0967-0645   Topical Studies in Oceanography like eucarids                              TX0008461268
                                                                                                  A novel calcium-independent
                                                                                                  phospholipase A2 and its physiological
                                                                 Developmental & Comparative      roles in development and immunity of a
2460 Elsevier Ltd.   10.1016/j.dci.2017.08.014       0145-305X   Immunology                       lepidopteran insect, Spodoptera exigua      TX0008516561
                                                                                                  Comparative study of three C1q domain
                                                                 Developmental & Comparative      containing proteins from pacific oyster
2461 Elsevier Ltd.   10.1016/j.dci.2017.09.014       0145-305X   Immunology                       Crassostrea gigas                           TX0008532732
                                                                                                  Effectivity of oral recombinant DNA
                                                                 Developmental & Comparative      vaccine against Streptococcus agalactiae
2462 Elsevier Ltd.   10.1016/j.dci.2017.07.024       0145-305X   Immunology                       in Nile tilapia                             TX0008516561
                                                                                                  Identification of neuroglobin as a novel
                                                                 Developmental & Comparative      player in anti-bacterial responses in
2463 Elsevier Ltd.   10.1016/j.dci.2017.08.004       0145-305X   Immunology                       amphioxus                                   TX0008516561
                                                                                                  In the shadow: The emerging role of
                                                                 Developmental & Comparative      long non-coding RNAs in the immune
2464 Elsevier Ltd.   10.1016/j.dci.2017.03.024       0145-305X   Immunology                       response of Atlantic salmon                 TX0008467483
                                                                                                  Intronless and intron-containing type I
                                                                                                  IFN genes coexist in amphibian
                                                                                                  Xenopus tropicalis: Insights into the
                                                                 Developmental & Comparative      origin and evolution of type I IFNs in
2465 Elsevier Ltd.   10.1016/j.dci.2016.10.007       0145-305X   Immunology                       vertebrates                                 TX0008368839
                                                                                                  MicroRNA-based transcriptomic
                                                                                                  responses of Atlantic salmon during
                                                                 Developmental & Comparative      infection by the intracellular bacterium
2466 Elsevier Ltd.   10.1016/j.dci.2017.08.016       0145-305X   Immunology                       Piscirickettsia salmonis                    TX0008516561
                                                                                                  Pigment epithelium-derived factor
                                                                                                  improves TNF_-induced hepatic
                                                                 Developmental & Comparative      steatosis in grass carp
2467 Elsevier Ltd.   10.1016/j.dci.2017.01.016       0145-305X   Immunology                       (Ctenopharyngodon idella)                   TX0008438972




                                                                     Page 111 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 113 of 142

No.   Plaintiff      DOI                               ISSN        Journal                       Article                                     Copyright Registration
                                                                                                 Shrimp with knockdown of LvSOCS2,
                                                                                                 a negative feedback loop regulator of
                                                                                                 JAK/STAT pathway in Litopenaeus
                                                                   Developmental & Comparative   vannamei, exhibit enhanced resistance
2468 Elsevier Ltd.   10.1016/j.dci.2016.07.021         0145-305X   Immunology                    against WSSV                                TX0008348566
                                                                                                 The CC and CXC chemokine receptors
                                                                                                 in channel catfish (Ictalurus punctatus)
                                                                   Developmental & Comparative   and their involvement in disease and
2469 Elsevier Ltd.   10.1016/j.dci.2017.08.012         0145-305X   Immunology                    hypoxia responses                           TX0008516561
                                                                                                 The hematopoiesis in gill and its role in
                                                                                                 the immune response of Pacific oyster
                                                                   Developmental & Comparative   Crassostrea gigas against secondary
2470 Elsevier Ltd.   10.1016/j.dci.2017.01.024         0145-305X   Immunology                    challenge with Vibrio splendidus            TX0008438972
                                                                   Developmental & Comparative   The versatile functions of LRR-only
2471 Elsevier Ltd.   10.1016/j.dci.2017.08.005         0145-305X   Immunology                    proteins in mollusk Chlamys farreri         TX0008516561
                                                                                                 Entrepreneurial patent management in
2472 Elsevier Ltd.   10.1016/j.drudis.2016.02.018      1359-6446   Drug Discovery Today          pharmaceutical startups                     TX0008319922
                                                                                                 A mechanopharmacology approach to
                                                                                                 overcome chemoresistance in pancreatic
2473 Elsevier Ltd.   10.1016/j.drup.2017.07.001        1368-7646   Drug Resistance Updates       cancer                                      TX0008530720
                                                                                                 Can microbial cells develop resistance to
                                                                                                 oxidative stress in antimicrobial
2474 Elsevier Ltd.   10.1016/j.drup.2017.07.003        1368-7646   Drug Resistance Updates       photodynamic inactivation?                  TX0008530720

                                                                                                 Synthesis and optical properties of new
                                                                                                 highly NIR reflective inorganic pigments
2475 Elsevier Ltd.   10.1016/j.dyepig.2017.01.021      0143-7208   Dyes and Pigments             RE6Mo2O15 (RE√ä=√äTb, Dy, Ho, Er) TX0008433581
                                                                                                 Are perfectionistic concerns an
                                                                                                 antecedent of or a consequence of binge
                                                                                                 eating, or both? A short-term four-wave
                                                                                                 longitudinal study of undergraduate
2476 Elsevier Ltd.   10.1016/j.eatbeh.2017.01.001      1471-0153   Eating Behaviors              women                                   TX0008541985
                                                                                                 Effects of engineered iron nanoparticles
                                                                                                 on the bryophyte, Physcomitrella patens
                                                                   Ecotoxicology and             (Hedw.) Bruch & Schimp, after foliar
2477 Elsevier Ltd.   10.1016/j.ecoenv.2014.12.035      0147-6513   Environmental Safety          exposure                                 TX0008357100
                                                                                                 Blind spots in the party system: Spatial
                                                                                                 voting and issue salience if voters face
2478 Elsevier Ltd.   10.1016/j.electstud.2017.07.001   0261-3794   Electoral Studies             scarce choices                           TX0008533369
                                                                                                 Gender quotas, candidate background
                                                                                                 and the election of women: A paradox of
                                                                                                 gender quotas in open-list proportional
2479 Elsevier Ltd.   10.1016/j.electstud.2014.06.009   0261-3794   Electoral Studies             representation systems                    TX0008123861
                                                                                                 Political participation, personality, and
                                                                                                 the conditional effect of campaign
2480 Elsevier Ltd.   10.1016/j.electstud.2016.11.018   0261-3794   Electoral Studies             mobilization                              TX0008424830

                                                                                                 The 2015 presidential election in Nigeria:
2481 Elsevier Ltd.   10.1016/j.electstud.2016.07.008   0261-3794   Electoral Studies             Gaining insights with spatial analysis     TX0008362143
                                                                                                 Influence of methane content on a LNG
                                                                                                 heavy-duty engine with high
2482 Elsevier Ltd.   10.1016/j.energy.2017.04.039      0360-5442   Energy                        compression ratio                          TX0008506257
                                                                                                 Preliminary tests on dynamic
                                                                                                 characteristics of a CO2 transcritical
                                                                                                 power cycle using an expansion valve in
2483 Elsevier Ltd.   10.1016/j.energy.2017.09.022      0360-5442   Energy                        engine waste heat recovery                  TX0008539113
                                                                                                 Thermodynamic analysis on theoretical
                                                                                                 models of cycle combined heat exchange
                                                                                                 process: The reversible heat exchange
2484 Elsevier Ltd.   10.1016/j.energy.2017.02.103      0360-5442   Energy                        process                                     TX0008464188
                                                                                                 Energy and exergy analysis of the turbo-
                                                                                                 generators and steam turbine for the
                                                                   Energy Conversion and         main feed water pump drive on LNG
2485 Elsevier Ltd.   10.1016/j.enconman.2017.03.007    0196-8904   Management                    carrier                                     TX0008467777
                                                                                                 Experimental comparison between four
                                                                                                 CO2-based transcritical Rankine cycle
                                                                   Energy Conversion and         (CTRC) systems for engine waste heat
2486 Elsevier Ltd.   10.1016/j.enconman.2017.08.009    0196-8904   Management                    recovery                                    TX0008547916
                                                                                                 Integrating geothermal into coal-fired
                                                                   Energy Conversion and         power plant with carbon capture: A
2487 Elsevier Ltd.   10.1016/j.enconman.2017.06.016    0196-8904   Management                    comparative study with solar energy         TX0008527691
                                                                                                 Swedish-Norwegian tradable green
                                                                                                 certificates: Scheme design flaws and
2488 Elsevier Ltd.   10.1016/j.enpol.2017.04.012       0301-4215   Energy Policy                 perceived investment barriers               TX0008471487
                                                                                                 A systematic review of strategies for
                                                                   Energy Research & Social      overcoming the barriers to energy-
2489 Elsevier Ltd.   10.1016/j.erss.2017.03.010        2214-6296   Science                       efficient technologies in buildings         TX0008529475




                                                                       Page 112 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 114 of 142

No.   Plaintiff      DOI                                 ISSN        Journal                          Article                                    Copyright Registration
                                                                                                      Techno-economic demand projections
                                                                                                      and scenarios for the Bolivian energy
2490 Elsevier Ltd.   10.1016/j.esr.2017.03.001           2211-467X   Energy Strategy Reviews          system                                      TX0008495523
                                                                                                      The grid-connected solar energy in India:
2491 Elsevier Ltd.   10.1016/j.esr.2016.06.002           2211-467X   Energy Strategy Reviews          Structures and challenges                   TX0008336207
                                                                     Engineering Analysis with        Compact approximation stencils based
2492 Elsevier Ltd.   10.1016/j.enganabound.2016.11.002   0955-7997   Boundary Elements                on integrated flat radial basis functions TX0008364537
                                                                                                      Scalable topology optimization with the
                                                                     Engineering Analysis with        kernel-independent fast multipole
2493 Elsevier Ltd.   10.1016/j.enganabound.2017.07.020   0955-7997   Boundary Elements                method                                      TX0008545837
                                                                                                      Elastic-plastic fracture response of
                                                                                                      multiple 3-D interacting cracks in
                                                                                                      offshore pipelines subjected to large
2494 Elsevier Ltd.   10.1016/j.engfailanal.2017.02.003   1350-6307   Engineering Failure Analysis     plastic strains                             TX0008426138
                                                                                                      Failure analysis in high pressure
                                                                                                      thermoplastic hose fittings submitted to
2495 Elsevier Ltd.   10.1016/j.engfailanal.2017.01.008   1350-6307   Engineering Failure Analysis     cold forming by swaging process             TX0008426131
                                                                                                      Failure mode analysis of a diesel motor
2496 Elsevier Ltd.   10.1016/j.engfailanal.2017.06.010   1350-6307   Engineering Failure Analysis     crankshaft                                  TX0008540665
                                                                                                      Pitting corrosion failure analysis of a wet
2497 Elsevier Ltd.   10.1016/j.engfailanal.2017.08.012   1350-6307   Engineering Failure Analysis     gas pipeline                                TX0008540665
                                                                                                      Structural performance and associated
                                                                                                      lessons to be learned from world
                                                                                                      earthquakes in Nepal after 25 April 2015
2498 Elsevier Ltd.   10.1016/j.engfailanal.2016.06.002   1350-6307   Engineering Failure Analysis     (MW 7.8) Gorkha earthquake                  TX0008326306
                                                                                                      Comparison of unit cell-based
                                                                                                      computational methods for predicting the
2499 Elsevier Ltd.   10.1016/j.engstruct.2017.03.005     0141-0296   Engineering Structures           strength of wood                            TX0008460291
                                                                                                      Stress at ultimate in unbonded tendons
                                                                                                      for ungrouted post-tensioned masonry
2500 Elsevier Ltd.   10.1016/j.engstruct.2017.01.046     0141-0296   Engineering Structures           beams                                       TX0008463596
                                                                                                      Maternal cell phone use during
                                                                                                      pregnancy and child behavioral problems
2501 Elsevier Ltd.   10.1016/j.envint.2017.03.024        0160-4120   Environment International        in five birth cohorts                       TX0008479996
                                                                                                      Mortality burden of diurnal temperature
                                                                                                      range and its temporal changes: A multi-
2502 Elsevier Ltd.   10.1016/j.envint.2017.10.018        0160-4120   Environment International        country study                               TX0008554664
                                                                                                      Combining watershed models and
                                                                                                      knowledge-based models to predict local-
                                                                     Environmental Modelling &        scale impacts of climate change on
2503 Elsevier Ltd.   10.1016/j.envsoft.2016.07.009       1364-8152   Software                         endangered wildlife                         TX0008388177
                                                                                                      Enhancing the SWAT model for
                                                                     Environmental Modelling &        simulating denitrification in riparian
2504 Elsevier Ltd.   10.1016/j.envsoft.2017.03.017       1364-8152   Software                         zones at the river basin scale              TX0008484198
                                                                                                      Modeling metal-sediment interaction
                                                                     Environmental Modelling &        processes: Parameter sensitivity
2505 Elsevier Ltd.   10.1016/j.envsoft.2016.02.026       1364-8152   Software                         assessment and uncertainty analysis         TX0008313746
                                                                                                      Comparison of models for predicting the
                                                                                                      changes in phytoplankton community
                                                                                                      composition in the receiving water
                                                                                                      system of an inter-basin water transfer
2506 Elsevier Ltd.   10.1016/j.envpol.2017.02.001        0269-7491   Environmental Pollution          project                                 TX0008429304

                                                                                                    Coupled production and emission of
                                                                                                    short chain perfluoroalkyl acids from a
                                                                                                    fast developing fluorochemical industry:
                                                                                                    Evidence from yearly and seasonal
2507 Elsevier Ltd.   10.1016/j.envpol.2016.08.079        0269-7491   Environmental Pollution        monitoring in Daling River Basin, China      TX0008388853
                                                                                                    40 years of global environmental
2508 Elsevier Ltd.   10.1016/j.envsci.2017.05.001        1462-9011   Environmental Science & Policy assessments: A retrospective analysis        TX0008524595
                                                                                                    Assessing adaptive capacity through
                                                                                                    governance networks: The elaboration of
                                                                                                    the flood risk management plan in
2509 Elsevier Ltd.   10.1016/j.envsci.2017.08.014        1462-9011   Environmental Science & Policy Austria                                      TX0008524595
                                                                                                    Conflicts and security in integrated water
2510 Elsevier Ltd.   10.1016/j.envsci.2017.03.015        1462-9011   Environmental Science & Policy resources management                         TX0008483998

                                                                                                    Corporate minerals and community
                                                                                                    development dilemma in the Surat
                                                                                                    Resource Region, Australia: Implications
2511 Elsevier Ltd.   10.1016/j.envsci.2017.08.006        1462-9011   Environmental Science & Policy for resource development planning        TX0008524595
                                                                                                    Correlating negotiation hotspot issues,
                                                                                                    Paris climate agreement and the
2512 Elsevier Ltd.   10.1016/j.envsci.2017.07.010        1462-9011   Environmental Science & Policy international climate policy regime      TX0008524595
                                                                                                    Small cetacean bycatch as estimated from
                                                                                                    stranding schemes: The common dolphin
2513 Elsevier Ltd.   10.1016/j.envsci.2016.05.004        1462-9011   Environmental Science & Policy case in the northeast Atlantic           TX0008325100




                                                                         Page 113 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 115 of 142

No.   Plaintiff      DOI                              ISSN        Journal                          Article                                       Copyright Registration

                                                                                                 The evolving role of government in the
                                                                                                 adaptive governance of freshwater social-
2514 Elsevier Ltd.   10.1016/j.envsci.2017.07.011     1462-9011   Environmental Science & Policy ecological systems in the western US           TX0008524595
                                                                                                 Cell autonomous sonic hedgehog
                                                                                                 signaling contributes to maintenance of
2515 Elsevier Ltd.   10.1016/j.exer.2017.07.014       0014-4835   Experimental Eye Research      retinal endothelial tight junctions            TX0008514311
                                                                                                 Macromolecular markers in normal
                                                                                                 human retina and applications to human
2516 Elsevier Ltd.   10.1016/j.exer.2016.01.002       0014-4835   Experimental Eye Research      retinal disease                                TX0008338193
                                                                                                 Melatonin synthesis in the human ciliary
                                                                                                 body triggered by TRPV4 activation:
                                                                                                 Involvement of AANAT
2517 Elsevier Ltd.   10.1016/j.exer.2017.06.018       0014-4835   Experimental Eye Research      phosphorylation                                TX0008543481
                                                                                                 Presence of melanopsin in human
                                                                                                 crystalline lens epithelial cells and its role
2518 Elsevier Ltd.   10.1016/j.exer.2016.11.019       0014-4835   Experimental Eye Research      in melatonin synthesis                         TX0008453138
                                                                                                 Retinal accumulation of zeaxanthin,
                                                                                                 lutein, and _-carotene in mice deficient in
2519 Elsevier Ltd.   10.1016/j.exer.2017.02.016       0014-4835   Experimental Eye Research      carotenoid cleavage enzymes                    TX0008471962
                                                                                                   The S1P1 receptor-selective agonist
                                                                                                   CYM-5442 protects retinal ganglion
                                                                                                   cells in endothelin-1 induced retinal
2520 Elsevier Ltd.   10.1016/j.exer.2017.08.005       0014-4835   Experimental Eye Research        ganglion cell loss                            TX0008514311
                                                                                                   Experimental study on fire response of
2521 Elsevier Ltd.   10.1016/j.firesaf.2017.05.016    0379-7112   Fire Safety Journal              double glazed panels in curtain walls         `
                                                                                                   Functional properties of encapsulated
                                                                                                   Cagaita (Eugenia dysenterica DC.) fruit
2522 Elsevier Ltd.   10.1016/j.fbio.2017.03.003       2212-4292   Food Bioscience                  extract                                       TX0008467559
                                                                                                   Physical and rheological properties of
                                                                                                   fish gelatin gel as influenced by _-
2523 Elsevier Ltd.   10.1016/j.fbio.2017.09.001       2212-4292   Food Bioscience                  carrageenan                                   TX0008549011
                                                                                                   _-Fe2O3 magnetic nanoparticle
                                                                                                   functionalized with carboxylated multi
                                                                                                   walled carbon nanotube for magnetic
                                                                                                   solid phase extractions and
                                                                                                   determinations of Sudan dyes and Para
2524 Elsevier Ltd.   10.1016/j.foodchem.2017.09.039   0308-8146   Food Chemistry                   Red in food samples                       TX0008540902
                                                                                                   Colour stabilities of sour cherry juice
                                                                                                   concentrates enhanced with gallic acid
2525 Elsevier Ltd.   10.1016/j.foodchem.2015.10.098   0308-8146   Food Chemistry                   and various plant extracts during storage TX0008357609

                                                                                                   Evaluation of the combination of micellar
                                                                                                   electrokinetic capillary chromatography
                                                                                                   with sweeping and cation selective
                                                                                                   exhaustive injection for the determination
2526 Elsevier Ltd.   10.1016/j.foodchem.2016.06.056   0308-8146   Food Chemistry                   of 5-nitroimidazoles in egg samples           TX0008331426
                                                                                                   Structural modeling of the relationship
                                                                                                   among food safety knowledge, attitude
2527 Elsevier Ltd.   10.1016/j.foodcont.2016.08.032   0956-7135   Food Control                     and behavior of hotel staff in Turkey         TX0008363327
                                                                                                   Composite and nanocomposite films
2528 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.013    0268-005X   Food Hydrocolloids               based on amaranth biopolymers                 TX0008532787
                                                                                                   Deformation and fracture behavior of
2529 Elsevier Ltd.   10.1016/j.foodhyd.2016.04.007    0268-005X   Food Hydrocolloids               physical gelatin gel systems                  TX0008331868
                                                                                                   Effect of acid-ethanol treatment and
                                                                                                   debranching on the structural
                                                                                                   characteristics and digestible properties
                                                                                                   of maize starches with different amylose
2530 Elsevier Ltd.   10.1016/j.foodhyd.2017.01.040    0268-005X   Food Hydrocolloids               contents                                      TX0008444516
                                                                                                   Effects of sulfated polysaccharides from
                                                                                                   green alga Ulva intestinalis on
                                                                                                   physicochemical properties and
2531 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.038    0268-005X   Food Hydrocolloids               microstructure of silver carp surimi          TX0008532787
                                                                                                   Formation and pH-stability of whey
2532 Elsevier Ltd.   10.1016/j.foodhyd.2016.03.039    0268-005X   Food Hydrocolloids               protein fibrils in the presence of lecithin   TX0008331868
                                                                                                   Functional properties and applications of
2533 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.007    0268-005X   Food Hydrocolloids               basil seed gum: An overview                   TX0008528915
                                                                                                   Heteroprotein complex formation of
                                                                                                   bovine serum albumin and lysozyme:
2534 Elsevier Ltd.   10.1016/j.foodhyd.2017.08.016    0268-005X   Food Hydrocolloids               Structure and thermal stability               TX0008532787
                                                                                                   Influence of anionic polysaccharides on
                                                                                                   the physical and oxidative stability of
                                                                                                   hydrolyzed rice glutelin emulsions:
2535 Elsevier Ltd.   10.1016/j.foodhyd.2017.05.018    0268-005X   Food Hydrocolloids               Impact of polysaccharide type and pH    TX0008506512
                                                                                                   Pectin at the oil-water interface:
                                                                                                   Relationship of molecular composition
2536 Elsevier Ltd.   10.1016/j.foodhyd.2016.07.026    0268-005X   Food Hydrocolloids               and structure to functionality          TX0008452302




                                                                      Page 114 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 116 of 142

No.   Plaintiff      DOI                               ISSN        Journal                        Article                                      Copyright Registration
                                                                                                  Physico-mechanical and structural
                                                                                                  characteristics of blend film of poly
                                                                                                  (vinyl alcohol) with biodegradable
                                                                                                  polymers as affected by disorder-to-
2537 Elsevier Ltd.   10.1016/j.foodhyd.2017.04.017     0268-005X   Food Hydrocolloids             order conformational transition              TX0008471820
                                                                                                  Physicochemical properties of _-carotene
                                                                                                  and eugenol co-encapsulated flax seed
                                                                                                  oil powders using OSA starches as wall
2538 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.002     0268-005X   Food Hydrocolloids             material                                     TX0008528915
                                                                                                  Preparation of antimicrobial agar/banana
                                                                                                  powder blend films reinforced with
2539 Elsevier Ltd.   10.1016/j.foodhyd.2016.04.017     0268-005X   Food Hydrocolloids             silver nanoparticles                         TX0008331868
                                                                                                  Rheological characterization of vinal
                                                                                                  gum, a galactomannan extracted from
2540 Elsevier Ltd.   10.1016/j.foodhyd.2017.08.010     0268-005X   Food Hydrocolloids             Prosopis ruscifolia seeds                    TX0008532787
                                                                                                  The molecular structures of leached
                                                                                                  starch during rice cooking are controlled
                                                                                                  by thermodynamic effects, rather than
2541 Elsevier Ltd.   10.1016/j.foodhyd.2017.07.015     0268-005X   Food Hydrocolloids             kinetic effects                              TX0008528915
                                                                                                  Biofilm production by Aureobasidium
                                                                                                  pullulans improves biocontrol against
2542 Elsevier Ltd.   10.1016/j.fm.2017.07.008          0740-0020   Food Microbiology              sour rot in citrus                           TX0008537916
                                                                                                  Enteric bacteria of food ice and their
                                                                                                  survival in alcoholic beverages and soft
2543 Elsevier Ltd.   10.1016/j.fm.2017.04.020          0740-0020   Food Microbiology              drinks                                       TX0008495832
                                                                                                  Escherichia coli transfer from simulated
                                                                                                  wildlife feces to lettuce during foliar
                                                                                                  irrigation: A field study in the
2544 Elsevier Ltd.   10.1016/j.fm.2017.06.009          0740-0020   Food Microbiology              Northeastern United States                   TX0008547248
                                                                                                  Technological properties of Lactobacillus
                                                                                                  plantarum strains isolated from grape
2545 Elsevier Ltd.   10.1016/j.fm.2016.03.002          0740-0020   Food Microbiology              must fermentation                            TX0008369668
                                                                                                  Use of non-Saccharomyces yeasts and
                                                                                                  oenological tannin in red winemaking:
                                                                                                  Influence on colour, aroma and sensorial
2546 Elsevier Ltd.   10.1016/j.fm.2017.07.018          0740-0020   Food Microbiology              properties of young wines                    TX0008537916
                                                                                                  Viable But Not Culturable (VBNC) state
                                                                                                  of Brettanomyces bruxellensis in wine:
                                                                                                  New insights on molecular basis of
                                                                                                  VBNC behaviour using a transcriptomic
2547 Elsevier Ltd.   10.1016/j.fm.2016.06.007          0740-0020   Food Microbiology              approach                                     TX0008318080
                                                                                                  Biosecurity and disease management in
2548 Elsevier Ltd.   10.1016/j.foodpol.2015.04.005     0306-9192   Food Policy                    China√ïs animal agriculture sector           TX0008378407
                                                                                                  Needs-based food and nutrient security
                                                                                                  indices to monitor and modify the food
                                                                                                  supply and intakes: Taiwan,
2549 Elsevier Ltd.   10.1016/j.foodpol.2015.10.006     0306-9192   Food Policy                    1991√ê2010                                   TX0008392798
                                                                                                  Effect of glycine on reaction of cysteine-
                                                                                                  xylose: Insights on initial Maillard stage
2550 Elsevier Ltd.   10.1016/j.foodres.2017.06.012     0963-9969   Food Research International    intermediates to develop meat flavor         TX0008528793
                                                                                                  High-pressure effects on the molecular
                                                                                                  aggregation and physicochemical
                                                                                                  properties of myosin in relation to heat
2551 Elsevier Ltd.   10.1016/j.foodres.2017.06.014     0963-9969   Food Research International    gelation                                     TX0008528793
                                                                                                  The modulatory effect of (-)-
                                                                                                  epigallocatechin 3-O-(3-O-methyl)
                                                                                                  gallate (EGCG3_Me) on intestinal
                                                                                                  microbiota of high fat diet-induced
2552 Elsevier Ltd.   10.1016/j.foodres.2016.12.008     0963-9969   Food Research International    obesity mice model                           TX0008426563
                                                                                                  Fluid loss control mechanism of using
                                                                                                  polymer gel pill based on multi-
                                                                                                  crosslinking during overbalanced well
2553 Elsevier Ltd.   10.1016/j.fuel.2017.08.032        0016-2361   Fuel                           workover and completion                    TX0008545099
                                                                                                  Investigation on the dependence of flash
                                                                                                  point of diesel on the reduced pressure at
2554 Elsevier Ltd.   10.1016/j.fuel.2016.05.062        0016-2361   Fuel                           high altitudes                             TX0008319557
                                                                                                  Oxygen effects on the structure and
                                                                                                  hydrogenation activity of the MoS2
                                                                                                  active site: A mechanism study by DFT
2555 Elsevier Ltd.   10.1016/j.fuel.2016.12.071        0016-2361   Fuel                           calculation                              TX0008426569
                                                                                                  An analytical method for predicting load
2556 Elsevier Ltd.   10.1016/j.geotexmem.2017.07.007   0266-1144   Geotextiles and Geomembranes   acting on geosynthetic overlying voids TX0008522267
                                                                                                  An analytical solution for geotextile-
                                                                                                  wrapped soil based on insights from
2557 Elsevier Ltd.   10.1016/j.geotexmem.2017.05.001   0266-1144   Geotextiles and Geomembranes   DEM analysis                             TX0008496296




                                                                          Page 115 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 117 of 142

No.   Plaintiff      DOI                                 ISSN        Journal                        Article                                     Copyright Registration
                                                                                                    Performance monitoring of Geosynthetic
                                                                                                    Reinforced Soil Integrated Bridge
2558 Elsevier Ltd.   10.1016/j.geotexmem.2016.11.004     0266-1144   Geotextiles and Geomembranes   System (GRS-IBS) in Louisiana               TX0008469914
                                                                                                    Conceptual and 3D simulation modeling
                                                                                                    of the Sorgun hydrothermal reservoir
2559 Elsevier Ltd.   10.1016/j.geothermics.2016.11.012   0375-6505   Geothermics                    (Yozgat,Turkey)                             TX0008432203
                                                                                                    Electric potential anomaly induced by
                                                                                                    humid air convection within Piton de La
2560 Elsevier Ltd.   10.1016/j.geothermics.2016.01.003   0375-6505   Geothermics                    Fournaise volcano, La R≈Ωunion Island       TX0008355907
                                                                                                    Geothermal state of the deep Western
                                                                                                    Alpine Molasse Basin, France-
2561 Elsevier Ltd.   10.1016/j.geothermics.2017.01.004   0375-6505   Geothermics                    Switzerland                                 TX0008440157
                                                                                                    Modeling Reservoir Circulation and
                                                                                                    Economic Performance of the Neal Hot
                                                                                                    Springs Geothermal Power Plant
                                                                                                    (Oregon, U.S.): An Integrated Case
2562 Elsevier Ltd.   10.1016/j.geothermics.2017.04.011   0375-6505   Geothermics                    Study                                       TX0008539823
                                                                                                    A bridge too far? The influence of socio-
                                                                                                    cultural values on the adaptation
                                                                                                    responses of smallholders to a
2563 Elsevier Ltd.   10.1016/j.gloenvcha.2015.07.012     0959-3780   Global Environmental Change    devastating pest outbreak in cocoa          TX0008379058
                                                                                                    Catching sea cucumber fever in coastal
                                                                                                    communities: Conceptualizing the
                                                                                                    impacts of shocks versus trends on
2564 Elsevier Ltd.   10.1016/j.gloenvcha.2017.05.003     0959-3780   Global Environmental Change    social-ecological systems                   TX0008532915
                                                                                                    Key factors which influence the success
                                                                                                    of community forestry in developing
2565 Elsevier Ltd.   10.1016/j.gloenvcha.2015.09.011     0959-3780   Global Environmental Change    countries                                   TX0008379058
                                                                                                    Reframing adaptation: The political
2566 Elsevier Ltd.   10.1016/j.gloenvcha.2015.09.014     0959-3780   Global Environmental Change    nature of climate change adaptation         TX0008379058
                                                                                                    Development of an automated estimator
                                                                                                    of life-cycle carbon emissions for
                                                                                                    residential buildings: A case study in
2567 Elsevier Ltd.   10.1016/j.habitatint.2016.07.003    0197-3975   Habitat International          Nanjing, China                              TX0008346427

                                                                                                    Measuring sprawl in large Chinese cities
                                                                                                    along the Yangtze River via combined
2568 Elsevier Ltd.   10.1016/j.habitatint.2016.06.009    0197-3975   Habitat International          single and multidimensional metrics         TX0008346427
                                                                                                    Spatial landscape transformation of
                                                                                                    Beijing compounds under residents'
2569 Elsevier Ltd.   10.1016/j.habitatint.2016.03.009    0197-3975   Habitat International          willingness                                 TX0008307386
                                                                                                    The regional house prices in China:
2570 Elsevier Ltd.   10.1016/j.habitatint.2017.07.006    0197-3975   Habitat International          Ripple effect or differentiation            TX0008527916
                                                                                                    Urban driving forces and megacity
                                                                                                    expansion threats. Study case in the
2571 Elsevier Ltd.   10.1016/j.habitatint.2017.04.004    0197-3975   Habitat International          Mexico City periphery                       TX0008479801
                                                                     Information Processing &       Beyond actions: Exploring the discovery
2572 Elsevier Ltd.   10.1016/j.ipm.2016.05.007           0306-4573   Management                     of tactics from user logs                   TX0008349255
                                                                                                    Atmospheric cold plasma dissipation
                                                                     Innovative Food Science &      efficiency of agrochemicals on
2573 Elsevier Ltd.   10.1016/j.ifset.2017.02.012         1466-8564   Emerging Technologies          blueberries                                 TX0008571769
                                                                     Innovative Food Science &      Designing of high voltage electric field
2574 Elsevier Ltd.   10.1016/j.ifset.2016.06.015         1466-8564   Emerging Technologies          for soybean and sunflower oil bleaching     TX0008353773
                                                                     Innovative Food Science &      Effects of atmospheric cold plasma and
2575 Elsevier Ltd.   10.1016/j.ifset.2015.09.001         1466-8564   Emerging Technologies          ozone on prebiotic orange juice             TX0008356379
                                                                                                    Modification of dietary fibers from
                                                                                                    purple-fleshed potatoes (Heimeiren) with
                                                                                                    high hydrostatic pressure and high
                                                                     Innovative Food Science &      pressure homogenization processing: A
2576 Elsevier Ltd.   10.1016/j.ifset.2017.05.012         1466-8564   Emerging Technologies          comparative study                        TX0008546239
                                                                                                    Adipokinetic hormone receptor gene
                                                                                                    identification and its role in
                                                                                                    triacylglycerol mobilization and sexual
                                                                     Insect Biochemistry and        behavior in the oriental fruit fly
2577 Elsevier Ltd.   10.1016/j.ibmb.2017.09.006          0965-1748   Molecular Biology              (Bactrocera dorsalis)                       TX0008539834
                                                                                                    FOXA transcriptional factor modulates
                                                                                                    insect susceptibility to Bacillus
                                                                                                    thuringiensis Cry1Ac toxin by regulating
                                                                     Insect Biochemistry and        the expression of toxin-receptor ABCC2
2578 Elsevier Ltd.   10.1016/j.ibmb.2017.07.004          0965-1748   Molecular Biology              and ABCC3 genes                          TX0008524292
                                                                                                    Molecular basis of peripheral olfactory
                                                                                                    sensing during oviposition in the
                                                                     Insect Biochemistry and        behavior of the parasitic wasp Anastatus
2579 Elsevier Ltd.   10.1016/j.ibmb.2017.09.001          0965-1748   Molecular Biology              japonicus                                TX0008543502




                                                                         Page 116 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 118 of 142

No.   Plaintiff      DOI                                   ISSN          Journal                           Article                                        Copyright Registration
                                                                                                           Dissolution and precipitation kinetics of
                                                                                                           Cu6Sn5 intermetallics in Cu/Sn/Cu
                                                                                                           micro interconnects under temperature
2580 Elsevier Ltd.   10.1016/j.intermet.2016.08.008        0966-9795     Intermetallics                    gradient                                  TX0008352162
                                                                                                           Experimental and ab-initio study of the
                                                                                                           Zr- and Cr-enriched aluminide layer
                                                                                                           produced on an IN 713C Inconel
                                                                                                           substrate by CVD; investigations of the
                                                                                                           layer morphology, structural stability,
                                                                                                           mechanical properties, and corrosion
2581 Elsevier Ltd.   10.1016/j.intermet.2016.04.003        0966-9795     Intermetallics                    resistance                              TX0008318410
                                                                                                           An experimental study of inclination on
                                                                                                           the boiling heat transfer characteristics of
                     10.1016/j.icheatmasstransfer.2015.01.00             International Communications in   a micro-channel heat sink using HFE-
2582 Elsevier Ltd.   7                                       0735-1933   Heat and Mass Transfer            7100                                           TX0008073998
                                                                                                           Analysis on the mechanism of
                                                                                                           evolutionary process of counter-rotating
                     10.1016/j.icheatmasstransfer.2017.06.00             International Communications in   vortex pair in film cooling based on
2583 Elsevier Ltd.   4                                       0735-1933   Heat and Mass Transfer            hybrid thermal lattice Boltzmann method        TX0008536720
                                                                                                           Analytically-integrated radial integration
                     10.1016/j.icheatmasstransfer.2016.10.01             International Communications in   BEM for solving three-dimensional
2584 Elsevier Ltd.   0                                       0735-1933   Heat and Mass Transfer            transient heat conduction problems             TX0008365442
                                                                                                           Constructal complex-objective
                                                                                                           optimization for tree-shaped hot water
                     10.1016/j.icheatmasstransfer.2017.07.00             International Communications in   networks over a rectangular area using
2585 Elsevier Ltd.   8                                       0735-1933   Heat and Mass Transfer            global optimization method                     TX0008536720
                                                                                                           Experimental study of flow regime
                                                                                                           characteristics in diesel multi-hole
                     10.1016/j.icheatmasstransfer.2014.10.00             International Communications in   nozzles with different structures and
2586 Elsevier Ltd.   1                                       0735-1933   Heat and Mass Transfer            enlarged scales                                TX0008023212
                     10.1016/j.icheatmasstransfer.2017.04.00             International Communications in   Heat transfer enhancement by flexible
2587 Elsevier Ltd.   4                                       0735-1933   Heat and Mass Transfer            printed circuit board's deformation            TX0008490879
                     10.1016/j.icheatmasstransfer.2016.01.01             International Communications in   Investigation on viscosity of Fe3O4
2588 Elsevier Ltd.   3                                       0735-1933   Heat and Mass Transfer            nanofluid under magnetic field                 TX0008301518
                                                                                                           Modeling and thermo-economic
                                                                                                           optimization of a biomass heat recovery
                     10.1016/j.icheatmasstransfer.2017.02.00             International Communications in   exchanger operating on Al2O3-water
2589 Elsevier Ltd.   4                                       0735-1933   Heat and Mass Transfer            nanofluid                                      TX0008451442
                                                                                                           Prediction of thermal and electrical
                     10.1016/j.icheatmasstransfer.2017.09.00             International Communications in   behavior of silicon rod for a 48-rod
2590 Elsevier Ltd.   4                                       0735-1933   Heat and Mass Transfer            Siemens reactor by direct current power        TX0008548867
                                                                                                           Surface-active element transport and its
                     10.1016/j.icheatmasstransfer.2017.06.00             International Communications in   effect on liquid metal flow in laser-
2591 Elsevier Ltd.   7                                       0735-1933   Heat and Mass Transfer            assisted additive manufacturing                TX0008529905
                                                                                                           Are packaging and presentation format
2592 Elsevier Ltd.   10.1016/j.idairyj.2016.06.011         0958-6946     International Dairy Journal       key attributes for cheese consumers?           TX0008351124
                                                                                                           Effect of high isostatic pressure on the
                                                                                                           peptidase activity and viability of
                                                                                                           Pseudomonas fragi isolated from a dairy
2593 Elsevier Ltd.   10.1016/j.idairyj.2017.07.007         0958-6946     International Dairy Journal       processing plant                          TX0008528377
                                                                                                           Investigating probiotic yoghurt to reduce
                                                                                                           an aflatoxin B1 biomarker among school
                                                                                                           children in eastern Kenya: Preliminary
2594 Elsevier Ltd.   10.1016/j.idairyj.2016.07.014         0958-6946     International Dairy Journal       study                                     TX0008351847
                                                                                                           Partition and stability of resveratrol in
                                                                                                           whey protein isolate oil-in-water
                                                                                                           emulsion: Impact of protein and calcium
2595 Elsevier Ltd.   10.1016/j.idairyj.2017.06.002         0958-6946     International Dairy Journal       concentrations                            TX0008546222

                                                                                                           Predicting sediment formation in ultra
                                                                                                           high temperature-treated whole and skim
                                                                                                           milk√äusing attenuated total reflectance-
2596 Elsevier Ltd.   10.1016/j.idairyj.2017.01.004         0958-6946     International Dairy Journal       Fourier transform infrared spectroscopy        TX0008525054
                                                                                                           The _-lactoglobulin content of bovine
                                                                                                           milk: Development and application of a
2597 Elsevier Ltd.   10.1016/j.idairyj.2017.05.010         0958-6946     International Dairy Journal       biosensor immunoassay                          TX0008546222
                                                                                                           Biosilicate as a dentin pretreatment for
                                                                         International Journal of Adhesion total-etch and self-etch adhesives: In
2598 Elsevier Ltd.   10.1016/j.ijadhadh.2016.07.007        0143-7496     and Adhesives                     vitro study                                    TX0008348524
                                                                                                           Design of experiments for optimization a
                                                                         International Journal of Adhesion biodegrable adhesive based on ramon
2599 Elsevier Ltd.   10.1016/j.ijadhadh.2016.11.004        0143-7496     and Adhesives                     starch (Brosimum alicastrum Sw.)               TX0008415773
                                                                         International Journal of Adhesion Fabricating structural adhesive bonds
2600 Elsevier Ltd.   10.1016/j.ijadhadh.2017.01.002        0143-7496     and Adhesives                     with high electrical conductivity              TX0008450809




                                                                             Page 117 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 119 of 142

No.   Plaintiff      DOI                              ISSN        Journal                               Article                                     Copyright Registration
                                                                                                        Including students as co-enquirers:
                                                                                                        Matters of identity, agency, language and
                                                                  International Journal of              labelling in an International participatory
2601 Elsevier Ltd.   10.1016/j.ijer.2016.11.008       0883-0355   Educational Research                  research study                              TX0008422357
                                                                  International Journal of              Knowledge-building patterns in
2602 Elsevier Ltd.   10.1016/j.ijer.2016.10.005       0883-0355   Educational Research                  educational dialogue                        TX0008422357
                                                                                                        A generalized descriptor-system robust
                                                                                                        H¬∞ control of autonomous microgrids
                                                                                                        to improve small and large signal
                                                                  International Journal of Electrical   stability considering communication
2603 Elsevier Ltd.   10.1016/j.ijepes.2017.04.007     0142-0615   Power & Energy Systems                delays and load nonlinearities              TX0008489337
                                                                                                        A new scheme of WADC for damping
                                                                  International Journal of Electrical   inter-area oscillation based on CART
2604 Elsevier Ltd.   10.1016/j.ijepes.2017.07.010     0142-0615   Power & Energy Systems                technique and Thevenine impedance           TX0008528533
                                                                  International Journal of Electrical   A wireless metering and monitoring
2605 Elsevier Ltd.   10.1016/j.ijepes.2017.10.013     0142-0615   Power & Energy Systems                system for solar string inverters           TX0008564515
                                                                                                        Chaos embedded krill herd algorithm for
                                                                  International Journal of Electrical   optimal VAR dispatch problem of power
2606 Elsevier Ltd.   10.1016/j.ijepes.2016.02.039     0142-0615   Power & Energy Systems                system                                      TX0008321339
                                                                                                        Common-mode voltage reduction for
                                                                  International Journal of Electrical   space vector modulated three- to five-
2607 Elsevier Ltd.   10.1016/j.ijepes.2017.08.020     0142-0615   Power & Energy Systems                phase indirect matrix converter             TX0008503911
                                                                                                        Coordinating self-healing control of bulk
                                                                  International Journal of Electrical   power transmission system based on a
2608 Elsevier Ltd.   10.1016/j.ijepes.2017.02.004     0142-0615   Power & Energy Systems                hierarchical top-down strategy              TX0008459427
                                                                                                        Forecasting energy consumption using
                                                                  International Journal of Electrical   ensemble ARIMA√êANFIS hybrid
2609 Elsevier Ltd.   10.1016/j.ijepes.2016.03.012     0142-0615   Power & Energy Systems                algorithm                                   TX0008321339
                                                                                                      Implementing dynamic evolution control
                                                                                                      approach for DC-link voltage regulation
                                                                  International Journal of Electrical of superconducting magnetic energy
2610 Elsevier Ltd.   10.1016/j.ijepes.2017.08.022     0142-0615   Power & Energy Systems              storage system                          TX0008503911
                                                                                                      Open-circuit voltage-based state of
                                                                                                      charge estimation of lithium-ion power
                                                                                                      battery by combining controlled auto-
                                                                                                      regressive and moving average modeling
                                                                  International Journal of Electrical with feedforward-feedback
2611 Elsevier Ltd.   10.1016/j.ijepes.2017.01.013     0142-0615   Power & Energy Systems              compensation method                           TX0008459427
                                                                  International Journal of Electrical Power generation scheduling
2612 Elsevier Ltd.   10.1016/j.ijepes.2017.08.039     0142-0615   Power & Energy Systems              considering stochastic emission limits        TX0008503911
                                                                                                      Transient energy dissipation of
                                                                  International Journal of Electrical resistances and its effect on power
2613 Elsevier Ltd.   10.1016/j.ijepes.2017.03.013     0142-0615   Power & Energy Systems              system damping                                TX0008469637
                                                                                                      Dynamic response of biaxially loaded
                                                                                                      double-layer viscoelastic orthotropic
                                                                  International Journal of            nanoplate system under a moving
2614 Elsevier Ltd.   10.1016/j.ijengsci.2017.02.005   0020-7225   Engineering Science                 nanoparticle                                  TX0008548761
                                                                                                        Strength properties of nanoporous
                                                                                                        materials: A 3-layered based non-linear
                                                                  International Journal of              homogenization approach with interface
2615 Elsevier Ltd.   10.1016/j.ijengsci.2017.03.001   0020-7225   Engineering Science                   effects                                     TX0008548761
                                                                  International Journal of              Changes in the soil diatom community
2616 Elsevier Ltd.   10.1016/j.ijggc.2017.03.005      1750-5836   Greenhouse Gas Control                induced by experimental CO2 leakage         TX0008467678
                                                                                                        Compaction and mechanical strength of
                                                                                                        Middle Miocene mudstones in the
                                                                  International Journal of              Norwegian North Sea √ê The major seal
2617 Elsevier Ltd.   10.1016/j.ijggc.2017.10.016      1750-5836   Greenhouse Gas Control                for the Skade CO2 storage reservoir         TX0008563840
                                                                  International Journal of              Development of new CO2 heating
2618 Elsevier Ltd.   10.1016/j.ijggc.2017.06.018      1750-5836   Greenhouse Gas Control                process for offshore geological storage     TX0008522543
                                                                                                        Evaluating the effects of CO2 capture
                                                                                                        benchmarks on efficiency and costs of
                                                                  International Journal of              membrane systems for post-combustion
2619 Elsevier Ltd.   10.1016/j.ijggc.2017.05.002      1750-5836   Greenhouse Gas Control                capture: A parametric simulation study      TX0008563832
                                                                  International Journal of              Gas phase amine depletion created by
2620 Elsevier Ltd.   10.1016/j.ijggc.2017.07.001      1750-5836   Greenhouse Gas Control                aerosol formation and growth                TX0008522543
                                                                                                        Investigation of various process
                                                                                                        parameters on the solubility of carbon
                                                                                                        dioxide in phosphonium-based deep
                                                                  International Journal of              eutectic solvents and their aqueous
2621 Elsevier Ltd.   10.1016/j.ijggc.2017.09.020      1750-5836   Greenhouse Gas Control                mixtures: Experimental and modeling         TX0008542541
                                                                                                        Isotopic evidence of passive mineral
                                                                                                        carbonation in mine wastes from the
                                                                  International Journal of              Dumont Nickel Project (Abitibi,
2622 Elsevier Ltd.   10.1016/j.ijggc.2017.03.002      1750-5836   Greenhouse Gas Control                Quebec)                                     TX0008467418
                                                                                                        Mass transfer characteristics of CO2
                                                                  International Journal of              absorption into a phase-change solvent
2623 Elsevier Ltd.   10.1016/j.ijggc.2017.08.001      1750-5836   Greenhouse Gas Control                in a wetted-wall column                     TX0008522543




                                                                      Page 118 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 120 of 142

No.   Plaintiff      DOI                                   ISSN          Journal                             Article                                        Copyright Registration
                                                                                                             Heat transfer enhancement by
                     10.1016/j.ijheatmasstransfer.2017.09.09             International Journal of Heat and   asymmetrically clamped flexible flags in
2624 Elsevier Ltd.   4                                       0017-9310   Mass Transfer                       a channel flow                                 TX0008550680
                     10.1016/j.ijheatmasstransfer.2017.07.05             International Journal of Heat and   Hydrodynamics and heat transfer of
2625 Elsevier Ltd.   5                                       0017-9310   Mass Transfer                       yawed circular cylinder                        TX0008544969
                                                                                                             Porous-wall microchannels generate
                                                                                                             high frequency √íeye-blinking√ì
                     10.1016/j.ijheatmasstransfer.2016.05.03             International Journal of Heat and   interface oscillation, yielding ultra-stable
2626 Elsevier Ltd.   9                                       0017-9310   Mass Transfer                       wall temperatures                              TX0008331036
                                                                                                             Simulation of CuO-water nanofluid heat
                     10.1016/j.ijheatmasstransfer.2017.09.08             International Journal of Heat and   transfer enhancement in presence of
2627 Elsevier Ltd.   6                                       0017-9310   Mass Transfer                       melting surface                                TX0008550680
                     10.1016/j.ijheatmasstransfer.2017.03.01             International Journal of Heat and   Simulation of fluid-flexible body
2628 Elsevier Ltd.   2                                       0017-9310   Mass Transfer                       interaction with heat transfer                 TX0008452757
                                                                                                             Steady state and transient analytical
                                                                                                             modeling of non-uniform convective
                     10.1016/j.ijheatmasstransfer.2017.03.06             International Journal of Heat and   cooling of a microprocessor chip due to
2629 Elsevier Ltd.   4                                       0017-9310   Mass Transfer                       jet impingement                                TX0008452757
                                                                                                             The effect of online reviews on hotel
                                                                         International Journal of            booking intention: The role of reader-
2630 Elsevier Ltd.   10.1016/j.ijhm.2017.06.007            0278-4319     Hospitality Management              reviewer similarity                            TX0008538490
                                                                         International Journal of Impact     A study of RC bridge columns under
2631 Elsevier Ltd.   10.1016/j.ijimpeng.2017.07.017        0734-743X     Engineering                         contact explosion                              TX0008543897
                                                                                                             Application of the Crystallo-Calorific
                                                                                                             Hardening approach to the constitutive
                                                                                                             modeling of the dynamic yield behavior
                                                                         International Journal of Impact     of various metals with different
2632 Elsevier Ltd.   10.1016/j.ijimpeng.2017.05.015        0734-743X     Engineering                         crystalline structures                         TX0008543897
                                                                                                             Frontal collision of trains onto obliquely
                                                                         International Journal of Impact     stuck road trucks at level crossings:
2633 Elsevier Ltd.   10.1016/j.ijimpeng.2016.11.002        0734-743X     Engineering                         Derailment mechanisms and simulation           TX0008360255
                                                                                                             Monte Carlo simulations of meso-scale
                                                                                                             dynamic compressive behavior of
                                                                         International Journal of Impact     concrete based on X-ray computed
2634 Elsevier Ltd.   10.1016/j.ijimpeng.2016.06.009        0734-743X     Engineering                         tomography images                              TX0008289554
                                                                                                             Numerical simulation of impact and
                                                                         International Journal of Impact     compression after impact of
2635 Elsevier Ltd.   10.1016/j.ijimpeng.2016.05.002        0734-743X     Engineering                         asymmetrically tapered laminated CFRP          TX0008322412
                                                                                                          Reply to the comments on √íA nonlinear
                                                                                                          dynamic uniaxial strength criterion that
                                                                                                          considers the ultimate dynamic strength
                                                                                                          of concrete by Dechun Lu, Guosheng
                                                                                                          Wang, Xiuli Du, Yang Wang. Int J
                                                                         International Journal of Impact  Impact Eng 103 (2017), 124√ê137√ì by
2636 Elsevier Ltd.   10.1016/j.ijimpeng.2017.07.006        0734-743X     Engineering                      Xu and Wen                                        TX0008543897
                                                                                                          Response of shear-deficient reinforced
                                                                         International Journal of Impact  circular RC columns under lateral impact
2637 Elsevier Ltd.   10.1016/j.ijimpeng.2017.06.011        0734-743X     Engineering                      loading                                           TX0008543897
                                                                         International Journal of         The mediating effects of habit on
2638 Elsevier Ltd.   10.1016/j.ijinfomgt.2017.05.003       0268-4012     Information Management           continuance intention                             TX0008539078
                                                                                                          Comparative analysis of Defensible
                                                                         International Journal of Law,    Space in CPTED housing and non-
2639 Elsevier Ltd.   10.1016/j.ijlcj.2014.11.005           1756-0616     Crime and Justice                CPTED housing                                     TX0008380046
                                                                                                          A selectively-coupled shear localization
                                                                         International Journal of Machine model for friction stir welding process
2640 Elsevier Ltd.   10.1016/j.ijmachtools.2017.08.003     0890-6955     Tools and Manufacture            window estimation                                 TX0008545079
                                                                                                          Cutting temperature and resulting
                                                                                                          influence on machining performance in
                                                                         International Journal of Machine rotary ultrasonic elliptical machining of
2641 Elsevier Ltd.   10.1016/j.ijmachtools.2017.08.008     0890-6955     Tools and Manufacture            thick CFRP                                        TX0008545079
                                                                                                          Flow behavior of powder particles in
                                                                                                          layering process of selective laser
                                                                                                          melting: Numerical modeling and
                                                                         International Journal of Machine experimental verification based on
2642 Elsevier Ltd.   10.1016/j.ijmachtools.2017.08.004     0890-6955     Tools and Manufacture            discrete element method                 TX0008545079
                                                                         International Journal of Machine Formation of uniform metal traces using
2643 Elsevier Ltd.   10.1016/j.ijmachtools.2017.05.004     0890-6955     Tools and Manufacture            alternate droplet printing              TX0008528063
                                                                         International Journal of Machine Impact-driven ejection of micro metal
2644 Elsevier Ltd.   10.1016/j.ijmachtools.2016.04.002     0890-6955     Tools and Manufacture            droplets on-demand                      TX0008253803

                                                                                                          Surface roughness of two-frequency
                                                                         International Journal of Machine elliptical vibration texturing (TFEVT)
2645 Elsevier Ltd.   10.1016/j.ijmachtools.2016.12.011     0890-6955     Tools and Manufacture            method for micro-dimple pattern process TX0008441838

                                                                         International Journal of            Improved inverse filter for the correction
2646 Elsevier Ltd.   10.1016/j.ijmecsci.2016.11.033        0020-7403     Mechanical Sciences                 of distorted measured cutting forces       TX0008429302




                                                                             Page 119 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 121 of 142

No.   Plaintiff      DOI                                   ISSN         Journal                               Article                                       Copyright Registration
                                                                                                              Study on the rotary forming process of a
                                                                        International Journal of              rim-thickened disc-like part using a local
2647 Elsevier Ltd.   10.1016/j.ijmecsci.2017.06.056        0020-7403    Mechanical Sciences                   heating method                                TX0008543654
                                                                                                              CFD analysis of bubble column reactor
                                                                                                              under gas√êoil√êwater√êsolid four-
                                                                        International Journal of              phase flows using Lagrangian algebraic
2648 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2015.03.015 0301-9322   Multiphase Flow                       slip mixture model                            TX0008126376
                                                                        International Journal of              CFD modelling of stratified/atomization
2649 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2014.07.008 0301-9322   Multiphase Flow                       gas√êliquid flow in large diameter pipes      TX0007999428
                                                                        International Journal of              Conservative particle weighting scheme
2650 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2016.03.008 0301-9322   Multiphase Flow                       for particle collision in gas-solid flows     TX0008309880
                                                                                                              Experimental investigation on
                                                                        International Journal of              submerged gas-liquid mixture injection
2651 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2016.03.012 0301-9322   Multiphase Flow                       into water through a micro-channel            TX0008309880
                                                                                                              Prediction of water holdup in vertical
                                                                        International Journal of              and inclined oil√êwater two-phase flow
2652 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2015.12.010 0301-9322   Multiphase Flow                       using artificial neural network               TX0008225573
                                                                                                              The effect of aspect ratio in counter-
                                                                                                              current gas-liquid bubble columns:
                                                                        International Journal of              Experimental results and gas holdup
2653 Elsevier Ltd.   10.1016/j.ijmultiphaseflow.2017.04.015 0301-9322   Multiphase Flow                       correlations                                  TX0008494237
                                                                                                              Geometrically nonlinear large
                                                                        International Journal of Non-         deformation analysis of triangular CNT-
2654 Elsevier Ltd.   10.1016/j.ijnonlinmec.2016.08.004     0020-7462    Linear Mechanics                      reinforced composite plates                   TX0008354708
                                                                                                              Post-buckling evolution of wavy
                                                                        International Journal of Non-         patterns in trapezoidal film/substrate
2655 Elsevier Ltd.   10.1016/j.ijnonlinmec.2017.08.006     0020-7462    Linear Mechanics                      bilayers                                      TX0008529843

                                                                                                              Rippling effect on the structural response
                                                                        International Journal of Non-         of electrostatically actuated single-walled
2656 Elsevier Ltd.   10.1016/j.ijnonlinmec.2016.09.009     0020-7462    Linear Mechanics                      carbon nanotube based NEMS actuators          TX0008369765
                                                                        International Journal of Non-         Stability of fluid conveying nanobeam
2657 Elsevier Ltd.   10.1016/j.ijnonlinmec.2017.06.004     0020-7462    Linear Mechanics                      considering nonlocal elasticity               TX0008524839
                                                                                                              Vibration suppression of a nonlinear
                                                                        International Journal of Non-         magnetic levitation system via time
2658 Elsevier Ltd.   10.1016/j.ijnonlinmec.2015.02.012     0020-7462    Linear Mechanics                      delayed nonlinear saturation controller       TX0008363806
                                                                                                              A unified theory of plasticity,
                                                                                                              progressive damage and failure in
2659 Elsevier Ltd.   10.1016/j.ijplas.2017.09.001          0749-6419    International Journal of Plasticity   graphene-metal nanocomposites                 TX0008550433
                                                                                                              Atomistically-informed crystal plasticity
2660 Elsevier Ltd.   10.1016/j.ijplas.2016.03.004          0749-6419    International Journal of Plasticity   in MgO polycrystals under pressure            TX0008320460
                                                                                                              Mesoscale cyclic crystal plasticity with
2661 Elsevier Ltd.   10.1016/j.ijplas.2017.06.002          0749-6419    International Journal of Plasticity   dislocation substructures                     TX0008528578
                                                                                                              Micromechanics-based multimechanism
2662 Elsevier Ltd.   10.1016/j.ijplas.2017.01.011          0749-6419    International Journal of Plasticity   bounding surface model for sands              TX0008461458
                                                                                                              Properties controlling the bend-assisted
2663 Elsevier Ltd.   10.1016/j.ijplas.2015.03.009          0749-6419    International Journal of Plasticity   fracture of AHSS                              TX0008362142
                                                                                                              Regulating twin boundary mobility by
2664 Elsevier Ltd.   10.1016/j.ijplas.2017.08.002          0749-6419    International Journal of Plasticity   annealing in magnesium and its alloys         TX0008550433
                                                                                                              Stiffness and yield strength of
                                                                                                              architectured foams based on the
                                                                                                              Schwarz Primitive triply periodic
2665 Elsevier Ltd.   10.1016/j.ijplas.2017.03.005          0749-6419    International Journal of Plasticity   minimal surface                               TX0008490826
                                                                                                              An evaluation of multipass narrow gap
                                                                                                              laser welding as a candidate process for
                                                                        International Journal of Pressure     the manufacture of nuclear pressure
2666 Elsevier Ltd.   10.1016/j.ijpvp.2017.08.004           0308-0161    Vessels and Piping                    vessels                                       TX0008505634
                                                                                                              Blunt defect assessment in the
                                                                        International Journal of Pressure     framework of the failure assessment
2667 Elsevier Ltd.   10.1016/j.ijpvp.2016.07.006           0308-0161    Vessels and Piping                    diagram                                       TX0008388321
                                                                        International Journal of              Integrated multi-period dynamic
2668 Elsevier Ltd.   10.1016/j.ijpe.2017.04.010            0925-5273    Production Economics                  inventory classification and control          TX0008468227
                                                                                                              Analysis and optimization of dry sliding
                                                                                                              wear characteristics of zirconia
                                                                        International Journal of              reinforced alumina composites formed
                                                                        Refractory Metals and Hard            by conventional sintering using response
2669 Elsevier Ltd.   10.1016/j.ijrmhm.2016.04.007          0263-4368    Materials                             surface method                            TX0008319892
                                                                                                              Effect of brazing current on
                                                                        International Journal of              microstructure and mechanical behavior
                                                                        Refractory Metals and Hard            of WC-Co/AISI 1020 steel TIG brazed
2670 Elsevier Ltd.   10.1016/j.ijrmhm.2016.11.004          0263-4368    Materials                             joint                                     TX0008452505
                                                                        International Journal of              Vacuum brazing of TZM alloy to ZrC
                                                                        Refractory Metals and Hard            particle reinforced W composite using Ti-
2671 Elsevier Ltd.   10.1016/j.ijrmhm.2017.08.019          0263-4368    Materials                             28Ni eutectic brazing alloy               TX0008539127

                                                                        International Journal of Rock A failure criterion for rocks and concrete
2672 Elsevier Ltd.   10.1016/j.ijrmms.2017.04.003          1365-1609    Mechanics and Mining Sciences based on the Hoek-Brown criterion          TX0008475575




                                                                            Page 120 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 122 of 142

No.   Plaintiff      DOI                                ISSN        Journal                           Article                                      Copyright Registration
                                                                                                  An efficient algorithm for simulating
                                                                    International Journal of Rock grout propagation in 2D discrete fracture
2673 Elsevier Ltd.   10.1016/j.ijrmms.2017.07.015       1365-1609   Mechanics and Mining Sciences networks                                  TX0008533148
                                                                                                  Closed-form approximations to borehole
                                                                    International Journal of Rock stresses for weak transverse isotropic
2674 Elsevier Ltd.   10.1016/j.ijrmms.2017.06.002       1365-1609   Mechanics and Mining Sciences elastic media                             TX0008533148
                                                                                                  Deformation forecasting and stability
                                                                                                  analysis of large-scale underground
                                                                    International Journal of Rock powerhouse caverns from microseismic
2675 Elsevier Ltd.   10.1016/j.ijrmms.2016.05.001       1365-1609   Mechanics and Mining Sciences monitoring                                 TX0008317917
                                                                                                  Effect of twin-parallel tunnels on seismic
                                                                    International Journal of Rock ground response due to vertically in-
2676 Elsevier Ltd.   10.1016/j.ijrmms.2016.03.010       1365-1609   Mechanics and Mining Sciences plane waves                                TX0008315663

                                                                    International Journal of Rock   Environmental influences on damage and
2677 Elsevier Ltd.   10.1016/j.ijrmms.2016.09.006       1365-1609   Mechanics and Mining Sciences destruction of the structure of marble           TX0008385925
                                                                                                    Finite element simulations of interactions
                                                                    International Journal of Rock   between multiple hydraulic fractures in a
2678 Elsevier Ltd.   10.1016/j.ijrmms.2017.09.001       1365-1609   Mechanics and Mining Sciences poroelastic rock                                 TX0008523512
                                                                    International Journal of Rock   Modeling rock joint behavior using a
2679 Elsevier Ltd.   10.1016/j.ijrmms.2016.08.001       1365-1609   Mechanics and Mining Sciences rough-joint model                                TX0008385925
                                                                                                    Multi-scale simulation of thermal
                                                                                                    pressurization of fault fluid under CO2
                                                                    International Journal of Rock   injection for storage and utilization
2680 Elsevier Ltd.   10.1016/j.ijrmms.2017.07.007       1365-1609   Mechanics and Mining Sciences purposes                                         TX0008533148
                                                                                                    Prediction of the uniaxial compressive
                                                                    International Journal of Rock   strength of sandstone using various
2681 Elsevier Ltd.   10.1016/j.ijrmms.2016.03.018       1365-1609   Mechanics and Mining Sciences modeling techniques                              TX0008315663
                                                                                                    A constitutive model of shape memory
                                                                    International Journal of Solids polymers based on glass transition and
2682 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.039     0020-7683   and Structures                  the concept of frozen strain release rate      TX0008529017
                                                                                                      A fully coupled
                                                                                                      thermal√êelectrical√êmechanical
                                                                                                      micromodel for multi-phase periodic
                                                                    International Journal of Solids   thermoelectrical composite materials and
2683 Elsevier Ltd.   10.1016/j.ijsolstr.2015.10.025     0020-7683   and Structures                    devices                                  TX0008355483
                                                                                                      A new computational framework for
                                                                                                      materials with different mechanical
                                                                    International Journal of Solids   responses in tension and compression
2684 Elsevier Ltd.   10.1016/j.ijsolstr.2016.07.009     0020-7683   and Structures                    and its applications                         TX0008380729
                                                                    International Journal of Solids   Analysis of two-dimensional contact
2685 Elsevier Ltd.   10.1016/j.ijsolstr.2017.07.007     0020-7683   and Structures                    problems considering surface effect          TX0008534147
                                                                                                      Compressive crushing of novel
                                                                                                      aluminum hexagonal honeycombs with
                                                                    International Journal of Solids   perforations: Experimental and numerical
2686 Elsevier Ltd.   10.1016/j.ijsolstr.2017.08.005     0020-7683   and Structures                    investigations                             TX0008540049
                                                                                                      Dynamic stress intensity factor (Mode I)
                                                                    International Journal of Solids   of a permeable penny-shaped crack in a
2687 Elsevier Ltd.   10.1016/j.ijsolstr.2017.01.034     0020-7683   and Structures                    fluid-saturated poroelastic solid          TX0008424428
                                                                                                      Effect of a partial contact between the
                                                                    International Journal of Solids   crack faces on its contribution to overall
2688 Elsevier Ltd.   10.1016/j.ijsolstr.2016.12.028     0020-7683   and Structures                    material compliance and resistivity        TX0008432315

                                                                    International Journal of Solids   Mitigating cutting-induced plasticity in
2689 Elsevier Ltd.   10.1016/j.ijsolstr.2015.12.034     0020-7683   and Structures                    the contour method, part 1: Experimental     TX0008315481
                                                                                                      Modeling of competition between shear
                                                                    International Journal of Solids   yielding and crazing in amorphous
2690 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.033     0020-7683   and Structures                    polymers√ï scratch                           TX0008529017
                                                                                                      Propagation of Rayleigh-Lamb waves in
                                                                    International Journal of Solids   multilayered plates through a multiscale
2691 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.020     0020-7683   and Structures                    structural model                             TX0008529017
                                                                                                      Swelling, Inflation, and a Swelling-Burst
                                                                    International Journal of Solids   Instability in Hyperelastic Spherical
2692 Elsevier Ltd.   10.1016/j.ijsolstr.2017.07.010     0020-7683   and Structures                    Shells                                       TX0008534147
                                                                    International Journal of Solids   Thermomechanical failure response of
2693 Elsevier Ltd.   10.1016/j.ijsolstr.2017.06.017     0020-7683   and Structures                    notched NiTi coupons                         TX0008534147
                                                                                                      Instability improvement of the subgrade
                                                                                                      soils by lime addition at Borg El-Arab,
2694 Elsevier Ltd.   10.1016/j.jafrearsci.2017.03.020   1464-343X   Journal of African Earth Sciences Alexandria, Egypt                            TX0008489648
                                                                                                      Integrated well log and 2-D seismic data
                                                                                                      interpretation to image the subsurface
                                                                                                      stratigraphy and structure in north-
2695 Elsevier Ltd.   10.1016/j.jafrearsci.2016.05.018   1464-343X   Journal of African Earth Sciences eastern Bornu (Chad) basin                   TX0008324555
                                                                                                      Stratigraphy of the Vulcanodon type
                                                                                                      locality and its implications for regional
                                                                                                      correlations within the Karoo
2696 Elsevier Ltd.   10.1016/j.jafrearsci.2017.10.015   1464-343X   Journal of African Earth Sciences Supergroup                                   TX0008555854




                                                                        Page 121 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 123 of 142

No.   Plaintiff      DOI                              ISSN        Journal                        Article                                    Copyright Registration
                                                                                                 A theoretical and empirical modeling of
                                                                                                 anxiety integrated with RDoC and
2697 Elsevier Ltd.   10.1016/j.janxdis.2017.09.002    0887-6185   Journal of Anxiety Disorders   temporal dynamics                          TX0008527954
                                                                                                 A reconstruction of the stratigraphic
                                                                                                 position of a former Middle Palaeolithic
                                                                                                 surface site at Rotselaar √ê Toren ter
                                                                                                 Heide (Flemish Valley, Belgium) using
                                                                  Journal of Archaeological      mechanical sounding and geochemical
2698 Elsevier Ltd.   10.1016/j.jasrep.2017.10.017     2352-409X   Science: Reports               fingerprinting                             TX0008571838
                                                                                                 An early bronze age fertilized
                                                                  Journal of Archaeological      agricultural plot discovered near Tel
2699 Elsevier Ltd.   10.1016/j.jasrep.2017.08.001     2352-409X   Science: Reports               Yarmouth, Ramat Bet Shemesh, Israel        TX0008542601
                                                                                                 Archaeobotanical study of Patagonian
                                                                  Journal of Archaeological      Holocene coprolites, indicators of diet,
2700 Elsevier Ltd.   10.1016/j.jasrep.2016.09.017     2352-409X   Science: Reports               cultural practices and space use           TX0008356311
                                                                                                 Characterization of 18th century
                                                                  Journal of Archaeological      Portuguese glass from Real F‚Ä°brica
2701 Elsevier Ltd.   10.1016/j.jasrep.2017.05.020     2352-409X   Science: Reports               de Vidros de Coina                         TX0008544046

                                                                                                 Explorations in ancient Maya blood-
                                                                  Journal of Archaeological      letting: Experimentation and microscopic
2702 Elsevier Ltd.   10.1016/j.jasrep.2016.05.019     2352-409X   Science: Reports               use-wear analysis of obsidian blades       TX0008313881
                                                                                                 Genomic and proteomic identification of
                                                                  Journal of Archaeological      Late Holocene remains: Setting baselines
2703 Elsevier Ltd.   10.1016/j.jasrep.2017.07.008     2352-409X   Science: Reports               for Black Sea odontocetes                  TX0008542601
                                                                                                 Human-shaped landscape history in NE
                                                                  Journal of Archaeological      Greece. A palaeoenvironmental
2704 Elsevier Ltd.   10.1016/j.jasrep.2017.06.017     2352-409X   Science: Reports               perspective                                TX0008542601
                                                                  Journal of Archaeological      Identifying ancient beer brewing through
2705 Elsevier Ltd.   10.1016/j.jasrep.2017.07.016     2352-409X   Science: Reports               starch analysis: A methodology             TX0008542601
                                                                                                 Late Holocene forager-fisher and
                                                                                                 pastoralist interactions along the Lake
                                                                  Journal of Archaeological      Victoria shores, Kenya: Perspectives
2706 Elsevier Ltd.   10.1016/j.jasrep.2017.01.001     2352-409X   Science: Reports               from portable XRF of obsidian artifacts    TX0008440153
                                                                                                 New insights into the characterization
                                                                  Journal of Archaeological      and provenance of chlorite objects from
2707 Elsevier Ltd.   10.1016/j.jasrep.2017.10.004     2352-409X   Science: Reports               the Jiroft civilization in Iran            TX0008571838
                                                                                                 Paleoenvironment in East Java during
                                                                  Journal of Archaeological      the last 25,000years as inferred from
2708 Elsevier Ltd.   10.1016/j.jasrep.2016.09.012     2352-409X   Science: Reports               bovid and cervid dental wear analyses      TX0008356311
                                                                                                 Persistence of Middle Stone Age
                                                                                                 technology to the Pleistocene/Holocene
                                                                  Journal of Archaeological      transition supports a complex hominin
2709 Elsevier Ltd.   10.1016/j.jasrep.2017.01.003     2352-409X   Science: Reports               evolutionary scenario in West Africa       TX0008440153
                                                                  Journal of Archaeological      Provenance studies on fa¬çon-de-Venise
2710 Elsevier Ltd.   10.1016/j.jasrep.2016.03.019     2352-409X   Science: Reports               glass excavated in Portugal                TX0008313881

                                                                                                 Reconstructing past landscapes of the
                                                                                                 eastern plain of Corsica (NW
                                                                                                 Mediterranean) during the last 6000years
                                                                  Journal of Archaeological      based on molluscan, sedimentological
2711 Elsevier Ltd.   10.1016/j.jasrep.2016.09.016     2352-409X   Science: Reports               and palynological analyses               TX0008452739
                                                                                                 The application of pottery attribute
                                                                  Journal of Archaeological      analysis: A case-study from the
2712 Elsevier Ltd.   10.1016/j.jasrep.2017.06.032     2352-409X   Science: Reports               Neolithic complex of Kordin, Malta       TX0008544046
                                                                                                 The chronology of occupation at
                                                                                                 Teouma, Vanuatu: Use of a modified
                                                                                                 chronometric hygiene protocol and
                                                                  Journal of Archaeological      Bayesian modeling to evaluate midden
2713 Elsevier Ltd.   10.1016/j.jasrep.2015.08.024     2352-409X   Science: Reports               remains                                    TX0008202548
                                                                                                 The detachment of Levallois flakes using
                                                                  Journal of Archaeological      bipolar percussion at Howiesons Poort
2714 Elsevier Ltd.   10.1016/j.jasrep.2016.11.011     2352-409X   Science: Reports               Shelter, South Africa                      TX0008542601
                                                                                                 The manufacturing process of the
                                                                                                 Capitoline She Wolf: a thermographic
                                                                  Journal of Archaeological      method for the investigation of repairs
2715 Elsevier Ltd.   10.1016/j.jasrep.2017.05.051     2352-409X   Science: Reports               and casting faults                         TX0008544046
                                                                                                 The morphometrics and microwear of a
                                                                  Journal of Archaeological      small Clovis assemblage from Guernsey
2716 Elsevier Ltd.   10.1016/j.jasrep.2017.07.029     2352-409X   Science: Reports               County, Southeastern Ohio, U.S.A.          TX0008542601
                                                                                                 Bare soil hydrological balance model
                                                                                                 √íMHYSAN√ì: Calibration and
                                                                                                 validation using SAR moisture products
                                                                                                 and continuous thetaprobe network
                                                                                                 measurements over bare agricultural
2717 Elsevier Ltd.   10.1016/j.jaridenv.2016.12.005   0140-1963   Journal of Arid Environments   soils (Tunisia)                        TX0008409083




                                                                      Page 122 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 124 of 142

No.   Plaintiff      DOI                            ISSN        Journal                           Article                                     Copyright Registration
                                                                                                  Climate change and tectonic activity
                                                                                                  during the early Pliocene Warm Period
                                                                                                  from the ostracod record at Lake
2718 Elsevier Ltd.   10.1016/j.jseaes.2017.02.031   1367-9120   Journal of Asian Earth Sciences   Qinghai, northeastern Tibetan Plateau       TX0008467680
                                                                Journal of Atmospheric and        A simplified Suomi NPP VIIRS dust
2719 Elsevier Ltd.   10.1016/j.jastp.2017.08.010    1364-6826   Solar-Terrestrial Physics         detection algorithm                         TX0008548084
                                                                                                  Assessment of IRI-2012, NeQuick-2
                                                                                                  and IRI-Plas 2015 models with observed
                                                                                                  equatorial ionization anomaly in Africa
                                                                Journal of Atmospheric and        during 2009 sudden stratospheric
2720 Elsevier Ltd.   10.1016/j.jastp.2017.08.025    1364-6826   Solar-Terrestrial Physics         warming event                           TX0008548084
                                                                                                  Comparison of the dynamical response
                                                                                                  of low latitude middle atmosphere to the
                                                                Journal of Atmospheric and        major stratospheric warming events in
2721 Elsevier Ltd.   10.1016/j.jastp.2016.06.007    1364-6826   Solar-Terrestrial Physics         the Northern and Southern Hemispheres TX0008327148
                                                                                                  Innovative trend analysis of annual and
                                                                                                  seasonal air temperature and rainfall in
                                                                Journal of Atmospheric and        the Yangtze River Basin, China during
2722 Elsevier Ltd.   10.1016/j.jastp.2017.08.001    1364-6826   Solar-Terrestrial Physics         1960√ê2015                                   TX0008548084
                                                                                                  On statistical irregularity of stratospheric
                                                                Journal of Atmospheric and        warming occurrence during northern
2723 Elsevier Ltd.   10.1016/j.jastp.2017.06.007    1364-6826   Solar-Terrestrial Physics         winters                                      TX0008551656
                                                                                                  Probing geomagnetic storm-driven
                                                                                                  magnetosphere√êionosphere dynamics
                                                                                                  in D-region via propagation
                                                                Journal of Atmospheric and        characteristics of very low frequency
2724 Elsevier Ltd.   10.1016/j.jastp.2016.04.014    1364-6826   Solar-Terrestrial Physics         radio signals                           TX0008307616
                                                                Journal of Atmospheric and        The evolution of geomagnetotail
2725 Elsevier Ltd.   10.1016/j.jastp.2017.08.016    1364-6826   Solar-Terrestrial Physics         magnetic flux in isolated substorms     TX0008548084
                                                                                                  Wavelet neural networks using particle
                                                                                                  swarm optimization training in modeling
                                                                Journal of Atmospheric and        regional ionospheric total electron
2726 Elsevier Ltd.   10.1016/j.jastp.2016.09.005    1364-6826   Solar-Terrestrial Physics         content                                 TX0008382747
                                                                                                  Beh¬çet Disease serum is
                                                                                                  immunoreactive to neurofilament
                                                                                                  medium which share common epitopes
2727 Elsevier Ltd.   10.1016/j.jaut.2017.08.002     0896-8411   Journal of Autoimmunity           to bacterial HSP-65, a putative trigger     TX0008533626
                                                                                                  Differential HLA class I and class II
                                                                                                  associations in pemphigus foliaceus and
                                                                                                  pemphigus vulgaris patients from a
2728 Elsevier Ltd.   10.1016/j.jaut.2016.04.007     0896-8411   Journal of Autoimmunity           prevalent Southeastern Brazilian region     TX0008386835
                                                                                                  Regulation of type I interferon signaling
                                                                                                  in immunity and inflammation: A
2729 Elsevier Ltd.   10.1016/j.jaut.2017.03.008     0896-8411   Journal of Autoimmunity           comprehensive review                        TX0008529766
                                                                                                  Targeting the GM-CSF receptor for the
2730 Elsevier Ltd.   10.1016/j.jaut.2017.06.005     0896-8411   Journal of Autoimmunity           treatment of CNS autoimmunity               TX0008533626
                                                                                                The relationship between cognitive
                                                                                                biases and psychological dimensions of
                                                                Journal of Behavior Therapy and delusions: The importance of jumping to
2731 Elsevier Ltd.   10.1016/j.jbtep.2016.08.003    0005-7916   Experimental Psychiatry         conclusions                             TX0008466591
                                                                                                Changes in the thermal and structural
                                                                                                properties of maize starch during
                                                                                                nixtamalization and tortilla-making
2732 Elsevier Ltd.   10.1016/j.jcs.2017.01.018      0733-5210   Journal of Cereal Science       processes as affected by grain hardness TX0008450586

                                                                                                  Distribution of iron and zinc in plant and
                                                                                                  grain of different rice genotypes grown
2733 Elsevier Ltd.   10.1016/j.jcs.2016.08.007      0733-5210   Journal of Cereal Science         under aerobic and wetland conditions       TX0008370262
                                                                                                  Effect of barley flour addition on the
                                                                                                  physico-chemical properties of dough
2734 Elsevier Ltd.   10.1016/j.jcs.2017.03.021      0733-5210   Journal of Cereal Science         and structure of bread                     TX0008491752
                                                                                                  Effects of particle size on the quality
                                                                                                  attributes of reconstituted whole-wheat
2735 Elsevier Ltd.   10.1016/j.jcs.2016.08.013      0733-5210   Journal of Cereal Science         flour and tortillas made from it           TX0008370262
                                                                                                  Identification of SNPs, QTLs, and
                                                                                                  dominant markers associated with wheat
                                                                                                  grain flavor using genotyping-by-
2736 Elsevier Ltd.   10.1016/j.jcs.2017.06.006      0733-5210   Journal of Cereal Science         sequencing                                  TX0008529486
                                                                                                  LAOS behavior of the two main gluten
2737 Elsevier Ltd.   10.1016/j.jcs.2017.08.014      0733-5210   Journal of Cereal Science         fractions: Gliadin and glutenin             TX0008534420
                                                                                                  The impact of Septoria tritici blotch in
                                                                                                  bread making quality among argentinean
2738 Elsevier Ltd.   10.1016/j.jcs.2017.08.020      0733-5210   Journal of Cereal Science         wheat cultivars                             TX0008534420
                                                                                                  Use of fermented milling by-products as
                                                                                                  functional ingredient to develop a low-
2739 Elsevier Ltd.   10.1016/j.jcs.2017.08.022      0733-5210   Journal of Cereal Science         glycaemic index bread                       TX0008534420




                                                                    Page 123 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 125 of 142

No.   Plaintiff      DOI                                   ISSN        Journal                            Article                                      Copyright Registration
                                                                                                          Sustainable Reverse Osmosis application
                                                                                                          for wastewater treatment in the steel
2740 Elsevier Ltd.   10.1016/j.jclepro.2015.09.025         0959-6526   Journal of Cleaner Production      industry                                TX0008327476
                                                                                                          Conversion of CO2 in a cylindrical
                                                                                                          dielectric barrier discharge reactor:
                                                                                                          Effects of plasma processing parameters
2741 Elsevier Ltd.   10.1016/j.jcou.2017.02.015            2212-9820   Journal of CO2 Utilization         and reactor design                      TX0008491749
                                                                                                          Experimental data, thermodynamic and
                                                                                                          neural network modeling of CO2
                                                                                                          solubility in aqueous sodium salt of l-
2742 Elsevier Ltd.   10.1016/j.jcou.2017.03.011            2212-9820   Journal of CO2 Utilization         phenylalanine                           TX0008491749
                                                                                                          Flame spray pyrolysis synthesized
                                                                                                          ZnO/CeO2 nanocomposites for
                                                                                                          enhanced CO2 photocatalytic reduction
2743 Elsevier Ltd.   10.1016/j.jcou.2017.01.013            2212-9820   Journal of CO2 Utilization         under UV√êVis light irradiation            TX0008461821
                                                                                                          Highly selective hydrogenation of CO2
                                                                                                          into formic acid on a nano-Ni catalyst at
                                                                                                          ambient temperature: Process,
2744 Elsevier Ltd.   10.1016/j.jcou.2017.03.012            2212-9820   Journal of CO2 Utilization         mechanisms and catalyst stability          TX0008491749
                                                                                                          Synthesis of polyureas with CO2 as
                                                                                                          carbonyl building block and their high
2745 Elsevier Ltd.   10.1016/j.jcou.2017.04.001            2212-9820   Journal of CO2 Utilization         performances                               TX0008491749
                                                                                                          An efficient method for optimizing space
                                                                                                          steel frames with semi-rigid joints using
                                                                       Journal of Constructional Steel    practical advanced analysis and the micro-
2746 Elsevier Ltd.   10.1016/j.jcsr.2016.09.013            0143-974X   Research                           genetic algorithm                          TX0008362065
                                                                       Journal of Constructional Steel    Behavior of cold-formed steel wall stud
2747 Elsevier Ltd.   10.1016/j.jcsr.2015.08.028            0143-974X   Research                           with sheathing subjected to compression TX0008389188
                                                                                                          Dynamic performance of axially and
                                                                       Journal of Constructional Steel    rotationally restrained steel columns
2748 Elsevier Ltd.   10.1016/j.jcsr.2016.03.013            0143-974X   Research                           under fire                                 TX0008310889
                                                                       Journal of Constructional Steel    Effect of contact on the elastic behaviour
2749 Elsevier Ltd.   10.1016/j.jcsr.2016.10.012            0143-974X   Research                           of tensile bolted connections              TX0008459423
                                                                                                          Rectangular concrete-filled steel tubular
                                                                       Journal of Constructional Steel    beam-columns using high-strength steel:
2750 Elsevier Ltd.   10.1016/j.jcsr.2016.12.016            0143-974X   Research                           Experiments and design                     TX0008424826
                                                                       Journal of Constructional Steel    Seismic performance of steel plate slit-
2751 Elsevier Ltd.   10.1016/j.jcsr.2017.05.005            0143-974X   Research                           friction hybrid dampers                    TX0008484165
                                                                                                          Non-financial disclosure and market-
                                                                       Journal of Contemporary            based firm performance: The initiation of
2752 Elsevier Ltd.   10.1016/j.jcae.2017.09.006            1815-5669   Accounting & Economics             financial inclusion                        TX0008568107
                                                                                                          Low self-control and the Dark Triad:
                                                                                                          Disentangling the predictive power of
                                                                                                          personality traits on young adult
                                                                                                          substance use, offending and
2753 Elsevier Ltd.   10.1016/j.jcrimjus.2016.05.006        0047-2352   Journal of Criminal Justice        victimization                                TX0008348002
                                                                                                          Degradation of dentin-bonded interfaces
                                                                                                          treated with collagen cross-linking
                                                                                                          agents in a cariogenic oral environment:
2754 Elsevier Ltd.   10.1016/j.jdent.2016.02.009           0300-5712   Journal of Dentistry               An in situ study                          TX0008253772
                                                                                                          Developmental defects of enamel and
                                                                                                          dental caries in the primary dentition: A
2755 Elsevier Ltd.   10.1016/j.jdent.2017.03.006           0300-5712   Journal of Dentistry               systematic review and meta-analysis       TX0008465251

                                                                                                          Influence of adhesive strategy on clinical
                                                                                                          parameters in cervical restorations: A
2756 Elsevier Ltd.   10.1016/j.jdent.2017.05.006           0300-5712   Journal of Dentistry               systematic review and meta-analysis          TX0008490323
                                                                                                          Influence of degradation conditions on
                                                                                                          dentin bonding durability of three
2757 Elsevier Ltd.   10.1016/j.jdent.2016.09.004           0300-5712   Journal of Dentistry               universal adhesives                          TX0008388866
                                                                                                          Optimal energy management of a grid-
                                                                                                          connected micro-hydrokinetic with
2758 Elsevier Ltd.   10.1016/j.est.2017.09.007             2352-152X   Journal of Energy Storage          pumped hydro storage system                  TX0008573455
                                                                                                          The effect of external compressive loads
                                                                                                          on the cycle lifetime of lithium-ion pouch
2759 Elsevier Ltd.   10.1016/j.est.2017.07.021             2352-152X   Journal of Energy Storage          cells                                        TX0008545901
                                                                                                          Carbon dioxide sequestration using
                                                                       Journal of Environmental           NaHSO4 and NaOH: A dissolution and
2760 Elsevier Ltd.   10.1016/j.jenvman.2016.12.029         0301-4797   Management                         carbonation optimisation study               TX0008415123
                                                                                                          Flow and performance analysis of H-
                                                                                                          Darrieus hydroturbine in a confined
                                                                                                          flow: A computational and experimental
2761 Elsevier Ltd.   10.1016/j.jfluidstructs.2016.08.003   0889-9746   Journal of Fluids and Structures   study                                        TX0008388570
                                                                                                          Flow patterns and efficiency-power
                                                                                                          characteristics of a self-propelled,
2762 Elsevier Ltd.   10.1016/j.jfluidstructs.2016.08.005   0889-9746   Journal of Fluids and Structures   heaving rigid flat plate                     TX0008388570




                                                                           Page 124 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 126 of 142

No.   Plaintiff      DOI                                   ISSN        Journal                            Article                                      Copyright Registration
                                                                                                          Lift forces induced by phase lag between
                                                                                                          the vortex sheddings from two tandem
2763 Elsevier Ltd.   10.1016/j.jfluidstructs.2016.05.008   0889-9746   Journal of Fluids and Structures   bluff bodies                                 TX0008354379
                                                                                                          Piezoaeroelastic energy harvesting based
                                                                                                          on an airfoil with double plunge degrees
                                                                                                          of freedom: Modeling and numerical
2764 Elsevier Ltd.   10.1016/j.jfluidstructs.2017.06.009   0889-9746   Journal of Fluids and Structures   analysis                                     TX0008533340
                                                                                                          The effect of a splitter plate on the flow
2765 Elsevier Ltd.   10.1016/j.jfluidstructs.2015.09.001   0889-9746   Journal of Fluids and Structures   around a finite prism                        TX0008399280
                                                                                                          Monitoring geodynamic activity in the
                                                                                                          Victoria Land, East Antarctica: Evidence
2766 Elsevier Ltd.   10.1016/j.jog.2017.07.008             0264-3707   Journal of Geodynamics             from GNSS measurements                       TX0008524189
                                                                                                          Recurrence interval of the 2008 Mw 7.9
                                                                                                          Wenchuan earthquake inferred from
                                                                                                          geodynamic modelling stress buildup
2767 Elsevier Ltd.   10.1016/j.jog.2017.07.007             0264-3707   Journal of Geodynamics             and release                                  TX0008524189
                                                                                                          Comparing students' and managers'
                                                                                                          perceptions of essential entry-level
                                                                       Journal of Hospitality, Leisure,   management competencies in the
2768 Elsevier Ltd.   10.1016/j.jhlste.2017.01.001          1473-8376   Sport & Tourism Education          hospitality industry: An empirical study     TX0008489695
                                                                                                          Body size, brain size, and sexual
                                                                                                          dimorphism in Homo naledi from the
2769 Elsevier Ltd.   10.1016/j.jhevol.2017.06.010          0047-2484   Journal of Human Evolution         Dinaledi Chamber                             TX0008533616
                                                                                                          Consistent C3 plant habitat of hominins
                                                                                                          during 400√ê300√äka at the
                                                                                                          Longyadong Cave site (Luonan Basin,
                                                                                                          central China) revealed by stable carbon
2770 Elsevier Ltd.   10.1016/j.jhevol.2017.01.011          0047-2484   Journal of Human Evolution         isotope analyses of loess deposits           TX0008491683
                                                                                                          Cutmark data and their implications for
                                                                                                          the planning depth of Late Pleistocene
2771 Elsevier Ltd.   10.1016/j.jhevol.2016.05.006          0047-2484   Journal of Human Evolution         societies                                    TX0008386749
                                                                                                          DNA analysis of ancient dogs of the
                                                                                                          Americas: Identifying possible founding
                                                                                                          haplotypes and reconstructing population
2772 Elsevier Ltd.   10.1016/j.jhevol.2014.10.012          0047-2484   Journal of Human Evolution         histories                                    TX0008379632
                                                                                                          Evolutionary processes shaping diversity
2773 Elsevier Ltd.   10.1016/j.jhevol.2017.06.004          0047-2484   Journal of Human Evolution         across the Homo lineage                      TX0008533616
                                                                                                          Further morphological evidence on
                                                                                                          South African earliest Homo lower
                                                                                                          postcanine dentition: Enamel thickness
2774 Elsevier Ltd.   10.1016/j.jhevol.2016.05.003          0047-2484   Journal of Human Evolution         and enamel dentine junction                  TX0008319039
                                                                                                          Hominin track assemblages from Okote
                                                                                                          Member deposits near Ileret, Kenya, and
                                                                                                          their implications for understanding
2775 Elsevier Ltd.   10.1016/j.jhevol.2017.08.013          0047-2484   Journal of Human Evolution         fossil hominin paleobiology at 1.5√äMa TX0008540308
                                                                                                          Landscape scale heterogeneity in the East
                                                                                                          Turkana ecosystem during the Okote
2776 Elsevier Ltd.   10.1016/j.jhevol.2017.06.007          0047-2484   Journal of Human Evolution         Member (1.56√ê1.38 Ma)                    TX0008540308
                                                                                                          Stable isotope paleoecology of Late
                                                                                                          Pleistocene Middle Stone Age humans
2777 Elsevier Ltd.   10.1016/j.jhevol.2014.10.005          0047-2484   Journal of Human Evolution         from the Lake Victoria basin, Kenya       TX0008379703
                                                                                                          The costal remains of the El Sidr‚Äîn
                                                                                                          Neanderthal site (Asturias, northern
                                                                                                          Spain) and their importance for
                                                                                                          understanding Neanderthal thorax
2778 Elsevier Ltd.   10.1016/j.jhevol.2017.06.003          0047-2484   Journal of Human Evolution         morphology                                   TX0008533616
                                                                                                          The geotemporal demographics of
                                                                                                          academic journals from 1950 to 2013
2779 Elsevier Ltd.   10.1016/j.joi.2017.05.006             1751-1577   Journal of Informetrics            according to Ulrich√ïs database              TX0008514250
                                                                                                          An apposition compound eye adapted
                                                                                                          for nocturnal vision in the moth midge
                                                                                                          Clogmia albipunctata (Williston)
2780 Elsevier Ltd.   10.1016/j.jinsphys.2017.01.006        0022-1910   Journal of Insect Physiology       (Diptera: Psychodidae)                       TX0008461968
                                                                                                         Photoreceptor spectral sensitivity of the
                                                                                                         compound eyes of black soldier fly
                                                                                                         (Hermetia illucens) informing the design
                                                                                                         of LED-based illumination to enhance
2781 Elsevier Ltd.   10.1016/j.jinsphys.2016.10.006        0022-1910   Journal of Insect Physiology      indoor reproduction                       TX0008386266
                                                                                                         Linear and non-linear Granger causality
                                                                       Journal of International Money between oil spot and futures prices: A
2782 Elsevier Ltd.   10.1016/j.jimonfin.2014.07.001        0261-5606   and Finance                       wavelet based test                        TX0008013501
                                                                                                         A 3D numerical study on the effects of
                                                                                                         obstacles on flame propagation in a
                                                                       Journal of Loss Prevention in the cylindrical explosion vessel connected to
2783 Elsevier Ltd.   10.1016/j.jlp.2016.08.016             0950-4230   Process Industries                a vented tube                             TX0008356448




                                                                           Page 125 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 127 of 142

No.   Plaintiff      DOI                                ISSN        Journal                             Article                                       Copyright Registration
                                                                                                        Chemical kinetic characteristics of
                                                                    Journal of Loss Prevention in the   methane/air mixture explosion and its
2784 Elsevier Ltd.   10.1016/j.jlp.2017.02.021          0950-4230   Process Industries                  affecting factors                             TX0008532973
                                                                                                        Experimental investigation of explosion
                                                                    Journal of Loss Prevention in the   mitigating properties of aqueous
2785 Elsevier Ltd.   10.1016/j.jlp.2017.02.008          0950-4230   Process Industries                  potassium carbonate solutions                 TX0008428261
                                                                                                        Experiments on vented hydrogen-air
                                                                    Journal of Loss Prevention in the   deflagrations: The influence of hydrogen
2786 Elsevier Ltd.   10.1016/j.jlp.2017.05.013          0950-4230   Process Industries                  concentration                                 TX0008471929
                                                                                                        Risk assessment of a compound feed
                                                                    Journal of Loss Prevention in the   process based on HAZOP analysis and
2787 Elsevier Ltd.   10.1016/j.jlp.2016.08.019          0950-4230   Process Industries                  linguistic terms                              TX0008356448
                                                                    Journal of Loss Prevention in the   Small scale experiment study on the
2788 Elsevier Ltd.   10.1016/j.jlp.2017.04.008          0950-4230   Process Industries                  characteristics of boilover                   TX0008471929
                                                                                                        The evolution of language: Sharing our
2789 Elsevier Ltd.   10.1016/j.jneuroling.2016.06.003   0911-6044   Journal of Neurolinguistics         mental lives                                  TX0008480655
                                                                                                        Ageing of PVP/LiNbO3 solutions and
                                                                    Journal of Physics and              its impact on the optical properties of
2790 Elsevier Ltd.   10.1016/j.jpcs.2017.08.016         0022-3697   Chemistry of Solids                 Er3+/Yb3+:LiNbO3 waveguiding films            TX0008537542
                                                                                                        Dielectric relaxation and conduction
                                                                    Journal of Physics and              mechanism studies of BNT-BT-BKT
2791 Elsevier Ltd.   10.1016/j.jpcs.2017.07.029         0022-3697   Chemistry of Solids                 ceramics                                      TX0008537542
                                                                                                        Dielectric relaxation and electrical
                                                                                                        conduction mechanism in A2HoSbO6
                                                                                                        (A=Ba, Sr, Ca) Double Perovskite
                                                                    Journal of Physics and              Ceramics: An impedance spectroscopic
2792 Elsevier Ltd.   10.1016/j.jpcs.2016.10.012         0022-3697   Chemistry of Solids                 analysis                                      TX0008402264
                                                                                                        Fe and C doped TiO2 with different
                                                                                                        aggregate architecture: Synthesis, optical,
                                                                    Journal of Physics and              spectral and photocatalytic properties,
2793 Elsevier Ltd.   10.1016/j.jpcs.2017.08.024         0022-3697   Chemistry of Solids                 first-principle calculation                 TX0008537542
                                                                                                        Homogeneously dispersed CeO2
                                                                    Journal of Physics and              nanoparticles on exfoliated hexaniobate
2794 Elsevier Ltd.   10.1016/j.jpcs.2017.08.027         0022-3697   Chemistry of Solids                 nanosheets                                  TX0008537542
                                                                                                        Structural analysis and enhanced
                                                                                                        photoluminescence via host sensitization
                                                                    Journal of Physics and              from a lanthanide doped BiVO4 nano-
2795 Elsevier Ltd.   10.1016/j.jpcs.2017.06.019         0022-3697   Chemistry of Solids                 phosphor                                 TX0008496460
                                                                                                        Visible light assisted
                                                                                                        photoelectrocatalytic degradation of
                                                                    Journal of Physics and              sugarcane factory wastewater by sprayed
2796 Elsevier Ltd.   10.1016/j.jpcs.2017.07.023         0022-3697   Chemistry of Solids                 CZTS thin films                          TX0008537542
                                                                                                        Estimation of the light field inside
                                                                    Journal of Quantitative             photosynthetic microorganism cultures
                                                                    Spectroscopy and Radiative          through Mittag-Leffler functions at
2797 Elsevier Ltd.   10.1016/j.jqsrt.2017.08.012        0022-4073   Transfer                            depleted light conditions                  TX0008540287
                                                                    Journal of Quantitative             Light scattering by ice crystals of cirrus
                                                                    Spectroscopy and Radiative          clouds: From exact numerical methods to
2798 Elsevier Ltd.   10.1016/j.jqsrt.2016.12.024        0022-4073   Transfer                            physical-optics approximation              TX0008553268
                                                                    Journal of Quantitative             Non-gray combined conduction and
                                                                    Spectroscopy and Radiative          radiation heat transfer by using FVM
2799 Elsevier Ltd.   10.1016/j.jqsrt.2016.10.022        0022-4073   Transfer                            and SLW                                    TX0008474258
                                                                    Journal of Quantitative
                                                                    Spectroscopy and Radiative          Optical properties of black carbon
2800 Elsevier Ltd.   10.1016/j.jqsrt.2016.10.023        0022-4073   Transfer                            aggregates with non-absorptive coating        TX0008360662
                                                                    Journal of Quantitative             Porous effect on the radiative properties
                                                                    Spectroscopy and Radiative          of fly ash particles: A discrete dipole
2801 Elsevier Ltd.   10.1016/j.jqsrt.2017.09.006        0022-4073   Transfer                            approximation investigation                   TX0008540287
                                                                    Journal of Quantitative             Sensitivity study of ice crystal optical
                                                                    Spectroscopy and Radiative          properties in the 874GHz submillimeter
2802 Elsevier Ltd.   10.1016/j.jqsrt.2015.12.008        0022-4073   Transfer                            band                                          TX0008322041
                                                                    Journal of Quantitative             Solving the problem of electromagnetic
                                                                    Spectroscopy and Radiative          wave diffraction at a finite plane grating
2803 Elsevier Ltd.   10.1016/j.jqsrt.2016.04.014        0022-4073   Transfer                            with small elements                           TX0008311734
                                                                                                        Temperature characteristics at altitudes of
                                                                    Journal of Quantitative             5√ê80km with a self-calibrated
                                                                    Spectroscopy and Radiative          Rayleigh√êrotational Raman lidar: A
2804 Elsevier Ltd.   10.1016/j.jqsrt.2016.05.007        0022-4073   Transfer                            summer case study                             TX0008388732
                                                                                                        Getting ahead in depopulating areas -
                                                                                                        How linking social capital is used for
                                                                                                        informal planning practices in Sweden
2805 Elsevier Ltd.   10.1016/j.jrurstud.2017.07.014     0743-0167   Journal of Rural Studies            and The Netherlands                           TX0008514419
                                                                                                        Policy support for sustainable crop
2806 Elsevier Ltd.   10.1016/j.jrurstud.2017.08.012     0743-0167   Journal of Rural Studies            intensification in Eastern Africa             TX0008514419

                                                                                                        Shrimp, prawn and the political economy
2807 Elsevier Ltd.   10.1016/j.jrurstud.2016.03.014     0743-0167   Journal of Rural Studies            of social wellbeing in rural Bangladesh TX0008253810




                                                                        Page 126 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 128 of 142

No.   Plaintiff      DOI                              ISSN        Journal                          Article                                      Copyright Registration
                                                                                                   Uncovering obstacles: The exercise of
                                                                                                   symbolic power in the complex arena of
2808 Elsevier Ltd.   10.1016/j.jrurstud.2017.06.007   0743-0167   Journal of Rural Studies         intergenerational family farm transfer     TX0008514949
                                                                                                   Effect of triple-layer hermetic bagging on
                                                                                                   mould infection and aflatoxin
                                                                  Journal of Stored Products       contamination of maize during multi-
2809 Elsevier Ltd.   10.1016/j.jspr.2016.07.005       0022-474X   Research                         month on-farm storage in Kenya             TX0008368795
                                                                                                   Evaluation of maize weevils Sitophilus
                                                                  Journal of Stored Products       zeamais Motschulsky infestation on
2810 Elsevier Ltd.   10.1016/j.jspr.2015.09.005       0022-474X   Research                         seven varieties of maize                   TX0008255377
                                                                                                   Mating disruption of Ephestia kuehniella
                                                                                                   (Zeller) (Lepidoptera: Pyralidae) in a
                                                                                                   storage facility: Spatio-temporal
                                                                  Journal of Stored Products       distribution changed after long-term
2811 Elsevier Ltd.   10.1016/j.jspr.2016.01.001       0022-474X   Research                         application                              TX0008313428
                                                                                                   Ozone toxicity to Sitophilus zeamais
                                                                  Journal of Stored Products       (Coleoptera: Curculionidae) populations
2812 Elsevier Ltd.   10.1016/j.jspr.2015.11.001       0022-474X   Research                         under selection pressure from ozone      TX0008404810
                                                                                                   PICS hermetic storage bags ineffective
                                                                                                   in controlling infestations of
                                                                  Journal of Stored Products       Prostephanus truncatus and Dinoderus
2813 Elsevier Ltd.   10.1016/j.jspr.2014.03.003       0022-474X   Research                         spp. in traditional cassava chips            TX0008052452
                                                                                                   Complex rift geometries resulting from
                                                                                                   inheritance of pre-existing structures:
                                                                                                   Insights and regional implications from
2814 Elsevier Ltd.   10.1016/j.jsg.2014.09.017        0191-8141   Journal of Structural Geology    the Barmer Basin rift                        TX0008375101
                                                                                                   Control of syntectonic erosion and
                                                                                                   sedimentation on kinematic evolution of
                                                                                                   a multidecollement fold and thrust zone:
                                                                                                   Analogue modeling of folding in the
2815 Elsevier Ltd.   10.1016/j.jsg.2016.05.009        0191-8141   Journal of Structural Geology    southern subandean of Bolivia            TX0008415727
                                                                                                   Controls of structural inheritance on
                                                                                                   orogenic curvature and foreland basin
                                                                                                   sedimentation: Insights from the
2816 Elsevier Ltd.   10.1016/j.jsg.2017.09.004        0191-8141   Journal of Structural Geology    Przemy_l area, Western Carpathians       TX0008523553
                                                                                                   Dyke-sill relationships in Karoo
                                                                                                   dolerites as indicators of propagation and
                                                                                                   emplacement processes of mafic magmas
2817 Elsevier Ltd.   10.1016/j.jsg.2017.03.002        0191-8141   Journal of Structural Geology    in the shallow crust                         TX0008449722
                                                                                                   Glossary of fault and other fracture
2818 Elsevier Ltd.   10.1016/j.jsg.2016.09.008        0191-8141   Journal of Structural Geology    networks                                     TX0008356457
                                                                                                   Inter-well scale natural fracture geometry
                                                                                                   and permeability variations in low-
2819 Elsevier Ltd.   10.1016/j.jsg.2017.02.011        0191-8141   Journal of Structural Geology    deformation carbonate rocks                  TX0008449722
                                                                                                   Tectono-stratigraphic evolution of salt-
                                                                                                   controlled minibasins in a fold and thrust
                                                                                                   belt, the Oligo-Miocene central Sivas
2820 Elsevier Ltd.   10.1016/j.jsg.2017.07.007        0191-8141   Journal of Structural Geology    Basin                                        TX0008534141
                                                                                                   3D porous polyurethanes featured by
                                                                                                   different mechanical properties:
                                                                  Journal of the Mechanical        Characterization and interaction with
2821 Elsevier Ltd.   10.1016/j.jmbbm.2017.07.018      1751-6161   Behavior of Biomedical Materials skeletal muscle cells                        TX0008544917
                                                                                                   A finite element study on the mechanical
                                                                                                   response of the head-neck interface of
                                                                                                   hip implants under realistic forces and
                                                                  Journal of the Mechanical        moments of daily activities: Part 1, level
2822 Elsevier Ltd.   10.1016/j.jmbbm.2017.08.012      1751-6161   Behavior of Biomedical Materials walking                                    TX0008544917
                                                                                                   A finite element study on the mechanical
                                                                                                   response of the head-neck interface of
                                                                  Journal of the Mechanical        hip implants under realistic forces and
2823 Elsevier Ltd.   10.1016/j.jmbbm.2017.08.038      1751-6161   Behavior of Biomedical Materials moments of daily activities: Part 2        TX0008560012

                                                                  Journal of the Mechanical        Novel bone surrogates for cranial
2824 Elsevier Ltd.   10.1016/j.jmbbm.2017.04.021      1751-6161   Behavior of Biomedical Materials surgery training                             TX0008469968
                                                                                                   Thermal-stress analysis of ceramic
                                                                                                   laminate veneer restorations with
                                                                                                   different incisal preparations using micro-
                                                                  Journal of the Mechanical        computed tomography-based 3D finite
2825 Elsevier Ltd.   10.1016/j.jmbbm.2017.07.039      1751-6161   Behavior of Biomedical Materials element models                              TX0008544917
                                                                                                   A general result for the magnetoelastic
                                                                                                   response of isotropic suspensions of
                                                                                                   iron and ferrofluid particles in rubber,
                                                                  Journal of the Mechanics and     with applications to spherical and
2826 Elsevier Ltd.   10.1016/j.jmps.2017.06.017       0022-5096   Physics of Solids                cylindrical specimens                        TX0008537445




                                                                      Page 127 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 129 of 142

No.   Plaintiff      DOI                                ISSN        Journal                           Article                                     Copyright Registration
                                                                                                    A three-scale homogenisation approach
                                                                                                    to the prediction of long-time absorption
                                                                    Journal of the Mechanics and    of radiation induced interstitials by
2827 Elsevier Ltd.   10.1016/j.jmps.2017.04.014         0022-5096   Physics of Solids               nanovoids at interfaces                       TX0008480654
                                                                    Journal of the Mechanics and    Atomistic origin of size effects in fatigue
2828 Elsevier Ltd.   10.1016/j.jmps.2017.04.005         0022-5096   Physics of Solids               behavior of metallic glasses                  TX0008490717
                                                                                                    Effects of tension√êcompression
                                                                    Journal of the Mechanics and    asymmetry on the surface wrinkling of
2829 Elsevier Ltd.   10.1016/j.jmps.2016.04.014         0022-5096   Physics of Solids               film√êsubstrate systems                       TX0008385145
                                                                                                    Gurtin-Murdoch surface elasticity theory
                                                                    Journal of the Mechanics and    revisit: An orbital-free density functional
2830 Elsevier Ltd.   10.1016/j.jmps.2017.08.009         0022-5096   Physics of Solids               theory perspective                            TX0008520720
                                                                                                    Homogenization of viscoplastic
                                                                    Journal of the Mechanics and    constitutive laws within a phase field
2831 Elsevier Ltd.   10.1016/j.jmps.2015.12.026         0022-5096   Physics of Solids               approach                                      TX0008243912
                                                                                                    Investigation of crack tip dislocation
                                                                                                    emission in aluminum using multiscale
                                                                    Journal of the Mechanics and    molecular dynamics simulation and
2832 Elsevier Ltd.   10.1016/j.jmps.2013.12.009         0022-5096   Physics of Solids               continuum modeling                            TX0008072580
                                                                                                    Multiscale crystal defect dynamics: A
                                                                    Journal of the Mechanics and    coarse-grained lattice defect model based
2833 Elsevier Ltd.   10.1016/j.jmps.2017.07.006         0022-5096   Physics of Solids               on crystal microstructure                     TX0008537445
                                                                                                    Pipette aspiration of hyperelastic
                                                                    Journal of the Mechanics and    compliant materials: Theoretical analysis,
2834 Elsevier Ltd.   10.1016/j.jmps.2014.03.012         0022-5096   Physics of Solids               simulations and experiments                   TX0008043500
                                                                                                    Spiral interface: A reinforcing
                                                                    Journal of the Mechanics and    mechanism for laminated composite
2835 Elsevier Ltd.   10.1016/j.jmps.2017.09.002         0022-5096   Physics of Solids               materials learned from nature                 TX0008520720
                                                                                                    The stochastic transition from size
                                                                    Journal of the Mechanics and    dependent to size independent yield
2836 Elsevier Ltd.   10.1016/j.jmps.2017.09.001         0022-5096   Physics of Solids               strength in metallic glasses                  TX0008520720
                                                                                                    Fortune favours the brave: Movement
                                                                                                    responses shape demographic dynamics
2837 Elsevier Ltd.   10.1016/j.jtbi.2017.03.011         0022-5193   Journal of Theoretical Biology  in strongly competing populations             TX0008452703
                                                                                                    Heterogeneous √îproportionality
                                                                                                    constants√ï √ê A challenge to Taylor's
                                                                                                    Power Law for temporal fluctuations in
2838 Elsevier Ltd.   10.1016/j.jtbi.2016.07.014         0022-5193   Journal of Theoretical Biology  abundance                                     TX0008338482
                                                                                                    Improving dynamic phytoplankton
                                                                                                    reserve-utilization models with an
2839 Elsevier Ltd.   10.1016/j.jtbi.2016.05.023         0022-5193   Journal of Theoretical Biology  indirect proxy for internal nitrogen          TX0008347376
                                                                                                    Link between deviations from
                                                                                                    Murray√ïs Law and occurrence of low
                                                                                                    wall shear stress regions in the left
2840 Elsevier Ltd.   10.1016/j.jtbi.2016.04.038         0022-5193   Journal of Theoretical Biology  coronary artery                               TX0008270520
                                                                                                    Mathematical models of radiation action
                                                                                                    on living cells: From the target theory to
                                                                                                    the modern approaches. A historical and
2841 Elsevier Ltd.   10.1016/j.jtbi.2016.01.018         0022-5193   Journal of Theoretical Biology  critical review                               TX0008318796
                                                                                                    Multiple dimensions of biodiversity and
                                                                                                    ecosystem processes: Exploring the joint
                                                                                                    influence of intraspecific, specific and
2842 Elsevier Ltd.   10.1016/j.jtbi.2016.06.004         0022-5193   Journal of Theoretical Biology  interspecific diversity                       TX0008347376
                                                                                                    Possible rules for the ancestral origin of
2843 Elsevier Ltd.   10.1016/j.jtbi.2016.09.009         0022-5193   Journal of Theoretical Biology  Hox gene collinearity                         TX0008385254
2844 Elsevier Ltd.   10.1016/j.jtbi.2017.07.009         0022-5193   Journal of Theoretical Biology  Protein lipograms                             TX0008523616
                                                                                                    Third-party punishment as a costly
                                                                                                    signal of high continuation probabilities
2845 Elsevier Ltd.   10.1016/j.jtbi.2017.04.004         0022-5193   Journal of Theoretical Biology  in repeated games                             TX0008464701
                                                                                                    tRNAfeature: An algorithm for tRNA
                                                                                                    features to identify tRNA genes in DNA
2846 Elsevier Ltd.   10.1016/j.jtbi.2016.06.008         0022-5193   Journal of Theoretical Biology  sequences                                     TX0008347376
                                                                                                    Correlations between road crash
                                                                                                    mortality rate and distance to trauma
2847 Elsevier Ltd.   10.1016/j.jth.2017.05.005          2214-1405   Journal of Transport & Health   centers                                       TX0008528822
                                                                                                    Effects of twisted wind flows on wind
                                                                    Journal of Wind Engineering and conditions in passages between
2848 Elsevier Ltd.   10.1016/j.jweia.2017.04.011        0167-6105   Industrial Aerodynamics         buildings                                     TX0008513371
                                                                                                    Impact of ambient wind on aerodynamic
                                                                    Journal of Wind Engineering and performance when two trains intersect
2849 Elsevier Ltd.   10.1016/j.jweia.2017.07.018        0167-6105   Industrial Aerodynamics         inside a tunnel                               TX0008528510
                                                                    Journal of Wind Engineering and Passive flow control of a stalled airfoil
2850 Elsevier Ltd.   10.1016/j.jweia.2017.08.020        0167-6105   Industrial Aerodynamics         using a microcylinder                         TX0008540905
                                                                                                    A qualitative approach to study social
                                                                                                    perceptions and public policies in dehesa
2851 Elsevier Ltd.   10.1016/j.landusepol.2016.06.040   0264-8377   Land Use Policy                 agroforestry systems                          TX0008347173




                                                                        Page 128 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 130 of 142

No.   Plaintiff      DOI                                ISSN        Journal                         Article                                       Copyright Registration
                                                                                                    Assessing the benefit of the
                                                                                                    agroecosystem services: Lithuanian
2852 Elsevier Ltd.   10.1016/j.landusepol.2017.07.051   0264-8377   Land Use Policy                 preferences using a latent class approach     TX0008525584
                                                                                                    Drivers of adoption of agroecological
                                                                                                    practices for winegrowers and influence
                                                                                                    from policies in the province of Trento,
2853 Elsevier Ltd.   10.1016/j.landusepol.2017.07.048   0264-8377   Land Use Policy                 Italy                                         TX0008525584
                                                                                                    Estimation of external effects from the
                                                                                                    quarrying sector using the hedonic
2854 Elsevier Ltd.   10.1016/j.landusepol.2017.10.005   0264-8377   Land Use Policy                 pricing method                                TX0008547632
                                                                                                    Integration of stakeholder choices and
                                                                                                    multi-criteria analysis to support land use
2855 Elsevier Ltd.   10.1016/j.landusepol.2017.03.006   0264-8377   Land Use Policy                 planning in semiarid areas                    TX0008480011
                                                                                                    Land management institution as a key
                                                                                                    confinement of urbanization in Baotou,
                                                                                                    China_Application of proposed
2856 Elsevier Ltd.   10.1016/j.landusepol.2016.04.021   0264-8377   Land Use Policy                 endogenous urbanization model             TX0008372676
                                                                                                    Land-use response to drought scenarios
                                                                                                    and water policy intervention in Lijiang,
2857 Elsevier Ltd.   10.1016/j.landusepol.2016.05.027   0264-8377   Land Use Policy                 SW China                                  TX0008372676
                                                                                                    Landscape structural changes between
                                                                                                    1950 and 2012 and their role in
                                                                                                    wildlife√êvehicle collisions in the Czech
2858 Elsevier Ltd.   10.1016/j.landusepol.2016.10.002   0264-8377   Land Use Policy                 Republic                                      TX0008381623
                                                                                                    Local ecological knowledge reveals
                                                                                                    effects of policy-driven land use and
                                                                                                    cover change on beekeepers in Costa
2859 Elsevier Ltd.   10.1016/j.landusepol.2017.08.032   0264-8377   Land Use Policy                 Rica                                          TX0008547632
                                                                                                    Participatory mapping of environmental
                                                                                                    resources: A comparison of a Tanzanian
2860 Elsevier Ltd.   10.1016/j.landusepol.2017.09.020   0264-8377   Land Use Policy                 pastoral community over time                  TX0008547632
                                                                                                    The role of Customary Land Secretariats
                                                                                                    in promoting good local land governance
2861 Elsevier Ltd.   10.1016/j.landusepol.2015.10.024   0264-8377   Land Use Policy                 in Ghana                                      TX0008392524
                                                                                                    Urban√êrural ecological networks for
2862 Elsevier Ltd.   10.1016/j.landusepol.2015.10.004   0264-8377   Land Use Policy                 landscape planning                            TX0008392524
2863 Elsevier Ltd.   10.1016/j.langcom.2016.02.002      0271-5309   Language & Communication        Scientism in the language sciences            TX0008300014
                                                                                                    Behavior variability of Salmonella
                                                                                                    enterica isolates from meat-related
2864 Elsevier Ltd.   10.1016/j.lwt.2016.06.036          0023-6438   LWT                             sources                                       TX0008392922
                                                                                                    Monitoring of contamination sources of
                                                                                                    Listeria monocytogenes in a poultry
2865 Elsevier Ltd.   10.1016/j.lwt.2017.08.024          0023-6438   LWT                             slaughterhouse                                TX0008530785
                                                                                                    Physicochemical properties, protein and
                                                                                                    starch digestibility of lentil based noodle
2866 Elsevier Ltd.   10.1016/j.lwt.2017.02.001          0023-6438   LWT                             prepared by using extrusion processing        TX0008451103
                                                                                                  Outcrop and seismic expression of
                                                                                                  stratigraphic patterns driven by
                                                                                                  accommodation and sediment supply
                                                                                                  turnarounds: Implications on the
                                                                                                  meaning and variability of
2867 Elsevier Ltd.   10.1016/j.marpetgeo.2017.03.032    0264-8172   Marine and Petroleum Geology unconformities in syn-orogenic basins            TX0008514264
                                                                                                  Consequences of acclimation on the
                                                                                                  resistance to acute thermal stress:
                                                                                                  Proteomic focus on mussels from
2868 Elsevier Ltd.   10.1016/j.marenvres.2016.02.006    0141-1136   Marine Environmental Research pristine site                                   TX0008363649
                                                                                                  Contrasting effects of a classic Nrf2
                                                                                                  activator, tert-butylhydroquinone, on the
                                                                                                  glutathione-related antioxidant defenses
2869 Elsevier Ltd.   10.1016/j.marenvres.2017.07.020    0141-1136   Marine Environmental Research in Pacific oysters, Crassostrea gigas           TX0008523565
                                                                                                  Habitat fragmentation has some impacts
                                                                                                  on aspects of ecosystem functioning in a
2870 Elsevier Ltd.   10.1016/j.marenvres.2017.02.003    0141-1136   Marine Environmental Research sub-tropical seagrass bed                       TX0008463615

                                                                                                    Hsp60 expression profiles in the reef-
                                                                                                    building coral Seriatopora caliendrum
2871 Elsevier Ltd.   10.1016/j.marenvres.2016.05.007    0141-1136   Marine Environmental Research   subjected to heat and cold shock regimes      TX0008336206
                                                                                                    Identifying fish diversity hot-spots in
2872 Elsevier Ltd.   10.1016/j.marenvres.2017.06.017    0141-1136   Marine Environmental Research   data-poor situations                          TX0008502483
                                                                                                    Increased anthropogenic pressure
                                                                                                    decreases species richness in tropical
2873 Elsevier Ltd.   10.1016/j.marenvres.2016.07.005    0141-1136   Marine Environmental Research   intertidal reefs                              TX0008354775
                                                                                                    Selectivity of flesh-footed shearwaters
                                                                                                    for plastic colour: Evidence for
                                                                                                    differential provisioning in adults and
2874 Elsevier Ltd.   10.1016/j.marenvres.2015.10.011    0141-1136   Marine Environmental Research   fledglings                                    TX0008356719




                                                                        Page 129 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 131 of 142

No.   Plaintiff      DOI                               ISSN        Journal                         Article                                    Copyright Registration
                                                                                                 Sessile and mobile components of a
                                                                                                 benthic ecosystem display mixed trends
2875 Elsevier Ltd.   10.1016/j.marenvres.2015.03.009   0141-1136   Marine Environmental Research within a temperate marine reserve            TX0008393058

                                                                                                 Warming-related shifts in the distribution
2876 Elsevier Ltd.   10.1016/j.marenvres.2016.07.007   0141-1136   Marine Environmental Research of two competing coastal wrasses             TX0008354775
                                                                                                 Coral reefs under threat in a Caribbean
                                                                                                 marine protected area: Assessing divers'
2877 Elsevier Ltd.   10.1016/j.marpol.2016.03.003      0308-597X   Marine Policy                 willingness to pay toward conservation       TX0008216179
                                                                                                 Microplastic abundance, distribution and
                                                                                                 composition along a latitudinal gradient
2878 Elsevier Ltd.   10.1016/j.marpolbul.2016.12.025   0025-326X   Marine Pollution Bulletin     in the Atlantic Ocean                        TX0008424273
                                                                                                 Experimental and numerical
                                                                                                 investigations on laser-welded
                                                                                                 corrugated-core sandwich panels
2879 Elsevier Ltd.   10.1016/j.marstruc.2014.11.007    0951-8339   Marine Structures             subjected to air blast loading               TX0008393410
                                                                                                 Formation of high-spatial-frequency
                                                                                                 periodic surface structures on indium-tin-
                                                                                                 oxide films using picosecond laser
2880 Elsevier Ltd.   10.1016/j.matdes.2017.02.055      0264-1275   Materials & Design            pulses                                       TX0008452719
                                                                                                 Hybrid design and energy absorption of
                                                                                                 luffa-sponge-like hierarchical cellular
2881 Elsevier Ltd.   10.1016/j.matdes.2016.05.110      0264-1275   Materials & Design            structures                                   TX0008322979
                                                                                                 Nitrogen loss and effects on
                                                                                                 microstructure in multipass TIG welding
2882 Elsevier Ltd.   10.1016/j.matdes.2016.03.011      0264-1275   Materials & Design            of a super duplex stainless steel            TX0008362442
                                                                                                 Porous scaffold internal architecture
                                                                                                 design based on minimal surfaces: A
                                                                                                 compromise between permeability and
2883 Elsevier Ltd.   10.1016/j.matdes.2017.04.009      0264-1275   Materials & Design            elastic properties                           TX0008495988
                                                                                                 Self-assembly of stearic acid into nano
                                                                                                 flowers induces the tunable surface
2884 Elsevier Ltd.   10.1016/j.matdes.2017.10.057      0264-1275   Materials & Design            wettability of polyimide film                TX0008569441
                                                                   Materials Science in          Controlled growth of Cu2O thin films
2885 Elsevier Ltd.   10.1016/j.mssp.2017.02.012        1369-8001   Semiconductor Processing      by electrodeposition approach                TX0008461400
                                                                                                 Development of oxide based window
                                                                                                 and buffer layer for single junction
                                                                   Materials Science in          amorphous solar cell: Reduction of light
2886 Elsevier Ltd.   10.1016/j.mssp.2014.03.009        1369-8001   Semiconductor Processing      induced degradation                          TX0008032350
                                                                                                 Effect of Al content on the performance
                                                                   Materials Science in          of Cu(In,Al)Se2 powders prepared by
2887 Elsevier Ltd.   10.1016/j.mssp.2013.11.015        1369-8001   Semiconductor Processing      mechanochemical process                      TX0008085469
                                                                                                 Effect of lattice distortion on bandgap
                                                                   Materials Science in          decrement due to vanadium substitution
2888 Elsevier Ltd.   10.1016/j.mssp.2016.04.002        1369-8001   Semiconductor Processing      in TiO2 nanoparticles                        TX0008306003
                                                                                                 Effects of annealing treatment on the
                                                                                                 high temperature performance of 4H-SiC
                                                                   Materials Science in          metal-semiconductor-metal ultraviolet
2889 Elsevier Ltd.   10.1016/j.mssp.2017.07.018        1369-8001   Semiconductor Processing      photodiodes                                  TX0008517071
                                                                                                 Electrical transport properties of two-
                                                                   Materials Science in          dimensional MoS2 nanosheets
2890 Elsevier Ltd.   10.1016/j.mssp.2017.04.011        1369-8001   Semiconductor Processing      synthesized by novel method                  TX0008483586
                                                                                                 Fabrication and nonlinear optical
                                                                   Materials Science in          investigations of SiO2@Ag core-shell
2891 Elsevier Ltd.   10.1016/j.mssp.2017.07.008        1369-8001   Semiconductor Processing      nanoparticles                                TX0008517071
                                                                                                   Ferro-electric stacked gate oxide
                                                                                                   heterojunction electro-statically doped
                                                                   Materials Science in            source/drain double-gate tunnel field
2892 Elsevier Ltd.   10.1016/j.mssp.2017.07.014        1369-8001   Semiconductor Processing        effect transistors: A superior structure   TX0008517071
                                                                                                   Impedance and dielectric analysis of
                                                                   Materials Science in            polycrystalline undoped and Fe doped
2893 Elsevier Ltd.   10.1016/j.mssp.2016.11.033        1369-8001   Semiconductor Processing        SnS2                                       TX0008378731
                                                                   Materials Science in            Internal electrochromism in vanadium
2894 Elsevier Ltd.   10.1016/j.mssp.2016.01.003        1369-8001   Semiconductor Processing        pentoxide xerogel films                    TX0008198851
                                                                   Materials Science in            Limitation of Na-H codoping in
2895 Elsevier Ltd.   10.1016/j.mssp.2017.01.019        1369-8001   Semiconductor Processing        achieving device-quality p-type ZnO        TX0008528103
                                                                   Materials Science in            Some physical investigations on silver-
2896 Elsevier Ltd.   10.1016/j.mssp.2014.09.017        1369-8001   Semiconductor Processing        doped ZnO sprayed thin films               TX0008032079
                                                                                                   Spin-polarized calculations of structural,
                                                                                                   electronic and magnetic properties of
                                                                   Materials Science in            Half Heusler alloys FeVX (X=Si, Ge,
2897 Elsevier Ltd.   10.1016/j.mssp.2016.04.018        1369-8001   Semiconductor Processing        Sn) using Ab-initio method                 TX0008323991
                                                                                                   Structural and optical properties of CdTe-
                                                                   Materials Science in            nanocrystals thin films grown by
2898 Elsevier Ltd.   10.1016/j.mssp.2015.03.005        1369-8001   Semiconductor Processing        chemical synthesis                         TX0008374655




                                                                       Page 130 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 132 of 142

No.   Plaintiff      DOI                                ISSN        Journal                         Article                                        Copyright Registration
                                                                                                    The fabrication of metal oxide
                                                                    Materials Science in            nanostructures using Deinococcus
2899 Elsevier Ltd.   10.1016/j.mssp.2014.12.002         1369-8001   Semiconductor Processing        radiodurans bacteria for supercapacitor TX0008127395
                                                                                                    Vertically aligned Ni3Se2 arrays with
                                                                                                    dendritic-like structure as efficient
                                                                    Materials Science in            counter electrode of dye-sensitized solar
2900 Elsevier Ltd.   10.1016/j.mssp.2017.04.030         1369-8001   Semiconductor Processing        cells                                     TX0008483586
                                                                                                    Active compound diffusivity of particle
                                                                                                    size reduced S. aromaticum and C. cassia
                                                                                                    fused starch edible films and the shelf
                                                                                                    life of mutton (Capra aegagrus hircus)
2901 Elsevier Ltd.   10.1016/j.meatsci.2017.02.001      0309-1740   Meat Science                    meat                                     TX0008432679
                                                                                                    Clove and rosemary essential oils and
                                                                                                    encapsuled active principles (eugenol,
                                                                                                    thymol and vanillin blend) on meat
2902 Elsevier Ltd.   10.1016/j.meatsci.2017.04.002      0309-1740   Meat Science                    quality of feedlot-finished heifers      TX0008499612

                                                                                                    Development and validation of a high-
                                                                                                    performance liquid chromatography
                                                                                                    method for determination of ractopamine
                                                                                                    residue in pork samples by solid phase
2903 Elsevier Ltd.   10.1016/j.meatsci.2015.03.016      0309-1740   Meat Science                    extraction and pre-column derivatization       TX0008360202
                                                                                                    Effect of immunocastration with Bopriva
                                                                                                    on carcass characteristics and meat
2904 Elsevier Ltd.   10.1016/j.meatsci.2016.08.006      0309-1740   Meat Science                    quality of feedlot Holstein bulls              TX0008359372
                                                                                                    Increased work pace is unprofitable: A
2905 Elsevier Ltd.   10.1016/j.meatsci.2015.03.009      0309-1740   Meat Science                    beef-cutting case study                        TX0008360198
                                                                                                    Myofibrillar protein oxidation affects
                                                                                                    filament charges, aggregation and water-
2906 Elsevier Ltd.   10.1016/j.meatsci.2017.09.011      0309-1740   Meat Science                    holding                                        TX0008543901
                                                                                                    Systematic review of emerging and
                                                                                                    innovative technologies for meat
2907 Elsevier Ltd.   10.1016/j.meatsci.2017.04.241      0309-1740   Meat Science                    tenderisation                                  TX0008513331
                                                                    Mechanical Systems and Signal   A six-parameter Iwan model and its
2908 Elsevier Ltd.   10.1016/j.ymssp.2015.07.009        0888-3270   Processing                      application                                    TX0008380047
                                                                                                    Enhanced focal-resolution of dipole
                                                                    Mechanical Systems and Signal   sources using aeroacoustic time-reversal
2909 Elsevier Ltd.   10.1016/j.ymssp.2015.09.037        0888-3270   Processing                      in a wind tunnel                               TX0008357091
                                                                                                    Error tracking control for underactuated
                                                                    Mechanical Systems and Signal   overhead cranes against arbitrary initial
2910 Elsevier Ltd.   10.1016/j.ymssp.2016.07.028        0888-3270   Processing                      payload swing angles                           TX0008388420
                                                                    Mechanical Systems and Signal   Mixed kernel function support vector
2911 Elsevier Ltd.   10.1016/j.ymssp.2017.04.014        0888-3270   Processing                      regression for global sensitivity analysis     TX0008468368
                                                                                                    Novel Gauss√êHermite integration
                                                                                                    based Bayesian inference on optimal
                                                                    Mechanical Systems and Signal   wavelet parameters for bearing fault
2912 Elsevier Ltd.   10.1016/j.ymssp.2015.11.018        0888-3270   Processing                      diagnosis                                      TX0008357091
                                                                                                    Quantitative evaluation method of arc
                                                                    Mechanical Systems and Signal   sound spectrum based on sample
2913 Elsevier Ltd.   10.1016/j.ymssp.2017.01.016        0888-3270   Processing                      entropy                                        TX0008459346
                                                                    Mechanical Systems and Signal   Strain flexibility identification of bridges
2914 Elsevier Ltd.   10.1016/j.ymssp.2015.02.021        0888-3270   Processing                      from long-gauge strain measurements            TX0008392928
                                                                    Mechanical Systems and Signal   Transfer path analysis: Current practice,
2915 Elsevier Ltd.   10.1016/j.ymssp.2016.09.013        0888-3270   Processing                      trade-offs and consideration of damping        TX0008391222
                                                                                                    A computational insight into void-size
                                                                                                    effects on strength properties of
2916 Elsevier Ltd.   10.1016/j.mechmat.2016.07.012      0167-6636   Mechanics of Materials          nanoporous materials                           TX0008394368
                                                                                                    Constitutive equation for the hot
                                                                                                    deformation behavior of Csf/AZ91D
                                                                                                    composites and its validity for numerical
2917 Elsevier Ltd.   10.1016/j.mechmat.2016.08.011      0167-6636   Mechanics of Materials          simulation                                TX0008394350
                                                                                                    Mechanical characterization of brittle
                                                                                                    materials using instrumented indentation
2918 Elsevier Ltd.   10.1016/j.mechmat.2017.03.009      0167-6636   Mechanics of Materials          with Knoop indenter                       TX0008451643
                                                                                                    Strain hardening behaviors and strain
                                                                                                    rate sensitivity of gradient-grained Fe
                                                                                                    under compression over a wide range of
2919 Elsevier Ltd.   10.1016/j.mechmat.2016.01.002      0167-6636   Mechanics of Materials          strain rates                                   TX0008244697
                                                                    Mechanics Research              Experimental slowing of flexural waves
2920 Elsevier Ltd.   10.1016/j.mechrescom.2017.08.005   0093-6413   Communications                  in dielectric elastomer films by voltage       TX0008535106
                                                                                                    Short term exercise training enhances
                                                                                                    cell-mediated responses to HSV-1
2921 Elsevier Ltd.   10.1016/j.micpath.2017.07.035      0882-4010   Microbial Pathogenesis          vaccine in mice                                TX0008545884
                                                                                                    Carboxymethylcellulose (CMC) as PbS
                                                                                                    depressant in the processing of Pb-Cu
                                                                                                    bulk concentrates. Adsorption and
2922 Elsevier Ltd.   10.1016/j.mineng.2017.07.012       0892-6875   Minerals Engineering            floatability studies                           TX0008529572




                                                                        Page 131 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 133 of 142

No.   Plaintiff      DOI                                ISSN        Journal                 Article                                      Copyright Registration
                                                                                            Integration of mineralogical attributes in
                                                                                            evaluating sustainability indicators of a
2923 Elsevier Ltd.   10.1016/j.mineng.2016.11.014       0892-6875   Minerals Engineering    magnetic separator                           TX0008463603
                                                                                            Neutralisation of bauxite residue by
                                                                                            carbon dioxide prior to acidic leaching
2924 Elsevier Ltd.   10.1016/j.mineng.2017.07.011       0892-6875   Minerals Engineering    for metal recovery                           TX0008529572
                                                                                            On the fundamentals aspects of hematite
2925 Elsevier Ltd.   10.1016/j.mineng.2016.10.017       0892-6875   Minerals Engineering    bioflotation using a Gram positive strain    TX0008452344
                                                                                            Removal of arsenic from alkaline
                                                                                            process waters of gold cyanidation by
                                                                                            use of Fe3O4@SiO2@TiO2
2926 Elsevier Ltd.   10.1016/j.mineng.2017.04.007       0892-6875   Minerals Engineering    nanosorbents                                 TX0008448750
                                                                                            Using isothermal microcalorimetry to
                                                                                            measure the metabolic activity of the
                                                                                            mineral-associated microbial community
2927 Elsevier Ltd.   10.1016/j.mineng.2016.12.012       0892-6875   Minerals Engineering    in bioleaching                               TX0008452344
                                                                                            Yield stress of cemented paste backfill in
                                                                                            sub-zero environments: Experimental
2928 Elsevier Ltd.   10.1016/j.mineng.2016.03.014       0892-6875   Minerals Engineering    results                                      TX0008316040
                                                                                            Biological, immunological and functional
                                                                                            properties of two novel multi-variant
                                                                                            chimeric recombinant proteins of CSP
                                                                                            antigens for vaccine development against
2929 Elsevier Ltd.   10.1016/j.molimm.2017.06.033       0161-5890   Molecular Immunology    Plasmodium vivax infection                   TX0008528571
                                                                                            Complement-mediated inflammation and
2930 Elsevier Ltd.   10.1016/j.molimm.2016.11.004       0161-5890   Molecular Immunology    injury in brain dead organ donors            TX0008447026
                                                                                            Plasma-derived exosomes contribute to
                                                                                            inflammation via the TLR9-NF-_B
2931 Elsevier Ltd.   10.1016/j.molimm.2017.03.011       0161-5890   Molecular Immunology    pathway in chronic heart failure patients    TX0008448755
                                                                                            RCAN1 deficiency protects against
                                                                                            Salmonella intestinal infection by
2932 Elsevier Ltd.   10.1016/j.molimm.2016.07.009       0161-5890   Molecular Immunology    modulating JNK activation                    TX0008345807

                                                                                            Why human anti-Gal_1√ê4Gal_1√ê4Glc
                                                                                            natural antibodies do not recognize the
                                                                                            trisaccharide on erythrocyte membrane?
                                                                                            Molecular dynamics and
2933 Elsevier Ltd.   10.1016/j.molimm.2017.06.247       0161-5890   Molecular Immunology    immunochemical investigation                TX0008528571
                                                                                            Iridium nanoparticles anchored on 3D
                                                                                            graphite foam as a bifunctional
                                                                                            electrocatalyst for excellent overall water
2934 Elsevier Ltd.   10.1016/j.nanoen.2017.07.054       2211-2855   Nano Energy             splitting in acidic solution                TX0008540094

                                                                                            PtNiAu trimetallic nanoalloys enabled by
                                                                                            a digestive-assisted process as highly
2935 Elsevier Ltd.   10.1016/j.nanoen.2016.03.017       2211-2855   Nano Energy             efficient catalyst for hydrogen generation   TX0008307703
                                                                                            Carbon nanotubes: Culprit or witness of
2936 Elsevier Ltd.   10.1016/j.nantod.2017.04.010       1748-0132   Nano Today              air pollution?                               TX0008528067
                                                                                            Complement activation turnover on
2937 Elsevier Ltd.   10.1016/j.nantod.2017.03.001       1748-0132   Nano Today              surfaces of nanoparticles                    TX0008528067
                                                                                            Towards high efficiency nanowire solar
2938 Elsevier Ltd.   10.1016/j.nantod.2016.10.007       1748-0132   Nano Today              cells                                        TX0008424330
                                                                                            Method for attenuation assessment of
2939 Elsevier Ltd.   10.1016/j.ndteint.2017.07.016      0963-8695   NDT & E International   GPR data from concrete bridge decks          TX0008532970
                                                                                            Optimized microwave excitation probe
                                                                                            for general application in NDT of wall
                                                                                            thinning in metal pipes of arbitrary
2940 Elsevier Ltd.   10.1016/j.ndteint.2014.12.004      0963-8695   NDT & E International   diameter                                     TX0008379753
                                                                                            Peripheral apelin-13 administration
                                                                                            inhibits gastrointestinal motor functions
                                                                                            in rats: The role of cholecystokinin
                                                                                            through CCK1 receptor-mediated
2941 Elsevier Ltd.   10.1016/j.npep.2016.12.001         0143-4179   Neuropeptides           pathway                                      TX0008464815
                                                                                            Prenatal exposure to brain-specific anion
                                                                                            transporter-1-specific monoclonal
                                                                                            antibodies impairs cognitive function in
2942 Elsevier Ltd.   10.1016/j.npep.2017.07.001         0143-4179   Neuropeptides           post-natal life                              TX0008544924
                                                                                            The combined application of human
                                                                                            adipose derived stem cells and
                                                                                            Chondroitinase ABC in treatment of a
2943 Elsevier Ltd.   10.1016/j.npep.2016.07.004         0143-4179   Neuropeptides           spinal cord injury model                     TX0008447695
                                                                                            Agonist and antagonist bind differently
                                                                                            to 5-HT1A receptors during
                                                                                            Alzheimer√ïs disease: A post-mortem
2944 Elsevier Ltd.   10.1016/j.neuropharm.2016.05.009   0028-3908   Neuropharmacology       study with PET radiopharmaceuticals          TX0008384531




                                                                        Page 132 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 134 of 142

No.   Plaintiff      DOI                                ISSN        Journal                        Article                                      Copyright Registration
                                                                                                   Astrocyte GGTI-mediated Rac1
                                                                                                   prenylation upregulates NF-_B
                                                                                                   expression and promotes neuronal
2945 Elsevier Ltd.   10.1016/j.neuropharm.2015.12.002   0028-3908   Neuropharmacology              apoptosis following hypoxia/ischemia         TX0008369406
                                                                                                   Peroxisome proliferator-activated
                                                                                                   receptor-_ (PPAR_) agonist is
                                                                                                   neuroprotective and stimulates PGC-1_
                                                                                                   expression and CREB phosphorylation
2946 Elsevier Ltd.   10.1016/j.neuropharm.2015.11.020   0028-3908   Neuropharmacology              in human dopaminergic neurons                TX0008412975

                                                                                                   Progesterone in the treatment of neonatal
                                                                                                   arterial ischemic stroke and acute
2947 Elsevier Ltd.   10.1016/j.neuropharm.2016.03.052   0028-3908   Neuropharmacology              seizures: Role of BDNF/TrkB signaling TX0008315680

                                                                                                   Purinergic receptors as potential
2948 Elsevier Ltd.   10.1016/j.neuropharm.2015.10.031   0028-3908   Neuropharmacology              therapeutic targets in Alzheimer's disease   TX0008306861
                                                                                                   Rapid stress-induced transcriptomic
                                                                                                   changes in the brain depend on beta-
2949 Elsevier Ltd.   10.1016/j.neuropharm.2016.03.046   0028-3908   Neuropharmacology              adrenergic signaling                         TX0008315680
                                                                                                   Relief from detrimental consequences of
                                                                                                   chronic psychosocial stress in mice
                                                                                                   deficient for the metabotropic glutamate
2950 Elsevier Ltd.   10.1016/j.neuropharm.2016.04.036   0028-3908   Neuropharmacology              receptor subtype 7                           TX0008459382
                                                                    Neuroscience & Biobehavioral   Mast cells in neuroinflammation and
2951 Elsevier Ltd.   10.1016/j.neubiorev.2017.05.001    0149-7634   Reviews                        brain disorders                              TX0008448076
                                                                                                   Neuropsychological functioning of
                                                                    Neuroscience & Biobehavioral   childhood trauma and post-traumatic
2952 Elsevier Ltd.   10.1016/j.neubiorev.2016.11.004    0149-7634   Reviews                        stress disorder: A meta-analysis             TX0008378414
                                                                                                   Sensory neural pathways revisited to
                                                                                                   unravel the temporal dynamics of the
                                                                    Neuroscience & Biobehavioral   Simon effect: A model-based cognitive
2953 Elsevier Ltd.   10.1016/j.neubiorev.2017.02.023    0149-7634   Reviews                        neuroscience approach                     TX0008472024
                                                                                                   Stress, overeating, and obesity: Insights
                                                                    Neuroscience & Biobehavioral   from human studies and preclinical
2954 Elsevier Ltd.   10.1016/j.neubiorev.2017.01.026    0149-7634   Reviews                        models                                    TX0008472684
                                                                                                   The relationship between Impulse
                                                                                                   Control Disorders and cognitive
                                                                    Neuroscience & Biobehavioral   dysfunctions in Parkinson√ïs Disease: A
2955 Elsevier Ltd.   10.1016/j.neubiorev.2017.02.018    0149-7634   Reviews                        meta-analysis                           TX0008472024
                                                                    Neuroscience & Biobehavioral   The search for the number form area: A
2956 Elsevier Ltd.   10.1016/j.neubiorev.2017.04.027    0149-7634   Reviews                        functional neuroimaging meta-analysis TX0008490932
                                                                                                   The water maze paradigm in
                                                                                                   experimental studies of chronic cognitive
                                                                    Neuroscience & Biobehavioral   disorders: Theory, protocols, analysis,
2957 Elsevier Ltd.   10.1016/j.neubiorev.2016.05.016    0149-7634   Reviews                        and inference                             TX0008354018
                                                                                                   Understanding autism and other
                                                                                                   neurodevelopmental disorders through
                                                                    Neuroscience & Biobehavioral   experimental translational
2958 Elsevier Ltd.   10.1016/j.neubiorev.2016.03.013    0149-7634   Reviews                        neurobehavioral models                    TX0008315789
                                                                                                   A generic index to assess the building
                                                                                                   exposure to shoreline retreat using box
                                                                                                   segmentation: Case study of the Pays de
2959 Elsevier Ltd.   10.1016/j.ocecoaman.2017.07.014    0964-5691   Ocean & Coastal Management     la Loire sandy coast (west of France)   TX0008529533
                                                                                                   Assessment of hatchery management for
                                                                                                   the loggerhead turtle (Caretta caretta)
2960 Elsevier Ltd.   10.1016/j.ocecoaman.2017.06.010    0964-5691   Ocean & Coastal Management     nests on G≈°ksu Delta, Turkey           TX0008501925
                                                                                                   Changes in trophic ecology of fish
                                                                                                   assemblages after no take Marine
                                                                                                   Protected Area designation in the
2961 Elsevier Ltd.   10.1016/j.ocecoaman.2016.12.019    0964-5691   Ocean & Coastal Management     southwestern coast of Portugal          TX0008424363

                                                                                                   Global shark attack hotspots: Identifying
                                                                                                   underlying factors behind increased
2962 Elsevier Ltd.   10.1016/j.ocecoaman.2016.09.010    0964-5691   Ocean & Coastal Management     unprovoked shark bite incidence              TX0008386279
                                                                                                   Marine systematic conservation planning
                                                                                                   for Rodrigues Island, western Indian
2963 Elsevier Ltd.   10.1016/j.ocecoaman.2016.06.014    0964-5691   Ocean & Coastal Management     Ocean                                        TX0008366568
                                                                                                   Antarctic icebergs melt over the
                                                                                                   Southern Ocean: Climatology and impact
2964 Elsevier Ltd.   10.1016/j.ocemod.2016.05.001       1463-5003   Ocean Modelling                on sea ice                                   TX0008351578
                                                                                                   Sensitivity of the Antarctic Circumpolar
                                                                                                   Current transport to surface buoyancy
2965 Elsevier Ltd.   10.1016/j.ocemod.2017.09.004       1463-5003   Ocean Modelling                conditions in the North Atlantic             TX0008521680
                                                                                                   Continuous-wave yellow laser
                                                                                                   generation at 578nm by intracavity sum-
                                                                                                   frequency mixing of thin disk Yb:YAG
2966 Elsevier Ltd.   10.1016/j.optlastec.2017.01.013    0030-3992   Optics & Laser Technology      laser and Nd:YAG laser                  TX0008439204




                                                                        Page 133 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 135 of 142

No.   Plaintiff      DOI                                  ISSN         Journal                          Article                                      Copyright Registration
                                                                                                        Mode coupling in multimode step-index
                                                                                                        plastic-clad silica fibers with corrugated
2967 Elsevier Ltd.   10.1016/j.optlastec.2017.07.024      0030-3992    Optics & Laser Technology        surfaces                                     TX0008543996
                                                                                                        Parameter optimization for Ti-47Al-2Cr-
                                                                                                        2Nb in selective laser melting based on
                                                                                                        geometric characteristics of single scan
2968 Elsevier Ltd.   10.1016/j.optlastec.2016.11.002      0030-3992    Optics & Laser Technology        tracks                                       TX0008416728
                                                                                                        Parametric modeling and optimization of
                                                                                                        laser scanning parameters during laser
2969 Elsevier Ltd.   10.1016/j.optlastec.2015.09.021      0030-3992    Optics & Laser Technology        assisted machining of Inconel 718            TX0008359565
                                                                                                        Spatial confinement effects on
                                                                                                        spectroscopic and morphological studies
2970 Elsevier Ltd.   10.1016/j.optlastec.2017.05.037      0030-3992    Optics & Laser Technology        of nanosecond laser-ablated Zirconium        TX0008543996
                                                                                                        SNR enhancement for composite
                                                                                                        application using multiple Doppler
                                                                                                        vibrometers based laser ultrasonic
2971 Elsevier Ltd.   10.1016/j.optlaseng.2016.03.029      0143-8166    Optics and Lasers in Engineering propagation imager                          TX0008320604
                                                                                                        Denitrification of soil nitrogen in coastal
                                                                       Physics and Chemistry of the     and inland salt marshes with different
2972 Elsevier Ltd.   10.1016/j.pce.2017.01.015            1474-7065    Earth, Parts A/B/C               flooding frequencies                        TX0008429357
                                                                                                        Determination of the health of
                                                                                                        Lunyangwa wetland using Wetland
                                                                       Physics and Chemistry of the     Classification and Risk Assessment
2973 Elsevier Ltd.   10.1016/j.pce.2015.09.010            1474-7065    Earth, Parts A/B/C               Index                                   TX0008320629
                                                                                                        Estimation of groundwater vulnerability
                                                                                                        to pollution based on DRASTIC in the
                                                                       Physics and Chemistry of the     Niipele sub-basin of the Cuvelai Etosha
2974 Elsevier Ltd.   10.1016/j.pce.2015.12.007            1474-7065    Earth, Parts A/B/C               Basin, Namibia                          TX0008318435
                                                                                                        Evaluating the influence of the Red Edge
                                                                                                        band from RapidEye sensor in
                                                                                                        quantifying leaf area index for
                                                                       Physics and Chemistry of the     hydrological applications specifically
2975 Elsevier Ltd.   10.1016/j.pce.2017.02.016            1474-7065    Earth, Parts A/B/C               focussing on plant canopy interception TX0008528691
                                                                                                        Evaluation of drought using SPEI
                                                                                                        drought class transitions and log-linear
                                                                       Physics and Chemistry of the     models for different agro-ecological
2976 Elsevier Ltd.   10.1016/j.pce.2017.02.008            1474-7065    Earth, Parts A/B/C               regions of India                         TX0008528691
                                                                                                        Remote sensing leaf water stress in
                                                                                                        coffee (Coffea arabica) using secondary
                                                                       Physics and Chemistry of the     effects of water absorption and random
2977 Elsevier Ltd.   10.1016/j.pce.2017.02.011            1474-7065    Earth, Parts A/B/C               forests                                      TX0008528691
                                                                       Physics and Chemistry of the     The impact of land use change on water
2978 Elsevier Ltd.   10.1016/j.pce.2016.06.004            1474-7065    Earth, Parts A/B/C               balance in Zhangye city, China               TX0008364766
                                                                                                        Crystal reorganization of poly (butylene
2979 Elsevier Ltd.   10.1016/j.polymer.2017.07.076        0032-3861    Polymer                          terephthalate)                               TX0008528109
                                                                                                        Direct introduction of R-SO2F moieties
                                                                                                        into proteins and protein-polymer
2980 Elsevier Ltd.   10.1016/j.polymer.2016.06.059        0032-3861    Polymer                          conjugation using SuFEx chemistry            TX0008373913
                                                                                                        Moisture effect on the mechanical and
                                                                                                        interfacial properties of epoxy-bonded
                                                                                                        material system: An atomistic and
2981 Elsevier Ltd.   10.1016/j.polymer.2014.12.026        0032-3861    Polymer                          experimental investigation                   TX0008378868
                                                                                                        Strain-induced crystallization in
                                                                                                        sustainably crosslinked epoxidized
2982 Elsevier Ltd.   10.1016/j.polymer.2016.04.023        0032-3861    Polymer                          natural rubber                               TX0008312369
                                                                                                        Synthesis and characterization of _-
                                                                                                        pentadecalactone-co-_-decalactone
                                                                                                        copolymers: Evaluation of thermal,
                                                                                                        mechanical and biodegradation
2983 Elsevier Ltd.   10.1016/j.polymer.2015.11.001        0032-3861    Polymer                          properties                                   TX0008384057
                                                                                                        The structure of fibers produced by
                                                                                                        colloid-electrospinning depends on the
                                                                                                        aggregation state of particles in the
2984 Elsevier Ltd.   10.1016/j.polymer.2017.08.061        0032-3861    Polymer                          electrospinning feed                         TX0008530152
                                                                                                        Unexpected formation of a significant
                                                                                                        amount of polymer primary hydroxyl
                                                                                                        groups in synthesis of star-shaped
                                                                                                        polymer from linear alcoholate chains
2985 Elsevier Ltd.   10.1016/j.polymer.2016.07.062        0032-3861    Polymer                          and diepoxides                           TX0008373913
                                                                                                        _-Polyglutamic acid mediated
                                                                                                        crosslinking PNIPAAm-based
                                                                       Polymer Degradation and          thermo/pH-responsive hydrogels for
2986 Elsevier Ltd.   10.1016/j.polymdegradstab.2017.07.028 0141-3910   Stability                        controlled drug release                  TX0008538488
                                                                                                        An efficient strategy for simultaneously
                                                                                                        improving tracking resistance and flame
                                                                       Polymer Degradation and          retardancy of addition-cure liquid
2987 Elsevier Ltd.   10.1016/j.polymdegradstab.2017.08.005 0141-3910   Stability                        silicone rubber                          TX0008538488




                                                                           Page 134 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 136 of 142

No.   Plaintiff      DOI                                    ISSN        Journal                          Article                                      Copyright Registration
                                                                                                         Evaluation of the co-pyrolysis of lignin
                                                                        Polymer Degradation and          with plastic polymers by TG-FTIR and
2988 Elsevier Ltd.   10.1016/j.polymdegradstab.2016.08.001 0141-3910    Stability                        Py-GC/MS                                     TX0008386319
                                                                                                         Predictive ageing of elastomers:
                                                                        Polymer Degradation and          Oxidation driven modulus changes for
2989 Elsevier Ltd.   10.1016/j.polymdegradstab.2016.06.014 0141-3910    Stability                        polychloroprene                              TX0008328288
                                                                                                         Recyclability assessment of poly(3-
                                                                                                         hydroxybutyrate-co-3-
                                                                                                         hydroxyvalerate)/poly(butylene
                                                                        Polymer Degradation and          succinate) blends: Combined influence
2990 Elsevier Ltd.   10.1016/j.polymdegradstab.2017.07.014 0141-3910    Stability                        of sepiolite and compatibilizer              TX0008527681
                                                                                                         Abrasion by a blade scraper compared
2991 Elsevier Ltd.   10.1016/j.polymertesting.2014.05.004   0142-9418   Polymer Testing                  with abrasion by a rough surface             TX0008057079
                                                                                                         Assessment of nanoparticle loading and
                                                                                                         dispersion in polymeric materials using
                                                                                                         oscillatory photon correlation
2992 Elsevier Ltd.   10.1016/j.polymertesting.2015.11.013   0142-9418   Polymer Testing                  spectroscopy                                 TX0008355482
                                                                                                         Chemical modification of poly(lactic
                                                                                                         acid) and its use as matrix in poly(lactic
                                                                                                         acid) poly(butylene adipate-co-
2993 Elsevier Ltd.   10.1016/j.polymertesting.2017.09.010   0142-9418   Polymer Testing                  terephthalate) blends                        TX0008551530
                                                                                                         Comparison between the efficiencies of
                                                                                                         two conductive networks formed in
                                                                                                         carbon black-filled ternary polymer
                                                                                                         blends by different hierarchical
2994 Elsevier Ltd.   10.1016/j.polymertesting.2017.08.016   0142-9418   Polymer Testing                  structures                                   TX0008551530
                                                                                                         Conducting polymers VIII: Optical and
                                                                                                         electrical conductivity of poly(bis-m-
2995 Elsevier Ltd.   10.1016/j.polymertesting.2017.09.001   0142-9418   Polymer Testing                  phenylenediaminosulphoxide)                  TX0008551530
                                                                                                         Coupling coefficients of glass/epoxy
                                                                                                         laminates under off-axis tensile
2996 Elsevier Ltd.   10.1016/j.polymertesting.2017.08.041   0142-9418   Polymer Testing                  conditions: Experimental verification        TX0008551530
                                                                                                         Effects of accelerated aging on
                                                                                                         mechanical, thermal and morphological
                                                                                                         behavior of
                                                                                                         polyurethane/epoxy/fiberglass
2997 Elsevier Ltd.   10.1016/j.polymertesting.2016.01.010   0142-9418   Polymer Testing                  composites                                   TX0008292952
                                                                                                         Functionalized reduced graphene
                                                                                                         oxide/epoxy composites with enhanced
                                                                                                         mechanical properties and thermal
2998 Elsevier Ltd.   10.1016/j.polymertesting.2017.08.005   0142-9418   Polymer Testing                  stability                                    TX0008551530
                                                                                                         In-plane biaxial ratcheting behavior of
2999 Elsevier Ltd.   10.1016/j.polymertesting.2015.12.003   0142-9418   Polymer Testing                  PVDF UF membrane                             TX0008292952
                                                                                                         Investigating natural rubber composition
                                                                                                         with Fourier Transform Infrared (FT-IR)
                                                                                                         spectroscopy: A rapid and non-
                                                                                                         destructive method to determine both
                                                                                                         protein and lipid√äcontents
3000 Elsevier Ltd.   10.1016/j.polymertesting.2015.02.011   0142-9418   Polymer Testing                  simultaneously                               TX0008379241
                                                                                                         Synthesis of a bio-based plasticizer from
                                                                                                         oleic acid and its evaluation in PVC
3001 Elsevier Ltd.   10.1016/j.polymertesting.2016.10.027   0142-9418   Polymer Testing                  formulations                                 TX0008365390
                                                                                                         Tensile mechanical properties of basalt
                                                                                                         fiber reinforced polymer composite
                                                                                                         under varying strain rates and
3002 Elsevier Ltd.   10.1016/j.polymertesting.2016.02.006   0142-9418   Polymer Testing                  temperatures                                 TX0008280910
                                                                                                         Review of design optimization methods
3003 Elsevier Ltd.   10.1016/j.paerosci.2017.05.003         0376-0421   Progress in Aerospace Sciences   for turbomachinery aerodynamics              TX0008528675
                                                                                                         Review of marine animals and
                                                                                                         bioinspired robotic vehicles:
3004 Elsevier Ltd.   10.1016/j.paerosci.2017.07.005         0376-0421   Progress in Aerospace Sciences   Classifications and characteristics          TX0008528675
                                                                                                         Nanosilicon anodes for high
3005 Elsevier Ltd.   10.1016/j.pmatsci.2017.07.003          0079-6425   Progress in Materials Science    performance rechargeable batteries           TX0008514317
                                                                                                         Polymer capsules as micro-/nanoreactors
                                                                                                         for therapeutic applications: Current
                                                                                                         strategies to control membrane
3006 Elsevier Ltd.   10.1016/j.pmatsci.2017.08.002          0079-6425   Progress in Materials Science    permeability                                 TX0008514317
                                                                                                         Progress in modified carbon support
                                                                                                         materials for Pt and Pt-alloy cathode
                                                                                                         catalysts in polymer electrolyte
3007 Elsevier Ltd.   10.1016/j.pmatsci.2016.06.002          0079-6425   Progress in Materials Science    membrane fuel cells                          TX0008385439
                                                                                                         Recent advances in germanium
                                                                                                         nanocrystals: Synthesis, optical
3008 Elsevier Ltd.   10.1016/j.pmatsci.2017.07.005          0079-6425   Progress in Materials Science    properties and applications                  TX0008514317
                                                                                                         Astrocytes and endoplasmic reticulum
                                                                                                         stress: A bridge between obesity and
3009 Elsevier Ltd.   10.1016/j.pneurobio.2017.08.001        0301-0082   Progress in Neurobiology         neurodegenerative diseases                   TX0008539802




                                                                            Page 135 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 137 of 142

No.   Plaintiff      DOI                                ISSN        Journal                           Article                                     Copyright Registration
                                                                                                      Familial dysautonomia: History,
                                                                                                      genotype, phenotype and translational
3010 Elsevier Ltd.   10.1016/j.pneurobio.2016.06.003    0301-0082   Progress in Neurobiology          research                                    TX0008469151
3011 Elsevier Ltd.   10.1016/j.pneurobio.2016.04.003    0301-0082   Progress in Neurobiology          HIV/neuroAIDS biomarkers                    TX0008524336
                                                                                                      Impact of aging immune system on
                                                                                                      neurodegeneration and potential
3012 Elsevier Ltd.   10.1016/j.pneurobio.2017.07.006    0301-0082   Progress in Neurobiology          immunotherapies                             TX0008524336
                                                                                                      Neurobiology and neuropharmacology
3013 Elsevier Ltd.   10.1016/j.pneurobio.2017.02.001    0301-0082   Progress in Neurobiology          of monoaminergic systems                    TX0008459291
                                                                                                      The role of astrocytes in the
                                                                                                      hypothalamic response and adaptation to
3014 Elsevier Ltd.   10.1016/j.pneurobio.2016.03.001    0301-0082   Progress in Neurobiology          metabolic signals                           TX0008384850
                                                                                                      Analysis of the U L3-edge X-ray
                                                                                                      absorption spectra in UO2 using
3015 Elsevier Ltd.   10.1016/j.pnucene.2016.07.017      0149-1970   Progress in Nuclear Energy        molecular dynamics simulations              TX0008360581
                                                                                                      Experimental investigation of a LBE-
3016 Elsevier Ltd.   10.1016/j.pnucene.2017.04.013      0149-1970   Progress in Nuclear Energy        helium heat exchanger based the ADS         TX0008490754
                                                                                                      MELCOR severe accident analysis for a
3017 Elsevier Ltd.   10.1016/j.pnucene.2017.06.003      0149-1970   Progress in Nuclear Energy        natural circulation small modular reactor   TX0008529895
                                                                                                      The prospects of small modular reactors
3018 Elsevier Ltd.   10.1016/j.pnucene.2017.03.010      0149-1970   Progress in Nuclear Energy        in Southeast Asia                           TX0008467809
                                                                                                      A biologically relevant method for
                                                                                                      considering patterns of oceanic retention
3019 Elsevier Ltd.   10.1016/j.pocean.2017.09.008       0079-6611   Progress in Oceanography          in the Southern Ocean                       TX0008573457
                                                                                                      A sequential approach to calibrate
                                                                                                      ecosystem models with multiple time
3020 Elsevier Ltd.   10.1016/j.pocean.2017.01.002       0079-6611   Progress in Oceanography          series data                                 TX0008439880
                                                                                                      Alkaline phosphatase activity related to
                                                                                                      phosphorus stress of
                                                                                                      microphytoplankton in different trophic
3021 Elsevier Ltd.   10.1016/j.pocean.2016.07.003       0079-6611   Progress in Oceanography          conditions                                TX0008390214
                                                                                                      Depth-related trends in morphological
                                                                                                      and functional diversity of demersal fish
                                                                                                      assemblages in the western
3022 Elsevier Ltd.   10.1016/j.pocean.2016.07.006       0079-6611   Progress in Oceanography          Mediterranean Sea                         TX0008389438

                                                                                                      Dynamics of particulate organic matter
                                                                                                      composition in coastal systems: A spatio-
3023 Elsevier Ltd.   10.1016/j.pocean.2017.03.001       0079-6611   Progress in Oceanography          temporal study at multi-systems scale     TX0008524326
                                                                                                      Effect of long-term wave climate
                                                                                                      variability on longshore sediment
3024 Elsevier Ltd.   10.1016/j.pocean.2017.06.001       0079-6611   Progress in Oceanography          transport along regional coastlines       TX0008524326
                                                                                                      Environmental and biological factors
                                                                                                      controlling the spring phytoplankton
                                                                                                      bloom at the Patagonian shelf-break
                                                                                                      front √ê Degraded fucoxanthin pigments
                                                                                                      and the importance of microzooplankton
3025 Elsevier Ltd.   10.1016/j.pocean.2016.05.002       0079-6611   Progress in Oceanography          grazing                                     TX0008390214
                                                                                                      Modelling larval dispersal dynamics of
                                                                                                      common sole (Solea solea) along the
3026 Elsevier Ltd.   10.1016/j.pocean.2017.06.005       0079-6611   Progress in Oceanography          western Iberian coast                       TX0008524326
                                                                                                      Trophic position increases with
                                                                                                      thermocline depth in yellowfin and
                                                                                                      bigeye tuna across the Western and
3027 Elsevier Ltd.   10.1016/j.pocean.2017.04.008       0079-6611   Progress in Oceanography          Central Pacific Ocean                       TX0008469173
                                                                                                      Optical coherence tomography
                                                                                                      angiography: A comprehensive review
                                                                    Progress in Retinal and Eye       of current methods and clinical
3028 Elsevier Ltd.   10.1016/j.preteyeres.2017.07.002   1350-9462   Research                          applications                                TX0008534412
                                                                                                     Phosphenes, retinal discrete dark noise,
                                                                                                     negative afterimages and retinogeniculate
                                                                                                     projections: A new explanatory
                                                                    Progress in Retinal and Eye      framework based on endogenous ocular
3029 Elsevier Ltd.   10.1016/j.preteyeres.2017.07.001   1350-9462   Research                         luminescence                                 TX0008534412
                                                                                                     Low dose aspirin increases 15-epi-
                                                                    Prostaglandins, Leukotrienes and lipoxin A4 levels in diabetic chronic
3030 Elsevier Ltd.   10.1016/j.plefa.2017.08.009        0952-3278   Essential Fatty Acids (PLEFA) kidney disease patients                         TX0008545566
                                                                                                     In√ävitro activity of alpha-viniferin
                                                                    Pulmonary Pharmacology &         isolated from the roots of Carex humilis
3031 Elsevier Ltd.   10.1016/j.pupt.2017.08.003         1094-5539   Therapeutics                     against Mycobacterium tuberculosis           TX0008532928
                                                                                                     Which factors affect the choice of the
                                                                    Pulmonary Pharmacology &         inhaler in chronic obstructive respiratory
3032 Elsevier Ltd.   10.1016/j.pupt.2015.02.006         1094-5539   Therapeutics                     diseases?                                    TX0008360469




                                                                        Page 136 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 138 of 142

No.   Plaintiff      DOI                               ISSN        Journal                            Article                                 Copyright Registration
                                                                                                      A simplified numerical approach to non-
                                                                                                      radiation induced high-temperature
                                                                                                      signals in thermoluminescence.
                                                                                                      GlowVIEW √ê a useful tool for a
3033 Elsevier Ltd.   10.1016/j.radmeas.2017.09.005     1350-4487   Radiation Measurements             multiple glow-curve analysis            TX0008560038
                                                                                                      Analysis of the relationship between
                                                                                                      neutron dose and Cerenkov photons
                                                                                                      under neutron irradiation through Monte
3034 Elsevier Ltd.   10.1016/j.radmeas.2016.07.001     1350-4487   Radiation Measurements             Carlo method                            TX0008369836
                                                                                                      Critical view on TL/OSL properties of
                                                                                                      Li2B4O7 nanoparticles doped
                                                                                                      with√äCu, Ag and co-doping Cu, Ag:
3035 Elsevier Ltd.   10.1016/j.radmeas.2016.11.003     1350-4487   Radiation Measurements             Dose response study                     TX0008367562
                                                                                                      Evaluation of medical exposure and
                                                                                                      exposure by the public in a typical
                                                                                                      scenario of examinations using mobile X-
                                                                                                      ray equipment through the Monte Carlo
3036 Elsevier Ltd.   10.1016/j.radmeas.2016.03.005     1350-4487   Radiation Measurements             simulation                                  TX0008307405
                                                                                                      Influence of annealing on the scintillation
                                                                                                      properties of zinc oxide powders and
3037 Elsevier Ltd.   10.1016/j.radmeas.2016.01.021     1350-4487   Radiation Measurements             ceramics                                    TX0008319856
                                                                                                      Phototransferred thermoluminescence of
                                                                                                      _-Al2O3:C: Experimental results and
3038 Elsevier Ltd.   10.1016/j.radmeas.2017.08.009     1350-4487   Radiation Measurements             empirical models                            TX0008517088
                                                                   Reliability Engineering & System   A novel data-driven approach to
3039 Elsevier Ltd.   10.1016/j.ress.2017.06.027        0951-8320   Safety                             optimizing replacement policy               TX0008537987
                                                                   Reliability Engineering & System   Advances in multi-unit nuclear power
3040 Elsevier Ltd.   10.1016/j.ress.2016.08.005        0951-8320   Safety                             plant probabilistic risk assessment         TX0008385400
                                                                                                      Analysis of transportation networks
                                                                   Reliability Engineering & System   subject to natural hazards √ê Insights
3041 Elsevier Ltd.   10.1016/j.ress.2016.03.006        0951-8320   Safety                             from a Colombian case                       TX0008277035
                                                                                                      Heterogeneous 1-out-of-N warm
                                                                   Reliability Engineering & System   standby systems with online
3042 Elsevier Ltd.   10.1016/j.ress.2017.08.011        0951-8320   Safety                             checkpointing                               TX0008547674

                                                                                                    Integrated failure probability estimation
                                                                   Reliability Engineering & System based on structural integrity analysis and
3043 Elsevier Ltd.   10.1016/j.ress.2016.08.003        0951-8320   Safety                           failure data: Natural gas pipeline case    TX0008390405
                                                                                                    Multivariate sensitivity analysis based on
                                                                   Reliability Engineering & System the direction of eigen space through
3044 Elsevier Ltd.   10.1016/j.ress.2017.03.011        0951-8320   Safety                           principal component analysis               TX0008489619
                                                                                                    Opportunistic preventive maintenance
                                                                                                    scheduling for serial-parallel multistage
                                                                   Reliability Engineering & System manufacturing systems with multiple
3045 Elsevier Ltd.   10.1016/j.ress.2017.05.017        0951-8320   Safety                           streams of deterioration                  TX0008540799
                                                                                                    Economic review of different designs of
                                                                   Renewable and Sustainable        biogas plants at household level in
3046 Elsevier Ltd.   10.1016/j.rser.2017.01.128        1364-0321   Energy Reviews                   Pakistan                                  TX0008468277
                                                                                                      Green concrete partially comprised of
                                                                                                      rice husk ash as a supplementary
                                                                   Renewable and Sustainable          cementitious material √ê A
3047 Elsevier Ltd.   10.1016/j.rser.2017.10.081        1364-0321   Energy Reviews                     comprehensive review                     TX0008568118
                                                                                                      Biogas from cattle slaughterhouse waste:
                                                                                                      Energy recovery towards an energy self-
3048 Elsevier Ltd.   10.1016/j.renene.2016.05.068      0960-1481   Renewable Energy                   sufficient industry in Ireland           TX0008327151
                                                                                                      Exploring the rural passenger
                                                                                                      experience, information needs and
                                                                   Research in Transportation         decision making during public transport
3049 Elsevier Ltd.   10.1016/j.rtbm.2016.01.002        2210-5395   Business & Management              disruption                               TX0008307411
                                                                                                      Corporate social responsibility in
                                                                                                      resource companies √ê Opportunities for
                                                                                                      developing positive benefits and lasting
3050 Elsevier Ltd.   10.1016/j.resourpol.2017.04.009   0301-4207   Resources Policy                   legacies                                 TX0008496987
                                                                                                      Study on the coordinated development of
                                                                                                      economy, environment and resource in
                                                                                                      coal-based areas in Shanxi Province in
                                                                                                      China: Based on the multi-objective
3051 Elsevier Ltd.   10.1016/j.resourpol.2017.10.017   0301-4207   Resources Policy                   optimization model                         TX0008555574
                                                                                                      The evolution of the natural resource
3052 Elsevier Ltd.   10.1016/j.resourpol.2016.10.015   0301-4207   Resources Policy                   curse thesis: A critical literature survey TX0008421848
3053 Elsevier Ltd.   10.1016/j.ssci.2016.12.014        0925-7535   Safety Science                     Does risk perception really exist?         TX0008413362
                                                                                                      √íYou have to make a judgment call√ì.
                                                                                                      √ê Morals, judgments and the provision
                                                                                                      of quality sexual and reproductive health
3054 Elsevier Ltd.   10.1016/j.socscimed.2015.11.048   0277-9536   Social Science & Medicine          services for adolescents in South Africa TX0008384089




                                                                       Page 137 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 139 of 142

No.   Plaintiff      DOI                               ISSN        Journal                           Article                                      Copyright Registration
                                                                                                     Structural adjustment and health: A
                                                                                                     conceptual framework and evidence on
3055 Elsevier Ltd.   10.1016/j.socscimed.2017.02.021   0277-9536   Social Science & Medicine         pathways                                     TX0008503988
                                                                                                     A comparison of material damping
                                                                                                     measurements in resonant column using
                                                                   Soil Dynamics and Earthquake      the steady-state and free-vibration decay
3056 Elsevier Ltd.   10.1016/j.soildyn.2015.03.009     0267-7261   Engineering                       methods                                      TX0008379730
                                                                   Soil Dynamics and Earthquake      A novel method for identifying surface
3057 Elsevier Ltd.   10.1016/j.soildyn.2017.04.011     0267-7261   Engineering                       waves in periodic structures                 TX0008493601
                                                                                                     Deformation mechanisms for offshore
                                                                   Soil Dynamics and Earthquake      monopile foundations accounting for
3058 Elsevier Ltd.   10.1016/j.soildyn.2017.03.008     0267-7261   Engineering                       cyclic mobility effects                      TX0008490406
                                                                                                     Dynamic soil structure interaction of
                                                                   Soil Dynamics and Earthquake      bridge piers supported on well
3059 Elsevier Ltd.   10.1016/j.soildyn.2017.03.005     0267-7261   Engineering                       foundation                                   TX0008490406
                                                                                                     Site response analyses using downhole
                                                                   Soil Dynamics and Earthquake      arrays at various seismic hazard levels of
3060 Elsevier Ltd.   10.1016/j.soildyn.2016.08.033     0267-7261   Engineering                       Singapore                                    TX0008385410
                                                                                                     The effect of boundary conditions,
                                                                                                     model size and damping models in the
                                                                   Soil Dynamics and Earthquake      finite element modelling of a moving
3061 Elsevier Ltd.   10.1016/j.soildyn.2016.07.004     0267-7261   Engineering                       load on a track/ground system                TX0008380228
                                                                                                     Biocompatibility of a quad-shank neural
3062 Elsevier Ltd.   10.1016/j.sse.2017.06.019         0038-1101   Solid-State Electronics           probe                                        TX0008527678
                                                                                                     HfO2-based resistive switching memory
                                                                                                     with CNTs electrode for high density
3063 Elsevier Ltd.   10.1016/j.sse.2017.03.004         0038-1101   Solid-State Electronics           storage                                      TX0008472499
                                                                                                     Low voltage logic circuits exploiting gate
                                                                                                     level dynamic body biasing in 28nm
3064 Elsevier Ltd.   10.1016/j.sse.2015.11.013         0038-1101   Solid-State Electronics           UTBB FD-SOI                                  TX0008384484
                                                                                                     Novel analytical model for optimizing
                                                                                                     the pull-in voltage in a flexured MEMS
                                                                                                     switch incorporating beam perforation
3065 Elsevier Ltd.   10.1016/j.sse.2017.08.007         0038-1101   Solid-State Electronics           effect                                  TX0008533918
                                                                                                     Performance improvement of IF(CN2)2
                                                                                                     meta based N-channel OTFTs and their
3066 Elsevier Ltd.   10.1016/j.sse.2017.01.009         0038-1101   Solid-State Electronics           integration into a stable CMOS inverter TX0008429936
                                                                                                     An approximate stochastic dynamics
                                                                                                     approach for nonlinear structural system
                                                                                                     performance-based multi-objective
3067 Elsevier Ltd.   10.1016/j.strusafe.2016.01.003    0167-4730   Structural Safety                 optimum design                               TX0008214556
                                                                   Sustainable Energy Technologies   A low frequency hybrid harvester with
3068 Elsevier Ltd.   10.1016/j.seta.2015.11.006        2213-1388   and Assessments                   ring magnets                                 TX0008209743
                                                                                                     Probabilistic economic/environmental
                                                                   Sustainable Energy Technologies   power dispatch of power system
3069 Elsevier Ltd.   10.1016/j.seta.2014.09.002        2213-1388   and Assessments                   integrating renewable energy sources         TX0008117935
                                                                                                     Methods and methodologies in second
3070 Elsevier Ltd.   10.1016/j.system.2016.05.002      0346-251X   System                            language writing research                    TX0008331828
                                                                                                     Improving and evaluating reflective
                                                                                                     narratives: A rubric for higher education
3071 Elsevier Ltd.   10.1016/j.tate.2016.12.015        0742-051X   Teaching and Teacher Education    students                                     TX0008439608
                                                                                                     Special education pre-service teachers'
                                                                                                     interest, subject knowledge, and teacher
3072 Elsevier Ltd.   10.1016/j.tate.2017.01.009        0742-051X   Teaching and Teacher Education    efficacy beliefs in mathematics              TX0008439608
                                                                                                     Teacher assessment literacy in practice:
3073 Elsevier Ltd.   10.1016/j.tate.2016.05.010        0742-051X   Teaching and Teacher Education    A reconceptualization                        TX0008315035
                                                                                                     Mapping the frugal innovation
3074 Elsevier Ltd.   10.1016/j.techsoc.2017.09.006     0160-791X   Technology in Society             phenomenon                                   TX0008550785
                                                                                                     Chinese investment in Greenland√ïs
                                                                   The Extractive Industries and     mining industry: Toward a new
3075 Elsevier Ltd.   10.1016/j.exis.2017.05.008        2214-790X   Society                           framework for foreign direct investment      TX0008547641
                                                                   The Extractive Industries and     Formalization of artisanal miners: Stop
3076 Elsevier Ltd.   10.1016/j.exis.2017.02.004        2214-790X   Society                           the train, we need to get off!               TX0008553266
                                                                                                     From pickaxes to metal detectors: Gold
                                                                   The Extractive Industries and     mining mobility and space in Upper
3077 Elsevier Ltd.   10.1016/j.exis.2016.02.010        2214-790X   Society                           Guinea, Guinea Conakry                       TX0008232895
                                                                                                     Looking for oil, gas and mineral
                                                                   The Extractive Industries and     development in Ethiopia: Prospects and
3078 Elsevier Ltd.   10.1016/j.exis.2016.12.003        2214-790X   Society                           risks for the political settlement           TX0008439182
                                                                   The Extractive Industries and     The extractive imperative in Latin
3079 Elsevier Ltd.   10.1016/j.exis.2016.10.014        2214-790X   Society                           America                                      TX0008368692
                                                                                                     The geophagous peasants of Kalahandi:
                                                                   The Extractive Industries and     De-peasantisation and artisanal mining
3080 Elsevier Ltd.   10.1016/j.exis.2016.03.007        2214-790X   Society                           of coloured gemstones in India               TX0008394352
                                                                                                     A conceptual model for assessing blog-
                                                                   The International Journal of      based learning system success in the
3081 Elsevier Ltd.   10.1016/j.ijme.2016.09.002        1472-8117   Management Education              context of business education                TX0008385823




                                                                       Page 138 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 140 of 142

No.   Plaintiff      DOI                             ISSN        Journal                           Article                                     Copyright Registration
                                                                                                   Supporting Emirati females leadership
                                                                                                   skills through teaching them how to
                                                                 The International Journal of      debate: Design, assessment, and
3082 Elsevier Ltd.   10.1016/j.ijme.2016.03.004      1472-8117   Management Education              considerations                              TX0008312564
                                                                                                   Evidence of sexual dimorphism in
                                                                 The Journal of Steroid            placental vitamin D metabolism:
                                                                 Biochemistry and Molecular        Testosterone inhibits calcitriol-dependent
3083 Elsevier Ltd.   10.1016/j.jsbmb.2016.05.017     0960-0760   Biology                           cathelicidin expression                    TX0008389150
                                                                                                   Merlin, the product of NF2 gene, is
                                                                 The Journal of Steroid            associated with aromatase expression
                                                                 Biochemistry and Molecular        and estrogen formation in human liver
3084 Elsevier Ltd.   10.1016/j.jsbmb.2016.05.023     0960-0760   Biology                           tissues and liver cancer cells             TX0008529019
                                                                 The Journal of Steroid
                                                                 Biochemistry and Molecular       Molecular evaluation of vitamin D
3085 Elsevier Ltd.   10.1016/j.jsbmb.2016.06.003     0960-0760   Biology                          responsiveness of healthy young adults TX0008544971
                                                                                                  Bonded joints of dissimilar adherends at
                                                                 Theoretical and Applied Fracture very low temperatures - An adhesive
3086 Elsevier Ltd.   10.1016/j.tafmec.2016.08.012    0167-8442   Mechanics                        selection approach                       TX0008351756
                                                                                                 Three dimensional MHD flow of
                                                                                                 nanofluid over an exponential porous
                                                                 Thermal Science and Engineering stretching sheet with convective
3087 Elsevier Ltd.   10.1016/j.tsep.2017.07.006      2451-9049   Progress                        boundary conditions                       TX0008529661
                                                                                                 On the formulation of a 3-D smooth
                                                                                                 curved pipe finite element with arbitrary
3088 Elsevier Ltd.   10.1016/j.tws.2017.05.009       0263-8231   Thin-Walled Structures          variable cross-section                    TX0008474433
                                                                                                 √íGirlfriend getaway√ì as a contested
3089 Elsevier Ltd.   10.1016/j.tourman.2016.02.001   0261-5177   Tourism Management              term: Discourse analysis                  TX0008320573
                                                                                                   Boat-based tourism and bottlenose
                                                                                                   dolphins in Doubtful Sound, New
                                                                                                   Zealand: The role of management in
3090 Elsevier Ltd.   10.1016/j.tourman.2016.05.010   0261-5177   Tourism Management                decreasing dolphin-boat interactions        TX0008372820
                                                                                                   Drug tourism motivation of Chinese
                                                                                                   outbound tourists: Scale development
3091 Elsevier Ltd.   10.1016/j.tourman.2017.08.001   0261-5177   Tourism Management                and validation                              TX0008540290
                                                                                                   Importance of early snowfall for
                                                                                                   Swedish ski resorts: Evidence based on
3092 Elsevier Ltd.   10.1016/j.tourman.2015.09.002   0261-5177   Tourism Management                monthly data                                TX0008359431
                                                                                                   The use of odd-ending numbers in the
                                                                                                   pricing of five tourism services in three
3093 Elsevier Ltd.   10.1016/j.tourman.2017.04.002   0261-5177   Tourism Management                different cultures                          TX0008494230
                                                                                                   The analysis of transit-oriented
                                                                                                   development (TOD) in Washington,
3094 Elsevier Ltd.   10.1016/j.tranpol.2013.12.009   0967-070X   Transport Policy                  D.C. and Baltimore metropolitan areas       TX0008085479

                                                                                                 The valuation of shipment time
3095 Elsevier Ltd.   10.1016/j.tranpol.2014.01.001   0967-070X   Transport Policy                variability in Greater Mekong Subregion TX0008085479
                                                                                                 Impact of information intervention on
                                                                                                 travel mode choice of urban residents
                                                                 Transportation Research Part A: with different goal frames: A controlled
3096 Elsevier Ltd.   10.1016/j.tra.2016.06.031       0965-8564   Policy and Practice             trial in Xuzhou, China                     TX0008351236
                                                                                                 Improving the electrification rate of the
                                                                 Transportation Research Part A: vehicle miles traveled in Beijing: A data-
3097 Elsevier Ltd.   10.1016/j.tra.2017.01.005       0965-8564   Policy and Practice             driven approach                            TX0008419005

                                                                 Transportation Research Part A: Metafrontier analysis on productivity for
3098 Elsevier Ltd.   10.1016/j.tra.2016.12.012       0965-8564   Policy and Practice             West Coast of South Pacific terminals     TX0008517389

                                                                                                 Optimal toll of new highway in the
                                                                 Transportation Research Part A: equilibrium framework of heterogeneous
3099 Elsevier Ltd.   10.1016/j.tra.2017.08.012       0965-8564   Policy and Practice             households' residential location choice       TX0008537634
                                                                                                 Travel satisfaction with public transport:
                                                                 Transportation Research Part A: Determinants, user classes, regional
3100 Elsevier Ltd.   10.1016/j.tra.2016.11.011       0965-8564   Policy and Practice             disparities and their evolution               TX0008416264
                                                                                                 A fast simulation algorithm for multiple
                                                                 Transportation Research Part B: moving bottlenecks and applications in
3101 Elsevier Ltd.   10.1016/j.trb.2017.06.010       0191-2615   Methodological                  urban freight traffic management              TX0008530697
                                                                                                 Modeling collusion-proof port emission
                                                                 Transportation Research Part B: regulation of cargo-handling activities
3102 Elsevier Ltd.   10.1016/j.trb.2017.04.015       0191-2615   Methodological                  under incomplete information                  TX0008530697
                                                                                                   Modeling the dynamics of congestion in
                                                                                                   large urban networks using the
                                                                                                   macroscopic fundamental diagram: User
                                                                 Transportation Research Part B:   equilibrium, system optimum, and
3103 Elsevier Ltd.   10.1016/j.trb.2017.07.006       0191-2615   Methodological                    pricing strategies                     TX0008530697




                                                                     Page 139 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 141 of 142

No.   Plaintiff      DOI                              ISSN        Journal                           Article                                      Copyright Registration
                                                                                                    Network user equilibrium problems for
                                                                                                    the mixed battery electric vehicles and
                                                                                                    gasoline vehicles subject to battery
                                                                  Transportation Research Part B:   swapping stations and road grade
3104 Elsevier Ltd.   10.1016/j.trb.2017.01.009        0191-2615   Methodological                    constraints                                  TX0008464938
                                                                                                    Airline energy efficiency measures
                                                                  Transportation Research Part D:   considering carbon abatement: A new
3105 Elsevier Ltd.   10.1016/j.trd.2016.10.003        1361-9209   Transport and Environment         strategic framework                          TX0008420392
                                                                                                    Comparative life-cycle assessment of
                                                                                                    conventional (double lane) and non-
                                                                  Transportation Research Part D:   conventional (turbo and flower)
3106 Elsevier Ltd.   10.1016/j.trd.2016.08.011        1361-9209   Transport and Environment         roundabout intersections                     TX0008344568
                                                                                                    Exhaust emissions of biodiesel binary
                                                                                                    and multi-blends from Cotton, Jatropha
                                                                  Transportation Research Part D:   and Neem oil from stationary multi
3107 Elsevier Ltd.   10.1016/j.trd.2017.04.040        1361-9209   Transport and Environment         cylinder CI engine                           TX0008507224
                                                                                                    Influences of built environment
                                                                                                    characteristics and individual factors on
                                                                  Transportation Research Part D:   commuting distance: A multilevel
3108 Elsevier Ltd.   10.1016/j.trd.2017.02.002        1361-9209   Transport and Environment         mixture hazard modeling approach             TX0008428374
                                                                                                    Validation of the Rakha-Pasumarthy-
                                                                                                    Adjerid car-following model for vehicle
                                                                  Transportation Research Part D:   fuel consumption and emission
3109 Elsevier Ltd.   10.1016/j.trd.2017.06.030        1361-9209   Transport and Environment         estimation applications                      TX0008517394
                                                                  Transportation Research Part E:
                                                                  Logistics and Transportation      A bi-objective robust model for berth
3110 Elsevier Ltd.   10.1016/j.tre.2017.07.006        1366-5545   Review                            allocation scheduling under uncertainty      TX0008530677
                                                                  Transportation Research Part E:   A network based dynamic air traffic
                                                                  Logistics and Transportation      flow model for en route airspace system
3111 Elsevier Ltd.   10.1016/j.tre.2017.07.009        1366-5545   Review                            traffic flow optimization                    TX0008530677
                                                                  Transportation Research Part E:   Operational planning of routes and
                                                                  Logistics and Transportation      schedules for a fleet of fuel supply
3112 Elsevier Ltd.   10.1016/j.tre.2016.07.009        1366-5545   Review                            vessels                                      TX0008543981
                                                                                                    Robust aircraft sequencing and
                                                                  Transportation Research Part E:   scheduling problem with
                                                                  Logistics and Transportation      arrival/departure delay using the min-
3113 Elsevier Ltd.   10.1016/j.tre.2017.08.006        1366-5545   Review                            max regret approach                          TX0008530677
                                                                  Transportation Research Part E:   Robust optimization model for integrated
                                                                  Logistics and Transportation      procurement, production and distribution
3114 Elsevier Ltd.   10.1016/j.tre.2017.04.005        1366-5545   Review                            in platelet supply chain                     TX0008473861
                                                                  Transportation Research Part F:   Contextual Design for driving:
                                                                  Traffic Psychology and            Developing a trip-planning tool for older
3115 Elsevier Ltd.   10.1016/j.trf.2016.08.005        1369-8478   Behaviour                         adults                                       TX0008464931
                                                                                                    Effect of misalignments on the
                                                                                                    tribological performance of elastomeric
                                                                                                    rod lip seals: Study methodology and
3116 Elsevier Ltd.   10.1016/j.triboint.2017.06.022   0301-679X   Tribology International           case study                                   TX0008528512
                                                                                                    Experimental comparison on tribological
                                                                                                    pairs UHMWPE/TIAL6V4 alloy,
                                                                                                    UHMWPE/AISI316L austenitic
                                                                                                    stainless and UHMWPE/AL2O3
                                                                                                    ceramic, under dry and lubricated
3117 Elsevier Ltd.   10.1016/j.triboint.2015.12.041   0301-679X   Tribology International           conditions                                   TX0008207404
                                                                                                    Friction and wear characteristics of TiO2
                                                                                                    nano-additive water-based lubricant on
3118 Elsevier Ltd.   10.1016/j.triboint.2017.08.011   0301-679X   Tribology International           ferritic stainless steel                     TX0008544532
                                                                                                    Grease film variation in reciprocating
3119 Elsevier Ltd.   10.1016/j.triboint.2017.04.049   0301-679X   Tribology International           sliding motion                               TX0008491682
                                                                                                    How do grooves on friction interface
                                                                                                    affect tribological and vibration and
3120 Elsevier Ltd.   10.1016/j.triboint.2016.12.043   0301-679X   Tribology International           squeal noise performance                     TX0008426382
                                                                                                    Lubricated sliding wear mechanism of
                                                                                                    chromium-doped graphite-like carbon
3121 Elsevier Ltd.   10.1016/j.triboint.2014.04.007   0301-679X   Tribology International           coating                                      TX0008033755
                                                                                                    Maximizing the benefit of aluminizing to
                                                                                                    AZ31 alloy by surface
                                                                                                    nanocrystallization for elevated
3122 Elsevier Ltd.   10.1016/j.triboint.2017.03.009   0301-679X   Tribology International           resistance to wear and corrosive wear        TX0008451764
3123 Elsevier Ltd.   10.1016/j.triboint.2016.05.020   0301-679X   Tribology International           Roles of nanoparticles in oil lubrication    TX0008383458
                                                                                                    Tribological properties of Tin-based
                                                                                                    Babbitt bearing alloy with polyurethane
                                                                                                    coating under dry and starved lubrication
3124 Elsevier Ltd.   10.1016/j.triboint.2015.03.032   0301-679X   Tribology International           conditions                                   TX0008140647
                                                                                                    Deformation and mechanical
                                                                                                    characteristics of tunnel lining in tunnel
                                                                  Tunnelling and Underground        intersection between subway station
3125 Elsevier Ltd.   10.1016/j.tust.2016.02.016       0886-7798   Space Technology                  tunnel and construction tunnel               TX0008308114




                                                                      Page 140 of 141
                  Case 8:18-cv-03019-GJH Document 1-4 Filed 10/02/18 Page 142 of 142

No.   Plaintiff         DOI                                       ISSN             Journal                            Article                                        Copyright Registration
                                                                                                                      Assessing the efficiency dynamics of
                                                                                                                      post reforms electric distribution utilities
3126 Elsevier Ltd.      10.1016/j.jup.2017.06.003                 0957-1787        Utilities Policy                   in Pakistan                                    TX0008501446
                                                                                                                      Improving the management of water
                                                                                                                      multi-functionality through stakeholder
                                                                                                                      involvement in decision-making
3127 Elsevier Ltd.      10.1016/j.jup.2016.04.015                 0957-1787        Utilities Policy                   processes                                      TX0008359688
                                                                                                                      Key concepts for Integrated Urban
                                                                                                                      Water Management infrastructure
3128 Elsevier Ltd.      10.1016/j.jup.2017.02.004                 0957-1787        Utilities Policy                   planning: Lessons from Melbourne               TX0008475710
                                                                                                                      Effects of solutionizing cooling
                                                                                                                      processing on __ (Ni3Nb) phase and
                                                                                                                      work hardening characteristics of a Ni-
3129 Elsevier Ltd.      10.1016/j.vacuum.2017.07.025              0042-207X        Vacuum                             Fe-Cr-base superalloy                          TX0008530762

                                                                                                                      Enhancement of optical absorption in LT-
                                                                                                                      GaAs by double layer nanoplasmonic
3130 Elsevier Ltd.      10.1016/j.vacuum.2017.07.035              0042-207X        Vacuum                             array in photoconductive antenna         TX0008547946
                                                                                                                      Influence of beam current on
                                                                                                                      microstructures and mechanical
                                                                                                                      properties of electron beam welding-
                                                                                                                      brazed aluminum-steel joints with an
3131 Elsevier Ltd.      10.1016/j.vacuum.2017.04.029              0042-207X        Vacuum                             Al5Si filler wire                              TX0008476389
                                                                                                                      Ion-induced modification of structural,
                                                                                                                      optical and luminescence behaviour of
                                                                                                                      Gd2MoO6 nanomaterials: A
3132 Elsevier Ltd.      10.1016/j.vacuum.2016.03.017              0042-207X        Vacuum                             comparative approach                           TX0008311029
                                                                                                                      Microstructural evolution of
                                                                                                                      Si3N4/Ti6Al4V joints brazed with nano-
                                                                                                                      Si3N4 reinforced AgCuTi composite
3133 Elsevier Ltd.      10.1016/j.vacuum.2017.05.005              0042-207X        Vacuum                             filler                                 TX0008496291
                                                                                                                      One-step phase transition and thermal
                                                                                                                      stability improvement of Ge2Sb2Te5
3134 Elsevier Ltd.      10.1016/j.vacuum.2017.09.008              0042-207X        Vacuum                             films by erbium-doping                 TX0008541707
                                                                                                                  ZnS shell-like CdS quantum dot-
                                                                                                                  sensitized solar cell grown by SILAR
                                                                                                                  approach; effect of electrolyte, counter
3135 Elsevier Ltd.      10.1016/j.vacuum.2017.02.007              0042-207X        Vacuum                         electrode, and shell thickness                     TX0008547946
                                                                                                                  3D faces are recognized more accurately
                                                                                                                  and faster than 2D faces, but with similar
3136 Elsevier Ltd.      10.1016/j.visres.2017.06.004              0042-6989        Vision Research                inversion effects                                  TX0008529482
                                                                                                                  Representing dynamic stimulus
3137 Elsevier Ltd.      10.1016/j.visres.2017.05.012              0042-6989        Vision Research                information during occlusion                       TX0008529482
3138 Elsevier Ltd.      10.1016/j.worlddev.2016.01.018            0305-750X        World Development              Livelihood Diversification in Rural Laos           TX0008300789
                                                                                                                  The Effects of Rwanda√ïs Biogas
                                                                                                                  Program on Energy Expenditure and
3139 Elsevier Ltd.      10.1016/j.worlddev.2014.11.008            0305-750X        World Development              Fuel Use                                           TX0008050767
                                                                                                                  The Importance of Manufacturing in
                                                                                                                  Economic Development: Has This
3140 Elsevier Ltd.      10.1016/j.worlddev.2016.12.013            0305-750X        World Development              Changed?                                           TX0008462328
                                                                                                                  "One slowly loses everything":
                                                                                                                  Development and debt in San Antonio
3141 Elsevier Ltd.      10.1016/j.wdp.2016.12.004                 2452-2929        World Development Perspectives Aguas Calientes                                    TX0008424397
                                                                                                                  Future prospects of Ziziphus mauritiana
                                                                                                                  in alleviating household food insecurity
                                                                                                                  and illnesses in arid and semi-arid areas:
3142 Elsevier Ltd.      10.1016/j.wdp.2017.01.001                 2452-2929        World Development Perspectives A review                                   TX0008449601
                                                                                                                  Academic inventions and patents in the
                                                                                                                  Netherlands: A case study on business
3143 Elsevier Ltd.      10.1016/j.wpi.2014.03.002                 0172-2190        World Patent Information       sector exploitation                        TX0008043467

      * Exhibit A is a non-exhaustive, representative list of "Plaintiffs' Works" (as defined in the Complaint). Consistent with 17 U.S. Code § 105,
      copyright protection is not claimed for any work of the United States Government.




                                                                                        Page 141 of 141
